Exhibit 10.30
SUBLEASE
     SUBLEASE (“Sublease”) dated __________ ___, 2010, between METROPOLITAN LIFE
INSURANCE COMPANY (“Landlord”), a New York corporation having a place of
business at 27-01 Queens Plaza North, Long Island City, New York 11101, and
JETBLUE AIRWAYS CORPORATION (“Tenant”), a Delaware corporation having its
principal place of business at 118-29 Queens Boulevard, Forest Hills, New York
11375.
     Landlord and Tenant hereby covenant and agree as follows:
ARTICLE 1
BUSINESS TERMS, PREMISES, TERM, RENTS
     1.01 For the purposes of this Sublease certain terms are defined in this
Section 1.01 as follows and certain terms used in this Sublease with an initial
capital letter are defined hereinafter in those Sections in which the same are
mentioned:
          (a) “Building” means the buildings located at 27-01 Bridge Plaza North
(also known as 27-01 Queens Plaza North), Long Island City, New York which is
also known by the address of 27-11 Queens Plaza North, Long Island City, New
York, Landlord and Tenant hereby acknowledging and agreeing that the Building is
comprised of the so-called “Brewster Building,” which is the original premises
under the Existing Superior Lease, and the so-called “Infill Building,” which is
the 27th Street Building under the Existing Superior Lease;
          (b) “Base Floors” means the ground through and including the seventh
(7th) floors of the Building;
          (c) “Tower Floors” means the floors above the seventh (7th) floor of
the Building;
          (d) “Land” means the parcel of land on which the Building is located,
as more particularly described in Exhibit A annexed hereto;
          (e) “Real Property” means the Building and the Land;
          (f) “Premises” means a portion of the fifth (5th) floor of the
Building (such portion, the “5th Floor Premises”), the entire sixth (6th) floor
of the Building (the “6th Floor Premises”), and the entire seventh (7th) floor
of the Building (the “7th Floor Premises”), substantially where shown in
hatching on the floor plans annexed hereto as Exhibits B-1, and B-2 and B-3,
subject to the provisions of Articles 42, 44, 47 and

 



--------------------------------------------------------------------------------



 



48 hereof (the “Office Space”), as well as the Storage Space (as defined in
Section 1.01(g) below).
          (g) “Storage Space” means that certain portion of storage space within
the Building, substantially where shown in hatching on the floor plan annexed
hereto as Exhibits B-4 and B-5, which shall be included within the definition of
Premises;
          (h) “Effective Date” means the date of this Sublease;
          (i) “Commencement Date” means the earlier of (A) the later of (x) the
Substantial Completion Date (as such term is defined in Section 4.02 hereof) for
the 5th Floor Premises, the 6th Floor Premises and the 7th Floor Premises
(excluding from the 5th Floor Premises the Contraction Space (as such term is
defined in Section 42.01) in respect of which Tenant has exercised, and not
rescinded, the Contraction Option (as defined in Section 42.01 hereof and the
5th Floor Contraction Space, if Tenant has exercised the 5th Floor Contraction
Option (as defined in Section 42.03), and including in the 5th Floor Premises
the Expansion Space, if any, in respect of which Tenant has exercised the
Expansion Option (as set forth in Section 42.02 hereof)), and (y) July 1, 2011,
and (B) the date on which Tenant or any other Tenant Party occupies any portion
of the Premises (other than for (x) inspecting Landlord’s Work (as such term is
defined in Section 4.02 hereof), the taking of measurements or the preparation
of surveys, elevations, sketches and layouts (collectively, “Pre-Commencement
Activities”), and (y) as provided in Sections 1.11 and 1.12 hereof);
          (j) “[***]” means [***];
          (k) “[***]” means the period beginning on the Commencement Date and
ending on the day immediately prior to the [***];
          (l) “Expiration Date” means June 30, 2023 or, if the Renewal Option is
not exercised pursuant to Section 40.01, June 1, 2023;
          (m) “Base Rent” means, subject to adjustment as provided elsewhere in
this Sublease:
               (1) For the Office Space:
                    (i) $[***] per year ($[***] per month) (based on $[***] per
RSF per annum) for the period (the “First Rent Period”) commencing on [***] and
ending on the day immediately preceding the fifth (5th) anniversary of [***];
                    (ii) $[***] per year ($[***] per month) (based on $[***] per
RSF per annum) for the period (the “Second Rent Period”) commencing on the date
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



immediately succeeding the last day of the First Rent Period and continuing
through and including the Expiration Date;
               (2) For the Storage Space:
                    (i) $[***] per year ($[***] per month) (based on $[***] per
RSF per annum) for the First Rent Period;
                    (ii) $[***] per year ($[***] per month) (based on $[***] per
RSF per annum) for the Second Rent Period;
          (n) “[***]” means [***];
          (o) “Permitted Uses” means, with respect to the Office Space,
executive, general and administrative offices, all other office uses permitted
by Legal Requirements and not prohibited by the Existing Superior Lease, and all
uses ancillary thereto, including a copy room, conference room and data room. In
addition, the Permitted Use for the Systems Operations Center (“SOC”) portion of
the Office Space (the “SOC Space”) shall be as follows: operates 24 hours/day,
365 days per year and consists of office space in which the following operations
of Tenant are performed: system operations, flight dispatch, crew
services/scheduling, scheduling and controlling aircraft maintenance, air
traffic coordinators and aircraft routing and security. In addition, adjacent
conference rooms function when needed as an incident command center and
emergency command center. In the event of an accident or incident involving an
aircraft, these conference rooms are converted into a central command center.
The physical plant includes separate offices, separate conference rooms, work
stations and common work areas. Additionally, the plant will have capacity for
redundancy appropriate for a datacenter that operates 24 hours per day 7 days
per week with respect to infrastructure supporting the SOC. The SOC shall
initially be operated by Tenant in approximately 30,000 RSF of the 7th floor of
the Building as shown on Exhibit B-6. The SOC shall be operated solely by or on
behalf of the JetBlue Tenant (as defined in Article 9) or its Related Entity (as
defined in Article 9) primarily in connection with the operations of JetBlue
airline (or such other trade name under which such airline operates from time to
time) or the operations of an entity that is permitted to sublet the Premises or
be an assignee of Tenant pursuant to Section 9.11. The “Permitted Use” for the
Storage Space shall be as set forth in Section 2.08.
          (p) (i) “RSF” shall mean the rentable square feet or rentable area of
the Premises and/or other portions of the Building (as the case may be). As of
the date of this Sublease, and based upon the configuration and layout of the
Premises, the RSF of the Office Space is 217,233, consisting of 31,661 RSF in
the 5th Floor Premises (including 6,767 RSF in the 5th Floor Contraction Space
(as such term is defined in Section 42.03(c) hereof)), 92,932 RSF in the 6th
Floor Premises and 92,640 RSF in the
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



7th Floor Premises, the RSF of the Storage Space is 5,795 and the RSF of the
Building is 709,248, which amounts are conclusive and binding upon Landlord and
Tenant for the Term. Nothing contained in this Sublease shall entitle Tenant to
dispute such RSF’s unless Landlord seeks to change the RSF of the Building or
the Premises.
               (ii) The determination of RSF for Partial Floors shall be done
utilizing the following definitions and procedures:
                    (A) “Full Floor” shall mean any floor of the Building above
the ground floor level with respect to which Tenant or another tenant or
occupant shall have leased all of the space thereon (or all of such space is
vacant or otherwise available for leasing by Landlord, as the case may be),
other than any portion(s) thereof containing Building systems (including any
mechanical system(s) exclusively serving any tenant or occupant of the Building,
including Tenant);
                    (B) “Partial Floor” shall mean any floor of the Building
above the ground floor level with respect to which (a) two (2) or more different
tenants or occupants (including Tenant) shall have each separately leased or
subleased a portion of the space thereon, or (b) one (1) tenant or occupant
(including Tenant) shall have leased or subleased a portion of the space thereon
and the balance thereof shall be vacant or otherwise available for leasing to a
tenant or other occupant, which floor may also consist of space containing
Building systems;
                    (C) The RSF and Useable Area of each floor of the Building
is set forth in Exhibit I hereto;
                    (D) For the purposes of determining the RSF of space on a
Partial Floor, the RSF of the entire floor in question, as set forth in said
Exhibit I, shall be multiplied by the fraction, the numerator of which is the
“Useable Area” of the space in question (including the pro-rata share of the
common area on the floor in question), and the denominator of which is the
Useable Area of the floor in question, as set forth in said Exhibit I, it being
the intention of the parties that the RSF of all space on a Partial Floor leased
or subleased to two (2) or more different tenants or occupants (including
Tenant) and/or which shall be available for leasing by Landlord, shall equal the
RSF of the entire Partial Floor in question, as set forth in said Exhibit I; and
                    (E) “Useable Area” shall be determined in accordance with
the Real Estate Board of New York Recommended Method of Floor Measurement for
Office Buildings, effective January 1, 1987 and as amended through December 2003
(as shown on Exhibit J attached hereto, for “Single Tenant Floors”).

4



--------------------------------------------------------------------------------



 



          (q) “Demising Work” shall mean such work, as shall be required to
separate any Partial Floor space leased by Tenant from the balance of the floor,
including the creation or reconfiguration of common corridor(s), demising
wall(s), ceilings and common area restrooms, the performance any other
reasonably necessary adjustments to adapt or install the common areas necessary
for a Partial Floor, adapting the Building HVAC Systems (as defined in
Section 17.02 hereof) to provide heating service and air-conditioning service
(as such terms are defined in said Section 17.02) to a Partial Floor, adapting
the lighting, electric and other Building systems and equipment and in complying
with any Requirements relating to such separation. The Demising Work shall be,
at minimum, of a quality that is substantially consistent with the Building
Standard for design, color, quality of materials, workmanship and décor
established or adopted by Landlord for a majority of the Partial Floors of the
Building.
          (r) “Tenant’s Proportionate Share” with respect to the Tax Payment,
the Expense Payment and Tenant’s Projected Expense Payment (as herein defined),
means [***]%, which has been computed on the basis of a fraction, the numerator
of which is [***], and the denominator of which is [***]. Both the RSF of the
Premises and Tenant’s Proportionate Share are subject to readjustment (with
prospective effect), utilizing the same standards, during the Term as necessary
due to [***], in accordance with the terms of this Sublease;
          (s) “Base Taxes” shall mean the Taxes (as defined in Section 5.01) for
the Base Tax Year, as finally determined, except that if the Commencement Date
is after January 1, 2012, “Base Taxes” shall mean [***] ([***]%) percent of the
sum of (i) the Taxes for the Base Tax Year, plus (ii) the Taxes for the
2013/2014 Tax Year, both as finally determined;
          (t) “Base Tax Year” shall mean the 2012/2013 Tax Year (as defined in
Section 5.01);
          (u) “Base Expenses” shall mean the Operating Expenses (as defined in
Section 5.06) for the Base Expense Year (as herein defined);
          (v) “Base Expense Year” shall mean the 2012 calendar year; and
          (w) “Existing Superior Lease” means that certain lease dated May 10,
2001 between Brause Plaza LLC, as owner, and Landlord, as tenant, covering the
Real Property, as said lease has been, and may, subject to the terms of this
Sublease, hereafter be, amended, modified and/or assigned, including a First
Amendment of Lease dated August 8, 2002, a Second Amendment of Lease dated June
30, 2003 and a Third Amendment of Lease to be signed by the Existing Lessor,
Landlord and Tenant (the “Third Amendment of the Existing Superior Lease”). In
addition to the provisions of Article 7, this Sublease, and all rights of Tenant
hereunder,
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

5



--------------------------------------------------------------------------------



 



are and shall be subject and subordinate in all respects to the Existing
Superior Lease, and in the event any provision of this Sublease grants a right
that if exercised would be in contravention of the provisions of the Existing
Superior Lease, the provisions of the Existing Superior Lease shall supersede
such conflicting provision of this Sublease.
          (x) “Existing Lessor” means the lessor under the Existing Superior
Lease at the time in question.
     1.02 Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Premises, as the Premises may hereinafter be expanded by any of
the Expansion Space, Supplemental Space, Additional Space or ROFO Space or
contracted pursuant to the terms of this Sublease, for the term herein stated,
for the rents herein reserved and upon and subject to the conditions (including
limitations, restrictions and reservations) and covenants hereinafter provided,
including the license to use the Roof Areas (as defined in Section 41.01 below),
the right to use Building Amenities (as such term is defined in Section 18.11(a)
hereof), conduits, risers, elevators, stairs and other rights and appurtenances
accorded to Tenant pursuant to this Sublease, all in accordance with, and
subject to, the applicable provisions of this Sublease.
     1.03 The term for which the Premises are hereby leased (such term being
herein sometimes referred to as the “Term”) shall commence at 12:01 a.m. on the
Commencement Date, and shall expire at 11:59 PM on the Expiration Date (as same
may be extended pursuant to Article 40 hereof or by mutual agreement of Landlord
and Tenant), or shall expire on such earlier date upon which said Term may
expire or be cancelled or terminated pursuant to any of the conditions or
covenants of this Sublease or pursuant to any Legal Requirement. Under no
circumstances shall the Expiration Date (as same may be extended pursuant to
Article 40 hereof or by mutual agreement of Landlord and Tenant) extend beyond
June 30, 2023, the “Fixed Expiration Date” under the Existing Superior Lease,
except if the Term shall be extended for the Renewal Term as provided below.
References in this Sublease to the “initial Term” are references to the Term
without taking into account the Renewal Term or any other extension or renewal
of the term of this Sublease.
     1.04 The “rents” reserved under this Sublease, for the term thereof, shall
be and consist of:
          (a) The Base Rent, all of which Tenant covenants and agrees to pay in
equal monthly installments, in advance, on [***] and thereafter on the first day
of each and every calendar month during the Term; and
          (b) All such other sums of money as shall become due from and payable
by Tenant to Landlord hereunder, such other sums of money being herein
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

6



--------------------------------------------------------------------------------



 



referred to as “Additional Rent.” In furtherance of the preceding sentence, to
the extent Landlord is permitted or obligated, under this Sublease or pursuant
to applicable Legal Requirements, to perform an act at Tenant’s cost and/or
expense (including at Tenant’s reasonable and/or sole cost or expense), such
cost and/or expense shall be Additional Rent and payable in accordance with the
applicable provisions of this Sublease. Landlord shall have the same rights and
remedies for a default in the payment of Additional Rent as it has for a default
in the payment of Base Rent
          (c) Tenant shall not be required to pay any Tax Payment, Expense
Payment or charge for electricity with respect to the Storage Space. Tenant’s
Proportionate Share with respect to the Tax Payment and the Expense Payment
[***] in the calculation thereof.
     1.05 (a) Tenant shall pay the Base Rent and the Additional Rent herein
reserved to Landlord, if by check, at the following address: MetLife Lease
Administration, c/o Jones Lang LaSalle Americas, Inc., 501 Grant Street,
Suite 925, Pittsburgh, PA 15259, Attn: Facilities Lease Administration. At
Tenant’s option, the Base Rent may be paid by a check (only if such check is
drawn on a bank that is a member of the New York Clearing House Association or
on a bank that is chartered in the United States, provided such check is drawn
from a branch of such bank that is located in the continental United States that
Tenant routinely uses for the payment of its bills), or by wire transfer or
electronic ACH transfer to [***] (which reference shall appear on each such
payments), or such other place, or to such agent and at such place, as Landlord
may designate by notice to Tenant received not less than thirty (30) days prior
to the effective date of such notice, in lawful money of the United States of
America. Notwithstanding the foregoing, the Base Rent payments shall be paid by
wire transfer or by ACH transfer if such method of payment shall hereafter be
the predominant method of payment in a majority of the first class multi-tenant
office buildings in New York City. Tenant shall pay the Base Rent and Additional
Rent herein reserved as and when the same shall become due and payable, without
demand therefor, except that Landlord shall send Tenant an invoice for
Additional Rent that is not Recurring Additional Rent (as defined in subsection
(b) below). There shall be no abatement of, deduction from, or claim,
counterclaim or setoff against, the Base Rent or Additional Rent, except as
expressly provided in this Sublease. If no time period is set forth in this
Sublease for the payment of an item of Additional Rent, then such item of
Additional Rent shall be payable within thirty (30) days after Tenant is given
Notice demanding payment of same. In addition, and except as may otherwise be
expressly provided in this Sublease, all bills, invoices and statements rendered
to Tenant or any Tenant Party with respect to this Sublease or the Premises
shall be conclusive and binding on Tenant and all Tenant Parties unless, within
one hundred eighty (180) days after the giving of same, Tenant notifies Landlord
that Tenant is disputing same, which notice, to be effective, must specify in
reasonable detail the particular respects in which the bill, invoice or
statement is claimed by Tenant to be incorrect, provided, however, that no such
notice
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

7



--------------------------------------------------------------------------------



 



given by Tenant shall toll the time period in which such payment is required to
be paid, and, provided further, if the payment in question is determined to be
due to Landlord, then no subsequent notices given by Tenant shall be effective
if Tenant fails to pay the disputed Additional Rent or other amounts in the
manner and in the time period set forth in this Sublease or such bill, invoice
or statement.
          (b) All other rent payments payable under this Sublease shall be paid
(at the option of Tenant) by either (i) wired funds of Tenant or electronic ACH
transfers or (ii) a check of Tenant drawn on a bank that is a member of the New
York Clearing House Association or (iii) a check drawn on a bank that is
chartered in the United States, from a branch located in the continental United
States that Tenant routinely uses for the payment of its bills; provided,
however, such other rent payments shall be paid by wire transfer or by ACH
transfer if such method of payment shall hereafter be the predominant method of
payment in a majority of the first class multi-tenant office buildings in New
York City. For the purposes of this Sublease, “Recurring Additional Rent” means
Additional Rent for which Tenant has been given notice that payments thereof are
payable in the same amount on a regular basis (e.g., monthly) for a period of at
least twelve (12) months.
     1.06 If the [***] or the Expiration Date occurs on a day other than the
first day of a calendar month, the Base Rent for such calendar month shall be
equitably prorated based on the actual number of days in such month.
     1.07 Except as otherwise expressly provided in this Sublease with respect
to the Rooftop Sign, but subject to the provisions of the Existing Superior
Lease and the rights of the Existing Lessor thereunder, Tenant acknowledges that
it has no rights to any development rights, “air rights” or comparable rights
appurtenant to the Real Property or any part thereof, and consents, without
further consideration, to any utilization of such rights by Landlord and agrees
without cost to Tenant to promptly execute and deliver any commercially
reasonable instruments which may be requested by Landlord, including instruments
merging zoning lots, evidencing such acknowledgment and consent, provided that
the same do not adversely impact Tenant’s occupancy of the Premises or the
conduct of its business therein or Tenant’s other rights under this Sublease.
The provisions of this Section 1.07 shall be deemed to be and shall be construed
as an express waiver by Tenant of any interest Tenant may have as a “party in
interest” (as such quoted term is defined in Section 12-10 of the Zoning
Resolution of the City of New York) in the Real Property or any part thereof.
     1.08 Each and every covenant contained in this Article shall be deemed
separate and independent, and not dependent on any other term of this Sublease,
and the performance of any such term by Landlord shall not be considered to be
for rent or other payment for use of the Premises.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------



 



     1.09 Intentionally Deleted.
     1.10 Except for amounts that are required to be deposited with Landlord in
connection with the payment of insurance premiums, real property taxes and
assessments, Operating Expenses and other similar charges or expenses payable
under this Sublease, Tenant shall not pay rent or other sums payable under this
Sublease to Landlord for more than one (1) month in advance.
     1.11 Upon at least ninety (90) days prior written notice thereof from
Tenant to Landlord (the “Early Possession Space Notice”), which Early Possession
Space Notice, if any, must be given between October 1, 2010 and March 31, 2011,
Landlord shall allow Tenant to take possession of a portion of the Premises
located on the sixth (6th) floor of the Building or a portion of the Premises
located on the seventh (7th) floor of the Building prior to the Commencement
Date, not to exceed 25,000 RSF, in a location designated by Tenant on such sixth
(6th) floor or seventh (7th) floor (the “Early Possession Space”). The Early
Possession Space Notice from Tenant to Landlord shall specify the location and
the RSF of the Early Possession Space (not to exceed 25,000 RSF). The location
of the Early Possession Space shall be subject to Landlord’s reasonable
approval, which shall be given (or denied) within fifteen (15) days after
Landlord’s receipt of the Early Possession Space Notice. Upon Tenant’s
designation of the Early Possession Space and the reasonable acceptance of such
space by Landlord, Landlord shall determine the RSF of the Early Possession
Space (not to exceed 25,000 RSF) and notify Tenant of the Landlord’s calculation
of the RSF. If Landlord disagrees with the designation of the Early Possession
Space or if Landlord and Tenant disagree about the calculation of the RSF of the
Early Possession Space, Landlord shall give Tenant a reasonably detailed
description of its concerns and suggested alternatives and Landlord and Tenant
shall forthwith meet and in good faith attempt to resolve the disagreement over
the location or RSF; provided, however, that any disagreement as to the exact
location or the calculation of the RSF of the Early Possession Space shall not
cause the Early Possession Space Notice to be ineffective. Any such disagreement
as to the location or RSF of the Early Possession Space that is not resolved
within thirty (30) days shall be submitted to and resolved by arbitration in
accordance with Article 34 hereof. The Base Rent payable by Tenant to Landlord
for the Early Possession Space shall be in the amount of $[***] per RSF per
annum payable in equal monthly installments for the period commencing upon the
later of (i) the date of possession specified in the Early Possession Space
Notice by Tenant, and (ii) Landlord’s delivery of possession of the Early
Possession Space to Tenant and ending at 12:01 AM on the Commencement Date or
such earlier date upon which Tenant has vacated the Early Possession Space and
gives Landlord notice that it has vacated the Early Possession Space. All of the
other applicable terms and provisions of this Sublease shall apply to Tenant’s
use and occupancy of such Early Possession Space prior to the Commencement Date.
Notwithstanding the foregoing, the only alterations allowed to be performed by
Tenant in any such Early Possession Space prior to the Commencement
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

9



--------------------------------------------------------------------------------



 



Date of this Sublease shall be limited to (i) limited electrical work as
required for office desks, related equipment and partitions, and (ii) work for
which a building permit is not required under applicable law (such as telephone
lines, cable preparation, furniture installation, but not drywall installation
or demolition for which a building permit is required under applicable law).
     1.12 (a) Subject to the provisions of the Existing Superior Lease and the
rights of the Existing Lessor thereunder, Landlord shall, on (or at Tenant’s
option, after) October 1, 2010 allow Tenant to take possession of (i) the
initial SOC Space in order to commence construction of the subleasehold
improvements to the SOC Space and (ii) portions of the roof associated with
equipment and common risers and other common infrastructure areas required for
the operation of the SOC, as designated by Tenant and reasonably approved by
Landlord, and for no other purpose. Tenant may commence and perform work and
install fixtures and equipment in the SOC Space only after Tenant has obtained
all required applicable governmental approvals for such work and has provided
copies thereof to Landlord, has obtained written approval from Landlord of the
plans and specifications for such work and installations and, to the extent
required under the Existing Superior Lease, Landlord has obtained the approval
of the Existing Lessor. Landlord’s review of Tenant’s plans shall be in
accordance with other provisions of this Sublease. Upon its receipt of the
Tenant’s Plans, Landlord shall, in accordance with, and subject to, the
applicable provisions of Article 13 hereof, review the plans and specifications
for such work and installations and seek the approval of Existing Lessor, if
required under the Existing Superior Lease. Any such work shall be performed by
Tenant in accordance with the terms and provisions of this Sublease applicable
to the performance of the Tenant’s Work and Alterations including, without
limitation, providing the insurance required hereunder. No Base Rent or
Additional Rent shall be payable by Tenant in connection with its early
occupancy of the SOC Space for the purpose of constructing leasehold
improvements and installing fixtures and equipment therein; provided, however,
Tenant shall pay for electricity and other services used by Tenant in connection
with such early occupancy and, subject to the “Freight Elevator/Loading Dock
Abatement” set forth in Section 18.01(c) below, shall also pay the applicable
charges for the use of the freight elevator. In no event shall Tenant commence
or continue any business operations in the SOC Space or otherwise occupy the SOC
Space for the conduct of business, except for limited testing, prior to the
Commencement Date. No later than November 1, 2010, Landlord shall remove the
leasehold improvements, furniture, fixtures, equipment and personal property in
the portion of the 7th floor of the Building known as the “Craig Memorial
Library” and shall put such portion of the 7th floor in vacant, broom clean
shell condition. If, by December 1, 2010, Tenant gives to Landlord a list
specifying any work required to be completed by Landlord to correct any
deficiencies in connection with the work required to be performed by Landlord
pursuant to the preceding sentence, Landlord agrees it will complete all
deficiencies required under such list which are the obligation of Landlord
within thirty (30) days after Landlord’s receipt of such list or such longer
time as may be reasonably required because of the nature of the deficiency,
provided Landlord must have promptly undertaken procedures to correct the
deficiency and thereafter diligently pursues such efforts to completion.

10



--------------------------------------------------------------------------------



 



          (b) Subject to the provisions of the Existing Superior Lease and the
rights of the Existing Lessor thereunder, Landlord shall endeavor to allow
Tenant to take possession of 5th Floor Premises on June 1, 2011 in order to
commence demolition therein and for the purposes of construction staging
purposes (collectively, the “Pre-Commencement 5th Floor Uses” ), and for no
other purpose. Tenant may commence and perform the demolition work in the 5th
Floor Premises only after Tenant has obtained all required applicable
governmental approvals therefor and has provided copies thereof to Landlord, has
obtained written approval from Landlord of the plans and specifications for such
demolition work and, to the extent required under the Existing Superior Lease,
Landlord has obtained the approval of the Existing Lessor. Landlord’s review of
Tenant’s plans shall be in accordance with other provisions of this Sublease.
Upon its receipt of the Tenant’s Plans, Landlord shall, in accordance with, and
subject to, the applicable provisions of Article 13 hereof, review the plans and
specifications for such demolition work and seek the approval of Existing
Lessor, if required under the Existing Superior Lease. Any such demolition work
shall be performed by Tenant in accordance with the terms and provisions of this
Sublease applicable to the performance of the Tenant’s Work and Alterations
including, without limitation, providing the insurance required hereunder.
[***]; provided, however, Tenant shall pay for electricity and other services
used by Tenant in connection with such early occupancy and, subject to the
“Freight Elevator/Loading Dock Abatement” set forth in Section 18.01(c) below,
shall also pay the applicable charges for the use of the freight elevator. In no
event shall Tenant commence or continue any business operations in the 5th Floor
Premises or otherwise occupy the 5th Floor Premises prior to the Commencement
Date.
          (c) Provided that Tenant has obtained all applicable governmental
approvals for the installation of its Rooftop Sign (as defined in
Section 45.03(a) below) and has provided Landlord with copies of all such
approvals, and has obtained the written consent of Landlord and the Existing
Lessor (to the extent required under the Existing Superior Lease) to the plans
and specifications for such work to be performed by Tenant, prior to the
Commencement Date Landlord shall permit Tenant to perform such structural,
electrical and other modifications for the sign structure for the Rooftop Sign;
provided, however, the actual Tenant’s signage and graphics to be installed on
the Rooftop Sign will not be installed until after the occurrence of the
Commencement Date or such earlier date as may be permitted or required by the
Third Amendment of the Existing Superior Lease. All of the applicable terms of
this Sublease shall apply to any such work to be performed by Tenant prior to
the Commencement Date including, without limitation, approval of plans,
providing required insurance and terms and provisions applicable to the Tenant’s
Work and Alterations.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

11



--------------------------------------------------------------------------------



 



ARTICLE 2
USE
     2.01 (a) Subject to, in accordance with, and to the extent permitted by,
all Legal Requirements and the other provisions of this Sublease, Tenant
covenants and agrees that the Premises shall be used, occupied and operated
solely as and for the Permitted Uses, and for no other purpose. Nothing
contained in this Section 2.01 or elsewhere in this Sublease shall be deemed to
constitute a warranty or representation by Landlord that the Premises are or
will be suitable for the Permitted Uses, Tenant hereby acknowledging that,
except as expressly provided herein, Landlord has made no representation or
warranty as to whether any portion of the Premises is or will be suitable for
such uses.
          (b) Notwithstanding anything in this Sublease to the contrary, no
portion of the Premises shall be used, occupied or operated, and Tenant
covenants and agrees that it will not permit any portion of the Premises to be
used, occupied or operated, by the United States Government, the County of
Queens, the City or State of New York, any foreign government, an autonomous
governmental corporation, a trade mission, the United Nations or any agency or
department of any of the foregoing, or any other person having or who is
entitled to, directly or indirectly, sovereign or diplomatic immunity or who is
not subject to service of process in New York State or to the jurisdiction of
both the State and Federal Courts located in New York State. Notwithstanding the
foregoing, Tenant may permit a Governmental Authority that would otherwise
violate the provisions of this Section 2.01(b) and that is an Affiliated Person
to occupy or use the Premises in accordance with the provisions of Section 9.17
or in connection with the review or monitoring of the operations of Tenant and
this subsection (b) shall not limit or affect Tenant’s rights under
Section 9.19.
          (c) Notwithstanding anything in this Sublease to the contrary, no
portion of the Premises shall be used, occupied or operated by Tenant or any
other Tenant Party (as defined in Exhibit H), and Tenant covenants and agrees
that no portion of the Premises shall be used, occupied or operated by Tenant or
any other Tenant Party, for or as any of the uses or purposes (i) prohibited by
Section 7.6(e) of the Existing Superior Lease, or (ii) described in Exhibit C
hereto, which uses and purposes are collectively referred to as “Prohibited
Uses.”
     2.02 No portion of the Premises shall be used, occupied or operated by
Tenant or any other Tenant Party, and Tenant covenants and agrees that it will
not permit any portion of the Premises to be used, occupied or operated by any
other Tenant Party, in violation of any provision of this Sublease or in
violation of any Legal Requirement. If any governmental approval, license or
permit (other than a certificate of occupancy that permits the Premises to be
used as offices) shall be required for the proper and lawful conduct of business
in the Premises, or any part thereof, Tenant, at its cost and expense, shall
duly procure and thereafter maintain such approvals, licenses and/or permits,
and, upon Landlord’s request, submit the same for inspection by Landlord and
Landlord shall reasonably cooperate with Tenant to the extent necessary for
Tenant to

12



--------------------------------------------------------------------------------



 



obtain any such approval, license or permit. Tenant shall at all times comply
with, and cause the compliance with, the terms and conditions of each such
approvals, licenses and permits, except that Tenant at its expense in accordance
with this Sublease and applicable Legal Requirements may contest same prior to
its compliance to the extent that such failure to comply and contest will not
subject Landlord to any fine, penalty or forfeiture. The use of the Premises
shall be subject to, and conditioned upon, procuring, maintaining and complying
with such approvals, licenses and permits, but the failure or inability to
procure, maintain or comply with such approvals, licenses or permits shall not
relieve or release Tenant from any of its obligations or liabilities under this
Sublease, constitute an actual or constructive eviction, or impose any liability
upon Landlord.
     2.03 No portion of the Premises shall be used, occupied or operated, and
Tenant covenants and agrees that it will not permit any portion of the Premises
to be used, occupied or operated or otherwise permit anything to be done in the
Premises, in violation of the certificate of occupancy for the Building, or
which requires an amendment to, or modification of, the certificate of occupancy
for the Building (other than as may be required for Tenant’s Work and subsequent
Alterations permitted under this Sublease), or in violation of any Requirement,
superior mortgage or superior lease (including the Existing Superior Lease, as
hereinafter defined), or which would adversely affect (except to a de minimis
extent) the appearance, character or reputation of the Building as a first-class
facility in the Borough of Queens.
     2.04 (a) Tenant, on its behalf and on behalf of all persons operating,
using or otherwise occupying any portion of the Premises, further covenants and
agrees that Tenant shall, at Tenant’s sole cost and expense:
               (i) have deliveries to and from the Premises done at the time, in
the manner and through the entrances reasonably designated by Landlord;
               (ii) not suffer, permit, install or operate in or about the
Premises any arcade-type of amusement devices or any coin or token operated
vending machine or other devices for the sale of goods, wares, merchandise, food
and beverages, including, but not limited to, pay lockers, pay toilets, and
machines for the sale of cigarettes, provided, however, that nothing herein
contained shall be deemed to prevent Tenant from installing vending machines for
sale of food, beverages and similar items in the Premises for use by Tenant’s
employees. Notwithstanding the foregoing, Tenant, at its expense, in accordance
with Legal Requirements, may install and operate electronic video games and
other amusement-entertainment devices in an area not to exceed, in the
aggregate, 3,000 RSF in the Tenant’s employee lounge(s) located in the Premises
for use by Tenant’s employees and their guests (and not for use only by the
public or other occupants of the Building) provided that any vibration or noise
that emanates from any such employee lounge will not be audible to any other
occupant of the Building not within the Premises;

13



--------------------------------------------------------------------------------



 



               (iii) keep the drain, waste and sewer pipes and connections in,
and servicing the Premises free from obstructions caused by any Tenant Party and
otherwise in compliance with all applicable Requirements.
          (b) (i) Neither Tenant nor any Tenant Party shall use or obstruct, or
permit to be used or obstructed, any corridor or other space outside the
Premises, for display, sale, storage or any other purpose, or use, or permit to
be used, any portion of the Premises for housing accommodations or sleeping
purposes, except Tenant may designate a portion of the Premises where certain
employees may rest.
               (ii) Tenant shall not permit any noise, vibrations or other
sounds (including music, video and other electronic games, public address
systems and advertisements) emanating from the Premises to be audible to any
other occupant of the Building not within the Premises, provided however,
nothing herein contained shall be deemed to prohibit the operation of the
Supplemental HVAC Units (as defined in Section 17.05(b) hereof) (provided that
noise levels produced by the Supplemental HVAC Units comply with the standards
set forth in the performance specifications annexed as Exhibit K), testing or
operation of Tenant’s Generator Equipment (as defined in Section 16.12(a)) or
the performance of any Alterations (but in either case subject to and in
accordance with Section 13.09 and any other restrictions set forth in this
Sublease).
               (iii) Intentionally Deleted.
               (iv) Neither Tenant nor any Tenant Party shall use the plumbing
facilities in or serving the Premises for any purpose other than that for which
they were constructed, and neither Tenant nor any Tenant Party shall dispose of
any garbage or other foreign substance therein, whether through the utilization
of so-called “disposal” or similar units, or otherwise.
               (v) Intentionally omitted
               (vi) Tenant shall not permit window cleaning at any time, nor
permit other maintenance and janitorial services in and for the Premises to be
performed except in accordance with all applicable Legal Requirements and,
subject to the provisions of Article 52 hereof, by one of Tenant’s employees (as
to light duty cleaning (such as conference room/post-meeting clean-up) in the
Premises only) or by such person(s) as shall be reasonably approved by Landlord
in accordance with the terms of this Sublease, which approval shall, subject to
Article 52 below, not be unreasonably reasonably withheld or delayed. Tenant
shall remove all obstacles or items blocking access to all windows within the
Premises as necessary to allow Landlord’s scheduled cleaning of windows,
provided that Landlord gives Tenant reasonable advance telephonic, facsimile or
other notice thereof.
               (vii) Neither Tenant nor any Tenant Party shall place a load on
any floor in the Premises exceeding the floor load per square foot that such
floor was

14



--------------------------------------------------------------------------------



 



designed, or as modified and reinforced by Tenant, to carry and that is allowed
by applicable Legal Requirements.
               (viii) Intentionally Deleted.
               (ix) There shall be no cooking or baking by or on behalf of
Tenant or any other Tenant Party in, at or from the Premises, except for the
reheating of food as may be done in Tenant’s pantries by and for the use of
Tenant’s employees and invitees, and except for the Renewal Premises Cafeteria
Space (as such term is defined in Section 2.09 hereof), to the extent same
becomes a part of the Renewal Premises pursuant to Sections 18.11 and 40.01
hereof. Nothing herein shall limit Tenant’s right to use the Roof Terrace as
permitted by this Sublease or the Premises for catered receptions.
          (c) Tenant shall neither commit nor suffer any waste to the Real
Property.
     2.05 Tenant shall, at its sole cost and expense, install in and about the
Premises fire extinguishing devices as required, from time to time, by all
applicable Requirements and as approved by the Fire Insurance Rating
Organization and its successors (to the extent such devices do not presently
exist or are not in good working order), and shall, at its sole cost and
expense, keep all fire extinguishing devices (whether new or presently existing)
under service, and maintain all such devices (whether new or presently existing)
in good working order, throughout the Term as so required. Should Tenant fail to
satisfy its obligations under this Section 2.05 after notice and a reasonable
cure period, Landlord shall be entitled to do so on Tenant’s behalf, as more
fully set forth in Article 30.
     2.06 Tenant agrees that the value of the Premises and the Building and the
reputation of the Landlord will be seriously injured if the Premises are used
for any obscene or pornographic purposes or any sort of commercial sex
establishment. Tenant shall not sell or offer to sell, or display, any obscene
or pornographic material from, at or in the Building or the Premises, and shall
not permit or conduct any obscene, nude, or semi-nude live performances on or in
the Building or the Premises, nor permit the use of any portion of the Building
or the Premises for nude modeling, or as a so called rubber goods shops, or as a
sex club of any sort, or as a “massage parlor,” and Tenant shall not permit any
of the foregoing uses by any Tenant Party. Pornographic material is defined for
purposes of this Section as any written or pictorial matter with prurient appeal
or any objects or instruments that are primarily concerned with lewd or prurient
sexual activity. Obscene material is defined here as it is in Penal Law §235.00.
The provisions of this Section 2.06 shall not be applicable to advertisements,
films, television, internet or other entertainment offered or promoted by or on
behalf of Tenant, so long as the same do not contain the address of the Building
or any picture or other depiction of the Building.
     2.07 Intentionally Deleted.

15



--------------------------------------------------------------------------------



 



     2.08 (a) The Storage Space shall be used solely for storage (including the
use of high density storage racks that are installed in the Storage Space by
Tenant, at its sole cost and expense, in accordance with, and subject to, the
applicable provisions of this Sublease), of office equipment, furniture,
documents, other papers, office supplies and other typical office materials and
lockers for Tenant’s employees working on the Premises (but not Hazardous
Materials, except Tenant may store in the Storage Space limited quantities of
substances reasonably necessary in the ordinary operation and maintenance of
office equipment, provided such substances are used and stored in accordance
with all applicable Requirements provided and to the extent that (i) none of the
foregoing items are food (except employees’ lunch stored in his or her lockers),
beverage (except for water or soda) or other perishable items, and (ii) all of
the foregoing items are used in connection with Tenant’s use of the Premises.
Under no circumstances shall the Storage Space be occupied by individuals for
office, clerical or any other use, except to the extent reasonably necessary to
transport the stored items between the Storage Space and the Premises and except
for lockers for employees working at the Premises.
          (b) Except for “Decorative Alterations” (as defined in Section 13.01),
neither Tenant nor any other Tenant Party shall perform any Alteration or other
work in or to any portion of the Storage Space without Landlord’s prior written
approval in each instance, which approval shall be granted or withheld in
accordance with Article 13 below.
          (c) Notwithstanding anything to contrary contained in any other
provisions of this Sublease, Landlord shall have no obligation to provide or
furnish any services or utilities to the Storage Space (except that Landlord
shall (i) provide common corridor access, passenger elevator and freight
elevator service thereto, and (ii) furnish electricity to the Storage Space for
the operation of the lighting fixtures and electrical receptacles installed in
the Storage Space, and basic heat and air-conditioning to the Storage Space at
such times, and at the level of service, furnished to other tenants or occupants
utilizing storage space in the Building), and Tenant shall not be permitted to
furnish the Storage Space with any services or utilities, or perform any work in
or to the Storage Space or any other portion of the Building with respect to
services or utilities to the Storage Space, without Landlord’s prior written
approval in each instance, which approval shall not be unreasonably withheld,
conditioned or delayed, including conditions relating to compliance with
Article 52 hereof. Notwithstanding the foregoing, with the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, Tenant at its expense, shall have the right to install
conduit for telephone lines to the Storage Space and to install outlets for
telephone lines therein and Landlord agrees to not unreasonably withhold,
condition or delay approval of the Tenant’s conduit and riser plans in
connection with any such installation.
          (d) The Storage Space may not be sublet, either in whole or in part,
or otherwise used or occupied by any person claiming by, through or under
Tenant, except by a subtenant of the Premises whose sublease has been approved
by

16



--------------------------------------------------------------------------------



 



Landlord (except to the extent such approval is not required pursuant to the
provisions of this Sublease), and the right to use the Storage Space shall not
be assigned, transferred, sold or conveyed except in connection with a valid
assignment of this Sublease in accordance with the terms of this Sublease;
          (e) Subject to the provisions of Section 18.02, Tenant, at its sole
cost and expense, shall keep the Storage Space clean, and shall place all of the
refuse and rubbish generated in, by or from the Storage Space in sealed plastic
bags at a location in the Building, and at times, to be reasonably designated by
Landlord from time to time.
          (f) In the event that from time to time during the Term, Landlord
shall, in its sole discretion, desire to relocate the Storage Space, Landlord
shall send written notice thereof (hereinafter referred to as the “Relocation
Notice”) to Tenant, which Relocation Notice shall be sent to Tenant together
with a floor plan of the space in the Building to which the Storage Space is to
be relocated (hereinafter referred to as the “New Storage Space”) and which New
Storage Space shall have a rentable area approximately the same as the rentable
area of Storage Space being relocated, and shall have comparable access and
egress, shall have comparable ceiling height to the Storage Space being
relocated, shall be dry and suitable for storage. Effective on the date
specified in the Relocation Notice (which effective date shall not be less than
ninety (90) days after the Relocation Notice is given to Tenant), and so long as
Landlord has improved the New Storage Space in the same manner as the Storage
Space (including the relocation, or installation of new, high density storage
racks and related floor reinforcement (to the extent same were in the Storage
Space and are not in the New Storage Space), provided adequate locks and
provided all required services hereunder, the New Storage Space shall become the
Storage Space under this Sublease, and on or prior to such effective date,
Tenant, at Landlord’s expense (which expense shall not be more than Tenant’s
cost) shall remove from the Storage Space all of the contents thereof (other
than any of Landlord’s property therein) and move such contents to the New
Storage Space, and Tenant, at Tenant’s expense, shall repair any and all damage
to the prior Storage Space occurring during, or by reason of, the use thereof by
Tenant or by any other person or entity claiming by, through or under Tenant,
and to all other portions of the Building caused by its use of the Storage Space
or such removal or move. Notwithstanding, until Tenant has completely vacated
the prior Storage Space and made all of such repairs thereto, Tenant’s
obligations with respect thereto (including its obligation to include same in
its insurance coverage) shall remain in full force and effect. In no event will
Tenant be obligated to pay rent on the Storage Space being relocated and the New
Storage Space at the same time.
     2.09 (a) If Tenant leases all or a portion of the Cafeteria Space (as such
term is defined in Section 18.11 hereof) during the Renewal Term, as more
particularly provided in Section 18.11 and Article 40 hereof, then during the
Renewal Term, and only to the extent permitted by, and subject to all applicable
Requirements, and subject to the reasonable rules and regulations of Landlord
(which may include rules and

17



--------------------------------------------------------------------------------



 



regulations that in Landlord’s reasonable opinion, minimize risk of injury or
damage to persons and property or that involve avoiding increases in the
premiums charged to Landlord by such insurance companies, but which rules and
regulations in no event will diminish, beyond a de minimis extent, Tenant’s
ability to maintain and operate its cafeteria to a level comparable to the level
of services and maintenance utilized by Landlord while it was operating the
Cafeteria Space as a cafeteria), Tenant may, at Tenant’s sole cost and expense,
continue to operate the Cafeteria in the Renewal Premises Cafeteria Space (as
hereinafter defined), subject further to the provisions of this Section 2.09,
and the other applicable provisions of this Sublease. The portion of the
Cafeteria Space (where same is located in the Building on the last day of the
initial Term) that becomes a part of the Renewal Premises is herein referred to
as the “Renewal Premises Cafeteria Space” or the “RP Cafeteria Space.” The
following provisions of this Section 2.09 shall apply only during the Renewal
Term and only if the Renewal Premises Cafeteria Space is a part of the Renewal
Premises, it being understood and agreed that the use of the RP Cafeteria Space
in accordance with, and subject to, the provisions of this Section 2.09 and the
other applicable provisions of this Sublease shall at all times be subject to
the provisions of the Existing Superior Lease, including any provisions thereof
which may limit the rights of Tenant provided for in this Section 2.09, with
Landlord having no liability to Tenant if the provisions of the Existing
Superior Lease in any way limit, restrict or prohibit the use of the RP
Cafeteria Space or impose additional obligations on Tenant with respect to such
use.
          (b) The Renewal Premises Cafeteria Space shall be used solely for the
preparation and sale of food to, and for dining by, the employees and guests of
Tenant and of other tenants and occupants of the Building, and of permitted
subtenants of Tenant and of other tenants of the Building, to the extent such
guests have business to conduct in the Premises or in the Building at the time
they are using the Renewal Premises Cafeteria Space (i.e., no off street guests
or other patrons), and by no other person and for no other purpose, except as
expressly provided below in this subsection (b). (The foregoing use is herein
referred to as the “Cafeteria Use” and such guests are herein referred to as
“Permitted Guests.” ) No other portion of the Premises may be used for Cafeteria
Use. Notwithstanding the foregoing, during the Renewal Term, if the RP Cafeteria
Space is a part of the Renewal Premises, Tenant may, at its sole cost and
expense, in accordance with, and subject to, the applicable provisions of this
Lease and the Existing Superior Lease (including obtaining any required consent
of the Existing Lessor), convert the use of the RP Cafeteria Space to any of the
Permitted Uses (other than an SOC) and use the RP Cafeteria Space for any of the
Permitted Uses (other than an SOC), it being understood and agreed that Landlord
shall have no liability to Tenant if the RP Cafeteria Space cannot be so
converted or used and that Landlord has made no representation or warranty as to
whether the RP Cafeteria Space may be so used or whether the RP Cafeteria Space
is or will be suitable for such uses. Tenant’s obligations in furtherance of the
preceding sentence shall include obtaining any required amendment to the
Building’s certificate of occupancy, notwithstanding anything to the contrary
contained in this Lease.

18



--------------------------------------------------------------------------------



 



          (c) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall obtain and maintain all necessary approvals of all Governmental
Authorities having jurisdiction (including all permits and licenses, and any
amendment to the certificate of occupancy for the Building) to operate the
Renewal Premises Cafeteria Space for the Cafeteria Use.
          (d) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall operate the Cafeteria and the Renewal Premises Cafeteria Space (including
all of the equipment therein and all equipment that services the Cafeteria Space
(including all exhaust and ventilation equipment), regardless of whether any of
the equipment described in this subsection (d) (the “Cafeteria Equipment” ) is
located in, or affixed to, the Premises or any other portion of the Building),
maintain the Renewal Premises Cafeteria Space (including the Cafeteria
Equipment) in good working order, and make all necessary repairs thereto and
replacements thereof, and all other portions of the Building inside and outside
the Premises affected thereby, all in accordance with, and subject to, all of
the applicable Requirements.
          (e) Tenant, at its sole cost and expense, shall:
               (i) Cause the Renewal Premises Cafeteria Space to be properly
ventilated, and prevent any odors from emanating from the Renewal Premises
Cafeteria Space into other portions of the Premises or the Building;
               (ii) Keep the Renewal Premises Cafeteria Space, the balance of
the Premises and the areas adjacent thereto, free from rats, mice, insects and
other vermin, and shall obtain and maintain at all times during the Renewal Term
a service contract, with a person approved by Landlord (which approval shall not
be unreasonably withheld or delayed), for the extermination of rats, mice,
insects and other vermin, in and about the Renewal Premises Cafeteria Space;
               (iii) Maintain in all cooking areas and in all other areas
required by all applicable Requirements, fire extinguishing devices approved by
the Fire Insurance Rating Organization having jurisdiction over the Premises and
which otherwise comply with such Requirements, and, if gas is used in the
Renewal Premises Cafeteria Space, suitable gas cut-off devices (manual and
automatic);
               (iv) Prevent fat, grease, or any other greasy substance from
entering the waste lines of the Building and from accumulating in the exhaust
hoods and fans;
               (v) Maintain the floors in Renewal Premises Cafeteria Space in a
waterproof condition; and
               (vi) Subject to the provisions of Section 18.02, shall keep the
Renewal Premises Cafeteria Space clean to the reasonable satisfaction of
Landlord,

19



--------------------------------------------------------------------------------



 



and handle and dispose of all rubbish, refuse, garbage and waste from the
Renewal Premises Cafeteria Space in accordance with all applicable Requirements
and not permit the accumulation of any rubbish, refuse or garbage in, on, or
about any part of the Building. Tenant shall place all refuse and rubbish
generated in, by or from the Renewal Premises Cafeteria Space in sealed plastic
bags at a location in the Building, and at times, to be reasonably designated by
Landlord from time to time, except that all food or food product rubbish,
refuse, garbage or waste shall be stored in closed containers and kept in
refrigerated areas, to be installed and maintained by Tenant in the Renewal
Premises Cafeteria Space.
          (f) Notwithstanding anything to contrary contained in any other
provisions of this Sublease, Landlord shall have no obligation to provide or
furnish any services or utilities to the Renewal Premises Cafeteria Space
(except that Landlord shall (i) provide common corridor access thereto, and
(ii) continue to furnish substantially the same electric power to the Renewal
Premises Cafeteria Space that was being furnished thereto on the last day of the
initial Term, and basic heat and air-conditioning to the Renewal Premises
Cafeteria Space at such times, and at the level of service, being furnished to
the Renewal Premises Cafeteria Space on the last day of the initial Term, and
allow Tenant to continue (by direct application and arrangement with the
applicable utility company, if such arrangement is possible) to receive
substantially the same gas service to the RP Cafeteria Space that was being
furnished thereto on the last day during the initial Term that gas service was
being furnished to the RP Cafeteria Space, and Tenant shall not be permitted to
furnish the Renewal Premises Cafeteria Space with any services or utilities, or
perform any Alteration or other work in or to the Renewal Premises Cafeteria
Space (except for Decorative Alterations) or any other portion of the Building
with respect to services or utilities to the Renewal Premises Cafeteria Space,
without Landlord’s prior written approval in each instance, which approval shall
not be unreasonably withheld, conditioned or delayed, including conditions
relating to compliance with Article 52 hereof.
          (g) To the extent that any insurance premium payable by Landlord is
increased as a result of the operation of the Cafeteria, Tenant shall pay to
Landlord, as Additional Rent, the amount of such increase(s) within thirty
(30) days after Landlord’s demand therefor from time to time. The liability
insurance of Tenant as required by this Sublease shall expressly cover the use
and occupancy of the Renewal Premises Cafeteria Space for the Cafeteria Use.
          (h) The Renewal Premises Cafeteria Space may not be sublet, either in
whole or in part, or otherwise used or occupied (except by a third-party
operator in accordance with, and subject to, the provisions of Section 2.12(b)
hereof) by any person claiming by, through or under Tenant, except by a
subtenant of the Premises whose sublease has been approved by Landlord (except
to the extent such approval is not required pursuant to the provisions of this
Sublease), and the right to use the Renewal Premises Cafeteria Space shall not
be assigned, transferred, sold or conveyed except in connection with a valid
assignment of this Sublease in accordance with the terms of this Sublease.

20



--------------------------------------------------------------------------------



 



          (i) Tenant shall operate and maintain the Cafeteria Equipment and
Renewal Premises Cafeteria Space in a manner and a standard that is consistent
with standard being utilized by Landlord as of the Effective Date.
     2.10 (a) If Tenant leases the FC Space (as such term is defined in
Section 18.11 hereof) during the Renewal Term, as more particularly provided in
Section 18.11 and Article 40 hereof, then during the Renewal Term, and only to
the extent permitted by, and subject to all applicable Requirements, and subject
to the reasonable rules and regulations of Landlord (which may include rules and
regulations that in Landlord’s reasonable opinion, minimize risk of injury or
damage to persons and property or that involve avoiding increases in the
premiums charged to Landlord by such insurance companies, but which rules and
regulations in no event will diminish, beyond a de minimis extent, Tenant’s
ability to maintain and operate its fitness center to a level comparable to the
level of services and maintenance utilized by Landlord while it was operating
the FC Space as a fitness center), Tenant may, at Tenant’s sole cost and
expense, continue to operate the Fitness Center in the FC Space, subject further
to the provisions of this Section 2.10, and the other applicable provisions of
this Sublease. The following provisions of this Section 2.10 shall apply only
during the Renewal Term and only if the FC Space is a part of the Renewal
Premises, it being understood and agreed that the use of the FC Space in
accordance with, and subject to, the provisions of this Section 2.10 and the
other applicable provisions of this Sublease shall at all times be subject to
the provisions of the Existing Superior Lease, including any provisions thereof
which may limit the rights of Tenant provided for in this Section 2.10, with
Landlord having no liability to Tenant if the provisions of the Existing
Superior Lease in any way limit, restrict or prohibit the use of the FC Space or
impose additional obligations on Tenant with respect to such use.
          (b) The FC Space shall be used solely for the use of fitness and
exercise equipment, cardio and movement workout rooms, and locker rooms and
showers related to such use, by the employees of Tenant, other tenants and
occupants of the Building and of permitted subtenants of Tenant and other
tenants of the Building (i.e., no guests (off street or otherwise), and by no
other person and for no other purpose, except as expressly provided below in
this subsection (b). (The foregoing use is herein referred to as the “FC Use.” )
No other portion of the Premises may be used for FC Use, and under no
circumstances shall there be installed or placed in any portion of the Fitness
Center or in any other portion of the Premises, any swimming pools, lap pools,
hot tubs or so-called “Jacuzzis.” Notwithstanding the foregoing, during the
Renewal Term, if the FC Space is a part of the Renewal Premises, Tenant may, at
its sole cost and expense, in accordance with, and subject to, the applicable
provisions of this Lease and the Existing Superior Lease (including obtaining
any required consent of the Existing Lessor), convert the use of the FC Space to
any of the Permitted Uses (other than an SOC) and use the FC Space for any of
the Permitted Uses (other than an SOC), it being understood and agreed that
Landlord shall have no liability to Tenant if the FC Space cannot be so
converted or used and that Landlord has made no representation or warranty as to
whether the FC Space may be so used or whether the FC Space is or will be
suitable for such uses. Tenant’s obligations in furtherance of the

21



--------------------------------------------------------------------------------



 



preceding sentence shall include obtaining any required amendment to the
Building’s certificate of occupancy, notwithstanding anything to the contrary
contained in this Lease.
          (c) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall obtain and maintain all necessary approvals of all Governmental
Authorities having jurisdiction (including all permits and licenses, and any
amendment to the certificate of occupancy for the Building) to operate the FC
Space for the FC Use.
          (d) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall operate the Fitness Center and the FC Space (including all of the
equipment therein and all equipment that services the FC Space, regardless of
whether any of the equipment described in this subsection (d) (the “FC
Equipment” ) is located in, or affixed to, the Premises or any other portion of
the Building), maintain the FC Space (including the FC Equipment) in good
working order, and make all necessary repairs thereto and replacements thereof,
and all other portions of the Building inside and outside the Premises affected
thereby, all in accordance with, and subject to, all of the applicable
Requirements.
          (e) Tenant, at its sole cost and expense, shall:
               (i) Cause the FC Space to be properly ventilated, and prevent any
odors from emanating from the FC Space into other portions of the Premises or
the Building;
               (ii) Maintain the floors in FC Space in a waterproof condition;
and
               (iii) Subject to the provisions of Section 18.02, shall keep the
FC Space clean, and handle and dispose of all rubbish, refuse, garbage and waste
from the FC Space in accordance with all applicable Requirements and not permit
the accumulation of any rubbish, refuse or garbage in, on, or about any part of
the Building. Tenant shall place all refuse and rubbish generated in, by or from
the FC Space in sealed plastic bags at a location in the Building, and at times,
to be reasonably designated by Landlord from time to time.
          (f) Notwithstanding anything to contrary contained in any other
provisions of this Sublease, Landlord shall have no obligation to provide or
furnish any services or utilities to the FC Space (except that Landlord shall
(i) provide common corridor access thereto, and (ii) continue to furnish
substantially the same electric power to the FC Space that was being furnished
thereto on the last day of the initial Term, and basic heat and air-conditioning
to the FC Space at such times, and at the level of service, being furnished to
the FC Space on the last day of the initial Term, and Tenant shall not be
permitted to furnish the FC Space with any services or utilities, or perform any
Alteration or other work in or to the FC Space (except for Decorative

22



--------------------------------------------------------------------------------



 



Alterations) or any other portion of the Building with respect to services or
utilities to the FC Space, without Landlord’s prior written approval in each
instance, which approval shall not be unreasonably withheld, conditioned or
delayed, including conditions relating to compliance with Article 52 hereof.
          (g) To the extent that any insurance premium payable by Landlord is
increased as a result of the operation of the Fitness Center, Tenant shall pay
to Landlord, as Additional Rent, the amount of such increase(s) within thirty
(30) days after Landlord’s demand therefor from time to time. The liability
insurance of Tenant as required by this Sublease shall expressly cover the use
and occupancy of the FC Space for the FC Use.
          (h) The FC Space may not be sublet, either in whole or in part, or
otherwise used or occupied (except by a third-party operator in accordance with,
and subject to, the provisions of Section 2.12(b) hereof) by any person claiming
by, through or under Tenant, except by a subtenant of the Premises whose
sublease has been approved by Landlord (except to the extent such approval is
not required pursuant to the provisions of this Sublease), and the right to use
the FC Space shall not be assigned, transferred, sold or conveyed except in
connection with a valid assignment of this Sublease in accordance with the terms
of this Sublease.
          (i) Tenant shall operate and maintain the FC Equipment and FC Space in
a manner and a standard that is consistent with standard being utilized by
Landlord as of the Effective Date.
     2.11 (a) If Tenant leases the CC Space (as such term is defined in
Section 18.11 hereof) during the Renewal Term, as more particularly provided in
Section 18.11 and Article 40 hereof, then during the Renewal Term, and only to
the extent permitted by, and subject to all applicable Requirements, and subject
to the reasonable rules and regulations of Landlord (which may include rules and
regulations that in Landlord’s reasonable opinion, minimize risk of injury or
damage to persons and property or that involve avoiding increases in the
premiums charged to Landlord by such insurance companies, but which rules and
regulations in no event will diminish, beyond a de minimis extent, Tenant’s
ability to maintain and operate its conference center to a level comparable to
the level of services and maintenance utilized by Landlord while it was
operating the CC Space as a conference center), Tenant may, at Tenant’s sole
cost and expense, continue to operate the Conference Center in the CC Space,
subject further to the provisions of this Section 2.11, and the other applicable
provisions of this Sublease. The following provisions of this Section 2.11 shall
apply only during the Renewal Term and only if the CC Space is a part of the
Renewal Premises, it being understood and agreed that the use of the CC Space in
accordance with, and subject to, the provisions of this Section 2.11 and the
other applicable provisions of this Sublease shall at all times be subject to
the provisions of the Existing Superior Lease, including any provisions thereof
which may limit the rights of Tenant provided for in this Section 2.11, with
Landlord having no liability to Tenant if the provisions of the Existing
Superior

23



--------------------------------------------------------------------------------



 



Lease in any way limit, restrict or prohibit the use of the CC Space or impose
additional obligations on Tenant with respect to such use.
          (b) The CC Space shall be used solely for meetings and conferences, by
the employees of Tenant, other tenants and occupants of the Building and of
permitted subtenants of Tenant and other tenants of the Building and by
Permitted Guests, and by no other person and for no other purpose. (The
foregoing use is herein referred to as the “CC Use.” ) Notwithstanding the
foregoing, during the Renewal Term, if the CC Space is a part of the Renewal
Premises, Tenant may, at its sole cost and expense, in accordance with, and
subject to, the applicable provisions of this Lease and the Existing Superior
Lease (including obtaining any required consent of the Existing Lessor), convert
the use of the CC Space to any of the Permitted Uses (other than an SOC) and use
the CC Space for any of the Permitted Uses (other than an SOC), it being
understood and agreed that Landlord shall have no liability to Tenant if the CC
Space cannot be so converted or used and that Landlord has made no
representation or warranty as to whether the CC Space may be so used or whether
the CC Space is or will be suitable for such uses. Tenant’s obligations in
furtherance of the preceding sentence shall include obtaining any required
amendment to the Building’s certificate of occupancy, notwithstanding anything
to the contrary contained in this Lease.
          (c) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall obtain and maintain all necessary approvals of all Governmental
Authorities having jurisdiction (including all permits and licenses, and any
amendment to the certificate of occupancy for the Building) to operate the CC
Space for the CC Use.
          (d) Tenant or, subject to the provisions of Section 2.12(b) hereof, a
third-party operator retained by Tenant, at Tenant’s sole cost and expense,
shall operate the Conference Center and the CC Space (including all of the
equipment therein and all equipment that services the CC Space, regardless of
whether any of the equipment described in this subsection (d) (the “CC
Equipment” ) is located in, or affixed to, the Premises or any other portion of
the Building), maintain the CC Space (including the CC Equipment) in good
working order, and make all necessary repairs thereto and replacements thereof,
and all other portions of the Building inside and outside the Premises affected
thereby, all in accordance with, and subject to, all of the applicable
Requirements.
          (e) Tenant, at its sole cost and expense, shall:
               (i) Cause the CC Space to be properly ventilated, and prevent any
odors from emanating from the CC Space into other portions of the Premises or
the Building; and
               (ii) Subject to the provisions of Section 18.02, shall keep the
CC Space clean, and handle and dispose of all rubbish, refuse, garbage and waste
from the CC Space in accordance with all applicable Requirements and not permit
the

24



--------------------------------------------------------------------------------



 



accumulation of any rubbish, refuse or garbage in, on, or about any part of the
Building. Tenant shall place all refuse and rubbish generated in, by or from the
CC Space in sealed plastic bags at a location in the Building, and at times, to
be reasonably designated by Landlord from time to time.
          (f) Notwithstanding anything to contrary contained in any other
provisions of this Sublease, Landlord shall have no obligation to provide or
furnish any services or utilities to the CC Space (except that Landlord shall
(i) provide common corridor access thereto, and (ii) continue to furnish
substantially the same electric power to the CC Space that was being furnished
thereto on the last day of the initial Term, and basic heat and air-conditioning
to the CC Space at such times, and at the level of service, being furnished to
the CC Space on the last day of the initial Term, and Tenant shall not be
permitted to furnish the CC Space with any services or utilities, or perform any
Alteration or other work in or to the CC Space (except for Decorative
Alterations) or any other portion of the Building with respect to services or
utilities to the CC Space, without Landlord’s prior written approval in each
instance, which approval shall not be unreasonably withheld, conditioned or
delayed, including conditions relating to compliance with Article 52 hereof.
          (g) To the extent that any insurance premium payable by Landlord is
increased as a result of the operation of the Conference Center, Tenant shall
pay to Landlord, as Additional Rent, the amount of such increase(s) within
thirty (30) days after Landlord’s demand therefor from time to time. The
liability insurance of Tenant as required by this Sublease shall expressly cover
the use and occupancy of the CC Space for the CC Use.
          (h) The CC Space may not be sublet, either in whole or in part, or
otherwise used or occupied (except by a third-party operator in accordance with,
and subject to, the provisions of Section 2.12(b) hereof) by any person claiming
by, through or under Tenant, except by a subtenant of the Premises whose
sublease has been approved by Landlord (except to the extent such approval is
not required pursuant to the provisions of this Sublease), and the right to use
the CC Space shall not be assigned, transferred, sold or conveyed except in
connection with a valid assignment of this Sublease in accordance with the terms
of this Sublease.
          (i) Tenant shall operate and maintain the CC Equipment and CC Space in
a manner and a standard that is consistent with standard being utilized by
Landlord as of the Effective Date.
     2.12 (a) If the RP Cafeteria Space, the FC Space and/or the CC Space are a
part of the Renewal Premises during the Renewal Term, if any, then, to the
extent, and for as long as, such portion(s) of the Renewal Premises is/are used
for a cafeteria, fitness center or conference center, respectively, the
employees of Landlord and Landlord’s Affiliates, and, except for the FC Space,
the invitees and guests of Landlord and Landlord’s Affiliates (collectively, the
“Landlord Amenity Customers”), shall have non-exclusive use of such amenity(ies)
for so long as such portion(s) of the Renewal

25



--------------------------------------------------------------------------------



 



Premises are being used for its/their respective amenities, subject to the
limitations in this Section 2.12(a), on a direct cash basis, subject in all
cases to any reasonable rules and regulations of Tenant regarding the use
thereof by all users (which shall be enforced in a non-discriminatory manner).
Landlord acknowledges that said reasonable rules and regulations, as applied to
the use of the FC Space as a fitness center, may include excluding from the
fitness center any person who does not satisfy reasonably established medical or
health conditions and/or who refuses to sign Tenant’s then waiver and release
form, if any, for use of the fitness center. It is understood and agreed that
(i) Tenant shall have no obligation to operate any such portion of the Renewal
Premises for its respective amenity, and (ii) Tenant shall have no obligation to
modify any such portion of the Renewal Premises to accommodate Landlord’s
Amenity Customers use thereof or to subsidize use of such amenities by Landlord
Amenity Customers. Regardless of whether Tenant permits other tenants or
occupants of the Building to use any of such amenities, the Landlord Amenity
Customers shall have the non-exclusive right described in this subsection (a) to
use such amenities for so long as such portion(s) of the Renewal Premises are
being used for its/their respective amenity, provided that Tenant shall have the
right to exclude Landlord Amenity Customers from use of such amenities from time
to time for private functions or repairs to such portions of the Renewal
Premises, and Tenant may exclude Landlord Amenity Customers temporarily or
permanently if usage by Tenant increases and such portion of the Renewal
Premises no longer accommodates usage by both Tenant and Landlord Amenity
Customers.
          (b) The retention by Tenant of any third-party to operate the RP
Cafeteria Space as a cafeteria, the FC Space as a fitness center and the CC
Space as a conference center shall be subject to the provisions of Article 52 of
this Sublease and to Landlord’s prior written approval (which approval shall not
be unreasonably withheld, conditioned or delayed) and which third-party operator
shall be deemed to be acting on Tenant’s behalf. No such third-party operator
shall have any rights, title or interest in, to or under the Premises or any
other portion of the Building and/or Land, or any rights or remedies against
Landlord, and Tenant shall indemnify and hold Landlord harmless from and against
any and all, actions, proceedings, liabilities, obligations, claims, damages,
deficiencies, losses, judgments, suits, expenses and costs (including court
costs and reasonable third-party legal fees and disbursements for which Landlord
is or may be liable) arising under or out of or in connection with or resulting
from the acts or omissions of any such third-party operator. Tenant shall remain
fully liable for the payment of Base Rent and Additional Rent due and to become
due under this Sublease and for the observance, performance and compliance with
all of the terms, covenants and conditions contained in this Sublease on
Tenant’s part to observe, perform or comply with, and all acts or omissions by
any such third-party operator or anyone claiming under or through any such
third-party operator which shall be a default under this Sublease, shall be
deemed to be a default by Tenant. Tenant’s right to have a third-party operator
manage the RP Cafeteria Space, the FC Space and/or the CC Space shall not be
deemed a waiver of Landlord’s rights under this Sublease to consent to the use
or occupancy of the Premises (or any portion thereof) by any other person or

26



--------------------------------------------------------------------------------



 



to the assignment of this Sublease or the subletting of the Premises (or any
portion thereof).
          (c) Other than any cost or expense of the following services and
utilities that Landlord, at its election, includes in “Operating Expenses,”
Tenant shall pay for all services and utilities provided or furnished during the
Renewal Term to the RP Cafeteria Space, the FC Space and the CC Space (to the
extent such portion(s) of the Building are a part of the Renewal Premises),
regardless of whether or not Landlord is obligated to provide or furnish same or
is obligated to allow Tenant to receive same. Tenant shall pay for such services
and utilities either pursuant to this subsection (c), another provision of this
Sublease or, as more particularly described in Section 40.01(a) hereof, as part
of any “Additional Rent” or other charge payable under the Existing Superior
Lease for the Renewal Term that has been allocated to a particular service or
utility, it being the intention of the parties that Landlord shall not be
obligated (without reimbursement by Tenant) to incur any, or pay the, cost or
expense of any such services and utilities. If the mechanism for Tenant paying
for any such services or utilities is not set forth in another provision of this
Sublease and is not part of the “Additional Rent” or other charge payable under
the Existing Superior Lease for the Renewal Term, then, at Landlord’s election,
Tenant shall pay for the service or utility either by directly paying the vendor
or supplier thereof for the service or utility in question, or by reimbursing
Landlord from time to time, within thirty (30) days after Landlord’s demand
therefor, for the actual cost and expense incurred or paid by Landlord in
respect of the service or utility in question, and if the actual cost and
expense cannot be definitively determined by third-party invoices or otherwise,
such actual cost and expense shall be reasonably determined by Landlord.
ARTICLE 3
FAILURE TO GIVE POSSESSION
     3.01 Except as otherwise expressly provided in Sections 3.02 and 3.03
hereof, If for any reason Landlord shall fail or be unable to deliver to Tenant
possession of the Premises or any other portion of the Building that is to be
added to, or included with, the premises demised under this Sublease, on any
date specified in this Sublease for the commencement of the term of this
Sublease for the Premises or such other portion(s) of the Building or for such
delivery of possession of the Premises or of such other portion(s) of the
Building (including by reason of a holdover in the Premises or such other
portions of the Building by the tenant or any other occupant thereof, other than
a tenant or other occupant that is Landlord or an Affiliate of Landlord), Tenant
shall have no right to rescind this Sublease or any amendment or modification of
this Sublease and shall have no claim against Landlord, and Landlord shall have
no liability to Tenant or to any other Tenant Party by reason thereof of such
failure or inability, and the parties hereto further agree that any such failure
or inability shall in no way affect the obligations of Tenant hereunder (except
that the date specified in this Sublease for the commencement of the term of
this Sublease for the Premises or such other portion(s) of the Building or for
such delivery of possession of the Premises or of such other portion(s) of the
Building shall be deemed postponed until the date that the Premises or

27



--------------------------------------------------------------------------------



 



of such other portion(s) of the Building, as the case may be, shall be available
for occupancy by Tenant or any Tenant Party, nor shall the same be construed in
any way to extend the term of this Sublease, nor shall Tenant be entitled to any
damages therefor. This Section 3.01 shall be an express provision to the
contrary for purposes of Section 223-a of the New York Real Property Law and any
other law of like import now or hereafter in effect.
     3.02 (a) Notwithstanding anything to the contrary contained in this
Sublease, subject to extension due to Unavoidable Delay (which extension shall
not exceed ninety (90) days in the aggregate) and Tenant Delay, if the
Commencement Date has not occurred on or before August 1, 2011, then commencing
on the [***], the Base Rent applicable to the 5th Floor Premises (to the extent
the 5th Floor Premises is a part of the Premises), the 6th Floor Premises and
the 7th Floor Premises shall [***]; provided, however, if the Commencement Date
has not occurred on or before September 30, 2011, then commencing on October 1,
2011 the aforesaid [***] shall be [***].
          (b) Notwithstanding anything to the contrary contained in this
Sublease, subject to extension due to Unavoidable Delay (which extension shall
not exceed ninety (90) days in the aggregate) and Tenant Delay, if the
Commencement Date has not occurred on or before February 1, 2012, then Tenant
shall have the right to terminate this Sublease by giving Landlord notice
thereof on or before February 10, 2012, TIME BEING OF THE ESSENCE with respect
to the giving of such termination notice. In the event that Tenant gives
Landlord such termination notice, both parties hereto shall be released and
relieved of any and all further obligations hereunder or in connection herewith,
subject to Tenant’s restoration obligations as set forth herein and any
indemnity obligations of either party that survive the termination of this
Sublease. In the event that this Sublease terminates pursuant to this subsection
(b), then, within thirty (30) days after the giving of such termination notice,
Tenant shall surrender to Landlord those portions of the Premises that have
theretofore been delivered to Tenant and shall remove all Tenant’s Property from
the Premises and the Building and repair all damage to the Premises and Building
caused by such removal, and, within ninety (90) days after the giving of such
termination notice, Tenant shall remove all of the Roof Installations, if any,
from the Building and repair all damage to the Building caused by such removal.
          (c) Notwithstanding anything to the contrary contained in this
Sublease, subject to extension due to Unavoidable Delay (which extension shall
not exceed ninety (90) days in the aggregate), if the Commencement Date has not
occurred on or before August 1, 2012, then Landlord shall have the right to
terminate this Sublease by giving Tenant notice thereof on or before August 10,
2012, TIME BEING OF THE ESSENCE with respect to the giving of such termination
notice. In the event that Landlord gives Tenant such termination notice, both
parties hereto shall be
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

28



--------------------------------------------------------------------------------



 



released and relieved of any and all further obligations hereunder or in
connection herewith, subject to Tenant’s restoration obligations as set forth
herein and any indemnity obligations of either party that survive the
termination of this Sublease. In the event that this Sublease terminates
pursuant to this subsection (c), then, within thirty (30) days after the giving
of such termination notice, Tenant shall surrender to Landlord those portions of
the Premises that have theretofore been delivered to Tenant and shall remove all
Tenant’s Property from the Premises and the Building and repair all damage to
the Premises and Building caused by such removal, and, within ninety (90) days
after the giving of such termination notice, Tenant shall remove all of the Roof
Installations, if any, from the Building and repair all damage to the Building
caused by such removal.
          (d) Any dispute between Landlord and Tenant concerning any aspect of
Landlord delivering possession of any portion of the Premises to Tenant or the
rights and remedies of Tenant set forth in Section 3.02 may be resolved by
either party submitting such dispute to arbitration as provided in Article 34.
Until such dispute is resolved either by mutual agreement of Landlord and Tenant
or pursuant to arbitration, the Premises shall remain as Landlord contends and,
if Tenant prevails in such dispute, there shall be a retroactive adjustment in
Base Rent and Additional Rent and any other retroactive adjustments as may be
appropriate.
ARTICLE 4
CONDITION OF PREMISES
     4.01 (a) Tenant acknowledges that it has made a full and complete
inspection of the Premises to the extent that defects can be detected without
causing damage to the Premises or without intrusive inspection of the Premises
and is fully familiar and satisfied with the condition thereof, to the extent it
could inspect the Premises. Except as otherwise provided in this Sublease,
Tenant shall accept possession and occupancy of the Premises on the Commencement
Date in their then “AS-IS” condition and state of repair, subject to any and all
apparent defects therein (except (i) latent or hidden defects which were not
reasonably identifiable by Tenant prior to delivery of the Premises of which
Tenant gives Landlord notice within one (1) year following the date upon which
possession of any such portion of the Premises was delivered to Tenant),
(ii) the performance by Landlord of Landlord’s Work (as defined in Section 4.02
below), (iii) the conditions described in Section 4.02, and (iv) the Premises
being in broom clean condition (except for the FF&E permitted to remain) and
free of tenancies and occupancies. NEITHER LANDLORD, NOR ANY OF LANDLORD’S
AGENTS, HAS MADE OR MAKES, ANY WARRANTY, REPRESENTATION, COVENANT OR PROMISE,
EXPRESS OR IMPLIED, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. Tenant’s
failure, refusal or inability to open for business

29



--------------------------------------------------------------------------------



 



in the Premises, however, shall not be deemed evidence that the Premises were
not in good or satisfactory condition.
          (b) Except with respect to (i) Landlord’s Work, (ii) repair of latent
or hidden defects of which Tenant gives Landlord notice within one (1) year
following the date upon which possession of such portion of the Premises was
delivered to Tenant, and (iii) providing the Tenant Allowance to Tenant,
Landlord shall have no obligation to perform any work, supply any materials or
incur any cost in preparing the Premises for Tenant’s occupancy. Any
installations, materials and work which may be undertaken by or for the account
of Tenant to equip, decorate and furnish the Premises for Tenant’s initial
occupancy thereof, including all demolition (hereinafter referred to as
“Tenant’s Work”) shall be performed by Tenant, at Tenant’s sole cost and expense
in accordance with the terms, covenants and conditions set forth in this
Sublease, including, without limitation, Article 13. Landlord conceptually
agrees, subject to any approval required under the Existing Superior Lease,
which approval Landlord shall in good faith request, that Tenant’s Work may
include (i) the installation of connecting staircases between floors 5 and 6,
and between floors 6 and 7, all within the Premises as part of Tenant’s Work,
but in all events only to the extent that any such staircases are located
entirely within the Premises, and (ii) the branding, decorations and signs
described in Section 45.05, subject in all instances to the provisions of this
Sublease concerning the approval of plans and specifications, the performance of
Alterations, the installation of Signs, and Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed. As part of, and to
the extent Tenant does, Tenant’s Work, Tenant and where applicable, Landlord,
agrees to perform the work described in Sections 10.04, 10.05 and 10.06 below.
     4.02 (a) Landlord and Tenant agree that in connection with the delivery of
the Premises to Tenant, all of the existing leasehold improvements, furniture
and installed equipment present within the Premises on the Effective Date,
(collectively, the “FF&E”), shall remain in the Premises and be delivered to
Tenant in its then “as is” condition; provided, however, Landlord, at its
expense, shall remove any existing furniture included in the FF&E which
furniture is expressly designated by Tenant for removal either at the time
Tenant submits the Tenant’s Plans to Landlord or set forth in an earlier written
notice. Tenant may give Landlord only one (1) such notice not later than 60 days
prior to the Commencement Date which designates which of the furniture items of
the FF&E are to be removed and such items shall be removed by Landlord within
ninety (90) days after Landlord’s receipt of such notice from Tenant. The FF&E
delivered to Tenant shall not include portable business equipment such as,
without limitation, personal computers, copy machines, fax machines, and
telecommunications equipment but shall include all A/V equipment and security
card readers. Notwithstanding anything contained in this Sublease which may be
to the contrary, the existing cable infrastructure from the hub closets to
systems furniture and offices on the floors of the Premises shall remain in its
then as-is condition, however, all items in the hub closets and the backbone
cabling from existing computer room to the hub closet shall be removed by
Landlord at Landlord’s cost prior to the Commencement Date. As used herein the
term “Abandoned Furniture” shall mean the furniture included as part

30



--------------------------------------------------------------------------------



 



of the FF&E that Tenant does not designate for removal by Landlord. For One
Dollar ($1.00), Landlord hereby sells, transfers, assigns, conveys, sets over
and delivers to Tenant, as of the Commencement Date, all of Landlord’s right,
title and interest in and to the Abandoned Furniture, free and clear of all
liens, encumbrances and rights of others, but otherwise without any covenant,
warranty or representation by, or recourse against, Landlord of any kind
whatsoever. Tenant agrees to pay the sales tax imposed by a Governmental
Authority on the conveyance of the Abandoned Furniture to Tenant, if any.
          (b) With respect to any FF&E that remains in the Premises, if
requested by Tenant, and provided this Sublease is in full force and effect and
no Event of Default exists, Landlord shall, at no cost to Landlord, reasonably
cooperate with Tenant in connection with Tenant’s attempt to purchase, at
Tenant’s sole cost and expense, from Landlord’s provider, and at Landlord’s
pricing structure, additional parts and pieces to complement the FF&E that so
remains. Nothing contained in this Section or elsewhere in this Sublease shall
be deemed to constitute a warranty or representation by Landlord that Tenant
will be able to so purchase any of such additional parts and pieces, Tenant
hereby acknowledging that Landlord has made no such representation or warranty,
and Tenant’s inability or failure to so purchase any of such additional parts
and pieces shall not relieve or release Tenant from any of its obligations or
liabilities under this Sublease, constitute an actual or constructive eviction,
or impose any liability upon Landlord. Any modifications, additions, expansion
or reprogramming to the FF&E that remains in the Premises required to meet
Tenant’s needs with respect thereto shall be the responsibility of Tenant. Upon
request from Tenant, to the extent in Landlord’s possession or control, Landlord
shall provide and assign (to the extent assignable) to Tenant without
representation or warranty by Landlord (other than as to Landlord’s prior
ownership of the FF&E), on or after the Effective Date, any information
(including manuals, service contracts and specifications) and warranties
applicable to all FF&E and all leasehold improvements in the Premises as of the
Effective Date.
          (c) After the sooner of actual knowledge or Landlord’s receipt of
written notice from Tenant or from a Governmental Authority, Landlord shall
promptly remedy any code violations or conditions not caused by Tenant or any
Tenant Party that would delay or prohibit the issuance of a building permit for
Tenant’s Work.
          (d) Except as expressly provided in subsections (a), (b) and
(c) above, Landlord’s sole obligation to prepare the Premises for Tenant’s
occupancy thereof shall be the performance of the following work (which work is
herein referred to as the “Landlord’s Work”):
               (i) The delivery to Tenant of Form ACP-5 (or equivalent)
applicable to the Premises;
               (ii) For any Partial Floor space leased by Tenant, the Demising
Work, except that Demising Work, the need for which results from Tenant’s
exercise of

31



--------------------------------------------------------------------------------



 



the Partial Surrender Option pursuant to Section 42.04 hereof, shall be paid for
by Tenant, as more particularly described in Section 42.04(g) hereof, it being
understood and agreed that this subsection (ii) shall not apply to the 5th Floor
Premises, except for the Expansion Space, if any, portion thereof; and
               (iii) For the 5th Floor Premises only (as same may be reduced
pursuant to Section 42.03 hereof or eliminated pursuant to Section 42.01), but
not the Expansion Space, if any, portion thereof, the installation of Building
Standard demising walls to separate the 5th Floor Premises from the balance of
the 5th floor of the Building, taped, with no obligation on the part of Landlord
to paint.
          (e) Landlord’s Work shall be performed by Landlord, at its sole cost
and expense, except as otherwise provided in subsection (d) above. Landlord
shall from time to time allow Tenant reasonable opportunity to inspect the
progress of Landlord’s Work, and upon request shall supply updates as to such
progress and any anticipated date of delivery. Subject to the provisions of
subsection 4.02(f) below, for all purposes hereof, the Landlord’s Work shall be
“substantially complete” when the only items thereof remaining to be performed
are minor or insubstantial details of construction, mechanical adjustment or
decoration, the non-completion of which does not interfere with Tenant’s use of
the Premises or with the performance of Tenant’s Work except to a de minimis
extent. If the substantial completion of Landlord’s Work shall be delayed
principally due to any act or omission of Tenant or any Tenant Party (any such
act or omission being hereinafter referred to as a “Tenant Delay”), and Landlord
gives to Tenant notice of the Tenant Delay in question, Landlord’s Work shall be
deemed substantially complete on the date on which Landlord’s Work would have
been substantially complete but for the effect of all Tenant Delays. The date on
which Landlord’s Work is substantially completed or is deemed to have been
substantially completed is herein referred to as the “Substantial Completion
Date,” and “Substantial Completion Notice” shall mean a notice from Landlord to
Tenant specifying the Substantial Completion Date, which notice may be sent
prior to the substantial completion (or deemed substantial completion) of the
Landlord’s Work. In lieu of a separate notice to Tenant regarding a Tenant Delay
(if applicable), the Substantial Completion Notice may contain such notice
regarding a Tenant Delay.
          (f) The Substantial Completion Date set forth in the Substantial
Completion Notice shall be conclusive and binding upon Tenant unless, solely by
giving Landlord notice (the “Dispute Notice”) within ten (10) Business Days
after the Substantial Completion Date set forth in the Substantial Completion
Notice (TIME BEING OF THE ESSENCE), Tenant disputes the fact that on or before
the Substantial Completion Date set forth in the Substantial Completion Notice
Landlord’s Work was substantially completed (or should have been substantially
completed), and sets forth, in reasonable detail, the reasons for such dispute,
including any disagreement Tenant may have with respect to Landlord’s claim, if
any, that a Tenant Delay may have had on the substantial completion of
Landlord’s Work. Pending the resolution of such dispute, the Substantial
Completion Date shall be deemed to be the date set forth in the Substantial
Completion Notice, and Tenant’s obligations under this Sublease shall

32



--------------------------------------------------------------------------------



 



commence as if the Substantial Completion Notice was correct and the Substantial
Completion Date shall have occurred as set forth in the Substantial Completion
Notice. If Landlord and Tenant cannot resolve such dispute within ten (10) days
after Landlord receives the Dispute Notice from Tenant, such dispute shall be
resolved by arbitration pursuant to Article 34 of this Sublease. If the dispute
(whether by agreement or arbitration) is resolved in Tenant’s favor, then the
Substantial Completion Date shall be as determined by such agreement or
arbitration and any payments based on the occurrence of the Substantial
Completion Date made by Tenant under this Sublease shall be adjusted
accordingly. If such dispute shall be resolved by arbitration, and it is
determined that on or before the Substantial Completion Date set forth in the
Substantial Completion Notice Landlord’s Work was not substantially completed
(or is not deemed to have been substantially completed), then the arbitration
shall also determine whether Landlord’s Work has been so substantially completed
(or should have been so substantially completed, as more particularly described
above) after the Substantial Completion Date set forth in the Substantial
Completion Notice. If the arbitration determines that Landlord’s Work has been
so substantially completed (or deemed to have been so substantially completed)
after the Substantial Completion Date set forth in the Substantial Completion
Notice, then the date thereof so determined shall be the Substantial Completion
Date without any requirement that Tenant be given another Substantial Completion
Notice. If, however, the arbitration determines that Landlord’s Work has not yet
been so substantially completed (and is not yet deemed to have been so
substantially completed), then the arbitration shall also determine, in
reasonable detail, the respects in which Landlord’s Work has not been so
substantially completed (or deemed not to have been so substantially completed),
which determination shall be conclusive and binding upon Landlord and Tenant,
and, to cause the Substantial Completion Date to occur, Landlord shall
substantially complete those items of Landlord’s Work that have not theretofore
been substantially completed and shall be obligated to give to Tenant another
Substantial Completion Notice, which, when given, shall be subject to all of the
provisions of this subsection (f).
          (g) If Tenant does not give the Dispute Notice within the ten
(10) Business Days period set forth in subsection (f) above, but, within thirty
(30) days after the Substantial Completion Date set forth in the Substantial
Completion Notice (TIME BEING OF THE ESSENCE), Tenant gives to Landlord a list
(a “Compliance List”), specifying any Landlord’s Work required to be completed
by Landlord to correct any deficiencies in connection with Landlord’s Work,
Landlord agrees it will complete all deficiencies required under the Compliance
List which are the obligation of Landlord within thirty (30) days after
Landlord’s receipt of the Compliance List or such longer time as may be
reasonably required because of the nature of the deficiency, provided Landlord
must have undertaken procedures to correct the deficiency within such thirty
(30) day period and thereafter diligently pursues such efforts to completion.
The fact that Landlord still has to complete work set forth on the Compliance
List shall not delay or postpone the Commencement Date or the Substantial
Completion Date. The taking of possession of the Premises by Tenant shall be
deemed an acceptance of the Premises and substantial completion by Landlord of
the Landlord’s Work, subject to items on the Compliance List. If Landlord has
failed to complete all deficiencies

33



--------------------------------------------------------------------------------



 



required under the Compliance List which are the obligation of Landlord to
complete within said thirty (30) day period and Landlord is not diligently
pursuing the completion of all such deficiencies, then Tenant shall have the
right upon five (5) Business Days prior written notice to Landlord to enter into
the Premises to complete any such deficiencies at the commercially reasonable
cost and expense of Landlord. In such event, upon completion of such
deficiencies by Tenant, Tenant shall provide Landlord with copies of paid
invoices as evidence of the cost incurred by Tenant and Landlord agrees to
reimburse Tenant for such costs within thirty (30) days after Landlord’s receipt
of such paid invoices from Tenant (such costs being herein referred to as the
“Compliance List Reimbursement Amount” ). If Landlord does not pay the
Compliance List Reimbursement Amount to Tenant in accordance with, and subject
to, the terms and conditions of this Sublease and such failure continues for
more than ninety (90) days after Landlord’s receipt of Tenant’s demand therefor,
accompanied by such invoices, then provided Landlord did not or does not notify
Tenant prior to the expiration of such ninety (90) day period that it disputes
that such payment (or any portion thereof) is due Tenant in accordance with, and
subject to, the provisions of this Sublease, the amount of the Compliance List
Reimbursement Amount that Landlord is not disputing, may be deducted from the
next installment(s) of Base Rent and Additional Rent payable hereunder until
paid in full, and the amount of the Compliance List Reimbursement Amount that
Landlord is disputing shall be resolved by arbitration in accordance with
Article 34 hereof. Article 49 of this Sublease shall not apply to or limit the
Compliance List and Tenant’s rights under this subsection (g).
     4.03 (a) Landlord agrees to pay to Tenant as an allowance towards Tenant’s
Work, general construction costs, including cabling and the costs of furniture,
fixtures and equipment, in accordance with, and subject to, the provisions of
this Section 4.03, the sum of (i) $[***] (the “Base Tenant Allowance” ), plus
(ii) $[***] (the “Additional 5th Floor Tenant Allowance” ), plus (iii) $[***]
(“Supplemental Tenant Allowance” ), which Base Tenant Allowance and Additional
5th Floor Tenant Allowance are subject to adjustment as provided in this
Sublease if Tenant elects to expand or contract the Premises in accordance with
the provisions of this Sublease (the Base Tenant Allowance, the Additional 5th
Floor Tenant Allowance and the Supplemental Tenant Allowance being herein
collectively referred to as the “Tenant Allowance”), provided that at the time
Landlord is otherwise obligated to make such payment of the Tenant Allowance or
any portion thereof no Event of Default (as hereinafter defined) then exists.
Notwithstanding the foregoing, if at the time Landlord would otherwise be
obligated to make such payment, but for the fact that at such time an Event of
Default exists under this Sublease, Landlord shall become obligated to make such
payment when such Event of Default is cured, provided that this Sublease is then
in full force and effect and the other conditions to Landlord’s obligation to
make such payment remain satisfied. Notwithstanding anything contained in this
Sublease to the contrary, no more than fifteen (15%) percent of (x) the Base
Tenant Allowance, (y) the Additional 5th Floor
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

34



--------------------------------------------------------------------------------



 



Tenant Allowance, or (z) $150,000 of the Supplemental Tenant Allowance may be
used for architectural, engineering, space planning, expediter and inspection
fees, fees for all municipal and other permits, licenses and approvals, moving
expenses, telephones and other so-called “soft costs”, including costs that may
have been incurred by Tenant prior to the Effective Date (all of the foregoing
being herein referred to as the “Soft Costs”).
          (b) (x) Landlord hereby agrees to pay $[***] of the Supplemental
Tenant Allowance to Tenant within thirty (30) days after the date on which this
Sublease is released from escrow pursuant to that certain escrow agreement of
even date herewith relating to this Sublease, and (y) Subject to the provisions
of this Section, Landlord hereby agrees to make periodic payments of portions of
the balance of the Tenant Allowance to Tenant as Tenant’s Work progresses in
amounts equal to the costs eligible to be paid from the Tenant Allowance that
have been completed to such date, that (i) have not previously been reimbursed
by Landlord and (ii) meet the requirements set forth below in subsections
(b)(i)(A), (B) and (C) (the “Payment Conditions”):
               (i) Tenant shall submit to Landlord from time to time, but not
more often than once per month and not for less than [***] Dollars ($[***]) in
any single request, except for the final request, requisitions (each such
requisition being herein referred to as a “Tenant’s Request”) for such periodic
payment on AIA Form G702, together with the following:
                    (A) copies of paid receipted invoices from the contractors
and subcontractors who performed the portions of Tenant’s Work and other costs
that are eligible for reimbursement from the Tenant Allowance, and from the
materialmen and suppliers who supplied the materials and supplies referred to in
such Tenant’s Request;
                    (B) a certificate from Tenant’s architect or general
contractor or construction manager that in such person’s professional judgment
such portion of the Tenant’s Work has been substantially completed materially in
accordance with the Tenant’s Plans (as such term is defined in Section 13.03
below) and revisions thereto theretofore approved by Landlord; and
                    (C) lien waivers from each contractor, subcontractor,
materialman and supplier to the extent of the amount paid to such parties as
provided in the preceding Tenant’s Request;
               (ii) Landlord shall not be obligated to pay more than ninety
percent (90%) of any Tenant’s Request until all Tenant’s Work is substantially
complete, at which time Landlord shall pay the retainage.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

35



--------------------------------------------------------------------------------



 



               (iii) A certificate from Tenant that, to Tenant’s knowledge, such
portion of the Tenant’s Work has been performed in compliance with the
applicable provisions of this Sublease; and
               (iv) With respect to the final Tenant’s Request, Tenant shall
have delivered to Landlord as-built drawings and copies of balancing reports. If
some of the as-built drawings are not available or balancing reports are not yet
complete, Tenant shall deliver them when completed. Tenant shall use reasonable
diligence to deliver all such reports to Landlord within thirty (30) days
thereafter.
          (c) Landlord shall have the right from time to time to enter the
Premises for the purpose of verifying that such portion of Tenant’s Work covered
by Tenant’s Request has been performed materially in accordance with the
Tenant’s Plans and revisions thereto theretofore approved by Landlord or
otherwise to inspect Tenant’s Work, either by Landlord’s designated project
manager or by Landlord’s architect or by an independent architect retained by
Landlord at Landlord’s sole cost and expense. Such inspections shall be
performed during business hours on Business Days, upon reasonable prior notice
from Landlord to Tenant, which notice may be oral and shall be conducted in the
presence of a representative of Tenant. Landlord shall use commercially
reasonable efforts not to interfere or delay Tenant’s Work during any such
inspections. Provided the Payment Conditions have been satisfied, within thirty
(30) days after Landlord’s receipt of Tenant’s Request together with the
accompanying documentation as set forth above, Landlord shall pay to Tenant the
amounts shown on such Tenant’s Request.
          (d) Following the substantial completion of Tenant’s Work, if any
Tenant Allowance remains unfunded to Tenant on [***], then, provided that Tenant
is not in monetary default under this Sublease after the giving of notice, the
remaining portion of the Tenant Allowance shall be credited to Tenant against
the Base Rent and Additional Rent next coming due under this Sublease following
such [***]. Under no circumstance shall the payments and credits set forth in
this Section 4.03 exceed the amount of the Tenant Allowance. Any disputes under
this Section 4.03 shall be resolved by arbitration pursuant to Article 34
thereof.
          (e) If Landlord does not pay any installment of the Tenant Allowance
to Tenant when due in accordance with, and subject to, the terms and conditions
of this Sublease and such failure continues for more than five (5) Business Days
after notice from Tenant that same is overdue, then provided Landlord did not or
does not notify Tenant prior to the expiration of said five (5) Business Day
period that it disputes that such payment is due Tenant in accordance with, and
subject to, the provisions of this Sublease, the amount of the Tenant Allowance
that is so properly due but not paid, plus interest on the balance of such
amount from time to time outstanding, from the date such amount was due through
the date next preceding the date of which such
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

36



--------------------------------------------------------------------------------



 



amount is fully deducted (as hereinafter provided), at an annual interest rate
equal to the rate described in clause (ii) of subsection 30.01(b) below, shall
be deducted from the next installment(s) of Base Rent and Additional Rent
payable hereunder until paid in full.
ARTICLE 5
ADJUSTMENTS OF RENT
     5.01 For the purpose of this Sublease:
          (a) “Taxes” shall mean Real Estate Taxes as defined in the Existing
Superior Lease. If any assessment is paid by Landlord in installments, then only
the installments paid by Landlord in a given Tax Year, together with interest
thereon if Landlord is obligated to pay interest to a Governmental Authority,
shall be included in “Taxes” for such Tax Year.
          (b) “Tax Year” shall mean the fiscal year for which Taxes are levied
by the applicable Governmental Authority.
          (c) “First Tax Year” shall mean the Tax Year immediately succeeding
the Base Tax Year.
          (d) “Tax Payment” shall mean Tenant’s Proportionate Share multiplied
by the amount, if any, by which the Taxes for the subject Tax Year payable by
Landlord exceed the Base Taxes, but in no event shall the Tax Payment be less
than zero.
          (e) “Tenant’s Projected Tax Payment” shall mean for the First Tax
Year, a [***]% increase to the Base Taxes, multiplied by Tenant’s Proportionate
Share, and for the immediately following Tax Year and each and every Tax Year
thereafter, a [***]% increase to the Tax Payment for the Tax Year immediately
preceding the subject Tax Year, which Tenant’s Projected Tax Payment shall be
applied to the Tax Payment for the subject Tax Year, as more particularly
provided in subsection 5.02(b) below.
          (f) “Reduction Benefits” shall mean a partial or full tax exemption in
connection with Existing Lessor’s application with the New York City Department
of Finance pursuant to the ICIP Program, as more fully set forth in the Existing
Superior Lease, or any other real estate tax exemption, abatement, reduction or
benefit having the effect of reducing or deferring Taxes or reducing the
assessed value of the Building or the tax rate (other than proceedings, such as
tax certiorari proceedings, pursuant to which Landlord or the Existing Lessor
disputes or contests the amount of Taxes or the
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

37



--------------------------------------------------------------------------------



 



assessed valuation of the Building or the Land). “Taxes” shall be determined
without taking into account any Reduction Benefits (i.e., “Taxes” shall be
determined as if no Reduction Benefits existed).
     5.02 (a) Commencing with the First Tax Year, and continuing thereafter
throughout the balance of the Term, Tenant shall pay, as Additional Rent, the
Tax Payment for such Tax Year and for each and every Tax Year thereafter that
occurs (in whole or in part) during the Term, as more particularly provided in
subsection 5.03(a) below. The Tax Payment shall be prorated, if necessary, to
correspond with the portion of the Tax Year occurring during the Term.
          (b) If Landlord escrows for Taxes with the holder of a superior lease
or superior mortgage, then on account of Tenant’s obligations to pay the Tax
Payment, commencing on [***], and continuing thereafter for the period that
Landlord escrows for Taxes, Tenant shall pay, in equal monthly installments, the
Tenant’s Projected Tax Payment for the First Tax Year and for each and every Tax
Year thereafter that occurs (in whole or in part) during the Term. Tenant’s
Projected Tax Payment(s) shall be set forth in a statement furnished to Tenant,
which statement shall be accompanied by a copy of the tax bill or notice of
assessment for the Tax Year immediately preceding the subject Tax Year and shall
set forth Landlord’s calculation of the Tenant’s Projected Tax Payment for the
subject Tax Year. As of the first (1st) day of each and every Tax Year occurring
during the Term, the Tenant’s Projected Tax Payment shall be adjusted. However,
if Tenant has not been furnished with the statement described above prior to the
first (1st) day of the Tax Year in question, then Tenant shall continue to pay
the Tenant’s Projected Tax Payment for the immediately preceding Tax Year until
such time as Tenant is furnished with a new statement. Thereafter, commencing on
the first (1st) day of the first calendar month immediately succeeding the date
Tenant is furnished with the new statement, the Tenant’s Projected Tax Payment
shall be adjusted and Tenant shall pay same in accordance with such statement
until it is again furnished with a new statement. In addition, on such first
(1st) day of said first calendar month, Tenant shall pay in a lump sum,
retroactive to the first (1st) day of the Tax Year, the difference between
(i) the Tenant’s Projected Tax Payment that would have been payable had Tenant
been furnished with a statement prior to the first (1st) day of the Tax Year,
and (ii) the amount of Tenant’s Projected Tax Payments actually paid for such
period, all as set forth in the statement.
     5.03 (a) After Landlord receives the tax bill or notice of assessment for
the subject Tax Year, Tenant shall be furnished with a statement, which
statement shall be accompanied by the tax bill or notice of assessment for the
subject Tax Year and shall set forth the Tax Payment for the subject Tax Year;
the amount of Tenant’s Projected Tax Payments paid by Tenant for the subject Tax
Year (if applicable); the amount of any overpayment or underpayment of the Tax
Payment (i.e., the difference between the Tax Payment and the amount of Tenant’s
Projected Tax Payment paid by Tenant, if
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

38



--------------------------------------------------------------------------------



 



applicable); and Landlord’s calculation of the Taxes due or, if applicable,
Tenant’s Projected Tax Payment for the next Tax Year, which Tenant’s Projected
Tax Payment shall be paid in accordance with Section 5.02 above. If such
statement indicates an underpayment of the Tax Payment, Tenant shall pay to
Landlord the amount of the underpayment within thirty (30) days after Tenant is
furnished with such statement. If such statement indicates an overpayment of the
Tax Payment, and Tenant is not then in monetary default under this Sublease
after the giving of notice, then Landlord shall refund promptly the overpayment
to Tenant, or, at Tenant’s election, apply the overpayment to the next
installment(s) of the rents due under this Sublease. If Tenant’s Projected Tax
Payment are not due in monthly installments pursuant to Section 5.02(b), then
Tenant shall not be required to pay the Tax Payment to Landlord more than thirty
(30) days prior to the date that Taxes are payable by Landlord.
          (b) Each statement, notice and bill given or furnished by, or on
behalf of, Landlord under this Article is hereinafter called a “Tax Statement.”
If the Taxes for the subject Tax Year are increased or decreased after a Tax
Statement therefor has been given to Tenant, or if the Base Taxes are increased
or decreased after Tax Statement for a Tax Year has been given to Tenant,
Landlord shall give Tenant a revised Tax Statement for the subject Tax Year and
the Tax Payment for the Tax Year in question shall be adjusted accordingly. If
the revised Tax Statement is given to Tenant after the commencement of the
subject Tax Year and after Tenant has made the applicable Tax Payment, Tenant
shall, within thirty (30) days after the date the revised Tax Statement is given
to Tenant, pay to Landlord an amount equal to the difference between the Tax
Payment indicated in the revised Tax Statement for the subject Tax Year and the
Tax Payment theretofore paid by Tenant for the subject Tax Year (if the Tax
Payment indicated in the revised Tax Statement for the subject Tax Year is
greater than the Tax Payment indicated in the original Tax Statement (and any
prior revised Tax Statements) for the subject Tax Year), or, if Tenant is not
then in monetary default under this Sublease after the giving of notice,
Landlord shall promptly refund to Tenant the difference between the Tax Payment
indicated in the original Tax Statement (and any prior revised Tax Statements)
for the subject Tax Year and the Tax Payment indicated in the revised Tax
Statement for the subject Tax Year (if the Tax Payment indicated in the revised
Tax Statement for the subject Tax Year is less than the Tax Payment indicated in
the original Tax Statement (and any prior revised Tax Statements) for the
subject Tax Year) or, at Tenant’s option, credit any amounts owed to Tenant
against the next payments of rent due under this Sublease. Landlord’s obligation
to refund such overpayment shall survive the expiration or earlier termination
of this Sublease. Every Tax Statement (including revised Tax Statements) given
to Tenant shall be conclusive and binding upon Tenant, unless Tenant shall
notify Landlord within one (1) year after the Tax Statement in question is given
to Tenant that Tenant disputes the correctness of the computations made thereon,
specifying the particular respects in which such computations are claimed to be
incorrect. Pending the resolution of such dispute, Tenant shall, within thirty
(30) days after it is given such disputed Tax Statement, pay any Additional Rent
due in accordance therewith, but such payment shall be without prejudice to
Tenant’s position. If the dispute shall be resolved in Tenant’s favor, and
Tenant is not then in monetary default under this

39



--------------------------------------------------------------------------------



 



Sublease, Landlord shall, within thirty (30) days after receiving Tenant’s
demand therefor, pay Tenant the amount of Tenant’s overpayment of the Additional
Rent, if any, resulting from compliance with the disputed Tax Statement or, at
Tenant’s option, credit any amounts owed to Tenant against the next payments of
rent due under this Sublease. Notwithstanding the foregoing, if at the time
Landlord would otherwise be obligated to make such payment, but for the fact
that at such time Tenant is in monetary default under this Sublease beyond any
applicable notice and cure period, Landlord shall become obligated to make such
payment when such monetary default is cured, provided that this Sublease is then
in full force and effect and the other conditions to Landlord’s obligation to
make such payment remain satisfied.
     5.04 (a) Notwithstanding the fact that the Tax Payment is measured by an
increase in Taxes, such increase is Additional Rent and shall be paid by Tenant
as herein provided regardless of the fact that Tenant may be exempt, in whole or
in part, from the payment of any taxes by reason of Tenant’s diplomatic or other
tax exempt status or for any other reason whatsoever. In addition to the
foregoing, if the Taxes for any Tax Year are payable to the taxing authority on
an installment basis and Landlord pays Taxes due on an installment basis,
Landlord may serve such demands upon, and the Tax Payment with respect to such
Tax Year shall be payable by, Tenant on a corresponding installment basis in
accordance with the terms of Section 5.03(a).
          (b) In no event whatsoever related to the Tax Payment shall the Base
Rent be reduced below the Base Rent amounts set forth in subsection 1.04(a).
     5.05 Only Landlord shall be eligible to contest the Taxes or the assessed
valuation of the Building or the Land, or to institute tax reduction or other
proceedings to reduce the Taxes or such assessed valuations, or to negotiate for
a reduction in such assessed valuations prior to the issuance of a tax bill or
notice of assessment (all of the foregoing being collectively referred to as the
“Tax Reduction Actions”). If Landlord takes any Tax Reduction Action, then
Tenant shall pay to Landlord, within thirty (30) days after Landlord’s demand
therefor, Tenant’s Proportionate Share of the actual and reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred or paid by Landlord in taking the Tax Reduction Action
(such costs and expenses being herein referred to as the “Tax Reduction
Expenses”) but only to the extent of savings realized by Tenant. If Landlord
receives a refund of Taxes for any Tax Year in respect of which Tenant has made
a Tax Payment, and Tenant is not then in monetary default under this Sublease
beyond any applicable notice and cure period, Landlord shall reimburse to Tenant
(or at Tenant’s option, credit Tenant against the next payments of rent due
under this Sublease) Tenant’s Proportionate Share of such refund, less Tenant’s
Proportionate Share of the Tax Reduction Expenses attributable to such refund,
except to the extent Tenant has already paid to Landlord Tenant’s Proportionate
Share of the Tax Reduction Expenses attributable to such refund. Notwithstanding
the foregoing, if at the time Landlord would otherwise be obligated to make such
reimbursement, but for the fact that at such time Tenant is in monetary default
under this Sublease, Landlord shall become obligated to make such reimbursement
when such monetary default is cured, provided that this Sublease is

40



--------------------------------------------------------------------------------



 



then in full force and effect and the other conditions to Landlord’s obligation
to make such reimbursement remain satisfied. Landlord’s obligations to refund
any sums pursuant to this Section 5.05 shall survive the expiration or earlier
termination of this Sublease.
     5.06 For the purposes of this Sublease and determining “Operating
Expenses”:
          (a) “Operating Expenses” shall mean expenses incurred or paid by
Landlord in connection with the operation, management, maintenance and repair of
the Real Property and otherwise to observe, perform and comply with all of its
obligations under this Sublease, including:
               (i) Salaries, wages, medical, surgical and general welfare
benefits, pension payments and other fringe benefits of employees of Landlord or
Landlord’s managing agent engaged in the operation and maintenance of the
Building (the salaries and other benefits aforesaid of such employees servicing
the Building shall be comparable to those of employees servicing buildings
similar to the Building, located in the Borough of Queens, and if such employees
shall service other buildings, only the share of the salaries and benefits
representing compensation for work in the Building shall be included in
Operating Expenses);
               (ii) Payroll taxes, worker’s compensation, uniforms and dry
cleaning for the employees referred to in subdivision (i);
               (iii) The cost of all charges for steam, heat, ventilation, air
conditioning and water (including sewer rental) furnished to the Building and/or
used in the operation of all of the service facilities of the Building and the
cost of all charges for electricity furnished to the public and service areas of
the Building and/or used in the operation of all of the service facilities of
the Building including any taxes on any of such utilities;
               (iv) All charges and premiums for insurance in respect of the
Real Property and/or Landlord’s interest therein, including liability, property
damage and loss rent insurance, as well as any escalations in insurance costs
due from Landlord to the Existing Lessor pursuant to the terms of the Existing
Superior Lease. If Landlord maintains a blanket or global insurance plan
covering other property in addition to the Real Property, Landlord shall be
permitted to make fair and reasonable allocations of the cost of such blanket or
global insurance plan to the Real Property, for inclusion within Operating
Expenses;
               (v) The cost of all building and cleaning supplies for the
Building and the charges for telephone for the Building’s management office;
               (vi) The cost of all charges for management, security, cleaning
and service contracts for the Building, provided, however, that any such
management, security, cleaning or other services for the purposes of inclusion
in “Operating Expenses,” shall not be in excess of the competitive charges for
the same service then

41



--------------------------------------------------------------------------------



 



being paid by owners or managing agents of similarly situated comparable
buildings in the Borough of Queens (and if no managing agent is employed by
Landlord or if the managing agent that is employed by Landlord or an affiliate
of the managing agent is the leasing agent for the Building, there shall be
included in Operating Expenses a sum equal to a management fee that would be
charged by a reputable, third-party and nationally or regionally recognized
management company (assuming said company or an affiliate thereof is not the
leasing agent for the Building), to be determined based upon what such types of
companies are then charging to manage buildings comparable in size, age and
upgrade to the Building in the same area in the Borough of Queens as the
Building, but not in excess of 2.5% of all rents collected from tenants or other
occupants of the Building);
               (vii) The cost of rentals of capital equipment which results in
savings or reductions in Operating Expenses but only to the extent of the
savings realized in such year;
               (viii) The cost incurred in connection with the maintenance and
repair of the Building; and
               (ix) Expenditures for capital improvements (1) which are required
by any Legal Requirement becoming effective after the Commencement Date, or (2)
which are intended, in good faith, to result in a reduction in the amount of
Operating Expenses in excess of the cost of such capital improvement. The cost
of such capital improvements shall be included in Operating Expenses for the
Expense Year (as defined in subsection (f) below) in which the costs are
incurred and subsequent Expense Years, amortized on a straight line basis, over
the longer of ten (10) years or the unexpired balance of the initial Term of
this Sublease; and
               (x) Any charges of the same characterization as Operating
Expenses hereunder, without duplication, which are payable by Landlord to the
Existing Lessor under the Existing Superior Lease, to the extent not applicable
to Landlord’s personal use as an occupant of the Building.
          (b) Landlord may use related or affiliated entities to provide
services (including management services) or furnish materials for the Building,
provided that the rates or fees charged by such entities are competitive with
those charged by unrelated or unaffiliated entities in the same area in the
Borough of Queens as the Building, for the same services or materials;
          (c) Provision in this Sublease for a cost or expense to be Landlord’s
cost or expense (or sole cost or expense), or at Landlord’s cost or expense (or
sole cost or expense) shall not affect the inclusion thereof in “Operating
Expenses” to the extent the same would otherwise constitute Operating Expenses
under this Section 5.06;
          (d) “Operating Expenses” shall not include:

42



--------------------------------------------------------------------------------



 



               (i) Taxes;
               (ii) Leasing and brokerage commissions in connection with leasing
or attempting to lease in the Building;
               (iii) Salaries, fringe benefits and other compensation of
personnel above the grade of building manager;
               (iv) The cost of any electricity furnished to the Premises or any
other space leased, leasable or occupied (including space occupied by Landlord
or a Landlord Party) in the Building;
               (v) Except as provided in subsection 5.06(a)(ix), the cost of any
repair or replacement, alteration, addition or change which is a capital
expenditure under GAAP consistently applied;
               (vi) The cost of items, including overtime HVAC, which are
reimbursable to Landlord or for which Landlord is or is entitled to be
compensated by any other party including this Tenant (except pursuant to
provisions similar in intent to Sections 5.06 through 5.11 hereof for the
payment of a share of the costs of operating the Building) or which are provided
to Landlord as tenant under the Existing Superior Lease;
               (vii) The cost of repairs or replacements incurred by reason of
fire or other casualty, condemnation or the negligence of Landlord;
               (viii) Advertising and promotional expenditures and any other
expense incurred in connection with the renting of space;
               (ix) Legal and other professional or consulting fees incurred in
disputes with the Existing Lessor or tenants and legal, arbitration and auditing
fees other than legal, arbitration and auditing fees reasonably incurred (A) in
connection with the maintenance and operation of the Building or (B) in
connection with the preparation of statements required pursuant to rental
escalation provisions;
               (x) Depreciation of the Building, equipment or other
improvements;
               (xi) Mortgage debt service (including interest and amortization),
rent payable under the Existing Superior Lease and other ground rents (except
for any amounts thereof that would be included in Operating Expenses or Taxes
pursuant to this Article 5), and any recording or mortgage tax or expense in
connection therewith;
               (xii) The cost to prepare a space in the Building for occupancy
by a tenant (including Landlord or a Landlord Party), including painting and
decorating, or any cash or other consideration paid by Landlord on account of,
with respect to, or in lieu of such preparation;

43



--------------------------------------------------------------------------------



 



               (xiii) Lease buy-outs, takeover costs and related expenses;
               (xiv) General and administrative overhead of Landlord not
specifically allocated to the operation, maintenance or repair of the Real
Property;
               (xv) Costs incurred with respect to a sale of all or any portion
of the Building or any interest therein or in connection with the purchase or
sale of any air or development rights;
               (xvi) Any interest, fine, penalty or other late charges payable
by Landlord that results from Landlord’s failure to perform any of its
obligations under this Sublease;
               (xvii) Except as otherwise expressly provided in this Article 5
to the contrary, franchise, income, transfer, gains, inheritance, personal
property or other tax imposed on Landlord;
               (xviii) The cost of the acquisition, removal or installation of
any art;
               (xix) The cost of performing work or furnishing services at
Landlord’s expense to or for any tenant other than Tenant, or for the benefit of
Landlord in any premises within the Building retained by Landlord for its own
use, to the extent such work or service is in excess of any work or service
Landlord is obligated to provide to Tenant or generally to other tenants in the
Building at Landlord’s expense;
               (xx) Financing costs in connection with any financing or
refinancing of the Building, including, without limitation, points, commitment
fees, broker’s fees, and legal fees and expenses;
               (xxi) The cost of any items reimbursable by insurance, by
warranty, by award in condemnation, or by other tenants of the Building;
               (xxii) Any cost stated in Operating Expenses representing an
amount paid to a Landlord-related corporation or entity which is in excess of
the amount which would be paid in the absence of such relationship;
               (xxiii) The cost of correcting defects in the construction of the
Building or in the Building equipment, except the conditions resulting from
ordinary wear and tear shall not be deemed defects for the purpose of this
category;
               (xxiv) The cost of any repair made by Landlord to remedy damage
caused by, or resulting from, the negligence of willful act or omission of
Landlord, its agents, servants, contractors or employees or of other tenants in
the Building or payments to any person seeking recovery for negligence or other
torts committed by Landlord or its agents;

44



--------------------------------------------------------------------------------



 



               (xxv) Any insurance premium to the extent that Landlord is
entitled to be reimbursed therefor by Tenant pursuant to this Sublease or by any
other occupant of the Building pursuant to its lease (except pursuant to
provisions similar to Sections 5.06 through 5.11 hereof or other escalation
provisions designed to reimburse Landlord for increases in the cost of operating
the Building);
               (xxvi) Brokerage commissions, legal, space planner’s,
architect’s, and other professional fees and expenses incurred in procuring
tenants for the Building and/or preparing, negotiating and executing leases,
amendments, terminations and extensions or in resolving any disputes with
tenants and other occupants or enforcing lease or lease related obligations,
including, without limitation, court costs;
               (xxvii) The costs incurred by Landlord in connection with the
transfer or disposition of the Land or Building or any ground, underlying or
overriding lease, including, without limitation, transfer, deed and gains tax,
whether or not such transaction is consummated;
               (xxviii) The costs incurred to correct any misrepresentation by
Landlord to Tenant or to any other tenant of the Building;
               (xxix) Bad debt loss, rent loss or reserves for either;
               (xxx) The damages payable by Landlord for its failure to perform
any of its covenants, agreements, representations, warranties, guarantees or
indemnities made under this Sublease or any other lease for space in the
Building (other than the cost to perform such covenants, agreements,
representations, warranties, guarantees or indemnities, to the extent such cost
would otherwise be included in “Operating Expenses” pursuant to another
provision of this Sublease), except to the extent such failure directly results
from the act or omission or Tenant, in which event such damages shall be
included in “Operating Expenses”;
               (xxxi) Any costs, fines, interest or penalties payable by
Landlord due to violations by Landlord of any applicable Requirement with which
Landlord is obligated to comply pursuant to this Sublease, except to the extent
such failure directly results from the act or omission or Tenant or any
third-party;
               (xxxii) The costs incurred in the removal, abatement or other
treatment of Hazardous Materials present in the Building or on the Land to the
extent such Hazardous Materials existed on the date hereof and were required to
be remediated or removed pursuant to applicable Requirements in effect on the
date of this Sublease;
               (xxxiii) All costs associated with Landlord’s political, civic or
charitable contributions;
               (xxxiv) The costs relating to withdrawal liability or unfunded
pension liability under the Multi-Employer Pension Plan Act or similar law.

45



--------------------------------------------------------------------------------



 



               (xxxv) Expenses for any item or service which Tenant pays
directly to a third party or separately reimburses Landlord;
               (xxxvi) A property management fee in excess of, or in addition
to, the property management fee provided for in Section 5.06(a)(vi);
               (xxxvii) Salaries of (i) employees above the grade of Building
manager and (ii) that portion (which allocation shall be made by Landlord in a
commercially reasonable manner) of employee expenses for employees whose time is
not spent directly and solely in the operation of the Real Property;
               (xxxviii) Landlord’s general corporate overhead and
administrative expenses;
               (xxxix) Expenses related to retail stores and any specialty
service (except that expenses related to the Building Amenities may be included,
to the extent not recovered through direct charges to customer, provided that in
no event shall a charge (or an imputed charge) for use of space in the Building
occupied by Building Amenities be included);
               (xl) Reserves;
               (xli) Any and all costs incurred by Landlord to comply with any
Requirement in effect on the Commencement Date;
               (xlii) The salaries of any employees engaged to operate the
conference center, cafeteria, fitness center or the grab and go food service;
and
               (xliii) Any increase in costs incurred by Landlord directly
related to an upgrade in the Building’s LEED certification in effect as of the
Commencement Date, except to the extent any such increase was required by
Requirements or was the result of repairs or alterations required by
Requirements.
          (e) If during all or part of the Base Expense Year (as hereinafter
defined) or any other Expense Year, Landlord shall not furnish any particular
item(s) of work or service (the cost of which would otherwise constitute an
Operating Expense hereunder) to office portions of the Building due to the fact
that (i) less than 95% of the RSF of the Building is occupied or leased,
(ii) such item of work or service is not required or desired by the tenant of
such portion, or (iii) such tenant is itself obtaining and providing such item
of work or service, then, for the purposes of computing Operating Expenses, the
amount for such item and for such period shall be deemed to be increased by an
amount equal to the additional costs and expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such item of work or services to such portion of the Building or to
such tenant. In addition, in the event any portion of the Building is covered by
a warranty or service agreement at any time during the Base Expense Year and to
the extent the Building is not covered by such warranty or service agreement
during a

46



--------------------------------------------------------------------------------



 



subsequent Expense Year, the Base Operating Expenses shall be deemed increased
by such amount as Landlord would have incurred during the Base Expense Year with
respect to the items or matters covered by the subject warranty, had such
warranty or service agreement not been in effect at the time during the Base
Expense Year;
          (f) “Expense Year” shall mean each calendar year occurring in whole or
in part during the Term hereof after the Base Expense Year;
          (g) “Expense Payment” shall mean Tenant’s Proportionate Share
multiplied by the amount, if any, by which the Operating Expenses for the
subject Expense Year exceeds the Base Expenses, but in no event shall the
Expense Payment be less than zero; and
          (h) “Tenant’s Projected Expense Payment” shall mean, for each Expense
Year after the Base Expense Year, Landlord’s reasonable good-faith estimate of
the Expense Payment for the Expense Year in question, based upon Landlord’s
reasonable good-faith estimate of the Operating Expenses for the Expense Year in
question (and, for the first Expense Year after the Base Expense Year, based
upon Landlord’s reasonable good-faith estimate of the Base Expenses), which
Tenant’s Projected Expense Payment may be adjusted one time by Landlord during
the Expense Year in question based on Landlord’s good faith determination that
the total actual Operating Expenses for the Expense Year in question (and, for
the first Expense Year after the Base Expense Year, based upon Landlord’s good
faith determination that the Base Expenses) will be different by more than 5%
than the amount originally estimated by Landlord, provided, however, that in no
event shall Tenant’s Projected Expense Payment for the first Expense Year after
the Base Expense Year, increase by more than 5% above the Operating Expenses for
the Base Expense Year, multiplied by Tenant’s Proportionate Share, and in no
event shall Tenant’s Projected Expense Payment for each and every Expense Year
thereafter, increase by more than 5% above the Expense Payment for the Expense
Year immediately preceding the subject Expense Year, unless Landlord can
demonstrate that the actual Expense Payments for the Expense Years in question
will exceed such 105% amount(s) and provided further that in no event shall
Landlord adjust Tenant’s Projected Expense Payment more than one (1) time in any
12-month period. Tenant’s Projected Expense Payment shall be applied to the
Expense Payment for the subject Expense Year, as more particularly provided in
subsection 5.09 below.
     5.07 After the expiration of the Base Expense Year, Landlord shall furnish
Tenant a statement setting forth in reasonable detail the aggregate amount of
the Operating Expenses actually incurred by Landlord for the Base Expense Year.
After the expiration of each Expense Year after the Base Expense Year, Landlord
shall furnish Tenant a statement setting forth in reasonable detail the
aggregate amount of the Operating Expenses actually incurred by Landlord for
such Expense Year, the correct amount of the Expense Payment for such Expense
Year and the amount of Tenant’s payments on account thereof. Each statement
furnished under this Section 5.07 is hereinafter referred to as an “Expense
Statement.” Within one (1) year after its receipt

47



--------------------------------------------------------------------------------



 



of an Expense Statement, Tenant shall have the right to request copies of
Landlord’s records relating to any item or items of Operating Expenses included
on the Expense Statement for such Expense Year. In such event, within twenty
(20) days after Landlord’s receipt of such request from Tenant, Landlord shall
furnish to Tenant or its representative in New York City such documentation
reasonably requested by Tenant or its representative. Tenant agrees that if it
is using a representative, such person shall not be engaged on a contingent fee
basis.
     5.08 Commencing with the first Expense Year after the Base Expense Year,
and continuing thereafter throughout the balance of the Term, Tenant shall pay,
as Additional Rent, the Expense Payment for such Expense Year and for each and
every Expense Year thereafter that occurs (in whole or in part) during the Term.
The Expense Payment shall be prorated, if necessary, to correspond with that
portion of an Expense Year occurring within the Term. The Expense Payment shall
be paid by Tenant within thirty (30) days after Landlord gives to Tenant the
corresponding Expense Statement.
     5.09 On account of Tenant’s obligation to pay the Expense Payment for a
given Expense Year, commencing with the first Expense Year after the Base
Expense Year, and for each and every Expense Year thereafter occurring in whole
or in part during the Term, Tenant shall pay, as Additional Rent, for the then
Expense Year, in equal monthly installments (subject to adjustment as herein
provided) Tenant’s Projected Expense Payment. If after the expiration of a given
Expense Year, the Expense Statement for such Expense Year indicates an
underpayment of the Expense Payment, Tenant shall pay to Landlord the amount of
the underpayment within thirty (30) days after it is furnished with such
statement. If such statement indicates an overpayment of the Expense Payment,
and Tenant is not then in monetary default beyond any applicable notice and cure
period under this Sublease, then Landlord, at Tenant’s option, shall either
refund the overpayment to Tenant within thirty (30) days after the date of such
statement, or apply the overpayment to the next installment(s) of rent due under
this Sublease. Notwithstanding the foregoing, if at the time Landlord would
otherwise be obligated to make such refund, but for the fact that at such time
Tenant is in monetary default under this Sublease beyond any applicable notice
and cure period, Landlord shall become obligated to make such refund when such
monetary default is cured, provided that this Sublease is then in full force and
effect. Landlord’s obligations under this Section 5.09 shall survive the
expiration or earlier termination of this Sublease.
     5.10 Every Expense Statement, including the Expense Statement for the Base
Expense Year, given by Landlord shall be conclusive and binding upon Tenant
unless within one (1) year after the receipt of such Expense Statement, Tenant
shall notify Landlord that it disputes the correctness of the Expense Statement,
specifying the particular respects in which the Expense Statement is claimed to
be incorrect. If such dispute shall not have otherwise been settled by agreement
within ninety (90) days after Tenant notifies Landlord of the dispute, Tenant
shall have the right to submit the dispute to arbitration within thirty
(30) days after the expiration of such ninety (90) day period. If Tenant so
notifies Landlord of a dispute, Landlord agrees, at no cost or expense to
Landlord, to grant Tenant or an accounting firm of reputable quality designated
by

48



--------------------------------------------------------------------------------



 



Tenant, subject to the provisions of this Article, reasonable access to the
books and records of Landlord (other than privileged materials) for the purpose
of verifying Operating Expenses incurred by Landlord in the Expense Year in
question and the Base Year and to have and make copies of any and all bills and
vouchers relating to such dispute; provided, however, Landlord shall be required
to give such access to the books and records of Landlord for the purpose of
verifying the Base Expenses and/or to have and make copies of any and all bills
and vouchers relating to the Base Expenses, only in connection with, and at the
time of, Tenant’s dispute, if any, of the Expense Statement for the first
Expense Year after the Base Expense Year. Tenant may perform such examination at
reasonable times, in the office of Landlord, Landlord’s agent or accountant,
which office shall be located in New York City. Tenant agrees that Tenant will
not employ, in connection with any review or dispute under this Article 5, any
person who is to be compensated on a contingency fee basis. In connection with
any such review, audit or dispute, Tenant and its representatives shall execute
and deliver to Landlord a confidentiality agreement, in form and substance
reasonably satisfactory to Landlord and Tenant, whereby such parties agree not
to disclose to any unrelated third party any of the information obtained in
connection with such review or audit, or the substance of any admissions or
stipulations by any party in connection therewith, or of any resulting
reconciliation, compromise or settlement (subject, however, to the disclosure of
the information that Tenant or Tenant’s accountant derives from such examination
to Tenant’s counsel or other professional advisors that in either case agree to
maintain such information in confidence, or to the extent reasonably required by
Tenant to enforce Tenant’s rights hereunder, including disclosure to an
arbitrator designated in accordance with this Sublease, or as may be required by
Legal Requirements). Tenant shall pay the fees and expenses relating to such
audit, unless such audit shall determine that the Expense Statement overstated
the Tenant’s Expense Payment by more than 5% for such Expense Year, in which
case Landlord shall pay such commercially reasonable fees and expenses of the
accounting firm designated by Tenant to conduct such audit. Pending the
resolution of any dispute, Tenant shall pay to Landlord the Expense Payment
payable in accordance with the disputed Expense Statement, within thirty
(30) days after Landlord gives same to Tenant, such payment to be without
prejudice to Tenant’s position. If the dispute shall be determined in Tenant’s
favor, Landlord shall, within thirty (30) days after Tenant’s demand therefor,
pay to Tenant the amount of Tenant’s overpayment, if any, of the Expense Payment
resulting from compliance with the Expense Statement, or, at Tenant’s option,
credit such amounts against the next payments of rent due under this Sublease,
in each case, together with interest thereon at the rate of two (2%) percentage
points in excess of the Prime Rate.
     5.11 Landlord’s failure to prepare, give or furnish any Tax Statement or
Expense Statement, or Landlord’s failure to make a demand, shall not in any way
cause Landlord to forfeit or surrender its rights to collect any of the
foregoing items of Additional Rent that may have become due during the Term,
provided, however, in the event Landlord fails to furnish any Expense Statement
within three (3) years following the end of any Expense Year, Landlord hereby
waives the right to collect any Expense

49



--------------------------------------------------------------------------------



 



Payment with respect to such Expense Year. Landlord’s and Tenant’s obligations
and liabilities for the amounts due under this Article shall survive the
expiration of the Term.
     5.12 Tenant shall pay to Landlord as Additional Rent, any occupancy tax or
rent tax imposed, levied or assessed by any Requirements in respect of rents
payable under this Sublease, any sublease of any portion of the Premises, or in
respect of the occupancy by Tenant or any Tenant Party of any portion of the
Premises, whether now in effect or hereafter enacted, if payable by Landlord in
the first instance or hereafter required to be paid by Landlord based upon
Tenant’s occupancy of the Premises, but in no event shall Tenant be required to
pay an occupancy based tax if Tenant is, itself, paying the same or equivalent
occupancy tax to the Governmental Authorities and Landlord is not required to
pay such amounts to the extent of such direct payments by Tenant (e.g. if there
is an occupancy tax based on the base rent paid by Tenant and such base rent is
$[***] per RSF and if Landlord also pays such occupancy tax related to the same
RSF based on Landlord’s base rent of $[***] per RSF then Tenant shall not be
required to pay Additional Rent for an occupancy tax in excess of the tax based
on Tenant’s base rent of $[***] per RSF, less the amount of the occupancy tax
paid by Tenant to the Governmental Authority on such RSF, notwithstanding that
Landlord pays an occupancy tax on a higher base rent, regardless of whether
Landlord pays occupancy tax on the RSF of the Premises); provided, however, that
Tenant shall not be required to pay any income, franchise, profits or similar
taxes personal to Landlord, except as otherwise provided in Section 5.01(a)
hereof.
ARTICLE 6
LETTER OF CREDIT/SECURITY DEPOSIT
     6.01 [***].
     6.02 If [***] Tenant is required to deliver to Landlord a letter of credit
as a security deposit as a guaranty for the faithful performance and observance
by Tenant of the Tenant’s obligations [***], then the following provisions of
this Article 6 shall apply.
            (a) Letter of Credit. Tenant shall deliver to Landlord, [***], a
Letter of Credit (as hereinafter defined) in the amount specified in Article 40
as a guaranty for the faithful performance and observance by Tenant of the
terms, covenants and conditions of this Sublease. The letter of credit shall be
in the form of a clean, irrevocable, non-documentary and unconditional stand-by
letter of credit (the “Letter of Credit”) issued by and drawable upon any
commercial bank, trust company, national banking association or savings and loan
association with offices for banking purposes in the City of New York, New York
(the “Issuing Bank”), which has outstanding unsecured, uninsured and
unguaranteed indebtedness, or shall have issued a letter of credit or other
credit facility that constitutes the primary security for any outstanding
indebtedness (which is otherwise uninsured and unguaranteed), that is either
(i) then
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

50



--------------------------------------------------------------------------------



 



rated, without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation, “Aa” or better by Moody’s Investors Service and “AA”
or better by Standard & Poor’s Rating Service, and has combined capital, surplus
and undivided profits of not less than $5,000,000,000 or (ii) is a major money
center bank or a clearinghouse bank, such as Citibank, N.A., J.P. Morgan Chase
or Wells Fargo that is reasonably acceptable to Landlord. The Letter of Credit
shall (a) name Landlord as beneficiary, (b) have a term of not less than one
year, (c) permit multiple drawings, (d) be fully transferable by Landlord
without the payment of any fees or charges by Landlord, and (e) otherwise be in
form and content reasonably acceptable to Landlord. If upon any transfer of the
Letter of Credit any fees or charges shall be so imposed, then such fees or
charges shall be payable solely by Tenant and the Letter of Credit shall specify
that it is transferable without charge to Landlord. If Landlord pays any such
fees or charges, Tenant shall reimburse Landlord therefor upon demand. The
Letter of Credit shall provide that it shall be automatically renewed, without
amendment or need for any other action, for consecutive periods of one year each
thereafter during the Renewal Term, as the same may be extended (and in no event
shall the Letter of Credit expire prior to the 30th day following the expiration
date of the Renewal Term) unless the Issuing Bank sends duplicate notices (the
“Non-Renewal Notices”) to Landlord by certified mail, return receipt requested
(one of which shall be addressed “Attention, Chief Legal Officer” and the other
of which shall be addressed “Attention, Chief Financial Officer”), not less than
30 days next preceding the then expiration date of the Letter of Credit stating
that the Issuing Bank has elected not to renew the Letter of Credit. Tenant
shall provide Landlord with a replacement Letter of Credit at least ten
(10) days before the expiration of the Letter of Credit which is then held by
Landlord and is expiring. The Issuing Bank shall agree with all beneficiaries,
drawers, endorsers, transferees and bona fide holders that drafts drawn under
and in compliance with the terms of the Letter of Credit will be duly honored
upon presentation to the Issuing Bank at an office location in New York or such
other location in the United States customarily used by such bank for
presentation. The Letter of Credit shall be subject in all respects to the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590.
          Tenant shall have the right from time to time to substitute a new
Letter of Credit that meets the requirements of this Article 6 from a different
Issuing Bank that nevertheless meets the requirements for an Issuing Bank set
forth in this Section 6.02. Upon Tenant tendering the new Letter of Credit to
Landlord, Landlord shall promptly return the then existing Letter of Credit to
Tenant.
          (b) Application of Proceeds of Letter of Credit. If an Event of
Default by Tenant occurs in the payment or performance of any of the terms,
covenants or conditions of this Sublease, including the payment of rent,
Landlord shall have the right by sight draft to draw, at its election, all or a
portion of the proceeds of the Letter of Credit and thereafter hold, use, apply,
or retain the whole or any part of such proceeds, (x) to the extent required for
the payment of any rent or any other sum as to which an Event of Default has
occurred, including (i) any sum which Landlord may expend or may be required to
expend by reason of Tenant’s default, and/or (ii) any damages to

51



--------------------------------------------------------------------------------



 



which Landlord is entitled pursuant to this Sublease, whether such damages
accrue before or after summary proceedings or other reentry by Landlord and/or
(y) as cash proceeds to guaranty Tenant’s obligations hereunder, unless and
until Tenant delivers to Landlord a substitute Letter of Credit which meets the
requirements of this Article 6, provided at such time no Event of Default by
Tenant has occurred and is continuing, in which event Landlord shall have no
obligation to accept such substitute Letter of Credit and shall have the right
to retain the cash proceeds. If Landlord applies any part of the cash proceeds
of the Letter of Credit, Tenant shall promptly thereafter amend the Letter of
Credit to increase the amount thereof by the amount so applied or provide
Landlord with an additional Letter of Credit in the amount so applied, so that
Landlord shall have the full amount thereof on hand at all times during the
Renewal Term. If Tenant shall comply with all of the terms, covenants and
conditions of this Sublease, the Letter of Credit or the cash proceeds thereof,
as the case may be, shall be returned to Tenant within thirty (30) days after
the expiration date of this Sublease and after delivery of possession of the
Premises to Landlord in the manner required by this Sublease.
     (c) Transfer. Upon a sale or other transfer of Landlord’s interest in the
Building, Landlord shall transfer the Letter of Credit or the cash proceeds to
its transferee. With respect to the Letter of Credit, within ten (10) Business
Days after notice of such transfer, Tenant, at its sole cost, shall (if required
by Landlord) arrange for the transfer of the Letter of Credit to the new
landlord, as designated by Landlord in the foregoing notice or have the Letter
of Credit reissued in the name of the new landlord. Upon such transfer, Tenant
shall look solely to the new landlord for the return of the Letter of Credit or
the cash proceeds and thereupon Landlord shall without any further agreement
between the parties be released by Tenant from all liability therefor, and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the Letter of Credit or the cash proceeds to a new landlord. Tenant
shall not assign or encumber or attempt to assign or encumber the Letter of
Credit or the cash proceeds and neither Landlord nor its successors or assigns
shall be bound by any such action or attempted assignment, or encumbrance
ARTICLE 7
SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES
     7.01 This Sublease, and all rights of Tenant hereunder, are and shall be
subject and subordinate in all respects to all ground leases (including the
Existing Superior Lease), overriding leases and underlying leases of the Land
and/or the Building now or hereafter existing and to all mortgages which may now
or hereafter affect the Land and/or the Building and/or any of such leases,
whether or not such mortgages shall also cover other lands and/or buildings, to
each and every advance made or hereafter to be made under such mortgages, and to
all renewals, modifications, replacements and extensions of such leases and such
mortgages and spreaders and consolidations of such mortgages, provided, however,
Tenant’s subordination to any superior lease (as hereinafter defined) not in
existence on the Effective Date shall be conditioned upon Tenant’s receipt of a
commercially reasonable

52



--------------------------------------------------------------------------------



 



SNDA (as defined in Section 7.04) from the holder of such superior lease. Tenant
agrees to execute and deliver any instrument that Landlord, the lessor of any
such lease (including the Existing Superior Lease) or the holder of any such
mortgage or any of their respective successors in interest may reasonably
request to evidence such subordination within fifteen (15) days after such
request. The leases to which this Sublease is, at the time referred to, subject
and subordinate pursuant to this Article, including the Existing Superior Lease,
are hereinafter sometimes referred to as “superior leases,” the mortgages to
which this Sublease is, at the time referred to, subject and subordinate are
hereinafter sometimes referred to as “superior mortgages,” and the lessor of a
superior lease or its successor in interest at the time referred to is sometimes
hereinafter referred to as a “lessor.”
     7.02 In the event of any act or omission of Landlord that would give Tenant
the right, immediately or after lapse of a period of time, to cancel or
terminate this Sublease, or to claim a partial or total eviction, or entitle
Tenant to any abatement or offset against the payment of rent, Tenant shall not
exercise such right (a) until it has given written notice of such act or
omission or the accrual of such claim or right, to the holder of each superior
mortgage and the lessor of each superior lease in each case whose name and
address shall previously have been furnished to Tenant, and (b) until the
expiration of the period of time provided in this Sublease for the Landlord to
cure the condition giving rise to Tenant’s right.
     7.03
          (a) If the lessor of a superior lease (including the Existing Superior
Lease), the holder of a superior mortgage (or its designee), purchaser at a
foreclosure sale or transferee under a deed-in-lieu of foreclosure shall succeed
to the rights of Landlord under this Sublease, whether through possession or
foreclosure action or delivery of a new lease or deed, or if a superior lease
shall terminate or be terminated for any reason, then, at the election and upon
demand of the party so succeeding to Landlord’s rights, as the successor owner
of the property of which the Premises is a part, or as the mortgagee in
possession thereof, or otherwise (such party, owner or mortgagee being herein
sometimes called the “successor landlord”), Tenant shall attorn to and recognize
such successor landlord as Tenant’s landlord under this Sublease, and shall
promptly execute and deliver any instrument that such successor landlord may
reasonably request to evidence such attornment. Upon such attornment, this
Sublease shall continue in full force and effect as, or as if it were, a direct
lease between the successor landlord and Tenant, upon all of the executory
terms, conditions and covenants as are set forth in this Sublease and shall be
applicable after such attornment, except that the successor landlord shall not
be:
               (i) liable for any previous act or omission of Landlord (or any
of its predecessors-in-interest) under this Sublease, it being understood,
however, that the person becoming the successor landlord shall be liable for the
future performance of any such acts or omissions upon its becoming successor
landlord, excluding monetary claims against Landlord (or any of its
predecessors-in-interest), to the extent that (A)

53



--------------------------------------------------------------------------------



 



such acts or omissions continue as a default under this Sublease after Tenant’s
attornment to such successor landlord, (B) Tenant gives the successor landlord
notice thereof, and (C) the act or omission has not been corrected within thirty
(30) days after the later of (x) the giving of such notice and (y) the end of
the period to which Landlord is entitled to cure such condition under this
Sublease, which thirty (30) day period shall be extended for a reasonable period
in the case of a condition which cannot with due diligence be corrected within a
period of thirty (30) days, except that such liability shall only exist for the
period that such person is the Landlord under this Sublease;
               (ii) subject to any credits, offsets, claims, counterclaims,
demands or defenses which Tenant may have against Landlord (or any of its
predecessors in interest), provided that if the acts or omissions that gave rise
to such credits, offsets, claims, counterclaims, demands or defenses continue
after (A) Tenant’s attornment to such successor landlord, and (B) Tenant gives
the successor landlord notice thereof and the act or omission entitling Tenant
to such credits, offsets, claims, counterclaims, demands or defenses has not
been corrected within thirty (30) days after the later of (x) the giving of such
notice and (y) the end of the period to which Landlord is entitled to cure such
condition under this Sublease, which thirty (30) day period shall be extended
for a reasonable period in the case of a condition which cannot with due
diligence be corrected within a period of thirty (30) days, such successor
landlord shall be subject to such credits, offsets, claims, counterclaims,
demands or defenses;
               (iii) bound by any previous modification of this Sublease or by
any previous prepayment of more than one month’s Base Rent, unless such
modification or prepayment shall have been expressly approved in writing by the
lessor of the superior lease or the holder of the superior mortgage through or
by reason of which the successor landlord shall have succeeded to the rights of
Landlord under this Sublease or if Landlord was entitled to make such
modification or prepayment without the approval of the lessor of the superior
lease or the holder of the superior mortgage;
               (iv) liable for the obligations of Landlord under this Sublease
for any period of time other than such period as such successor landlord holds
such interest;
               (v) responsible for any monies owing by Landlord to the credit of
Tenant, other than Tax Payments, Expense Payments or the Tenant Allowance; and
               (vi) required to remove any person occupying the Premises or any
portion thereof and any tenant or occupant occupying the Expansion Space, ROFO
Space, Supplemental Space or Additional Space.
          (b) The foregoing provisions shall inure to the benefit of any
successor landlord, shall apply to the tenancy of Tenant notwithstanding that
this Sublease may terminate upon the termination of the superior lease, and
shall be self-operative upon any such demand, without requiring any further
instrument to give effect to said provisions. Tenant, however, upon demand of
any successor landlord, agrees to execute, from time to time, a commercially
reasonable instrument in

54



--------------------------------------------------------------------------------



 



confirmation of the foregoing provisions, satisfactory to Tenant and such
successor landlord, in which Tenant shall acknowledge such attornment. Nothing
contained in this Section shall be construed to impair any right, privilege or
option of any successor landlord or, except as otherwise provided in this
Sublease, to impair any right, privilege or option of Tenant. Subject to all of
the limitations on Landlord’s obligations and liabilities provided for in this
Sublease, nothing contained in this Section shall be construed to release
Landlord from its obligations to Tenant pursuant to this Sublease.
          (c) At the option of the Existing Lessor, on the termination of the
Existing Superior Lease pursuant to an “Event of Default” under the Existing
Superior Lease or otherwise, Tenant shall attorn to, or shall enter into a
direct lease on the terms of this Sublease with, the Existing Lessor for the
balance of the unexpired term of this Sublease, provided, that, notwithstanding
anything to the contrary contained in this Sublease, the Existing Lessor shall
not be: (1) liable for any previous act or omission of Landlord, as landlord
under this Sublease unless such act continues as a default under this Sublease
after the Tenant’s attornment to the Existing Lessor and is the obligation of
the landlord under this Sublease; (2) responsible for any monies owing by
Landlord to the credit of Tenant, except to the extent that the Existing Lessor
is in possession of, or has control over, such monies; (3) subject to any
offsets, claims, counterclaims, demands or defenses which Tenant may have
against Landlord; (4) bound by any payments of rent which Tenant might have made
for more than one (1) month in advance to Landlord; (5) bound by any covenant in
this Sublease to either (A) undertake or complete any construction of, in or
about the Real Property (or any part thereof), (B) undertake or complete any
construction of, in or about the Premises (or any part thereof), or (C) provide
any money, by way of an allowance to Tenant or otherwise, to or for any such
construction; (6) required to account for any security or other deposit
hereunder, other any such deposit actually delivered to, or collected by, the
Existing Lessor; (7) bound by any amendment or other modification of this
Sublease which was entered into in violation of the Existing Superior Lease; or
(8) required to remove any person occupying the Premises (or any part thereof)
unless the Existing Lessor shall have caused the Premises to be occupied by a
person other than Tenant.
     7.04 Without limiting any of the provisions of this Article 7, and subject
to and in accordance with Section 7.4 of the Existing Superior Lease and
Section 7.02 of this Sublease, upon the prior written request of Tenant,
Landlord agrees in good faith to request and to use commercially reasonable
efforts to obtain and deliver to Tenant a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) for the benefit of Tenant, which SNDA shall be in
recordable form and of the content then utilized by the Existing Lessor, which
shall provide, in substance, that as long as Tenant is not in default in the
payment of Base Rent or Additional Rent, or any other term, covenant or
condition of this Sublease, beyond any applicable notice and cure period and
provided Tenant attorns to the Existing Lessor under the terms and provisions of
this Sublease, (a) its rights as Tenant hereunder shall not be affected or
terminated, (b) its possession of the Premises shall not be disturbed, and
(c) no action or proceeding shall be commenced to remove or evict Tenant. For
the purposes of this Section 7.04,

55



--------------------------------------------------------------------------------



 



“commercially reasonable efforts” shall not be interpreted to require Landlord
to enter into any agreement other than the SNDA or undertake to pay or otherwise
confer or to actually pay or otherwise confer anything of value to or for the
benefit of a third-party (including, without limitation, Existing Lessor) other
than the reimbursement to such superior lessor or superior mortgagee of expenses
incurred or a review or processing fee charged by such superior lessor or
superior mortgage, to guarantee any obligation, or to otherwise modify any of
its obligations under the Existing Superior Lease. Landlord’s failure or
inability to obtain or deliver to Tenant an SNDA (despite using such
commercially reasonable efforts) shall not be a default by Landlord and shall
not entitle Tenant to exercise any rights or remedies whatsoever. Whether or not
Tenant obtains an SNDA from the Existing Lessor, subject to all of the
limitations on Landlord’s obligations and liabilities provided for in this
Sublease, nothing contained in this Article shall be construed to release
Landlord from its obligations to Tenant pursuant to this Sublease, including
Landlord’s obligation to pay the Tenant Allowance in accordance with, and
subject to, the applicable provisions of this Sublease.
     7.05 Whether or not Tenant attorns to the Existing Lessor or otherwise,
subject to all of the limitations on Landlord’s obligations and liabilities
provided for in this Sublease, nothing contained in this Article shall limit
Tenant’s right to first proceed against Landlord for any monetary or other
violation of this Sublease, and Tenant shall have no obligation to initiate or
pursue remedies against the Existing Lessor or other successor landlord.
ARTICLE 8
QUIET ENJOYMENT
     8.01 So long as no Event of Default or any of the events or occurrences
described in Section 25.01 hereof exists and is continuing, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
disturbance by or from Landlord and any person claiming by through or under
Landlord, including, without limitation, Existing Lessor and the holders of
superior leases and superior mortgages, in accordance with, and subject to all
of the terms, covenants and conditions of this Sublease.
ARTICLE 9
ASSIGNMENT AND SUBLETTING
     9.01 (a) Except as otherwise expressly permitted in this Article 9, Tenant,
for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage, or encumber this Sublease or any of its rights, interests or
estates hereunder or in the Premises, sublet the Premises or any part thereof,
or suffer or permit the Premises, or any part thereof, to be used, occupied or
operated by others for desk space, mailing privileges or any other purpose, or
suffer or permit any of the other transactions or events described in this
sentence by operation of law or otherwise, without the prior written consent of
Landlord in each instance, which consent may be given or withheld

56



--------------------------------------------------------------------------------



 



by Landlord in its sole and absolute discretion, and if any of the foregoing
transactions or events occur without Landlord’s consent (except in those
instances where, pursuant to the express provisions of this Article, the
transaction does not require Landlord’s consent or approval) same shall be null
and void. If this Sublease be assigned, or if the Premises or any part thereof
be sublet or occupied by any person other than Tenant, Landlord may collect rent
from the assignee, subtenant, or occupant, and apply the net amount collected to
the rent herein reserved, but no assignment, subletting, occupancy, or
collection shall be deemed a waiver of the provisions hereof, the acceptance of
the assignee, subtenant, or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. Landlord’s consent to an assignment or subletting shall not, in any
wise, be construed to relieve Tenant from obtaining Landlord’s express written
consent to any further assignment or subletting. In no event shall any permitted
subtenant assign or encumber its sublease, further sublet all or any portion of
its sublet space, or otherwise suffer or permit the sublet space, or any part
thereof, to be used, occupied or operated by others, except as otherwise
expressly set forth in Section 9.16 hereof, and in no event shall any assignment
instrument or sublease be amended, modified or terminated, without Landlord’s
prior written consent in each instance, except that Landlord’s consent shall not
be required for any amendment or modification of any assignment or sublease that
is solely ministerial in nature or does not otherwise amend or modify the
transaction in question in any material or substantive manner, provided that a
copy of the ministerial and/or non-material and non-substantive amendment or
modification is given to Landlord no more than ten (10) Business Days after the
effective date thereof, without prejudice to Landlord’s right to claim that the
amendment or modification in question amended or modified the transaction in a
material or substantive manner. For the purposes of this Sublease, the entering
into of any management, operating agreement or any agreement in the nature
thereof transferring control of the Premises (or any portion thereof), including
the use, occupancy and/or disposition thereof, or control of the operation or
management of the business being conducted in the Premises or any portion
thereof, to a person other than Tenant (or a permitted subtenant, as the case
may be), or otherwise having substantially the same effect, including a
so-called “take-over agreement” in respect of the Premises or Tenant’s interest
therein or in this Sublease, shall not be permitted. For the purposes of
clarification, retaining the services of an outside vendor or manager to manage
specific departments or services of Tenant at the Premises, such as Tenant’s
office services department or messengers, or, during the Renewal Term, if any,
in accordance with, and subject to, the provisions of Section 2.12(b) hereof, a
cafeteria in the RP Cafeteria Space, a fitness center in the FC Space and a
conference center in the CC Space (to the extent such portions of the Building
are a part of the Renewal Premises and such amenities are being operated in such
portions of the Renewal Premises) shall not be a violation of the preceding
sentence. In addition, under no circumstances shall a partial assignment of
Tenant’s interest in the Premises or in this Sublease be permitted.
          (b) As used in this Article, the word “control,” (including the
derivations of the word “control,” such as “controlling” “controlled by” or
“under common control with” or words of like import) shall mean: (i) ownership
of more than

57



--------------------------------------------------------------------------------



 



50% of the outstanding voting capital stock of a corporation or more than 50% of
the beneficial interests of any other entity or (ii) the ability effectively to
control or direct the business decisions of such corporation or entity. The term
“Related Entity” shall mean an entity which directly or indirectly controls, is
controlled by or is under common control with Tenant.
     9.02 (a) For the purposes of this Article a “Material Sublease” means a
sublease (i) whose term (including all extensions and renewals thereof,
regardless of whether or not the right or the option to so extend or renew is
exercised) is to end on a date that is during the last two (2) years of the
Term, and (ii) where the aggregate area of the Premises that is to be covered by
such sublease (including all portions of the Premises which the prospective
subtenant may sublease pursuant to any rights or options set forth in the
sublease or otherwise, regardless of whether or not such rights or options are
exercised) comprises seventy-five (75%) percent (or more) of the RSF of the
Premises, including (A) the aggregate area of the Premises covered by all other
subleases and other occupancy agreements then in effect (regardless of whether
or not the terms thereof have commenced), including all portions of the Premises
which the subtenant or other occupant under such subleases or other occupancy
agreements then in effect may sublease or occupy pursuant to any rights or
options set forth in its sublease, occupancy agreement or otherwise, regardless
of whether or not such rights or options are exercised, and (B) the aggregate
area of the Premises covered by all other subleases theretofore submitted to
Landlord for approval, which such approval is pending, including all portions of
the Premises which the prospective subtenant may sublease pursuant to any rights
or options set forth in its proposed sublease, regardless of whether or not such
rights or options are exercised. In determining whether a sublease is a Material
Sublease, the portions of the Premises covered by the sublease in question,
including the portions of the Premises described in clauses “(A)” and “(B)” of
the preceding sentence, shall not be counted more than one (1) time. Such other
subleases and other occupancy agreements then in effect, if any, are herein
referred to as the “Existing Subleases” and such pending subleases are herein
referred to as the “Pending Subleases.”
          (b) Unless (i) Tenant first complies with the provisions of subsection
(c) below, and (ii) the A/S Recapture Period (as hereinafter defined) expires
and Landlord has not exercised any Landlord’s Option (as hereinafter defined),
Tenant shall not be permitted to assign this Sublease or sublet all or portions
of the Premises pursuant to a Material Sublease, or, except as expressly
provided in subsection (d) below, request Landlord’s approval thereof or consent
thereto.
          (c) (i) If Tenant shall, at any time or times during the Term, desire
to assign this Sublease or sublet all or portions of the Premises pursuant to a
Material Sublease to, in either case, any person other than a Related Entity
pursuant to Section 9.11(c) hereof, then Tenant shall give notice to Landlord of
Tenant’s desire to assign this Sublease or enter into a Material Sublease, which
notice (the “A/S Recapture Notice”) shall set forth the following information
(the “A/S Recapture Information”): (A) whether Tenant desires (x) to dispose of
the entire Premises, either pursuant to an

58



--------------------------------------------------------------------------------



 



assignment of this Sublease or a subletting, pursuant to a Material Sublease, of
all of the Premises not subject to Existing Subleases or Pending Subleases (it
being understood and agreed that with respect to a disposition described in this
clause “(x),” Tenant may (but shall not be obligated to) specify in the A/S
Recapture Notice that such disposition may be pursuant to either an assignment
of this Sublease or a Material Sublease), or (y) to sublet less than all of the
Premises pursuant to a sublease that would constitute a Material Sublease (when
taking into account Existing Subleases and Pending Subleases), in which case
(under this clause “(y)”) the A/S Recapture Notice shall include a floor plan(s)
indicating the portions of the Premises intended to be sublet pursuant to such
sublease, it being understood and agreed that Tenant must specify in the A/S
Recapture Notice whether the desired disposition will be pursuant to clause
“(x)” or “(y),” but not both, and (B) the anticipated effective date of the
desired assignment or the anticipated commencement date of the desired
subletting (which effective date or commencement date shall be not less than
thirty-five (35) days after the giving of the A/S Recapture Notice), which
anticipated effective date or commencement date is hereinafter referred to as
the “A/S Recapture Surrender Date.” (The date on which Landlord receives the A/S
Recapture Notice and all of A/S Recapture Information is herein referred to as
the “A/S Recapture Notice Date”). In the case of a desired assignment, the
entire Premises is herein referred to as the “A/S Recapture Space.” In the case
of a desired sublease, the portion(s) of the Premises that is/are proposed to be
demised under the Material Sublease is/are herein referred to as the “A/S
Recapture Space,” except that if the desired transaction is a disposition of the
entire Premises pursuant to a Material Sublease of all of the Premises not
subject to Existing Subleases or Pending Subleases, then, at Landlord’s
election, the “A/S Recapture Space” shall be the entire Premises, or the entire
Premises less the portions thereof covered by the Existing Subleases, or the
entire Premises less the portions thereof covered by the Pending Subleases.
               (ii) Each A/S Recapture Notice (including an A/S Notice in lieu
of an A/S Recapture Notice or an A/S Notice in connection with the rescission
and revocation of an A/S Recapture Notice, in either case pursuant to the
provisions of subsection (d) below) given to Landlord with respect to a desired
assignment of this Sublease or a desired Material Sublease shall be deemed an
irrevocable offer from Tenant to Landlord (except as otherwise expressly
provided in subsection (d) below) whereby Landlord may, at its option
(hereinafter referred to as “Landlord’s Option”), terminate this Sublease with
respect to the A/S Recapture Space. Landlord’s Option may be exercised by
Landlord by notice (the “Landlord’s Option Notice”) to Tenant at any time during
the fifteen (15) Business Day period (the “A/S Recapture Period”) commencing on
the A/S Recapture Notice Date (as the A/S Recapture Period may hereafter be
extended pursuant to the provisions of this subsection (c)), and through the
last day of the A/S Recapture Period Tenant shall not assign this Sublease nor
sublet any portion of the Premises. If within such fifteen (15) Business Day
period, Landlord fails to give the Landlord’s Option Notice or waive (in
writing) Landlord’s Option, the A/S Recapture Period shall be extended until
Tenant gives to Landlord a second (2nd) A/S Recapture Notice that specifically
identifies the first (1st) A/S Recapture Notice and includes a copy thereof and
the corresponding A/S Recapture Information, and contains

59



--------------------------------------------------------------------------------



 



substantially the following statement in bold and CAPITAL letters: “THIS IS A
SECOND A/S RECAPTURE NOTICE WITH RESPECT TO TRANSACTION DESCRIBED HEREIN. IF
LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER TENANT GIVES THIS
NOTICE TO LANDLORD, THEN THE A/S RECAPTURE PERIOD WITH RESPECT TO SUCH
TRANSACTION SHALL EXPIRE ON THE LAST DAY OF SUCH FIVE (5) BUSINESS DAY PERIOD.”
If Landlord fails to give the Landlord’s Option Notice within five (5) Business
Days after Tenant gives to Landlord said second (2nd) A/S Recapture Notice, the
A/S Capture Period for the transaction in question shall expire on the last day
of such five (5) Business Day period.
          (d) At Tenant’s option, in lieu of giving an A/S Recapture Notice with
A/S Recapture Information in connection with a desire to assign this Sublease or
sublet all or portions of the Premises pursuant to a Material Sublease, Tenant
may give to Landlord an A/S Notice with all of the required A/S Information (as
such terms are defined in Section 9.05 below), provided such A/S Notice contains
substantially the following statement in bold and CAPITAL letters: “THIS A/S
NOTICE ALSO CONSTITUTES AN A/S RECAPTURE NOTICE PURSUANT TO THE PROVISIONS OF
SECTION 9.02(d) OF THE SUBLEASE,” in which event all of the provisions of this
Article 9 with respect to an A/S Recapture Notice shall apply to such A/S Notice
as if same were an A/S Recapture Notice, and in furtherance of the foregoing,
the term “A/S Recapture Information” shall be deemed to mean the A/S
Information, the term “A/S Recapture Notice Date” shall be deemed to mean the
date on which Landlord receives the A/S Notice and all of A/S Information, the
term “A/S Recapture Surrender Date” shall be deemed to mean the effective date
or commencement date of the proposed assignment or sublease (which effective
date or commencement date shall, notwithstanding anything to the contrary
contained in Section 9.05 below) be not less than thirty-five (35) days after
the giving of the A/S Notice), and the “A/S Recapture Space” shall be as
provided above in subsection (c)(i). In addition, if Tenant has given an A/S
Recapture Notice and Landlord has not exercised Landlord’s Option, then during
the A/S Recapture Period Tenant may rescind and revoke such A/S Recapture Notice
by giving to Landlord, in connection with a desire to assign this Sublease or
sublet all or portions of the Premises pursuant to a Material Sublease, an A/S
Notice with all of the required A/S Information, provided such A/S Notice
contains substantially the following statement in bold and CAPITAL letters:
“THIS A/S NOTICE ALSO CONSTITUTES AN A/S RECAPTURE NOTICE PURSUANT TO THE
PROVISIONS OF SECTION 9.02(d) OF THE SUBLEASE, AND RESCINDS AND REVOKES THE A/S
RECAPTURE NOTICE GIVEN TO LANDLORD ON ___________ [TENANT TO INSERT THE
APPROPRIATE DATE],” in which event all of the provisions of the preceding
sentence shall apply.
     9.03 (a) If Landlord timely exercises Landlord’s Option to terminate this
Sublease with respect to A/S Recapture Space that is the entire Premises, then
this Sublease and all Related Entity Subleases shall end and expire on the A/S
Recapture Surrender Date, and the Base Rent and Additional Rent shall be paid
and apportioned to such date.

60



--------------------------------------------------------------------------------



 



          (b) If Landlord exercises Landlord’s Option to terminate this Sublease
with respect to A/S Recapture Space that is less than the entire Premises, then,
(i) this Sublease shall end and expire with respect to A/S Recapture Space on
the A/S Recapture Surrender Date, as if, with respect to the A/S Recapture Space
only, such expiration date were the Expiration Date; (ii) on or before such
expiration date, Tenant shall quit and surrender to Landlord the A/S Recapture
Space in the condition and in the manner provided in this Sublease for the
surrender of the Premises to Landlord on the Expiration Date, including Tenant’s
obligations under Sections 16.13 and 17.05(c) hereof; (iii) from and after the
date that this Sublease ends and expires with respect to the A/S Recapture Space
the Base Rent and Tenant’s Proportionate Share shall be adjusted, based upon
[***], determined pursuant to the provisions of Section 1.01(p) hereof; and
(iv) Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days
after Landlord’s demand therefor, the reasonable out-of-pocket costs incurred by
Landlord in performing the Demising Work (except that Tenant shall not be
obligated to pay for any such work in excess of Building Standard work performed
by Landlord on other Partial Floors in the Building). The failure of Tenant to
quit and surrender to Landlord the A/S Recapture Space in the condition and in
the manner provided in this Sublease for the surrender of the Premises to
Landlord on the Expiration Date on or before such expiration date shall be a
default under this Sublease, entitling Landlord to exercise any or all of its
rights and remedies hereunder, and available at law and in equity, other than
terminating this Sublease with respect to the remaining portion of the Premises.
In addition, Landlord may exercise any or all of Landlord’s rights and remedies
under Section 24.02 of this Sublease as if, for the purposes of said
Section 24.02, the A/S Recapture Space were the Premises. Furthermore, in the
event of such failure, for the purposes of said Section 24.02, the Base Rent and
Additional Rent payable by Tenant during the last year of the Term,” as applied
to the A/S Recapture Space, shall mean the amounts of the Base Rent and
Additional Rent that would have been payable on account of the A/S Recapture
Space but for the surrender of the A/S Recapture Space.
     9.04 Intentionally omitted
     9.05 (a) Except as otherwise expressly provided in Sections 9.11, 9.18 or
9.19 hereof, if Tenant shall, at any time or times during the Term, desire to
assign this Sublease or sublet all or portions of the Premises (including
pursuant to a Material Lease), then Tenant shall give notice thereof to
Landlord, which notice (the “A/S Notice”) shall be accompanied by: (i) a
statement setting forth, in reasonable detail, the identity of the proposed
assignee or subtenant, including the names and addresses of the proposed
assignee or subtenant and, except in the case of a proposed assignee or
subtenant that is listed and traded on a nationally recognized stock exchange or
over-the-counter market, the names and addresses of each of its constituent
members, shareholders, partners and/or other principals that own (directly or
indirectly) a twenty-five (25%) percent (or more) interest in the proposed
assignee or subtenant; (ii)
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

61



--------------------------------------------------------------------------------



 



reasonably satisfactory information as to the nature and character of the
business of the proposed assignee or subtenant and as to the nature of its
proposed use of the Premises; (iii) a fully executed counterpart of the proposed
assignment or sublease, the effective or commencement date of which shall be not
less than thirty (30) nor more than 180 days after the giving of the A/S Notice,
or, in lieu of a fully executed counterpart of the proposed assignment or
sublease, an A/S Term Sheet (as such term is defined in subsection (b) below);
(iv) the annual financial statements of the proposed assignee or subtenant for
its two (2) most recent fiscal years, to the extent annual financial statements
have been prepared for the proposed assignee or subtenant (and if annual
financial statements have not been prepared for the proposed assignee or
subtenant for its two (2) most recent fiscal years, then Tenant shall deliver to
Landlord other evidence of financial qualifications that are reasonably
satisfactory to Landlord), and (v) if the proposed transaction is an assignment
of this Sublease, a Material Sublease or a Substantial Sublease, the current
banking, financial and other credit information relating to the proposed
assignee or subtenant, reasonably sufficient to enable Landlord to evaluate the
financial condition and credit of the proposed assignee or subtenant. The
statements and information contained in the A/S Notice, as well as the
statements, information and documentation described in all of the items set
forth in clauses (i) through (v) above, including, if applicable, the A/S Term
Sheet, are herein referred to as the “A/S Information,” and the date on which
Landlord receives the A/S Notice and the A/S Information being herein referred
to as the “A/S Notice Date”).
          (b) In lieu of the fully executed counterpart of the proposed
assignment or sublease described in clause (iii) of subsection (a) above, the
A/S Notice may be accompanied by a term sheet or letter of intent (the “A/S Term
Sheet”), duly executed by both Tenant and the proposed assignee or subtenant,
which sets forth, or which has attached to it a draft of the proposed assignment
or sublease which sets forth: (i) whether the desired transaction is an
assignment of this Sublease or a subletting of all or portions of the Premises,
and if the desired transaction is a subletting of less than the entire Premises,
the approximate RSF of the portion(s) of the Premises to be sublet and a floor
plan(s) indicating the approximate portion(s) of the Premises to be sublet,
including, in both cases, such portions of the Premises in respect of which the
subtenant will have an option or right to sublet (to the extent the option space
has been agreed to by the parties, otherwise the approximate option space), it
being understood and agreed that if the A/S Notice is given pursuant to
subsection 9.02(d) above, the RSF and portion(s) of the Premises, including
option space shall be more detailed, and not approximate), (ii) the effective
date of the proposed assignment or the commencement date and the expiration date
of the proposed subletting (which effective date or commencement date shall be
not less than thirty (30) days after the giving of the A/S Notice), (iii) in the
case of an assignment or sublease, all sums and other consideration to be paid
to, or on behalf of, Tenant or Tenant’s designee for, or by reason of, such
assignment or sublease, including all sums to be paid for the sale or rental of
fixtures, leasehold improvements, equipment, furniture, furnishings and/or other
personal property, and in the case of a sublease, the annual rental (or annual
rental rate per RSF) payable during the term of the proposed subletting, all
additional rent payable under, or with respect to, the

62



--------------------------------------------------------------------------------



 



proposed sublease, including any additional rent related to increases in real
estate taxes or operating expenses for the Building, increases in any price
index or wage or labor rate, (iv) the dollar amount of any work which Tenant is
willing to perform and/or pay for in the Premises in connection with the
transaction in question and/or a reasonably detailed description of the work
which Tenant is willing to perform or pay for, (v) any concession or free rent
period that Tenant anticipates granting in connection with the transaction in
question to the proposed subletting, and (vi) all other material terms and
conditions, if any, of the desired transaction agreed to by the parties.
          (c) For the purposes of this Sublease:
               (i) In the case of a sublease, the portion(s) of the Premises
that is/are proposed to be demised under the proposed sublease is/are herein
referred to as the “A/S Subject Space”;
               (ii) In the case of a proposed assignment, the entire Premises is
herein referred to as the “A/S Subject Space”;
               (iii) A “Substantial Sublease” means a sublease (i) whose term
(including all extensions and renewals thereof, regardless of whether or not the
right or the option to so extend or renew is exercised) is to end on a date that
is during the last two (2) years of the Term, and (ii) where the aggregate area
of the Premises that is to be covered by such sublease (including all portions
of the Premises in respect of which the prospective subtenant may sublease
pursuant to any rights or options set forth in the sublease or otherwise,
regardless of whether or not such rights or options are exercised), comprises
90,000 (or more) RSF;
               (iv) “A/S Net Worth Test” means (A) the proposed assignee or
subtenant (or an Acceptable Guarantor (as hereinafter defined)) has a tangible
net worth, as reflected on its financial statements, which financial statements
shall be audited and shall include a signed opinion from the proposed
assignee’s, the proposed subtenant’s or the Acceptable Guarantor’s, as the case
may be, reputable, nationally or regionally recognized independent certified
public accountant, that states the financial statements fairly represent the
financial condition of the company in question (or, if the proposed assignee,
proposed subtenant or Acceptable Guarantor does not have audited financial
statements, then the financial statement shall include a statement from a senior
officer (or equivalent) of the proposed assignee, proposed subtenant or
Acceptable Guarantor, as the case may be, that such financial statements fairly
represent the financial condition of the company in question), in an amount
equal to fifteen (15), multiplied by the highest annual fixed, minimum or base
rent per annum payable under this Sublease, in the case of a proposed assignment
or, in the case of a proposed sublease, under the sublease or this Sublease,
whichever is greater on a per RSF basis, except that if the proposed assignee or
subtenant is a law firm, accounting firm or comparable service providing firm,
“A/S Net Worth Test” means the proposed assignee or subtenant has receivables,
work in progress, on an annualized basis, and

63



--------------------------------------------------------------------------------



 



permanent capital, all as reflected on its financial statements, which financial
statements shall be audited and shall include a signed opinion from the proposed
assignee’s or the proposed subtenant’s, as the case may be, reputable,
nationally or regionally recognized independent certified public accountant,
that states the financial statements fairly represent the financial condition of
the company in question (or, if the proposed assignee or proposed subtenant does
not have audited financial statements, then the financial statement shall
include a statement from a senior officer (or equivalent) of the proposed
assignee or proposed subtenant, as the case may be, that such financial
statements fairly represent the financial condition of the company in question),
in an amount equal to fifteen (15), multiplied by the highest annual fixed,
minimum or base rent per annum payable under this Sublease, in the case of a
proposed assignment or, in the case of a proposed sublease, under the sublease
or this Sublease, whichever is greater on a per RSF basis, (B) the proposed
assignee or subtenant has had the tangible net worth (or the receivables, work
in progress and permanent capital, as the case may be), described in the
preceding clause “(A)” for at least the three (3) years immediately preceding
the effective date or the commencement date of the proposed assignment or
subtenant, and (C) reasonably adequate proof thereof the conditions set forth in
the preceding clauses “(A)” and “(B)” shall have been furnished to Landlord. If
the proposed assignee or subtenant does not satisfy the A/S Net Worth Test as
described in the preceding sentence, then the A/S Net Worth Test described in
the preceding sentence shall be deemed satisfied if (1) same is satisfied using
a multiplier of “five (5),” instead of “fifteen (15),” and (2), the proposed
assignee or subtenant deposits with Landlord a security deposit equal to twelve
(12) months of the highest fixed, minimum or base rent payable under the
sublease to Landlord;
               (v) “Acceptable Guarantor” means (A) a person that is subject to
the jurisdiction of all of the courts of the State of New York and of the United
States of America for the Southern District of New York, (B) in the case of a
proposed assignment, such person is a guarantor of all of the obligations and
liabilities of Tenant under this Sublease, or, in the case of a proposed
sublease, such person is a guarantor of all of the obligations and liabilities
of the proposed subtenant under the sublease in question (including if and when
such sublease becomes a direct lease between Landlord and such subtenant,
subject to the modifications of such sublease if and when such sublease becomes
a direct lease between Landlord and such subtenant), and (C) such person is
guaranteeing such obligations and liabilities pursuant to a written guaranty for
the benefit of Landlord and, if applicable, Tenant, that has been reasonably
approved by Landlord as to form and content; and
               (vi) “A/S Excluded Entity” means all Competitor Entities.
          (d) Provided that (A) Tenant complies with the provisions of this
Section 9.05 and, if the proposed transaction is an assignment of this Sublease
or a Material Sublease, Tenant complied with the provisions of Section 9.02
above, the A/S Recapture Period expired and Landlord did not exercise any
Landlord’s Option, (B) no Event of Default then exists, and (C) neither the
proposed assignee, the proposed subtenant or any Affiliate of the proposed
assignee or proposed subtenant is an A/S

64



--------------------------------------------------------------------------------



 



Excluded Entity, Landlord’s consent (which must be in writing and in a
commercially reasonable form that is reasonably satisfactory to Landlord) to the
proposed assignment or sublease shall not be unreasonably withheld, conditioned
or delayed, provided and upon the condition that (Tenant hereby agreeing that it
shall be reasonable for Landlord not to grant its consent to a proposed
assignment or subletting if, among other things, any of the following conditions
are not satisfied in all material respects):
               (i) The material A/S Information is true, accurate and complete
in all material respects;
               (ii) In Landlord’s reasonable judgment the proposed assignee or
subtenant is engaged in a business, and the A/S Subject Space will be used in a
manner, which (i) is in keeping with the then standards of the Building, and
(ii) will not violate any negative covenant which is contained in any superior
lease or in any lease of space in the Building executed and delivered on or
prior to the date hereof (which restrictions, exclusive use rights and negative
covenants are set forth in Exhibit L hereto);
               (iii) the proposed assignee or subtenant is a reputable person of
good character and, in the case of a proposed assignment of this Sublease or a
Substantial Sublease, the assignee or subtenant, as the case may be, satisfies
the A/S Net Worth Test and Landlord has been furnished with reasonable proof
thereof;
               (iv) if, on the date that Landlord receives the A/S Notice,
Landlord, in Landlord’s reasonable determination, has available for leasing, or
expects to have available for leasing during the six (6) month period commencing
on such date, space in the Building that is comparable in size to the Premises
(in the case of a proposed assignment by Tenant) or comparable in size to the
portion of the Premises that Tenant desires to sublet (in the case of a proposed
subletting by Tenant), neither (x) the proposed assignee or subtenant nor
(y) any person that, directly or indirectly, controls, is controlled by, or is
under common control with, the proposed assignee or subtenant or any person who
controls the proposed assignee or subtenant, is then an occupant or tenant of
any part of the Building, it being understood and agreed that the condition set
forth in this subsection (iv) shall only apply if on the date Landlord receives
the A/S Notice, the Tenant under this Sublease is not a JetBlue Tenant (as such
term is defined in Section 9.11(g) hereof);
               (v) if, on the date that Landlord receives the A/S Notice,
Landlord, in Landlord’s reasonable determination, has available for leasing, or
expects to have available for leasing during the six (6) month period commencing
on such date, space in the Building that is comparable in size to the Premises
(in the case of a proposed assignment by Tenant) or comparable in size to the
portion of the Premises that Tenant desires to sublet (in the case of a proposed
subletting by Tenant), the proposed assignee or subtenant is not a person with
whom Landlord is then, or shall

65



--------------------------------------------------------------------------------



 



have been during the previous six (6) month period, negotiating to lease space
in the Building;
               (vi) the proposed assignment agreement or sublease agreement, as
the case may be, shall be in form and content reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article, it
being agreed that if A/S Notice is accompanied by an A/S Term Sheet in lieu of a
fully executed counterpart of the proposed assignment or sublease, and Landlord
consents to the proposed assignment or sublease, such consent may be
conditioned, among other things, upon the delivery to Landlord, within five
(5) Business Days after the effective date of the proposed assignment or
commencement date of the proposed sublease, as the case may be, of a fully
executed counterpart of the proposed assignment or sublease, as the case may be,
that is in form and content reasonably satisfactory to Landlord, which complies
with the applicable provisions of this Article and which contains the same or,
in Landlord’s reasonable determination, substantially the same, rental, economic
and other material terms and conditions as those contained in the A/S Term
Sheet, as the case may be, it being understood and agreed that if the fully
executed counterpart of the proposed assignment or sublease, as the case may be,
so delivered to Landlord is not in form and content reasonably satisfactory to
Landlord, does not comply with the applicable provisions of this Article or does
not contain the same or, in Landlord’s reasonable determination, substantially
the same, rental, economic and other material terms and conditions as those
contained in the A/S Term Sheet, as the case may be, Tenant may deliver a
revised fully executed counterpart of the proposed assignment or sublease, as
the case may be, to Landlord, and if such revised counterpart is delivered
within thirty (30) days after Landlord notifies Tenant that the counterpart
first delivered to Landlord pursuant to this subsection (vi) does not comply
with the provisions of this subsection (vi), Landlord shall notify Tenant within
five (5) Business Days after Landlord’s receipt of such revised counterpart as
to whether or not such revised counterpart complies with the provisions of this
subsection (vi);
               (vii) without Landlord’s written consent, at no time shall there
be more than six (6) separately demised spaces on any Base Floor on which the
Premises or a portion thereof are located or more than two (2) separately
demised spaces on any Tower Floor on which the Premises or a portion thereof are
located, in all cases including Tenant and Landlord (or its designee(s));
               (viii) (x) in the case of a proposed assignment of this Sublease
or a Material Sublease, the actual effective date of the assignment or the
actual commencement date and the expiration date of the proposed subletting, are
within one (1) year of the A/S Recapture Surrender Date, (y) in the case of a
proposed Material Sublease, the portions of the Premises covered by the Material
Sublease (including such portions of the Premises in respect of which the
subtenant will have an option or right to sublet) include at least seventy-five
(75%) percent of the portions of the Premises (including such portions of the
Premises in respect of which the subtenant will have an option or right to
sublet) described in the A/S Recapture Notice and A/S Recapture Information
furnished to Landlord pursuant to Section 9.02, and (z) in the

66



--------------------------------------------------------------------------------



 



case of a proposed assignment of this Sublease or a Material Sublease, the A/S
Notice Date is not more than 180 days after the A/S Recapture Notice Date, it
being understood and agreed that the provisions of this subsection (viii) shall
not apply in the case of a proposed assignment of this Sublease or a Material
Sublease when an A/S Notice was given in lieu of an A/S Recapture Notice or an
A/S Notice was given in connection with the rescission and revocation of an A/S
Recapture Notice, in either case pursuant to the provisions of subsection
9.02(d) above;
               (ix) Intentionally omitted; and
               (x) the proposed subtenant or assignee shall not be a Competitor
Entity, or an Affiliate thereof, without Landlord’s consent, which consent may
be withheld in Landlord’s sole discretion. For purposes of this Article 9, a
“Competitor Entity” shall mean any of the ten (10) companies identified by the
names, or commonly referred to as, AIG, Aon, AXA, The Hartford, John Hancock,
New York Life, Prudential. SunLife, USAA or Northwestern Mutual, and any of said
companies’ Affiliates which are in the insurance business or share the name (or
a derivative of the name) of any of said companies. Landlord may replace any of
the foregoing named Competitor Entities with another company upon notice to
Tenant (which notice shall not be given more frequently than two (2) times in
any 12-month period, except that if Tenant is already in negotiations with such
replacement company at the time of such notice, Tenant shall have one hundred
thirty-five (135) days from receipt of such notice to execute such sublease or
assignment with such company, before such replacement entity would be deemed a
Competitor Entity); and
               (xi) Tenant shall not have: (x) advertised or publicized to the
public in any way the availability of the Premises without prior notice to, and
approval by, Landlord, which approval shall not be unreasonably withheld or
delayed (it being understood and agreed that the mere listing of the
availability of the space in question shall not be deemed “advertised or
publicized to the public”), nor shall any advertisement state the name (as
distinguished from the address) of the Building or the proposed rental, or
(y) listed the Premises for subletting or assignment at a rental rate less than
the base rent and additional rent at which Landlord is then offering to lease
other space in the Building, it being understood and agreed that provided such
listing is not at a rental rate that is less than the base rent and additional
rent at which Landlord is then offering to lease other space in the Building,
Landlord’s approval of such listing shall not be required.
          (e) If within fifteen (15) Business Days after the A/S Notice Date,
Landlord fails to respond to Tenant’s request for Landlord’s consent to the
proposed assignment or subletting (whether by granting or denying such consent
or by requesting any of the additional information or documentation to which
Landlord is entitled under this Article 9), Tenant shall have the right to
provide Landlord with a second (2nd) written request for consent (a “Second
Article 9 Request”) that specifically identifies the proposed transaction and
contains substantially the following statement in bold and CAPITAL letters:
“THIS IS A SECOND ARTICLE 9 REQUEST

67



--------------------------------------------------------------------------------



 



FOR LANDLORD’S CONSENT TO THE PROPOSED TRANSACTION DESCRIBED HEREIN PURSUANT TO
THE PROVISIONS OF ARTICLE 9 OF THE SUBLEASE. IF LANDLORD FAILS TO RESPOND WITHIN
TEN (10) DAYS AFTER TENANT GIVES THIS NOTICE TO LANDLORD, THEN LANDLORD SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROPOSED TRANSACTION DESCRIBED HEREIN.” If
Landlord fails to respond to such Second Article 9 Request within ten (10) days
after Tenant gives to Landlord the Second Article 9 Request, Landlord shall be
deemed to have consented to the proposed transaction only. If Landlord responds
to the first request for Landlord’s consent or to the Second Article 9 Request
by requesting any of the additional information or documentation to which
Landlord is entitled under this Article 9, such request by Landlord shall not
invalidate the A/S Notice in question, but the fifteen (15) Business Day period
or the ten (10) day period, as the case may be, set forth in this subsection
(e) shall commence on the date that Landlord receives such additional
information or documentation.
          (f) If Landlord denies its consent to a proposed assignment or
sublease, Landlord shall provide Tenant with the reasons for such denial in
writing. Any dispute between Landlord and Tenant as to whether Landlord
unreasonably withheld or conditioned its consent to a proposed assignment or
sublease in those instances where, pursuant to this Article, Landlord’s consent
is not to be unreasonably withheld, conditioned or delayed, shall be resolved by
expedited arbitration in accordance with the provisions of Article 34 of this
Sublease.
     9.06 (a) Tenant shall reimburse Landlord within thirty (30) days after
Landlord’s demand, as Additional Rent, for all actual, third-party reasonable
costs and expenses that may be incurred or paid by Landlord in connection with
all proposed assignments and subleases (including proposed assignments of any
subleases and further sublettings by any subtenant), including the costs of
making investigations as to the acceptability of the proposed assignee or
subtenant, and reasonable third-party legal costs incurred in connection with
the reviewing of the proposed assignment or subletting and all of the documents
and other information related thereto, and the preparation of Landlord’s consent
to the proposed transaction and all related documents (which costs and expenses
Tenant covenants and agrees to reimburse to Landlord regardless of whether
Landlord consents to the proposed assignment or sublease or whether such consent
is required hereunder).
          (b) If Tenant fails to execute and deliver the assignment or sublease
to which Landlord consented within eight (8) months after the giving of such
consent, then Tenant shall again comply with all of the provisions and
conditions of Sections 9.02 (to the extent applicable) and 9.05, before
assigning this Sublease or subletting all or part of the Premises.
          (c) With respect to each and every assignment of this Sublease or
sublease of all or any portion of the Premises, whether or not consent is
required under this Article, the assignment agreement or sublease agreement, as
the case may be, shall expressly provide that the assignee’s or subtenant’s use
of the Premises or

68



--------------------------------------------------------------------------------



 



the portion(s) thereof being sublet, as the case may be, is expressly limited to
the Permitted Uses and is expressly subject to all of the limitations and
restrictions set forth in this Sublease, including all of the provisions of
Article 2 above.
     9.07 Each subletting pursuant to this Article (including further
sublettings by a subtenant that are expressly permitted by this Article or
approved by Landlord) shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this Sublease. Notwithstanding any
subletting and/or acceptance of rent or Additional Rent by Landlord from any
subtenant, Tenant shall and will remain fully liable for the payment of the Base
Rent and Additional Rent due, and to become due, hereunder, for the performance
of all of the covenants, agreements, terms, provisions and conditions contained
in this Sublease on the part of Tenant to be performed and for all acts and
omissions of any licensee, subtenant, or any other person claiming under or
through any subtenant that shall be in violation of any of the obligations of
this Sublease, and any such violation shall be deemed to be a violation by
Tenant. Tenant further agrees that, notwithstanding any such subletting, no
other and further subletting of the Premises by Tenant or any Tenant Party
(except as provided in Section 9.04), shall or will be made. If Landlord shall
decline to give its consent to any proposed assignment or sublease, or if
Landlord shall exercise any of its options under Section 9.02, Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
losses, liabilities, damages, costs and expenses (including all legal,
litigation and courts costs (including attorney’s fees), expenses and
disbursements for which Landlord may be liable), that are paid by, imposed upon,
incurred by or asserted against, Landlord arising under or out of, or in
connection with, or resulting from any claims that may be made against Landlord
by the proposed assignee or subtenant or by any brokers or other persons
claiming a commission or similar compensation in connection with the proposed
assignment or sublease, other than claims made against Landlord by Landlord’s
managing agent for the Building in its capacity of Landlord’s managing agent.
     9.08 With respect to each and every sublease or subletting, whether or not
consent is required under this Article, it is further agreed that:
          (a) except as otherwise expressly permitted pursuant to Section 9.19,
no subletting shall be for a term ending later than one day prior to the last
day of the initial Term, and no sublease shall provide for an option on behalf
of the subtenant thereunder to extend or renew the term of such sublease beyond
the date which is one day prior to the last day of the initial Term;
          (b) no sublease shall be valid, and no subtenant shall take possession
of the Premises or any part thereof, if a true, accurate and complete copy of a
fully-executed counterpart of such sublease, consistent with the provisions of
subsection 9.05(d)(vi) above, has not been delivered to Landlord;
          (c) if there are one (1) or more guaranties of any of Tenant’s
obligations under this Sublease, no sublease shall be valid, and no subtenant
shall take possession of the Premises or any part thereof, until all guarantors
under all

69



--------------------------------------------------------------------------------



 



guaranties duly execute, acknowledge and deliver to Landlord an amendment to,
and/or ratification of, such guaranties, prepared by Landlord, which confirms
that such guaranties include and cover Tenant’s obligations under this Sublease
with respect to such sublease and is otherwise in full force and effect; and
          (d) each sublease shall provide that it is subject and subordinate to
this Sublease and to the matters to which this Sublease is or shall be
subordinate, and that, in the event of termination, re-entry, or dispossess by
Landlord under this Sublease, Landlord may, at its option, take over all of the
right, title and interest of Tenant as sublandlord under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be:
               (i) liable for any previous act or omission of Tenant (or its
predecessor in interest) under such sublease, it being understood, however, that
Landlord shall be liable for the future performance of any such acts or
omissions upon its becoming successor sublandlord, excluding monetary claims
against Landlord (or any of its predecessors-in-interest), to the extent that
such acts or omissions continue as a default under such sublease after the
subtenant’s attornment to Landlord;
               (ii) subject to any credits, offsets, claims, counterclaims,
demands or defenses which the subtenant may have against Tenant (or its
predecessors in interest);
               (iii) bound by any previous modification of such sublease or by
any previous prepayment of more than one month’s rent, unless such modification
or prepayment shall have been expressly approved in writing by Landlord;
               (iv) bound by any covenant to undertake or complete any
construction of the premises demised to the subtenant or any portion thereof or
to perform any other work that Tenant is obligated to perform or to pay for or
reimburse the subtenant for any costs incurred in connection with any
construction or work;
               (v) required to account for any security deposit of the subtenant
other than any security deposit actually delivered to Landlord;
               (vi) liable for the obligations of Tenant under such sublease for
any period of time other than such period as Landlord holds such interest;
               (vii) responsible for any monies owing by Tenant to the credit of
the subtenant;
               (viii) bound by any obligation to make any payment to the
subtenant or grant or be subject to any credits; or

70



--------------------------------------------------------------------------------



 



               (ix) bound by any obligation to provide any service or furnish
any utility that Landlord is not obligated to provide or furnish under this
Sublease to the portion of the Premises demised to the subtenant under such
sublease.
     9.09 No assignment shall be valid, and no assignee shall take possession of
the Premises or any part thereof, if a true, accurate and complete copy of a
fully-executed counterpart of the assignment and assumption agreement,
consistent with the provisions of subsection 9.05(d)(vi) above, has not been
delivered to Landlord. Any assignment or transfer by Tenant of this Sublease or
any assignment or transfer of any of Tenant’s interest herein, whether or not
Landlord’s consent is required under this Article, shall be made only if, and
shall not be effective until, (a) except in the case of a Controlling Interest
Transfer of the type described in clause “(i)” of subsection 9.11(a) below, the
assignee executes, acknowledges and delivers to Landlord an agreement, in form
and substance comparable to assignment and assumption agreements executed in
comparable first class office buildings located in the Borough of Queens and
otherwise reasonably satisfactory to Landlord and Tenant, whereby the assignee
assumes all of the terms, covenants and conditions of this Sublease on the part
of Tenant to be observed, performed or complied with and whereby the assignee or
transferee agrees that the provisions contained in Section 9.01 shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers, and (b) if there are one (1) or
more guaranties of any of Tenant’s obligations under this Sublease, all
guarantors under all guaranties duly execute, acknowledge and deliver to
Landlord an amendment to, and/or ratification of, such guaranties, prepared by
Landlord, which confirms that such guaranties include and cover such assignment
and is otherwise in full force and effect. The original named Tenant, and all
successors-in-interest to the original named Tenant (by assignment or
otherwise), covenant that, notwithstanding any assignment or transfer of this
Sublease, whether or not in violation of the provisions of this Sublease, and
notwithstanding the acceptance of Base Rent and/or Additional Rent by Landlord
from an assignee, transferee, or any other party, the original named Tenant and
each such successor-in-interest shall remain fully liable for the payment of the
Base Rent and Additional Rent and for the other terms, covenants and conditions
of this Sublease on the part of Tenant to be observed, performed or complied
with.
     9.10 (a) If Landlord shall give its consent to any assignment of this
Sublease or to any sublease (or if such consent shall be deemed given pursuant
to the provisions of this Article), Tenant shall in consideration therefor, pay
to Landlord, as Additional Rent:
                 (i) in the case of an assignment, an amount equal to [***]% of
the amount equal to (x) all sums and other consideration (collectively, the
“Assignment Consideration”) paid for or by reason of such assignment, whether
payable to, or on behalf of, Tenant or any other person (including the direct or
indirect owner of an
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

71



--------------------------------------------------------------------------------



 



interest in Tenant), by, or on behalf of, the assignee or any other person
(including the transferee of a direct or indirect ownership interest in Tenant)
(including sums payable for the sale or rental of fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property),
less (y) (A) in the case of a sale of Tenant’s equipment, furniture, furnishings
or other personal property where a portion of the Assignment Consideration is
specifically and expressly allocated to the sale of Tenant’s equipment,
furniture, furnishings or other personal property, the then fair market value
thereof, up to the portion of the Assignment Consideration specifically and
expressly allocated thereto, (B) if substantially all of the Tenant’s Work will
remain and be used by such assignee, the sum of (I) the Office Space Unamortized
TW Cost (as hereinafter defined) multiplied by the Office Space Assignment
Factor (as hereinafter defined), if applicable, plus (II) the Storage Space
Unamortized TW Cost (as hereinafter defined) multiplied by the Storage Space
Assignment Factor (as hereinafter defined), if applicable (provided, however, if
the Premises will be substantially demolished for or by such assignee, no
portion of the Office Space Unamortized TW Cost and Storage Space Unamortized TW
Cost (collectively, the “Unamortized TW Cost”) shall be deducted), (C) the
third-party, out-of-pocket costs and expenses, to the extent reasonable, paid or
incurred by Tenant in connection with such assignment, for alteration costs,
tenant improvement allowances, advertising, brokerage or consulting fees or
commissions, reasonable third-party legal fees, net takeover costs in assuming
the assignee’s lease obligations at another location and other customary
concessions, and (D) all amounts paid by Tenant to the Existing Lessor in
respect of the assignment (the amounts described in clauses (A) through
(D) being hereinafter referred to as the “Assignment Expenses”); and
               (ii) in the case of a sublease, an amount equal to [***]%
(subject to the provisions of subsection 9.10(i) below) of the amount, in the
aggregate, equal to (x) all rents, Additional Rents, charges and other
consideration (collectively, the “Subletting Consideration”) paid under the
sublease to, or on behalf of, Tenant by, or on behalf of, the subtenant or any
other person, to the extent such amounts, in the aggregate, exceed the Base Rent
and Additional Rent accruing during the term of the sublease in respect of the
subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof (including sums payable for the sale or rental of
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property), after first deducting (y) (A) in the case of the sale of
Tenant’s equipment, furniture, furnishings or other personal property where a
portion of the Subletting Consideration is specifically and expressly allocated
to the sale of Tenant’s equipment, furniture, furnishings or other personal
property, the then fair market value thereof, up to the portion of the
Subletting Consideration specifically and expressly allocated thereto, (B) if
substantially all of the Tenant’s Work in the A/S Subject Space will remain and
be used by such subtenant, the sum of (I) the Office Space Unamortized TW Cost
multiplied by the Office Space Sublet Factor (as hereinafter defined), if
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

72



--------------------------------------------------------------------------------



 



applicable, plus (II) the Storage Space Unamortized TW Cost multiplied by the
Storage Space Sublet Factor (as hereinafter defined), if applicable (provided,
however, if the A/S Subject Space will be substantially demolished for or by
such subtenant, no portion of the Unamortized TW Cost shall be deducted),
(C) the third-party, out-of-pocket costs and expenses, to the extent reasonable,
paid or incurred by Tenant in connection with such subletting, for alteration
costs, tenant improvement allowances, rent concessions, advertising, brokerage
or consulting fees or commissions, reasonable third-party legal fees, net
takeover costs in assuming the subtenant’s lease obligations at another location
and other customary concessions, and (D) all amounts paid by Tenant to the
Existing Lessor in respect of the sublease (the amounts described in clauses
(A) through (D) being hereinafter referred to as the “Subletting Expenses”). For
the purpose of this Sublease, “Subletting Consideration” shall also include all
amounts payable to Tenant in connection with the amendment, modification,
extension, renewal or termination of the sublease in question.
          (b) The sums payable under subsection 9.10(a) shall be paid to
Landlord as and when the Assignment Consideration or Subletting Consideration is
paid by, or on behalf, of the assignee, subtenant or any other person, as the
case may be (e.g. if monthly sublet rent is $[***] RSF and Tenant’s rent is
$[***] RSF, Tenant’s Subletting Expenses are $[***], then Tenant pays nothing to
Landlord pursuant to this Section 9.10 for three months and thereafter Tenant
shall remit $[***] per month to Landlord). Within ten (10) days after Landlord
gives Tenant a written request therefor, Tenant shall deliver to Landlord a
statement of the Assignment Consideration and the Assignment Expenses, or the
Subletting Consideration and the Subletting Expenses, as the case may be,
certified as true, complete and correct by an officer or principal of Tenant. In
addition, within ten (10) days after Landlord gives Tenant a written request
therefor, Tenant shall provide Landlord with such other reasonable documentation
so as to enable Landlord to verify the Assignment Consideration and the
Assignment Expenses, or the Subletting Consideration and the Subletting
Expenses, as the case may be, and to confirm that the obligations under this
Section have been observed, performed and complied with. In the event of any
dispute with respect to the Assignment Consideration, the Assignment Expenses,
the Subletting Consideration or the Subletting Expenses, such dispute shall be
determined by arbitration in accordance with the provisions of Article 34
hereof.
          (c) For the purposes of this Sublease, “Office Space Unamortized TW
Cost” means the product of (i) the lesser of (A) the total cost and expense paid
or incurred by Tenant (excluding any portion of the Tenant Allowance) as the
so-called “hard costs” of the Tenant’s Work with respect to the Office Space in
question to third-party contractors, subcontractors, construction managers,
suppliers and materialmen that are not Related Entities (as certified to
Landlord, without prejudice to Landlord’s right to dispute such certification,
in a written statement of an executive officer of Tenant, incurred within two
(2) years after the Commencement Date with respect to
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



73



--------------------------------------------------------------------------------



 



the initial Office Space and within two (2) years after the date that any
subsequent Office Space is added to the premises demised under this Sublease),
or (B) $[***] multiplied by the RSF of the Office Space in question, multiplied
by (ii) the fraction, the numerator of which is the number of days during the
period commencing on the effective date of the assignment in question or the
commencement date of the sublease in question, as the case may be, and ending on
the last day of the initial Term (in the case of an assignment) or on the last
day of the initial term of the sublease (in the case of a sublease), and the
denominator of which is the number of days during the period commencing on the
Commencement Date with respect to the initial Office Space or the date that any
subsequent Office Space is added to the premises demised under this Sublease,
and ending on the last day of the initial Term.
          (d) For the purposes of this Sublease, “Storage Space Unamortized TW
Cost” means the product of (i) the lesser of (A) the total cost and expense paid
or incurred by Tenant as the so-called “hard costs” of the Tenant’s Work with
respect to the Storage Space in question to third-party contractors,
subcontractors, construction managers, suppliers and materialmen that are not
Related Entities(as certified to Landlord in a written statement of an executive
officer of Tenant, incurred within two (2) years after the Commencement Date
with respect to the initial Office Space and within two (2) years after the date
that any subsequent Office Space is added to the premises demised under this
Sublease), or (B) $[***], multiplied by the RSF of the Storage Space in
question, multiplied by (ii) the fraction, the numerator of which is the number
of days during the period commencing on the effective date of the assignment in
question or the commencement date of the sublease in question, as the case may
be, and ending on the last day of the initial Term (in the case of an
assignment) or on the last day of the initial term of the sublease (in the case
of a sublease), and the denominator of which is the number of days during the
period commencing on the Commencement Date, and ending on the last day of the
initial Term.
          (e) The officer’s statements given by Tenant shall be conclusive and
binding upon Landlord unless within 180 days after the receipt of a statement
Landlord shall notify Tenant that Landlord disputes the correctness of the
statement in question. If such dispute shall not have otherwise been settled by
agreement within thirty (30) days after Landlord notifies Tenant of the dispute,
Landlord shall have the right to submit the dispute to arbitration within one
hundred eighty (180) days after the expiration of such thirty (30) day period.
If Landlord so notifies Tenant of a dispute, Tenant agrees, at no cost or
expense to Tenant, to grant Landlord or an accounting or auditing firm of
reputable quality designated by Landlord, subject to the provisions of this
Section, reasonable access to the books and records of Tenant (other than
privileged materials) for the purpose of verifying the Office Space Unamortized
TW Costs and/or Storage Space Unamortized TW Costs, as the case may be, and to
have and make copies of any and all bills and vouchers relating to such dispute.
Landlord agrees that if it is using a representative, such person shall not be
engaged on a
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

74



--------------------------------------------------------------------------------



 




contingent fee basis. Landlord may perform such examination at reasonable times,
in the office of Tenant, Tenant’s agent or accountant, as reasonably designated
by Tenant, Tenant hereby agreeing that the location designated by Tenant shall
be in the continental United States. Landlord agrees that Landlord will not
employ, in connection with any review or dispute under this Section, any person
who is to be compensated on a contingency fee basis. In connection with any such
review, audit or dispute, Landlord and its representatives shall execute and
deliver to Tenant a confidentiality agreement, in form and substance reasonably
satisfactory to Landlord and Tenant, whereby such parties agree not to disclose
to any unrelated third party any of the information obtained in connection with
such review or audit, or the substance of any admissions or stipulations by any
party in connection therewith, or of any resulting reconciliation, compromise or
settlement (subject, however, to the disclosure of the information that Landlord
or Landlord’s accountant derives from such examination to Landlord’s counsel or
other professional advisors that in either case agree to maintain such
information in confidence, or to the extent reasonably required by Landlord to
enforce Landlord’s rights hereunder or as may be required by Legal
Requirements). Landlord shall pay the fees and expenses relating to such audit,
unless such audit shall determine that the statement in question overstated the
Office Space Unamortized TW Costs or the Storage Space Unamortized TW Costs by
more than 5%, in which case Tenant shall pay such commercially reasonable fees
and expenses of the accounting or auditing firm designated by Landlord to
conduct such audit. Pending the resolution of any dispute, Tenant shall pay to
Landlord the Assignment Consideration or Subletting Consideration, as the case
may be, payable in accordance with the disputed statement, such payment to be
without prejudice to Landlord’s position. If the dispute shall be determined in
Landlord’s favor, Tenant shall, within thirty (30) days after Landlord’s demand
therefor, pay to Landlord the amount of Tenant’s underpayment, if any, of the
Assignment Consideration or Subletting Consideration, as the case may be,
resulting from compliance with the statement, together with interest thereon at
the rate of two (2%) percentage points in excess of the Prime Rate.
          (f) For the purposes of this Sublease, “Office Space Assignment
Factor” means the fraction, the numerator of which is [***], and the denominator
is [***].
          (g) For the purposes of this Sublease, “Storage Space Assignment
Factor” means the fraction, the numerator of which is [***], and the denominator
is [***].
          (h) For the purposes of this Sublease, “Office Space Sublet Factor”
means the fraction, the numerator of which is [***], and the denominator is
[***].
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

75



--------------------------------------------------------------------------------



 



          (i) For the purposes of this Sublease, “Storage Space Sublet Factor”
means the fraction, the numerator of which is [***], and the denominator is
[***].
          (j) Notwithstanding anything contained in subsection (a)(ii) above to
the contrary, Tenant shall not sublet (or, except pursuant to Section 9.17
hereof, otherwise permit the use of by third-parties) any portion of any ROFO
Space (as such term is defined in Section 44.01 below) within one (1) year after
the date such ROFO Space (or applicable portion) was added to the premises
demised under this Sublease, and, with respect to any sublease of all or any
portion of ROFO Space which is added to the premises demised under this
Sublease, the [***] percentage set forth in said subsection (a)(ii) shall be
[***] to [***]%.
          (k) Notwithstanding anything contained in this Sublease to the
contrary, if any amounts are payable to the Existing Lessor pursuant to the
Existing Superior Lease in respect of any assignment of this Sublease or any
sublease (including sub-subleases) of any portion of the Premises, such amounts
shall be calculated, and paid by Tenant to the Existing Lessor, in accordance
with, and subject to, the applicable provisions of the Existing Superior Lease,
regardless of whether, pursuant to the provisions of the Existing Superior
Lease, Landlord has the obligation to make such payments. At the election of
Landlord, the amounts described in this subsection (j) shall be paid by Tenant
to Landlord, in which event Landlord shall pay same to the Existing Lessor.
     9.11 (a) For the purpose of this Article, the following are “Controlling
Interest Transfers” to which Section 9.01 shall apply as if any of such
Controlling Interest Transfers were an assignment of Tenant’s interest in this
Sublease, requiring, among other things, the prior consent of Landlord in
accordance with, and subject to, the applicable provisions of this Sublease,
except as otherwise expressly provided in subsection (c) below: (i) The issuance
or transfer of interests in Tenant or any guarantor of any of Tenant’s
obligations under this Sublease (a “Guarantor”) or any person (a “Parent”) that
directly or indirectly controls Tenant or any Guarantor (whether stock,
partnership interests, interests in a limited liability company or otherwise) to
a person or group of related persons, whether in a single transaction or a
series of related or unrelated transactions, in such quantities that after such
issuance or transfer, control of Tenant, such Guarantor or Parent (as it shall
be constituted after giving effect to such issuance or transfer of interests in
Tenant, Guarantor or Parent, as the case may be), directly or indirectly, shall
have changed, (ii) the merger or consolidation of Tenant, a Guarantor or a
Parent into or with any other entity, or (iii) the acquisition by a third-party,
of all or substantially all of the assets of Tenant, a Guarantor or a Parent.
Any person or legal representative of Tenant, to whom Tenant’s interest under
this Sublease passes by operation of law, or otherwise, shall be bound by the
provisions of this Article.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

76



--------------------------------------------------------------------------------



 



          (b) For the purposes of this Sublease, (i) an assignment of Tenant’s
interest in this Sublease to a Related Entity of Tenant (“Tenant Operating
Company”) which is the entity primarily and directly responsible for the
day-to-day airline operations of Tenant’s airline business, or the business of
the then primary airline of Tenant if Tenant operates more than one airline, is
herein referred to as a “Related Entity Assignment,” and (ii) a sublease of all
or any portion of the Premises to a Related Entity of Tenant is herein referred
to as a “Related Entity Sublease,” it being understood and agreed that no
assignment of this Sublease shall be permitted pursuant to this Section 9.11 to
a Related Entity of Tenant that is not the Tenant Operating Company or to any
Related Entity of Tenant if Tenant is not a JetBlue Tenant or if Tenant is not
in the airline business.
          (c) Notwithstanding anything contained in subsection (a) above to the
contrary, to the extent Tenant, a Parent or a Guarantor is a corporation listed
and traded on a nationally recognized stock exchange or over-the-counter market,
a Controlling Interest Transfer in such Tenant, such Parent or such Guarantor of
the type described in clause “(i)” of subsection (a) above that is not otherwise
the type of Controlling Interest Transfer described in clauses “(ii)” or “(iii)”
of said subsection, shall not be deemed an assignment of this Sublease. In
addition, (i) a Controlling Interest Transfer of the type described in clause
“(ii)” of said subsection (a), (ii) a Controlling Interest Transfer of the type
described in clause “(i)” or “(iii)” of said subsection (a) to effectuate the
bona fide sale of the business being conducted by Tenant in the Premises (a
“Business Sale”), or (iii) a Related Entity Assignment or a Related Entity
Sublease, shall not require Landlord’s consent, provided that:
                    (A) At least thirty (30) days prior to the effective date or
commencement date, as the case may be, of the proposed assignment or sublease,
or within thirty (30) days after the effective date of the Controlling Interest
Transfer, as the case may be, Tenant gives to Landlord a notice containing or
accompanied by (i) a statement setting forth the identity of the proposed
assignee, subtenant or successor Tenant or, as the case may be, including the
names and addresses of the proposed assignee, subtenant or successor Tenant,
and, except in the case of a proposed assignee, subtenant or successor Tenant
that is listed and traded on a nationally recognized stock exchange or
over-the-counter market, the names and addresses of each of its constituent
members, shareholders, partners and/or other principals that own (directly or
indirectly) a twenty-five (25%) percent (or more) interest in the proposed
assignee, subtenant or successor Tenant; (ii) reasonably satisfactory
information describing, in reasonable detail, the proposed assignment, sublease
or Controlling Interest Transfer; and (iii) in the case of an assignment or
sublease, a fully executed counterpart of the proposed assignment or sublease,
the effective or commencement date of which shall be not less than thirty
(30) nor more than 180 days after the giving of such notice, it being understood
and agreed that if the notice, in the case of a Controlling Interest Transfer,
is given after the effective date thereof and the terms of the Controlling
Interest Transfer do not (or are found not to) satisfy the requirements or
conditions for the Controlling Interest Transfer to not require Landlord’s
consent, as provided in this Section 9.11, then such Controlling Interest
Transfer shall be a default

77



--------------------------------------------------------------------------------



 



under this Sublease, entitling Landlord to exercise any or all of its rights and
remedies under, at law and in equity, notwithstanding the fact that it may be
impossible or commercially unreasonable or impractical to unwind the Controlling
Interest Transfer in question;
                    (B) In the case of a Related Entity Assignment or a Related
Entity Sublease, no Event of Default exists on the date Landlord receives the
notice described in subsection (A) above;
                    (C) The proposed transaction is primarily for a valid
business purpose other than for the purpose of transferring the leasehold estate
created hereby;
                    (D) In the case of any Controlling Interest Transfer,
immediately after the effective date thereof the Tenant under this Sublease
shall have an Acceptable Credit Rating (as hereinafter defined) and reasonable
proof that such condition is or shall be satisfied shall have been delivered to
Landlord at least ten (10) Business Days prior to the effective date of such
Controlling Interest Transfer, Landlord hereby agreeing, if Tenant so requests,
to execute and deliver to Tenant a confidentiality agreement, in form and
substance reasonably satisfactory to Landlord and Tenant, whereby Landlord and
its representatives agree not to disclose to any unrelated third party any of
the non-public information contained in such proof, subject, however, to the
disclosure of the information that Landlord derives from the examination of such
proof to Landlord’s counsel or other professional advisors that in either case
agree to maintain such information in confidence, or to the extent reasonably
required by Landlord to enforce Landlord’s rights hereunder or as may be
required by Legal Requirements;
                    (E) In the case of a Business Sale of assets, Tenant assigns
its interest in this Sublease, in accordance with, and subject to, the
applicable provisions of this Article, to the person acquiring all or
substantially all of the assets of Tenant;
                    (F) In the case of a Related Entity Assignment or a Related
Entity Sublease, a reasonably detailed statement detailing the legal and
beneficial connection between the Tenant and the assignee or subtenant in
question, and establishing that such assignee or subtenant is, in fact, the
Tenant Operating Company (in the case of a Related Entity Assignment) or a
Related Entity of Tenant (in the case of a Related Entity Sublease), as
certified to Landlord, without prejudice to Landlord’s right to dispute such
certification, in a written statement of an executive officer of Tenant, shall
have been delivered to Landlord at least fifteen (15) days prior to the
effective date of any Related Entity Assignment or the commencement date of any
Related Entity Sublease;
                    (G) The purposes for which the Tenant under this Sublease
from and after the effective date of such Controlling Interest Transfer or
Related Entity Assignment, as the case may be, or for which the subtenant under
a

78



--------------------------------------------------------------------------------



 



Related Entity Sublease from and after the commencement date thereof, shall use
the Premises are limited to the Permitted Uses, in accordance with, and subject
to, the terms, covenants and conditions of this Sublease;
                    (H) An executed duplicate original of the assignment and
assumption agreement (in the case of a Business Sale or Related Entity
Assignment) or sublease (in the case of a Related Entity Sublease), which
complies with the applicable provisions of this Article, shall be delivered to
Landlord within thirty (30) days after the effective date of the Business Sale
or Related Entity Assignment or the commencement date of the Related Entity
Sublease, said assignment and assumption agreement or sublease, as the case may
be, and the terms and conditions of the assignment or sublease satisfy the
applicable requirements of this Article;
                    (I) Other than in the case of a Related Entity Assignment or
a Related Entity Sublease, within thirty (30) days after Landlord’s request,
Tenant shall deliver to Landlord a certified copy of a duly adopted resolution
of the board of directors of both Tenant and the assignee in connection with a
Business Sale, authorizing the execution, acknowledgment and delivery of said
assignment and assumption agreement or sublease, and the transactions
contemplated therein, which resolutions may be specific to the transactions
relating to this Sublease or may be general and relate to the transaction;
                    (J) Tenant (in the case of a Controlling Interest Transfer,
Business Sale or a Related Entity Sublease) or the assignor (in the case of a
Related Entity Assignment) shall and will remain fully liable for the payment of
the Base Rent and Additional Rent due and to become due under this Sublease and
shall not be released from any of its obligations or liabilities under this
Sublease and Tenant shall be fully responsible and liable for all acts or
omissions of the subtenant (in the case of a Related Entity Sublease) or the
assignee (in the case of a Business Sale or Related Entity Assignment) or any
person claiming by, through or under Tenant, or such subtenant or such assignee,
as the case may be; and
                    (K) Such assignee or subtenant (in the case of a Related
Entity Assignment or a Related Entity Sublease), as of the effective date of
such assignment or the commencement date of such sublease, as the case may be,
and, subject to the provisions of subsection 9.11(d) below, all times
thereafter, is a Related Entity; and
          (d) In connection with the information to be provided to Landlord
pursuant to this Section, within twenty (20) days after Landlord’s request from
time to time, Tenant shall deliver to Landlord a certification from both Tenant
and its assignee, in the case of a Related Entity Assignment, and from both
Tenant and the subtenant, in the case of a Related Entity Sublease, that Tenant
and, the assignee or the subtenant, as the case may be, remains a Related
Entity, together with such other information and documentation reasonably
requested by Landlord to evidence and substantiate the relationship between
Tenant and its assignee, or Tenant and its

79



--------------------------------------------------------------------------------



 



subtenant, as the case may be. If, at any time after the effective date of a
Related Entity Assignment or the commencement date of a Related Entity Sublease,
the assignee or subtenant thereunder is no longer a Related Entity, then such
event shall be a default under this Sublease, and Tenant’s right to assign this
Sublease or sublet the Premises to such person entity pursuant to this
Section 9.11 without Landlord’s consent shall be deemed revoked and rescinded,
and, if Tenant desires for such person to remain an assignee of Tenant’s
interest in this Sublease or a subtenant of the Premises, as the case may be,
Tenant shall request Landlord’s consent to assign this Sublease or sublet the
Premises to such person pursuant to, and shall follow the procedures set forth
in, this Article 9, and all of the provisions of this Article 9 shall apply to
such request to assign this Sublease or sublet the Premises to such person, and
to the assignment or subletting and sublease, as the case may be, itself (if
Landlord consents to such assignment or subletting). If Landlord exercises the
Landlord’s Option (to the extent applicable), then, for the purposes of
Section 9.03 above, the effective date of the assignment or the commencement
date of the sublease, as the case may be, to such person shall be deemed to be
sixty (60) days after the date on which Landlord receives the A/S Notice,
notwithstanding the fact that such assignment or sublease is already in effect
and the term thereof has theretofore commenced. If Tenant fails to give to
Landlord an A/S Notice in respect of the assignment or sublease to such person
within ten (10) days after such person is no longer a Related Entity, such
failure shall be deemed an election by Tenant not to continue such assignment or
sublease. If Tenant is deemed to have elected not to continue such assignment or
sublease, or if Landlord exercises the Landlord’s Option (if applicable), or if
Landlord does not grant its consent to such assignment or sublease pursuant to
Section 9.05 above, then, in any of such events, such person shall vacate and
surrender the Premises within thirty (30) days after such person is no longer a
Related Entity. The failure of such person to so vacate and surrender the
Premises within such time period shall be a default by Tenant under this
Sublease.
          (e) “Acceptable Credit Rating” shall mean a senior unsecured debt
credit rating from Moody’s Professional Rating Service of Caa3 or an equivalent
rating from Standard & Poor’s Professional Rating Service or from Fitch’s Inc.
          (f) Except as may otherwise be provided or required in the Existing
Superior Lease (inclusive of all amendments thereof through the Third Amendment
of the Existing Superior Lease, the provisions of Section 9.10 and Landlord’s
Option shall not apply to the transactions contemplated in this Section 9.11 for
which Landlord’s consent is not required.
          (g) For the purposes of this Sublease, a “JetBlue Tenant” means
(i) the Tenant named in this Sublease (herein referred to as the “Named
Tenant”), (ii) the immediate successor entity of the Named Tenant in connection
with the merger or consolidation of the Named Tenant, (iii) the assignee of the
Named Tenant’s interest in this Sublease who acquired all or substantially all
of the assets of the Named Tenant pursuant to a Business Sale, or (iv) the
Tenant Operating Company, if the Tenant

80



--------------------------------------------------------------------------------



 



Operating Company is the assignee of the Named Tenant’s interest in this
Sublease pursuant to a Related Entity Assignment.
     9.12 The joint and several liability of Tenant and any immediate or remote
successor in interest to Tenant, and the due performance of the obligations of
this Sublease on Tenant’s part to be performed or observed, shall not be
discharged, released, or impaired in any respect by any agreement or stipulation
made by Landlord extending the time of, or modifying any of the obligations of,
this Sublease, or by any waiver or failure of Landlord to enforce any of the
obligations of this Sublease.
     9.13 Neither the listing of any name other than that of Tenant, whether on
the doors of the Premises, on the Building directory, if any, or otherwise, nor
the acceptance by Landlord of any rent, security deposits or other monies from
any person other than Tenant, shall operate to vest any right or interest in
this Sublease or in the Premises, nor shall it be deemed to be the consent of
Landlord to any assignment or transfer of this Sublease, to any sublease of the
Premises, or to the use or occupancy thereof by others.
     9.14 Intentionally omitted.
     9.15 (a) If (i) Tenant sublets all or a portion of the Premises in
accordance with, and subject to, the provisions of Section 9.05 above for an
initial term of at least five (5) years that is also for the then balance of the
Term, (ii) the subtenant is not a Related Entity, (iii) all of the conditions
set forth in this Sublease with respect to such sublease have been satisfied and
no Event of Default exists under this Sublease, (iv) together with the A/S
Notice, Tenant requests Landlord to execute and deliver a subordination,
non-disturbance and attornment agreement to such subtenant, (iv) Landlord has
not exercised Landlord’s Option, and (v) the portion(s) of the Premises so
sublet is Acceptable SNDA Sublet Premises (as hereinafter defined), then, within
ten (10) Business Days after the Tenant and the subtenant execute and deliver to
Landlord a subordination, non-disturbance and attornment agreement in form and
content, in all material respects, of the form of subordination, non-disturbance
and attornment agreement attached to this Sublease as Exhibit E (such
subordination, non-disturbance and attornment agreement being herein referred to
as the “Subtenant SNDA”), to the extent permitted under the Existing Superior
Lease, Landlord shall execute and deliver the Subtenant SNDA to Tenant and to
such subtenant. It shall be a condition to Landlord’s obligations under the
Subtenant SNDA and to the rights of the subtenant thereunder, and the Subtenant
SNDA shall provide, that (A) on the date (the “Attornment Effective Date”) that
the sublease becomes a direct lease between Landlord and the subtenant, (1) the
subtenant has at least the Required Subtenant Net Worth (as such term is
hereinafter defined), (2) the subtenant has had at least the Required Subtenant
Net Worth for at least the three (3) years immediately preceding the Attornment
Effective Date, and (3) reasonably adequate proof thereof shall have been
furnished to Landlord, or (B) on or before the Attornment Effective Date, there
shall have been deposited with Landlord (either by the subtenant or transferred
by Tenant) a security deposit equal to not less than twelve (12) months of the
highest fixed,

81



--------------------------------------------------------------------------------



 



minimum or base rent payable under the sublease to Landlord, as modified by the
Subtenant SNDA. “Required Subtenant Net Worth” shall mean the tangible net worth
of the subtenant, as reflected on the subtenant’s financial statements, which
financial statements shall be audited and shall include a signed opinion from
the proposed subtenant’s reputable, nationally or regionally recognized
independent certified public accountant, that states the financial statements
fairly represent the financial condition of the proposed subtenant (or, if the
proposed subtenant does not have audited financial statements, then the
financial statement shall include a statement from a senior officer (or
equivalent) of the proposed subtenant that such financial statements fairly
represent the financial condition of the proposed subtenant), in an amount equal
to fifteen (15), multiplied by the highest annual fixed, minimum or base rent
per annum payable under the sublease to Landlord, as modified by the Subtenant
SNDA, except that if the subtenant is a law firm, accounting firm or comparable
service providing firm, “Required Subtenant Net Worth” shall mean the
receivables, work in progress of the subtenant, on an annualized basis, and
permanent capital, as reflected on the subtenant’s financial statements, which
financial statements shall be audited and shall include a signed opinion from
the proposed subtenant’s reputable, nationally or regionally recognized
independent certified public accountant, that states the financial statements
fairly represent the financial condition of the proposed subtenant (or, if the
proposed subtenant does not have audited financial statements, then the
financial statement shall include a statement from a senior officer (or
equivalent) of the proposed subtenant that such financial statements fairly
represent the financial condition of the proposed subtenant), in an amount equal
to fifteen (15), multiplied by the highest annual fixed, minimum or base rent
per annum payable under the sublease to Landlord, as modified by the Subtenant
SNDA. For the purposes of this Section, “Acceptable SNDA Sublet Premises” means
either (x) the entire Premises, (y) a minimum of one (1) entire Tower Floor, or
(z) contiguous space on one (1) Base Floor of the Premises containing not less
than 25,000 RSF.
          (b) If there are one (1) or more guaranties of any of subtenant’s
obligations under its sublease with Tenant, then as an additional condition to
Landlord’s obligation to execute and deliver a Subtenant SNDA, all guarantors
under said guaranties duly execute, acknowledge and deliver to Landlord an
amendment to, and/or ratification of, such guaranties, prepared by Landlord,
which confirms that such guaranties include and cover the subtenant’s
obligations under the Subtenant SNDA and the sublease, as and when the sublease
becomes a direct lease with Landlord, unless, as part of the original sublease
transaction, all such guaranties provided, in form and content reasonably
satisfactory to Landlord, that as and when the sublease becomes a direct lease
with Landlord such guaranties will include and cover the subtenant’s obligations
under the Subtenant SNDA and the sublease, and Landlord approved such guaranties
in writing.
          (c) Tenant shall reimburse Landlord within thirty (30) days after
Landlord’s demand therefor, as Additional Rent, for all reasonable out-of-pocket
costs and expenses that may be incurred or paid by Landlord in connection with
the preparation, drafting, execution and/or delivery of the Subtenant SNDA,
which costs

82



--------------------------------------------------------------------------------



 



and expenses Tenant covenants and agrees to reimburse to Landlord regardless of
whether the Subtenant SNDA is executed or delivered by any of the parties
thereto.
          (d) In no event shall Landlord be obligated to execute or deliver a
Subtenant SNDA to a Related Entity.
     9.16 (a) Except as otherwise expressly permitted pursuant to Section 9.19,
in no event shall any Permitted Subtenant assign or encumber its sublease,
further sublet all or any portion of its sublet space, or otherwise suffer or
permit the sublet space, or any part thereof, to be used or occupied by others,
without Landlord’s prior written consent in each instance, except as otherwise
expressly set forth in this Section. For the purposes of this Section, a
“Permitted Subtenant” shall mean a person who is occupying all or a portion of
the Premises pursuant to a sublease consented to by Landlord pursuant to
Section 9.05 above, or pursuant to a Related Entity Sublease; the portion of the
Premises being so sublet to a Permitted Subtenant is herein referred to as the
“Permitted Sublet Space”; and the sublease pursuant to which a Permitted
Subtenant is subletting its Permitted Sublet Space is herein referred to as a
“Permitted Sublease.” To the extent Tenant desires, a Permitted Subtenant shall
have all of the rights to assign its Permitted Sublease, as Tenant has to assign
this Sublease, and all of the rights to sub-sublet all or a portion of its
Permitted Sublet Space, as Tenant has to sublet the Premises, as if this Article
were incorporated into the Permitted Sublease, in all cases in accordance with,
and subject to the provisions of this Section, including subsection (b)(i)
below, and in all cases subject to the Existing Superior Lease. In no event,
however, shall a sub-subtenant of a Permitted Subtenant assign, mortgage or
encumber its sub-sublease or any of its rights or estates thereunder, or further
sub-sublet all or any portion of its sub-sublet space, or otherwise suffer or
permit its sub-sublet space, or any part thereof, to be used or occupied by
others, unless it has complied with the provisions of this Section 9.16. In
addition, in no event shall a Permitted Subtenant have any more or greater
rights to assign its Permitted Sublease or to sub-sublet its Permitted Sublet
Space than Tenant has to assign this Sublease or to sublet the Premises.
          (b) Notwithstanding anything which may be deemed to the contrary
contained in this Sublease or in a Permitted Sublease, for each and every
proposed (and actual) assignment of a Permitted Sublease and for each and every
proposed (and actual) subletting of all or portions of a Permitted Sublet Space,
Landlord shall have all of its rights, privileges and benefits under this
Article which apply to a proposed (and actual) assignment of this Sublease and a
proposed (and actual) subletting of all or portions of the Premises, and to be a
Permitted Sublease the sublease in question shall so provide, in form and
content reasonably satisfactory to Landlord, whether or not the sublease in
question grants to Tenant such rights, privileges and benefits. Therefore, by
way of illustration but not limitation:
               (i) The terms “this Sublease,” “Tenant,” “proposed subtenant” and
“proposed sublease,” as used in this Article, shall be deemed to mean the

83



--------------------------------------------------------------------------------



 



Permitted Sublease, the Permitted Subtenant, the proposed sub-subtenant and the
proposed sub-sublease, respectively, where the context requires;
               (ii) As more particularly set forth in Section 9.01 above, and
except in accordance with, and subject to, the applicable provisions of this
Section 9.16 (including Section 9.16(a) above) and the provisions of the
Permitted Sublease which are no more beneficial than those contained in this
Section 9.16, the Permitted Subtenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
expressly covenants that it shall not assign, mortgage, or encumber its
Permitted Sublease or any of its rights or estates thereunder, sub-sublet the
Permitted Sublet Space or any part thereof, or suffer, or permit, the Permitted
Sublet Space, or any part thereof, to be used or occupied by others, without the
prior written consent of Landlord (and, if the Permitted Sublease provides,
Tenant) in each instance as, and to the extent, required by the provisions of
this Article 9;
               (iii) All of the conditions set forth in Section 9.05 above shall
apply;
               (iv) Tenant, not the Permitted Subtenant, shall be obligated
under subsection 9.06(a) above to reimburse Landlord for the costs and expenses
referred to in said subsection, as same applies to the proposed sub-sublease and
proposed sub-subtenant; and
               (v) [***] of (A) all sums and other consideration (collectively,
the “Permitted Sublease A/S Profit”) payable to, or at the direction of, Tenant
or any Tenant Party in connection with all assignments of Permitted Subleases
and all further sublettings of Permitted Sublet Space, less (B) any portion of
the amounts described in clause “(A)” that are paid by Tenant to the Existing
Lessor pursuant to the provisions of the Existing Superior Lease, shall be paid
to Landlord within thirty (30) days after the Permitted Sublease A/S Profit is
paid to, or at the direction of, Tenant or any Tenant Party. Tenant agrees to
grant Landlord reasonable access to Tenant’s books and records for the purpose
of verifying the Permitted Sublease A/S Profit.
     9.17 (a) For the purposes of this Section, an “Affiliated Person” means a
person that has a business relationship with Tenant or a person that is
supplying business services to Tenant, which business relationship or business
service is directly related to the business of Tenant being conducted by Tenant
in the Premises, including the conducting of audits.
          (b) Notwithstanding anything contained in Section 9.01 above to the
contrary, but provided this Sublease is in full force and effect, Landlord
hereby consents to the use, in common with Tenant, of up to twenty (20%) percent
of the RSF of the Premises, in the aggregate and at any given time, by
Affiliated Persons solely for
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

84



--------------------------------------------------------------------------------



 



office purposes directly related to the business of Tenant being conducted by
Tenant in the Premises, such use to be in accordance with, and subject to, the
applicable provisions of this Sublease, and for no other purpose, provided, and
upon the condition that, the portions of the Premises so used are not separately
demised from the balance of the Premises and there be no separate access to or
from the Premises for any of the Affiliated Persons, and further provided, and
upon the condition that:
               (i) Intentionally omitted;
               (ii) Within ten (10) Business Days after Landlord’s request from
time to time, Tenant shall provide to Landlord the names of each of the
Affiliated Persons using portions of the Premises, a description of the
relationship between Tenant and the Affiliated Person and the activities being
conducted by the Affiliated Persons in the Premises;
               (iii) Such use shall be subject to all the terms, covenants and
conditions of this Sublease on Tenant’s part to observe and perform, except that
no Affiliated Person shall have the right to make any Alterations, assign any
right to use or occupy any portion of the Premises or otherwise permit any other
person to use any portion of the Premises, and such use shall end on the earlier
to occur of the last day of the Term and the date that the subleasehold estate
ends with respect to the portion(s) of the Premises that the Affiliated
Person(s) is/are using;
               (iv) Such use shall in no way increase, amend, modify or extend
Landlord’s obligations or liabilities under this Sublease in any way whatsoever,
or diminish, restrict, limit, forfeit or waive any of Landlord’s rights or
remedies under this Sublease in any way whatsoever;
               (v) Such use shall in no way give to any Affiliated Person any
rights, title or interest in, to or under the Premises or any other portion of
the Building and/or Land, or any rights or remedies against Landlord, and Tenant
shall indemnify and hold Landlord harmless from and against any and all,
actions, proceedings, liabilities, obligations, claims, damages, deficiencies,
losses, judgments, suits, expenses and costs (including court costs and
reasonable third-party legal fees and disbursements for which Landlord is or may
be liable) arising under or out of or in connection with or resulting from such
use and occupancy;
               (vi) At no time shall any Affiliated Person pay to or on behalf
of Tenant any rent, additional rent or charges for using portions of the
Premises, other than charges for the use of any of the support services being
provided to it (such as receptionists, secretaries, telecommunications,
photocopying, delivery services, etc.);
               (vii) Tenant shall remain fully liable for the payment of Base
Rent and Additional Rent due and to become due under this Sublease and for the
observance, performance and compliance with all of the terms, covenants and
conditions contained in this Sublease on Tenant’s part to observe, perform or
comply with, and all acts or omissions by the Affiliated Persons or anyone
claiming under or

85



--------------------------------------------------------------------------------



 



through Tenant or any of the Affiliated Persons which shall be a default under
this Sublease, shall be deemed to be a default by Tenant;
               (viii) Such use shall not be deemed a waiver of Landlord’s rights
under this Sublease to consent to the use or occupancy of the Premises (or any
portion thereof) by any other person or to the assignment of this Sublease or
the subletting of the Premises (or any portion thereof);
               (ix) The use by any Affiliated Person of any portion of the
Premises shall be deemed an acceptance by such Affiliated Person of all of the
terms, covenants and conditions set forth in this Section;
               (x) No later than ten (10) days after any person who is an
Affiliated Person ceases being an Affiliated Person, such person shall cease
using and occupying all portions of the Premises and shall vacate the Premises;
and
               (xi) There shall be no separate identification of any Affiliated
Person in the lobby of the Building, on or in the Building directory or in any
other portion of the Building open to the public or other tenants or occupants
of the Building or visible from outside the Building.
     9.18 Intentionally omitted.
     9.19 (a) In order to obtain sales tax exemptions and other benefits
(collectively, the “Incentive Benefits”) from one or more state or local
Government Authorities and related public benefit companies, Tenant shall be
permitted, contemporaneously with the execution of this Sublease, and in
accordance with, and subject to, the provisions of this Sublease, to sublet the
entire Premises (but not less than the entire Premises) to a state or local
Governmental Authority (such sublease being herein referred to as an “Incentive
Sublease”), provided that:
               (i) Immediately after the execution and delivery of the Incentive
Sublease, the Governmental Authority which is the subtenant under the Incentive
Sublease sub-subleases to Tenant all of the premises demised to the Governmental
Authority pursuant to the Incentive Sublease (i.e., the entire Premises) in
accordance with, and subject to, the provisions of this Sublease, which
sub-sublease to Tenant is hereby permitted and required;
               (ii) The terms of both the Incentive Sublease and such
sub-sublease (including any and all renewals and/or extensions thereof) shall
automatically end and expire no later than the last day of the Term;
               (iii) Neither the subtenant under the Incentive Sublease nor the
sub-subtenant under such sub-sublease shall be entitled to a Subtenant SNDA, and
under no circumstances shall Landlord be obligated to recognize or accept any
Governmental Authority as a direct tenant or subtenant of Landlord, nor shall
any

86



--------------------------------------------------------------------------------



 



Governmental Authority have any rights, title or interest in or to any portion
of the Real Property after the last day of the Term; and
               (iv) Tenant has obtained the approval of the Existing Lessor to
the Incentive Sublease, such sub-sublease, and all other documents, agreements
and agreements related thereto (collectively, the “Incentive Documents”).
          (b) If required by the Governmental Authority that is the subtenant
under the Incentive Sublease, a memorandum of the Incentive Sublease and of such
sub-sublease may be recorded.
          (c) Landlord shall reasonably cooperate with Tenant (without Landlord
being required to incur or pay any cost or expense in connection with such
cooperation) in Tenant’s attempt to obtain the Incentive Benefits, which
cooperation shall include requesting, in good faith, the approval of the
Existing Lessor to the Incentive Documents and, to the extent necessary, the
execution by Landlord of any applications or other documents reasonably required
to be executed by Landlord.
          (d) In the event that at any time or from time to time during the
Term, Landlord transfers or sells personal property to Tenant that is or may be
subject to the sales and use tax levied by the State of New York and The City of
New York, including the transactions concerning FF&E and Abandoned Furniture set
forth in Section 4.02 and the possible transactions concerning furniture,
fixtures, equipment, personal property and inventory in the Cafeteria Space, FC
Space and/or CC Space set forth in Section 18.11, and provided that the
Incentive Documents are in effect on the date of any such transaction, then on
or before the date that such transaction is completed, Tenant shall execute and
deliver to Landlord the letter agreement containing applicable language that is
required under the Incentive Documents in the form annexed hereto as Exhibit V.
Promptly after Landlord’s receipt of such signed letter agreement, and provided
the contents of said letter agreement are accurate, Landlord shall execute such
letter agreement and return such fully executed letter agreement to Tenant.
          (e) Tenant shall pay, before the imposition of any fines, penalties or
other late charges or interest, all sales tax, if any, payable in connection
with the transfers and sales described in subsection (d) above. In addition,
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all losses, liabilities, damages, costs and expenses (including all legal,
litigation and courts costs (including reasonable attorney’s fees), expenses and
disbursements for which Landlord may be liable) (collectively, “Claims” ), that
are paid by, imposed upon, incurred by or asserted against, Landlord arising
under or out of, or resulting from Tenant’s attempts to obtain the Incentive
Benefits, the Incentive Documents, the execution and delivery from time to time
of the letter agreement in the form annexed as Exhibit V (notwithstanding the
fact that Landlord may have determined that the contents of said letter
agreement are accurate), and all transactions between Tenant and any
Governmental Authority contemplated therein. The foregoing provisions shall not
be construed to impose any

87



--------------------------------------------------------------------------------



 



obligation upon Tenant if and to the extent that any Claims result from a
wrongful act of Landlord.
          (f) Nothing contained in this Section or elsewhere in this Sublease
shall be deemed to constitute a warranty or representation by Landlord that
Tenant will be able to obtain any of the Incentive Benefits, Tenant hereby
acknowledging that Landlord has made no such representation or warranty, and
Tenant’s inability or failure to obtain any of the Incentive Benefits shall not
relieve or release Tenant from any of its obligations or liabilities under this
Sublease, constitute an actual or constructive eviction, or impose any liability
upon Landlord.
ARTICLE 10
COMPLIANCE WITH REQUIREMENTS
     10.01 Landlord and Tenant shall each give prompt notice to the other of any
notice such party receives of the violation of any Requirement concerning the
Premises or the Building, provided, however, that Landlord shall be obligated to
give Tenant any such notice regarding the Building if the violation in question
adversely affects Tenant’s use of the Premises or the common areas of the
Building. Except as otherwise expressly provided in this Sublease, Landlord and
Tenant and all Tenant Parties, respectively, at their sole cost and expense,
shall comply with, and cause the compliance with, all Legal Requirements having
or claiming jurisdiction, directly or indirectly, over the Premises (or the
appurtenances of any part thereof), the business conducted therein, and/or the
operation, occupancy, maintenance and use of the Premises, whether or not, in
any of the foregoing cases, arising out of the manner of use thereof, including
the Legal Requirements under the Federal Occupational Safety and Health Act of
1970 and the ADA (as hereinafter defined) to the extent each of Landlord or
Tenant is responsible for the matter subject to the Legal Requirement. In
furtherance of the foregoing, Tenant and all Tenant Parties, at their sole cost
and expense, shall comply with, and cause the compliance with, all Legal
Requirements which shall, with respect to the Premises or the manner of use and
occupation thereof, or the abatement of any nuisance, impose any violation,
order, duty or obligation on Tenant arising from (i) the manner of use of the
Premises, (ii) the particular manner of conduct of business in any portion of
the Premises, or the manner of the operation of the installations, equipment or
other property therein installed by, or on behalf of, Tenant or any other Tenant
Party, or the particular manner of the operation of the Building systems and
equipment servicing the Premises or any of the Roof Installations, (iii) any
Alteration constructed by Tenant or any Tenant Party, or (iv) a default by
Tenant in the observance, performance or compliance with any of Tenant’s
obligations hereunder. However, Tenant shall not be so required to make any
structural change in the Premises unless (x) the requirement arises or results
from the particular manner of use of the Premises or (y) the requirement arises
or results from a cause or condition referred to in clause (ii), (iii) or
(iv) above. Notwithstanding the foregoing, Tenant shall not be required to
comply with any such Legal Requirement so long as Tenant shall be contesting the
validity thereof, or the applicability thereof to the Premises, in accordance
with Section 10.02 of this Sublease. To the extent that Tenant is obligated to
perform

88



--------------------------------------------------------------------------------



 



any Structural Alterations, structural repairs to any portion of the Premises or
other portion of the Building or is obligated to perform any changes,
alterations or repairs outside of the Premises, Landlord, at its election, may
perform such structural repairs, changes, alterations or repairs on Tenant’s
behalf, in which event, Tenant shall reimburse Landlord for the reasonable and
actual market rate costs paid or incurred by Landlord to perform same within
thirty (30) days after Landlord’s request therefor, which request shall be
accompanied by a reasonably detailed description of the work in question and
reasonable evidence of the costs thereof. Tenant shall not be obligated to
comply with Owner Requirements, as such term is defined in the Existing Superior
Lease. Landlord, at its expense, shall comply with all Requirements in respect
of the Building, the Land, the Building systems, common areas and the Premises,
to the extent Tenant is not obligated to so comply, but with respect to
compliance with Requirements in the Premises, only to the extent that
non-compliance by Landlord with such Requirements will adversely affect Tenant’s
use, occupancy and enjoyment of the Premises. Landlord shall have the right to
contest and appeal any such Requirements, provided that same is done with all
reasonable promptness and provided that (w) such appeal does not subject Tenant
to criminal penalty or prosecution for a criminal offense nor shall the Premises
or any part thereof be subject to being condemned or vacated, (x) such
non-compliance or contest shall not constitute or result in any violation of any
superior lease or superior mortgage, or if such superior lease or superior
mortgage shall permit such non-compliance or contest on condition of taking of
action or furnishing of security by Landlord such action shall be taken and such
security shall be furnished by and at the expense of Landlord, and (y) such
non-compliance does not adversely affect Tenant’s use, occupancy and enjoyment
of the Premises.
     10.02 (a) Tenant may, at its expense (and if necessary, in the name of but
without expense to Landlord) contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity, or applicability to the Premises, of
any Requirement with which Tenant is obligated to comply pursuant to the
provisions of this Sublease, and Landlord shall cooperate with Tenant in such
proceedings, provided that:
               (i) Landlord shall not be subject to criminal penalty or to
prosecution for a crime nor shall the Premises or any part thereof be subject to
being condemned or vacated, by reason of non-compliance or otherwise by reason
of such contest;
               (ii) Tenant shall defend, indemnify and hold harmless Landlord
against all liability, loss or damage which Landlord shall suffer by reason of
such non-compliance or contest, including reasonable attorney’s fees and other
expenses reasonably incurred by Landlord;
               (iii) such non-compliance or contest shall not constitute or
result in any violation of any superior lease or superior mortgage, or if such
superior lease and/or superior mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, such action shall be taken and such security shall be furnished at the
expense of Tenant; and

89



--------------------------------------------------------------------------------



 



               (iv) Tenant shall keep Landlord advised as to the status of such
proceedings.
          (b) Without limiting the application of Section 10.01 or subsection
10.02(a)(i) above thereto, a party shall be deemed subject to prosecution for a
crime within the meaning of said section, if the party or any officer, director,
partner, member, principal or employee thereof individually, is charged with a
crime of any kind or degree whatever, whether by service of a summons or
otherwise, unless such charge is withdrawn before such party or such officer,
director, partner, member, principal or employee (as the case may be) is
required to plead or answer thereto.
     10.03 Tenant shall not cause or permit “Hazardous Materials” (as defined
below) to be used, remain, transported, stored, released, handled, produced or
installed in, on or from the Premises or the Building, except for the fuel tank
and distribution piping for Tenant’s Generator Equipment and Tenant may use and
store in the Premises limited quantities of substances reasonably necessary in
the ordinary operation and maintenance of equipment used in connection with
Tenant’s business and occupancy of the Premises (to the extent permitted
pursuant to the applicable provisions of this Sublease), provided such
substances are used and stored within the Premises, in accordance with all
applicable Legal Requirements. The term “Hazardous Materials” shall, for the
purposes hereof, mean any flammable, explosive or radioactive materials,
hazardous wastes, hazardous or toxic substances or related materials, asbestos
or any material containing asbestos, or any other substance or material, as now
or hereafter defined as a hazardous material or a hazardous substance by any
Legal Requirement, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, and in the regulations adopted and publications
promulgated pursuant to each of the foregoing. In the event of a default by
Tenant or any Tenant Party of any of the provisions of this Article, Landlord
shall, in addition to all of its rights and remedies under this Sublease and
pursuant to any applicable Legal Requirements, require Tenant to remove any or
all of such Hazardous Materials from the Premises or the Building in the manner
prescribed for such removal by all applicable Legal Requirements. The provisions
of this Article shall survive the expiration or sooner termination of this
Sublease. Landlord represents and warrants, to its actual knowledge, that on the
Effective Date there are no Hazardous Materials on the Premises in violation of
any Legal Requirements. If such representation is incorrect and Landlord
receives notice thereof, Landlord’s only obligation and liability with respect
thereto shall be, at its expense, to remove or remediate such Hazardous
Materials to the extent required by Legal Requirements. Notwithstanding anything
to the contrary contained in this Sublease, if in connection with any
Alterations or occupancy of the Premises, any Hazardous Materials are found in
the Premises or Tenant is required to remove any Hazardous Materials from the
Premises or Building, which Hazardous Materials were not introduced to the
Premises by Tenant or any Tenant Party, then Landlord shall perform such removal
at Landlord’s sole cost and expense and in an expeditious manner.
Notwithstanding anything to the contrary contained in this

90



--------------------------------------------------------------------------------



 



Sublease, all Base Rent and Additional Rent shall be abated with respect to any
portion of the Premises that cannot reasonably be used by Tenant during such
abatement of Hazardous Materials for more than seven (7) consecutive days.
Landlord agrees not to violate any Legal Requirements applicable to the Building
regarding the use, storage, transportation or release of Hazardous Materials.
     10.04 Notwithstanding anything to the contrary contained in this Sublease,
Tenant shall be solely responsible, at its expense, to cause the Premises
(including the lavatories within the Premises and all entrances and exits to and
from the Premises) to be, and to remain throughout the Term, in compliance with
the provisions of the Americans With Disabilities Act of 1990 and any
regulations adopted and amendments promulgated pursuant to of the foregoing
(hereinafter referred to collectively as the “ADA”), and Landlord shall have no
obligation whatsoever in connection therewith. (For the purposes of
clarification, to the extent there is inconsistency between or among federal,
state and city ADA, city ADA shall govern and prevail over federal and state
ADA, and state ADA shall govern and prevail over federal ADA.) Within ten
(10) days after receipt, Tenant shall advise Landlord in writing, and provide
Landlord with copies of, any notices alleging violations of the ADA relating to
any portion of the Premises; any claims made or threatened in writing regarding
non-compliance with the ADA and relating to any portion of the Premises; or any
governmental or regulatory actions or investigations instituted or threatened
regarding non-compliance with the ADA and relating to any portion of the
Premises. Landlord shall be solely responsible, at its expense, to cause the
common areas of the Building to be, and to remain throughout the Term, in
compliance with ADA.
     10.05 Notwithstanding anything to the contrary contained in this Sublease,
Tenant, at its sole cost and expense, shall (a) as part of Tenant’s Work,
furnish and install (to the extent not furnished and installed) the fire alarm
and life safety system within the Premises (the “Fire System”) that is required
by all applicable Requirements, (b) as part of Tenant’s Work, connect same (to
the extent not connected) to the Building’s fire alarm and life safety system,
and (c) thereafter maintain the Fire System within the Premises (regardless of
whether same was furnished, installed and/or connected by or on behalf of
Tenant) in compliance with all Requirements, including the performance of any
changes, additions and repairs thereto or replacements thereof, except Landlord
shall be responsible for testing the base Building fire alarm and life safety
systems (which will also include, for purposes of testing, the portions of such
systems that are within the Premises, which systems’ components within the
Premises shall be repaired by Tenant, at it expense, if such systems fail such
tests) to the extent required by Legal Requirements. Except for Landlord’s
testing obligation and Landlord’s obligation to provide for an operable base
building Class E system (including providing adequate connection points for
Tenant at the Class E panel on or near each floor), Landlord shall have no
obligation whatsoever in connection with the Fire System within the Premises.
Landlord’s fire alarm system contractor for the Building shall provide the
necessary service to repair and maintain Tenant’s Fire System in the Premises
and Tenant shall pay to Landlord, within thirty (30) days after Landlord’s

91



--------------------------------------------------------------------------------



 



written demand as Additional Rent, the reasonable monthly out-of-pocket cost of
providing such service to the Premises
     10.06 Notwithstanding anything to the contrary contained in this Sublease,
Tenant, at its sole cost and expense and in accordance and in compliance with
all applicable Legal Requirements, shall (a) if and to the extent required to
meet Legal Requirements, as part of Tenant’s Work, furnish, install and
distribute (to the extent not already furnished, installed or distributed)
sprinkler pipes and heads throughout the Premises from the riser valves (which
riser valves shall be provided by Landlord) and Landlord shall specify to Tenant
the demarcation points for connection by Tenant, (b) as part of Tenant’s Work,
connect same (to the extent not already connected) to the appropriate sprinkler
standpipe or riser indicated by Landlord, (c) as part of Tenant’s Work, perform
all other sprinkler work in or to the Premises (up to the riser valve) that is
required under all applicable Legal Requirements (including the Building Code of
the City of New York) to occupy the Premises for the purposes permitted under
this Sublease, and (d) thereafter maintain the sprinkler system within the
Premises (regardless of whether same was furnished, installed and/or connected
by or on behalf of Tenant) in compliance with all Legal Requirements, including
the performance of any changes, additions and repairs thereto or replacements
thereof, except Landlord shall be responsible for testing the base building
sprinkler system (which will also include, for purposes of testing, the portions
of such system that are within the Premises, which systems’ components within
the Premises shall be repaired by Tenant, at it expense, if such systems fail
such tests) to the extent required by Legal Requirements. In furtherance of the
foregoing, if any Governmental Authority requires that any changes,
modifications, alterations or additions be made or supplied in said sprinkler
system (exclusive of the standpipes and connections), or if any changes,
modifications, alterations or additions become necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the fire insurance rate set by any Governmental Authority or by any
property insurance company, Tenant shall, at Tenant’s sole cost and expense,
promptly make such changes, modifications, alterations and additions, at its
expense, in accordance with the provisions of Article 13.
ARTICLE 11
INSURANCE
     11.01 Tenant shall not knowingly violate or permit to be violated any of
the conditions, provisions or requirements of any insurance policy maintained by
Landlord, the holder of any superior mortgage or the lessor under any superior
lease, including the Existing Superior Lease. Tenant shall not do or permit
anything to be done, keep, or permit anything to be kept, in the Premises that
would: (i) subject Landlord to any liability or responsibility for personal
injury, death, or property damage; (ii) increase the fire or other casualty
insurance rate on the Building or the property therein over the rate that would
otherwise then be in effect (provided that, upon request, Landlord shall provide
to Tenant copies of the relevant provisions of the insurance policies in
question); (iii) result in insurance companies of good standing refusing to
insure the Building or any of such property in amounts reasonably satisfactory
to Landlord; or (iv)

92



--------------------------------------------------------------------------------



 



make void or voidable any insurance then in force with respect to the Premises
or the Building. Landlord acknowledges that Tenant’s use of the Premises for
executive, general and administrative offices, for the SOC and installation of
Tenant’s Generator Equipment does not, as of the Effective Date, cause any
violation or breach of the above sentence.
     11.02 (a) Tenant covenants to provide or to have an affiliate provide on
Tenant’s behalf, on or before the Commencement Date (or such earlier date that
Tenant shall enter upon the Premises for the commencement of Alterations or the
conduct of business) and to keep in force during the Term and during any other
time that Tenant or any Tenant Party is in possession of, or is otherwise using
or occupying, any portion of the Premises, the following insurance coverage
(including and promptly following written request ,evidence of the payment of
the premiums therefor), which coverage shall be effective on the Commencement
Date or such earlier date that Tenant shall enter upon the Premises for the
commencement of Alterations or the conduct of business:
               (i) Commercial General Liability (or equivalent), naming as
additional insureds (with an Additional Insureds — Managers or Lessors of
Premises endorsement) Landlord, Landlord Indemnitees, all “Tenant Parties” under
the Existing Superior Lease (other than those Tenant Parties, such as sublessees
and contractors, that are required to separately provide insurance to the
Tenant, Landlord or Landlord Indemnitees under the applicable provisions of this
Sublease), the Existing Lessor and all “Owner Parties” under the Existing
Superior Lease, the holders of all superior mortgages, the lessors under all
superior leases (other than the Existing Lessor), Landlord’s agents (including
Landlord’s property manager) and all other persons designated in writing by
Landlord from time to time (collectively, the “Additional Insureds”) and
protecting Landlord, Tenant, and all Additional Insureds, against (x) all
claims, demands or actions for injury to, or death of, persons or property,
arising from, related to, or in any way connected with the use or occupancy of
the Premises, or caused by actions or omissions to act of Tenant, its agents,
servants and contractors, or of any Tenant Party, and (y) all accidents
occurring in or about the Premises. Such policy shall have limits of liability
of not less than $[***] combined single limit on a per occurrence basis with,
for so long as Tenant’s primary business is the operation of an airline, an
annual aggregate limit of $[***] for this location, including property damage
(which may include coverage under a blanket policy, and which general liability
coverage (or equivalent) may be combined with an Umbrella or Excess Liability
policy to achieve such minimum coverage amount). Such policy shall contain
contractual liability coverage with respect to Tenant’s indemnification
obligations under this Sublease, and shall include independent contractors’
coverage. Such insurance may be carried under a blanket policy covering the
Premises and other locations of Tenant, if any, provided such policy contains an
endorsement (A) naming Landlord (and the Additional Insureds) as additional
insureds, (B) specifically referencing the Premises, and (C) for so long as
Tenant’s primary business is not the operation of an airline, containing an
“Amendment-
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

93



--------------------------------------------------------------------------------



 



Aggregate Limits of Insurance (Per Location)” endorsement, also known as
“Designated Location(s) General Aggregate Limit” endorsement, Insurance Services
Office Form CG2904 (or equivalent). All of the insurance described in this
subsection (i) shall be primary, notwithstanding any other insurance that might
be in effect for the indemnities, and any coverage carried by indemnities shall
be excess insurance;
               (ii) Worker’s Compensation and Employer’s Liability Insurance,
and, if required by any applicable Requirement, disability and such other
similar insurance, in statutory amounts or, in the case of Employer’s Liability
Insurance, $[***] per accident, no aggregate, covering all Tenant’s employees
and endorsed to waive subrogation claims in favor of Landlord if such
endorsement is available at commercially reasonable rates;
               (iii) Property insurance coverage against all risk of loss or
damage from any cause covered by a standard “all-risk” property policy form as
found in “all-risk” policies carried by similarly situated tenants in properties
of similar size and use located in the Borough of Queens that are in the
vicinity of the Building in an amount adequate to cover the cost of replacement
of all of personal property, fixtures, furniture, furnishings, valuable papers
and documents, data, leasehold improvements and equipment, located in the
Premises or otherwise owned by Tenant or any Tenant Party (providing no
deductible greater than the lesser of $[***] or the amount permitted by the
Existing Lessor, provided, however, that the deductible under the property
insurance coverage maintained by each and every Tenant under this Sublease that
is not a JetBlue Tenant and, except in the case of a subtenant that is a Related
Entity of a JetBlue Tenant, each and every subtenant, shall not exceed $[***];
               (iv) “All Risk” business interruption or earnings insurance,
including the perils of sprinkler leakage, water damage, flood, burglary and
collapse, to cover loss of gross earnings and continuing expenses during the
period of partial or total shutdown of Tenant’s business, and covering Tenant’s
obligation to pay all amounts of Base Rent and Additional Rent due under this
Sublease and in an amount sufficient to cover rentals due from Tenant and
Affiliates for a period of twelve (12) months;
               (v) At all times during which Alterations (including Tenant’s
Work) are being performed, (A) the property insurance provided for in subsection
(ii) above shall be written in a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) insure against all risks insured against
pursuant to subsection (iii), (3) include permission to occupy the Premises, and
(4) shall waive co-insurance provisions, or (B) the coverage under the property
insurance provided for in subsection (iii) above shall be equivalent to the
coverage described in clause “(A)” of this subsection (v). Tenant shall furnish
Landlord with satisfactory evidence that such insurance is in effect prior to
the commencement of any Alterations and, on request, at
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

94



--------------------------------------------------------------------------------



 



reasonable intervals thereafter during the continuance of the Alterations. In
addition, at all times during which Alterations (including Tenant’s Work) are
being performed, Tenant shall cause the compliance with the requirements of
Section 13.04(b) below; and
               (vi) Such other insurance in such amounts as Landlord or the
holder of any superior mortgage or the lessor under any superior lease requests
from time to time, to the extent (x) required under the terms of the Existing
Superior Lease; or (y) consistent with insurance that other landlords of similar
buildings are then requiring and obtaining from other tenants occupying space in
buildings in the Borough of Queens that are in the vicinity of the Building to
maintain, including specifically the requirements of Article 12 of the Existing
Superior Lease and the rights of Existing Lessor thereunder to increase required
amounts of insurance.
          (b) Each policy of insurance required to be carried by Tenant (other
than Workers’ Compensation and property insurance) shall contain a provision
that no act or omission (including negligent or intentionally wrongful acts or
omissions) of any person or entity shall affect or limit the obligation of the
insurance company to pay the amount otherwise payable under the policy in
question to any person or entity entitled to the proceeds pursuant to the policy
in question, it being understood and agreed that if the act or omission in
question is a material breach of the policy in question, the person or entity
committing the act or omission in question may be precluded from collecting the
insurance proceeds to which such person or entity may otherwise be entitled (if,
in the case of an omission, the person or entity in question had a duty to
perform under the policy in question in the first instance), but that such act
or omission shall not preclude any other person or entity from collecting the
insurance proceeds to which such other person or entity may be entitled.
          (c) All such policies shall be issued by insurance companies
authorized under the law of the State of New York to do business in New York
State and having either (i) a general policyholder rating from Best’s Insurance
Reports, or an equivalent organization if Best’s Insurance Reports is no longer
published, of not less than “A-” with a size of “VIII”, or (ii) an international
reputation in the aviation marketplace as a recognized insurance carrier and
supplier of coverage to the aviation industry and which is generally acceptable
to commercial aircraft lenders and lessors, or (iii) as reasonably approved by
Landlord. All such policies shall contain a provision whereby the same cannot be
cancelled or modified unless Landlord is given at least thirty (30) days prior
written notice of such cancellation or modification (such notice being herein
referred to as an “Insurance Cancellation Notice”).
          (d) Prior to the time such insurance is first required to be carried
by Tenant and prior to the expiration of any such policies, Tenant shall deliver
to Landlord certificate(s) evidencing such insurance (signed by the authorized
representatives of the insurer(s)), for all of Tenant’s insurance policies and,
promptly following written request, proof of payment therefor. Such liability
and workers’ compensation insurance certificates shall also name Landlord and
each Additional Insured, and such

95



--------------------------------------------------------------------------------



 



liability, property and workers’ compensation insurance certificates shall
evidence all required waivers of subrogation and the primacy of all insurance
which is required to be primary by the terms hereof. Tenant’s failure to provide
or keep in force the aforementioned insurance or to deliver the required proof
thereof shall be regarded as a material default hereunder, entitling Landlord to
exercise any or all of the remedies as provided in this Sublease in the event of
Tenant’s default. In addition, in the event (A) Tenant fails to provide or keep
in force the insurance required by this Sublease, at the times and for the
durations specified in this Sublease, or (B) if an Insurance Cancellation Notice
is given to Landlord and within five (5) days after the date of the Insurance
Cancellation Notice the cancelled or modified insurance is not replaced with the
insurance required under this Article 11, Landlord shall have the right, but not
the obligation, at any time, and without notice, to procure such insurance and
or pay the premiums for such insurance in which event Tenant shall repay
Landlord within five (5) days after demand by Landlord, as Additional Rent, all
sums so paid by Landlord and any costs or expenses incurred by Landlord in
connection therewith without prejudice to any other rights and remedies of
Landlord under this Sublease.
     11.03 In the event that either Tenant (including any Tenant Party) or
Landlord sustains a loss by fire or other casualty or cause and such loss is
caused in whole, or in part, by acts or omissions (including negligence) of the
other party or such other party’s agents, employees or servants, then the party
sustaining the loss agrees, to the extent that the party sustaining such loss is
compensated by insurance (or would have been so compensated had it maintained
the insurance required to be maintained by it under this Lease) to waive all
rights of recovery against the other party and such other party’s agents,
employees or servants, and in the case of a waiver by Tenant, to waive all
rights of recovery against Landlord and all Additional Insureds requested by
Landlord to be named therein; and no third party shall have any right of
recovery, by way of subrogation or assignment or otherwise, and all such rights
shall be waived by such other parties, including the insurance companies that
issue Tenant’s insurance policies. Tenant shall cause all other Tenant Parties
to agree in writing, in form and content reasonably acceptable to Landlord, to
the foregoing. In furtherance of the foregoing, and as required under the
Existing Superior Lease, to the extent permitted by applicable Legal
Requirements, Tenant shall have no claims of any nature whatsoever against the
Existing Lessor or any Owner Party (as such term is defined in the Existing
Superior Lease) for any damage to Tenant’s equipment or property from any cause
covered by insurance, including the negligence of the Existing Superior Lessor
or any Owner Party, and Tenant’s insurance shall be its sole recourse with
respect to any damage thereto.
     11.04 If, by reason of a failure of Tenant to comply with the provisions of
Section 10.01 or Section 11.01, the rate of fire insurance with extended
coverage on the Building or equipment or other property of Landlord shall be
higher than it otherwise would be, Tenant shall reimburse Landlord, within
twenty (20) Business Days after demand, for that part of the premiums for fire
insurance and extended coverage paid by Landlord because of such failure on the
part of Tenant, and, upon written request, Landlord shall provide Tenant with
copies of the invoices of Landlord’s insurer showing the premiums and other
costs for both the base period and the then current period.

96



--------------------------------------------------------------------------------



 



Tenant and Landlord shall reasonably cooperate in connection with the collection
of any insurance moneys that may be due in the event of loss and shall execute
and deliver such proofs of loss and other instruments which may be reasonably
required in that connection. Tenant shall reasonably and promptly adjust losses
under all policies of property insurance carried by Tenant.
     11.05 Landlord may, from time to time, but no more frequently than once
every three (3) years during the Term except in circumstances involving
significant changes in the insurance marketplace, require that the amount of the
insurance to be provided and maintained by Tenant under Section 11.02 hereof
and/or the contractors, construction managers and subcontractors under
Section 13.04(b) be reasonably increased so that the amount thereof reasonably
protects Landlord’s interest, provided that any such increase shall be
consistent with insurance being required in comparable first-class office
buildings in the Borough of Queens.
     11.06 If any dispute shall arise between Landlord and Tenant with respect
to the incurring or the amount of any additional insurance premium referred to
in Section 11.05 due to the increase in amount of insurance referred to in
Section 11.05, the dispute shall be determined by arbitration in accordance with
the provisions of Article 34.
     11.07 A schedule or make up of rates for the Building or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for fire insurance and extended coverage for the
premises concerned, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate with extended
coverage then applicable to such premises.
     11.08 Landlord shall maintain at all times during the Term all insurance
required to be maintained by Landlord under any superior lease or any superior
mortgage, to the extent not required to be maintained by Tenant pursuant to the
terms of this Sublease. In addition, Landlord at all time during the Term shall
use commercially reasonable efforts to cause the Existing Lessor to maintain the
insurance it is required to maintain under the Existing Superior Lease.
ARTICLE 12
RULES AND REGULATIONS
     12.01 Tenant, at Tenant’s sole cost and expense, shall observe and comply
with (and cause its officers, employees, contractors, agents, licensees,
invitees, subtenants, concessionaires, and other Tenant Parties to observe and
comply with), the Rules and Regulations annexed hereto as Exhibit F, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate in writing to
Tenant; provided, however, that, except to a de minimis amount, such changes
shall not diminish Tenant’s rights or increase Tenant’s obligations under this
Sublease or adversely affect Tenant’s use or

97



--------------------------------------------------------------------------------



 



occupancy of the Premises or the appurtenant interests demised to Tenant
hereunder. In case of any conflict or inconsistency between the provisions of
this Sublease and any of the Rules and Regulations as originally promulgated or
as changed, the provisions of this Sublease shall control. Any dispute between
Landlord and Tenant as to whether any changes to the Rules and Regulations are
permitted pursuant to this Section 12.01 shall be resolved by arbitration in
accordance with the provisions of Article 34 hereof.
     12.02 Nothing in this Sublease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease, as against any other tenant,
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant or its employees, agents or visitors. However, Landlord shall not
enforce any of the Rules and Regulations in such manner as to discriminate
against Tenant or anyone claiming under or through Tenant.
ARTICLE 13
ALTERATIONS
     13.01 (a) “Alteration” means an alteration, decoration, installation,
improvement, repair, addition or other physical change in, to or about the
Premises made, or to be made, by or on behalf of Tenant or any Tenant Party, it
being understood and agreed that, except as otherwise expressly provided in this
Sublease, neither Tenant nor any other Tenant Party shall be permitted to make
any alteration, decoration, installation, improvement, repair, addition or other
physical change in, to or about any portion of the Building outside the
Premises. For the purposes of clarification, “Alterations” shall not include the
placement in the Premises of any Tenant’s Property that is not to be affixed to
any portion of the Real Property.
          (b) “Decorative Alteration” means a Nonstructural Alteration that is
entirely decorative in nature (including installation of carpet), is not visible
from outside the Premises, and does not require the approval of any Governmental
Authority.
          (c) “Nonstructural Alteration” means an Alteration in and to the
interior of the Premises only, which, (i) is not structural in nature and which
does not and will not otherwise adversely affect the structural parts or
integrity of the Building, (ii) does not and will not affect any portion of the
Building outside of the Premises, (iii) does not and will not, in any material
manner, adversely affect, or increase the usage of, any of the mechanical,
electrical, plumbing, sanitary or other systems or service of the Building
beyond the design specifications of such systems, (iv) does not and will not, in
any material manner, adversely affect any service or utility being provided to
Tenant or to any other tenant or occupant of the Building, and (v) does not and
will not result in, or require, an amendment to, or modification of, the
certificate of occupancy for the Building, and does not and will not result in a
violation of said certificate of occupancy.
          (d) “Permitted Nonstructural Alteration” means a Nonstructural
Alteration that does not require the approval of any Governmental Authority, the
cost of

98



--------------------------------------------------------------------------------



 



which on any floor, together with the cost of all other Permitted Non-Structural
Alterations on such floor within the prior twelve (12) months, is not more than
$10.00 per RSF.
          (e) “Structural Alteration” means an Alteration that is not a
Nonstructural Alteration.
     13.02 (a) Alterations shall be performed only in accordance with and
subject to, this Article and the other applicable provisions of this Sublease.
          (b) Tenant shall make no Alterations of any nature, including any
Alterations outside the Premises, without Landlord’s prior written consent in
each instance, except as otherwise expressly permitted in this Article.
          (c) All Structural Alterations shall be subject to Landlord’s prior
written consent in each instance, which consent may be withheld, granted and/or
conditioned in Landlord’s sole and absolute discretion, provided, however, that
(i) any core drilling required in connection with the Alterations, (ii) the
installation of Tenant’s Generator Equipment (as defined in Section 16.12(a)),
the installation of Tenant’s Signs (as such term is defined in Section 45.03
hereof) and the installation of the Roof Installations (as such term is defined
in Section 41.01 hereof), together with the associated work to make such
installations, and (iii) floor reinforcement and the construction of internal
stairways, shall be treated as Nonstructural Alterations (but not Permitted
Nonstructural Alterations) for purposes of Landlord’s consent.
          (d) With Landlord’s prior written consent in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed, Tenant may,
from time to time during the Term, at its sole expense, make Nonstructural
Alterations.
          (e) Landlord’s consent shall not be required for any Decorative
Alterations and Permitted Nonstructural Alterations, provided that (i) the same
are performed in accordance with, and subject to, this Article and all other
applicable provisions of this Sublease, and (ii) at least five (5) Business Days
prior to commencing any such Decorative Alteration or Permitted Nonstructural
Alteration, Tenant gives to Landlord a notice of Tenant’s intention to perform
such Decorative Alteration(s) or Permitted Nonstructural Alteration(s), which
notice, to be effective, shall be accompanied by a reasonably detailed
description of the Decorative Alteration(s) or Permitted Nonstructural
Alteration(s) that Tenant intends to perform, the estimated commencement date of
such Decorative Alteration(s) or Permitted Nonstructural Alteration(s), and, in
the case of Permitted Nonstructural Alterations, the estimated cost thereof;
provided, however, Tenant shall not be required to give Landlord prior notice of
its intention as to perform Decorative Alterations that cost less than
$25,000.00 but shall endeavor to give Landlord prior notice thereof.
     13.03 (a) Before commencing any Alteration (except for, subject to the
provisions of subsection 13.02(e) above, Decorative Alterations and Permitted
Nonstructural Alterations), Tenant shall advise Landlord thereof, and at
Tenant’s sole

99



--------------------------------------------------------------------------------



 



cost and expense, shall have prepared by a licensed architect or engineer
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), and deliver to Landlord for Landlord’s approval as
provided for herein, completed and reasonably detailed architectural, mechanical
and electrical working drawings, plans and specifications therefor (such
completed and reasonably detailed working drawings, plans and specifications
being herein referred to as “Tenant’s Plans”), which approval shall not be
unreasonably withheld, conditioned or delayed for any Nonstructural Alterations
described therein. HLW International and Gensler are deemed approved by Landlord
as such architect or engineer, provided that Landlord reserves the right, upon
notice to Tenant, with a statement as to cause, to withdraw its approval of any
such entity, provided that such entity has not theretofore been irrevocably
engaged by Tenant (without penalty) to prepare the Tenant’s Plans in question.
The submission to Landlord of Tenant’s Plans (or any revisions thereto) shall
not be effective if the Tenant’s Plans (or the revisions thereto, as the case
may be) are not complete, three (3) copies thereof in the latest version of
AutoCAD format (or such other format including hard copy/print format as may be
requested by Landlord) are not delivered to Landlord, Attention Kevin
Brandenburg, at 9797 Springboro Pike, Dayton, OH 45448, and to Landlord,
Attention: John Chambers, at 501 Route 22, Bridgewater, NJ 08807, or the
submission is not in a writing that specifically identifies such submission as a
formal request for the approval of Tenant’s Plans (or revisions thereto) and
contains substantially the following statement in bold and CAPITAL letters:
“THIS IS A FORMAL REQUEST FOR APPROVAL OF TENANT’S PLANS AND/OR REVISIONS
THERETO PURSUANT TO THE PROVISIONS OF ARTICLE 13 OF THE SUBLEASE. “ Such request
may also contain substantially the following statement in bold and CAPITAL
letters: “THIS IS ALSO A FORMAL REQUEST PURSUANT TO SECTION 14.05 FOR LANDLORD
TO IDENTIFY THOSE MISCELLANEOUS SPECIALTY ALTERATIONS THAT MUST BE REMOVED FROM
THE PREMISES BEFORE THE EXPIRATION DATE OR SOONER TERMINATION OF THIS SUBLEASE.”
          (b) After approval of Tenant’s Plans, Tenant shall deliver to Landlord
copies of all change orders relating to the Alterations promptly after same are
entered into, which change orders shall be subject to the applicable provisions
of this Article, including, when applicable, Landlord’s approval of the plans
and specifications therefor.
          (c) Provided Tenant has delivered the Tenant’s Plans to Landlord as
required above, Landlord shall respond to Tenant’s request to approve Tenant’s
Plans or not require removal of a designated Specialty Alteration within fifteen
(15) days after Landlord receives a complete set of Tenant’s Plans, and Landlord
shall respond to Tenant’s request to approve revisions to Tenant’s Plans within
seven (7) days after Landlord receives such revisions (in either case, the “Plan
Review Period”). If Landlord disapproves Tenant’s Plans, Landlord shall provide
Tenant with written notice during the Plan Review Period, which notice shall
include Landlord’s reasons, in reasonable detail, for such disapproval and
Tenant shall submit appropriate revisions to Tenant’s Plans. Landlord’s approval
of any Tenant’s Plans or revisions thereto shall not be effective unless same is
in writing. If Landlord fails to approve or disapprove

100



--------------------------------------------------------------------------------



 



the Tenant’s Plans (or any revisions thereto) so submitted by Tenant within the
applicable Plan Review Period, Tenant shall have the right to provide Landlord
with a second written request for approval (a “Second Plan Approval Request”)
that specifically identifies the applicable Tenant’s Plans (or revisions
thereto) and contains substantially the following statement in bold and CAPITAL
letters: “THIS IS A SECOND PLAN APPROVAL REQUEST FOR APPROVAL OF TENANT’S PLANS
AND/OR REVISIONS THERETO PURSUANT TO THE PROVISIONS OF SECTION 13.03 OF THE
LEASE and if applicable AND FOR LANDLORD TO IDENTIFY THOSE MISCELLANEOUS
SPECIALTY ALTERATIONS THAT MUST BE REMOVED FROM THE PREMISES BEFORE THE
EXPIRATION DATE OR SOONER TERMINATION OF THIS SUBLEASE. IF LANDLORD FAILS TO
RESPOND WITHIN FIVE (5) DAYS AFTER ITS RECEIPT OF THIS NOTICE, THEN LANDLORD
SHALL BE DEEMED TO HAVE APPROVED THE TENANT’S PLANS (AND REVISIONS THERETO, IF
ANY) DESCRIBED HEREIN and add if applicable, AND LANDLORD SHALL BE DEEMED TO
HAVE AGREED, SUBJECT TO THE PROVISIONS OF THE EXISTING SUPERIOR LEASE AND THE
RIGHTS OF THE EXISTING LESSOR THEREUNDER, THAT TENANT HAS NO OBLIGATION TO
REMOVE MISCELLANEOUS SPECIALTY INSTALLATIONS BEFORE THE EXPIRATION DATE OR
SOONER TERMINATION OF THIS SUBLEASE.” If Landlord fails to respond to such
Second Plan Approval Request within five (5) days after receipt by Landlord of
the Second Plan Approval Request, the Tenant’s Plans and revisions thereto, if
any, in question but only to the Tenant’s Plans (or revisions) so submitted and
identified in such Second Plan Approval Request shall be deemed approved by
Landlord, and, if applicable, Landlord shall be deemed to have agreed, subject
to the provisions of the Existing Superior Lease and the rights of the Existing
Lessor thereunder, that Tenant has no obligation to remove any of the
Miscellaneous Specialty Installations described in such Tenant’s Plans before
the Expiration Date or sooner termination of this Sublease. Notwithstanding the
foregoing, to the extent the Existing Lessor’s approval or consent is required
for the Alteration or Tenant’s Plan (or revision thereto) in question, the Plan
Review Period shall be extended, as reasonably necessary to comply with the
applicable provisions of the Existing Superior Lease, and the Existing Lessor’s
rejection of any Tenant’s Plans (or revisions thereto) shall be deemed a
reasonable basis for Landlord’s rejection thereof, and the Existing Lessor’s
delay in responding, or failure to respond, shall be deemed a reasonable basis
for Landlord’s conditional rejection of the Tenant’s Plans (or revisions
thereto) in question, pending receipt by Landlord from the Existing Lessor of
the Existing Lessor’s response to the Tenant’s Plans (or revisions thereto) in
question. To the extent the Existing Lessor’s approval or consent is required
for the Alteration or Tenant’s Plans (or revision thereto), Landlord, without
cost to Landlord, shall make a good faith and prompt request for the approval of
the Existing Lessor thereto, and thereafter diligently pursue such request,
without any representation or warranty on the part of the Landlord as to whether
such approval can be obtained, and Landlord’s inability to obtain such approval
shall not relieve or release Tenant from any of its obligations or liabilities
under this Sublease, constitute an actual or constructive eviction, or impose
any liability upon Landlord. Landlord makes no representation or warranty as to
the permissibility of any Alteration under the Existing Superior Lease. To the
extent

101



--------------------------------------------------------------------------------



 



permitted pursuant to the Existing Superior Lease, Tenant may make direct
request to the Existing Lessor, with a simultaneous copy to Landlord, for
Existing Lessor’s approval of the Roof Installations, internal staircases,
conduits that penetrate structural portions of the Building, and Structural
Alterations in connection with Tenant’s uninterrupted power supply system (a/k/a
UPS) and high density files, such approval (if given) by the Existing Lessor
being in addition to, and not in lieu thereof, Landlord’s approval (if given).
          (d) Tenant shall pay, as Additional Rent, to Landlord within thirty
(30) days after Landlord’s demand therefor together with reasonable supporting
documentation, Landlord’s reasonable and actual third-party out-of-pocket costs
and expenses in connection with the review of the Tenant’s Plans (and all
revisions thereto), including all costs and expenses charged by the Existing
Lessor, Tenant hereby agreeing that Landlord’s or Existing Lessor’s approval of
the Tenant’s Plans (or any revisions thereto), or its or their monitoring or
inspection, or its or their right or failure to monitor or inspect of such work,
shall not impose upon Landlord or Existing Lessor any obligation or liability
whatsoever with respect thereto, including any obligation or liability that
might arise as a result of such work not being performed in accordance with
applicable Legal Requirements or with the Tenant’s Plans (and revisions thereto)
approved by Landlord, Existing Lessor or otherwise. Other than such reasonable
and actual third-party out-of-pocket costs and expenses incurred by Landlord in
connection with Landlord’s and Existing Lessor’s review of Tenant’s Plans,
Landlord shall not charge Tenant any supervisory fee, surcharge, administrative
fee or profit mark-up in connection with the performance of Alterations
(including Tenant’s Work). Any costs or expenses charged by Landlord’s managing
agent for the Building in connection with the review of Tenant’s Plans or the
performance of Alterations shall not be deemed third-party costs and expenses
for the purposes of this Sublease. The review or approval by Landlord of any
Tenant’s Plans or any revisions thereto is solely for Landlord’s benefit, and is
without any representation or warranty whatsoever with respect to the adequacy,
correctness or efficiency thereof or otherwise. Neither the granting by Landlord
of its approval of any Tenant’s Plans or any revisions thereto, nor Landlord’s
execution of any of the applications referred to in Section 13.04 below, shall
in any manner constitute or be deemed to constitute a judgment or acknowledgment
by Landlord as to their legality or compliance with Legal Requirements.
Landlord’s approval of any Tenant’s Plans or revisions thereto shall not be
effective unless same is in writing, except as provided in Section 13.03(b).
          (e) Tenant shall not use, employ or retain any contractor,
construction manager or mechanic, or permit the use, employment or retention of
any subcontractor, that has not been first approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed, it being
acknowledged that any requirement to use solely union labor shall be deemed
reasonable. Landlord hereby approves Turner Construction as a construction
manager. Tenant shall request Landlord’s approval of a contractor, construction
manager or mechanic by giving to Landlord a written request for such approval
that contains substantially the following statement in bold and CAPITAL letters:
“THIS IS A FORMAL REQUEST FOR

102



--------------------------------------------------------------------------------



 



APPROVAL OF CONTRACTOR, CONSTRUCTION MANAGER OR MECHANIC PURSUANT TO THE
PROVISIONS OF ARTICLE 13 OF THE SUBLEASE. “ IF LANDLORD FAILS TO RESPOND WITHIN
EIGHT (8) BUSINESS DAYS AFTER ITS RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE
DEEMED TO HAVE APPROVED THE CONTRACTOR, CONSTRUCTION MANAGER OR MECHANIC
IDENTIFIED HEREIN.” Provided Tenant makes such request in such manner, Landlord
shall respond to Tenant’s request to approve the contractor, construction
manager or mechanic in question within eight (8) Business Days after Landlord
receives such request. If Landlord disapproves the proposed the contractor,
construction manager or mechanic, Landlord shall provide Tenant with written
notice during such eight (8) Business Day period, which notice shall include
Landlord’s reasons, in reasonable detail, for such disapproval. Landlord’s
approval of any the contractor, construction manager or mechanic shall not be
effective unless same is in writing (except for a deemed approval pursuant to
the next sentence). If Landlord fails to respond to such Contractor Approval
Request within eight (8) Business Days after receipt by Landlord of the
Contractor Approval Request, the proposed contractor, construction manager or
mechanic in question shall be deemed approved by Landlord. Notwithstanding the
foregoing, to the extent the Existing Lessor’s approval or consent shall be
required for the proposed contractor, construction manager or mechanic in
question, the eight (8) Business Day period set forth above shall be extended,
as reasonably necessary to comply with the applicable provisions of the Existing
Superior Lease, and the Existing Lessor’s rejection of any contractor,
construction manager or mechanic shall be deemed a reasonable basis for
Landlord’s rejection thereof, and the Existing Lessor’s delay in responding, or
failure to respond, shall be deemed a reasonable basis for Landlord’s
conditional rejection of the contractor, construction manager or mechanic in
question, pending receipt by Landlord from the Existing Lessor of the Existing
Lessor’s response to the proposed contractor, construction manager or mechanic
in question. To the extent the Existing Lessor’s approval or consent shall be
required for the proposed contractor, construction manager or mechanic in
question, Landlord, without cost to Landlord, shall in good faith and promptly
request the approval of the Existing Lessor thereto and thereafter diligently
pursue such request, without any representation or warranty on the part of the
Landlord as to whether such approvals can be obtained, and Landlord’s inability
to obtain such approval shall not relieve or release Tenant from any of its
obligations or liabilities under this Sublease, constitute an actual or
constructive eviction, or impose any liability upon Landlord. Landlord makes no
representations or warranties as to the permissibility of any such contractor,
construction manager or mechanic under the Existing Superior Lease. All
contractors, construction managers, mechanics and subcontractors set forth in
Exhibit D hereto shall be deemed approved by Landlord, provided that Landlord
reserves the right, upon notice to Tenant, with a statement as to cause, to
remove any entity from such approved list provided that such entity has not
theretofore been irrevocably engaged by Tenant (without penalty) to perform the
Alteration in question. Notwithstanding the foregoing, Landlord may require
Tenant to use a designated Class E vendor or, in connection with any Alteration
that may affect the certificates of occupancy for the Building, a designated
expediter, provided such

103



--------------------------------------------------------------------------------



 



designees are competitive in price with comparable alternatives available within
New York City.
          (f) Notwithstanding anything contained in subsection (d) above to the
contrary, but in all cases subject to the provisions of Article 52 hereof,
Tenant’s employees, who are licensed by all applicable Governmental Authorities
and are otherwise well-qualified to perform the Alteration or maintenance in
question in question, shall be permitted to make, in accordance with, and
subject to, the applicable provisions of this Sublease, any Decorative
Alteration or any item of maintenance that Tenant is required or permitted to
make pursuant to the applicable provisions of this Sublease, provided that such
maintenance does not require the approval of any Governmental Authority.
     13.04 (a) All permits, notices, approvals and certificates required by all
Governmental Authorities for the commencement and prosecution of an Alteration,
and, upon completion, for the final approval of such Alterations, are herein
referred to as the “Alteration Permits.” Before commencing any Alteration,
Tenant shall, at its expense, obtain, and deliver copies to Landlord of, all
Alteration Permits required for the commencement and prosecution of the
Alterations in question, and promptly after the substantial completion of an
Alteration, Tenant shall, at its expense, obtain, and deliver to Landlord copies
of, all Alteration Permits for the final approval of such Alterations. Landlord,
at the sole cost of Tenant, shall cooperate with Tenant in obtaining all
Alteration Permits and shall execute any required applications promptly after
Tenant’s request therefor, provided that no Event of Default exists and that all
Tenant’s Plans and revisions thereto have been approved by Landlord in
accordance with the provision of this Article 13. Notwithstanding the foregoing,
as an accommodation to Tenant, Landlord shall execute such applications prior to
approving Tenant’s Plans or any revisions thereto, it being understood and
agreed that any execution of any such applications shall in no way be deemed to
be the approval by Landlord of any of the Alterations contemplated in such
applications or any of the Tenant’s Plans or revisions thereto in respect of
such Alterations, even if the Tenant’s Plans or revisions thereto in question
were submitted to Landlord with, or prior to, the submission to Landlord of such
application(s). Tenant shall indemnify, defend and hold harmless Landlord and
all other Landlord Indemnitees (as defined in Section 21.01 hereof) from all
loss, cost, liability or expense, including reasonable attorneys’ fees resulting
from any misrepresentation contained in any application prepared by Tenant,
whether or not signed by Landlord.
          (b) (i) All contractors and construction managers of Tenant and all
other Tenant Parties, as well as all subcontractors of Tenant, all other Tenant
Parties and such contractors and construction managers, shall agree in a written
instrument that is in form and content reasonably satisfactory to Landlord, to
the fullest extent permitted by law, to indemnify, defend and hold harmless all
Landlord Indemnitees, from and against any and all actions, proceedings, claims,
deficiencies, judgments, suits, losses, obligations, penalties, liabilities,
damages, costs and expenses (including court costs and reasonable legal fees and
disbursements) on account of injury to

104



--------------------------------------------------------------------------------



 



persons, including death resulting from, and damage to property, arising out of
the performance, or lack of performance, of the agreements by said contractors,
construction managers and subcontractors, and their respective employees and
agents (collectively, the “Contractor Parties”), and damage to the property of
the Contractor Parties.
               (ii) In addition to the insurance required to be maintained
pursuant to Article 11 above, but without any requirement to duplicate any
coverage, throughout the performance of all Alterations, all of the contractors,
construction managers and subcontractors described in subsection (i) above
shall, at no cost or expense to Landlord, obtain, and keep in full force and
effect, for the benefit of the Landlord Indemnitees, the following insurance
coverage (or such other insurance or greater amounts thereof as may be required
under Section 12.1(a) of the Existing Superior Lease, subject to increases
provided for therein), which insurance coverage shall be primary,
notwithstanding any other insurance that might be in effect for the Landlord
Indemnities:
                    (A) Commercial General Liability Insurance, including
Contractual Liability (to specifically include coverage for the indemnification
set forth in subsection (b)(i) above), Products & Completed Operations Liability
(including XCU coverage), Broad Form Property Damage, Personal Injury Liability
and Advertising Injury Liability, all written on an occurrence form, with
combined bodily injury and property damage limits of liability of no less than
$5,000,000 per occurrence, $5,000,000 per location general aggregate, $5,000,000
Personal & Advertising Injury and $5,000,000 Products and Completed Operations
liability with an aggregate limit per project. The limits of liability can be
provided in a combination of a Commercial General Liability policy and an
Umbrella Liability policy, which is written on a no less than follow form basis.
The policy should be written on form CG00 01 07 98 or it’s equivalent and shall
not include any exclusions or limitations other than those incorporated in the
standard form. Such insurance shall be primary notwithstanding any insurance
maintained by any Landlord Indemnitee;
                    (B) Worker’s Compensation Insurance, providing statutory
benefits for said contractors, construction managers and subcontractors
employees and Employer’s Liability coverage in the amounts required by
applicable Requirements, if any, otherwise in an amount that is no less than
$1,000,000.00.
                    (C) Such other insurance in such amounts as Landlord or the
holder of any superior mortgage or the lessor under any superior lease requests
from time to time, to the extent consistent with insurance that other landlords
are then requiring tenants occupying space in first class buildings in the
Borough of Queens that are in the vicinity of the Building to maintain,
including specifically the requirements of Article 12 of the Existing Superior
Lease and the rights of Existing Lessor thereunder to increase required amounts
of insurance.

105



--------------------------------------------------------------------------------



 



               (iii) The general contractor or construction manager of Tenant
and of all other Tenant Parties shall have included, and shall cause all other
contractors and subcontractors to have included, in each of the above insurance
policies, except Workers Compensation, a waiver of the insurer‘s right of
subrogation against the Landlord Indemnitees, and notwithstanding anything which
may be deemed to the contrary, the general contractor or construction manager of
Tenant and of all other Tenant Parties and all other contractors and
subcontractors, shall agree to waive all rights of subrogation in favor of
Landlord Indemnitees.
               (iv) Landlord, Landlord’s then managing agent of (which on the
Effective Date shall be Cushman & Wakefield, Inc.) the other Landlord
Indemnitees and all other Additional Insureds (as defined in Article 11 above),
all as their interests may appear, and such other parties in interest as
Landlord may designate in writing from time to time, shall be named as
additional insureds in each of the above policies, except with respect to
Workers Compensation.
               (v) Certificates in the customary form, i.e., ACORD 25,
evidencing all of the insurance required to be obtained pursuant to subsection
(ii) above shall be delivered to Landlord at least five (5) Business Days prior
to the commencement of the Alterations in question, and similar certificates
shall be delivered evidencing the renewal or replacement of such insurance at
least ten (10) days prior to the effective date of such renewal or change of
insurer.
               (vi) The general contractor or construction manager of Tenant and
of all other Tenant Parties and all other contractors and subcontractors shall
request their respective insurers to notify Landlord, at least twenty (20) days
in advance, of any cancellation (other than for non-payment of premium),
non-renewal (other than for non-payment of premium) or material change in any
such insurance policies, or, at least ten (10) days in advance, of cancellation
or non-renewal for non-payment of premium.
     13.05 (a) All Alterations other than Decorative Alterations shall be
performed with due diligence and promptly completed, in compliance with all
Alteration Permits (if applicable), all applicable Requirements, all Rules and
Regulations, including any required due to any LEED Certification of the
Building, in accordance with the Tenant’s Plans (and revisions thereto)
theretofore approved by Landlord (to the extent Landlord’s or the Existing
Lessor’s approval is required under this Sublease or the Existing Superior
Lease), and otherwise in a good and workmanlike manner, using new materials and
equipment of a quality and class at least equal to the original installations in
the Building (except where LEED performance requires the use of recycled or used
materials). Alterations shall be performed in such a manner as not to
unreasonably interfere with or delay, and as not to impose any additional
(non-de minimis) expense upon Landlord (unless Landlord and Tenant agree in
writing that Tenant shall pay or reimburse to Landlord such additional expense)
in, the maintenance or operation of the Building or any part thereof.

106



--------------------------------------------------------------------------------



 



          (b) Promptly after the substantial completion of each Alteration other
than Decorative Alterations, Tenant, at its sole cost and expense:
               (i) Shall have prepared and delivered to Landlord, as-built plans
(in hard copy/print format and in the latest version of AutoCAD format (or such
other format as may be approved by Landlord)), and sign-offs and inspection
reports with respect to the Alterations in question. Landlord shall have an
unrestricted non-exclusive license to use such “as built” plans, as well as all
field notes and plans, for any purpose relating to the Premises without paying
any additional cost or compensation therefor;
               (ii) A certificate from Tenant’s architect, general contractor or
construction manager that in such person’s professional judgment, all
Alterations have been completed in accordance with the Tenant’s Plans and
revisions thereto theretofore approved by Landlord; and
               (iii) Lien waivers from each contractor, subcontractor,
materialman and supplier to the extent of the amount paid to such parties.
Notwithstanding the foregoing, Tenant shall not be required to deliver to
Landlord any lien waiver under this subsection (iii), as opposed to Section
4.03, if Tenant is disputing in good faith the payment which would otherwise
entitle Tenant to such waiver, provided that (x) Tenant keeps Landlord advised
of the status of such dispute and the basis therefor, (y) Tenant delivers to
Landlord the lien waiver promptly after the date that the dispute is settled,
and (z) such lien waivers are not required under the Existing Superior Lease,
any other superior lease, any superior mortgage, any other agreement by which
Landlord is bound, and the failure to obtain such lien waivers would not
otherwise adversely affect Landlord, the lessor under the Existing Superior
Lease or any other superior lease, the Building or Landlord’s or such lessor’s
interest therein; it being understood and agreed that the foregoing shall not
relieve Tenant of any of its obligations to remove a lien by bond or otherwise
in the event a lien is filed or to indemnify, defend and hold Landlord harmless
in respect of such lien.
     13.06 Tenant shall not permit any mechanic’s or other liens to be filed, or
violations to be issued by the Department of Buildings or any other Governmental
Authority, in any such case in connection with or arising from, or otherwise
connected with, any Alterations (including Tenant’s Work, provided that, with
respect to Tenant’s Work, Landlord has been timely in making construction draws
in accordance with, and subject to, the applicable provisions of Section 4.03
hereof) or any other work claimed to have been done for, or materials furnished
to, Tenant or any Tenant Party, whether or not done or furnished pursuant to
this Article, including the liens of any security interest in, conditional sales
of, or chattel mortgages upon, any materials, fixtures or articles so installed
in and constituting part of the Premises. Tenant shall not be in default of the
preceding sentence if, at its expense, it satisfies, cancels or discharges, or
bonds over, all such liens and violations, and, in all cases, removes same from
the record, within thirty (30) days after Landlord makes written demand therefor
(or such shorter period of time as may be required under the Existing Superior
Lease); provided, however, that the granting of such thirty (30) days shall not
affect Tenant’s other

107



--------------------------------------------------------------------------------



 



obligations and liabilities under this Sublease, including the indemnification
obligation set forth in this Section. Nothing in this Section shall prevent
Tenant from granting a security interest in any of Tenant’s Property that is not
affixed to any portion of the Real Property, provided that at no time shall any
such security interest encumber or otherwise affect, or attach to, Landlord, the
lessor under any superior lease, or any estate or interest in the Real Property
(or any portions thereof).
     13.07 Nothing contained in this Sublease shall be deemed or construed to
constitute the consent or request of Landlord, express or implied, by
implication, inference or otherwise, to any contractor, subcontractor, laborer
or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement of, alteration to, or repair of, the Real
Property or any part thereof on behalf of Landlord or any lessor (including
Existing Lessor) under any superior lease, nor as giving Tenant any right, power
or authority to contract on behalf of Landlord or any such lessor, including
Existing Lessor, or permit the rendering, on behalf of Landlord or any such
lessor, including Existing Lessor, of any services or the furnishing of
materials that would give rise to the filing of any lien, mortgage or other
encumbrance against the Real Property or any part thereof or against any assets
of Landlord or any such lessor, including Existing Lessor.
     13.08 Regardless of who performs an Alteration, all Alterations shall be
performed subject to the provisions of Article 52 hereof.
     13.09 Subject to the provisions of Section 2.04(b)(ii), Tenant covenants
and agrees to use commercially reasonable efforts to minimize noise and
vibrations resulting from the performance of Alterations (including Tenant’s
Work), the operation and testing of Roof Installations and all other work
(including repairs) performed by Tenant or any other Tenant Party, from being
audible or felt outside the Premises (including portions of the Building outside
the Premises) between the hours of 8 AM and 5 PM on Business Days. With respect
to the testing of Tenant’s Generator Equipment, the performance of Alterations
(including Tenant’s Work) and/or all other work (including repairs) performed by
Tenant or any other Tenant Party which, despite using commercially reasonable
efforts to minimize noise and vibrations, results in unreasonable noise or
vibrations being audible from or felt outside the Premises (including portions
of the Building outside the Premises), such testing, Alterations and other work
shall be reasonably scheduled with Landlord, and, except as otherwise required
by Governmental Authority, shall only be performed (A) on days that are not
Business Days or (B) on Business Days other than during the hours of 8:00 AM to
6:00 PM, provided, however, that if any Roof Installation is in need of
immediate repair and the Roof Installation in question is reasonably necessary
to conduct Tenant’s business in the Premises, such repairs may be performed
during the hours of 8:00 AM to 6:00 PM on Business Days if the repair in
question is completed within forty-eight (48) hours from the time such repair
commences, and if the repair in question takes longer than forty-eight
(48) hours from the time such repair commences, the continuation of such repair
(beyond such forty-eight (48) hour period) may only be performed (x) on days
that are not Business Days or (y) on Business Days other than during the hours
of 8:00 AM

108



--------------------------------------------------------------------------------



 



to 6:00 PM. For the purposes of illustration, a functioning Tenant’s Generator
Equipment shall be deemed reasonably necessary to conduct Tenant’s business in
the Premises even when there is no power outage, but a functioning Rooftop Sign
shall never be deemed reasonably necessary to conduct Tenant’s business in the
Premises.
ARTICLE 14
TENANT’S PROPERTY
     14.01 All fixtures, equipment, improvements and appurtenances attached to
or built into the Premises at the commencement of or during the Term, whether or
not by or at the expense of Tenant, shall be and remain a part of the Premises,
shall be deemed the property of Landlord upon the expiration of the Term and
shall not be removed by Tenant, except (i) in the ordinary course of business,
(ii) in accordance with Section 13.05(a) or (iii) as hereinafter in this Article
expressly provided.
     14.02 All (a) movable partitions; lighting fixtures; special cabinet work;
business, office and trade fixtures, machinery and equipment; communications
equipment; and equipment in the SOC, whether or not, in the case of any of the
foregoing, attached to or built into the Premises, which are installed in the
Building by or for the account of Tenant or any other Tenant Party, and which
can be removed without permanent structural damage to the Building, and
(b) furniture, furnishings and other articles of movable personal property of
Tenant or any other Tenant Party and located in the Premises (all of items
described in clauses “(a)” and “(b)” being herein referred to as “Tenant’s
Property“) shall be and shall remain the property of Tenant (or such Tenant
Party) and may be removed by it at any time during the Term; provided that if
any of Tenant’s Property is removed, Tenant or any party or person entitled to
remove same shall repair or pay the cost of repairing any damage to the Premises
or to the Building resulting from such removal. Any dispute between Landlord and
Tenant as to whether any property constitutes Tenant’s Property shall be
resolved by arbitration in accordance with the provisions of Article 34 hereof.
     14.03 On or before the Expiration Date or sooner termination of this
Sublease (or as promptly as practicable after such a sooner termination), or
sooner date upon which any portion of the Premises will no longer be a part of
the Premises pursuant to the Contraction Option, the 5th Floor Contraction
Option, Partial Surrender Option, the exercise of Landlord’s Option or
otherwise, Tenant at its expense, shall remove from the Premises and the
Building all of Tenant’s Property (except, at Tenant’s election, movable
partitions, lighting fixtures and special cabinet work) and, subject to the
provisions of the next sentence, all cabling installed in the Building by or on
behalf of Tenant or any other Tenant Party, and shall repair any damage to the
Premises or the Building resulting from such removal of Tenant’s Property and
such cabling. With respect to such cabling, the removal (and corresponding
repair) obligations described in the preceding sentence shall apply if (i) under
the applicable provisions of the Existing Superior Lease, cabling is required to
be removed upon the expiration or termination of the Existing Superior Lease, or
(ii) if such removal is required by Legal Requirements, it being agreed that for
the purposes of determining whether such removal is required by

109



--------------------------------------------------------------------------------



 



Legal Requirements the cabling shall be deemed abandoned and not be used after
Tenant’s use thereof. For the purposes of clarification, if any cabling is
located within portions of the Premises which no longer are a part of the
Premises pursuant to the Contraction Option, the 5th Floor Contraction Option,
Partial Surrender Option, the exercise of Landlord’s Option or otherwise, such
removal (and corresponding repair) obligations shall apply to the portions of
the Premises in question, as and when the such portions of the Premises are no
longer a part of the Premises, with such removal and repair obligations applying
to all remaining cabling (including cabling that is outside the Premises) on or
before the Expiration Date or sooner termination of this Sublease. Tenant’s
obligation herein shall survive the expiration or sooner termination of this
Sublease. Any dispute between Landlord and Tenant as to whether any property
constitutes Tenant’s Property shall be resolved by arbitration in accordance
with the provisions of Article 34 hereof.
     14.04 Any items of Tenant’s Property (except money, securities and other
like valuables) and Specialty Installations which shall remain in the Premises
or the Building after (a) the Expiration Date or fifteen (15) days following an
earlier termination date, and (b) Tenant having vacated the Premises, may, at
the option of Landlord, be deemed to have been abandoned, and in such case
either may be retained by Landlord as its property or may be disposed of,
without accountability, at Tenant’s sole cost and expense in such manner as
Landlord may see fit.
     14.05 (a) For purposes of this Sublease, “Specialty Installation(s)” shall
mean all (i) Structural Alterations made by or on behalf of Tenant or any other
Tenant Party, (ii) Roof Installations, (iii) all installations consisting of
kitchens (but not pantries), private or executive lavatories, vaults, internal
staircases, dumbwaiters and pneumatic tubes, and (iv) other installations of
similar character or nature that are above and beyond standard or typical office
installations but specifically excluding raised floors and wiring and cabling
(the Specialty Installations described in this clause (iv) being collectively
referred to as “Miscellaneous Special Installations”). “Specialty Installations”
shall also include all Alterations and installations, which, under the
applicable provisions of the Existing Superior Lease, are required to be removed
upon the expiration or termination of the Existing Superior Lease. Any dispute
between Landlord and Tenant as to whether an Alteration or installation
constitutes a Specialty Installation shall be resolved by arbitration in
accordance with the provisions of Article 34 hereof. Unless, in response to
Tenant’s notice, as hereinafter provided, Tenant is otherwise expressly advised
in writing by Landlord to the contrary, on or before the Expiration Date or
sooner termination of this Sublease, or sooner date upon which any portion of
the Premises will no longer be a part of the Premises pursuant to the
Contraction Option, the 5th Floor Contraction Option, Partial Surrender Option,
the exercise of Landlord’s Option or otherwise, Tenant shall, at its sole cost
and expense, remove all Specialty Installation(s) from the Premises (or
applicable portion thereof) and the Building (unless (A) the Existing Lessor has
agreed in writing that such Specialty Installation need not be removed, and
(B) Landlord does not renew or extend the term of the Existing Superior Lease),
repair all damage to the Premises (or applicable portion thereof) and all other
portions of the Building affected by such removal, restore all

110



--------------------------------------------------------------------------------



 



portions of the Premises (or applicable portion thereof) and the other portions
of the Building affected by the Specialty Installations to the condition that
such portions of the Premises (or applicable portion thereof) and the Building
existed prior to the installation of same, cap off plumbing and gas lines in
accordance with applicable Requirements and good construction practices, and
restore all slab and wall penetrations to the condition that existed prior to
such penetrations (such removal, repair and restoration work being hereinafter
referred to as the “Restoration Work”), except that if Tenant, at its election,
prior to commencing such Restoration Work, notifies Landlord thereof and
Landlord shall advise Tenant in writing, within ten (10) Business Days after
Landlord’s receipt of such notice that Landlord wishes any Specialty
Installations to remain, Tenant shall not perform Restoration Work with respect
to that particular Specialty Installation.
          (b) Notwithstanding anything contained in subsection (a) above to the
contrary, except in the case of (A) the Term or this Sublease ending or being
terminated as a result of an Event of Default, and (B) portions of the Premises
no longer being a part of the Premises pursuant to the Contraction Option, the
5th Floor Contraction Option, Partial Surrender Option, the exercise of
Landlord’s Option or otherwise, the Structural Alterations described in clause
“(i)” of subsection (a) above, that are not Specialty Installations pursuant to
any other provision of this Sublease, shall only be Specialty Installations
under this Sublease if same, under the applicable provisions of the Existing
Superior Lease, are required to be removed upon the expiration or termination of
the Existing Superior Lease.
          (c) Tenant’s obligation and liability with respect to the removal of
Specialty Installation(s) and the performance of the Restoration Work shall
survive the Expiration Date (as same may be extended) or sooner expiration or
termination of this Sublease.
ARTICLE 15
REPAIRS AND MAINTENANCE
     15.01 Tenant, at its sole cost and expense, (a) shall maintain in good
working order and condition, and shall repair promptly, the floors, ceilings,
interior walls, and doors of the Premises, (b) shall maintain in good working
order and condition all other portions of the Premises, and the fixtures,
equipment and appurtenances therein, including all Building systems and
equipment therein that have been installed or modified in any way by or on
behalf of Tenant or any other Tenant Party, and (c) promptly shall make all
nonstructural repairs to all of the foregoing as and when needed to preserve the
Premises (and all such fixtures, equipment and appurtenances) in good working
order and condition, except for reasonable wear and tear and damage by casualty
or condemnation. Furthermore, and notwithstanding anything in this Sublease to
the contrary, Tenant, at its sole cost and expense, shall maintain in good
working order and condition, repair promptly, all devices, systems, equipment
and installations, whether located inside or outside the Premises and regardless
of the nature of such repairs, that exclusively service the Premises (including
the Supplemental HVAC Units, the Roof Installations, the Tenant’s Generator
Equipment and the Tenant’s Signs), as

111



--------------------------------------------------------------------------------



 



may be required by applicable Legal Requirements and as may be otherwise
required solely to maintain such devices, systems, equipment and installations
in good working order and condition. (Except as otherwise provided in the
succeeding sentence, the preceding sentence shall not apply to the Building’s
risers, exterior windows, electrical closets, standpipes, sprinkler system
outside the Premises or the Building HVAC Systems.) Notwithstanding anything in
this Sublease to the contrary, but subject to the provisions of Section 11.03
hereof, Tenant, at its sole cost and expense, shall promptly make all
Alterations and repairs, ordinary or extraordinary, interior or exterior,
structural or otherwise, in and about the Premises and the Building, as shall be
required by reason of (i) the performance or existence of Tenant’s Work or
Tenant’s Alterations, (ii) the installation, use or operation of Tenant’s
Property in the Premises or the installation, use or operation of the Roof
Installations, (iii) the moving of Tenant’s Property in or out of the Building,
(iv) the negligence or willful act of, or omission by, Tenant or any other
Tenant Party, (v) the use of any portion of the Premises for a use that is not
permitted under this Sublease, or (vi) a default under any of the terms,
covenants or conditions in this Sublease on Tenant’s part to observe, perform or
comply with. In addition, and notwithstanding anything in this Sublease to the
contrary, Tenant, at its sole cost and expense, shall promptly make all repairs
of any nature, to all devices, systems, equipment and installations, whether
located inside or outside the Premises that are installed by or on behalf of
Tenant or any other Tenant Party. Notwithstanding the foregoing, to the extent
that Tenant is obligated to perform any Structural Alterations or structural
repairs to any portion of the Premises or other portion of the Building or is
obligated to perform any Alterations or repairs outside of the Premises,
Landlord, at its election, upon notice to Tenant, may perform such Alterations
or repairs on Tenant’s behalf in the event of an emergency or if Tenant fails to
commence or diligently pursue such work to completion within any applicable
notice and cure period set forth in this Sublease, in which event, Tenant shall
reimburse Landlord for the reasonable and actual out-of-pocket costs paid or
incurred by Landlord to perform such Alterations or repairs within thirty
(30) days after Landlord’s request therefor, which request shall be accompanied
by a reasonably detailed description of the repairs in question and reasonable
evidence supporting the costs thereof. Tenant, at its sole cost and expense,
shall be responsible for all repairs, maintenance and replacement of interior
doors, walls and wall and floor coverings, signs, window treatments and window
shades in the Premises and, for the repair and maintenance of all lighting
fixtures therein. Nothing contained in this Section 15.01 shall require Tenant
to perform any repairs to the Premises which, pursuant to the express provisions
of Section 15.02, are Landlord’s obligation to perform, or to repair the
property of any person (other than Tenant or any other Tenant Party) to the
extent the need to repair such property results from the negligence or willful
act or omission of Landlord.
     15.02 Landlord, at its expense, except as otherwise expressly provided in
Section 15.01 above, Articles 41, 45, 46 and 50 below, and as may be otherwise
expressly provided in other provisions of this Sublease, shall keep and maintain
(or shall cause the Existing Lessor to keep and maintain) the Real Property, the
Building (including the exterior walls of the Building, the structural portions
of the Building, the roof of the Building and the exterior windows of the
Premises, all to the extent, if not

112



--------------------------------------------------------------------------------



 



maintained, would adversely affect (by more than a de minimis extent) Tenant’s
use of the Premises), the common areas, the sidewalks adjacent to the Building
and the Building systems and the facilities that serve the Premises (including
the Building HVAC Systems (as defined in Section 17.02 hereof) up to, in the
case of the Building HVAC Units (as defined in Section 17.02 hereof) the main
feed of the Building HVAC Units where same intersects the corresponding exterior
wall of the Premises, and the system to furnish condenser water to the
Supplemental HVAC Units), in good working order, condition and repair and in the
same, or better, condition as comparable first class office buildings located in
the Borough of Queens.
     15.03 Except as may otherwise be expressly provided in this Sublease,
Landlord shall have no liability to Tenant by reason of any inconvenience,
annoyance, interruption or injury to business arising from Landlord, Tenant or
others making or failing to make any repairs or changes which, with respect to
Landlord, Landlord is required or permitted by this Sublease, or required by any
Requirement to make, in or to any portion of the Building or the Premises, or in
or to the fixtures, equipment or appurtenances of the Building or the Premises,
except, in each case, to the extent caused by the gross negligence or willful
misconduct of Landlord or a Landlord Party. With respect to any repairs which
Landlord is obligated to make, the performance of which will affect Tenant’s use
of the Premises for the Permitted Uses, Landlord shall use good faith
commercially reasonable efforts in making any such repairs and shall perform
such repair work, except in case of emergency, at times reasonably convenient
to, and in coordination with, Tenant and otherwise in such manner as will
minimize any disruption to Tenant’s use of the Premises; provided, however, the
foregoing shall not require Landlord to perform any such repairs or changes on
an overtime or premium time basis, except (i) in an emergency (i.e., a condition
that threatens the health or safety of any occupant of the Premises), and
(ii) if Tenant cannot, and, as a result of such repair does not, use all or any
portion of the Premises, including a condition that denies Tenant from having
reasonable access to the Premises. Tenant shall permit Landlord to access the
Premises as needed to perform any such repairs, including repairs of any
sprinklers or Class E systems. Notwithstanding the foregoing, but not in the
case of an emergency where the circumstances will not reasonably permit the
following, any repairs to be performed by Landlord, whether within the Premises
or outside of the Premises, that adversely affect the continuous operation of
the SOC, shall be scheduled in advance with Tenant at a time that shall minimize
interference with Tenant’s operation of the SOC, and if requested by Tenant,
Landlord shall perform such work on an overtime or premium time basis, provided
that Tenant shall pay, as Additional Rent, the incremental cost for performance
of the work on an overtime or premium time basis. For repairs that are to be
performed within the Premises, Landlord shall perform same accompanied at all
times by a representative of Tenant (which representative shall be provided at
Tenant’s expense), but only to the extent Tenant provides such representative,
provided, however, that none of the foregoing shall require Landlord to perform
any such repairs on an overtime or premium time basis.

113



--------------------------------------------------------------------------------



 



ARTICLE 16
ELECTRICITY
     16.01 (a) Landlord shall make available to the Tenant, at the electrical
distribution panels serving the various portions of the Premises, an aggregate
of six (6) watts per square foot of the Useable Area of the Premises (demand
load) of electrical capacity and in no event shall any one electrical
distribution panel on a floor of the Building on which the Premises are located
be serviced with less than four (4) watts per square foot of the Useable Area of
the Premises served by such panel (the “Basic Capacity”), exclusive of the
electric power required to operate the Building HVAC Systems and other Building
systems that are not Tenant’s responsibility to provide electric power for
pursuant to this Sublease (whether or not the cost of such electric power is
included in Operating Expenses), but inclusive of the power required to operate
the Supplemental HVAC Units (as defined in Section 17.05 hereof). Landlord shall
not de-rate the watts per square foot of Useable Area of the Premises that
Landlord makes available on any particular riser or at any particular electrical
distribution panel serving the Premises at any time after Landlord approves
Alterations for work to distribute the electrical capacity within the Premises
from such riser and panel. For the purposes of clarification, to satisfy the
foregoing obligation, and subject to any re-distribution of electrical power by
or on behalf of Tenant, the average electrical capacity to be made available to
the portions of the Premises in the aggregate on any given floor of the Building
shall be six (6) watts per square foot of the Useable Area of the Premises
(demand load); so that if, by way of example, an entire floor of the Building is
part of the Premises and there are four (4) electrical distribution panels
serving such floor, each of which serves twenty (25%) percent of the Useable
Area on such floor, and the electrical capacity available at two (2) of such
electrical distribution panels is seven (7) watts per square foot of the Useable
Area of the portions of the Premises served by such electrical distribution
panels (demand load), and the electrical capacity available at the other two
(2) of such electrical distribution panels is five (5) watts per square foot of
the Useable Area of the portions of the Premises served by such electrical
distribution panels (demand load), then the foregoing obligation will be
satisfied.
          (b) If prior to the date which is one (1) year following the
Commencement Date, Tenant provides to Landlord a load letter from Tenant’s
electrical consultant requesting that additional electrical capacity be made
available to Tenant, Landlord will make available to Tenant the amount of
electrical capacity so requested, but in no event exceeding two (2) additional
watts per square foot of Useable Area of the Premises (demand load) of
electrical capacity (the “Additional Electrical Capacity”), the costs associated
with providing such Addition Electrical Capacity to be paid solely by Tenant,
provided, however, that if Landlord is already making available to the portions
of the Premises in question at least eight (8) watts per square foot of Useable
Area of such portions of the Premises (demand load) of electrical capacity,
Landlord shall not be obligated to make any Additional Electrical Capacity
available to such portions of the Premises, and if Landlord is already making
available to the portions of the Premises in question more than six (6) watts,
but less than eight (8)

114



--------------------------------------------------------------------------------



 



watts, per square foot of the Useable Area of such portions of the Premises
(demand load) of electrical capacity, then the Additional Electrical Capacity
for the portions of the Premises in question shall be reduced to the difference
between eight (8) watts per square foot of Useable Area (demand load), and the
actual capacity then being made available. If Tenant has re-distributed any
electrical capacity within the Premises and/or to any of the Roof Installations
so that the electrical capacity to the portion of the Premises in question is
less that what Landlord initially made available to such portion of the
Premises, then, for the purposes of determining how much, if any, Additional
Electrical Capacity, if any, to which Tenant is entitled, Landlord shall be
deemed to be making available to the portions of the Premises in question the
electrical capacity initially made available to such portions.
     16.02 The calculations and determinations of the charges for electricity
consumed in the Premises (including the Renewal Premises Cafeteria Space, the FC
Space and the CC Space, to the extent any of the foregoing is part of the
Renewal Premises) and by the Roof Installations shall be based on the readings
of one or more submeters (which shall include so-called CT meters and/or other
devices for measuring usage of electric power) serving the Premises (which
submeters, to the extent not installed as of the date hereof, shall be installed
by Landlord, subject to the provisions of Section 16.09 hereof), which readings
shall be applied to the Cost Per Kilowatt Hour, as defined below. Tenant shall
pay to Landlord, within thirty (30) days after demand from time to time, but no
more frequently than monthly, for the consumption of electricity, an amount (the
“Basic Amount”) equal to the product of (x) Cost Per Kilowatt Hour, multiplied
by (y) the actual number of kilowatt-hours of electric power consumed by Tenant
in such billing period. “Cost Per Kilowatt Hour” means the total actual cost
incurred by Landlord to provide electricity to the Building during a particular
billing period, including energy charges, demand charges, delivery charges,
commodity charges, surcharges, time-of-day charges, fuel adjustment charges,
rate adjustment charges, taxes (regardless of whether included in the utility
company’s charges or paid separately by Landlord), rebates, discounts and any
other factors used by the utility company in computing its charges to Landlord,
divided by the total kilowatt hours purchased by Landlord to provide electricity
to the Building during such period. In addition, Tenant shall pay to Landlord,
as Additional Rent the sum of (such sum being herein referred to as the
“Additional Amount”) (A) the actual fees and expenses of Landlord’s third-party
electrical contractor for services rendered by such contractor in the
maintenance, repair and reading of the submeter(s) serving the Premises
(including the Roof Installations) and the billing of electricity (which fees
and expenses shall not be included in Operating Expenses), and (B) the amount of
any taxes specifically imposed by any Governmental Authority on Landlord’s
receipts from the sale or resale of electricity to Tenant. Where more than one
submeter measures the consumption of electric service, the electric service
rendered through each submeter shall be computed and billed conjunctively in
accordance with the provisions hereinabove set forth. Bills for such amounts,
subject to the provisions of Section 16.11, shall be rendered to Tenant at such
times as Landlord may elect, but not more often than monthly.

115



--------------------------------------------------------------------------------



 



     16.03 (a) Landlord, at its cost, shall be responsible for furnishing (to
the extent not already installed), installing (to the extent not already
installed) and maintaining in good working order and condition all electrical
facilities and equipment to deliver the Basic Capacity to the electrical
distribution panels serving the various portions of the Premises, including, if
necessary, installing additional risers and/or conduit, and shall be
responsible, at its cost to maintain in good working order and condition all
existing electrical distribution panels serving the various portions of the
Premises, and any additional electrical distribution panels that may be
installed by Landlord.
          (b) Tenant, at its sole cost and expense, shall be solely responsible
for the furnishing and installation of all additional panel boards, feeders,
risers, wires, conduits, and other electrical facilities and equipment necessary
and proper to obtain any Additional Electrical Capacity and to deliver the Basic
Capacity and any Additional Electrical Capacity to the Premises from the
electrical distribution panels serving the various portions of the Premises and
(subject to Section 16.04 and Section 16.05 and the other applicable provisions
of this Sublease, and provided Tenant’s manner of distribution shall not cause
any portion of the electrical system to overload) to distribute the Basic
Capacity and any Additional Electrical Capacity in the Premises and to the Roof
Installations (as such term is defined in Article 41 hereof). Said additional
panel boards, feeders, risers, wires, conduits, and other electrical facilities
and equipment shall be furnished and installed by Tenant in accordance with the
terms of, and subject to the applicable provisions of, this Sublease (including
Section 16.05 below) and thereafter, at Tenant’s sole cost and expense,
maintained by Tenant in good working order and condition and repaired.
     16.04 Landlord makes no representation or warranty as to whether the Basic
Capacity is adequate for Tenant’s use of the Premises. Except as otherwise
provided in this Sublease, Landlord shall not in anywise be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur if either the quantity or character of electric service is changed by
any cause not in Landlord’s control or is no longer available for any reason not
within Landlord’s control or suitable for Tenant’s requirements.
     16.05 At all times Tenant’s and all Tenant’s Parties’ use of electric
current shall never exceed the capacity of the then existing feeders and other
equipment servicing the Premises and the Roof Installations. It shall be
Landlord’s responsibility to insure that such feeders and other equipment have
sufficient capacity to deliver the Basic Capacity and any Additional Electrical
Capacity to the electrical distribution panels serving the various portions of
the Premises. Tenant shall furnish, install and replace, as required, all
lighting tubes, lamps, bulbs and ballasts required in the Premises, at Tenant’s
sole cost and expense. All lighting tubes, lamps, bulbs and ballasts so
installed shall become Landlord’s property upon the expiration or sooner
termination of this Sublease. Tenant shall only use such lighting tubes, lamps,
bulbs, and ballasts which comply with the standards of any LEED certification
for the Building as of the Effective Date or as Landlord may otherwise
reasonably require in connection with other

116



--------------------------------------------------------------------------------



 



energy conservation plans or environmental improvement initiatives implemented
for the entire (or substantially the entire) Building, provided, however, that
except if otherwise required by applicable Legal Requirements, Tenant shall not
be obligated to (i) replace functioning lighting tubes, lamps, bulbs or ballasts
that are in place on the Effective Date to satisfy the foregoing provisions of
this sentence, and (ii) make changes that increase Tenant’s costs related to an
upgrade in the Building’s LEED certification in effect as of the Commencement
Date, except to the extent any such increase in costs was required by
Requirements or was the result of repairs or alterations required by
Requirements. The furnishing, installation and replacement of all such lighting
may, at Tenant’s option, be performed by Landlord, at Landlord’s then
established costs which will be paid by Tenant within thirty (30) days after
Landlord’s submission to Tenant of an invoice with all supporting documentation.
     16.06 All installations, alterations and additions of and to the electrical
distribution system within or servicing the Premises shall be deemed an
Alteration and shall be subject to Landlord’s prior written approval in each
instance in accordance with the terms of Article 13. If, in connection with any
request for such approval, Landlord, in its good-faith judgment, made after
consultation with Tenant, and subject to the obligation of Landlord, at
Landlord’s cost, to maintain the electrical infrastructure capable of delivering
the Basic Capacity and Additional Electrical Capacity to the Premises in
accordance with, and subject to this Article and the other applicable provisions
of this Sublease, determines that the existing risers, feeders or other
installations or equipment of, in or servicing the Building require modification
or additions to adequately support such Alteration, Landlord shall so advise
Tenant. If Tenant elects to proceed without modifying its plans, Landlord shall,
at the sole cost and expense of Tenant, make such modifications and/or additions
that Landlord shall deem necessary with respect thereto, provided, however that,
if Landlord shall determine, in its reasonable judgment, that the same will
cause permanent damage or injury to the Building or to the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs or expense, or interfere with, or disturb, the other
tenants or occupants of the Building, or adversely affect the ability to supply
or furnish electricity to other portions of the Building at any time during,
prior to, or after, the Term, then Landlord shall not be obligated to make such
modification(s) or addition(s), and Tenant shall not make the installation,
alteration, or addition with respect to which Tenant requested Landlord’s
consent. Notwithstanding the provisions of the prior sentence, the provisions of
the prior sentence shall not apply to alterations necessary to deliver the Basic
Capacity and the Additional Electrical Capacity. All of the aforesaid costs and
expenses are chargeable and collectible as Additional Rent, and shall be paid by
Tenant to Landlord within thirty (30) days after Tenant is given a bill or
statement therefor, along with reasonable supporting documentation. Any dispute
concerning the delivery of the Basic Capacity and Additional Electrical Capacity
and alterations to the electrical distribution system shall be determined by
arbitration in accordance with the provisions of Article 34 hereof.
     16.07 The provisions of Sections 16.01, 16.02, 16.09, 16.10, 16.11 and
16.13 shall not apply to the Storage Space, but the provisions of
Section 2.08(c) shall apply to

117



--------------------------------------------------------------------------------



 



providing electricity to the Storage Space. The provisions of Sections 16.01,
16.11 and 16.13 shall not apply to the to the Renewal Premises Cafeteria Space,
the FC Space or the CC Space, to the extent any of the foregoing is a part of
the Renewal Premises, but (during the Renewal Term, if any) the provisions of
Section 2.09(g), 2.10(g) and 2.11(g) shall apply, respectively, to providing
electricity to the Renewal Premises Cafeteria Space, the FC Space and the CC
Space, to the extent any of the foregoing is a part of the Renewal Premises.
     16.08 Intentionally omitted.
     16.09 Landlord and Tenant acknowledge that as of the Effective Date the
entire 6th Floor Premises and the entire 7th Floor Premises are serviced by
submeters that measure the electrical consumption in those portions of the
Premises, and that the entire 5th floor of the Building is serviced by submeters
that measure the electrical consumption, but that to the extent one or more of
such submeters are not dedicated to the 5th Floor Premises, Landlord, at its
expense, shall, by the Commencement Date, reconfigure the 5th floor submeters
and/or install additional submeters, to separately measure the electrical
consumption in the 5th Floor Premises. From time to time after the date hereof,
as additional portions of the Building which are not serviced by one or more
submeters are added to the premises demised under this Sublease (including, if
applicable, the Renewal Premises Cafeteria Space, the FC Space and the CC
Space), Landlord shall install one or more submeters to measure the electrical
consumption in those portions of the Building, provided that such installation
shall be performed in a manner that does not unreasonably interfere with the
conduct of Tenant’s business in the Premises, including the operation of the
SOC. From and after the date that such a submeter becomes operational,
Section 16.02 hereof shall apply to the consumption of, and payment for,
electricity in those portions of the Premises. Within thirty (30) days after
Landlord’s demand therefor, Tenant shall reimburse Landlord for the reasonable
cost of furnishing and installing such submeter(s) and all feeders, risers,
wires, conduits and other electrical facilities and equipment necessary to make
such submeter(s) operational, except that (other than with respect to the
Renewal Premises Cafeteria Space, the FC Space and the CC Space) Landlord shall
pay the first $[***], in the aggregate, of the cost and expense of furnishing
and installing such submeter(s) and other equipment.
     16.10 If either submetering of electricity in the Premises, or Tenant
obtaining electricity by any method other than directly from a company that
provides (or will provide) electric power to the Building, is hereafter
prohibited by any Legal Requirement or by any order or ruling of the Public
Service Commission of the State of New York (or its successor), such event(s)
shall not relieve or release Tenant from any of its obligations or liabilities
under this Sublease (except for the obligation to pay Landlord for electricity
from and after the date that Landlord discontinues furnishing or making
electricity available for Tenant’s use), constitute an actual or constructive
eviction, or
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

118



--------------------------------------------------------------------------------



 



impose any liability upon Landlord, and Tenant shall apply, within ten (10) days
of Tenant’s receiving notice thereof, to the company providing electric power to
the Building and arrange for obtaining direct electric service for the entire
Premises (including those portions which were not theretofore covered by a
submeter) and the Roof Installations and other equipment that are on the same
circuits that service the Premises, and shall pay all costs and expenses
necessary to comply with all rules and regulations of such company related to
such application and direct electric service. From and after the date upon which
such direct electric service first becomes operational, Landlord shall be
relieved of, and released from, any further obligation to furnish or make
available electricity to Tenant, the Premises or any equipment that services the
Premises, including the Roof Installations. After the giving of such notice by
Landlord, Tenant shall take all actions necessary to obtain such direct service
as soon as possible, and Landlord, at no cost or expense to Landlord (other than
a de minimis cost or expense) shall (a) cooperate with Tenant, and (b) as the
net lessee of the Building, take all commercially reasonable actions as are
necessary to enable Tenant to obtain such direct service. Such direct service
may be furnished to Tenant, without additional charge to Tenant (other than
Landlord’s actual out-of-pocket costs and expenses) by means of the then
existing electrical facilities serving the Premises, including Building feeders
and risers, to the extent that the same are suitable and safe for such purposes.
All meters and all additional panel boards, feeders, risers, wiring and other
equipment which may be required by Tenant to obtain electricity directly from
such company shall be furnished and installed by Tenant, at its sole cost and
expense, in accordance with, and subject, the provisions of Article 13 and the
other applicable provisions of this Sublease.
     16.11 If requested by Tenant, and provided this Sublease is in full force
and effect, Landlord shall, at Tenant’s expense (including all out-of-pocket
fees and expenses incurred by Landlord and Existing Lessor), cooperate with
Tenant in connection with Tenant’s attempts to obtain from any applicable
Governmental Authority energy discounts, credits and other related energy
benefits related to Tenant’s Work and/or Tenant’s use and occupancy of portions
of the Building, and, to the extent that any such discounts, credits and other
related energy benefits that relate solely to Tenant’s Work and/or Tenant’s use
and occupancy of the Building are granted to Landlord, as opposed to directly to
Tenant), Landlord shall pass-though such discounts, credits and other similar
benefits to Tenant so that Tenant receives, on a dollar-for-dollar basis, the
discount, credit or other similar benefit actually received by Landlord,
provided that, with respect to all of the foregoing, such attempts to obtain
energy discounts, credits and other similar benefits, and the actual granting
and receipt of same do not, and will not, in Landlord’s reasonable
determination, adversely affect Landlord (including its successors and assigns),
any present or future occupant of the Building, or the operation or management
of the Real Property (including the cost and expense to operate and manage the
Real Property), it being the intention of the parties that any such discounts,
credits and other similar benefits shall not have any net adversely affect.
Nothing contained in this Section or elsewhere in this Sublease shall be deemed
to constitute a warranty or representation by Landlord that the Tenant is
entitled to, or will receive (either directly or indirectly) any such discounts,
credits and other similar

119



--------------------------------------------------------------------------------



 



benefits, Tenant hereby acknowledging that Landlord has made no such
representation or warranty. Tenant’s inability to obtain any such discounts,
credits and other similar benefits shall not relieve or release Tenant from any
of its obligations or liabilities under this Sublease, or impose any liability
upon Landlord.
     16.12 (a) Tenant shall be permitted, at its sole cost and expense, in
accordance with all applicable Requirements, to install a single or dual
emergency generator system, including one or two generators and such other
equipment (but excluding fuel tanks), and the wiring and conduits to connect
same to the Premises (collectively, “Tenant’s Generator Equipment”), in the
locations designated on Exhibit M attached hereto. The installation of Tenant’s
Generator Equipment shall be subject to the provisions of Article 13 and all
other applicable provisions of this Sublease, except that Landlord conceptually
agrees, subject to any approval required under the Existing Superior Lease, to
such placement in accordance with Exhibit M. Any objection to Tenant’s Plans
regarding Tenant’s Generator Equipment that Landlord raises in accordance with
the provisions of Article 13 shall contain Landlord’s suggested changes thereto.
Tenant shall have access to Tenant’s Generator Equipment for inspection,
repairs, replacement and testing at all times during the Term, subject to the
applicable provisions of this Sublease. Tenant shall have the right to
periodically test Tenant’s Generator Equipment, as scheduled with Landlord, and
in no event during Business Hours, and otherwise in compliance with Requirements
and in a manner and at such times as are consistent with the testing procedures
of similar systems in buildings similar to the Building located in the Borough
of Queens. Without Landlord being liable to Tenant for any malfunction of
Tenant’s Generator Equipment, Tenant shall have the right to connect to Tenant’s
Generator Equipment, the Building systems that exclusively service the Premises,
the Roof Installations, and any base Building systems required to operate the
SOC in any emergency (to the extent such base Building systems will not be
operated by Landlord’s emergency generator system for the Building), including
the sanitary, sprinkler and Building HVAC Systems that exclusively service the
Premises, in order to maintain Tenant’s operations during a power outage. No
rent is due with respect to the space occupied by Tenant’s Generator Equipment
and Tenant shall have the right to use riser space to connect Building systems
to Tenant’s Generator Equipment without charge. All rights granted to Landlord
with respect to Tenant’s Generator Equipment that are set forth in the Third
Amendment of the Existing Superior Lease or subsequent amendments to the
Existing Superior Lease for the Renewal Term shall be made available by Landlord
solely to Tenant during the Renewal Term and Tenant shall reimburse to Landlord,
within thirty (30) days after Landlord’s demand therefor from time to time, for
all out-of-pocket costs and expenses incurred by Landlord to the Existing Lessor
in respect of Tenant’s Generator Equipment during the Renewal Term.
          (b) During the initial Term, Tenant shall have the right to share in
the usage of Landlord’s two (2) existing 8,000 gallon fuel tanks and associated
pumps and distribution equipment (said fuel tanks and associated pumps and
distribution equipment, including any replacements thereof, being herein
referred to as the “Building Fuel Tanks”), on the following terms and
conditions: (i) with respect to the

120



--------------------------------------------------------------------------------



 



Building Fuel Tanks and the safety equipment and fire protection described in
clause “(iii)” below, Tenant shall reimburse to Landlord from time to time,
within thirty (30) days after Tenant’s receipt of an invoice from Landlord
together with reasonable supporting documentation, fifty (50%) percent of all
costs incurred with respect to the use and maintenance of the Building Fuel
Tanks, the use and maintenance of any replacements thereof (but not the cost of
replacement) and the cost and expense to install and maintain such safety
equipment and fire protection, it being understood and agreed that Landlord’s
share of such costs (as well as the cost to re-fuel the Building Fuel Tanks from
time to time, other than the cost of fuel reimbursed by Tenant pursuant to the
following clause “(ii)”) shall be included in Operating Expenses; (ii) Tenant
shall pay for all such actual fuel usage by Tenant, as measured by the flow
meters on the piping leading to, and returning from, Tenant’s Generator
Equipment, at the per gallon cost paid by Landlord for the then most recent
delivery of fuel to the Building, which meters shall, at Tenant’s sole cost and
expense, be installed by Tenant at or prior to the time Tenant first connects
the Building Fuel Tanks to Tenant’s Generator Equipment, and, thereafter, be
maintained in good working order and repair by Tenant, and which meters shall be
read by Landlord (or Landlord’s contractor), at Tenant’s cost; (iii) Landlord
shall install and maintain such safety equipment and fire protection in the fuel
tank storage area as required by applicable Legal Requirements; (iv) Landlord
shall endeavor to keep the Building Fuel Tanks filled to not less than eighty
percent (80%) capacity at all times, but Landlord shall not be liable to Tenant
for any failure to fill the Building Fuel Tanks or otherwise maintain same, or
any other failure of either of the Building Fuel Tanks to operate adequately;
(v) subject to the preceding clause “(iv),” Landlord shall use commercially
reasonable efforts to maintain the Building Fuel Tanks in good working order and
in compliance with applicable Requirements; (vi) Tenant shall indemnify and hold
Landlord harmless from and against any and all, actions, proceedings,
liabilities, obligations, claims, damages, deficiencies, losses, judgments,
suits, expenses and costs (including court costs and reasonable third-party
legal fees and disbursements for which Landlord is or may be liable) arising
under or out of or in connection with or resulting from (x) the improper or
unlawful usage of either of the Building Fuel Tanks by Tenant or any other
Tenant Party, (y) a violation of the Existing Superior Lease with respect to
Tenant’s use of the Building Fuel Tanks and/or (z) all amounts due and payable
by Landlord to the Existing Lessor under the Existing Superior Lease with
respect to Tenant’s use of the Building Fuel Tanks; and (vii) Tenant shall have
the right, at its sole cost and expense, to review, and make reasonable
recommendations with respect to, the maintenance, operation and testing
procedures employed by Landlord with respect to the Building Fuel Tanks and
associated equipment including controls, pumps and meters. If additional testing
of the Building Fuel Tanks and ancillary equipment is required by Tenant during
the initial Term, Landlord shall cooperate with Tenant and permit Tenant to
perform same at Tenant’s cost and with a contractor selected by Tenant and
reasonably acceptable to Landlord. Subject to the applicable provisions of this
Sublease, during the initial Term, Tenant shall have access to the Building’s
oil pump room and oil tank room solely for the purpose of (1) reading the fuel
tank gauges from time to time during the Term and inspecting the Building Fuel
Tanks and the fuel distribution equipment and systems, and (2) the Fuel Tank
Self-Help (as such term is

121



--------------------------------------------------------------------------------



 



defined below, provided that in connection with such access pursuant to both
clauses “(1)” and (2),” Tenant (including its employees, contractors and other
representatives) are at all times accompanied by a representative of Landlord,
whom Landlord shall make available upon prior reasonable notice (except that
(i) such accompaniment shall be required in the case of an emergency only if
practicable, and (ii) such accompaniment shall not be required for such access,
at any given time, by up to five (5) of Tenant’s employees who are approved for
such access by Tenant, provided the names of such approved employees are on a
written list (or updated thereof) prepared by Tenant and received by Landlord at
least five (5) Business Days prior to the date of any desired access). Other
than use by Tenant and Landlord (and/or any of its Affiliates) for its/their own
purposes as an occupant(s) of the Building, during the initial Term, the
Building Fuel Tanks may be used only by the operator of the Building in
connection with the operation of the Building generally, but not the specific
requirements of a particular tenant. “Fuel Tank Self-Help ”shall only apply
during the initial Term and, for purposes of this Section, means that after
(A) Tenant has determined that the Building Fuel Tanks are below eighty (80%)
percent of capacity, (B) Tenant has notified Landlord of such condition, and
(C) Landlord has not caused the Building Fuel Tanks to be filled to capacity
within twenty-four hours after its receipt of such notice, then, and in such
event, Tenant, using commercially reasonable methods, may (provided this
Sublease is in full force and effect) cause the Building Fuel Tanks to be filled
to capacity. If (1) Tenant exercises the Fuel Tank Self-Help in accordance with,
and subject to, the preceding sentence, (2) Tenant gives to Landlord a copy of
the receipt from the fuel supplier indicating, in reasonable detail, when and
how much fuel oil was delivered to the Building Fuel Tanks and the actual cost
of such fuel oil paid by Tenant, together with a demand for Landlord to
reimburse to Tenant the actual cost of such fuel oil paid by Tenant, and
(3) Landlord fails to reimburse to Tenant such actual cost within thirty
(30) days after Landlord’s receipt of such receipt and demand, Tenant shall be
further entitled to offset the actual cost of the fuel oil so paid by Tenant
against Tenant’s next due bill for maintenance of the Building Fuel Tanks. The
rights granted to Landlord with respect to Building Fuel Tanks and Fuel Tank
Self-Help that are set forth in the Third Amendment of the Existing Superior
Lease or subsequent amendments to the Existing Superior Lease for the Renewal
Term shall be made available by Landlord to Tenant during the Renewal Term, it
being understood and agreed that as long as Tenant, during the Renewal Term, if
any, is entitled to substantially the same rights with respect to the Building
Fuel Tanks and Fuel Tank Self-Help that it has during the initial Term, Tenant’s
rights with respect to the Building Fuel Tanks during the Renewal Term shall be
governed by the Existing Superior Lease.
          (c) Tenant shall be permitted, at its sole cost and expense, in
accordance with, and subject to, all applicable Requirements, the applicable
provisions of this Sublease and such reasonable rules and regulations as
Landlord may issue with respect to the following, (i) to install a conduit, at
Landlord’s election, either at a point ending in the NE Loading Dock (as defined
in Section 18.01(b) hereof) or on the North face of the Building adjacent to the
open lot, if use of the open lot for parking a portable generator is permitted
under the Existing Superior Lease, approximately in one of the

122



--------------------------------------------------------------------------------



 



locations designated on Exhibit N attached hereto, to connect, during the
initial Term, a portable generator to provide emergency power to only the
Premises, the Roof Installations or portions thereof (except as expressly
provided below with respect to Landlord’s use), and (ii) during the initial
Term, to park and operate one (1) portable generator outside of the Building and
adjacent to the NE Loading Dock, but only during a period of time that Tenant is
unable to access power through the electrical distribution system in the
Building, all without any representation or warranty on the part of the Landlord
as to whether such conduit or the parking of a portable generator or the
operation thereof adjacent to the NE Loading Dock is permitted by applicable
Requirements, and Tenant’s inability to so install said conduit or to park or
operate said portable generator shall not relieve or release Tenant from any of
its obligations or liabilities under this Sublease, constitute an actual or
constructive eviction, or impose any liability upon Landlord. Landlord makes no
representations or warranties as to the permissibility of any of such conduit or
the parking or operation of said portable generator under the Existing Superior
Lease. If a portable generator has been parked adjacent to such loading bay,
Tenant, at its sole cost and expense, and in accordance with all applicable
Requirements, shall remove said portable generator and the connection to the
Building promptly after the power outage has ended. The installation and use of
such conduit shall be subject to the provisions of Article 13 and all other
applicable provisions of this Sublease. Any objection to Tenant’s Plans
regarding such conduit that Landlord raises in accordance with the provisions of
Article 13 shall contain Landlord’s suggested changes thereto. Tenant shall use
commercially reasonably efforts to minimize interference with the use of the NE
Loading Dock and other portions of the Building during such times as said
portable generator is parked adjacent to such loading bay, and shall indemnify
and hold Landlord harmless from and against any and all, actions, proceedings,
liabilities, obligations, claims, damages, deficiencies, losses, judgments,
suits, expenses and costs (including court costs and reasonable third-party
legal fees and disbursements for which Landlord is or may be liable) arising
under or out of or in connection with or resulting from the use of said portable
generator, other than the use by Landlord as hereinafter provided. If, during
such times that Tenant is operating a portable generator adjacent to the NE
Loading Dock, Landlord requests permission to use a portion of the capacity of
said portable generator in connection with the operation of the Building, and,
in Tenant’s reasonable determination, there is excess capacity available for
Landlord’s use, Tenant, at a reasonable cost to Landlord, shall make such excess
capacity available for Landlord’s use. Tenant makes no representation or
warranty with respect to such use by Landlord and Landlord shall indemnify and
hold Tenant harmless from and against any and all, actions, proceedings,
liabilities, obligations, claims, damages, deficiencies, losses, judgments,
suits, expenses and costs (including court costs and reasonable third-party
legal fees and disbursements for which Landlord is or may be liable) arising
under or out of or in connection with or resulting from the improper or unlawful
usage of said portable generator by Landlord.
     16.13 (a) Landlord is making available to Tenant, at the electrical
distribution panels serving the Premises, an aggregate of six (6) watts (with
the possibility of increasing such capacity by up to an additional two
(2) watts) per square foot of the

123



--------------------------------------------------------------------------------



 



Useable Area of the Premises (demand load) of electrical capacity (but not the
Roof Areas, it being the understanding and agreement of the parties that any
electrical service required by Tenant for the Roof Installations shall be taken
by Tenant from the electrical service that is being made available to the
Premises), exclusive of the electrical service required to operate the Building
HVAC Systems. In accordance with, and subject to, the applicable provisions of
this Sublease, Tenant may redistribute such electrical service among portions of
the Premises and to the Roof Areas. If at any time during the Term, as a result
of an act of Tenant or any other Tenant Party (including the re-distribution of
electrical service among the various portions of the Premises, the electrical
service being furnished to any portion of the Premises is less than six
(6) watts per square foot of Useable Area (demand load), as same may have been
increased by any Additional Electrical Capacity, exclusive of the electrical
service required to operate the Building HVAC Systems, then on or before the
last day of the Term for all such portions of the Premises (including the ending
of the Term for portions of the Premises pursuant to Articles 9 and 42 hereof),
Tenant, at its sole cost and expense, shall redistribute the electrical service
within the Premises so that all portions of the Premises with respect to which
the Term is so ending is being furnished with electrical service of not less
than six (6) watts per square foot of Useable Area (demand load), as same may
have been increased by any Additional Electrical Capacity, exclusive of the
electrical service required to operate the Building HVAC Systems. If Tenant
fails, or elects not, to perform such redistribution work, Landlord, at its
election, may perform such work on Tenant’s behalf, in which event, Tenant shall
reimburse Landlord for the actual costs paid or incurred by Landlord to perform
same within thirty (30) days after Landlord’s request therefor.
          (b) Notwithstanding anything contained in this Sublease to the
contrary, neither Tenant nor any other Tenant Party shall be permitted to
re-distribute the electrical service required to operate the Building HVAC
Systems or the electric service in or to the Storage Space, the Renewal Premises
Cafeteria Space, the FC Space and/or the CC Space; provided that Tenant shall be
permitted, in accordance with, and subject to, the applicable provisions of this
Sublease (including Article 13 and Section 16.13(a) above), to increase the
capacity of electric service in or to the Storage Space, the Renewal Premises
Cafeteria Space, the FC Space and/or the CC Space, in all cases by
re-distributing electric service from the Office Space.
ARTICLE 17
HEAT, VENTILATING AND AIR-CONDITIONING
     17.01 For the purposes of this Sublease:
          (a) “Business Days” means Mondays through Fridays, except such days as
are observed by the State or Federal government as legal holidays and those days
designated as holidays by the applicable building service union employees
contract (all of such holidays being hereinafter referred to as “Holidays”);

124



--------------------------------------------------------------------------------



 



          (b) “regular hours” and “Business Hours” means the hours between 7:00
A.M. and 6:00 P.M. on Business Days;
          (c) “Heating Season” means October 15 through April 15;
          (d) “after hours” shall mean, with respect to heating service, any
time other than regular hours.
     17.02 In accordance with, and subject to, the provisions of this Article
and the other applicable provisions of this Sublease, any mandatory energy
conservation requirements of Governmental Authorities and all other Legal
Requirements, Landlord shall furnish heat to the Premises (the “heating
service”) through the perimeter heating equipment located in the Premises and
through the air-conditioning package units (the “Building HVAC Units”) located
in one (1) or more of the mechanical rooms on each floor of the Building on
which the Premises is located, and shall furnish air-conditioning to the
Premises (the “air-conditioning service”) through the Building HVAC Units,
substantially in accordance with the design and performance specifications set
forth in Exhibit K hereto (except to the extent such specifications cannot be
met until after the completion of Tenant’s Work, or because of any Tenant’s Work
or any subsequent Alterations made by or on behalf of Tenant or any other Tenant
Party, or because of the use of the Premises, or any part thereof, in a manner
exceeding the design conditions (including occupancy and connected electrical
load specified for the Building HVAC Systems, or any other act or omission of
Tenant or any other Tenant Party, or because of said mandatory energy
conservation requirements, other Legal Requirements or the other applicable
provisions of this Sublease (the exceptions set forth in this parenthetical
being herein referred to as the “HVAC Exceptions”)), it being understood and
agreed that Landlord may comply with voluntary energy conservation requirements
of Governmental Authorities, provided such compliance does not adversely affect
the HVAC Service to the Premises beyond a de minimis extent). The systems
through which Landlord so supplies the heating service and the air-conditioning
(collectively, the “HVAC Service”) to the Premises, including the perimeter
heating equipment located in the Premises, are herein referred to as the
“Building HVAC Systems.” Landlord shall provide Tenant with access to the
mechanical rooms on each floor of the Building on which the premises are located
from time to time to monitor the Building HVAC Systems serving the Premises, at
all times accompanied by a representative of Landlord, whom Landlord shall make
available upon prior reasonable notice (except that such accompaniment shall not
be required for such access, at any given time, by up to five (5) of Tenant’s
employees who are approved for such access by Tenant, provided the names of such
approved employees are on a written list (or updated thereof) prepared by Tenant
and received by Landlord at least five (5) Business Days prior to the date of
any desired access). To the extent the Building HVAC Systems do not meet the
design and performance specifications set forth in said Exhibit K (subject to
the HVAC Exceptions), Landlord shall modify, replace and/or install additional
Building HVAC Systems to meet said design and performance specifications. Tenant
shall not modify, or make any change, alteration, addition or substitution to or
of, the Building HVAC Systems or any component thereof, without

125



--------------------------------------------------------------------------------



 



Landlord’s prior written approval in each instance, which approval may be
withheld in Landlord’s absolute and sole discretion, except that with respect to
any proposed modification any component of the Building HVAC System servicing
only the Premises. Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding anything contained in this Sublease
which may be deemed to the contrary, all work required to be performed within
the Premises (i.e., from the main feed of the Building HVAC Units where same
intersects the corresponding exterior wall of the Premises) to provide HVAC
Service, including the installation and distribution of ductwork, variable air
volume devices and other equipment, shall be performed by Tenant, at its sole
cost and expense, as part of Tenant’s Work, and shall be maintained in good
working order and repaired by Tenant at its sole cost and expense. For the
purposes of clarification, the fire dampers at the intersection of where the
main feed of the Building HVAC Units meets the corresponding exterior wall of
the Premises are part of the Building HVAC Systems.
     17.03 At no additional cost to Tenant, but subject to the HVAC Exceptions,
Landlord shall furnish heating service during regular hours during the Heating
Season and air-conditioning service during regular hours all year round. If
during the Heating Season Tenant shall require after hours heating service at
any time other than during regular hours, or if Tenant shall require after hours
air-conditioning service at any time other than during regular hours, Landlord
shall furnish such after hours HVAC Service, provided Tenant notifies Landlord
that Tenant requires such after hours HVAC Service no later than 12:00 P.M. on
the day for which such after hours HVAC Service is requested (if such after
hours HVAC Service is requested for Business Day), or no later than 12:00 P.M.
on the Business Day preceding the day for which such after hours HVAC Service is
requested (if such after hours HVAC Service is requested for a day that is not a
Business Day), at the rates set forth on Exhibit O hereto. Tenant also may give
a standing notice to Landlord that it requires after hours HVAC Service during
stated time periods and such notice shall remain in effect until Tenant notifies
Landlord otherwise. In addition, for Partial Floors on which a portion of the
Premises are located and in respect of which Tenant and other tenants or
occupants of such Partial Floor have requested concurrent after hours HVAC
Service, Landlord shall equitably apportion the cost of such after hours HVAC
service between or among Tenant and such other tenants or occupants.
Notwithstanding the foregoing, during each and every calendar year occurring
during the initial Term, but provided no Event of Default exists, the first
$[***] of combined after hours heating service and after hours air-conditioning
service (i.e., not $[***] for after hours heating service and an additional
$[***] for after hours air-conditioning service) shall be at no charge to
Tenant. The $[***] credit shall be prorated on a per diem, 365 day basis, for
any partial calendar years occurring during the initial Term, and shall be
increased by the same percentage as the hourly after hours HVAC charge may
increase from time to time during the initial Term, as of the dates of such
increases. Tenant acknowledges that there may be times when minimum
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

126



--------------------------------------------------------------------------------



 



after hours HVAC Service is required by applicable labor agreements.
Notwithstanding anything contained in this Sublease which may be deemed to the
contrary, Landlord shall have no obligation to furnish after hours heating
service on any day that is not during the Heating Season.
     17.04 Tenant shall keep or cause to be kept closed all windows in the
Premises. In addition, Tenant agrees at all times to cooperate fully with
Landlord and to abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the Building
HVAC Systems.
     17.05 (a) There exists in the Premises as of the date of this Sublease
certain condenser water cooled supplemental air-conditioning units and the
related ductwork, fans, blowers, chilling equipment, thermostatic controls,
smoke detectors, condensate removal and other facilities, equipment and
machinery (collectively with such units, the “Existing Supplemental HVAC
Equipment”). Tenant shall accept the Existing Supplemental HVAC Equipment on the
Commencement Date (or on such later date as portions of the Building may be
added to the premises demised under this Sublease) in their then “AS-IS”
condition and state of repair, subject to any and all defects therein. NEITHER
LANDLORD, NOR ANY OF LANDLORD’S AGENTS, HAS MADE OR MAKES, ANY WARRANTY,
REPRESENTATION, COVENANT OR PROMISE, EXPRESS OR IMPLIED, IN RESPECT OF THE
EXISTING SUPPLEMENTAL HVAC EQUIPMENT OR ANY PARTS THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREOF, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.
Notwithstanding the foregoing, other than the Existing Supplemental HVAC
Equipment in respect of the 5th Floor Premises, the 6th Floor Premises and the
7th Floor Premises, without any liability on the part of Landlord, any or all of
the Existing Supplemental HVAC Equipment located in any other portions of the
Building that may be added to the premises demised under this Sublease, may,
between the date of this Sublease and the date the applicable portions of the
Building are added to the premises demised under this Sublease, be removed,
relocated and/or replaced.
              (b) To furnish the Premises with supplemental air-conditioning
(and supplemental heat, if Tenant so desires), Tenant, at Tenant’s sole cost and
expense, may use and operate the Existing Supplemental HVAC Equipment, and, in
accordance with, and subject to, the applicable provisions of this Sublease,
including Article 13 hereof, may furnish and install in the Premises and/or the
HVAC Roof Area (as defined in Section 41.01 hereof) additional condenser water
cooled, air-cooled and/or split refrigerant air conditioning units (with an
electric heat coil, if Tenant so desires), the aggregate connected and
non-redundant tonnage of which additional condenser water cooled air
conditioning units, together with the Existing Supplemental HVAC Equipment, does
not exceed the Maximum Supplemental HVAC Capacity (as hereinafter defined), and,
in connection with such installation, shall, at its sole cost and expense,
furnish, design, install and distribute (all within the Premises) the ductwork,
fans, blowers,

127



--------------------------------------------------------------------------------



 



chilling equipment, thermostatic controls, smoke detectors, condensate removal
and other facilities, equipment and machinery (collectively, “Tenant’s HVAC
Equipment”) required to make the said units operational, and shall, at its sole
cost and expense, in connection with such distribution, furnish, design,
install, distribute and locate said units and Tenant’s HVAC Equipment in
accordance with the approved Tenant’s Plans therefor. All of said additional air
conditioning units, together with Tenant’s HVAC Equipment and the Existing
Supplemental HVAC Equipment, are herein referred to as the “Supplemental HVAC
Units,” and the Supplemental HVAC Units, excluding the Existing Supplemental
HVAC Equipment, are herein referred to as the “New Supplemental HVAC Units.” To
the extent not already installed and connected to the Building’s condenser water
system, the Supplemental HVAC Units shall be installed by, and, for the
condenser water cooled Supplemental HVAC Units, connected to the Building’s
condenser water system by, Tenant at its sole cost and expense and in accordance
with, and subject to, the applicable provisions of this Sublease, and shall be
located solely within the Premises (except for those components of the New
Supplemental HVAC Units that are to be located in the HVAC Roof Area). Other
than the actual, out-pocket cost and expense actually incurred by Landlord to
third-parties to connect the Supplemental HVAC Units to the Building’s condenser
water system (which cost and expense Tenant covenants and agrees to reimburse to
Landlord within thirty (30) days after Landlord’s demand therefor), there shall
be no so-called “tap-in” or other charge to connect the Supplemental HVAC Units
to the Building’s condenser water system.
          (c) For the purposes of this Lease, “Maximum Supplemental HVAC
Capacity” means, with respect to an entire floor of the Building, 20 tons, in
the aggregate for the Brewster Building portion of such floor, and 20 tons, in
the aggregate, for the Infill Building portion, if any, of such floor, or a
percentage of such amounts, for any portion of the Premises which does not
comprise all of the Base Building portion of a given floor or all of the Infill
Building portion of a given floor, which percentage shall be based on the
fraction, the numerator of which is the RSF of the portion of the Premises in
question, and the denominator of which is the RSF of the Brewster Building
portion or Infill Building portion, as the case may be, of the floor in
question. Based on the foregoing, the Maximum Supplemental HVAC Capacity for the
initial Office Space is 102 tons, in the aggregate (i.e., 40 tons for the 6th
Floor Premises, plus 40 tons for the 7th Floor Premises, plus 22 tons for the
5th Floor Premises, 20 tons of which are allocated to the Infill Building
portion of the 5th Floor Premises, and 2 tons of which are allocated to the
Brewster Building portion of the 5th Floor Premises; provided, however, that
until the date which is thirteen (13) months after the Commencement Date, TIME
BEING OF THE ESSENCE, Tenant may, by notice to Landlord given by such date,
reduce the Maximum Supplemental HVAC Capacity, and if such notice is given by
such date, the Maximum Supplemental HVAC Capacity shall be reduced to the amount
set forth in such notice, with a corresponding reduction in the Annual Condenser
Water Charge (as hereinafter defined), subject to further adjustments in the
Maximum Supplemental HVAC Capacity (and corresponding Annual Condenser Water
Charge) as provided in the next sentence. If at any time after the date hereof,
portions of the Premises that are part of the premises demised under this
Sublease on the date hereof are no longer

128



--------------------------------------------------------------------------------



 



a part of the premises demised under this Sublease or portions of the Building
that are not part of the premises demised under this Sublease on the date hereof
are added to the premises demised under this Sublease, then from and after the
date(s) that such portions of the Premises are no longer part of the premises
demised under this Sublease or such portion(s) of the Building are added to the
premises demised under this Sublease, the Maximum Supplemental HVAC Capacity (as
same may have been reduced pursuant to the preceding sentence) shall be adjusted
by the same percentage that the RSF of the Brewster Building portions and/or
Infill Building portions of the Premises is/are reduced or increased as a result
of such portions of the Premises no longer being part of the premises demised
under this Sublease or such portions of the Building being added to the premises
demised under this Sublease (with a corresponding adjustment in the Annual
Condenser Water Charge), and on or before such dates Tenant, at its sole cost
and expense, shall, in accordance with, and subject to, the applicable
provisions of this Sublease, perform all work necessary so that the aggregate
condenser water that can be furnished to all of the Supplemental HVAC Units does
not exceed the revised Maximum Supplemental HVAC Capacity.
          (d) Tenant, at its sole cost and expense, shall properly install (to
the extent not installed), operate, maintain in good working order and repair
the Supplemental HVAC Units, in compliance with all applicable Requirements and
in compliance with the installation, design and operating specifications
therefor (including the manufacturer’s installation, operating and maintenance
instructions, guidelines and manuals and all manufacturers’ warranties and
guaranties), and otherwise in accordance with sound engineering practice.
Tenant’s obligation under the first sentence of this subsection (d) shall
include the periodic cleaning and/or replacement of filters, replacement of
fuses and belts, the calibration of thermostats and all startup and shut down
maintenance of the Supplemental HVAC Units. Such maintenance and repair
obligations shall be performed throughout the Term, on Tenant’s behalf and in
accordance with, and subject to, the provisions of Article 52 hereof, either by
Tenant’s employees who are air-conditioning mechanics and are licensed as such
by the State of New York, or by a reputable air-conditioning service and
maintenance company engaged by Tenant with Landlord’s prior written approval,
which approval shall not be unreasonably withheld or delayed. On the expiration
or sooner termination of this Sublease, Tenant shall surrender the Supplemental
HVAC Units to Landlord in a safe condition and in compliance with all applicable
Requirements, but otherwise in their then “as-is” condition.
          (e) All electricity used in connection with the operation of the
Supplemental HVAC Units (including any electric coil) shall be paid for by
Tenant and measured by the metering system described in Article 16 hereof and
shall be supplied with electricity in accordance with, and subject to, all of
the terms, covenants and conditions contained in said Article 16. The
Supplemental HVAC Units shall be operated by Tenant at Tenant’s sole cost and
expense. Tenant shall control the hours of operation of the Supplemental HVAC
Units; subject, however, to the provisions of Section 18.07 and the other
applicable provisions of this Sublease, including when necessary for Landlord to
maintain, or make repairs to, the Building or any of the

129



--------------------------------------------------------------------------------



 



Building’s systems or equipment. Landlord shall have access to the Premises and
shall perform such maintenance and repairs, in accordance with the applicable
provisions of this Sublease, including Sections 15.03, 18.07, 19.02 and 19.03
hereof. Tenant shall operate the Supplemental HVAC Units in compliance with all
applicable Requirements, including the New York State Energy Conservation Code,
as the same may be from time to time amended.
          (f) Landlord shall, subject to all applicable Legal Requirements and
to Sections 18.07 and 21.03 below and the other applicable provisions of this
Sublease, furnish condenser water to the Supplemental HVAC Units, on a
twenty-four (24) hour, 365 day per year basis (subject to interruptions from
time to time for maintenance, repairs and replacements of and to the Building’s
condenser water system and equipment, which maintenance, repairs and
replacements shall be performed in accordance with, and subject to, the
applicable provisions of this Sublease, including Sections 15.03, 18.07, 19.02
and 19.03 hereof), unless, and except to the extent that, Landlord is prevented,
prohibited or limited from furnishing such condenser water by reason of any
Legal Requirement. Commencing on the Commencement Date, Tenant shall pay, as
Additional Rent, together with each monthly installment of Base Rent,
one-twelfth (1/12th) of the Annual Condenser Water Charge (as hereinafter
defined), which first monthly installment shall be prorated on a per diem basis
if the Commencement Date is not the first day of a calendar month. For the
purposes of this Lease, “Annual Condenser Water Charge” shall mean $[***] per
year per ton of the Maximum Supplemental HVAC Capacity, which $[***] shall be
increased from time to time, by Landlord to reflect increases in Landlord’s
actual cost of producing and providing condenser water, as reasonably determined
by Landlord.
     17.06 The provisions of Section 17.01 through and including 17.05 above
shall not apply to the Storage Space or (during the Renewal Term, if any) to the
Renewal Premises Cafeteria Space, the FC Space or the CC Space, to the extent
any of the foregoing is a part of the Renewal Premises.
     17.07 In no event may any window air-conditioning units be installed,
maintained or operated in any portion of the Premises.
ARTICLE 18
LANDLORD’S OTHER SERVICES
     18.01 (a) Subject to temporary service interruptions due to Unavoidable
Delay and repairs and maintenance, Landlord shall provide, at no cost to Tenant
except as provided in Article 5, non-exclusive passenger elevator service to the
Premises by not fewer than 4 elevators for the Base Floors (with at least one
(1) such elevator in each of the two (2) elevator banks serving the portions of
the Premises on the Base Floors) and not less than 2 elevators for the Tower
Floors, during Business Hours on
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

130



--------------------------------------------------------------------------------



 



Business Days, and at least one non-exclusive passenger elevator in each
elevator bank shall be subject to call at all other times during the initial
Term and any Renewal Term which shall be primarily accessed through the
Building’s main entrance on Queens Plaza; provided, however, that any elevator
that serves both the Base Floors and the Tower Floors shall be counted as an
elevator that serves the Base Floors and the Tower Floors for purposes hereof,
but this proviso shall not limit Landlord’s obligation to have at least one
(1) elevator in each of the two (2) elevator banks serving the portions of the
Premises on the Base Floors. Subject to temporary service interruptions due to
Unavoidable Delay and repairs and maintenance (which Landlord shall seek to
promptly ameliorate as provided elsewhere herein), Tenant shall have the use of
the passenger elevators that service the Premises at all times, twenty-four
(24) hours per day, every day of the year. Such elevator service shall be
provided in a manner (and at a level of service) consistent with the operation
of a multi-tenant first-class office building in the Borough of Queens. In
addition, at least one passenger elevator in each elevator bank shall be
connected to the emergency generator for the Building in the event of a power
outage.
          (b) Landlord shall maintain and operate at least one freight elevator
that serves the Base Floors and the Tower Floors to which Tenant shall have
non-exclusive use in accordance with, and subject to, the provisions of this
Sublease, it being understood and agreed that different freight elevators serve
different floors of the Building. Landlord shall designate at least one of the
freight elevators in the Building as the non-exclusive freight elevator of the
Building (such freight elevator(s) being herein referred to as the “NE Freight
Elevator,” and the non-exclusive use of the loading dock located of the Building
is herein referred as the “NE Loading Dock”). Subject to the other provisions of
this Sublease, all deliveries to and from the Building that are of a size that
require a cart, hand truck or other type of rolling or carrying mechanism, or
which are otherwise reasonably determined by Landlord in a non-discriminatory
manner not to be appropriate for the passenger elevators, shall be made only
through the NE Loading Dock and the NE Freight Elevator. In addition, all
construction personnel and materialmen performing work in, or delivering
materials (including furniture and furnishings) to, the Premises, shall only use
the NE Loading Dock and the NE Freight Elevator to access the Premises. Neither
Tenant nor any other Tenant Party shall be permitted to use any other loading
dock or any other freight elevator, so long as reasonable access is available to
Tenant. Tenant acknowledges that, subject to the next sentence, the NE Freight
Elevator may only be operated by personnel supplied by Landlord and Landlord
covenants that such personnel will be available during the “Freight Elevator
Hours” (as hereinafter defined) and for “After Hours Freight Elevator/Loading
Dock Usage” (as hereinafter defined), subject to scheduling as provided below.
Tenant shall not operate or attempt to operate the NE Freight Elevator in the
absence of such supplied operator, except that Tenant shall have the right to
use its personnel to operate, on a non-exclusive basis and subject to
availability, either NE Freight Elevator (but not both at the same time) during
Business Hours solely for delivery of mail and supplies, delivery of
inter-office correspondence from and to each floor of the Premises, and use by
maintenance and service workers for facilities operations, provided that such
use of the NE Freight Elevator does not

131



--------------------------------------------------------------------------------



 



          violate Article 52 hereof. Subject to scheduling as provided below for
After Hours Freight Elevator/Loading Dock Usage and the other applicable
provisions of this Sublease, Tenant shall have the use of the freight elevator
and loading dock that service the Premises, twenty-four (24) hours per day,
every day of the year.
          (c) (i) Landlord agrees that during the hours (the “Freight Elevator
Hours”) of 8:00 A.M. to 5:00 P.M. (excluding a one (1) hour lunch break) on
Business Days there shall be no charge for Tenant’s non-exclusive use of the NE
Loading Dock or the NE Freight Elevator, except to the extent that a freight
elevator operator is required by applicable labor agreements, in which case
Tenant shall be obligated to pay the actual cost and expense of such operator.
However, Tenant acknowledges that (x) Tenant’s use of the NE Loading Dock and
the NE Freight Elevator is non-exclusive use and subject to scheduling by
Landlord, which scheduling shall be done on a first come first served basis,
(y) other than for Tenant’s Work performed during Freight Elevator Hours and
initial move-in during the Freight Elevator Hours when both of the Building’s
freight elevators are operable, if Tenant’s use of NE Loading Dock and/or the NE
Freight Elevator for transporting materials, supplies, equipment, machinery,
furniture or furnishings will, in Landlord’s reasonable opinion, disrupt the
operation of the Building (including the normal use of NE Loading Dock and/or
the NE Freight Elevator) or cannot be scheduled during the Freight Elevator
Hours, then Tenant will only be permitted to use NE Loading Dock and the NE
Freight Elevator during times other than during the Freight Elevator Hours on
Business Days, in which event Tenant shall pay for such usage at Landlord’s then
standard Building hourly rate therefor (the “After Hours Freight
Elevator/Loading Dock Charge”) for each hour of After Hours Freight
Elevator/Loading Dock Usage, and (z) there may be times when minimum usage of
the NE Loading Dock and/or NE Freight Elevator is required by applicable labor
agreements, such as on weekend days, it being agreed that Tenant shall be
subject to the same minimum number of hours that Landlord is subject to during
the Term for Landlord’s own use of a freight elevator after hours. As of the
Effective Date, Landlord’s standard Building hourly rate for After Hours Freight
Elevator/Loading Dock Charge is $[***] per hour per elevator cab. Such rate
shall be increased by Landlord from time to time, upon not less than fifteen
(15) days notice to Tenant, to reflect increases in Landlord’s actual cost of
providing such service, as reasonably determined by Landlord.
               (ii) Usage of NE Loading Dock and/or the NE Freight Elevator
during times other than during the Freight Elevator Hours on Business Days is
herein referred to as “After Hours Freight Elevator/Loading Dock Usage” and
shall be subject to scheduling by Landlord upon at least eight (8) hours prior
oral notice to Landlord or its building manager unless waived by Landlord or
Landlord’s then building manager. During the performance of the Tenant’s Work,
Landlord and its building manager shall endeavor to provide Tenant and its
contractors with preferential right to schedule and use the NE Freight Elevator
and NE Loading Dock. For the use of the NE
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

132



--------------------------------------------------------------------------------



 



Loading Dock or the NE Freight Elevator by Tenant or any other Tenant Party
during After Hours Freight Elevator/Loading Dock Usage, Tenant shall pay to
Landlord, within thirty (30) days after Tenant’s receipt of an invoice therefor,
together with Landlord’s calculation thereof, the After Hours Freight
Elevator/Loading Dock Charge for each hour of After Hours Freight
Elevator/Loading Dock Usage. Notwithstanding anything contained in this Section
to the contrary, [***] (the “Freight Elevator/Loading Dock Abatement”).
          (d) During the Term Tenant shall have the non-exclusive use (on an
equitable basis), together with Landlord, other tenants and occupants of the
Building, and their respective agents, employees, contractors and invitees,
subject to scheduling by Landlord on a first come first served basis, of the NE
Loading Dock and the NE Freight Elevator, subject to the provisions of
subsections (a) through (c) above and the other applicable provisions of this
Sublease. In addition, such use shall be subject to the condition that, and
Tenant covenants and agrees that, Tenant shall use the NE Loading Dock and the
NE Freight Elevator in accordance and compliance with, and subject to, (A) the
design specifications therefor, (B) all Legal Requirements, and (C) the
Building’s rules and regulations which are now in effect or which from time to
time hereafter are reasonably promulgated by Landlord, which rules and
regulations shall be consistently and non-discriminately applied to all
occupants of the Building.
     18.02 (a) Landlord, as part of the Operating Expenses, shall cause the
Office Space, including the exterior of the exterior windows, to be cleaned in
accordance with the specifications set forth in Exhibit G hereto in a manner
that is commensurate with that provided by other comparable first class office
buildings in the Borough of Queens. Landlord shall provide such cleaning
services on all Business Days. Tenant shall pay to Landlord as Additional Rent,
within thirty (30) days after receipt of an invoice together with reasonable
supporting documentation, the reasonable and actual out-of-pocket costs incurred
by Landlord for (i) extra cleaning work in the Premises required because of (A)
misuse or neglect on the part of Tenant or its employees or visitors, (B) use of
portions of the Premises for preparation, cooking, serving or consumption of
food or beverages (excluding pantries); data processing or reproducing
operations, showers; or other special purposes requiring greater or more
difficult cleaning work than office areas, (C) unusual quantity of interior
glass surfaces, and (D) non-Building Standard materials or finishes installed by
Tenant or at its request that are more costly to clean than Building Standard
materials or finishes (collectively, “Extra Cleaning Work”), (ii) the removal
from the Premises (including the Storage Space) and the Building of any refuse
and rubbish of Tenant in excess of that ordinarily accumulated daily in the
routine of business office occupancy in first class office buildings in the
Borough of Queens, (iii) during the Renewal Term, to the extent the Renewal
Premises Cafeteria Space, the FC Space and/or the CC Space are a part of the
Renewal Premises, the removal from the Renewal Premises Cafeteria Space, the FC
Space and the CC Space and the Building of all refuse and rubbish generated in,
by or from such portions of the Premises, and
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

133



--------------------------------------------------------------------------------



 



(iv) routine cleaning services in the Premises on non-Business Days. Landlord
shall give Tenant notice before it performs any Extra Cleaning Work and Tenant
may elect to perform such Extra Cleaning Work with Tenant’s employees (subject
to Article 52 below) or to have Landlord’s cleaning contractor, at Tenant’s
expense, perform such Extra Cleaning Work at Tenant’s expense. Landlord, its
cleaning contractor and their employees shall have after hours access to the
Premises and the free use of light, power and water in the Premises as
reasonably required for the purpose of cleaning the Premises in accordance with
Landlord’s obligations hereunder, provided that access to the SOC for cleaning
shall be coordinated with Tenant in order to minimize disruption in Tenant’s
operations. Tenant may limit access of Landlord’s cleaning contractor from
entering certain so-called “sensitive” portions of the Premises such as the SOC
and other high security areas.
          (b) Subject to Article 52, Tenant shall have the right, at Tenant’s
sole cost and expense, to engage a cleaning contractor to provide cleaning
services to the Storage Space, additional cleaning services to the Office Space,
and/or, during the Renewal Term, cleaning services to the Renewal Premises
Cafeteria Space, FC Space and/or CC Space (to the extent any of the foregoing is
a part of the Renewal Premises), which cleaning contractor shall be subject to
the prior approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed and shall be subject to Tenant selecting a
cleaning contractor who, in Landlord’s reasonable determination will not, and
whose work will not violate Article 52. Nothing contained herein shall preclude
Tenant from utilizing its own employees and employees of Tenant Parties for
cleaning, so long as the same do not violate Article 52, or to have Landlord’s
cleaning contractor perform cleaning services to the Storage Space or additional
cleaning services to the Office Space, or, during the Renewal Term, cleaning
services to the Renewal Premises Cafeteria Space, FC Space and/or CC Space (to
the extent any of the foregoing is a part of the Renewal Premises), all at
Tenant’s expense. No one other than persons first approved by Landlord in
accordance with the applicable provisions of this Sublease shall be permitted to
enter the Premises (including the Storage Space, the Renewal Premises Cafeteria
Space, FC Space and/or CC Space) or the Building for the purposes of cleaning
the same. All cleaning of the Premises (including the Storage Space, the Renewal
Premises Cafeteria Space, FC Space and/or CC Space) by the employees of Tenant
or of any other Tenant Party or by a cleaning contractor selected by Tenant
after obtaining Landlord’s approval as aforesaid, shall be performed in
accordance with the reasonable rules and regulations established from time to
time by Landlord.
          (c) Subject to Article 52, Tenant shall have the right, at Tenant’s
sole cost and expense, from time to time, to have Tenant’s employees and
employees of Tenant Parties perform certain services within the Premises, such
as clean-up of conference rooms, conference dining and day porter work.
     18.03 Tenant covenants and agrees, at Tenant’s sole cost and expense,
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash, as well as the disposal of other waste products, to
comply with all Legal Requirements and to comply with any special procedures
that are imposed on

134



--------------------------------------------------------------------------------



 



tenants in first class office buildings in the Borough of Queens. Tenant shall
sort and separate all of its waste products, garbage, refuse and trash into such
categories as provided by applicable Legal Requirements. Each separately sorted
category of waste products, garbage and trash shall be placed in separate
receptacles and shall be removed from the Premises in accordance with a
collection schedule prescribed by applicable Legal Requirements, which removal
is at Landlord’s cost, subject to inclusion in Operating Expenses and any
applicable charge to Tenant for removal from the Premises of refuse and rubbish
in excess of that ordinarily accumulated in the business office occupancy in
first class office buildings in the Borough of Queens as provided in
Section 18.02(a) above. Tenant shall pay all costs, expenses, fines, penalties
or damages which may be imposed on Landlord or Tenant solely by reason of
Tenant’s failure to comply with the provisions of this Section. Tenant shall not
be responsible for failures caused by the Landlord’s cleaning contractor.
     18.04 Landlord shall furnish domestic cold water to the Premises through
the existing wet columns, for drinking, pantry and cleaning purposes and hot and
cold water to rest rooms and pantries to the extent such hot water service is
available to any such pantries in the Premises as of the Effective Date. If
(a) water is used for any other purpose, other than one (1) shower for men and
one (1) shower for women which may be located in the Premises, or
(b) notwithstanding anything contained in this Sublease which may be deemed to
the contrary, during the Renewal Term, to the extent the RP Cafeteria Space, the
FC Space and/or the CC Space is a part of the Renewal Premises, Landlord, at
Tenant’s sole cost and expense, at Landlord’s election, shall install meters in
the Premises (in a location that will minimize interference with the use and
operation of the Premises) or in any other portion of the Building, to measure
the consumption of such additional water usage (beyond the usage described in
the first sentence above) and/or to measure, during the Renewal Term, if any,
consumption of all water in the RP Cafeteria Space, the FC Space and the CC
Space. Tenant shall pay for the quantities of additional water furnished to the
Premises as shown on such meters, at 100% of Landlord’s out-of-pocket cost
thereof, within thirty (30) days of the rendition of Landlord’s bills therefor
from time to time together with reasonable supporting documentation. If Tenant
desires hot water in the Premises (other than in the pantries and rest rooms),
Tenant, at its sole cost and expense, shall furnish and install (to the extent
not furnished and installed on the Commencement Date), in accordance with, and
subject to, the applicable provisions of this Sublease, an electric hot water
heater in the Premises to furnish itself with such hot water. Tenant, at its
sole cost and expense, shall properly install, operate, maintain in good working
order and repair said hot water heaters, in compliance with all applicable Legal
Requirements and in compliance with the installation, design and operating
specifications therefor (including the manufacturer’s installation, operating
and maintenance instructions, guidelines and manuals and all manufacturers
warranties and guaranties), and otherwise in accordance with sound engineering
practice. All electricity used in connection with the operation of said hot
water heaters shall be measured by the metering system described in Article 16
hereof and shall be supplied with electricity in accordance with, and subject
to, all of the terms, covenants and conditions contained in said Article 16.

135



--------------------------------------------------------------------------------



 



     18.05 Landlord, at its expense, shall maintain and list the names of Tenant
and its permitted assignees and subtenants, and the names of any of their
respective officers and employees on the Building directory listing the tenants
thereof (“Building Directory”), if there is a Building Directory, or in the
event a Building Directory is installed at any time during the term hereof;
provided, that, the names so listed shall not take up more than Tenant’s
Proportionate Share of the number of lines on the Building Directory. Landlord
shall comply with Legal Requirements (including ADA) in connection with any
Building Directory. In the event Tenant shall require additional names on the
Building Directory, Landlord shall, to the extent space for such additional
listing is available, maintain such listings and Tenant shall pay to Landlord
the then Building standard charge for each such additional listing.
Notwithstanding the forgoing, Tenant’s rights provided for hereinabove, shall
be, in each instance, subject to Landlord’s rights under the Existing Superior
Lease. If Landlord maintains a computerized directory in the lobby of the
Building, Landlord shall make such directory available to Tenant and any
permitted subtenant during the Term. Landlord shall reprogram such directory to
add or delete names of Tenant and any permitted subtenants at reasonable
intervals after Tenant’s request from time to time at no charge to Tenant.
     18.06 Except as otherwise expressly specified in this Article 18 and in
Articles 16 and 17 hereof, Landlord shall not be obligated to supply to the
Premises any utilities or building services of any kind, and any service which
Landlord is obligated to supply pursuant to this Sublease may be supplied
directly by the Existing Lessor.
     18.07 Interruption or curtailment of any building service or utility shall
not constitute a constructive or partial eviction nor entitle Tenant to any
compensation or abatement of rent, except as expressly herein provided in
Section 18.12. Upon Landlord’s prior written request (which may be sent by
e-mail or facsimile in accordance with Article 32 hereof), except in an
emergency when such request may be oral (i.e., by telephone or in person), and
without any liability to Tenant, Tenant shall stop operating any of the heating,
ventilating, air conditioning, electric, sanitary or other systems, services or
utilities serving the Premises, or (during the Renewal Term, to the extent the
RP Cafeteria Space, the FC Space and/or the CC Space is a part of the Renewal
Premises) the Cafeteria Equipment, the FC Equipment and the CC Equipment,
whenever and for so long as may be reasonably necessary by reason of accidents,
emergencies, or the making of repairs or changes that Landlord is required by
this Sublease or by law to make or in good faith deems necessary, to the extent
permitted by this Sublease. If the stoppage referred to in the preceding
sentence is to last more than twenty-four (24) hours and the notice referred to
in the preceding sentence is sent by e-mail, facsimile or is oral, then such
notice shall be followed by a non-e-mail, non-facsimile written notice given in
accordance with Article 32 hereof. In addition, Landlord reserves the right,
without any liability to Tenant except as expressly provided in this Sublease,
upon reasonable notice to Tenant (except in an emergency, in which case oral
(i.e., by telephone or in person), e-mail or facsimile notice in accordance with
the Article 32 hereof, as is practicable under the circumstances, shall be
permitted in lieu of written notice) to stop operating any of the heating,
ventilating, air conditioning, electric, sanitary, elevator, or other building
systems serving the Premises, and to stop the

136



--------------------------------------------------------------------------------



 



rendition of any of the other services required of Landlord under this Sublease,
whenever and for so long as may be reasonably necessary, by reason of an
Unavoidable Delay (as such term is defined in Section 21.03 hereof). If the
stoppage referred to in the preceding sentence is to last more than twenty-four
(24) hours and no prior notice is given or the notice referred to in the
preceding sentence is sent by e-mail, facsimile or is oral, then a notice or
such e-mail, facsimile or oral notice shall be given or followed, as the case
may be, by a non-e-mail, non-facsimile written notice given in accordance with
Article 32 hereof. Landlord shall give notice to Tenant (which notice, in an
emergency, may be oral (i.e., by telephone or in person) or given by e-mail or
facsimile in accordance with Article 32), including in an emergency, of any
hiatus or planned stoppage in Building services and shall use good faith
diligent efforts to restore interruptions in service as quickly as possible,
including employing overtime or premium labor if the interruption in service
materially and adversely affects Tenant’s use and enjoyment of the Premises. If
the hiatus or stoppage referred to in the preceding sentence is to last more
than twenty-four (24) hours and the notice referred to in the preceding sentence
is sent by e-mail, facsimile or is oral, then such notice shall be followed by a
non-e-mail, non-facsimile written notice given in accordance with Article 32
hereof.
     18.08 Tenant shall have access to and may use the Premises, subject to
Legal Requirements and Unavoidable Delay 24 hours per day, 7 days per week,
365 days per year.
     18.09 During the Term of this Sublease, prior to any change becoming
effective, Landlord shall inform Tenant of any change to the company responsible
for the management of the Building. Tenant shall not have any approval rights
over the Landlord’s designated property management company for the Building
unless the Landlord and its related entity or affiliates no longer occupy at
least 90,000 RSF in the Building (exclusive of unrelated subtenants). If
Landlord and its related entity or affiliates no longer occupy at least 90,000
RSF in the Building (exclusive of unrelated subtenants and space used for
Building Amenities) and Landlord desires to change the management company of the
Building, then any such change shall require the consent of Tenant, which
consent shall not be unreasonably withheld or delayed and shall be deemed
granted if not disapproved in writing, stating the specific reasons therefor,
within ten (10) Business Days after receipt of Landlord’s request for approval.
Any dispute with regard to Tenant’s approval that is not resolved by the parties
shall be resolved by arbitration in accordance with Article 34 below.
     18.10 (a) To the extent permitted by, and subject to, all Legal
Requirements, and subject to the reasonable rules and regulations of Landlord,
Tenant may, at its sole cost and expense, use the Building’s fire staircases.
Tenant shall be responsible and liable for such access and for all persons using
such access. The use of fire staircase shall be conditioned upon, and subject
to, the following terms and conditions: (i) prior to the date any fire staircase
is first used, Tenant, at its sole cost and expense, and in accordance with, and
subject to, the first sentence of this Section and the other applicable
provisions of this Sublease, shall install security devices and systems

137



--------------------------------------------------------------------------------



 



reasonably approved by Landlord which are compatible with, and connected to (at
Tenant’s sole cost and expense) the Building’s security and Class E system to
provide for authorized access to floors on which the Premises is located,
(ii) from time to time after the date any such fire staircase is first used,
Tenant, promptly after Landlord’s request, at Tenant’s sole cost and expense,
and in accordance with, and subject to, the first sentence of this Section and
the other applicable provisions of this Sublease, shall, if required by
Requirements, upgrade and add to the devices and systems described in clause
(i) above so as to be comparable with similar devices then being installed in
the Building or in other buildings in the vicinity of the Building that are
comparable to the Building, (iii) at no time shall the access doors to the fire
staircases be propped or blocked open, (iv) nothing shall be stored or placed in
the fire staircases and nothing shall otherwise impede ingress thereto or egress
therefrom, and (v) the use of the fire staircases shall not unreasonably disturb
any other tenants or occupants of the Building. All of the provisions of this
Sublease in respect of insurance shall apply to the use of the fire staircases.
Landlord shall maintain access to fire staircases from floors with fail-open
locking devices. Neither Landlord, nor any of its agents or employees, shall be
liable for any damage to, or theft of, any materials, supplies or other
property, nor for any injury or damage to persons, in connection with, resulting
from, or relating to, such access and such use of the fire staircases.
          (b) Notwithstanding anything in this Section to the contrary, in
connection with complying with any Requirement, Landlord shall have the right,
without any liability to Tenant, to designate any floor of the Premises as a
so-called “Re-Entry Floor” or as not a Re-Entry Floor. Tenant hereby
acknowledges and agrees that any such designation(s) may limit, restrict or
prohibit the use of the fire staircases pursuant to this Section, and that such
limitation, restriction or prohibition shall be without liability to Landlord.
Landlord acknowledges and agrees that the Tenant may, as permitted by Legal
Requirements, limit access to any Re-Entry Floors on which the Premises is
located by adding fail open egress locking devices tied into the Landlord’s
Class E system.
     18.11 (a) Landlord currently maintains at the Building (or is constructing)
and shall maintain throughout the initial Term on Business Days, for the
non-exclusive use of the tenants of the Building and their respective invitees
(i) a cafeteria (the “Cafeteria”) for breakfast and lunch service which also
provides catered food service, the location on the second (2nd) floor of the
Building where the Cafeteria located is herein referred to as the “Cafeteria
Space”, (ii) a fitness center (the “Fitness Center”), the location on the second
(2nd) floor of the Building where the Fitness Center located is herein referred
to as the “FC Space”, (iii) a conference center (the “Conference Center”), the
location on the second (2nd) floor of the Building where the Conference Center
located is herein referred to as the “CC Space”, (iv) the roof deck (the “Roof
Deck”) located on the 8th floor as shown on Exhibit M, and (v) space (“Bicycle
Space”), which may be relocated from time to time, for the temporary storage of
bicycles by Tenant and other tenants and occupants of the Building
(collectively, the “Building Amenities”). Tenant, Tenant’s employees, Affiliated
Persons who occupy the Premises and, except with respect to the fitness center,
Tenant’s guests and

138



--------------------------------------------------------------------------------



 



invitees (collectively, the “Amenity Customers”), shall have non-exclusive use
of the Building Amenities throughout the initial Term and, during the Renewal
Term, with respect to the Cafeteria, the Fitness Center and the Conference
Center, shall have the non-exclusive use thereof only to the extent that
Landlord has agreed to operate the Cafeteria, the Fitness Center and/or the
Conference Center during the Renewal Term, or shall have the exclusive use
thereof to the extent Tenant has elected to lease the Cafeteria Space, the FC
Space and/or the CC Space and operate the Cafeteria, the Fitness Center and/or
the Conference Center during the Renewal Term, all as hereinafter provided with
respect to the Cafeteria Space, the FC Space and the CC Space during the Renewal
Term, subject in all cases to any reasonable rules and regulations of Landlord
regarding the use thereof by all users (which shall be enforced in a
non-discriminatory manner) and subject to Building-wide prices (which shall not
prohibit Tenant from offering discounts to its employees). (For the purposes of
clarification, unless Landlord and Existing Lessor otherwise agree, Tenant shall
not have the use of the Roof Deck or any Bicycle Space during the Renewal Term.)
Landlord shall operate or cause the Building Amenities to be operated in a
manner and to a standard of service that is consistent with the standard being
utilized as of the Effective Date. As of the Effective Date, the Conference
Center is operated from 8:30 a.m. to 5:00 p.m. and other hours can be arranged
upon request, the Cafeteria is operated from 7:00 a.m. to 10:30 a.m. for
breakfast and from 11:30 a.m. to 2:00 p.m. for lunch and catering services are
available upon request during Business Hours on Business Days, the Fitness
Center is operated from 6:00 a.m. to 8:00 p.m. on Business Days and the grab and
go café is operated from 7:00 a.m. to 5:00 p.m.; provided, however, Landlord
shall have the right from time to time to reasonably adjust any such operating
hours consistent with patterns and levels of usage and other relevant factors.
Tenant acknowledges that said reasonable rules and regulations, as applied to
the Fitness Center, may include excluding from the Fitness Center any person who
does not satisfy reasonably established medical or health conditions and/or who
refuses to sign Landlord’s then waiver and release form, if any, for use of the
Fitness Center. In the event that Landlord elects not to (or is deemed to have
elected not to) operate the Cafeteria, Fitness Center and/or Conference Center
during the Renewal Term, which election shall be made by Landlord pursuant to
Article 40, and pursuant to the Third Amendment of the Existing Superior Lease
or any subsequent amendment, the Existing Lessor does not agree to operate
during the Renewal Term the Building Amenity (i.e., the Cafeteria, Fitness
Center and/or Conference Center) that Landlord has elected not to operate, then
Tenant shall have the right to add to the Renewal Premises (A) in the case of
Landlord electing not to operate the Cafeteria and the Existing Lessor not
agreeing to operate the Cafeteria, all or a portion of the Cafeteria Space
(provided, in the case of a portion of the Cafeteria Space, such portion
includes the existing kitchen and server areas), (B) in the case of Landlord
electing not to operate the Fitness Center and the Existing Lessor not agreeing
to operate the Fitness Center, all (but not a portion) of the FC Space, and
(C) in the case of Landlord electing not to operate the Conference Center and
the Existing Lessor not agreeing to operate the Conference Center, all (but not
a portion) of the CC Space, so that Tenant can operate such Building Amenities
as it elects during the Renewal Term for the use of its employees and visitors.
In such event, the Tenant shall designate all or a portion of the Cafeteria

139



--------------------------------------------------------------------------------



 



Space, all of the FC Space and/or all of the CC Space, as the case may be, to be
added to the Renewal Premises, as provided in Article 40 and if Tenant
designates a portion of any such space, the portion shall be sized for Tenant’s
requirements, provided that in the case of the Cafeteria Space, the portion to
be added to the Renewal Premises shall include the kitchen and server and all or
a portion of the seating area. Notwithstanding anything in Article 40 or
elsewhere in this Sublease to the contrary, to the extent all or portions of the
Cafeteria Space, the FC Space and/or the CC Space, as the case may be, is/are
part of the Renewal Premises, same shall be delivered to Tenant on the Renewal
Term Commencement Date in its/their then as-is condition and any required
Demising Work shall be performed by Tenant, at its sole cost and expense. The
right of Landlord to deliver such space in its then as-is condition shall not
derogate from Landlord’s agreement to operate the Building Amenities through the
Expiration Date in accordance with the provisions of this Sublease. The delivery
of the Cafeteria Space, the FC Space and/or the CC Space, or portions thereof,
as the case may be, as part of the Renewal Premises shall include all furniture,
fixtures, equipment, personal property and inventory of Landlord that is owned
by Landlord and is located within the applicable Cafeteria Space, the FC Space
and/or the CC Space, as the case may be. For [***] ($[***]), Landlord hereby
sells, transfers, assigns, conveys, sets over and delivers to Tenant, as of the
Renewal Term Commencement Date, all of Landlord’s right, title and interest in
and to furniture, fixtures, equipment, personal property and inventory, free and
clear of all liens, encumbrances and rights of others, but otherwise without any
covenant, warranty or representation by, or recourse against, Landlord of any
kind whatsoever. Tenant agrees to pay the sales tax, if any, imposed by a
Governmental Authority on the conveyance of such furniture, fixtures, equipment,
personal property and inventory to Tenant. During the Renewal Term, to the
extent the Cafeteria Space, the FC Space and/or the CC Space, as the case may
be, is part of the Renewal Premises, there shall be no operating agreements or
leases applicable to such space and Tenant shall be under no obligation to
employ any personnel who previously worked in such space.
          (b) All food services provided in connection with the Building
Amenities, whether within the Cafeteria or through catering elsewhere in the
Building, shall be supplied on a direct cash basis to the Amenity Customers, at
their sole cost. All Fitness Center services provided shall be on a direct cash
enrollment basis, at the sole cost of the Amenity Customers so enrolling. All
Conference Center, Roof Deck and other tenant services described in Exhibit Q
hereto provided shall be charged on a cash basis directly to the Amenity
Customers, at a current rates as set forth in Exhibit Q hereto (subject to
commercially reasonable annual increases to offset actual increased costs to
operate such services), except that to the extent the current rates include an
administrative fee, such fee shall not exceed 10% of the cost of service. The
Building Amenities shall be subject to availability on a first come first served
basis. Tenant may pre-book the use of appropriate rooms in the Conference Space
as much
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

140



--------------------------------------------------------------------------------



 



as a year in advance for up to six (6) special events in any calendar year on a
first come first served basis. Landlord shall continue to maintain and operate
(including via third-parties) the Building Amenities throughout the initial
Term. Landlord will provide food services as they currently exist or as
reasonably modified to be consistent with patterns and levels of usage, the
population being housed and served in the Building and after relevant factors.
Landlord represents that as of the Effective Date it has no plans to reduce,
change or modify its current food service delivery. The foregoing
notwithstanding, Landlord reserves the right to modify or relocate from time to
time any of the Building Amenities within the Building, so long as the modified
or relocated Building Amenities are substantially comparable and accessible to
what existed prior to such modification or relocation. In the event of such
relocation, the Cafeteria Space, the FC Space and/or the CC Space, as
applicable, shall be deemed to refer to the portion(s) of the Building to which
the Building Amenity in question has been relocated. During the initial Term,
Landlord shall cause the Building Amenities to be maintained in a clean and safe
condition, comparable to the condition as of the Effective Date.
          (c) During the initial Term, Landlord shall permit Tenant to reserve
the Roof Deck for its exclusive use at least six (6) times per year, which dates
may be reserved up to one year in advance, on a first come first served basis.
Except if required by Legal Requirements, Landlord shall not, during the initial
Term, reduce the size of the Roof Deck available for social occasions in any
material fashion.
          (d) Provided that this Sublease is in full force and effect, the Named
Tenant or another JetBlue Tenant is in occupancy of not less than 90,000 RSF of
the Building (excluding the Storage Space) and Tenant is not in default under
this Sublease beyond any applicable notice and cure period, upon written request
from Tenant to Landlord, Landlord agrees to provide during the initial Term wall
space on a portion of the second (2nd) floor of the Building as designated by
Landlord to be used by Tenant for community displays. Such displays shall be in
keeping with the first class image of the Building, shall be professional in
appearance and have been approved in writing by Landlord, which approval shall
not be unreasonably withheld or delayed. It shall not be unreasonable for
Landlord to withhold its approval if, in Landlord’s reasonable determination,
the matter is controversial or is of a political nature.
          (e) Provided that this Sublease is then in full force and effect, the
Named Tenant or another JetBlue Tenant is in occupancy of not less than 90,000
RSF of the Building (excluding the Storage Space) and Tenant is not in default
under this Sublease beyond any applicable notice and cure period, upon written
request of Tenant, Landlord shall allow the Named Tenant or another JetBlue
Tenant to use, during the initial Term, a portion of the Cafeteria Space for
“Pocket Sessions,” subject to availability and Tenant’s agreement to pay any
reasonable clean-up charges following such event incurred by Landlord. Such
events shall be in keeping with the first class image of the Building and shall
be subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed. As used herein, “Pocket Sessions” consists of not more than
seven (7) meetings per calendar year during the

141



--------------------------------------------------------------------------------



 



Term (prorated for partial calendar years occurring during the Term), solely of
the employees of the Named Tenant or another JetBlue Tenant (but not necessarily
employees who work at the Premises). The Pocket Sessions may only be held after
the Cafeteria has closed for the day and after which Tenant shall clean-up
(including restoring tables and chairs to their original locations) at Tenant’s
sole cost and expense. Attendance at a Pocket Session event shall not exceed the
lower of (i) the maximum occupancy permitted by Legal Requirements, or (ii) the
number of individuals working in the Premises at such time.
     18.12 In the event that conditions in the Premises or Building
substantially interfere with ingress or egress from the Building or Tenant’s use
of the Premises (except if caused by a casualty or condemnation, in which events
the terms of Articles 22 and 23 shall control) and Tenant is unable to use, and
does not use (except during the Eligibility Period, as that term is defined
below), at least five percent (5%) of the Premises as a result of (i) any
repair, maintenance, alteration or other work performed by Landlord or Existing
Lessor (including those required or permitted by Landlord hereunder), or which
Landlord or Existing Lessor failed to perform, and required by this Sublease, or
(ii) any failure to provide the services, utilities or ingress to and egress
from the Building or Premises caused by an event within the reasonable control
of Landlord, its agents, employees or contractors (any such set of circumstances
as set forth in items (i) or (ii) above, to be known as an “Abatement Event”);
provided, however, no Abatement Event shall be deemed to exist if resulting from
the acts or omissions of Tenant or any Tenant Party), then Tenant shall give
Landlord oral notice in accordance with Article 32 hereof (followed promptly by
written notice within forty-eight (48) hours given in accordance with Article 32
hereof) of such Abatement Event, and, if such Abatement Event continues for
seven (7) consecutive days, after Landlord’s receipt of any such notice (the
“Eligibility Period”), then the Base Rent and Additional Rent shall be abated or
reduced, as the case may be, retroactively to the first day of the Eligibility
Period, for such time that such Abatement Event continues (the “Abatement
Period”), in the proportion that the RSF of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total RSF of the
Premises; provided, however, (i) Tenant may enter the affected portion of the
Premises for the sole purpose of moving furniture and business materials without
being deemed to have “used” the Premises under this Section, (ii) Tenant may
conduct business from the Premises and otherwise occupy the Premises during the
Eligibility Period, provided that if Tenant occupies (except as reasonably
required to secure the Premises but not to conduct business) the Premises after
the expiration of the Eligibility Period, Tenant shall not receive any rental
abatement under this Section for that portion of the Premises occupied by
Tenant, and (iii) in the event that Tenant is unable to use, and does not use a
portion of the Premises for a period of time in excess of the Eligibility Period
and the remaining portion of the Premises on such floor is not sufficient to
allow Tenant to effectively conduct its business therein, and if Tenant does not
conduct its business from such remaining portion, then for such time commencing
retroactively to the first day of the Eligibility Period and continuing during
the Abatement Period, the Base Rent and Additional Rent for the entire Premises
on such floor, shall be abated for such time as Tenant continues to be so unable
to use, and does not use, the Premises (except as

142



--------------------------------------------------------------------------------



 



reasonably required to secure the Premises but not to conduct business). If,
however, Tenant reoccupies any portion of the Premises during the Abatement
Period, the Rents allocable to such reoccupied portion and any other portions of
the Premises that can be reoccupied, based on the proportion that the RSF of
such portions of the Premises bears to the total RSF of the Premises, shall be
payable by Tenant from the date Tenant reoccupies or could reoccupy such
portions of the Premises. Such right to abate Rents shall be Tenant’s sole and
exclusive remedy at law or in equity for an Abatement Event. This Section shall
not be applicable to any event covered by Article 22 or Article 23 of this
Sublease. Except as provided in this Section, nothing contained herein shall be
interpreted to mean that Tenant is excused from paying Rent due hereunder.
Nothing herein shall be deemed to limit Landlord’s obligation to provide
services, except as otherwise as provided herein. In the event that any
Abatement Event shall occur between the Commencement Date and the [***] as to
all or any portion of the Premises, then as to such portion of the Premises that
is affected by the Abatement Event, the [***] shall be extended on a day for day
basis commensurate with any corresponding delay in the performance of the
Tenant’s Work caused thereby until such Abatement Event shall cease to exist as
to the Premises or such portion thereof.
     18.13 Landlord has generator(s) to supply power in the event of an
emergency to the following Building systems as of the Effective Date: all life
safety systems and one elevator in each of the two elevator banks. Subject to
the provisions of Sections 18.07 and 21.03 hereof, Landlord shall maintain such
generator(s) during the Term in operable condition and shall continue to have
such life safety systems and elevators connected to such generator(s), as well
as any additional Building systems that may be required by applicable Legal
Requirements to be connected to such generator(s). The costs of maintaining such
generator(s) may be included in Operating Expenses.
     18.14 As of the Effective Date, there are lights installed on the roof
above the 13th floor of the Building that illuminate the Infill Building
mechanical penthouse portion of the Building, to which lighting it may be
possible to attach color gels that can illuminate said portion of the Building
with colored light. For as long as Landlord operates such lights, Tenant shall
have the non-exclusive right to request Landlord to use one or more particular
colors for such illumination, provided that Tenant, at its cost, provides
Landlord with the colored gels, provided, however, that such right shall be
exclusive, except as to Landlord, for so long as the Signage Requirements (as
such term is defined in Section 45.01 hereof) are satisfied. If Tenant makes
such request, then, subject to applicable Requirements, the rights of Landlord,
the availability of the requested color, and such other factors that Landlord
deems appropriate, Landlord shall endeavor to accommodate Tenant’s request, it
being understood and agreed that Landlord shall have no liability to Tenant for
Landlord’s failure to accommodate such request. If there shall be a scheduling
conflict between Landlord and Tenant with respect to a request pursuant to this
Section 18.14, Tenant’s request shall prevail for so long as the Signage
Requirements remain satisfied.
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

143



--------------------------------------------------------------------------------



 



ARTICLE 19
ACCESS, ALTERATIONS IN BUILDING FACILITIES, NAME
     19.01 All portions of the Building, except for the inside surfaces of all
walls, windows and doors bounding the Premises, but including exterior building
walls, core corridor walls and doors and any core corridor entrances, and all
space in or adjacent to the Premises used for shafts, stacks, pipes, conduits,
fan rooms, ducts, electric or other utilities, sinks, elevators, fire stairs or
other building facilities and systems, and the use of all of the foregoing, as
well as access thereto through the Premises for the purpose of operation,
maintenance, decoration and repair, are reserved to Landlord, except that
Landlord shall make available to Tenant, within horizontal and vertical shafts
from the telecommunications point of entry rooms on the 27th Street and 28th
Street sides of the Building to the Premises and from the Premises to the roof
of the Building, sufficient unobstructed space with as little offset as
reasonably possible (from which any discovered asbestos or other Hazardous
Materials shall be removed by Landlord at Landlord’s cost) so as to allow Tenant
to install in such shafts such conduits as may be reasonably agreed upon by
Landlord and Tenant, which at a minimum shall include four (4) four inch (4”)
conduits running in two (2) diverse paths and one (1) two inch (2”) conduit from
the Premises to the roof (collectively, “Tenant’s Conduits”) to carry Tenant’s
telecommunications and data cabling. The foregoing shall be in addition to any
riser space required in connection with Tenant’s Generator Equipment.
     19.02 Tenant shall permit Landlord and its agents and contractors, and the
utility companies servicing the Building (with Tenant having the right, at its
sole cost and expense, to have a representative present), upon prior written
notice to Tenant given at least five (5) Business Days prior to commencing work
(except in the case of an emergency where, as practicable under the
circumstances, no prior notice shall be required or a shorter notice period
shall be permitted), to erect, install, use, maintain, repair and replace
equipment, pipes, ducts and conduits in and through the Premises (other than in
the SOC or effecting the operation of the SOC unless there is an emergency or no
other practical or commercially reasonable manner in which to perform such
work), provided that they shall use commercially reasonable efforts not to
interfere with the conduct of Tenant’s business in the Premises, and further
provided that such equipment, pipes, ducts and conduits shall either be
concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises, or completely furred at points
immediately adjacent to partitioning, columns or ceilings located or to be
located in the Premises, and further provided that such installations do not
reduce the Useable Area of the Premises or the height of the ceilings in the
Premises, except to a de minimis extent.
     19.03 Provided that, in each case, Landlord shall minimize any disruption
to the conduct of Tenant’s business in the Premises, Landlord and/or Landlord’s
employees, agents and contractors may, upon reasonable advance written notice,
provided that Tenant has been given the reasonable opportunity to have a
representative present (except in an emergency where oral notice shall be given
as soon as reasonably practicable) and provided Tenant is given the opportunity
(subject to emergencies) to

144



--------------------------------------------------------------------------------



 



have a representative present, (i) examine the Premises and/or show the Premises
(except for the SOC and high security areas) to the fee owners, lessors of
superior leases, holders of superior mortgages, or prospective purchasers,
mortgagees or, during the last 22 months prior to the Expiration Date, to
prospective lessees of the Premises, make such repairs, replacements,
improvements or other changes in or to the Premises (including the facilities or
fixtures of the Premises and including in connection with repairs, replacements,
improvements or other changes being made to other parts of the Building), only
as may be provided for by this Sublease or as may be mutually agreed upon by the
parties, or as Landlord may be required to make under this Sublease or by
Requirements or in order to repair and maintain the Premises or other parts of
the Building, and (ii) have access to, enter, and/or pass through, the Premises
or any part thereof, for the purposes of exercising its rights under clause
“(i)” above, Section 19.02 above and Section 19.05 below, but only in the
conditions set forth therein. Landlord shall be allowed to take all materials
into and upon the Premises that may be reasonably required for such repairs,
changes, repainting or maintenance to the Premises only, provided that, with
respect to taking materials into the Premises as well as all other aspects of
Landlord’s access, Landlord shall not interfere with Tenant’s use of the
Premises other than to a de minimis amount, Landlord shall comply with other
provisions in this Sublease concerning access to the Premises and Landlord shall
clean up any such materials at the end of each day. Landlord and/or Landlord’s
employees, agents and contractors, as well as emergency personnel (such as, but
not limited to, firemen, policemen and utility workers) shall also have the
right to enter on and/or pass through the Premises, or any part thereof, at such
times as such entry shall be required by circumstances of emergency affecting
the Premises or the Building, Tenant may have its employee or representative
accompany all such parties in the Premises. If Tenant is not present in the
Premises to open or permit Landlord and/or Landlord’s employees, agents and
contractors and/or such emergency personnel, access or entry to or through the
Premises in an emergency, then Landlord and/or Landlord’s employees, agents and
contractors and/or such emergency personnel, as the case may be, may enter the
Premises whenever such access or entry is required for the preservation of life
or to prevent material property damage. Only in an emergency may Landlord enter
the Premises without Tenant’s prior permission and accompaniment; and only in
such circumstances may Landlord enter the SOC area. Landlord shall promptly
repair all damage caused by such entry.
     19.04 During the period of twenty-two (22) months prior to the Expiration
Date, Landlord may exhibit the Premises to prospective tenants, subject to the
provisions of Section 19.03.
     19.05 (a) Landlord has the right on not less than sixty (60) days prior
written notice to Tenant, at any time or from time-to-time, in its sole
discretion, to, and may adopt or change the name by which the Building is
commonly known, provided that throughout the Term the Building name shall be
27-01 Queens Plaza North or another reference or name relating to the address of
the Building or the Brause family and the Post Office address shall be 27-01
Queens Plaza North, unless such address is changed by the Post Office without
Landlord’s consent.

145



--------------------------------------------------------------------------------



 



          (b) Landlord has the right, on not less than ten (10) days prior
written notice to Tenant, so long as access and use of the Premises and the
Building Amenities are not impaired, and Landlord continues to maintain two
lobby entrances and elevator banks, substantially as in existence on the
Effective Date (subject to commercially reasonable changes thereto in connection
with restoration following a casualty or condemnation), Tenant’s Signs continue
to have substantially the same visibility and that the same do not interfere
with the conduct of Tenant’s business at the Premises other than to a de minimis
extent, to make such changes, alterations, additions, improvements, repairs
and/or replacements to the Building, the systems, services, equipment and
utilities of the Building, and the land on which the Building is located,
including changing the arrangement and/or location of entrances, passageways,
halls, doors, doorways, corridors, elevators, stairs, toilets and/or other
common or public parts of the Building, as Landlord, in its sole discretion,
deems necessary, appropriate or desirable. Landlord shall use commercially
reasonably efforts to minimize interference with Tenant’s use and occupancy of
the Premises during the making of such changes or alterations. Notwithstanding
anything contained in this Sublease which may be deemed to the contrary, other
than Section 18.12 hereof, (x) there shall be no allowance to Tenant for a
diminution of rental value, (y) there shall be no actual or constructive
eviction, and (z) there shall be no liability on the part of Landlord by reason
of inconvenience, annoyance, injury to business, or otherwise, as a result of
the exercise of any of Landlord’s rights set forth in the first (1st) sentence
of this Section or in any other provision of this Sublease, or as a result of
the performance or completion of the work or acts described therein or in any
other provision of this Sublease and shall reimburse Tenant for any reasonable
costs incurred by Tenant to enable Landlord to make such changes.
     19.06 Subject to the provisions of this Sublease including Section 21.03
and Articles 22 and 23, access to the Premises and the Building will be
available to Tenant 24 hours per day, 7 days per week. Landlord shall provide
security to the Building commensurate with that of other first-class
multi-tenanted office buildings in the Borough of Queens that shall be available
24 hours per day, 7 days per week consisting of, at minimum during all
non-Business Hours, a security guard or lobby attendant in a lobby. Tenant shall
have the right, at its sole cost and expense, and subject to Article 13, the
Rules and Regulations, and all applicable Legal Requirements, to install a
security system within the Premises which is compatible with any such security
systems for the Building which may be operated from time to time, including the
right to install a badge reader on one turnstile in each of the Building’s
lobbies, as more particularly provided in Section 45.02 below.
     19.07 Any reservation in this Sublease of a right by Landlord to enter upon
the Premises and to make or perform any repairs, alterations or other work in,
to or about the Premises which, in the first instance, is the obligation of
Tenant pursuant to this Sublease shall not be deemed to: (i) impose any
obligation on Landlord to do so, (ii) render Landlord liable (to Tenant or any
third party) for the failure to do so, or (iii) relieve Tenant from any
obligations to indemnify Landlord as otherwise provided elsewhere in this
Sublease.

146



--------------------------------------------------------------------------------



 



     19.08 In connection with the performance of any work that Landlord shall at
any time elect or be required to perform in accordance with the terms of this
Sublease, or in connection with complying with any Requirement applicable to the
Building or any portion thereof (whether or not Landlord is obligated to comply
with such Requirement), Landlord may erect and thereafter maintain scaffolding,
“bridges” and/or other temporary structures on the outside or inside of the
Building notwithstanding that the foregoing may obscure Signs and windows
forming a part of the Premises and notwithstanding that access to portions of
the Premises may be diverted or partially obstructed, provided that except in
the event of an emergency the Rooftop Sign shall not be obscured nor shall
Tenant be denied access to, or the ability to operate Tenant’s Generator
Equipment, New Supplemental HVAC Units on the 8th floor roof, the Roof Area and
the Roof Equipment. In the event that any such scaffolding, bridges and/or other
temporary structures on the outside of the Building obscure any of Tenant’s
signs, then Tenant at its expense in accordance with applicable Legal
Requirements, may erect temporary replacement signs to be installed on such
scaffolding, bridge or other structure. Landlord shall have no liability to
Tenant or to any Tenant Party arising out of any such work, obscuration,
diversion or obstruction, or out of the erection and maintenance of temporary
scaffolding, “bridges” and/or other structures or out of any noise resulting
from such work or erection, nor shall any matter arising out of any of the
foregoing be deemed a breach of Landlord’s covenant of quiet enjoyment. In
connection with any work performed by Landlord as set forth in this
Section 19.08, Landlord shall complete the work necessary in order to allow
removal of the “bridge” as quickly as commercially reasonable and to minimize
any interference with or disruption to the usual means of access to the Premises
and with Tenant’s use of the Premises, provided, however, that nothing contained
herein shall obligate Landlord to incur the expense of overtime or any other
premium wage rate to perform the same.
     19.09 For the purposes of this Article 19, the term “Landlord” shall
include the lessors under superior leases (including the Existing Lessor) and
the holders of superior mortgages, and in the furtherance of the provisions of
this Article 19 and the other applicable provisions of this Sublease, Tenant
shall permit the Existing Lessor and any “Owner Party” under the Existing
Superior Lease to enter the Premises for the purposes provided for in the
Existing Superior Lease, and, in addition, Tenant shall permit an inspection of
the Premises by the Existing Lessor or by any such “Owner Party,” and by
prospective purchasers or mortgagees of the fee interest in the Real Property
during “Business Hours” (as defined in the Existing Superior Lease) on “Business
Days” (as defined in the Existing Superior Lease), throughout the Term upon the
notice and under the other conditions set forth in Sections 19.02 and 19.03.
     19.10 If Tenant desires internet service and/or other telecommunication
services, Tenant, at Tenant’s sole cost and expense, shall directly arrange and
contract with a primary internet service provider (an “ISP”) designated by
Tenant to provide internet service to the Premises and with Tenant’s
telecommunications providers (collectively, “Telecommunications Provider”)
designated by Tenant to provide telecommunications service to the Premises. Only
the Tenant’s Conduits may be used for Tenant’s internet and telecommunications
needs. Additional providers, other than

147



--------------------------------------------------------------------------------



 



Verizon Business and its affiliated companies, shall be subject to Landlord’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed, except that if a proposed additional ISP is the then ISP
designated by Landlord for the Building or if the proposed additional
Telecommunications Provider is the then Telecommunications Provider designated
by Landlord for the Building, such approval shall be deemed given). All wiring
and related work, including installation of Tenant’s equipment in base Building
areas, required to be performed within the Premises and base Building areas to
allow Tenant to access such internet service and telecommunications service
shall be performed by or on behalf of Tenant in accordance with plans approved
by Landlord (which approval shall not be unreasonably withheld or delayed), and
subject to, the other applicable provisions of this Sublease, including
Article 13. All fees and charges charged by the ISP and the Telecommunications
Provider shall be paid directly to Tenant’s ISP and Telecommunications Provider
by Tenant. Tenant’s use of an ISP or a Telecommunications Provider (other than
the then ISP designated by Landlord for the Building or the then
Telecommunications Provider designated by Landlord for the Building) may be
conditioned upon such ISP and/or Telecommunications Provider executing and
delivering to Landlord (or to Landlord’s agent or designee) a commercially
reasonable license agreement, but with no charge to such ISP and/or
Telecommunications Provider. During the initial Term, Landlord shall permit
Tenant, at its sole cost and expense, to have access to Tenant’s wireless
computer network from the CC Space and the Roof Deck, or, to the extent Landlord
has permitted an open wireless network provider to service the Building, to
access such open wireless network from the CC Space and the Roof Deck, and in
connection with either of the foregoing, Tenant, at its expense, in accordance
with, and subject to, the provisions of Article 13 hereof, shall have the right
to make such interior Nonstructural Alterations that are needed to install
whatever equipment is reasonably required to permit such access; provided,
however, any such installation by Tenant shall not interfere with the access to
such open wireless network by Landlord, any other tenant or other occupant of
the Building.
ARTICLE 20
NOTICE OF ACCIDENTS
     20.01 Tenant shall endeavor to give notice to Landlord, promptly after
Tenant learns thereof, of (i) any accident in or about the Premises for which
Landlord might be liable, (ii) all fires in the Premises, (iii) all damage to or
in the Premises, including the fixtures, equipment and appurtenances thereof,
for the repair of which Landlord might be responsible, and (iv) all damage to or
in any parts or appurtenances of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator and other systems located in or passing
through the Premises or any part thereof. Landlord shall endeavor to give notice
to Tenant, promptly after Landlord learns thereof, of (i) any accident in or
about the Building for which Tenant might be liable, (ii) all fires in the
public areas of the Building, (iii) all damage to or in the Building, including
the fixtures, equipment and appurtenances thereof, for the repair of which
Tenant might be responsible, and (iv) all damage to or in any parts or
appurtenances of the Building’s sanitary, electrical,

148



--------------------------------------------------------------------------------



 



heating, ventilating, air-conditioning, elevator and other systems that serve
the Premises or any part thereof.
ARTICLE 21
NON-LIABILITY AND INDEMNIFICATION
     21.01 (a) To the fullest extent permitted by law, Landlord, the lessors
under all superior leases (including the Existing Superior Lease), the holders
of all superior mortgages, and all of their respective agents, officers,
directors, shareholders, partners and principals (disclosed or undisclosed)
(collectively, “Landlord Indemnitees”) shall not be liable or responsible to
Tenant or any Tenant Party for any injury, loss or damage to Tenant, any Tenant
Party or to any other person or for any damage to, or loss (by theft or
otherwise) of, any property of Tenant, any Tenant Party or of any other person,
irrespective of the cause of such injury, damage or loss, including any injury,
loss or damage that may be occasioned by the acts or omissions of persons
occupying any space adjacent to or adjoining the Premises, or elsewhere in the
Building, or any part thereof, or for any loss or damage resulting to Tenant,
any Tenant Party or any of their property from water, gas, steam, fire, or the
bursting, stoppage or leaking of sewer or other pipes, except, in each case, to
the extent caused by the negligence or misconduct of Landlord or a Landlord
Party or for which Landlord or a Landlord Party is liable under Legal
Requirements, in all events subject to Section 11.03 above. Furthermore,
Landlord shall not be responsible or liable for any damage to property of
Tenant, any Tenant Party or any other person, entrusted to employees of the
Building. If at any time any windows of the Premises are closed, darkened or
bricked up as a result of any Requirement or adjacent construction, neither
Landlord nor any Landlord Indemnitee shall be liable for any damage Tenant or
any Tenant Party may sustain thereby and Tenant shall not be entitled to any
compensation therefor nor abatement or diminution of rents nor shall the same
release Tenant from its obligations under this Sublease nor constitute an
eviction except as otherwise provided in this Sublease.
          (b) Wherever in this Sublease an indemnification is for the benefit of
Landlord, such indemnification shall also be for the benefit of all Landlord
Indemnitees, regardless of whether or not expressly so provided. Whenever in
this Sublease an indemnification is for the benefit of Tenant, such
indemnification shall be for the benefit of all Tenant Indemnities, regardless
of whether or not expressly so provided.
     21.02 (a) To the fullest extent permitted by law, and subject to the
provisions of Section 11.03 hereof, Tenant shall (i) indemnify and hold harmless
Landlord and all Landlord Indemnitees harmless from and against any and all
actions, proceedings, liabilities, obligations, claims, damages, deficiencies,
losses, judgments, suits, expenses and costs (including, without limitation,
reasonable legal fees and disbursements) arising under or out of, or in
connection with or resulting from (A) any negligent or otherwise wrongful act or
omission of Tenant or any other Tenant Party, except, in each case, to the
extent caused by the negligence or misconduct of Landlord or a Landlord Party;
(B) the Tenant’s or any Tenant Party’s use or manner of use of the Premises or
the management of the Premises or the conduct of any business therein; (C) any

149



--------------------------------------------------------------------------------



 



default under any of the terms, covenants or conditions of this Sublease on
Tenant’s part to observe, perform or comply with; (D) any work done, or any
condition created (other than by Landlord or a Landlord Party for Landlord’s or
Tenant’s account) in or about the Premises during the Term or during the period
of time, if any, prior to the Commencement Date that Tenant may have been given
access to the Premises or during the period of time after the expiration of the
Term that Tenant or any Tenant Party remains in possession or occupancy of the
Premises or any portion thereof; (E) the use by Tenant (or any other person) of
the Roof Installations (as such term is defined in Section 41.01 hereof) and
those portions of the Building used for the construction, installation,
maintenance, repair, operation, and use or removal of the Roof Installations;
(F) the acts or omissions of any Tenant’s Security Personnel (as such term is
defined in Section 45.02 hereof); (G) the use of the fire staircases by Tenant
or by any Tenant Party or from a violation of any of the terms or conditions set
forth herein; and/or (H) the installation, maintenance or repair of the Tenant’s
Signs (as such term is defined in Section 45.03 hereof), and (ii) reimburse to
Landlord and the Landlord Indemnities for all reasonable and actual
out-of-pocket costs and expenses paid by Landlord or any of the Landlord
Indemnities in connection with each such claim or action or proceeding brought
thereon. In case any action or proceeding be brought against Landlord or any of
the Landlord Indemnities by reason of any such claim, Tenant, upon notice from
Landlord, shall resist and defend such action or proceeding by attorneys
reasonably acceptable to Landlord, Landlord agreeing that the attorneys for the
insurance company providing Tenant’s insurance are acceptable. Notwithstanding
the foregoing, neither Tenant nor any Tenant Party shall be liable to Landlord
or Landlord Indemnitees under this Section 21.02 for indirect, consequential,
special or punitive damages.
          (b) To the fullest extent permitted by law, and subject to the
provisions of Section 11.03 hereof, Landlord shall (i) indemnify and hold
harmless Tenant and any of its agents, officers, directors, shareholders,
partners or principals (disclosed or undisclosed) (collectively, “Tenant
Indemnitees”) harmless from and against any and all actions, proceedings,
liabilities, obligations, claims, damages, deficiencies, losses, judgments,
suits, expenses and costs (including, without limitation, reasonable legal fees
and disbursements) arising under or out of, or in connection with or resulting
from (A) any negligent or otherwise wrongful act or omission of Landlord or any
of its employees, agents or contractors, except, in each case, to the extent
caused by the negligence or misconduct of Tenant or a Tenant Party; and/or
(B) any default under any of the terms, covenants or conditions of this Sublease
on Landlord’s part to observe, perform or comply with; and (ii) reimburse to
Tenant and the Tenant Indemnities for all reasonable and actual out-of-pocket
costs and expenses paid by Tenant or any of the Tenant Indemnities in connection
with each such claim or action or proceeding brought thereon. In case any action
or proceeding be brought against Tenant or any of the Tenant Indemnities by
reason of any such claim, Landlord, upon notice from Tenant, shall resist and
defend such action or proceeding by attorneys reasonably acceptable to Tenant,
Tenant agreeing that the attorneys for the insurance company providing
Landlord’s insurance are acceptable. Notwithstanding the foregoing, neither
Landlord

150



--------------------------------------------------------------------------------



 



nor any Landlord Party shall be liable to Tenant or Tenant Indemnitees under
this Section 21.02 for indirect, consequential, special or punitive damages.
     21.03 Except as otherwise expressly provided in this Sublease, if by reason
of: (i) area wide strikes or other labor troubles or strikes or other labor
troubles directed at Landlord, its managing agent and/or the Building as a
result of the acts of Tenant or any of its Affiliates, (ii) governmental
prohibitions, preemptions, restrictions or other controls, (iii) any Legal
Requirement, (iv) unavailability of fuel, supplies or labor, (v) acts of God or
the elements (such as tornado, hurricane, flood, snow, etc.), (vi) civil
commotion, acts of war, terrorism or the public enemy, (vii) fire or other
casualty or catastrophe, (viii) accidents or mechanical breakdowns not caused
directly or indirectly by the negligence or willful misconduct of the party
obligated to perform or its agents, employees or contractors, or (ix) any other
cause beyond the reasonable control of the party obligated to perform
(excluding, however, any financial inability), including the acts, or failures
to act when required to do so, of Existing Lessor in connection with the
Existing Superior Lease to the extent such actions or failure to act is not
related to any default by Landlord under the Existing Superior Lease, (each of
the events described in the preceding clauses being herein referred to as an
“Unavoidable Delay,” and, collectively, “Unavoidable Delays”), the observance,
performance or compliance with, any non-monetary obligation (i.e., any
obligation other than the obligation to pay a sum of money) on the part of the
party obligated to observe, perform or comply with, is prevented or delayed,
including the inability to supply, provide or furnish, or a delay in supplying,
providing or furnishing, any service expressly or implicitly to be supplied,
provided or furnished, or the inability to make, or a delay in making, any
alteration, decoration, installation, improvement, repair, addition or other
physical change in, to or about the Premises or any other portion of the
Building, or the inability to supply, or a delay in supplying, any equipment,
fixtures or other materials, then, for so long as such party shall be unable to
observe, perform or comply with, or shall be delayed in the observance,
performance or compliance with, any such non-monetary obligation, except as
provided in Section 18.12, this Sublease shall in no way be affected, impaired
or excused, and such party’s obligation to observe, perform or comply with any
such non-monetary obligation shall be excused for the period during which the
Unavoidable Delay prevents or delays such observance, performance or compliance.
ARTICLE 22
DESTRUCTION OR DAMAGE
     22.01 (a) If the Building or the Premises shall be partially damaged or
partially destroyed by fire or other casualty and as a result thereof a portion
of the Premises becomes untenantable, the Base Rent and the Additional Rent
payable under Article 5 hereof shall be abated on a pro rata basis, based on the
RSF of that portion of the Premises (taking into consideration whether or not
any portion of the Premises is Storage Space) as shall have been rendered
untenantable as a result of such damage or destruction or if (i) more than 30%
of the Premises becomes untenantable and the remaining area of the Premises
shall not, in Tenant’s good faith judgment, be reasonably sufficient for Tenant
to continue normal operation of its business at the Premises and Tenant vacates
the Premises, or (ii) the Premises is inaccessible and

151



--------------------------------------------------------------------------------



 



Tenant does not occupy the Premises, all of the Base Rent and Additional Rent
payable under Article 5 hereof shall be abated, for the period, commencing on
the date the Premises becomes untenantable or inaccessible and ending on the
date next preceding the earlier of (i) the date that is sixty (60) days
following the date on which the Required Landlord Restoration (as defined below)
is substantially complete or on which that portion of the Premises otherwise
becomes tenantable and accessible, and (ii) the date on which Tenant or any
Tenant Party occupies such portion of the Premises for the normal conduct of its
business. If the SOC Space shall be partially damaged or destroyed by fire or
other casualty and as a result thereof Tenant is not able to operate and does
not operate the SOC and Tenant vacates the entire SOC Space, then, and in such
event occurring, all of the Base Rent and Additional Rent applicable to the SOC
Space shall be abated, for the period commencing on the date upon which the
Tenant vacates the SOC Space and ending on the date that is the earlier to occur
of (i) the date that is ninety (90) days following the date on which the
Required Landlord Restoration is substantially complete in the SOC Space, and
(ii) the date on which Tenant or any Tenant Party occupies any portion of the
SOC Space for the conduct of business therein (Tenant’s testing of the SOC
following casualty restoration work in the SOC Space shall not be deemed
occupancy of the SOC Space); provided, however, in no event shall the Base Rent
and Additional Rent abate with regard to more than 20,000 RSF of the SOC Space
except to the extent, if any, that greater than 20,000 RSF of the SOC Space has
been damaged or destroyed by fire or other casualty. Notwithstanding anything to
the contrary herein contained, in no event shall the Base Rent or Additional
Rent abate with regard to any portion of the Premises that was not damaged or
destroyed by fire or other casualty if the fire or other casualty that damaged
or destroyed any other portion of the Premises was caused by Tenant or any
Tenant Party.
          (b) If the Building or the Premises shall be totally (which shall be
deemed to include substantially totally) damaged or destroyed by fire or other
casualty and as a result thereof the entire Premises becomes untenantable or
inaccessible, the Base Rent and the Additional Rent payable under Article 5
hereof shall be abated for the period commencing on the date the Premises
becomes untenantable or inaccessible and ending on the date that is the earliest
of (i) the date that is sixty (60) days following the date on which the Required
Landlord Restoration is substantially complete or on which the Premises
otherwise becomes tenantable and accessible, and (ii) the date on which Tenant
or any Tenant Party occupies the Premises for the normal conduct of its
business, provided that Tenant’s testing of the SOC following casualty
restoration work in the SOC Space shall not be deemed occupancy of the SOC
Space.
     22.02 If any damage or destruction described in Section 22.01 above occurs,
then, provided the Existing Superior Lease has not been terminated pursuant to
Section 13.3 thereof, and provided that this Sublease shall not have been
terminated pursuant to Section 22.03 below, Landlord shall promptly and
diligently repair or restore such damage or destruction with reasonable dispatch
after notice to it of the damage or destruction; provided, however, that
Landlord shall not be required to make (a) any repairs or restoration that are
the obligation of Tenant or any other person to make

152



--------------------------------------------------------------------------------



 



(other than Landlord’s employees, agents or contractors), or (b) repairs to
items that are obsolete, and provided further that Landlord shall not be
required to repair, replace or move any of Tenant’s Property or any Roof
Installations nor to repair or restore any Tenant’s Work or other Alterations
(regardless of whether such Tenant’s Work or other Alterations (or any portions
thereof) become the property of Landlord upon installation) (such damage or
destruction that Landlord is expressly obligated to repair or restore pursuant
to this Section being herein referred to as the “Required Landlord
Restoration”). Landlord shall perform such repairs diligently, in a good and
workmanlike manner, and shall use commercially reasonable efforts to minimize
interference with Tenant’s use and occupancy of any portion of the Premises that
remains tenantable. In furtherance of the foregoing, Landlord shall not be
obligated to make any repairs which are the obligation of the Existing Lessor to
make, but, if neither the Existing Superior Lease nor this Sublease shall have
been terminated, Landlord shall use good faith diligent efforts to cause the
Existing Lessor to make any repairs which under the Existing Superior Lease are
the obligation of the Existing Lessor to make, including if reasonably required,
an action for specific performance against the Existing Lease to cause such
compliance with the Existing Superior Lease. Nothing in this Sublease shall be
deemed a waiver of Landlord’s rights, under Section 13.3 of the Existing
Superior Lease, to terminate said Existing Superior Lease under the
circumstances set forth therein.
     22.03 (a) If the Building or the Premises shall be totally or substantially
damaged or destroyed by fire or other casualty, or if the Building shall be so
damaged or destroyed by fire or other casualty (whether or not the Premises are
damaged or destroyed) as to require a reasonably estimated expenditure by
Landlord of more than fifty (50%) percent of the full insurable value of the
Building immediately prior to the casualty, then in either such case Landlord
may terminate this Sublease by giving Tenant notice to such effect within sixty
(60) days after the date of the casualty, so long as Landlord is then
terminating the Existing Superior Lease.
          (b) In case of any damage or destruction to the Premises, Landlord
shall provide to Tenant, within ninety (90) days after the date of such damage
or destruction, a notice containing the good-faith estimate of Landlord’s
architect or other qualified expert of the period of time required to complete
restoration of such damage (the “Estimated Restoration Period”). If the
Estimated Restoration Period shall exceed nine (9) months after the date of the
casualty, Tenant shall have the right to terminate this Sublease, by notice to
Landlord within sixty (60) days after Tenant’s receipt of the notice of the
Estimated Restoration, TIME BEING OF THE ESSENCE. In the event Tenant does not
elect to so terminate this Sublease, Landlord shall complete the Required
Landlord Restoration in accordance with Section 22.02 and, in the event such
Required Landlord Restoration is not complete within nine (9) months after the
date of the casualty or such longer time period that was set forth in Landlord’s
notice as the Estimated Restoration Period, subject to Unavoidable Delays,
Tenant shall again have the right to terminate this Sublease by notice to
Landlord given at any time prior to completion of the Required Landlord
Restoration. Notwithstanding the foregoing, if Tenant fails to give Landlord
such notice of termination in the manner and in the time period set forth above,
then Tenant’s right to terminate this Sublease shall

153



--------------------------------------------------------------------------------



 



be null and void, and of no further force or effect, and this Sublease shall
continue in full force and effect, subject to the other provisions of this
Sublease.
          (c) If, in accordance with, and subject to, the provisions of this
Section, either Landlord or Tenant give the other such notice of termination,
(i) the term of this Sublease shall expire as fully and completely on the date
which is thirty (30) days after the date on which Landlord or Tenant gives the
other such notice of termination, as if such termination effective date were the
Expiration Date, (ii) on or prior to such termination effective date, Tenant
shall quit, surrender and vacate the Premises in accordance with the applicable
provisions of this Sublease but in “as is” condition as to any portion of the
Premises damaged by the casualty, without prejudice, however, to the parties’
rights and remedies against the other under the provisions of this Sublease in
effect prior to such termination effective date, and (iii) any amounts,
including Base Rent and Additional Rent, owing shall be paid up to the date of
such damage or destruction and any payments of Base Rent or Additional Rent made
by Tenant which were on account of any period subsequent to such date (less any
amounts of other rents then owing to Landlord) shall be returned to Tenant.
Landlord’s obligation to make such refund shall survive termination of this
Sublease. Notwithstanding the foregoing, if pursuant to the provisions of this
Section, either Landlord or Tenant terminate this Sublease, then Tenant may
remain in possession of the SOC Space and operate the SOC for a period of not
more than thirty (30) days beyond such termination effective date provided that:
(i) such continued occupancy shall be permitted by Legal Requirements and by the
Existing Lessor, (ii) such continued occupancy shall not create a holdover under
the Existing Superior Lease or impose any additional liability on Landlord under
the Existing Superior Lease that Landlord would not otherwise have but for such
continued occupancy of the SOC Space, (iii) Tenant shall continue to pay
Landlord all Base Rent and Additional Rent applicable to such SOC Space together
with one hundred percent (100%) of all of Landlord’s other costs to operate the
Building for the benefit of Tenant’s continued occupancy of the SOC Space if
Tenant is the only occupant operating in the Building or Tenant shall pay its
pro rata share of such costs if other tenants or occupants are operating in the
Building.
          (d) If the Premises shall be damaged or destroyed by fire or other
casualty to the extent of more than 40% of its replacement cost within the last
twenty four (24) months of the Term, either party shall have the right to
terminate this Sublease, provided that notice thereof is given to the other
party not later than sixty (60) days after such damage or destruction. However,
if Landlord shall exercise said right of termination and at that time Tenant
shall have the right to exercise its Renewal Option to extend the Term for the
Renewal Term, Tenant may render Landlord’s notice of termination null, provided
that Tenant, within thirty (30) days after receipt of the Landlord’s termination
notice, shall give the Exercise Notice to extend the Term for the Renewal Term.
     22.04 No damages, compensation or claim shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Building made pursuant to
this Article and in

154



--------------------------------------------------------------------------------



 



accordance with this Sublease, and nothing in this Article shall limit
Landlord’s other obligations under this Sublease.
     22.05 Omitted prior to execution.
     22.06 Landlord will not carry insurance of any kind on Tenant’s Property,
Roof Installations, Alterations or Tenant’s Work, and shall not be obligated to
repair any damage thereto or replace the same. Tenant shall be obligated to
carry insurance on Tenant’s Property, Roof Installations, Alterations and
Tenant’s Work as provided in Article 11 above.
     22.07 The provisions of this Article shall be considered an express
agreement governing any case of damage or destruction of the Premises by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York, providing for such a contingency in the absence of an express agreement,
and any other Requirement of like import, now or hereafter in force, shall have
no application in such case.
ARTICLE 23
EMINENT DOMAIN
     23.01 If the whole of the Building or Premises shall be lawfully taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this Sublease and the term and estate hereby granted shall forthwith
terminate as of the date of vesting of title in such taking (which date is
hereinafter also referred to as the “date of the taking”), and the rents shall
be prorated and adjusted as of such date.
     23.02 If only a part of the Building shall be so taken, this Sublease shall
be unaffected by such taking, except that Tenant may elect to terminate this
Sublease in the event of a partial taking if (i) the taking is for more than 10%
of the RSF of the Premises and the remaining area of the Premises shall not, in
Tenant’s good faith judgment, be reasonably sufficient for Tenant to continue
normal operation of its business at the Premises, (ii) the Premises is
inaccessible and comparable substitute access cannot be provided or (iii) all or
any portion of the SOC is taken and no reasonable substitute is available.
Tenant shall give notice of such election to Landlord not later than thirty
(30) days after notice of such taking is given by Landlord to Tenant. Upon the
giving of such notice by Tenant this Sublease shall terminate on the date of
such taking and the rents shall be prorated as of such termination date. Upon
such partial taking and this Sublease continuing in force as to any part of the
Premises, the rents apportioned to the part taken shall be prorated and adjusted
as of the date of taking and from such date the Base Rent for the Premises and
Additional Rent payable pursuant to Article 5 shall be appropriately adjusted
according to the RSF remaining.
     23.03 Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article without
deduction therefrom for any estate vested in Tenant by this Sublease and Tenant
shall receive no part of such award, except as hereinafter expressly provided in
this Article. Tenant hereby expressly assigns to Landlord all of its right,
title and interest in or to every such award. Notwithstanding anything herein to
the contrary, Tenant may, at its sole cost and expense, make a claim with the
condemning authority for Tenant’s moving expenses,

155



--------------------------------------------------------------------------------



 



the value of Tenant’s Property, Tenant’s furniture, fixtures, and equipment and
Tenant’s Alterations.
     23.04 If the temporary use or occupancy of all or any part of the Premises
shall be lawfully taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the Term, Tenant shall be entitled, except as
hereinafter set forth, to receive that portion of the award for such taking
which represents compensation for the use and occupancy of the Premises and, if
so awarded, for the taking of Tenant’s Property and for moving expenses. This
Sublease shall be and remain unaffected by such taking and Tenant shall continue
to be responsible for all of its obligations hereunder insofar as such
obligations are not affected by such taking and shall continue to pay in full,
the Base Rent and Additional Rent when due. If the period of temporary use or
occupancy shall extend beyond the Expiration Date, that part of the award which
represents compensation for the use or occupancy of the Premises (or a part
thereof) shall be divided between Landlord and Tenant so that Tenant shall
receive so much thereof as represents the period prior to the Expiration Date
and Landlord shall receive so much thereof as represents the period subsequent
to the Expiration Date. All moneys received by Tenant as, or as part of, an
award for temporary use and occupancy for a period beyond the date to which the
rents hereunder have been paid by Tenant shall be received, held and applied by
Tenant as a trust fund for payment of the rents falling due hereunder.
     23.05 In the event of any taking of less than the whole of the Building
which does not result in a termination of this Sublease, or in the event of a
taking for a temporary use or occupancy of all or any part of the Premises which
does not extend beyond the Expiration Date, Landlord, at its expense, shall
proceed with reasonable diligence to repair, alter and restore the remaining
parts of the Building and the Premises to substantially a Building Standard
condition to the extent that the same may be feasible and so as to constitute a
complete and tenantable Building and Premises; provided, however, that Landlord
shall not be required to make (a) any repairs or restoration that are the
obligation of Tenant or any other person to make (other than Landlord’s
employees, agents or contractors), (b) repairs to leasehold improvements and
alterations in other leasable areas of the Building, and (c) provided further
that Landlord shall not be required to repair, replace or move any of Tenant’s
Property or Roof Installations nor to repair or restore any Tenant’s Work or
Alterations, except, with regard to clause (a) and clause (c), if the award paid
to Landlord includes compensation for the items described in clauses (a) and/or
(c) above, then upon receipt of such award Landlord shall remit the portion of
the net proceeds received by Landlord allocated to such items to be used for
Tenant’s restoration obligations under this Article. In furtherance of the
foregoing, Landlord shall not be obligated to make any repairs which are the
obligation of the Existing Lessor to make, but Landlord shall use good faith
diligent efforts to cause the Existing Lessor to make any repairs which under
the Existing Superior Lease are the obligation of the Existing Lessor to make,
including if reasonably required, an action for specific performance against the
Existing Lessor to cause such compliance with the Existing Superior Lease.
     23.06 Omitted prior to execution.

156



--------------------------------------------------------------------------------



 



     23.07 Any dispute which may arise between the parties with respect to the
meaning or application of any of the provisions of this Article shall be
determined by arbitration in the manner provided in Article 34.
ARTICLE 24
SURRENDER; HOLDOVER
     24.01 On the last day of the Term, or upon any earlier termination of this
Sublease, or upon any re-entry by Landlord upon the Premises, Tenant shall quit
and surrender the Premises to Landlord broom clean and in good order, condition
and repair, except for ordinary wear and tear and damage by casualty or
condemnation, and Tenant shall have the obligation to remove property to the
extent required under Article 14 and the other applicable provisions of this
Sublease and/or by applicable Legal Requirements and shall repair all damage to
the Premises and the Building caused by such removal.
     24.02 (a) If Tenant or any Tenant Party shall remain in possession or
occupancy of any portion of the Premises, or otherwise hold over, after the
expiration of the Term, and if Landlord shall then not proceed to remove Tenant
from the Premises in the manner permitted by law (or shall not have given
written notice to Tenant that Tenant must vacate the Premises) irrespective of
whether or not Landlord accepts rent from Tenant for a period beyond the last
day of the Term, the parties hereby agree that Tenant’s occupancy of the
Premises after the expiration of the Term shall be under a month-to-month
tenancy commencing on the first day after the expiration of the Term, which
tenancy shall be upon all of the terms set forth in this Sublease except Tenant
shall pay on the first day of first month of the hold over period, as Base Rent,
an amount equal to [***]% of one-twelfth of the Base Rent payable by Tenant
during the last year of the Term (i.e., the year immediately prior to the
holdover period) for the entire Premises, without taking into account any
abatements thereof under Articles 22 or 23 hereof or otherwise, plus, as
Additional Rent, [***]% of all other rents (including Tax Payment, Expense
Payment and all other items of Additional Rent) payable under this Sublease,
(i) on the first day of the second month of such holdover period, as Base Rent,
an amount equal to [***]% of one-twelfth of the Base Rent payable by Tenant
during the last year of the Term for the entire Premises, without taking into
account any abatements thereof under Articles 22 or 23 hereof or otherwise,
plus, as Additional Rent, [***]% of all other rents (including Tax Payment,
Expense Payment and all other items of Additional Rent) payable under this
Sublease, and (ii) on the first day of each and every month thereafter, as Base
Rent, an amount equal to [***]% of one-twelfth of the Base Rent payable by
Tenant during the last year of the Term (i.e., the year immediately prior to the
holdover period) for the entire Premises, without taking into account any
abatements thereof under Articles 22 or 23 hereof or otherwise, plus, as
Additional Rent, [***]% of all other rents (including Tax Payment, Expense
Payment and all other items of Additional Rent) payable under this Sublease, it
being understood and
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

157



--------------------------------------------------------------------------------



 



agreed that if at time during such holdover periods Tenant is the only occupant
of the Building, for the purposes of calculating the Additional Rent payable
pursuant to the preceding clauses (i), (ii) and (iii), Tenant’s Proportionate
Share shall be [***]%. It is further stipulated and agreed that if Landlord
shall, at any time after the expiration of the initial Term (including any
renewal terms pursuant to Article 40 hereof) or after the expiration of any term
created thereafter pursuant to this Article, proceed to remove Tenant from the
Premises as a holdover, the rent for the use and occupancy of the Premises
during any holdover period shall be the greater of (x) the applicable rents
described in clauses (i), (ii) and (iii) above, determined as if such holdover
began on the date succeeding the last day of the initial Term (including any
renewal terms pursuant to Article 40 hereof) and not the date succeeding the
last day of any month-to-month tenancy created by this Article, and (y) the fair
market rental value of the Premises for such month. In addition to the
foregoing, Landlord shall be entitled to recover from Tenant all costs,
reasonable and actual out-of-pocket expenses, losses and damages arising from
such holdover, including all reasonable attorneys’ fees and disbursements and
court costs incurred or paid by Landlord. In no event, however, shall Tenant be
liable for any consequential or punitive damages suffered by Landlord, except,
subject to the provisions of Section 40.01(d), that any costs or damages
incurred by Landlord pursuant to the terms of the Existing Superior Lease due to
Tenant’s holdover (including a holdover of the Renewal Surrender Premises after
the expiration of the initial Term) shall not be deemed consequential or
punitive, and shall be recoverable against Tenant hereunder, regardless of
whether such costs or damages pursuant to the terms of the Existing Superior
Lease (collectively, the “Existing Superior Lease Holdover Damages” ) are in
respect of the entire premises demised under the Existing Superior Premises, and
not just the Premises, provided, however, that Landlord shall not be entitled to
make a claim for the Existing Superior Lease Holdover Damages unless Tenant
remains in possession of the Premises (or any portion thereof) for more than
thirty (30) days after the expiration of the Term (without taking into account
any month-to-month tenancy that may be created under this Section 24.02), except
that, subject to the provisions of Section 40.01(d) below, such thirty (30) day
period shall not apply to a holdover of any portion of the Renewal Surrender
Premises after the expiration of the initial Term.
          (b) Notwithstanding anything to the contrary contained in this
Sublease, the acceptance of any rent paid by Tenant pursuant to subsection
(a) above shall not preclude Landlord from commencing and prosecuting a holdover
or summary eviction proceeding or from exercising any other right or remedy
under this Sublease, at law or in equity, and the preceding sentence shall be
deemed to be an “agreement expressly providing otherwise” within the meaning of
Section 232-c of the Real Property Law of the State of New York.
          (c) All damages to Landlord by reason of holding over by Tenant (or by
any Tenant Party) may be the subject of a separate action and need not be
asserted by
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

158



--------------------------------------------------------------------------------



 



Landlord in any summary proceedings against Tenant. Tenant acknowledges that
possession of the entire Premises must be surrendered to Landlord at the
expiration or sooner termination of the Term.
ARTICLE 25
CONDITIONS OF LIMITATION
     25.01 To the extent permitted by applicable Legal Requirements, this
Sublease and the term and estate hereby granted are subject to the limitation
that whenever Tenant shall make an assignment of all or substantially all of the
property of Tenant for the benefit of creditors, or shall file a voluntary
petition under any bankruptcy or insolvency law, or an involuntary petition
alleging an act of bankruptcy or insolvency shall be filed against Tenant under
any bankruptcy or insolvency law, or whenever a petition shall be filed against
Tenant under the reorganization provisions of the United States Bankruptcy Act
or under the provisions of any law of like import, or whenever a petition shall
be filed by Tenant under the arrangement provisions of the United States
Bankruptcy Act or under the provisions of any law of like import, or whenever a
permanent receiver of Tenant or of or for the property of Tenant shall be
appointed, then, Landlord, (a) at any time after receipt of notice of the
occurrence of any such event, or (b) if such event occurs without the
acquiescence of Tenant, at any time after the event continues unstayed for
ninety (90) days, Landlord may give Tenant a notice of intention to end the Term
at the expiration of five (5) days from the date of service of such notice of
intention, and upon the expiration of said five (5) day period this Sublease and
the term and estate hereby granted, whether or not the term shall theretofore
have commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 27.
     25.02 This Sublease and the term and estate hereby granted are subject to
the further limitation that:
          (a) if there is a failure to pay when due any Base Rent, any Recurring
Additional Rent or any Additional Rent payable pursuant to Article 16 hereof,
and (i) the payment in question is not paid in full within five (5) Business
Days after Tenant is given a notice specifying such default (such notice being a
“First Default Notice”), and (ii) the payment in question is not paid in full
within five (5) Business Days after Tenant is given a second (2nd) notice after
the expiration of the first five (5) Business Day period, specifying such
default (such notice being a “Second Default Notice”), it being understood and
agreed that if two (2) First Default Notices are given within a twelve
(12) month period and within twelve (12) months after the giving of the first
(1st) of such First Default Notices there are one (1) or more failures to pay
when due any Base Rent, any Recurring Additional Rent or any Additional Rent
payable pursuant to Article 16 hereof, a Second Default Notice shall not be
required to be given to Tenant in respect of such failures and clause (ii) above
shall not be applicable to such failures. The Second Default Notice shall
contain substantially the following statement in bold and CAPITAL letters: “THIS
IS A SECOND NOTICE UNDER SECTION 25.02(a) OF

159



--------------------------------------------------------------------------------



 



THE SUBLEASE THAT TENANT IS IN DEFAULT FOR FAILURE TO PAY BASE RENT, RECURRING
ADDITIONAL RENT OR ADDITIONAL RENT UNDER THE SUBLEASE. TENANT HAS FIVE BUSINESS
DAYS TO PAY THE OVERDUE RENT”; or
          (b) if there is a failure to pay when due any Additional Rent (other
than the Additional Rent described in subsection (a) above) or other payment
payable by Tenant pursuant to any provision of this Sublease (other than the
Additional Rent described in subsection (a) above), and the payment in question
is not paid in full within ten (10) Business Days after Tenant is given a notice
specifying such default. Such notice shall contain substantially the following
statement in bold and CAPITAL letters: “THIS IS A NOTICE OF DEFAULT FOR FAILURE
TO PAY ADDITIONAL RENT PURSUANT TO SECTION 25.02 OF THE SUBLEASE. TENANT HAS TEN
BUSINESS DAYS TO PAY THE OVERDUE ADDITIONAL RENT”; or
          (c) if there is a failure to observe, perform or comply with any term,
covenant or condition contained in Section 13.06 or Article 33 of this Sublease
on Tenant’s part to observe, perform or comply with, whether by action or
inaction, and such default continues and is not cured by Tenant within ten
(10) Business Days after Tenant is given a notice specifying such default; or
          (d) if there is a failure to observe, perform or comply with any term,
covenant or condition contained in Article 19 of this Sublease on Tenant’s part
to observe, perform or comply with, whether by action or inaction, and such
default continues and is not cured by Tenant within five (5) Business Days after
Tenant is given a notice specifying such default; or
          (e) if (i) Tenant fails to provide or keep in force the insurance
required by this Sublease, at the times and for the durations specified in this
Sublease, or (ii) an Insurance Cancellation Notice is given to Landlord (whether
or not the effective date of the cancellation or modification referred to in
such Insurance Cancellation Notice of the insurance coverage that Tenant is
obligated to provide and keep in full force and effect has occurred), and
Landlord has not received binding certificates evidencing such insurance, all in
the form and substance required by this Sublease, together with evidence of
payment for such policies, within fifteen (15) days after notice is given to
Tenant of such failure; or
          (f) if any event shall occur or any contingency shall arise whereby
this Sublease or the estate hereby granted or the unexpired balance of the Term
would, by operation of law or otherwise, devolve upon or pass to any person
other than Tenant, except as expressly permitted by Article 9, and the estate
created hereby is not unconditionally and irrevocably re-acquired within thirty
(30) days after Tenant is given notice thereof; or
          (g) if the Premises shall become vacant (and Tenant, at its sole cost
and expense, fails to secure and protect the portions of the Premises so vacated

160



--------------------------------------------------------------------------------



 



during such vacating), deserted or abandoned and Tenant fails to cure such
condition within thirty (30) days after Tenant is given notice by Landlord; or
          (h) (i) if there is a failure to observe, perform or comply with any
term, covenant or condition contained in this Sublease on Tenant’s part to
observe, perform or comply with (other than those terms, covenants and
conditions contained in the provisions of this Sublease set forth in subsections
(a), (b), (c), (d) and (e) above, and excluding those events described in
subsections (f) and (g) above), whether by action or inaction, and such default
continues and is not cured in full by Tenant within thirty (30) days after
Tenant is given a written notice specifying such default, or (ii) in the case of
a default which cannot with due diligence be cured within a period of thirty
(30) days, where the continuance of such default for more than thirty (30) days
will not (A) subject Landlord to the risk of civil or criminal liability or
default under, or termination of, any superior lease or default under, or
foreclosure of, any superior mortgage, (B) subject the Real Property or any part
thereof to being condemned or vacated, or (C) subject the Real Property or any
part thereof to any lien or encumbrance or subject the certificate of occupancy
for the Building to suspension or revocation, if Tenant shall not, (x) within
thirty (30) days after Tenant is given a notice specifying such default, give
Landlord notice of Tenant’s intention to duly institute all steps necessary to
cure such default (which notice shall include a reasonably detailed description
of such steps), (y) duly institute within said thirty (30) day period, and
thereafter diligently prosecute to completion, the cure of such default, and/or
(z) complete such cure within such time after the date of the giving of such
notice to Tenant as should have been necessary to complete such cure had Tenant
so duly instituted such steps and thereafter diligently prosecuted to completion
such cure, using commercially reasonable efforts; or
          (i) if there is a default under any term, covenant or condition of the
Existing Superior Lease, or Existing Lessor claims a default thereunder, which
is solely or primarily due to the actions, or failures to act when required to
do so, of Tenant or any Tenant Party, and such default is not cured after the
expiration of any applicable cure period set forth in the Existing Superior
Lease, Tenant agreeing that if Existing Lessor shall notify Landlord or Tenant,
Landlord shall notify Tenant, that any action or failure to act of Tenant
constitutes a default under the Existing Superior Lease, Tenant shall cure such
default within the time frames set forth within, and otherwise pursuant to the
terms of, the Existing Superior Lease),
then in any of said cases set forth in the foregoing subsections (a), (b), (c)
(d), (e), (f), (g), (h) and (i), each of which is an Event of Default, or upon
the occurrence of any other Event of Default, Landlord may give to Tenant a
notice of intention to end the Term, and on the tenth (10th) day after the date
on which Landlord gives such notice to Tenant, this Sublease and the term and
estate hereby granted, whether or not the term shall theretofore have commenced,
shall terminate with the same effect as if such tenth (10th) day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 27.

161



--------------------------------------------------------------------------------



 



The foregoing notwithstanding, all notice periods set forth in Sections 25.02(a)
through (i) above shall be reduced (but not increased), to the extent necessary
so as to make such periods at least one (1) day shorter with respect to monetary
defaults, or eight (8) days shorter with respect to all other defaults, than the
corresponding notice periods provided for under the Existing Superior Lease to
the extent such Event of Default by Tenant hereunder shall constitute an Event
of Default under the Existing Superior Lease. Landlord shall provide to Tenant,
promptly after receipt of the same, any default notice received by Landlord from
the Existing Superior Lessor.
ARTICLE 26
RE-ENTRY BY LANDLORD
     26.01 If Tenant shall default in the payment of any installment of Base
Rent or of any Additional Rent, on any date upon which the same is due or
payable, and if such default shall continue for three (3) Business Days after
Landlord shall have given to Tenant notice specifying such default or if this
Sublease shall expire as in Article 25 provided or if an Event of Default shall
have occurred, Landlord or Landlord’s agents and employees may immediately or at
any time thereafter re-enter the Premises, or any part thereof, in the name of
the whole, either by summary dispossess proceedings or by any suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises again as and of its
first estate and interest therein. The word re-enter, as herein used, is not
restricted to its technical legal meaning. In the event of any termination of
this Sublease under the provisions of Article 25 or if Landlord shall re-enter
the Premises under the provisions of this Article or in the event of the
termination of this Sublease, or of re-entry, by or under any summary dispossess
or other proceeding or action or any provision of law by reason of an Event of
Default or a default hereunder on the part of Tenant, Tenant shall thereupon pay
to Landlord the Base Rent and Additional Rent payable by Tenant to Landlord up
to the time of such termination of this Sublease, or of such recovery of
possession of the Premises by Landlord, as the case may be, and shall also pay
to Landlord damages as provided in Article 27.
     26.02 In the event of a default or threatened default by Tenant or any
Tenant Party of any of Tenant’s obligations under this Sublease, Landlord shall
also have the right of injunction. The special remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which Landlord may lawfully be entitled at
any time and Landlord may invoke any remedy allowed at law or in equity as if
specific remedies were not provided for herein.
     26.03 If this Sublease shall terminate under the provisions of Article 25,
or if Landlord shall re-enter the Premises under the provisions of this Article,
or in the event of the termination of this Sublease, or of re-entry, by or under
any summary dispossess or other proceeding or action or any provision of law by
reason of an Event of Default or a default hereunder on the part of Tenant,
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or

162



--------------------------------------------------------------------------------



 



otherwise, but such moneys shall be credited by Landlord against any Base Rent
or Additional Rent due from Tenant at the time of such termination or re-entry
or, at Landlord’s option, against any damages payable by Tenant under Article 27
or pursuant to law.
ARTICLE 27
DAMAGES
     27.01 If this Sublease is terminated under the provisions of Article 25, or
if Landlord shall re-enter the Premises under the provisions of Article 26, or
in the event of the termination of this Sublease, or of re-entry, by or under
any summary dispossess or other proceeding or action or any provision of law by
reason of an Event of Default or a default hereunder on the part of Tenant,
Tenant shall pay to Landlord as damages, all amounts then owed by Tenant, plus
the reasonable and actual out-of-pocket third party expenses incurred or paid by
Landlord in terminating this Sublease or in re-entering the Premises and in
securing possession thereof, plus the reasonable and actual out-of-pocket
expenses incurred or paid by Landlord to relet the Premises or portions thereof,
including altering and preparing the Premises (or such portions) for new
tenants, brokers’ commissions, and all other expenses, plus, at the election of
Landlord, either:
          (a) sums equal to the Base Rent and the Additional Rent payable
hereunder which would have been payable by Tenant had this Sublease not so
terminated, or had Landlord not so re-entered the Premises, payable upon the due
dates therefor specified herein following such termination or such re-entry and
until the Expiration Date, provided, however, that if Landlord shall relet the
Premises during said period, Landlord shall credit Tenant with the rents
received by Landlord from such reletting, such rents to be determined by first
deducting from the gross rents as and when received by Landlord from such
reletting the damages and all other costs described in the introductory sentence
of this Section 27.01 (including the costs of terminating, re-entering and
reletting the Premises); it being understood that any such reletting may be for
a period shorter or longer than the remaining Term; but in no event shall Tenant
be entitled to receive any excess of such rents over the sums payable by Tenant
to Landlord hereunder, nor shall Tenant be entitled in any suit for the
collection of damages pursuant to this subsection to a credit in respect of any
rents from a reletting, except to the extent that such rents are actually
received by Landlord (the amount of such Base Rent and Additional Rent that
would have been so payable, less such credit, being hereinafter referred to as
the “Deficiency”). If the Premises or any part thereof should be relet in
combination with other space, then proper apportionment on a square foot basis
(for equivalent space) shall be made of the rent received from such reletting
and of the expenses of reletting. If the Premises or any part thereof be relet
by Landlord for the unexpired portion of the Term, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Premises, or part thereof, so relet during the
term of the reletting; and

163



--------------------------------------------------------------------------------



 



          (b) whether or not Landlord shall have collected any monthly
Deficiency as aforesaid, a sum which at the time of such termination of this
Sublease or at the time of any such re-entry by Landlord, as the case may be,
represents the then value of the excess, if any, discounted to present value at
the Prime Rate in effect at that time, of:
               (i) the aggregate of the Base Rent and the Additional Rent
payable hereunder which would have been payable by Tenant (conclusively
presuming the Additional Rent to be the same as was payable for the year
immediately preceding such termination) for the period commencing with such
earlier termination of this Sublease or the date of any such re-entry, as the
case may be, and ending with the Expiration Date, had this Sublease not so
terminated or had Landlord not so re-entered the Premises; over
               (ii) the aggregate of the Base Rent and the Additional Rent
payable hereunder which would have been payable by Tenant (conclusively
presuming the Additional Rent to be the same as was payable for the year
immediately preceding such termination) for the period commencing with such
earlier termination of this Sublease or the date of any such re-entry, as the
case may be, and ending with the Expiration Date, had this Sublease not so
terminated or had Landlord not so re-entered the Premises,
it being agreed that Landlord may elect the remedy described in subsection
(a) above and then elect the remedy described in subsection (b) above.
     27.02 Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if it had not been so terminated
under the provisions of Article 25, or under any provision of law, or had
Landlord not re- entered the Premises. Nothing herein contained shall be
construed to limit or preclude recovery by Landlord against Tenant of any sums
or damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any Event of Default or default
hereunder on the part of Tenant. Nothing herein contained shall be construed to
limit or prejudice the right of Landlord to prove for and obtain as liquidated
damages by reason of the termination of this Sublease or re-entry on the
Premises after an Event of Default or for the default by Tenant under this
Sublease, an amount equal to the maximum allowed by any statute or rule of law
in effect at the time when, and governing the proceedings in which, such damages
are to be proved whether or not such amount be greater, equal to, or less than
any of the sums referred to in Section 27.01, provided that under no
circumstances shall Tenant be liable under this Section 27.02 for indirect,
consequential, special or punitive damages.

164



--------------------------------------------------------------------------------



 



ARTICLE 28
WAIVER
     28.01 Tenant, for Tenant, and on behalf of any and all persons claiming
through or under Tenant, including creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any Legal Requirement, to redeem the Premises or to have a
continuance of this Sublease for the term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Sublease or after the termination of this Sublease as herein provided.
     28.02 In the event that Tenant is in arrears in payment of Base Rent or
Additional Rent hereunder, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Landlord may apply any payments made by Tenant to any items
of rent then owed to Landlord under this Sublease as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items against which any such payments shall be credited.
     28.03 LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, THE USE OR OCCUPANCY OF THE PREMISES,
INCLUDING ANY CLAIM OF INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY
REMEDY WITH RESPECT THERETO. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDING OR ACTION FOR NON-PAYMENT OF RENT, TENANT COVENANTS AND AGREES THAT
IT WILL NOT INTERPOSE, BY CONSOLIDATION OF ACTIONS OR OTHERWISE, ANY
COUNTERCLAIM OR OTHER CLAIM SEEKING AFFIRMATIVE RELIEF OF ANY NATURE OR
DESCRIPTION IN ANY SUCH PROCEEDING OR ACTION, EXCEPT A MANDATORY COUNTERCLAIM OR
DEFENSE THAT WOULD BE LOST IF NOT SO INTERPOSED.
     28.04 The provisions of Articles 16, 17 and 18 shall be considered
expressed agreements governing the services to be furnished by Landlord, and
Tenant agrees that any Requirements, now or hereafter in force, shall have no
application in connection with any enlargement of Landlord’s obligations with
respect to such services unless Tenant agrees, in writing, to pay to Landlord,
as Additional Rent, Landlord’s reasonable charges for any additional services
provided. The foregoing provisions of this Section shall not affect Landlord’s
express obligations under Articles 10 and 15 hereof.
     28.05 In the event the Base Rent or any Additional Rent shall become
uncollectible by virtue of any Legal Requirement, Tenant shall remain liable for
the maximum amount of rents that is lawfully payable, and Tenant shall enter
into such agreement or agreements and take such other action (without additional
expense to Tenant) as Landlord may reasonably request (to the extent legally
permissible), to

165



--------------------------------------------------------------------------------



 



permit Landlord to collect the maximum Base Rent and Additional Rent which may,
from time to time during the continuance of such legal rent restriction, be
legally permissible, but not in excess of the amounts of Base Rent or Additional
Rent payable under this Sublease. Upon the termination of such legal rent
restriction, (a) the Base Rent and Additional Rent, after such termination,
shall become payable under this Sublease in the amount of the Base Rent and
Additional Rent set forth in this Sublease for the period following such
termination and (b) Tenant shall pay to Landlord, to the extent legally
permissible, an amount equal to (i) the Base Rent and Additional Rent which
would have been paid pursuant to this Sublease, but for such rent restriction,
less (ii) the Base Rent and Additional Rent paid by Tenant to Landlord during
the period that such rent restriction was in effect.
ARTICLE 29
NO OTHER WAIVERS OR MODIFICATIONS
     29.01 The failure of either party to insist in any one or more instances
upon the strict performance of any one or more of the obligations of this
Sublease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Sublease or of the right to exercise such election, but
the same shall continue and remain in full force and effect with respect to any
subsequent default, act or omission. No agreement hereafter made between
Landlord and Tenant shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Sublease, in whole or in
part, unless such agreement is in writing, refers expressly to this Sublease and
is signed by the party against whom enforcement of the change, modification,
waiver, release, discharge or termination or effectuation of the abandonment is
sought.
     29.02 The following specific provisions of this Section shall not be deemed
to limit the generality of any of the foregoing provisions of this Article:
          (a) no agreement to accept a surrender of all or any part of the
Premises shall be valid unless in writing and signed by Landlord. The delivery
of keys to an employee of Landlord or of its agent shall not operate as a
termination of this Sublease or a surrender of the Premises. If Tenant shall at
any time request Landlord to sublet the Premises for Tenant’s account, Landlord
or its agent is authorized to receive said keys for such purposes without
releasing Tenant from any of its obligations under this Sublease, and Tenant
hereby releases Landlord from any liability for loss or damage to any of
Tenant’s property in connection with such subletting.
          (b) the receipt by Landlord or Tenant of rent or other sums with
knowledge of non-compliance with this Sublease by the other party shall not be
deemed a waiver of such non-compliance;
          (c) no payment by or receipt by Landlord or Tenant of a lesser amount
than the full amount due hereunder shall be deemed to be other than a payment on
account of the earliest amount due, nor shall any endorsement or

166



--------------------------------------------------------------------------------



 



statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord or Tenant may accept such check or
payment without prejudice to Landlord’s or Tenant’s respective right to recover
the balance owing and pursue any other remedy in this Sublease or at law
provided.
ARTICLE 30
CURING TENANT’S DEFAULTS, ADDITIONAL RENT
     30.01 (a) If Tenant shall default in the performance of any of Tenant’s
obligations under this Sublease, Landlord, without thereby waiving such default,
may (but shall not be obligated to) perform such obligation or otherwise cure
such default for the account and at the expense of Tenant, without (in a case of
emergency, in the case where the Term has ended or in the case of any of the
events described in Section 25.01 hereof) any requirement to give Tenant notice
of Landlord’s intention to perform such obligation or otherwise cure such
default or to give Tenant an opportunity to cure such default, and in any other
case, only if Landlord gives Tenant notice of such default and such default
continues after the expiration of the later of (i) three (3) Business Days after
the date Landlord gives Tenant such, and (ii) the applicable grace period
provided in Section 25.02 or elsewhere in this Sublease for cure of such
default.
          (b) If Tenant shall fail to pay in full any Base Rent or Additional
Rent within ten (10) days after the date it is due under this Sublease, then
(i) Tenant shall pay to Landlord as Additional Rent, upon Landlord’s demand
therefor, a late charge equal to three (3%) percent of the amount of the payment
that is not paid when so first due (provided, however, if Tenant shall fail to
pay in full any Base Rent or Additional Rent within such ten (10) day period
only once or twice within any twelve (12) month period, said late charge shall
not be payable with respect to such late payments, and if Tenant shall fail to
pay in full any Base Rent or Additional Rent within such ten (10) day period
more than twice within any twelve (12) month period, said late charge shall not
be payable with respect to the first two of such late payments within such
twelve (12) month period, but shall be payable with respect to all other such
late payments within such twelve (12) month period), and (ii) in addition to
such late charge, Tenant shall pay to Landlord as Additional Rent, upon
Landlord’s demand therefor, interest on the amount of the payment that is not
paid when so first due at a rate per annum equal to the lesser of (A) two (2%)
percent over the Prime Rate, and (B) the maximum rate of interest that then may
be charged to parties of the same legal capacity as Tenant, which interest shall
accrue and shall be computed from and after the date on which any such payment
was first due under this Sublease. Nothing herein contained shall be intended to
violate any applicable Requirement and in all instances all such late charges
and rates of interest shall be automatically reduced to any maximum applicable
legal charge or rate. The provisions of this Section are in addition to all
other rights and remedies available to Landlord for nonpayment of Base Rent or
Additional Rent.
     30.02 Bills for any expenses incurred by Landlord in connection with any
such performance described in Section 30.01 above by Landlord for the account of
Tenant,

167



--------------------------------------------------------------------------------



 



and bills for all costs, expenses and disbursements of every kind and nature
whatsoever, including reasonable counsel fees, involved in collecting or
endeavoring to collect the Base Rent or Additional Rent or any part thereof (in
the case where Tenant is in default of such obligation) or (in the case where
Tenant is in default of any of its obligations under this Sublease) enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this Sublease, or pursuant to law, including any such cost, expense and
disbursement involved in instituting and prosecuting summary proceedings, as
well as bills for any property, material, labor or services provided, furnished,
or rendered, by Landlord or at its instance to Tenant, may be sent by Landlord
to Tenant monthly, or immediately, at Landlord’s option, and, shall be due and
payable by Tenant in accordance with the terms of such bills, but in no event
earlier than fifteen (15) Business Days after Landlord gives such bills to
Tenant.
ARTICLE 31
BROKER
     31.01 Tenant covenants, warrants and represents that it had no
conversations or other communications with any broker, finder or consultant,
except Peter G. Riguardi as President of, and Ken Siegel as Managing Director
of, Jones Lang LaSalle — New York Region, representing Tenant, and Lloyd
Destanick, as Senior Vice President of Jones Lang LaSalle — New York Region,
representing Landlord (Jones Lang LaSalle — New York Region being herein
referred to as the “Broker”), in connection with the leasing of the Premises
from Landlord and that, to Tenant’s knowledge, except for the Broker, there were
no brokers, finders or consultants instrumental in consummating this Sublease.
     31.02 Landlord warrants and represents that it had no conversations or
other communications with any broker, finder or consultant (except the Broker)
in connection with the leasing of the Premises to Tenant and that, to Landlord’s
best knowledge, except for the Broker, there were no brokers, finders or
consultants instrumental in consummating this Sublease, but that Cushman &
Wakefield, Inc. (“C&W” ), in its capacity as Landlord’s managing agent and/or
leasing agent for the Building, may be entitled to a commission or other fee
pursuant to its Agreement for Brokerage Services with Landlord.
     31.03 Landlord agrees to pay Broker any brokerage commission due to the
Broker in respect of this Sublease, pursuant to a separate agreement between
Landlord and Broker, except that pursuant to a separate agreement between Tenant
and Broker, Tenant shall pay to Broker, in addition to the amounts payable by
Landlord to Broker, a commission in the amount of $[***] in respect of this
Sublease, and if Tenant fails to pay all or any portion of said $[***] to
Broker, Landlord may, but shall not be obligated to, pay all or any portion of
the unpaid portion thereof to Broker on Tenant’s behalf, and deduct the amount
so paid by Landlord to Broker from the Tenant Allowance. In
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

168



--------------------------------------------------------------------------------



 



addition, Landlord agrees to pay C&W any commission or other fee due C&W
pursuant to its Agreement for Brokerage Services with Landlord.
     31.04 Independent of the Agreement for Brokerage Services between Landlord
and C&W, Tenant has advised Landlord that C&W has made a demand on Tenant for
the payment of a brokerage commission or other remuneration from Tenant on
account of this Sublease and Tenant has rejected such demand. Tenant hereby
waives and releases Landlord from, and shall not seek from Landlord, any of
Landlord’s Affiliates or Broker, by contribution, indemnification, direct or
indirect claim, cross-claim, counterclaim, or otherwise, any and all costs,
expenses, commissions, fees, other compensation or damages paid, payable or
incurred by Tenant (including all legal, litigation and courts costs, expenses
and disbursements incurred, paid or payable by Tenant or for which Tenant is
liable) as a result of any and all claims, actions or proceedings either made or
brought by C&W against Tenant or any of Tenant’s Affiliates. In the event that
C&W makes a claim or initiates litigation against Tenant and/or Landlord, each
of Tenant and Landlord shall be responsible for their own legal fees. In
addition, Tenant shall indemnify and hold harmless Landlord from and against all
costs, expenses and damages paid or incurred by Landlord (including all legal,
litigation and courts costs, expenses and disbursements incurred or paid by
Landlord or for which Landlord is liable) as a result of any and all claims,
actions or proceedings either made or brought by any brokers, finders or
consultants (other than C&W, pursuant to this Section 31.04, and the Broker,
except for the $[***] commission described in Section 31.03 above) who claim to
have dealt with Tenant or any person (other than C&W) claiming to have been
retained by Tenant to locate space in the New York City for lease or other
occupancy by Tenant or any other person, regardless of whether such person was
actually retained by Tenant or whether such person was in any way involved with
this Sublease or the leasing of space in the Building), or arising out of
negotiations, conversations or other communications had by Tenant with such
other brokers, finders or consultants or arising out of such other brokers,
finders or consultants having shown the Premises to the Tenant. In the event
that any lien is filed by C&W and Tenant is disputing the underlying claim made
by C&W, Tenant shall have no obligation to remove such lien by bonding or
otherwise, provided that (x) Tenant keeps Landlord advised of the status of such
dispute and the basis therefor, (y) Tenant has the lien removed of record
promptly after the date that the dispute is settled, and (z) such lien is not
required to be removed under or by the Existing Superior Lease, any other
superior lease, any superior mortgage, any other agreement by which Landlord is
bound, and the failure to remove such lien would not otherwise adversely affect
Landlord, the lessor under the Existing Superior Lease or any other superior
lease, the Building or Landlord’s or such lessor’s interest therein; it being
understood and agreed that if the Existing Lessor requires such lien to be
removed, Tenant shall remove same of record within twenty-five (25) days after
Landlord’s or Existing Lessor’s request for such removal.
 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

169



--------------------------------------------------------------------------------



 



     31.05 With respect to the demand described in the first sentence of
Section 31.04 above, Landlord hereby waives and releases Tenant from, and shall
not seek from Tenant or any of Tenant’s Affiliates, by contribution,
indemnification, direct or indirect claim, cross-claim, counterclaim, or
otherwise, any and all costs, expenses, commissions, fees, other compensation or
damages paid, payable or incurred by Landlord (including all legal, litigation
and courts costs, expenses and disbursements incurred, paid or payable by
Landlord or for which Landlord is liable) as a result of any and all claims,
actions or proceedings either made or brought by C&W against Landlord or any of
Landlord’s Affiliates. In addition, Landlord shall indemnify and hold harmless
Tenant from and against all costs, expenses and damages paid or incurred by
Tenant (including all legal, litigation and courts costs, expenses and
disbursements incurred or paid by Tenant or for which Tenant is liable) as a
result of any and all claims, actions or proceedings either made or brought by
any brokers, finders or consultants) other than the Broker and C&W, who claim to
have dealt with Landlord in connection with the leasing of space in the Building
to Tenant, or arising out of negotiations, conversations or other communications
had by Landlord with such other brokers, finders or consultants in connection
with the leasing of space in the Building to Tenant. Notwithstanding anything
contained in this Sublease to the contrary, the indemnification and hold
harmless contained in this Section 31.05 shall not apply to claims made by
Broker in connection with Tenant’s failure to pay the $[***] commission
described in Section 31.03 above or to any claims made by C&W (other than a
claim made by C&W in connection with Landlord’s failure to pay C&W any
commission or other fee due C&W pursuant to its Agreement for Brokerage Services
with Landlord).
ARTICLE 32
NOTICES
     32.01 Except as otherwise expressly permitted in this Sublease, all
notices, demands, approvals, consents, requests and other communications
(collectively, “Notices”) which under the terms of this Sublease, or under or
pursuant to any Requirement, must or may be given or made by the parties hereto,
must be in writing (unless expressly stated to the contrary elsewhere in this
Sublease), and must be given or made either by sending the Notice by (i) hand
delivery, (ii) registered or certified mail of the United States of America,
return receipt requested, or (iii) a reputable nationally-recognized overnight
commercial courier service (“next business day delivery”) which provides for
delivery with receipt guaranteed, in either case addressed to each party as
follows:

     
If to Landlord:
  MetLife Lease Administration
 
  C/o Jones Lang LaSalle Americas, Inc.
 
  501 Grant Street, Suite 925
 
  Pittsburgh, PA 15259
 
  Attn: Facilities Lease Administration

 

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

170



--------------------------------------------------------------------------------



 



     
with copies to:
  Metropolitan Life Insurance Company
 
  9797 Springboro Pike
 
  Dayton, OH 45448
 
  Attn: VP, Corporate Real Estate
 
   
 
  Metropolitan Life Insurance Company
 
  1 MetLife Plaza
 
  27-01 Queens Plaza North
 
  Long Island City, NY 11101
 
  Attn: Chief Counsel, General Corporate Law

with copies (excluding attachments consisting of construction drawings, bid
documents, change orders, technical specifications, floor layouts, architectural
or engineering documents, and the like) to:

     
 
  Greenberg Traurig, LLP
 
  200 Park Avenue
 
  New York, New York 10166
 
  Attention: Daniel Ansell, Esq. and Keith E. Reich, Esq.
 
   
and if to Tenant:
  JetBlue Airways Corporation
 
  118-29 Queens Boulevard
 
  Forest Hills, New York 11375
 
  Attn: Chief Financial Officer
 
   
 
  JetBlue Airways Corporation
 
  118-29 Queens Boulevard
 
  Forest Hills, New York 11375
 
  Attn: Vice President of Corporate Real Estate Facilities
 
  Facsimile: 718 709 3602
 
   
 
  JetBlue Airways Corporation
 
  118-29 Queens Boulevard
 
  Forest Hills, New York 11375
 
  Attn: General Counsel
 
  Facsimile: 718 709 3631
 
   
And if a notice of default, a copy to:
  Holland & Knight LLP
31 West 52nd Street
 
  New York, New York 10019
 
  Attn: Martin P. Miner, Esq.
 
  Facsimile: 212 385 9010
 
  Email Address: Martin.Miner@hklaw.com

171



--------------------------------------------------------------------------------



 



     32.02 (a) All Notices shall be deemed to have been made or given (i) if
delivered by hand as provided for in this Article, on the date receipt thereof
is acknowledged by the party to whom the Notice is being given (including an
employee or agent of such party or the date on which delivery is refused),
(ii) if mailed as provided for in this Article, on the date which is three
(3) Business Days after mailing or (iii) if sent by commercial courier as
provided for in this Article, on the date which is one (1) Business Day after
the date the same was accepted by the commercial courier for delivery. Either
party may designate by a Notice given in the manner herein specified a new or
other address to which Notices shall thereafter be so given or made.
              (b) Notwithstanding the foregoing, all Base Rent and Additional
Rent statements, bills and invoices may be given by hand-delivery, facsimile
machine or by e-mail, in all cases to the attention of JetBlue Airways, Account
Payable, 6322 South, 3000 East, Suite G10, Salt Lake City, UT 84121, Facsimile
801-365-2589, Email Address nonpo-payables@jetblue.com, provided that each such
statement, bill or invoice is followed within one (1) Business Day thereafter by
notice given in accordance with clauses (ii) or (iii) above. Tenant hereby
acknowledges that no statement, bill or invoice shall be required for the
payment of Base Rent or for the payment of Recurring Additional Rent (after,
with respect to Recurring Additional Rent, the first notice that identifies the
item of Additional Rent as “Recurring Additional Rent” or otherwise identifies
the item of Additional Rent as being payable in the same amount on a regular
basis (e.g., monthly) for a period of at least twelve (12) months), regardless
of whether Tenant is given, or had ever been given, a statement, bill or invoice
for Base Rent or Recurring Additional Rent.
              (c) Notwithstanding the foregoing, all emergency repair notices
may be given by hand-delivery, facsimile machine or by e-mail (provided that
e-mail shall only be additive and not primary), in all cases for after hour
emergencies, to the attention of the JetBlue 24 hour building control desk,
Facsimile 347-545-5137, e-mail address: BlueBCS@jetblue.com, telephone numbers
347-545-3700 or 646-669-2935 and to Support Center Facilities Management, e-mail
address: bluefacsupportcenters@jetblue.com, and emergency repair notices given
during business hours shall be given to the Facilities Manager, e-mail address:
bluefacsupportcenters@jetblue.com and to the Facilities Director, e-mail
address: BlueBCS@jetblue.com, telephone numbers 347-545-3700 or 646-669-2935,
provided that such notice of an emergency repair is followed within one
(1) Business Day thereafter by notice given in accordance with clauses (ii) or
(iii) above, and shall be deemed given upon receipt.
              (d) Notwithstanding the foregoing, any notice that this Sublease
permits to be given orally shall be given to the Facilities Manager and to the
Facilities Director, provided that such oral notice is followed within one
(1) Business Day thereafter by notice given in accordance with clauses (i) or
(ii) above.

172



--------------------------------------------------------------------------------



 



ARTICLE 33
ESTOPPEL CERTIFICATE
     33.01 Within ten (10) Business Days after either party’s request, the other
party shall execute and deliver to the requesting party a statement
(i) certifying that this Sublease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications) and whether any options granted to
Tenant pursuant to the provisions of this Sublease have been exercised,
(ii) setting forth and certifying the Commencement Date, the Expiration Date and
the Base Rent, (iii) certifying the dates to which the Base Rent and Additional
Rent have been paid and the amounts thereof, (iv) stating whether or not, to the
knowledge of the signer, the other party is in default in the performance of any
of its obligations under this Sublease, and if so, specifying each such default
of which the signer may have knowledge, (v) stating, to the best of the party’s
knowledge, whether Tenant has any rights to offsets or abatement of rent,
(vi) stating whether Tenant has prepaid any rent for more than one month in
advance, and (vii) certifying, to the best of the party’s knowledge, such other
information as the requesting party reasonably requests, it being intended that
any such statement delivered pursuant hereto may be relied upon by others with
whom the party requesting such certificate may be dealing and their respective
successors and/or assigns, but that such reliance shall be limited to the party
giving such statement being estopped from contradicting any of the statements
made therein.
ARTICLE 34
ARBITRATION
     34.01 (a) No dispute relating to this Sublease or the relationship of
Landlord and Tenant under this Sublease shall be resolved by arbitration unless
this Sublease expressly provides for such dispute to be resolved by arbitration.
If a dispute arises out of (i) any or all matters relating to or arising out of
construction, plans and options, as provided by Sections 1.11, 3.02, 4.02, 4.03,
5.10, 11.06, 12.01, 14.02, 14.03, 14.05, 16.05, 16.06, 18.09, Article 23,
40.01(c), 42.01, 42.02, 42.03, 42.04, 44.06, 47.01, 47.04, 48.01, 48.02, 48.03,
48.04, 48.07, 49.03, and 49.04 herein (“Technical Disputes”), or (ii) Tenant’s
request to assign or sublet the Premises pursuant to Sections 9.05, 9.10 and
23.07 herein (“A/S Disputes”), or (iii) billing and computational disputes
relating to or arising out of such matters as set forth in Sections 1.05, 9.05,
9.10 and 23.07 (“Billing Disputes” and, generally with Technical Disputes and
A/S Disputes, “Disputes”), such Dispute will be resolved in accordance with this
Section 34.01:
          (b) Attached as Exhibit R is a list of approved arbitrators as agreed
to by Landlord and Tenant (each an “Approved Arbitrator”). The parties have
classified the Approved Arbitrators by subject matter (Technical Disputes, A/S
Disputes or Billing Disputes), and each Approved Arbitrator so classified shall
only hear Disputes arising from such subject matter. Arbitration under this
Section 34.01 shall be before a single Approved Arbitrator in New York, New
York, and shall be conducted in accordance

173



--------------------------------------------------------------------------------



 



with the then prevailing Construction Industry Arbitration Rules of the American
Arbitration Association (or any organization successor thereto) in New York, New
York (the “AAA”) for Technical Disputes and the AAA Commercial Arbitration Rules
for A/S Disputes and Billing Disputes, and, for all Disputes, the laws of the
State of New York. The arbitration shall not be administered by the AAA.
          (c) Either Landlord or Tenant may, by notice to the other, require
that a Dispute be presented for resolution to the first available Approved
Arbitrator set forth on Exhibit R. In the event the first named Approved
Arbitrator listed on the Exhibit is not available or is unwilling to serve, the
Approved Arbitrator next set forth on the list shall be engaged, and so on,
until arriving at an available Approved Arbitrator (once selected, generally,
the “Arbitrator”).
          (d) The Decision of the Arbitrator (the “Decision”) shall be in
writing and be final and conclusive on the parties and counterpart copies
thereof shall be delivered to each of the parties. The Arbitrator may, in the
Arbitrator’s discretion, grant the parties the right to conduct discovery to the
extent determined by the Arbitrator. Landlord or Tenant may enter judgment on
the Decision in any court of competent jurisdiction. The parties shall comply
with the Decision without delay.
          (e) Landlord and Tenant shall sign all documents and do all other
things necessary to submit any such matter to such arbitration and further
shall, and hereby do, waive any and all rights they or either of them may at any
time have to revoke their agreement hereunder to submit to such arbitration and
to abide by the Decision rendered thereunder. This arbitration procedure shall
be the exclusive remedy under this Sublease as to the Disputes specifically
listed in the first paragraph of this Section 34.01, and neither Landlord nor
Tenant shall have any right to seek any injunctive or other mandatory relief
from any court in connection therewith, other than to confirm or enforce any
award made hereunder.
          (f) The expenses of arbitration shall be shared equally by Landlord
and Tenant but each party shall be responsible for the out-of-pocket fees and
disbursements of its own attorneys and the expenses of its own proof.
          (g) Approved Arbitrators may resign at any time or be replaced by
agreement between Landlord and Tenant; provided, however, that once an
arbitration has commenced, a selected Arbitrator may not be replaced or
disqualified by Landlord or Tenant unless a previously undisclosed conflict is
identified which, in either party’s reasonable judgment, interferes with such
Arbitrator’s neutrality as to either party. If at any time any of the Approved
Arbitrators retires, is disqualified by Landlord or Tenant for a legitimate
reason reasonably determined by Landlord or Tenant, resigns, or is selected to
be replaced, Landlord and Tenant shall agree on a replacement Approved
Arbitrator within five (5) Business Days after notice thereof. If Landlord and
Tenant fail to so agree, either may apply to the AAA to appoint a replacement
Approved Arbitrator. All newly chosen Approved Arbitrators shall be placed at
the bottom most position of the applicable subject matter classification on the
Exhibit R list.

174



--------------------------------------------------------------------------------



 



          (h) If at any time there are two (2) or fewer Approved Arbitrators in
a certain subject matter classification, the parties shall endeavor to add at
least two (2) new Approved Arbitrators to such subject matter classification. If
such cannot be accomplished in thirty (30) days, then either party may apply to
the AAA for the appointment of such additional Approved Arbitrators.
          (i) Landlord and Tenant shall hold harmless the Approved Arbitrators
for any damages, including reasonable attorneys’ fees, resulting from any
Dispute submitted to arbitration pursuant to the provisions hereof.
          (j) In rendering a determination, the Arbitrator shall not add to or
subtract from or otherwise modify the provisions of this Section or this
Sublease.
     34.02 The rules and procedures set forth in the foregoing Section 34.01
shall apply only to Disputes relating to or arising out of those sections of
this Sublease specifically listed in the first paragraph of said Section 34.01.
ARTICLE 35
NO OTHER REPRESENTATIONS, CONSTRUCTION, GOVERNING LAW, CONSENTS
     35.01 Tenant expressly acknowledges and agrees that Landlord has not made
and is not making, and Tenant, in executing and delivering this Sublease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Sublease or in any
other written agreement which may be made between the parties concurrently with
the execution and delivery of this Sublease and shall expressly refer to this
Sublease. This Sublease and said other written agreement(s) made concurrently
herewith are hereinafter referred to as the “lease documents.” It is understood
and agreed that all understandings and agreements heretofore had between the
parties are merged in the lease documents, which alone fully and completely
express their agreements and that the same are entered into after full
investigation, neither party relying upon any statement or representation not
embodied in the lease documents, made by the other.
     35.02 If any of the provisions of this Sublease, or the application thereof
to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Sublease, or the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of this Sublease shall be valid and enforceable to the fullest
extent permitted by law.
     35.03 This Sublease shall be governed in all respects by the laws of the
State of New York applicable to agreements made and wholly executed therein
without reference to conflicts of laws principles.
     35.04 If Tenant shall request Landlord’s consent or approval pursuant to
any of the provisions of this Sublease or otherwise, and Landlord shall fail or
refuse to give, or

175



--------------------------------------------------------------------------------



 



shall delay in giving, such consent or approval, Tenant shall in no event make,
or be entitled to make, any claim for damages (nor shall Tenant assert, or be
entitled to assert, any such claim by way of defense, set-off, or counterclaim)
based upon any claim or assertion by Tenant that Landlord unreasonably withheld
or delayed its consent or approval, and Tenant hereby waives any and all rights
that it may have, from whatever source derived, to make or assert any such
claim. Tenant’s sole remedy for any such failure, refusal, or delay shall be an
action for a declaratory judgment, specific performance, or injunction, and such
remedies shall be available only in those instances where Landlord has expressly
agreed in writing not to unreasonably withhold or delay its consent or approval
or where, as a matter of law, Landlord may not unreasonably withhold or delay
the same. In addition, whenever in this Sublease Landlord is required to be
reasonable in the granting of any consent or approval or otherwise, Landlord
shall be deemed to have been reasonable in the refusal to give its consent or
approval or otherwise if: (a) Landlord is not permitted to do so under the terms
of any superior lease or superior mortgage or (b) the consent or approval of any
superior lessor or holder of superior mortgagee is required and has been denied
or not given.
     35.05 Submission by Landlord of this Sublease to Tenant shall confer no
rights nor impose any obligations on either party unless and until both Landlord
and Tenant shall have executed this Sublease and duplicate originals thereof
shall have been delivered to the respective parties.
     35.06 If there shall be more than one person named as Tenant herein, then
all such persons shall be deemed to be joint tenants in the leasehold estate
demised hereby, with joint and several liability hereunder.
     35.07 Without the other party’s prior written consent, neither party may
record this Sublease or a memorandum hereof.
ARTICLE 36
PARTIES BOUND
     36.01 The obligations of this Sublease shall bind and benefit the
successors and assigns of the parties with the same effect as if mentioned in
each instance where a party is named or referred to, except that no violation of
the provisions of Article 9 shall operate to vest any rights in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 25.
     36.02 WITH RESPECT TO THE SATISFACTION OF THE REMEDIES OF TENANT, ALL OTHER
TENANT PARTIES AND ALL OTHER PERSONS CLAIMING BY, THROUGH OR UNDER TENANT, FOR
THE COLLECTION OF A JUDGMENT, AWARD OR DAMAGES (OR OTHER JUDICIAL OR
ADMINISTRATIVE PROCESS OR ARBITRATION PROCEEDING) AGAINST LANDLORD IN THE EVENT
OF EITHER ANY DEFAULT BY LANDLORD UNDER THIS SUBLEASE, ANY AGREEMENT THAT
FURTHER SUBLEASES THE PREMISES OR ANY PORTION THEREOF, OR OTHERWISE IN RESPECT
OF, OR APPURTENANT TO, THIS

176



--------------------------------------------------------------------------------



 



SUBLEASE, THE PREMISES (OR ANY PORTION THEREOF) OR THE REAL PROPERTY, LANDLORD’S
AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS, ACTIONS AND JUDGMENTS SHALL NOT
EXCEED $[***]. NO PARTNER, MEMBER, OFFICER OR DIRECTOR OF LANDLORD, DISCLOSED OR
UNDISCLOSED, SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE
FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH RESPECT TO THIS
SUBLEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, OR THE USE AND
OCCUPANCY OF THE PREMISES BY TENANT OR BY ANY TENANT PARTY OR OTHERWISE IN
RESPECT OF, OR APPURTENANT TO, THIS SUBLEASE, THE PREMISES (OR ANY PORTION
THEREOF) OR THE REAL PROPERTY. LANDLORD SHALL IN NO EVENT BE LIABLE FOR ANY LOSS
OF BUSINESS OR ANY INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES UNDER OR
WITH RESPECT TO THIS SUBLEASE, THE RELATIONSHIP OF LANDLORD AND TENANT
HEREUNDER, OR THE USE AND OCCUPANCY OF THE PREMISES (OR ANY PORTION THEREOF) BY
TENANT OR BY ANY TENANT PARTY OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO,
THIS SUBLEASE, THE PREMISES OR THE REAL PROPERTY.
ARTICLE 37
CERTAIN DEFINITIONS AND CONSTRUCTION
     37.01 For the purposes of this Sublease and all agreements supplemental to
this Sublease, unless otherwise stated herein the capitalized terms used herein
shall have the meanings set forth in Exhibit H annexed hereto or as otherwise
defined in this Sublease.
     37.02 The various terms which are in quotation marks, bolded or underlined
and defined in other Articles of this Sublease or are defined in Exhibits
annexed hereto, shall have the meanings specified in such other Articles and
such Exhibits for all purposes of this Sublease and all agreements supplemental
thereto.
     37.03 The captions and headings in this Sublease are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Sublease or the intent of any provision hereof.
ARTICLE 38
ADJACENT EXCAVATION AND CONSTRUCTION; SHORING; VAULTS
     38.01 If an excavation or other substructure work shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as shall be necessary to
preserve the wall
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

177



--------------------------------------------------------------------------------



 



of or the Building from injury or damage and to support the same by proper
foundations without any claim for damages or indemnity against Landlord, or
diminution or abatement of rent, provided, however, Landlord shall minimize any
disruption to the conduct of Tenant’s business in the Premises.
     38.02 No vaults, vault space or area, whether or not enclosed or covered,
not within the property line of the Building is leased hereunder, anything
contained in or indicated on any sketch, blue print or plan or anything
contained elsewhere in this Sublease to the contrary notwithstanding. Landlord
makes no representation as to the location of the property line of the Building.
All vaults and vault space and all such areas not within the property line of
the Building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or utility, Landlord shall not be subject to any
liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.
ARTICLE 39
JETBLUE COMPETITOR RESTRICTIONS
     39.01 For the purposes of this Article, “Noncompete Requirements” mean that
(i) this Sublease is then in full force and effect, (ii) the Named Tenant or
another JetBlue Tenant is the Tenant under this Sublease, and (iii) the premises
demised under this Sublease consists of not less than 92,640 RSF of the Building
above the ground floor, and the Named Tenant or another JetBlue Tenant is using
and occupying not less than 92,640 RSF of the Building above the ground floor,
in accordance with, and subject to, the applicable provisions of this Sublease.
For the purposes of satisfying the Noncompete Requirements, the premises demised
under this Sublease shall not include any portion of the Storage Space.
     39.02 Provided that the Noncompete Requirements are satisfied, then,
subject to the rights of tenants in the Building (other than Landlord) under
leases, subleases and other occupancy agreements in existence as of the
Effective Date, and the renewals and extensions of the terms thereof, Landlord
will not enter into a sublease, license agreement or other occupancy agreement
(or consent to an assignment, sub-sublease, license or sublicense of a
subtenant’s sublease, to the extent that Landlord may withhold such consent
under the sublease or other agreement in question and under applicable Legal
Requirements) with a “Tenant Competitor Entity” or grant any signage rights in
or on the Building (other than on the Building’s directory) to a Tenant
Competitor Entity. For purposes of this Article 39, a “Tenant Competitor Entity”
shall mean, as of the effective date of the sublease, license agreement or other
occupancy agreement, any of the ten (10) airlines identified by the names, or
commonly referred to as, AirTran, American, Delta, Southwest, Spirit, US
Airways, Continental, Virgin Group, Republic Holdings or United, or any
Affiliate of the foregoing ten (10) airlines which is an

178



--------------------------------------------------------------------------------



 



airline or shares the name (or a derivative of the name) of any of said
airlines. Tenant may replace any of the foregoing named Tenant Competitor
Entitles with another airline upon notice to Landlord (which notice shall not be
given more frequently than two (2) times in any 12-month period, except that if
Landlord is already in negotiations with such replacement entity at the time of
such notice, Landlord shall have one hundred thirty-five (135) days from receipt
of such notice to execute such sublease (or to consent to an assignment,
sub-sublease, license or sublicense to such entity) with such entity, before
such replacement entity would be deemed a Tenant Competitor Entity).
     39.03 The restrictions set forth in Section 39.02 above shall not apply
during any time that any of the Noncompete Requirements are not satisfied, so
that during such time that any of the Noncompete Requirements are not satisfied,
Landlord and/or any other tenant of the Building shall be permitted to sublease,
license agreement or other occupancy agreement to a Tenant Competitor Entity,
and if after such sublease, license agreement or other occupancy agreement, all
of the Noncompete Requirements are once again are satisfied, such prior
sublease, license agreement or other occupancy agreement may commence or
continue, as the case may be, shall not be a default by Landlord under this
Sublease, shall not affect any of Tenant’s obligations or liabilities, and shall
not impose upon Landlord any obligation or liability whatsoever, and Tenant
shall have no right to enforce the provisions of Section 39.02 above with
respect to such prior sublease, license agreement or other occupancy agreement.
ARTICLE 40
RENEWAL OPTION
     40.01 (a) Tenant shall have the option (the “Renewal Option”) to renew the
initial Term (but not the Renewal Term) for the Renewal Premises (as hereinafter
defined), subject to the terms below, for one renewal term of five (5) years
(the “Renewal Term”) commencing on the day after the expiration of the initial
Term (the “Renewal Term Commencement Date”) and ending on the date (the “Renewal
Term Expiration Date”) immediately preceding the fifth (5th) anniversary of the
Renewal Term Commencement Date or on such earlier date upon which the Renewal
Term may expire or be cancelled or terminated pursuant to any of the conditions
or covenants of this Sublease or pursuant to any Legal Requirement. Tenant shall
have, and may exercise, the Renewal Option, and the Renewal Term shall commence,
only if (i) Tenant notifies Landlord (the “Exercise Notice”) of Tenant’s
exercise of the Renewal Option not later than July 31, 2021, (ii) this Sublease
shall be in full force and effect on the date that Tenant exercises the Renewal
Option, (iii) at the time of the exercise of the Renewal Option no Event of
Default based on a monetary default or a material non-monetary default shall
have occurred and be continuing hereunder, (iv) the Named Tenant, its
“Affiliates” (as such term is defined in the Existing Superior Lease) or its
successor by merger, consolidation or sale of assets, on the date Tenant
exercises the Renewal Option and on the Renewal Term Commencement Date, occupies
two or more full Base Floors, or the equivalent RSF of space in the Building
above the ground floor thereof, excluding the Storage Space (but, in either
case, this requirement shall be deemed met if the occupancy is less by not more
than 25,000 RSF), (v) on the date that Tenant

179



--------------------------------------------------------------------------------



 



exercises the Renewal Option, no portion of the Building is subject to a
sublease or other occupancy agreement pursuant to which any portion of the
Renewal Premises will be sublet or otherwise occupied by a third-party (other
than to [JetBlue Tenants], Affiliated Persons and/or pursuant to
Sections 2.12(b) and/or 9.19 hereof) during any portion of the Renewal Term, and
[(vi) all of the conditions set forth in the Third Amendment of the Existing
Superior Lease with respect to the renewal of the term thereof are satisfied.
TIME IS OF THE ESSENCE with respect to the giving of the Exercise Notice. The
Renewal Term shall be upon all of the agreements, terms, covenants and
conditions of this Sublease, except that (v) Tenant shall have no further right
to renew the Term, (w) there shall be no [***], (x) there shall be no Tenant
Allowance, (y) Tenant shall accept the Renewal Premises in its As Is-Where Is
condition, except that for any portion of the Renewal Premises that is not a
part of the Premises on the last day of the initial Term, such portion(s) of the
Renewal Premises shall also be delivered to Tenant on the Renewal Term
Commencement Date vacant, free of tenancies and in broom clean condition, and
(z) the Base Rent and Additional Rent, on a per RSF basis, payable for the
Renewal Premises for the Renewal Term will [***]. Landlord shall permit Tenant
to participate in any rent and any other negotiation with the Existing Lessor or
its representatives under the Existing Superior Lease which relates to the
Renewal Term. If the Renewal Premises constitutes a majority of the RSF being
renewed pursuant to the Existing Superior Lease, then Landlord shall not agree
to the “Base Rent” and “Additional Rent” payable under the Existing Superior
Lease for the Renewal Term that are subject to dispute or the agreement of the
parties pursuant to the Existing Superior Lease without Tenant’s prior written
approval and if Tenant does not approve the proposed “Base Rent” and “Additional
Rent” payable under the Existing Superior Lease for the Renewal Term, Landlord
shall arbitrate same, with Tenant’s participation, in accordance with, and
subject to, the applicable provisions of the Existing Superior Lease. Also if
the Renewal Premises constitutes a majority of the RSF being renewed pursuant to
the Existing Superior Lease, Landlord shall not reach any settlement of the
matters being arbitrated without Tenant’s prior written approval, it being
understood and agreed that with respect to any matters that Landlord, as the
tenant under the Existing Superior Lease, is not permitted to dispute (including
the determination by the arbitrator(s) of the “Base Rent” and “Additional Rent”
payable under the Existing Superior Lease), Tenant shall have no right of
approval and no right to dispute.
          (b) Provided Tenant gives to Landlord and the Existing Lessor notice
(the “Amenities Request Notice” ) between September 1, 2020 and December 31,
2020, both dates inclusive and TIME BEING OF THE ESSENCE, which contains
substantially the following statement in bold and CAPITAL letters:
in the Amenities Request Notice to Landlord:
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

180



--------------------------------------------------------------------------------



 



“NO LATER THAN MAY 30, 2021, PLEASE ADVISE TENANT PURSUANT TO SECTION 40.01 OF
THE SUBLEASE AS TO WHETHER OR NOT YOU INTEND TO CONTINUE TO OPERATE THE
CAFETERIA, THE FITNESS CENTER AND/OR THE CONFERENCE CENTER DURING THE RENEWAL
TERM,”
in the Amenities Request Notice to the Existing Lessor, a copy of which shall
contemporaneously be given to Landlord:
“NO LATER THAN THE DATE WHICH IS 120 DAYS AFTER THE GIVING OF THIS AMENITIES
REQUEST NOTICE, PLEASE ADVISE SUBTENANT PURSUANT TO SECTION ___ OF THE THIRD
AMENDMENT OF LEASE BETWEEN BRAUSE PLAZA NORTH LLC, AS LANDLORD, AND METROPOLITAN
LIFE INSURANCE COMPANY, AS TENANT, AS TO WHETHER OR NOT YOU INTEND TO OPERATE
THE CAFETERIA, THE FITNESS CENTER AND/OR THE CONFERENCE CENTER DURING THE
RENEWAL TERM OF THE SUBLEASE BETWEEN METROPOLITAN LIFE INSURANCE COMPANY AND
JETBLUE AIRWAYS CORPORATION,”
Landlord shall, no later than May 30, 2021, TIME BEING OF THE ESSENCE, notify
Tenant as to whether Landlord intends to continue to operate the Cafeteria, the
Fitness Center and/or the Conference Space as a conference center during the
Renewal Term. Landlord’s failure to so respond to the Amenities Request Notice
by May 30, 2021 shall be deemed Landlord’s notification to Tenant that Landlord
does not intend to continue to operate any of such Building Amenities during the
Renewal Term. If Landlord notifies (or is deemed to have notified) Tenant that
Landlord does not intend to continue to operate one (1) or more of such Building
Amenities during the Renewal Term, and Existing Lessor notifies (or, pursuant to
the Third Amendment of the Existing Superior Lease, is deemed to have notified)
Tenant that Existing Lessor does not intend to operate during the Renewal Term
one (1) or more of the same Building Amenities that Landlord does not intend to
continue to operate, then, in the Exercise Notice, Tenant may include in the
Renewal Premises any such spaces or, in the case of the Cafeteria Space, a
portion of such space, that Landlord and Existing Lessor do not intend to
continue to operate, or operate, as the case may be, as a Building Amenity,
provided that, with respect to the Cafeteria, such space shall include the
kitchen and server and all or a portion of the then existing seating area, and
with respect to the Fitness Center and the Conference Center, such space must be
the entire FC Space and the entire CC Space, respectively.
          (c) (i) For the purposes of this Article, “Renewal Premises” mean,
subject to Tenant satisfying the conditions and other requirements of this
subsection (c) and subsection (b) above, the entire Premises demised to Tenant
under this Sublease on the date that Tenant exercises the Renewal Option, except
that if the entire Premises demised to Tenant under this Sublease on the date
that Tenant exercises the Renewal Option consists of less than 278,544 RSF of
space in the Building above the ground floor thereof (i.e., the equivalent of
the RSF of the entire fifth (5th), sixth (6th) and seventh (7th) floors of the
Building), excluding the Storage Space, Tenant may in the Exercise Notice (but
subject to the provisions of this subsection (c)),

181



--------------------------------------------------------------------------------



 



increase the Renewal Premises to include additional space in the Building (other
than the Storage Space, the RP Cafeteria Space, the FC Space and the CC Space),
which additional space shall be selected by Tenant (subject to the provisions of
this subsection (c)) and identified in the Exercise Notice, so that the entire
Renewal Premises (excluding the RP Cafeteria Space, the FC Space and the CC
Space) consists of not more than 278,544 RSF, in the aggregate; provided,
however, if the entire Premises demised to Tenant under this Sublease on the
date that Tenant exercises the Renewal Option consists of less than 185,572 RSF
of space in the Building above the ground floor thereof (i.e., the equivalent of
the RSF of the entire sixth (6th) and seventh (7th) floors of the Building),
excluding the Storage Space, Tenant must in the Exercise Notice, for the
Exercise Notice to be valid (but subject to the provisions of this subsection
(c)) increase the Renewal Premises to include additional space in the Building
(other than the Storage Space, the RP Cafeteria Space, the FC Space and the CC
Space), so that the entire Renewal Premises consists of not less than 185,572
RSF, in the aggregate, and not more than 278,544 RSF, in the aggregate. The
additional space described in the preceding sentence must be, in addition to
satisfying all of the other conditions and requirements set forth in this
subsection (c), space located on the fourth (4th), fifth (5th), sixth (6th)
and/or seventh (7th) floors of the Building that is contiguous to space that is
demised to Tenant under this Sublease on the date that Tenant exercises the
Renewal Option.
               (ii) Subject to the provisions of this subsection (c) and
subsection (b) above, if the entire Premises demised to Tenant under this
Sublease on the date that Tenant exercises the Renewal Option consists of more
than 278,544 RSF, in the aggregate of space in the Building above the ground
floor thereof, excluding the Storage Space, Tenant may in the Exercise Notice
(but subject to the provisions of this subsection (c)) reduce the Renewal
Premises (excluding the RP Cafeteria Space, the FC Space and the CC Space), to
not less than 185,572 RSF, in the aggregate. Subject to the provisions of this
subsection (c), the space to be eliminated from the Premises to achieve Renewal
Premises of not less than 185,572 RSF (which space, for the Exercise Notice to
be effective, must be set forth in the Exercise Notice) shall be eliminated:
first, from the floors above the seventh (7th) floor of the Building, starting
with the highest floor above the seventh (7th) floor, and then from any floors
so long as the Renewal Premises satisfies the other conditions and requirements
set forth in this subsection (c).
               (iii) Notwithstanding anything contained herein to the contrary,
unless Landlord otherwise agrees in writing or as part of the selection to be
made by Landlord pursuant to subsection (i) above, the Renewal Premises must
satisfy the following conditions, and Tenant shall comply with the following
conditions in selecting the Renewal Premises, including additional or substitute
space for the Renewal Premises, and in eliminating space from the Renewal
Premises, notwithstanding the fact that the result of applying such conditions
may be Renewal Premises consisting more or less than the RSF desired by Tenant
and/or Renewal Premises (or portions thereof) not located in the most desirable
locations in the Building:

182



--------------------------------------------------------------------------------



 



                    (A) The Renewal Premises shall consist of at least two
(2) full floors in the Building that are contiguous to each other and all floors
on which any portion of the Renewal Premises are located must be contiguous to
each other (excluding the RP Cafeteria Space, the FC Space and the CC Space);
                    (B) The Renewal Premises shall consist of no more than one
(1) Partial Floor space, which Partial Floor space shall be on the highest or
lowest floor of the Renewal Premises (excluding the RP Cafeteria Space, the FC
Space and the CC Space), with the balance of such Partial Floor constituting not
less than 15,000 RSF and being a Rentable Block;
                    (C) The Renewal Premises must consist of the sixth (6th) and
seventh (7th) floors of the Building, unless, as the result of the exercise by
Landlord of Landlord’s Option pursuant to Section 9.02(c) hereof, one (1) or
more portions of the sixth (6th) or seventh (7th) floor of the Building is not a
part of the Premises demised to Tenant under this Sublease on the date that
Tenant exercises the Renewal Option, provided, however, that subject to the
other conditions set forth in this subsection (iii) and the other provisions of
this subsection (c), (A) Tenant can substitute the entire fifth (5th) floor of
the Building for the entire (7th) floor of the Building, if, on the date that
Tenant exercises the Renewal Option, the Premises demised to Tenant under this
Sublease includes at least a portion of the fifth (5th) floor of the Building,
or (B) Tenant can substitute the entire fifth (5th) floor and fourth (4th)
floors of the Building for the entire (7th) and sixth (6th) floors of the
Building, if, on the date that Tenant exercises the Renewal Option, the Premises
demised to Tenant under this Sublease includes at least a portion of the fifth
(5th) floor and a portion of the fourth (4th) floor of the Building;
                    (D) The Renewal Premises shall not consist of any space on a
given floor of the Building if, on the date that Tenant exercises the Renewal
Option, the Premises demised to Tenant under this Sublease does not include at
least a portion of the floor in question, unless required to satisfy the
contiguity requirements set forth in this subsection (c);
                    (E) Intentionally omitted;
                    (F) Intentionally omitted;
                    (G) If the Renewal Premises desired by Tenant is more than
185,572 RSF, but less than 278,544 RSF, in the aggregate, the Renewal Premises
must be at least 195,572 (i.e., the equivalent of the RSF of the sixth (6th) and
seventh (7th) floors of the Building, plus 10,000 RSF);
                    (H) If the Renewal Premises desired by Tenant is more than
278,544 RSF, in the aggregate, then the RSF of the Renewal Premises must be the
equivalent of entire Base Floors, plus at least fifty (50%) percent of another
Base Floor (for example, the equivalent RSF of the entire fifth (5th), sixth
(6th) and seventh (7th) floors of the Building, plus fifty (50%) percent of the
fourth (4th) floor of the Building, or the equivalent RSF of the entire fourth
(4th), fifth (5th), sixth (6th) and seventh (7th)

183



--------------------------------------------------------------------------------



 



floors of the Building, plus fifty (50%) percent of the third (3rd) floor of the
Building, which fifty (50%) percent requirement shall be reduced as necessary to
comply with the condition set forth in subsection (J) below;
                    (I) If the entire Premises demised to Tenant under this
Sublease on the date that Tenant exercises the Renewal Option consists of less
than 278,544 RSF, in the aggregate of space in the Building above the ground
floor thereof, excluding the Storage Space, the Renewal Premises shall not
consist of more than 278,544 RSF, in the aggregate, excluding the RP Cafeteria
Space, the FC Space and the CC Space; and
                    (J) Under no circumstance shall the Renewal Premises exceed
303,356 RSF.
               (iv) By notice given to Tenant within sixty (60) days after
Landlord’s receipt of the Exercise Notice, Landlord may consolidate the Renewal
Premises by substituting Partial Floor spaces of the Building not selected by
Tenant as Renewal Premises for Partial Floor spaces of the Building selected by
Tenant, to result in, to the extent commercially practicable, achieving the
requirements of the Renewal Premises consisting of Full Floor spaces and not
more than one (1) Partial Floor space, as more particularly provided in
subsection (iii) above, except that Landlord shall not relocate the SOC pursuant
to this subsection (iv) without Tenant’s written consent.
               (v) Under no circumstances shall the Renewal Premises include any
portion of the Storage Space.
               (vi) For any Partial Floor space leased by Tenant as part of the
Renewal Premises, the Demising Work, if any, required to be performed on the
Partial Floor in question shall be performed by Landlord by the Renewal Premises
Commencement Date, and, within thirty (30) days after Landlord’s demand
therefor, Tenant shall reimburse Landlord fifty (50%) percent of the cost and
expense incurred by Landlord to perform such Demising Work, as evidenced by
reasonably detailed invoices and/or receipts delivered to Tenant, if such
Partial Floor space results from Landlord exercising its consolidation rights
pursuant to subsection (iv) above, or 100% of the cost and expense incurred by
Landlord to perform such Demising Work, as evidenced by reasonably detailed
invoices and/or receipts delivered to Tenant, if such Partial Floor space
results from any other reason.
               (vii) Landlord and Tenant acknowledge and agree that their
respective rights and obligations under this Article 40 are subject to the
relocation rights of the Existing Lessor under the Existing Superior Lease.
               (viii) Any dispute between Landlord and Tenant concerning any
aspect of Renewal Premises shall be resolved by either party submitting such
dispute to arbitration as provided in Article 34.

184



--------------------------------------------------------------------------------



 



          (d) If Tenant is required to consolidate the Renewal Premises pursuant
to the foregoing provisions of Section 40.01(c) and the space into which Tenant
shall relocate in order to consolidate is not part of the Premises, then
Landlord shall deliver such relocation space to Tenant in the condition required
pursuant to clause “(y)” of Section 40.01(a) above on or before March 31, 2023
in order to provide Tenant with not less than ninety (90) days before the
Expiration Date to complete such relocation and consolidation. Tenant shall
complete such consolidation at Tenant’s expense. If Landlord does not deliver
such relocation space to Tenant on or before March 31, 2023, TIME BEING OF THE
ESSENCE, and Tenant does not complete the consolidation of its space by the
Expiration Date, then Tenant shall not be in default hereunder and shall have no
liability, whether hereunder, under the Existing Superior Lease, including for
Existing Superior Lease Holdover Damages, or at law or in equity, for any
holdover after the Expiration Date for the number of days that Landlord did not
deliver possession of the relocation space to Tenant after March 31, 2023 and
time periods under Section 24.02(a) shall be tolled by the number of days that
Landlord did not deliver possession of the relocation space to Tenant after
March 31, 2023. Landlord shall indemnify and hold harmless Tenant against all
liability, loss or damage (including, without limitation, reasonable attorneys’
fees) that Tenant shall suffer by reason of Landlord’s failure to comply with
the provisions of this Section 40.01(d).
     40.02 (a) The Renewal Option is personal only to the Tenant under this
Sublease that is a JetBlue Tenant, and may not be exercised by, or assigned to,
any other Tenant under this Sublease or any other person. If the Renewal
Premises includes more than three (3) full floors of the Building, and, as of
the Renewal Term Commencement Date, Tenant does not have the Acceptable Credit
Rating, then Landlord may require Tenant to deliver a letter of credit as a
security deposit in accordance with Article 6 of this Sublease in an amount (the
“Security Deposit Amount”) [***], within thirty (30) days after Landlord’s
demand therefor. The failure of Tenant to deliver such letter of credit within
such thirty (30) day period shall be deemed a default by Tenant in the payment
of Additional Rent under this Sublease, entitling Landlord to exercise any or
all of its rights and remedies under this Sublease, at law and in equity.
          (b) If on each of the second (2nd) and third (3rd) anniversaries of
the Renewal Term Commencement Date, (x) this Sublease is in full force and
effect, and (y) Tenant is not in default in its obligation to pay any Base Rent
or Additional Rent or, after the giving of any required notice and the
expiration of any applicable cure period, to observe, perform or comply with any
other term, covenant or condition in this Sublease on Tenant’s part to observe,
perform or comply with, then Tenant may, at any time after the second (2nd)
anniversary of the Renewal Term Commencement Date, request Landlord to reduce
the Security Deposit Amount to an amount equal to two-thirds (2/3) of the
original Security Deposit Amount; or at any time after the third (3rd)
anniversary of the Renewal Term Commencement Date, request Landlord to reduce
the then Security
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

185



--------------------------------------------------------------------------------



 



Deposit Amount to an amount equal to one-third (1/3) of the original Security
Deposit Amount; in which event, provided that at the time of such request this
Sublease is in full force and effect and the conditions in clause (y) above have
been satisfied, and the amount of security has not theretofore been drawn upon
or otherwise reduced in any manner other than pursuant to this subsection, the
Security Deposit Amount shall be reduced to the applicable amount, and Landlord
shall either return to Tenant from the security deposit being held by Landlord
under Article 6 the difference between the amount of the security deposit being
so held by Landlord and the applicable reduced amount, or, if such security is
in the form of a Letter of Credit, Landlord shall consent in writing to, and, at
no cost to Landlord, (A) accept from the Issuing Bank, an amendment to the
Letter of Credit which reduces the amount thereof to the applicable reduced
amount but which does not otherwise amend or modify same, and (B) if requested
by the Issuing Bank, execute and deliver to the Issuing Bank such instruments
required by the Issuing Bank to effectuate such reduction. Notwithstanding the
foregoing, if at the time Tenant would otherwise be entitled to the reduction of
the Security Deposit Amount pursuant to this subsection, but for the fact that
at such time Tenant is in default under this Sublease, Tenant shall become
entitled to, and Landlord shall honor Tenant’s request for, such reduction of
the Security Deposit Amount pursuant to this subsection when such default is
cured, provided that this Sublease is then in full force and effect and the
other conditions to such reduction (and Tenant’s right to request same) remain
satisfied.
     40.03 Upon the commencement of the Renewal Term, (1) the Renewal Term shall
be added to and become part of the Term, (2) any reference to “this Sublease”,
to the “Term”, the “term of this Sublease” or any similar expression shall be
deemed to include the Renewal Term, (3) the Renewal Term Expiration Date shall
become the Expiration Date, and (4) “Premises” shall mean the “Renewal
Premises,” Tenant hereby agreeing to surrender to Landlord on the last day of
the initial Term that portion of the Premises demised to Tenant under this
Sublease as of the last day of the initial Term that is not part of the Renewal
Premises (such portion of the Premises being herein referred to as the “Renewal
Surrender Premises”), in the condition and in the manner provided in this
Sublease for the surrender of the Premises to Landlord on the Expiration Date.
In addition, the provisions of Sections 16.13 and 17.05(c) shall apply and
Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days after
Landlord’s demand therefor, the reasonable out-of-pocket costs incurred by
Landlord for Demising Work to separate the Renewal Premises from the Renewal
Surrender Premises (except that Tenant shall not be obligated to pay for any
such work in excess of Building Standard work performed by Landlord on other
Partial Floors in the Building). Subject to the provisions of Section 40.01(d),
the failure of Tenant to quit and surrender to Landlord the Renewal Surrender
Premises on or before the last day of the initial Term in the condition and in
the manner provided in this Sublease for the surrender of the Premises to
Landlord on the Expiration Date shall be a default under this Sublease,
entitling Landlord to exercise any or all of its rights and remedies hereunder,
and available at law and in equity (subject to the limitations on Tenant’s
liabilities expressly provided for in this Sublease), other than terminating
this Sublease with respect to the Renewal Premises. In addition, subject to the
provisions of Section

186



--------------------------------------------------------------------------------



 



40.01(d), Landlord may exercise any or all of Landlord’s rights and remedies
under Section 24.02 of this Sublease as if, for the purposes of said
Section 24.02, the Renewal Surrender Premises were the Premises. Furthermore, in
the event of such failure, for the purposes of said Section 24.02, the “Base
Rent and Additional Rent payable by Tenant during the last year of the Term,” as
applied to the Renewal Surrender Premises, shall mean the amounts of the Base
Rent and Additional Rent, on a per RSF basis, payable under this Sublease for
the Renewal Surrender Premises during the year immediately prior to the
Expiration Date. Any termination, cancellation or surrender of the entire
interest of Tenant under this Sublease at any time during the Term shall
terminate any right of renewal of Tenant hereunder. In the event that the
Existing Lessor requires a wall in the lobby of the Building facing Queens Plaza
North to be returned to the Existing Lessor upon commencement of the Renewal
Term, then Landlord will return to the Existing Lessor the West wall of the
Queens Plaza North lobby.
ARTICLE 41
ROOF RIGHTS
     41.01 Landlord hereby grants to Tenant an exclusive license (through the
end of the initial Term, but subject to Tenant’s rights under the Third
Amendment of the Existing Superior Lease during the Renewal Term, if any, with
respect to the matters set forth in this Article 41), subject to and in
accordance with the provisions of this Article 41, (a) (i) to use a portion of
the roof above the 13th floor of the Building, as shown on Exhibit M and a
portion of the Infill Building mechanical penthouse portion of the Building, as
shown on Exhibit M (collectively, the “Antenna Roof Area”), solely to install,
maintain, replace and operate, in accordance with, and subject to, the
applicable provisions of this Sublease and at Tenant’s sole cost and expense, up
to six (6) telecommunications antennas and/or satellite dishes and related
equipment, mountings and support structures (together with all associated lines,
wiring and cabling, collectively, the “Antenna”), (ii) to use a portion of the
roof above the 7th floor of the Building, as shown on Exhibit M (the “Rooftop
Sign Area”), solely to install, maintain, replace and operate, in accordance
with, and subject to, the applicable provisions of this Sublease and at Tenant’s
sole cost and expense, the Rooftop Sign, (iii) to use a portion of the roof
above the 7th floor of the Building, as shown on Exhibit M (the “Generator Roof
Area”), solely to install, maintain, replace and operate, in accordance with,
and subject to, the applicable provisions of this Sublease and at Tenant’s sole
cost and expense, Tenant’s Generator Equipment, and (iv) to use a portion of the
roof above the 7th floor of the Building, as shown on Exhibit M (the “HVAC Roof
Area”), solely to install, maintain, replace and operate, in accordance with,
and subject to, the applicable provisions of this Sublease and at Tenant’s sole
cost and expense, the New Supplemental HVAC Units (the Antenna, the Rooftop Sign
(together with the Rooftop Sign Supports (as such term is defined in
Section 45.03(a) hereof), Tenant’s Generator Equipment and those components of
the New Supplemental HVAC units that are to be installed on the HVAC Roof Area,
being sometimes collectively referred to as the “Roof Installations,” and each
of the Tenant Roof Area, the Rooftop Sign Area, the Generator Roof Area and the
HVAC Roof Area is herein individually referred to as a

187



--------------------------------------------------------------------------------



 



“Roof Area,” and collectively as the “Roof Areas”); and (b) to run lines from
the Roof Installations, at Tenant’s sole cost and expense, through such Tenant’s
Conduits to the Premises as shall be reasonably required in connection with the
operation of the Roof Installations, provided, however, that the locations of
the various Roof Installations and their manner of installation and use shall
not adversely affect (x) the occupancy of other tenants (or the use by other
tenants of any portion of the roof of the Building if such roof installations
were made prior to Tenant’s installations), (y) Landlord’s use or operation of
the Building, the common areas of the Building or premises leased to, or
available for lease to, other tenants or (z) the proper functioning of the
mechanical, electrical, plumbing, fire safety, and heating, ventilating and air
conditioning systems of the Building (in each case of (x) through (z), as
determined by Landlord in its reasonable discretion), it being understood and
agreed that the location of the Rooftop Sign shall be deemed not to violate this
proviso. In connection with enforcing its rights under clause “(z)” of the
preceding sentence, if after the installation of any Roof Installation, Landlord
is required, in Landlord’s reasonable determination, by Requirements or by good
building management practices, to modify any of the systems referred to in said
clause “(z),” Landlord shall use commercially reasonable efforts to modify the
system in question in such a manner such that Tenant shall not be in violation
of said clause “(z),” provided that, other than a de minimis amount, Landlord
shall not be obligated to incur any additional cost or expense in connection
with using such commercially reasonable efforts, unless Tenant pays such
additional cost and expense. Landlord assumes no responsibility either for or in
connection with the installation, maintenance, or operation of the Roof
Installations or for the safeguarding thereof, nor shall Landlord be under any
other obligation or liability of any kind whatsoever in connection with this
Article (except, subject to the provisions of Section 11.03 hereof, in
connection with the negligence or willful misconduct of Landlord or a Landlord
Party), provided, however, Landlord shall maintain the roof in a manner that
will not unreasonably interfere with Tenant’s equipment, shall not interfere
with the Roof Installations and shall take commercially reasonable precautions
to prevent all occupants of the Building and others from gaining access to or
interfering with the Roof Installations. All costs of any studies and/or
examinations performed in connection with the determination of the location(s)
of the Roof Installations (other than the Rooftop Sign) shall be the sole
responsibility of Tenant, except that if Landlord relocates any of the Roof
Installations pursuant to the provisions of Section 41.16 hereof, any such
studies and/or examinations desired by Landlord shall be requested and paid for
by Landlord.
     41.02 Tenant’s use of the roof of the Building and the Roof Areas shall in
no event interfere with the ability of Landlord to service or replace any
equipment located on any area on the roof of the Building other than the Roof
Areas (all such other areas being hereinafter referred to as “Landlord’s Roof
Area”) or in any other portion of the Building, it being agreed that Landlord
may permit the use of Landlord’s Roof Area by Landlord and/or by any other
person for any use, including the installation of other antennae, generators,
HVAC equipment and related equipment and support structures, provided the same
does not interfere with the use and operation of Tenant’s equipment, other than
to a de minimis extent. Landlord’s use of Landlord’s Roof Area shall not
interfere with the ability of Tenant to service or replace any Roof
Installations, except in

188



--------------------------------------------------------------------------------



 



the case of an emergency or in the case where such use is to comply with
applicable Legal Requirements and there is no commercially reasonable
alternative that would not so interfere with the ability of Tenant to service or
replace any Roof Installations. In the case of an emergency or in the case where
Landlord’s use of Landlord’s Roof Area is to comply with Legal Requirements and
there is no alternative that would not so interfere with the ability of Tenant
to service or replace any Roof Installations, Landlord shall nevertheless
provide a means for Tenant to be able to service and replace any Roof
Installations.
     41.03 Landlord’s consent to the installation and operation of the Roof
Installations (which consent shall be granted, withheld and/or conditioned in
accordance with Article 13 and the other applicable provisions of this Sublease,
treating the Roof Installations as a Structural Alteration, provided, however,
that Landlord conceptually, subject to any approval required under the Existing
Superior Lease, agrees that Tenant may install Roof Installations) shall not
mean or imply that any Roof Installations or their locations, method of
installation, appearance, safety or operation complies with applicable
Requirements, and Landlord shall be under no duty to permit Tenant to install
any item of Roof Installations if the same is prohibited by any of the same.
Tenant shall comply with all applicable Requirements with respect to the Roof
Installations. Tenant shall obtain and maintain, at Tenant’s sole cost and
expense, all approvals, licenses and permits required for the installation,
maintenance, replacement and operation of the Roof Installations, provided,
however that Landlord, at Tenant’s sole cost and expense, shall cooperate with
Tenant to secure and maintain any required approvals, licenses and permits,
without any representation or warranty on the part of the Landlord as to whether
such approvals, licenses or permits can be obtained or maintained, and Tenant’s
inability to obtain such approvals, licenses or permits shall not relieve or
release Tenant from any of its obligations or liabilities under this Sublease,
constitute an actual or constructive eviction, or impose any liability upon
Landlord. Landlord makes no representations or warranties as to the
permissibility of any of the Roof Installations under applicable Requirements or
the suitability of the roof of the Building for the installation thereof. Within
thirty (30) days after request by Landlord, Tenant shall deliver to Landlord
copies of any non-confidential filings or statements which Tenant may be
required to make, from time to time, with any federal, state or city agency with
respect to the use of the all Roof Installations (which non-confidential filings
and statements shall include confidential filing and statements in respect of
which Landlord may be given access if Landlord executes a non-disclosure or
confidentiality agreement, provided, Landlord executes and delivers such
non-disclosure or confidentiality agreement).
     41.04 Tenant shall ensure that its use of the roofs of the Building and the
Roof Areas does not impair beyond a de minimis extent any other parties’
transmission and reception via its respective antenna and support equipment, to
the extent such equipment was installed prior to the installation of the Roof
Installations in question and, at no cost to Tenant, Landlord shall cause the
relocation or repositioning of the antenna and support equipment of any other
party that is installed after the installation of Tenant’s antenna and support
equipment, if and to the extent the antenna and support

189



--------------------------------------------------------------------------------



 



equipment of such other party impairs beyond a de minimis extent Tenant’s
transmissions and reception via its antenna and support equipment. As a
precondition to installation of all Roof Installations, Tenant at its expense
shall cause an electromagnetic interference (a/k/a EMI) test to be performed to
ensure that the Roof Installations do not interfere with any other antenna or
other equipment then installed and operational on the roof and Landlord shall
cause, at no cost to Tenant any party who thereafter installs any antenna on the
roof to perform such electromagnetic interference test with respect to the Roof
Installations.
     41.05 For the sole purpose of installing, servicing, maintaining or
repairing each item of Roof Installations, Tenant and its properly identified
contractors, agents and employees shall have access to the roof of the Building
at its sole cost, risk and liability at reasonable times upon reasonable notice
to Landlord or at regularly scheduled times of which Landlord has theretofore
been notified, in accordance with the applicable terms of this Sublease and any
other reasonable requirements imposed by Landlord. To the extent the
maintenance, repair, operation, or use of any item of Roof Installations
unreasonably interferes with the rights of Landlord (including, without
limitation, Landlord’s right to use Landlord’s Roof Area) or other tenants in
the Building beyond a de minimis extent or, if after the installation of the
Roof Installations in question, other tenants’ construction, installation,
maintenance, repair, operation or use of their antenna shall interfere with the
Roof Installations in question, Tenant shall reasonably cooperate with Landlord
or such other tenants in eliminating such interference; provided, that the cost
of remedying such interference shall be borne by the party which is causing such
interference, unless such party was using the roof in the manner causing such
interference prior in time to the use of the equipment causing such interference
by the subsequent party, in which case the cost of remedying such interference
shall be borne by such subsequent party. In the event that any of the Roof
Installations has to be relocated or repositioned pursuant to this
Section 41.05, such work shall be performed promptly by Tenant, at its sole cost
and expense, at a time reasonably designated by Tenant to minimize disruption to
Tenant’s operations, and if Tenant fails to so promptly relocate or reposition
any of its Roof Installations pursuant to this Section 41.05, Landlord may, but
shall not be obligated to, relocate or reposition the Roof Installations in
question, and Tenant shall reimburse Landlord for the reasonable and actual
costs paid or incurred by Landlord to perform such work within thirty (30) days
after Landlord’s request therefor, which request shall be accompanied by a
reasonably detailed description of the work in question and reasonable evidence
of the costs thereof. Nothing contained herein shall prevent or limit Tenant’s
right to service and maintain its equipment in accordance with, and subject to,
the provisions of this Sublease and nothing contained in this Section 41.05
shall obligate Tenant to relocate the Rooftop Sign from its Roof Area.
     41.06 Tenant shall (to the extent not theretofore covered by the insurance
policies then maintained by Tenant) secure and keep in full force and effect,
from and after the time Tenant begins construction and installation of each item
of Roof Installations, such supplementary insurance with respect to such item of
Roof Installations as Landlord may reasonably require.

190



--------------------------------------------------------------------------------



 



     41.07 Tenant shall not place any equipment, property or persons on the Roof
Areas or the roofs of the Building in excess of the weight reasonably approved
by Landlord. If Landlord’s structural engineer deems it reasonably necessary
that there be structural reinforcement of the roofs or other structural
requirements in connection with the installation of any item of Roof
Installations, Tenant at its expense shall perform such work (using a
contractor(s) selected by Tenant and reasonably approved by Landlord and
Existing Lessor, after Tenant delivers to Landlord final plans and
specifications with respect thereto and with respect to the installation of the
item of Roof Installations in question. Tenant shall not install any item of
Roof Installations prior to the completion of any such structural reinforcement
or other structural requirements.
     41.08 The installation of each item of Roof Installations, and the
performance of all other work and of the repairs, provided for in this Article
to be performed by or on behalf of Tenant, shall be performed by Tenant upon and
subject to the terms and conditions of Article 13 of this Sublease and the other
applicable provisions of this Sublease (including, without limitation, the
furnishing by Tenant to Landlord for its review and approval of complete and
dimensioned architectural plans), and in no event may Tenant’s installation of
any item of Roof Installations or the performance of any other work or any of
the repairs, provided for in this Sublease to be performed by or on behalf of
Tenant, void or have any adverse affect upon any roof warranty for the Building.
(For the purposes of clarification, and not limitation, if the installation or
method of installation or repair would, in Landlord’s reasonable determination,
void or have any adverse affect upon any roof warranty for the Building, such
installation or method of installation or repair shall not be permitted,
regardless of whether any alternative installation or method of installation or
repair is more expensive or whether there is no alternative installation or
method of installation that would not void or have any adverse affect upon any
roof warranty for the Building.) Whenever Tenant and its properly identified
contractors, agents and employees are afforded access to the roofs of the
Building, Tenant shall properly safeguard persons and property on such roofs.
Tenant and its properly identified contractors, agents and employees shall not
store any materials whatsoever on the Roof Area or the roofs of the Building,
and Tenant shall be responsible for cleaning and removing any materials left on
the Roof Area or on the roofs by Tenant or Tenant’s invitees. Tenant shall not
leave any tools and/or materials lying loose on the roofs and Tenant and its
employees shall remove all such tools and/or materials and close the entrance
doors to the roofs when leaving the roofs. Tenant acknowledges that (i) Landlord
may, at its reasonable discretion, deny access to the Roof Area to anyone
lacking appropriate credentials and (ii) Landlord shall not be obligated to
provide any security for the Roof Area or any of Tenant’s equipment on the
roofs. Landlord shall have the right at any time and at its expense, without any
liability to Tenant, at reasonable times on reasonable prior notice to Tenant
and with reasonable opportunity for Tenant to have a representative present, to
inspect and examine the Roof Installations, and Tenant shall cooperate with
Landlord in demonstrating or testing the same. Landlord (if in Landlord’s
reasonable determination it is required for security and safety of the Building)
shall have the right to require, as a condition to the access to the roof by
Tenant (or its employee, contractor or other representative) at all times be
accompanied by a representative of Landlord, whom

191



--------------------------------------------------------------------------------



 



Landlord shall make available upon prior reasonable notice (except that (i) such
accompaniment shall be required in the case of an emergency only if practicable,
and (ii) such accompaniment shall not be required for such access, at any given
time, by up to ten (10) of Tenant’s employees who are approved for such access
by Tenant, provided the names of such approved employees are on a written list
(or updated thereof) prepared by Tenant and received by Landlord at least five
(5) Business Days prior to the date of any desired access).
     41.09 Tenant shall be responsible for all reasonable out-of-pocket third
party costs and expenses actually incurred by Landlord (without duplication)
with respect to any repairs, maintenance and/or replacement of the roofs of the
Building (including any leaks or damage caused thereby) or any other part of the
Building which are caused by any act or omission of Tenant, or its agents,
invitees, employees or contractors or anyone acting for or on behalf of any of
them in connection with Tenant’s use of the roofs for the construction,
installation, maintenance, repair, operation, and use or removal of any item of
Roof Installations. Tenant shall take appropriate precautions to protect the
roofs and the other portions of the Building from damage arising out of any use
of the Roof Area or access to any other portion of the roofs of the Building in
accordance with this Article or any other provision of this Sublease. Except in
such instances where Landlord has reasonably determined allowing Tenant to
repair such damage will void or have any adverse affect upon any roof warranty
for the Building or have any other adverse affect on the Building or Landlord’s
interest therein, Landlord shall notify Tenant of such damage and allow Tenant a
reasonable period of time to repair such damage, failing which Landlord may make
(or have made) the repair in question at Tenant’s cost and expense as
hereinbefore provided. Otherwise, Landlord shall, to the extent it is obligated
to do so under the Existing Superior Lease, be responsible for and shall
maintain the roofs of the Building and shall enforce the provisions of the
Existing Superior Lease with respect to the Existing Lessor’s obligations
thereunder to maintain the roofs of the Building. To the extent Landlord is the
landlord or sublandlord, as the case may be, thereunder, Landlord shall enforce
the roof rights provisions in other leases or subleases for space in the
Building that provide roof rights to the tenants or subtenants, as the case may
be, under such leases or subleases, as the case may be, and shall require such
other tenants or subtenants, as the case may be, to abide by the provisions of
their leases or subleases, as the case may be, concerning the maintenance of the
roofs and the maintenance and operation of their equipment on the roofs.
     41.10 The rights granted in this Article 41 are given in connection with,
and as part of, the rights created under this Sublease and are not separately
transferable or assignable from this Sublease, it being agreed that no party
other than Tenant and/or its Related Entities and/or an assignee of Tenant’s
interest in this Sublease and/or a permitted subtenant of all or any portion of
the Premises may use or install equipment in the Roof Area in accordance with
the terms of this Article 41, subject to any additional restrictions,
limitations and prohibitions set forth in Articles 16, 17 and 45 hereof. Tenant
(and any assignee of Tenant’s interest in this Sublease and/or a subtenant of
all or any portion of the Premises) shall use the Roof Installations solely in
connection with

192



--------------------------------------------------------------------------------



 



the use permitted under this Sublease. With respect to the Antenna, the
transmission or receipt of signals by or for any other person or entity (other
than in connection with the operation of Tenant’s airline and other than by or
for a permitted assignee or subtenant) shall constitute a prohibited use of the
Antenna and a default under this Sublease. Other than in connection with the
operation of Tenant’s airline and businesses related thereto or the business of
a permitted assignee or subtenant, Tenant shall not sell any services arising
out of the use of any of the Roof Installations to any other tenant or occupant
of the Building or the general public.
     41.11 Intentionally omitted.
     41.12 Except with respect to the Rooftop Sign Supports, which is governed
by the Third Amendment of the Existing Superior Lease, the license granted
pursuant to this Article 41 shall terminate upon the expiration or sooner
termination of the Term of this Sublease, but in no event shall extend beyond
the initial Term, subject to Tenant’s rights under the Third Amendment of the
Existing Superior Lease during the Renewal Term, if any, with respect to the
matters set forth in this Article 41. Notwithstanding anything herein to the
contrary, and except with respect to the Rooftop Sign Supports, which is
governed by the Third Amendment of the Existing Superior Lease, upon or prior to
the expiration or sooner termination of the license granted pursuant to this
Article 41, Tenant shall, at Tenant’s sole cost and expense, remove all Roof
Installations from Building, including any wiring and cabling installed in
connection with the Roof Installations, and repair any damage caused by such
removal, provided, however, that to the extent extending such obligation to
remove and repair beyond the expiration or sooner termination of said license is
not a default under and does not otherwise violate the provisions of the
Existing Superior Lease, the time period to so remove and repair the Roof
Installations shall be extended for the shorter of (a) one (1) year after the
expiration or sooner termination of said license, and (b) the date beyond which
not so removing the Roof Installations and repairing such damage is a default
under, or otherwise violates, the provisions of the Existing Superior Lease.
     41.13 Except for the use of riser space approved by Landlord, in no event
shall Tenant run any lines from the Roof Installations to any location other
than space leased by Tenant in the Building. No Signs, whether temporary or
permanent, shall be affixed, installed or attached to any of the Roof
Installations (other than the Rooftop Sign) and/or the Roof Area other than
those required by applicable Legal Requirements or to assure the proper usage of
the Roof Installations and safety of the workers maintaining the Roof
Installations. No such Sign required by applicable Legal Requirements or to
assure the proper usage of the Roof Installations or the safety of the workers
maintaining the Roof Installations shall be illuminated, unless required by
applicable Legal Requirements. All such Signs, if any required by applicable
Legal Requirements or to assure the proper usage of the Roof installations or
safety of the workers maintaining the Roof Installations and the location
thereof, shall first be approved in writing by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.

193



--------------------------------------------------------------------------------



 



     41.14 At Tenant’s sole cost and expense, and in accordance with, and
subject to, the applicable provisions of this Sublease, Tenant shall bring to
the applicable Roof Areas from the Premises any electric power required to use
and operate the Roof Installations and the Roof Areas, and the usage and demand
of such electric power shall be measured by the Tenant’s submeter(s) and shall
be paid for in accordance with the provisions of Article 16 hereof.
     41.15 Tenant’s use of the Roof Areas and installation, maintenance,
operation and use of the Roof Installations are at Tenant’s sole risk. Tenant
agrees to take the Roof Areas in their “as is” condition. Tenant shall not look
to Landlord or Landlord’s agents to supply or provide any material or property
in connection with the Roof Areas. Tenant shall take good care of the Roof Areas
and make all repairs thereto as and when needed to preserve it in the condition
in which it was delivered to Tenant, reasonable wear and tear and damage by
casualty or condemnation excepted.
     41.16 Notwithstanding anything to the contrary contained in this
Article 41, Landlord may from time to time, at Landlord’s cost (except as
otherwise provided in this Section), require Tenant to relocate any item of Roof
Installations (other than the Rooftop Sign) to other locations on the roofs of
the Building designated by Landlord in its reasonable judgment, provided that
with respect to a relocation of the Antenna, the lines of sight and transmission
and reception qualities shall not be adversely affected beyond a de minimis
extent by such relocation. After Landlord gives Tenant notice requiring Tenant
to relocate such Roof Installations, Tenant shall diligently proceed to relocate
the Roof Installations and shall complete such relocation in a time period to be
agreed upon between Landlord and Tenant or otherwise in a reasonable period of
time given the scope of the work involved and taking into consideration that
Tenant needs adequate time to conduct parallel testing of the Rooftop
Installations and to avoid any disruption of Tenant’s business beyond a de
minimis extent. Tenant shall perform such relocation and cooperate in all
reasonable respects with Landlord without out-of-pocket third party cost to
Tenant in any such relocation of the Roof Installations, provided that Tenant
shall comply with all other terms and provisions of this Article 41. Landlord
shall not be liable for any interruption in the use of the Roof Installations
during any period of relocation. Tenant (with Landlord’s cooperation) shall
promptly apply for any approval, license or permit required in connection with
such relocation. All costs incurred in connection with the application for such
approval(s), license(s) and permit(s) shall be the responsibility of Landlord.
Tenant at its expense shall promptly maintain during the remainder of the Term
any such approval, license or permit required in connection with such
relocation. Upon such relocation, the substitute roof area shall thereafter be
deemed the applicable “Roof Area” hereunder and the portion of the original
“Roof Area” from which the item of Roof Installations is removed for relocation
shall no longer constitute Roof Area, except that the obligation of Tenant to
perform and/or pay for any maintenance or repairs in respect of the portion(s)
of the Roof Area in question prior to such relocation shall survive such
relocation for one (1) year.

194



--------------------------------------------------------------------------------



 



ARTICLE 42
CONTRACTION, EXPANSION; 5TH FLOOR CONTRACTION AND PARTIAL SURRENDER OPTIONS
     42.01 (a) Post-Execution Contraction Option. In addition to the Partial
Surrender Option (as such term is defined in Section 42.04 hereof), Tenant shall
have the one-time option (the “Contraction Option”) to reduce the premises
demised to Tenant under this Sublease by the Contraction Space (as hereinafter
defined), effective on the date (the “Contraction Effective Date”) which is the
date Landlord receives the Contraction Exercise Notice (as hereinafter defined),
which Contraction Option shall be exercised only by Tenant giving to Landlord
notice thereof (the “Contraction Exercise Notice”) on or before the date (the
“Contraction Notice Date”) which is 210 days after the Effective Date, TIME
BEING OF THE ESSENCE, which Contraction Exercise Notice may be rescinded, but
only as expressly permitted in Section 42.02(b) below.
          (b) Notwithstanding anything contained in this Sublease to the
contrary, Tenant shall not have the Contraction Option, and the Contraction
Option shall be null and void and of no force or effect, if (i) Tenant gives any
Acceptance Notice (as such term is defined in Section 44.01 hereof) or the
Expansion Exercise Notice (as such term is defined in Section 42.02 hereof) on
or before the date that Tenant gives the Contraction Exercise Notice, or
(ii) Tenant gives the Contraction Exercise Notice to Landlord after the
Contraction Notice Date.
          (c) For the purposes of this Sublease, “Contraction Space” shall mean
the entire 5th Floor Premises (as same may have theretofore been reduced
pursuant to Section 42.03 hereof).
          (d) On the Contraction Effective Date, all of Tenant’s rights, title
and interest in and to the Contraction Space shall end, and Tenant’s
subleasehold estate in the Contraction Space created by this Sublease shall
terminate and expire.
          (e) All of Tenant’s obligations and liabilities under this Sublease
with respect to the Contraction Space which accrue or arise or relate to matters
occurring on or before the Contraction Effective Date shall survive the
Contraction Effective Date.
          (f) Tenant hereby covenants, represents and warrants to Landlord that
as of the Contraction Effective Date the Contraction Space shall be free of all
tenants, subtenants and other occupants and all leases and subleases, and there
shall be no other persons or entities claiming, or who or which may claim, any
rights of possession, occupancy or use of the Contraction Space or any portions
thereof.
          (g) If Tenant gives the Contraction Exercise Notice in the manner set
forth in Section 42.01(a), then, subject to the provisions of Section 42.01(b)
above:
               (i) Effective from and after the date next succeeding the
Contraction Effective Date, there shall be no “5th Floor Premises”, the terms
“Office

195



--------------------------------------------------------------------------------



 



Space” and “Premises,” as such terms are used in this Sublease, shall exclude
the Contraction Space, the floor plan set forth on Exhibit B-1 hereto shall be
deemed amended accordingly, and the RSF of the Office Space and the Premises
shall be reduced by the RSF of the Contraction Space;
               (ii) Effective from and after the date next succeeding the
Contraction Effective Date, the Base Rent payable by Tenant pursuant to
Section 1.04(a) of this Sublease shall be decreased by Contraction Space Base
Rent (as hereinafter defined);
               (iii) Effective from and after the date next succeeding the
Contraction Effective Date, this Sublease shall be amended by decreasing the
“Tenant’s Proportionate Share” by subtracting therefrom the fraction, expressed
as a percentage, the numerator of which is [***] and the denominator of which is
[***];
               (iv) Effective on the date Tenant gives the Contraction Exercise
Notice, the Base Tenant Allowance (with a corresponding reduction in the Tenant
Allowance) shall be reduced by $[***], multiplied by the RSF of the Contraction
Space, and the Additional 5th Floor Tenant Allowance (with a corresponding
reduction in the Tenant Allowance) shall be eliminated;
               (v) Intentionally omitted; and
               (vi) The provisions of Section 17.05(c) hereof shall apply.
          (h) If Tenant exercises the Contraction Option, then the Renewal
Option shall not be applicable to the Contraction Space (unless Tenant again
leases the Contraction Space pursuant to any of the provisions of this Sublease
or by mutual agreement of Landlord and Tenant).
          (i) For the purposes of this Article, “Contraction Space Base Rent”
means, during the First Rent Period, the product of $[***] per annum, multiplied
by the RSF of the Contraction Space, and, during the Second Rent Period, the
product of $[***] per annum, multiplied by the RSF of the Contraction Space.
     42.02 (a) Post-Execution Expansion Option. In addition to the Supplemental
Space Option (as such term is defined in Section 47.01 hereof), Tenant shall
have the one-time option (the “Expansion Option”) to increase the premises
demised to Tenant under this Sublease by the Expansion Space (as hereinafter
defined), effective on the date (the “Expansion Effective Date”) which is the
date Landlord receives the Expansion Exercise Notice (as hereinafter defined),
which Expansion Option shall be exercised only by Tenant giving to Landlord
notice thereof (the “Expansion Exercise Notice”) on or before the date (the
“Expansion Notice
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

196



--------------------------------------------------------------------------------



 



Date”) which is 210 days after the Effective Date, TIME BEING OF THE ESSENCE.
Any notice given by Tenant which purportedly exercises the Expansion Option but
which does not set forth the Expansion Space, shall not be effective as an
Expansion Exercise Notice, it being understood and agreed that if the Expansion
Space in respect of which Tenant desires to exercise the Expansion Option, when
combined with all other portions of the fifth (5th) floor of the Building then
leased to Tenant pursuant to other provisions of this Sublease or to be leased
to Tenant as a result of Tenant having exercised an Acceptance Notice (such
other portions of the fifth (5th) floor of the Building being herein referred to
as the “Excluded 5th Floor Portions”), is not the entire fifth (5th) floor of
the Building (such Expansion Space being herein referred to as “Partial Floor
Expansion Space” or “PF Expansion Space”), the notice given by Tenant which
purportedly exercises the Expansion Option must include a reasonably detailed
floor plan of the fifth (5th) floor of the Building, indicating in reasonable
detail the location of the proposed Expansion Space, but shall not be deemed
ineffective because Landlord does not initially approve the space in question as
provided in subsection (c) below or, in the case where the RSF of the Expansion
Space is not set forth in this Sublease, because Landlord and Tenant cannot
agree upon the RSF of the proposed Expansion Space, including whether the RSF of
the proposed Expansion Space is less than 15,000 RSF of contiguous space on the
fifth (5th) floor of the Building or whether the balance of the fifth (5th)
floor of the Building consists of not less than 15,000 RSF, as more particularly
provided in clause “(B)” of Section 42.02(c). Notwithstanding the foregoing, any
notice given by Tenant which purportedly exercises the Expansion Option for the
PF Expansion Space, but which does not contain substantially the following
statement in bold and CAPITAL letters shall not be effective as an Expansion
Exercise Notice: “THIS IS THE EXPANSION EXERCISE NOTICE WITH RESPECT TO THE
PARTIAL FLOOR EXPANSION SPACE DESCRIBED IN CLAUSE “(B)” OF SUBSECTION 42.02(c)
OF THE SUBLEASE. IF LANDLORD FAILS TO REJECT SUCH EXPANSION SPACE, AS DESCRIBED
IN THIS EXPANSION EXERCISE NOTICE, WITHIN TEN (10) BUSINESS DAYS AFTER ITS
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED SUCH
EXPANSION SPACE.” Notwithstanding the foregoing, if the Expansion Exercise
Notice includes an irrevocable request to rescind the Contraction Exercise
Notice (as more particularly described in subsection 42.02(b) below), then the
“Expansion Effective Date” shall be delayed to either (1) the date on which
Landlord notifies Tenant that the conditions in clauses “(y)” and “(z)” of
subsection 42.02(b) below are satisfied, or (2) if within the ten (10) Business
Day period after Landlord receives the Expansion Exercise Notice, Landlord fails
to reject such rescission (as more particularly provided in said subsection
42.02(b)), the date which is the last day of said ten (10) Business Day period;
and if the Expansion Exercise Notice is in respect of PF Expansion Space, and
Landlord has not theretofore approved such Expansion Space, then the “Expansion
Effective Date” shall be delayed (or further delayed, as the case may be) to
either (i) the date on which, pursuant to said subsection 42.02(c), Landlord
gives Tenant notice that it has approved the Expansion Space or the Expansion
Space is deemed approved, or (ii) if neither of the dates described in clause
“(i)” occur, the date on which the dispute as to whether both the Expansion
Space and the balance of the space on the floor on which the Expansion Space is
located shall each constitute

197



--------------------------------------------------------------------------------



 



one or more Rentable Blocks is resolved pursuant to mutual agreement of Landlord
and Tenant or pursuant to arbitration, as provided for in said subsection
42.02(c). For the purposes of this Sublease, a “Rentable Block” means a
contiguous block of space which, taking into account its size, location and
configuration, can be separately and independently leased in accordance with all
Requirements, with reasonable access to and from any common areas on the floor
on which such space is located.
          (b) Notwithstanding anything contained in this Sublease to the
contrary, Tenant shall not have the Expansion Option, and the Expansion Option
shall be null and void and of no force or effect, if (i) Tenant gives the
Contraction Exercise Notice on or (except as hereinafter expressly provided)
before the date that Tenant gives the Expansion Exercise Notice, (ii) Tenant
gives the Expansion Exercise Notice to Landlord after the Expansion Notice Date,
or (iii) on the date Tenant gives to Landlord the Expansion Exercise Notice,
(A) this Sublease is not in full force and effect, or (B) an Event of Default
exists. Notwithstanding anything contained in clause “(i)” above to the
contrary, if (x) Tenant has given the Contraction Exercise Notice, (y) as of the
date Tenant gives to Landlord the Expansion Exercise Notice, Landlord has not
leased any portion of the Contraction Space and has not negotiated all of the
material terms of a lease for any portion of the Contraction Space, and (z) as
of the date Tenant gives to Landlord the Expansion Exercise Notice, Landlord has
neither commenced, nor committed to expend non-refundable monies for, the
Demising Work in respect of the Contraction Space and the rescission of the
Contraction Exercise Notice will not otherwise adversely affect Landlord in more
than a de minimis manner, then in the Expansion Exercise Notice Tenant may
irrevocably request Landlord to rescind the Contraction Exercise Notice by
providing in the Expansion Exercise Notice substantially the following statement
in bold and CAPITAL letters: “PURSUANT TO SECTION 42.02(b) OF THE SUBLEASE,
TENANT HEREBY IRREVOCABLY REQUESTS LANDLORD TO RESCIND THE CONTRACTION EXERCISE
NOTICE GIVEN BY TENANT ON ______________ [TENANT TO INSERT THE APPROPRIATE
DATE]. IF LANDLORD FAILS TO REJECT SUCH RESCISSION, WITHIN TEN (10) BUSINESS
DAYS AFTER ITS RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE
ACCEPTED SUCH RESCISSION.” If Tenant so irrevocably requests Landlord to rescind
the Contraction Exercise Notice, then, within ten (10) Business Days after
Landlord receives the Expansion Exercise Notice, Landlord shall notify Tenant as
to whether or not the conditions in clauses “(y)” and “(z)” above are satisfied.
If Landlord notifies Tenant that the conditions in clauses “(y)” and “(z)” above
are satisfied, or, if within ten (10) Business Days after Landlord receives the
Expansion Exercise Notice, Landlord fails to reject such rescission (it being
understood and agreed that the only basis for Landlord to reject such rescission
is if the conditions in both clauses “(y)” and “(z)” above are not satisfied,
the determination of which shall be made by Landlord in good faith, but
otherwise in Landlord’s sole and absolute judgment), then (1) the Contraction
Exercise Notice and the Contraction Option in respect thereof shall be
irrevocably rescinded ab initio as if Tenant had not exercised the Contraction
Option, (2) all of Tenant’s obligations with respect to the Contraction Space
shall be reinstated retroactive to the Contraction Effective Date, (3) within
thirty (30) days after Landlord’s demand therefor, Tenant shall pay to Landlord
all Base Rent

198



--------------------------------------------------------------------------------



 



and Additional Rent that would have been payable in respect of the Contraction
Space, but for the exercise of the Contraction Option, and (4) for the purposes
of clause “(i)” above, Tenant shall not be deemed to have given the Contraction
Exercise Notice before the date that Tenant gives the Expansion Exercise Notice,
but all of the other conditions to the exercise of the Expansion Option shall
not be affected. If, within ten (10) Business Days after Landlord receives the
Expansion Exercise Notice, Landlord notifies Tenant that the conditions in both
clauses “(y)” and “(z)” above are not satisfied, then the rescission of the
Contraction Exercise Notice shall not be effective and the Expansion Option
shall be null and void.
          (c) For the purposes of this Sublease, “Expansion Space” shall mean
space, as selected by Tenant and approved by Landlord (which approval shall only
be required, pursuant to this subsection (c), for PF Expansion Space),
consisting of either (A) the balance of the fifth (5th) floor of the Building
(i.e., the entire 5th floor of the Building, excluding the Excluded 5th Floor
Portions, but including the WN Space (as defined in Section 44.02(a) hereof)),
or (B) PF Expansion Space of not less than 15,000 RSF of contiguous space on the
fifth (5th) floor of the Building that is contiguous to the Excluded 5th Floor
Portions, provided that, with respect to the space described in this clause
“(B),” the balance of the fifth (5th) floor of the Building (excluding the
Excluded 5th Floor Portions) consists of not less than 15,000 RSF and such space
and such balance of the 5th floor of the Building have a commercially reasonable
configuration such that both the Expansion Space and the balance of the space on
the 5th floor of the Building (excluding the Excluded 5th Floor Portions) shall
each constitute one or more Rentable Blocks, and provided further that, with
respect to the space described in this clause “(B),” Tenant may not include any
of the WN Space. With respect to PF Expansion Space, if Landlord fails to reject
the Expansion Space described in the Expansion Exercise Notice within ten
(10) Business Days after its receipt of the Expansion Exercise Notice, then
Landlord shall be deemed to have approved such Expansion Space, or if Landlord
rejects the Expansion Exercise Notice as not being effective or if Landlord
rejects the Expansion Space described in the Expansion Exercise Notice within
such ten (10) Business Day period, then such dispute shall be determined by
arbitration in accordance with the provisions of Article 34 hereof, it being
understood and agreed that (x) the only basis for Landlord’s rejection of the
Expansion Space described in the Expansion Exercise Notice is that Landlord has
determined that (1) the Expansion Space in question or the balance of the space
on the 5th floor of the Building (excluding the Excluded 5th Floor Portions), or
both, does/do not each constitute one or more Rentable Blocks, or (2) the
proposed Expansion Space is not contiguous to the Excluded 5th Floor Portions or
is less than 15,000 RSF of contiguous space on the fifth (5th) floor of the
Building, or (3) the balance of the fifth (5th) floor of the Building consists
of not less than 15,000 RSF (which determinations shall be set forth in
reasonable detail in Landlord’s notice of rejection, together with an
alternative recommendation and, if applicable, whether a portion of the
Expansion Space proposed by Tenant is acceptable to Landlord and describe such
acceptable portion), (y) the only issues to be determined by such arbitration
shall be whether Landlord’s rejection of the Expansion Exercise Notice is
effective based on the factors described in clause “(x),” and if either Landlord
or

199



--------------------------------------------------------------------------------



 



Tenant request, the RSF of the final Expansion Space, and (z) until such dispute
is resolved either by mutual agreement of Landlord and Tenant or pursuant to
such arbitration the proposed Expansion Space shall not be added to the premises
demised under this Sublease and Landlord shall not lease the proposed Expansion
Space to any other person, unless such lease is subject to Tenant’s rights to
the Expansion Space pursuant to this Section. With respect to PF Expansion
Space, and without extending the Expansion Notice Date, prior to the giving of
the Expansion Exercise Notice, Tenant may submit to Landlord a reasonably
detailed floor plan of the entire floor on which such proposed Expansion Space
is located, indicating in reasonable detail the location of the proposed
Expansion Space, and promptly after Tenant submits such floor plan Landlord
shall either approve or reject such proposed Expansion Space. If Landlord
approves such proposed Expansion Space and Tenant thereafter gives the Expansion
Exercise Notice in respect of the same Expansion Space, then Landlord’s approval
of such Expansion Space shall be deemed given. If the Expansion Space is not the
entire fifth (5th) floor of the Building, and Tenant is not leasing the balance
of the fifth (5th) floor of the Building, then Landlord shall, at Landlord’s
sole cost, perform any necessary Demising Work on the 5th floor of the Building
with respect to the leasing by Tenant of the Expansion Space. Notwithstanding
the foregoing, if Tenant has selected the Expansion Space described in clause
“(A)” above, then, by notice to Tenant given within thirty (30) days after
Landlord’s receipt of the Expansion Exercise Notice, TIME BEING OF THE ESSENCE,
Landlord may substitute for all (but not a portion) of the WN Space portion of
the Expansion Space, space selected by Landlord on the fourth (4th) floor of the
Building comprising approximately the same number of RSF as the WN Space, which
space on the fourth (4th) floor of the Building shall be delivered in accordance
with the provisions of Section 42.02(d) below. If Landlord gives such notice to
Tenant, then for all purposes of this Sublease the portion of the fourth (4th)
floor of the Building so selected by Landlord shall be a part of the Expansion
Space. If the Expansion Space includes a portion, but is not the entire, fifth
(5th) floor of the Building and/or includes a portion, but not the entire,
fourth (4th) floor of the Building, and Tenant is not leasing the balance of the
floor in question, then Landlord shall, at Landlord’s sole cost, perform any
necessary Demising Work on the floor(s) in question on which the Expansion Space
is located.
          (d) Demising Work for the Expansion Space shall be performed by
Landlord and, subject to the provisions of Section 4.02, the Expansion Space
shall be delivered in the same condition as the balance of the Premises is being
delivered to Tenant on the Commencement Date.
          (e) If Tenant gives the Expansion Exercise Notice in the manner set
forth in Section 42.02(a), then, subject to the provisions of Section 42.02(b)
above:
               (i) Effective from and after the Expansion Effective Date, the
terms “5th Floor Premises,” “Office Space,” and “Premises,” as such terms are
used in this Sublease, shall include the Expansion Space, the floor plan set
forth on Exhibit B-1 hereto shall be deemed amended accordingly, and the RSF of
the 5th Floor Premises,

200



--------------------------------------------------------------------------------



 



the Office Space and the Premises shall be increased by the RSF of the Expansion
Space;
               (ii) Effective from and after the Expansion Effective Date, the
Base Rent payable by Tenant pursuant to Section 1.04(a) of this Sublease shall
be increased by Expansion Space Base Rent (as hereinafter defined);
               (iii) Effective from and after the Expansion Effective Date, this
Sublease shall be amended by increasing the “Tenant’s Proportionate Share” by
adding thereto the fraction, expressed as a percentage, the numerator of which
is [***] and the denominator of which is [***];
               (iv) Effective on the Expansion Effective Date, the Base Tenant
Allowance (with a corresponding increase in the Tenant Allowance) shall be
increased by $[***], multiplied by the RSF of the Expansion Space; and
               (v) The provisions of Section 17.05(c) hereof shall apply.
          (f) For the purposes of this Article, “Expansion Space Base Rent”
means, during the First Rent Period, the product of $[***] per annum, multiplied
by the RSF of the Expansion Space, and, during the Second Rent Period, the
product of $[***] per annum, multiplied by the RSF of the Expansion Space.
     42.03 (a) Post-Execution 5th Floor Contraction Option. In addition to the
Contraction Option, Tenant shall have the one-time option (the “5th Floor
Contraction Option”) to reduce the premises demised to Tenant under this
Sublease by the 5th Floor Contraction Space (as hereinafter defined), effective
on the date (the “5th Floor Contraction Effective Date”) which is the date
Landlord receives the 5th Floor Contraction Exercise Notice (as hereinafter
defined), which 5th Floor Contraction Option shall be exercised only by Tenant
giving to Landlord notice thereof (the “5th Floor Contraction Exercise Notice”)
on or before January 2, 2011 (the “5th Floor Contraction Notice Date”), TIME
BEING OF THE ESSENCE.
          (b) Notwithstanding anything contained in this Sublease to the
contrary, Tenant shall not have the 5th Floor Contraction Option, and the 5th
Floor Contraction Option shall be null and void and of no force or effect, if
(i) Tenant gives the 5th Floor Contraction Exercise Notice to Landlord after the
5th Floor Contraction Notice Date, (ii) Tenant has theretofore given the
Contraction Exercise Notice (and the Contraction Exercise Notice has not been
rescinded pursuant to Section 42.02(b) hereof), or (iii) Tenant has commenced
any Alterations in or to any portion of the 5th Floor Contraction Space.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

201



--------------------------------------------------------------------------------



 



          (c) For the purposes of this Sublease, “5th Floor Contraction Space”
shall mean the portion of the 5th floor of the Building, substantially where
shown in cross-hatching on the floor plan annexed hereto as Exhibit B-1.
          (d) On the 5th Floor Contraction Effective Date, all of Tenant’s
rights, title and interest in and to the 5th Floor Contraction Space shall end,
and Tenant’s subleasehold estate in the 5th Floor Contraction Space created by
this Sublease shall terminate and expire.
          (e) All of Tenant’s obligations and liabilities under this Sublease
with respect to the 5th Floor Contraction Space which accrue or arise or relate
to matters occurring on or before the 5th Floor Contraction Effective Date shall
survive the 5th Floor Contraction Effective Date.
          (f) Tenant hereby covenants, represents and warrants to Landlord that
as of the 5th Floor Contraction Effective Date the 5th Floor Contraction Space
shall be free of all tenants, subtenants and other occupants and all leases and
subleases, and there shall be no other persons or entities claiming, or who or
which may claim, any rights of possession, occupancy or use of the 5th Floor
Contraction Space or any portions thereof.
          (g) If Tenant gives the Contraction Exercise Notice in the manner set
forth in Section 42.03(a), then, subject to the provisions of Section 42.03(b)
above:
               (i) Effective from and after the date next succeeding the 5th
Floor Contraction Effective Date, the terms “5th Floor Premises,” “Office Space”
and “Premises,” as such terms are used in this Sublease, shall exclude the 5th
Floor Contraction Space, the floor plan set forth on Exhibit B-1 hereto shall be
deemed amended accordingly, and the RSF of the 5th Floor Premises, the Office
Space and the Premises shall be reduced by the RSF of the 5th Floor Contraction
Space;
               (ii) Effective from and after the date next succeeding the 5th
Floor Contraction Effective Date, the Base Rent payable by Tenant pursuant to
Section 1.04(a) of this Sublease shall be decreased by 5th Floor Contraction
Space Base Rent (as hereinafter defined);
               (iii) Effective from and after the date next succeeding the 5th
Floor Contraction Effective Date, this Sublease shall be amended by decreasing
the “Tenant’s Proportionate Share” by subtracting therefrom the fraction,
expressed as a percentage, the numerator of which is [***] and the denominator
of which is [***];
               (iv) Effective on the date Tenant gives the 5th Floor Contraction
Exercise Notice, the Base Tenant Allowance shall be reduced by $[***],
multiplied by the
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

202



--------------------------------------------------------------------------------



 



RSF of the 5th Floor Contraction Space (i.e., $[***]), and the Additional 5th
Floor Tenant Allowance shall be reduced by $[***], multiplied by the RSF of the
5th Floor Contraction Space (i.e., $[***]), with a corresponding $[***]
reduction in the Tenant Allowance;
               (v) Intentionally omitted; and
               (vi) The provisions of Section 17.05(c) hereof shall apply, i.e.,
the Maximum Supplemental HVAC Capacity shall be reduced by 2 tons.
          (h) If Tenant exercises the 5th Floor Contraction Option, then the
Renewal Option shall not be applicable to the 5th Floor Contraction Space
(unless Tenant again leases the 5th Floor Contraction Space pursuant to any of
the provisions of this Sublease or by mutual agreement of Landlord and Tenant).
          (i) For the purposes of this Article, “5th Floor Contraction Space
Base Rent” means, during the First Rent Period, the product of $[***] per annum,
multiplied by the RSF of the 5th Floor Contraction Space (i.e., $[***] per
annum), and, during the Second Rent Period, the product of $[***] per annum,
multiplied by the RSF of the 5th Floor Contraction Space (i.e., $[***] per
annum).
     42.04 (a) Mid-Term Contraction Option. In addition to the Contraction
Option and the 5th Floor Contraction Option, Tenant shall have the one-time
option (the “Partial Surrender Option”) to surrender to Landlord the Surrender
Space (as hereinafter defined), effective on the date (the “Partial Surrender
Effective Date”) which is the fifth (5th) anniversary of the Commencement Date,
which Partial Surrender Option shall be exercised only by Tenant giving to
Landlord notice thereof (the “Partial Surrender Exercise Notice”) on or before
the date (the “Partial Surrender Notice Date”) which is the fourth (4th)
anniversary of the Commencement Date, TIME BEING OF THE ESSENCE, and by paying
to Landlord, by wire transfer or by unendorsed bank or certified check (subject
to collection), fifty (50%) percent of the Surrender Payment (as hereinafter
defined), either together with the giving of the Partial Surrender Exercise
Notice, by wire transfer or by unendorsed bank or certified check (subject to
collection), on or before the later of (x) the date on which Tenant gives the
Partial Surrender Exercise Notice, and (y) the date which is thirty (30) days
after Landlord gives Tenant notice of the amount of the Surrender Payment, TIME
BEING OF THE ESSENCE. Any notice given by Tenant which purportedly exercises the
Partial Surrender Option shall not be effective as a Partial Surrender Exercise
Notice (i) if fifty (50%) percent of the Surrender Payment is not paid to
Landlord by the later of (x) the date on which Tenant gives such notice to
Landlord, and (y) the date which is thirty (30) days after Landlord gives Tenant
notice of the amount of the Surrender Payment, in both cases, in the form
described above, or (ii) if it does not set forth the Surrender Space, it being
understood and agreed that the notice given by Tenant which purportedly
exercises the Partial Surrender Option must include a reasonably detailed floor
plan of the entire floor on
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

203



--------------------------------------------------------------------------------



 



which such proposed Surrender Space is located, indicating in reasonable detail
the location of the proposed Surrender Space, but shall not be deemed
ineffective because Landlord does not initially approve the space in question as
provided in subsection (c) below or, in the case where the RSF of the Surrender
Space is not set forth in this Sublease, because Landlord and Tenant cannot
agree upon the RSF of the proposed Surrender Space, including whether the RSF of
the proposed Surrender Space exceeds 31,661 RSF (or, if Tenant has exercised the
5th Floor Contraction Option, exceeds 24,894 RSF) of contiguous space on the
lowest floor(s) of the premises then demised to Tenant under this Sublease, as
more particularly provided in Section 42.03(c). Notwithstanding the foregoing,
any notice given by Tenant which purportedly exercises the Partial Surrender
Option, but which does not contain substantially the following statement in bold
and CAPITAL letters shall not be effective as a Partial Surrender Exercise
Notice: “THIS IS THE PARTIAL SURRENDER EXERCISE NOTICE WITH RESPECT TO THE
SURRENDER SPACE DESCRIBED IN SUBSECTION 42.04(c) OF THE SUBLEASE. IF LANDLORD
FAILS TO REJECT SUCH SURRENDER SPACE, AS DESCRIBED IN THIS PARTIAL SURRENDER
EXERCISE NOTICE, WITHIN TEN (10) BUSINESS DAYS AFTER ITS RECEIPT OF THIS NOTICE,
THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED SUCH SURRENDER SPACE.”
Notwithstanding the foregoing, if Landlord has not theretofore approved such
Surrender Space, and by the Partial Surrender Effective Date described above the
Surrender Space has not been finally determined, then the “Partial Surrender
Effective Date” shall be delayed to (i) the date on which, pursuant to said
subsection 42.04(c), Landlord gives Tenant notice that it has approved the
Surrender Space or the Surrender Space is deemed approved, or (ii) if the date
described in clause “(i)” does not occur, the date on which the dispute as to
whether both the Surrender Space and the balance of the space on the floor on
which the Surrender Space is located shall each constitute one or more Rentable
Blocks is resolved pursuant to mutual of Landlord and Tenant or pursuant to
arbitration, as provided for in said subsection 42.04(c). The fifty (50%)
percent balance of the Surrender Payment shall be paid by Tenant to Landlord, as
Additional Rent, on or before the Partial Surrender Effective Date.
          (b) Notwithstanding anything contained in this Sublease to the
contrary, Tenant shall not have the Partial Surrender Option, and the Partial
Surrender Option shall be null and void and of no force or effect, if (i) Tenant
gives the Additional Space Exercise Notice on or before the date that Tenant
gives the Partial Surrender Exercise Notice, or (ii) Tenant gives the Partial
Surrender Exercise Notice to Landlord after the Partial Surrender Notice Date.
          (c) For the purposes of this Sublease, “Surrender Space” shall mean
space, as selected by Tenant and approved by Landlord (which approval shall only
be required, pursuant to this subsection (c), if the proposed Surrender Space is
not all of the space leased by Tenant on the floor in question), consisting of
no more than 31,661 RSF (or, if Tenant has exercised the 5th Floor Contraction
Option, no more than 24,894 RSF) of contiguous space on the lowest floor of the
premises then demised to Tenant under this Sublease (it being understood and
agreed that if the then lowest floor of the premises then demised to Tenant
under this Sublease comprises

204



--------------------------------------------------------------------------------



 



less than 31,661 RSF (or, if Tenant has exercised the 5th Floor Contraction
Option, less than 24,894 RSF) of contiguous space, and the Surrender Space
selected by Tenant includes all of the space on such lowest floor, then the
Surrender Space may, at Tenant’s election, include contiguous space on the next
lowest floor of the premises then demised to Tenant under this Sublease of up to
the difference between 31,661 RSF (or, if Tenant has exercised the 5th Floor
Contraction Option, of up to the difference between 24,894 RSF) and the RSF of
the Surrender Space on such lowest floor), provided such space(s) and the
balance of the space on the floor(s) of the Building on which such space(s)
is/are located have a commercially reasonable configuration such that both the
Surrender Space and the balance of the space(s) on such floor(s) shall each
constitute one or more Rentable Blocks. If Landlord fails to reject the
Surrender Space described in the Partial Surrender Exercise Notice within ten
(10) Business Days after its receipt of the Partial Surrender Exercise Notice,
then Landlord shall be deemed to have approved such Surrender Space, or if
Landlord rejects the Partial Surrender Exercise Notice as not being effective or
if Landlord rejects the Surrender Space described in the Partial Surrender
Exercise Notice within such ten (10) Business Day period, then such dispute
shall be determined by arbitration in accordance with the provisions of
Article 34 hereof, it being understood and agreed that (x) the only basis for
Landlord’s rejection of the Surrender Space described in the Partial Surrender
Exercise Notice is that Landlord has determined that either the Surrender Space
in question or the balance of the space on the floor(s) on which the Surrender
Space is located, or both does/do not each constitute one or more Rentable
Blocks or Landlord has determined that proposed Surrender Space exceeds 31,661
RSF (or, if Tenant has exercised the 5th Floor Contraction Option, exceeds
24,894 RSF) RSF of contiguous space on the lowest floor(s) of the premises then
demised to Tenant under this Sublease (which determinations shall be set forth
in reasonable detail in Landlord’s notice of rejection, together with an
alternative recommendation and, if applicable, whether a portion of the
Surrender Space proposed by Tenant is acceptable to Landlord and describe such
acceptable portion), (y) the only issues to be determined by such arbitration
shall be whether Landlord’s rejection of the Partial Surrender Exercise Notice
is effective based on the factors described in clause “(x),” and (z) until such
dispute is resolved either by mutual agreement of Landlord and Tenant or
pursuant to such arbitration the proposed Surrender Space shall remain a part of
the premises demised under this Sublease. Notwithstanding the foregoing, in the
event that a dispute is resolved through arbitration and the arbitrator’s
decision favors the Tenant, then the parties shall adjust rent retroactively to
the date of the original Partial Surrender Effective Date. Without extending the
Partial Surrender Notice Date, prior to the giving of the Partial Surrender
Exercise Notice, Tenant may submit to Landlord a reasonably detailed floor plan
of the entire floor on which such proposed Surrender Space is located,
indicating in reasonable detail the location of the proposed Surrender Space,
and promptly after Tenant submits such floor plan Landlord shall either approve
or reject such proposed Surrender Space. If Landlord approves such proposed
Surrender Space and Tenant thereafter gives the Partial Surrender Exercise
Notice in respect of the same Surrender Space, then Landlord’s approval of such
Surrender Space shall be deemed given.

205



--------------------------------------------------------------------------------



 



          (d) For the purposes of this Sublease, “Surrender Payment” shall mean
an amount, to be calculated by Landlord, subject to verification by Tenant,
equal to the sum of (i) three (3) months of the Base Rent for the Surrender
Space on a per RSF basis, in effect as of the Partial Surrender Effective Date
(without taking into account any abatements, credits or offsets pursuant to
Articles 22, 23 or otherwise), (ii) the unamortized brokerage commissions paid
by Landlord to the Broker applicable to the Surrender Space, (iii) the
unamortized cost of the Base Tenant Allowance and, if applicable, the Additional
5th Floor Tenant Allowance applicable to the Surrender Space paid by Landlord to
Tenant (in cash or as a rent credit), and (iv) the unamortized cost of the [***]
applicable to the Surrender Space, all on a per RSF basis as of the Partial
Surrender Effective Date, with amortization to be calculated over the initial
Term of this Sublease using an agreed upon [***]% per annum interest factor. An
example of the calculation of the Surrender Payment for a Surrender Space
containing 25,000 RSF and a Partial Surrender Effective Date that occurs on the
5th anniversary of the Commencement Date is annexed as Exhibit S. Without
extending the Partial Surrender Notice Date, promptly after Tenant’s request
given to Landlord at any time after the date that is one hundred eighty
(180) days following [***], Landlord shall notify Tenant of the amount of the
Surrender Payment. Any dispute concerning the amount of the Surrender Payment
shall be determined by arbitration in accordance with the provisions of
Article 34. Until such dispute is resolved either by mutual agreement of
Landlord and Tenant or pursuant to arbitration, Tenant shall pay the Surrender
Payment as calculated by Landlord and if the dispute is resolved in favor of
Tenant, then the parties shall adjust the Surrender Payment.
          (e) On the Partial Surrender Effective Date, all of Tenant’s rights,
title and interest in and to the Surrender Space shall end, and Tenant’s
subleasehold estate in the Surrender Space created by this Sublease shall
terminate and expire, as if, with respect to the Surrender Space only, the
Partial Surrender Effective Date were the Expiration Date.
          (f) On or before the Partial Surrender Effective Date, Tenant shall
quit and surrender to Landlord the Surrender Space in the condition and in the
manner provided in this Sublease for the surrender of the Premises to Landlord
on the Expiration Date. The failure of Tenant to quit and surrender to Landlord
the Surrender Space in the condition and in the manner provided in this Sublease
for the surrender of the Demised Premises to Landlord on the Expiration Date on
or before the Partial Surrender Effective Date shall be a default under this
Sublease, entitling Landlord to exercise any or all of its rights and remedies
hereunder, and available at law and in equity, other than terminating this
Sublease with respect to the remaining portion of the Premises. In addition,
Landlord may exercise any or all of Landlord’s rights and remedies under
Section 24.02 of this Sublease as if, for the purposes of said Section 24.02,
the Surrender Space were the Premises. Furthermore, for the purposes of said
Section 24.02, the Base Rent and Additional Rent payable by Tenant during the
last
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

206



--------------------------------------------------------------------------------



 



year of the Term,” as applied to the Surrender Space, shall mean the amounts of
the Base Rent and Additional Rent that would have been payable but for the
surrender of the Surrender Space (i.e., the amounts by which the Base Rent and
Additional Rent are being reduced pursuant to subsections (j)(ii) and
(l) below).
          (g) If the Surrender Space is not an entire floor of the Building,
then Landlord, at Tenant’s cost and expense, shall perform such Demising Work on
the floor of the Building on which the Surrender Space is located, as may be
reasonably required by Landlord. In such event, Tenant shall pay Landlord the
costs and expenses reasonably incurred by Landlord to perform such Demising Work
(including architect fees, permit fees and construction costs) within thirty
(30) days after Landlord’s demand therefor accompanied by a reasonably detailed
statement thereof. Any dispute concerning the performance of Demising Work or
the cost thereof shall be determined by arbitration in accordance with the
provisions of Article 34.
          (h) All of Landlord’s and Tenant’s obligations and liabilities under
this Sublease with respect to the Surrender Space which accrue or arise or
relate to matters occurring on or before the Partial Surrender Effective Date
shall survive the Partial Surrender Effective Date. In addition, Tenant shall
remain obligated to comply with all of the terms, covenants and conditions of
this Sublease with respect to the Surrender Space on Tenant’s part to observe,
perform and comply with, through and including the date (the “Surrender Date”)
on which Tenant actually quits and surrenders to Landlord the Surrender Space in
the condition and manner hereinbefore provided, and all of Tenant’s obligations
and liabilities under this Sublease with respect to the Surrender Space which
accrue or arise or relate to matters occurring on or before the Surrender Date
shall survive the Surrender Date. Nothing contained in this Article shall be
deemed to extend the Partial Surrender Effective Date or otherwise permit Tenant
to hold-over its occupancy or possession of any portion of the Surrender Space
beyond the Partial Surrender Effective Date.
          (i) Tenant hereby covenants, represents and warrants to Landlord that
as of the Partial Surrender Effective Date the Surrender Space shall be free of
all tenants, subtenants and other occupants and all leases and subleases, and
there shall be no other persons or entities claiming, or who or which may claim,
any rights of possession, occupancy or use of the Surrender Space or any
portions thereof.
          (j) If Tenant gives the Partial Surrender Exercise Notice in the
manner set forth in Section 42.04(a), then, subject to the provisions of
Section 42.04(b) above:
               (i) Effective from and after the date next succeeding the Partial
Surrender Effective Date, the terms “5th Floor Premises” (to the extent the
Surrender Space comprises all or a portion of the 5th Floor Premises), “Office
Space” and “Premises,” as such terms are used in this Sublease, shall exclude
the Surrender Space, the floor plans set forth in the exhibits to this Sublease
shall be deemed amended accordingly, and the RSF of the 5th Floor Premises (to
the extent the

207



--------------------------------------------------------------------------------



 



Surrender Space comprises all or a portion of the 5th Floor Premises), the
Office Space and the Premises shall be reduced by the RSF of the Surrender
Space;
               (ii) Effective from and after the date next succeeding the
Partial Surrender Effective Date, the Base Rent payable by Tenant pursuant to
Section 1.04(a) of this Sublease shall be decreased by Surrender Space Base Rent
(as hereinafter defined); and
               (iii) Effective from and after the date next succeeding the
Partial Surrender Effective Date, this Sublease shall be amended by decreasing
the “Tenant’s Proportionate Share” by subtracting therefrom the fraction,
expressed as a percentage, the numerator of which is [***] and the denominator
of which is [***];
               (iv) Intentionally omitted;
               (v) The provisions of Section 16.13 hereof shall apply; and
               (vi) The provisions of Section 17.05(c) hereof shall apply.
          (k) If Tenant exercises the Partial Surrender Option, then neither the
Renewal Option nor the ROFO Option shall be applicable to the Surrender Space
(unless, with respect to the Renewal Option only, Tenant again leases the
Surrender Space pursuant to any of the provisions of this Sublease (including
Section 40.01 hereof) or by mutual agreement of Landlord and Tenant).
          (l) For the purposes of this Article, “Surrender Space Base Rent”
means, during the First Rent Period, the product of $[***] per annum, multiplied
by the RSF of the Surrender Space, and, during the Second Rent Period, the
product of $[***] per annum, multiplied by the RSF of the Surrender Space.
ARTICLE 43
EXISTING SUPERIOR LEASE
     43.01 Landlord represents and warrants to Tenant that (a) a true, accurate
and complete copy of the Existing Superior Lease is attached hereto as
Exhibit T, (b) Landlord is the “Tenant” (as defined in the Existing Superior
Lease) under the Existing Superior Lease, (c) as of the Effective Date, the
Existing Superior Lease is in full force and effect, (d) as of the Effective
Date, to the best of Landlord’s knowledge, Landlord is not in default in the
payment of any rent or other sums due under the Existing Superior Lease, (e) as
of the Effective Date, (A) Landlord has not received any notice of default under
the Existing Superior Lease which remains uncured as of the Effective Date, and
(B) to the best of Landlord’s knowledge, the Existing Lessor is not in default
thereunder, (f) Landlord has recorded a memorandum of the Existing Superior
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

208



--------------------------------------------------------------------------------



 



Lease, and (g) Landlord has a recorded subordination, non-disturbance and
attornment agreement with the fee mortgagee (or its predecessor-in-interest),
except with respect to the Third Amendment of the Existing Superior Lease,
Landlord hereby agreeing to request an amendment to the existing subordination,
non-disturbance and attornment agreement with the existing fee mortgagee and, if
same is received by Landlord, to use commercially reasonable efforts to have
same recorded.
     43.02 Landlord shall not voluntarily terminate the Existing Superior Lease,
in whole or in part with respect to any space in the Building that Tenant
subleases or has a right to sublease pursuant to this Sublease, except as
permitted under this Sublease or the Existing Superior Lease in the event of
casualty or condemnation. Landlord agrees not to amend the Existing Superior
Lease, or consent to any amendment thereof (except for any amendment that is
required by the terms of the Existing Superior Lease as of the effective date of
the Third Amendment of the Existing Superior Lease), in any manner that will,
except to a de minimis extent, increase the obligations of Tenant under this
Sublease or diminish the rights of Tenant under this Sublease or otherwise
adversely affect Tenant or that conflicts with the express provisions of this
Sublease. Landlord shall endeavor to provide Tenant with a copy of any amendment
of the Existing Superior Lease both prior to and after execution thereof by
Landlord (in such event, Landlord may redact confidential financial and other
terms from any such copy of the amendment provided to Tenant which redacted
provisions do not affect Tenant). Attached hereto as part of Exhibit T is the
Third Amendment to the Existing Superior Lease.
     43.03 Landlord shall make all payments and perform all of its obligations
under the Existing Superior Lease as and when such payment and performance is
due and shall not cause a default thereunder that adversely affects Tenant’s
rights under this Sublease or its business operation in the Premises. Landlord
shall, in good faith, use commercially reasonable efforts to (i) cause Existing
Lessor to perform all of its obligations under the Existing Superior Lease as
and when such performance is due if the failure to perform such obligations will
adversely affect Tenant’s rights under this Sublease or its business operation
in the Premises and (ii) obtain Existing Lessor’s consent or approval whenever
required by the Existing Superior Lease (unless Existing Lessor declines as may
be permitted pursuant to the Existing Superior Lease).
     43.04 In the event Existing Lessor’s cooperation is necessary in connection
with Tenant’s obtaining any permits or otherwise completing any Alteration,
occupying the Premises or conducting Tenant’s business in the Premises, Landlord
shall use commercially reasonable efforts to cause Existing Lessor to so
cooperate.
     43.05 (a) Landlord and Tenant acknowledge and agree that pursuant to
Section 34.1(d) of the Existing Superior Lease, if Landlord, as the tenant under
the Existing Superior Lease, exercises its right under the Existing Superior
Lease to extend the term thereof for less than all of the Building, the Existing
Superior Lease requires an amendment to the Existing Superior Lease (a
“Multi-Tenant Amendment” ), as more particularly provided in said
Section 34.1(d), including an amendment that reflects a

209



--------------------------------------------------------------------------------



 



multi-tenanted building as provided in Exhibit I to the Existing Superior Lease,
and that if Landlord exercises its right under the Existing Superior Lease to
extend the term thereof for less than all of the Building, Landlord may not,
during the Renewal Term, if any, have the right or ability to control certain
aspects of the operation and management of the Building or the Real Property
(including matters relating to services to be provided to Tenant and the Renewal
Premises, work that may be performed outside of the Renewal Premises, and
repair, restoration and maintenance obligations to the Renewal Premises and the
Building). If Landlord exercises its right under the Existing Superior Lease to
extend the term thereof for less than all of the Building, Landlord shall permit
Tenant, at its sole cost and expense, (i) to participate in the negotiation of
the Multi-Tenant Amendment with the Existing Lessor or its representatives with
respect to those matters of the Multi-Tenant Amendment that would likely affect
Tenant’s use and occupancy of the Renewal Premises, including matters relating
to services, work that may be performed outside of the Renewal Premises, and
repair, restoration and maintenance obligations (to the extent such matters are
not addressed in the Third Amendment of the Existing Superior Lease), and
(ii) if there is a dispute between the Existing Lessor and Landlord with respect
to said Exhibit I, to participate in the arbitration of such dispute, in
accordance with, and subject to, the applicable provisions of the Existing
Superior Lease. Without affecting Tenant’s rights under Section 43.06 below, it
shall not be a default by Landlord under this Sublease if Landlord cannot
perform an obligation under this Sublease by virtue of the Building becoming a
multi-tenanted Building and being controlled, operated and managed by the
Existing Lessor. Nothing set forth in this Section 43.05 or in the Multi-Tenant
Amendment shall relieve Landlord of its obligation to enforce the provisions of
the Existing Superior Lease on behalf of Tenant as provided herein.
          (b) If the Renewal Premises constitutes a majority of the RSF being
renewed pursuant to the Existing Superior Lease and the balance of the RSF being
renewed pursuant to the Existing Superior Lease is less than the equivalent of
two (2) entire Base Floors, then Landlord shall not agree to the Multi-Tenant
Amendment without Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned of delayed, and if Tenant does not approve
the proposed Multi-Tenant Amendment, Landlord shall arbitrate same, with
Tenant’s participation, in accordance with, and subject to, the applicable
provisions of the Existing Superior Lease. Also if the Renewal Premises
constitutes a majority of the RSF being renewed pursuant to the Existing
Superior Lease and the balance of the RSF being renewed pursuant to the Existing
Superior Lease is less than the equivalent of two (2) entire Base Floors,
Landlord shall not reach any settlement of the matters being arbitrated without
Tenant’s prior written approval, which approval shall not be unreasonably
withheld, conditioned of delayed, it being understood and agreed that with
respect to any matters that Landlord, as the tenant under the Existing Superior
Lease, is not permitted to dispute, Tenant, in both the negotiation of the
Multi-Tenant Amendment and in such arbitration, shall have no right of approval
and no right to dispute.
     43.06 If Existing Lessor shall default in any of its obligations to
Landlord with respect to the Premises, which default actually adversely affects
Tenant’s ability to

210



--------------------------------------------------------------------------------



 



conduct its business operations within the Premises or otherwise adversely
affect Tenant’s enjoyment the Premises and the appurtenances demised to Tenant
hereunder (an “Existing Lessor Default”), and Landlord seeks to enforce its
rights against Existing Lessor regarding such Existing Lessor Default, then
Landlord shall inform Tenant thereof and keep Tenant reasonably apprised of such
enforcement. In no event shall Landlord have any obligation to bring any action
or proceeding or to take any steps to enforce Landlord’s rights against Existing
Lessor. If, however, within ten (10) Business Days after receiving written
request from Tenant of an Existing Lessor Default, Landlord shall fail or refuse
to (a) take appropriate action as determined in Landlord’s reasonable discretion
for the enforcement of Landlord’s rights against Existing Lessor in respect of
such Existing Lessor Default within a reasonable period of time considering the
nature of such Existing Lessor Default, or (b) provide to Tenant a reasonable
good-faith explanation for why Landlord does not believe the enforcement of such
rights against Existing Lessor would be an appropriate course of action, Tenant
shall then have the right to take such action in Tenant’s own name, and for that
purpose and only to such extent all of the rights of Landlord under the Existing
Superior Lease hereby are conferred upon and assigned to Tenant, and Tenant is
subrogated hereby to such rights to the extent that the same shall apply to the
Premises. Tenant hereby agrees that Tenant shall indemnify and hold Landlord
harmless from and against all liability, loss, damage or expense, including,
without limitation, reasonable attorney’s fees and expenses, which Landlord
shall suffer or incur by reason of any action taken by Tenant against Existing
Lessor under this Section 43.06 other than Landlord’s fees to monitor or
participate in such litigation. If any such action against Existing Lessor in
Tenant’s name shall be barred by reason of lack of privity, nonassignability or
otherwise, Tenant may take such action in Landlord’s name provided Tenant has
obtained the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, and provided that Tenant is
identified to the maximum extent possible in any pleadings as the real party in
interest and Tenant hereby agrees, that Tenant shall indemnify and hold Landlord
harmless from and against all liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees and expenses, which Landlord
shall suffer or incur by reason of any action taken by Tenant against Existing
Lessor under this Section 43.06. Landlord agrees, without cost to Landlord, to
cooperate with Tenant in any reasonable manner requested by Tenant in connection
with an action or proceeding by Tenant against Existing Superior Lease in
respect of the Premises.
     43.07 Notwithstanding anything contained in this Sublease to the contrary,
with respect to all provisions of the Third Amendment of the Existing Superior
Lease which give to Tenant certain rights and benefits during the Renewal Term
and impose upon Landlord any obligations, including payment and indemnification
obligations, with respect to such rights and/or benefits, Tenant shall observe,
perform and comply with the obligations in question. including, but not limited
to, with regard to the “Equipment” (as defined in Section 8 of the Third
Amendment of the Existing Superior Lease) and the “Building Fuel Tanks” (as
defined in Section 9(e) of the Third Amendment of the Existing Superior Lease).
To the extent the Existing Lessor will accept payment or performance of such
obligations directly from Tenant, Tenant shall make the payment in

211



--------------------------------------------------------------------------------



 



question or perform the obligation in question directly to the Existing Lessor,
otherwise Tenant shall reimburse Landlord for the payment or performance in
question to the extent such obligations are or were those of Tenant. Any right,
benefit or obligation relating to Landlord’s occupancy (or any sublessee or
licensee of Landlord) shall remain Landlord’s right, benefit or obligation. For
the purposes of clarification, provisions of the Third Amendment of the Existing
Superior Lease which give to Tenant certain rights and benefits shall include
provisions that give Landlord such rights in the proportion to which such rights
are passed through to Tenant under this Sublease, and the obligations under the
Third Amendment of the Existing Superior Lease, which, pursuant to this Section,
are Tenant’s obligation to observe, perform or comply with, shall include
obligations that are, pursuant to the Third Amendment of the Existing Superior
Lease, the joint and/or several obligation of Landlord and Tenant or only the
Landlord’s obligation thereunder.
ARTICLE 44
RIGHT OF FIRST OFFER
     44.01 Exercise of Right. If at any time prior to the last 36 months of the
Term (as the same may be extended) all or any portion of the rentable area of
any space on floors 3 through 9 that is contiguous to a floor or space that
Tenant then subleases and that is not subject to this Sublease (each such space
being hereinafter referred to as an “ROFO Space”) is, or Landlord reasonably
believes the same is to become, Available (as hereinafter defined) and Landlord
proposes to lease such ROFO Space, Landlord shall deliver notice thereof to
Tenant (an “ROFO Notice”) setting forth a description of the ROFO Space in
question, the rentable square footage of such ROFO Space, Landlord’s
determination of the ROFO Space Fair Market Value (as hereinafter defined) for
such ROFO Space (subject to Section 44.07 if the Acceptance Notice is given
during the first 18 months of the Term) and the date Landlord reasonably
anticipates that such ROFO Space will become Available (the “Anticipated ROFO
Space Commencement Date”). The Anticipated ROFO Space Commencement Date set
forth in the ROFO Notice shall not be more than twelve (12) months and not less
than three (3) months after the date of the ROFO Notice if the ROFO Space is
less than 50,000 RSF. The Anticipated ROFO Space Commencement Date set forth in
the ROFO Notice shall not be more than two (2) years and not less than six
(6) months after the date of the ROFO Notice if the ROFO Space is 50,000 RSF or
more. Provided that all of the conditions precedent set forth in this Article 44
are satisfied by Tenant, Tenant shall have the option (an “ROFO Option”),
exercisable by Tenant delivering irrevocable notice to Landlord (an “Acceptance
Notice”) to lease the ROFO Space described in the related ROFO Notice upon the
terms and conditions set forth in this Article 44. If Tenant elects to accept,
Tenant shall deliver the Acceptance Notice to Landlord within ten (10) Business
Days after Tenant receives the ROFO Notice if the ROFO Space is less than 50,000
RSF and shall deliver the Acceptance Notice to Landlord within thirty (30) days
after Tenant receives the ROFO Notice if the ROFO Space is 50,000 RSF or more.
Notwithstanding the foregoing, if a tenant in ROFO Space defaults under its
lease and vacates, thereby giving Landlord unanticipated ROFO Space, then the
Anticipated ROFO Space Commencement Date, as designated by Landlord, shall not
be less than

212



--------------------------------------------------------------------------------



 



ninety (90) days after the date of the ROFO Notice and, if Tenant elects to
exercise its option, Tenant shall deliver the Acceptance Notice to Landlord
within thirty (30) days after Tenant receives the ROFO Notice. A ROFO Option may
be exercised only with respect to all of the ROFO Space that is the subject of
an applicable ROFO Notice. If Tenant fails to timely give an Acceptance Notice
with respect to any ROFO Space, Tenant shall be deemed to have rejected
Landlord’s offer to lease the applicable ROFO Space and Landlord shall have no
further obligation and Tenant shall have no further rights for a period of one
year thereafter with respect to that particular ROFO Space during the Term.
     44.02 Definitions.
          (a) “Available” shall mean that at the time in question (i) no person
or entity leases or occupies the ROFO Space that is the subject of a ROFO
Notice, whether pursuant to a lease or other agreement, and (ii) no person or
entity holds any option or right to lease or occupy such ROFO Space, or to renew
its lease or right of occupancy thereof. So long as a tenant or other occupant
leases or occupies a portion of the applicable ROFO Space, Landlord shall be
free to extend any such tenancy or occupancy, whether or not pursuant to a lease
or other agreement, and such space shall not be deemed to be Available. In no
event shall Landlord be liable to Tenant for any failure by any then existing
tenant or occupant to vacate any of the ROFO Space, subject to Section 44.05
below. From and after the date hereof, Landlord shall not grant any rights to
any tenant or other occupant of the Building with respect to any ROFO Space
unless such rights are subordinate to the rights granted Tenant hereunder,
except to tenants and other occupants leasing or occupying the applicable ROFO
Space as of the date hereof or to new tenants or occupants of a portion of the
ROFO Space after Landlord shall have duly offered such portion of the ROFO Space
to Tenant pursuant to this Article 44. The ROFO Option shall not apply to
(i) the portion of the 5th floor of the Building (such portion, the “WN Space” )
to be leased (or subleased) to Gannaway Web Holdings LLC (d/b/a WorldNow) (or
its successors, assigns, affiliates or subsidiaries), including all extensions
and renewals of such lease (or sublease), until such time as the WN Space next
becomes free of occupancy and rights of occupancy by Gannaway Web Holdings LLC
(d/b/a WorldNow) (and its successors, assigns, affiliates and subsidiaries),
(ii) any space to be used as relocation space for Gannaway Web Holdings LLC
(d/b/a WorldNow) (or its successors, assigns, affiliates or subsidiaries) or any
other tenant or other occupant of the Building (including all extensions and
renewals of the term of the lease (or sublease) for such relocated space), where
such relocation is occurring to allow Landlord to deliver to Tenant any
Expansion Space, Supplemental Space or Additional Space pursuant to the
provisions of Section 42.02, Article 47 or Article 48 hereof (such relocation
space for Gannaway Web Holdings LLC (d/b/a WorldNow) (or its successors,
assigns, affiliates or subsidiaries) being herein referred to as the “WorldNow
Relocation Space” ), until such time as the relocation space in question next
becomes free of occupancy and rights of occupancy by Gannaway Web Holdings LLC
(d/b/a WorldNow) (and its successors, assigns, affiliates and subsidiaries) and
by such other relocated tenant or other occupant of the Building (and such other
relocated tenant’s or

213



--------------------------------------------------------------------------------



 



other occupant’s successors, assigns, affiliates and subsidiaries), as the case
may be, or (iii) any space being used or to be used by Landlord or any of its
affiliates. The ROFO Option shall not apply to the first letting of each portion
of the Contraction Space or the 5th Floor Contraction Space after the exercise
of the Contraction Option or the 5th Floor Contraction Option, respectively (or
to any renewals or extensions of such lettings, regardless of whether such
renewals or extensions are pursuant to options or rights granted to the tenants
thereof) and the ROFO Option shall not apply to any letting of any portion of
the Surrender Space after the exercise of the Partial Surrender Option.
          (b) “ROFO Space Fair Market Value,” with respect to each ROFO Space,
shall mean the fair market annual rental value of such ROFO Space at the
commencement of the leasing of such ROFO Space for a term commencing on the
applicable ROFO Space Commencement Date (as hereinafter defined) and ending on
the Expiration Date, as determined by Landlord based on comparable space in the
Building and other Class A office buildings located in Long Island City, Queens,
New York, including all of Landlord’s services provided for in this Sublease and
with (i) such ROFO Space considered as vacant and in the “as is” condition which
same shall be in on the applicable ROFO Space Commencement Date, (ii) the Base
Tax Year being the Tax Year in which the applicable ROFO Space Commencement Date
occurs (subject to the provisions of Section 44.07) and (iii) the Base Expense
Year being the Comparison Year in which the applicable ROFO Space Commencement
Date occurs (subject to the provisions of Section 44.07). The calculation of
ROFO Space Fair Market Value shall also take into account any other relevant
factors.
     44.03 Conditions to Exercise. Tenant shall have no right to exercise a ROFO
Option unless all of the following conditions have been satisfied on the date
the applicable Acceptance Notice is delivered to Landlord:
          (a) No Event of Default shall have occurred and be continuing; and
          (b) The tenant named herein (i.e., JetBlue Airways Corporation) shall
not have assigned this Sublease except to a JetBlue Tenant and JetBlue Tenant(s)
shall be in occupancy of at least 90,000 RSF of the Premises.
     44.04 Incorporation of ROFO Space. Effective as of the date on which
Landlord delivers vacant possession of a ROFO Space to Tenant (with respect to
each such ROFO Space, the “ROFO Space Commencement Date”):
          (a) Base Rent for such ROFO Space shall be the ROFO Space Fair Market
Value as determined in accordance with this Article 44, subject to the
provisions of Section 44.07.
          (b) Tenant shall pay Tenant’s Tax Payment and Tenant’s Operating
Payment with respect to such ROFO Space in accordance with the provisions of
Article 5, except that (i) the Base Tax Year shall be the Tax Year in which the
applicable ROFO Space Commencement Date occurs (subject to Section 44.07 if the

214



--------------------------------------------------------------------------------



 



Acceptance Notice is given in the first 18 months of the Term), (ii) the Base
Expense Year shall be the Expense Year in which the applicable ROFO Space
Commencement Date occurs (subject to Section 44.07 if the Acceptance Notice is
given in the first 18 months of the Term), and (iii) the RSF of the Premises
shall be increased by the rentable square footage of such ROFO Space set forth
in the applicable ROFO Notice, and such RSF and the related Tenant’s
Proportionate Share shall be determined in the same manner as the RSF for the
Premises initially subleased hereunder and Tenant’s Proportionate Share were
determined;
          (c) The RSF of the ROFO Space shall be as set forth in the applicable
ROFO Notice (which the parties agree shall be the rentable square footage of
such ROFO Space for all purposes of this Sublease) provided that such RSF was
determined in the same manner as the RSF for the Premises initially subleased
hereunder was determined) and Tenant’s Proportionate Share shall be
appropriately adjusted;
          (d) Except as provided in subsections (h) and (i) below, the
applicable ROFO Space shall be delivered in its “as is” condition, and Landlord
shall not be obligated to perform any work with respect thereto or make any
contribution to Tenant to prepare such ROFO Space for Tenant’s occupancy;
          (e) Intentionally Deleted; and
          (f) The applicable ROFO Space shall be added to and be deemed to be a
part of the Premises for all purposes of this Sublease (except as otherwise
provided in this Section 44).
          (g) If Tenant shall not lease the entirety of a floor of the Building,
then upon the exercise of a ROFO Option and if Tenant shall thereafter lease the
remainder of such floor hereunder, the Premises shall, from and after Tenant’s
leasing of the remainder of such floor, include the common corridors and
lavatories on such floor (except for the 8th floor);
          (h) Landlord to perform the applicable Demising Work; and
          (i) The provisions of Section 17.05(c) hereof shall apply.
     44.05 Possession. Except as otherwise expressly provided in this
Section 44.05, in no event shall Landlord be obligated to incur any fee, cost,
expense or obligation, nor to prosecute any legal action or proceeding, in
connection with the delivery of any ROFO Space to Tenant nor shall Tenant’s
obligations under this Sublease with respect to the Premises or such ROFO Space
be affected thereby. Landlord shall not be subject to any liability and this
Sublease shall not be impaired if Landlord shall be unable to deliver possession
of any ROFO Space to Tenant on any particular date. Landlord agrees that it
shall not waive any rights it may have against any person or entity holding over
in the ROFO Space, without any obligation to enforce any such rights. In the
event that any then existing tenant or occupant fails to vacate

215



--------------------------------------------------------------------------------



 



any of the ROFO Space that is the subject of an Acceptance Notice on or before
the Anticipated ROFO Space Commencement Date and such failure shall continue for
more than thirty (30) days thereafter, then Landlord agrees to use commercially
reasonable efforts to cause such existing tenant or occupant to vacate the ROFO
Space in question including the institution and prosecution of appropriate
eviction proceedings. In the event that Landlord fails to deliver possession of
any ROFO Space that is the subject of an Acceptance Notice within six (6) months
following the Anticipated ROFO Space Commencement Date, then Tenant shall have
the right to terminate its Acceptance Notice with respect to such ROFO Space by
giving Landlord thirty (30) days written notice thereof, which termination
notice must be given prior to the date upon which Landlord delivers possession
of such ROFO Space to Tenant; provided, however, if Landlord shall deliver
possession of such ROFO Space to Tenant on or before the expiration of such
thirty (30) day period, then Tenant’s termination of its Acceptance Notice shall
be null and void and of no force or effect whatsoever.
     44.06 Arbitration. If Tenant disputes Landlord’s determination of the ROFO
Space Fair Market Value for any ROFO Space pursuant to Section 44.01, Tenant
shall give notice to Landlord of such dispute within thirty (30) days after
delivery of the ROFO Notice, and such dispute shall be determined by arbitration
in accordance with the then prevailing Expedited Procedures of the Arbitration
Rules for the Real Estate Industry of the American Arbitration Association or
its successor for arbitration of commercial disputes, except that the rules
shall be modified as follows:
          (a) In its demand for arbitration Tenant shall specify the name and
address of the person to act as the arbitrator on Tenant’s behalf. The
arbitrator shall be a real estate broker with at least 10 years full-time
commercial brokerage experience who is familiar with the fair market value of
first-class office space in the vicinity of the Building. Failure on the part of
Tenant to make the timely demand for such arbitration shall constitute a waiver
of the right thereto and the Base Rent in respect of the ROFO Space in question
shall be as set forth in the ROFO Notice applicable thereto. Within 10 Business
Days after the service of the demand for arbitration, Landlord shall give notice
to Tenant specifying the name and address of the person designated by Landlord
to act as arbitrator on its behalf, which arbitrator shall be similarly
qualified. If Landlord fails to notify Tenant of the appointment of its
arbitrator within such 10 Business Day period, and such failure continues for 3
Business Days after Tenant delivers a second notice to Landlord, then the
arbitrator appointed by Tenant shall be the arbitrator to determine the ROFO
Space Fair Market Value for the ROFO Space in question.
          (b) If two arbitrators are chosen pursuant to Section 44.06(a), the
arbitrators so chosen shall meet within 10 Business Days after the second
arbitrator is appointed and shall seek to reach agreement on the ROFO Fair
Market Value of the applicable ROFO Space. If within 20 Business Days after the
second arbitrator is appointed the two arbitrators are unable to reach agreement
on such ROFO Space Fair Market Value then the two arbitrators shall appoint a
third arbitrator, who shall be a competent and impartial person with
qualifications similar to those required of the

216



--------------------------------------------------------------------------------



 



first two arbitrators pursuant to Section 44.06(a). If they are unable to agree
upon such appointment within 5 Business Days after expiration of such 20
Business Day period, the third arbitrator shall be selected by the parties
themselves. If the parties do not agree on the third arbitrator within 5
Business Days after expiration of the foregoing 5 Business Day period, then
either party, on behalf of both, may request appointment of such a qualified
person by the then president of the Real Estate Board of New York. The third
arbitrator shall decide the dispute, if it has not been previously resolved, by
following the procedures set forth in Section 44.06(c). Each party shall pay the
fees and expenses of its respective arbitrator and both shall share the fees and
expenses of the third arbitrator. Attorneys’ fees and expenses of counsel and of
witnesses for the respective parties shall be paid by the respective party
engaging such counsel or calling such witnesses.
          (c) The ROFO Space Fair Market Value of the applicable ROFO Space
shall be fixed by the third arbitrator in accordance with the following
procedures. Concurrently with the appointment of the third arbitrator, each of
the arbitrators selected by the parties shall state, in writing, his or her
determination of the ROFO Space Fair Market Value in respect of the applicable
ROFO Space supported by the reasons therefor. The third arbitrator shall have
the right to consult experts and competent authorities for factual information
or evidence pertaining to a determination of such ROFO Space Fair Market Value,
but any such determination shall be made in the presence of both parties with
full right on their part to cross-examine. The third arbitrator shall conduct
such hearings and investigations as he or she deem appropriate and shall, within
30 days after being appointed, select which of the two proposed determinations
most closely approximates his or her determination of such ROFO Space Fair
Market Value. The third arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed determinations. The
determination the third arbitrator chooses as that most closely approximating
his or her determination of the ROFO Space Fair Market Value in respect of the
applicable ROFO Space shall constitute his or her decision and shall be final
and binding upon the parties. The third arbitrator shall render the decision in
writing with counterpart copies to each party. The third arbitrator shall have
no power to add to or modify the provisions of this Sublease. Promptly following
receipt of the third arbitrator’s decision, the parties shall enter into an
amendment to this Sublease evidencing the ROFO of the Premises and confirming
the Base Rent for the ROFO Space in question, but the failure of the parties to
do so shall not affect the effectiveness of the third arbitrator’s
determination.
          (d) In the event of a failure, refusal or inability of any arbitrator
to act, his or her successor shall be appointed by him or her, but in the case
of the third arbitrator, his or her successor shall be appointed in the same
manner as that set forth herein with respect to the appointment of the original
third arbitrator.
     44.07 Agreement of Terms. Notwithstanding the foregoing provisions of this
Article 44 to the contrary: (i) if the Acceptance Notice is given in the first
18 months of the Term, then the Base Rent, Additional Rent, Base Expense Year
and the Base Tax

217



--------------------------------------------------------------------------------



 



Year shall be the same as provided in this Sublease for the initial Premises,
the [***] shall be applicable to the ROFO Space on a prorated basis taking into
account the later commencement date with respect to the ROFO Space and the Base
Tenant Allowance shall be prorated based on the then unexpired Term (it being
understood and agreed that there shall be no Additional 5th Floor Tenant
Allowance or Supplemental Tenant Allowance applicable to any ROFO Space);
(ii) the ROFO Option shall not apply to the Renewal Term except if Tenant
exercises its Renewal Option prior to the last three (3) years of the initial
Term, in which case the ROFO Option may be exercised in all but the last three
(3) years of the Renewal Term (with the understanding that during the Renewal
Term the ROFO Option shall only apply to space that Landlord is then leasing
under the Existing Superior Lease; and (iii) in accordance with Article 40
hereof, the Base Rent and Additional Rent payable for any ROFO Space during the
Renewal Term shall be equal to the Base Rent and Additional Rent applicable to
the ROFO Space, on a per RSF basis, payable under the Existing Superior Lease
for the Renewal Term. Landlord and Tenant, at either party’s request, shall
promptly execute and exchange an appropriate agreement evidencing the leasing of
each ROFO Space and the terms thereof in a form reasonably satisfactory to both
parties, but no such agreement shall be necessary in order to make the
provisions hereof effective. It shall be an Event of Default if any portion of
ROFO Space is subleased during the one (1) year period commencing on the
corresponding ROFO Space Commencement Date.
ARTICLE 45
SIGNAGE; SECURITY DESK
     45.01 For the purposes of this Article, “Signage Requirements” means that
(a) this Sublease is then in full force and effect, (b) the Named Tenant or
another JetBlue Tenant is the Tenant under this Sublease, and (c) the premises
demised under this Sublease consists of not less than 22,361 RSF of the Building
above the ground floor, and the Named Tenant or another JetBlue Tenant is using
and occupying not less than 22,361 RSF of the Building above the ground floor,
in accordance with, and subject to, the applicable provisions of this Sublease,
provided, however, that the requirement set forth in this clause “(c)” shall not
apply to the Tenant’s right, pursuant to Section 45.03 hereof, to install the
Rooftop Sign or Rooftop Sign Supports. For the purposes of satisfying the
Signage Requirements, the premises demised under this Sublease shall not include
any portion of the Storage Space.
     45.02 (a) For as long as all of the Signage Requirements remain satisfied,
Tenant, at Tenant’s sole cost and expense, may, from and after the Commencement
Date, through the end of the initial Term (subject to Tenant’s rights under the
Third Amendment of the Existing Superior Lease during the Renewal Term, if any,
with respect to the matters set forth in this Section 45.02), (x) station, from
time to time, one individual (who is either an employee of Tenant or an
independent contractor engaged by Tenant) at the Building security desk located
at each of the Queens Plaza North and
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

218



--------------------------------------------------------------------------------



 



27th Street Building lobbies (each such Building security desk being herein
referred to as a “Building Security Desk,” and collectively, as the “Building
Security Desks”), at such location at the Building Security Desks as reasonably
designated from time to time by Landlord, to greet and/or sign in Tenant’s
employees and guests and (y) install (in accordance with, and subject to, the
applicable provisions of this Sublease) and operate during the initial Term
(subject to Tenant’s rights under the Third Amendment of the Existing Superior
Lease during the Renewal Term, if any, with respect to the matters set forth in
this Section 45.02) a JetBlue entry badge reader on one (1) existing turnstile
in each of the two (2) ground floor lobbies of the Building, together with
identification signage on such existing turnstiles, it being understood and
agreed that the turnstiles on which Tenant installs such badge reader shall be
for the non-exclusive use of Tenant’s employees. In addition, Tenant, at
Tenant’s sole cost and expense, may, subject to, and to the extent permitted by,
all applicable Requirements, and subject to the reasonable rules and regulations
of Landlord, at its sole cost and expense, provide its own security to the
Premises, provided that, except for the individuals stationed by Tenant at the
Building Security Desks, all security personnel operate within the Premises
only.
          (b) The individuals stationed by Tenant at the Building Security Desks
(such individuals, together with such other security personnel provided by
Tenant, being herein referred to as “Tenant’s Security Personnel”) shall at all
times (i) comply with all applicable Requirements and all reasonable rules and
regulations established from time to time by Landlord, (ii) be neatly attired
and otherwise behave in a manner consistent with the operation of a first-class
office building, (iii) not interfere with the operation or management of the
Building, including the performance by the security personnel of Landlord or
Landlord’s managing agent stationed at the Building Security Desks, and (iv) not
direct the activities of anyone or anything not directly related to access to
and from the Premises, it being understood and agreed that duties of Tenant’s
Security Personnel shall be subject to Tenant’s obligations and Landlord’s
rights and remedies under this Sublease, at law and in equity, and that in the
event of a conflict between the instructions, directives or orders of Tenant’s
Security Personnel and the instructions, directives or orders of Landlord’s
employees, agents or other representatives, the instructions, directives or
orders of Landlord’s employees, agents or other representatives shall control.
The security personnel stationed by Landlord at the Building Security Desks
shall meet the requirements set forth in clauses (i) and (ii) above.
     45.03 (a) For as long as all of the Signage Requirements remain satisfied,
Tenant, at Tenant’s sole cost and expense (except as otherwise expressly
provided in this Section 45.03), may install (and replace from time to time), in
accordance with, and subject to, Article 13 and the other applicable provisions
of this Sublease, but only to the extent permitted by the Existing Superior
Lease, including limitations set forth in the Existing Superior Lease as to the
number of Tenant’s Signs (or consented to in writing by the Existing Lessor) and
applicable Legal Requirements, and maintain during the initial Term (subject to
Tenant’s rights under the Third Amendment of the Existing Superior Lease during
the Renewal Term, if any, with respect to the matters set forth in

219



--------------------------------------------------------------------------------



 



this Section 45.03) the following signs, it being understood and agreed that,
except for the Rooftop Sign and the Rooftop Sign Supports, no Tenant’s Sign
shall be installed prior to the Commencement Date, unless Landlord otherwise
expressly agrees in writing after the Effective Date:
               (i) Two (2) or more Signs (collectively, the “Lobby Signs”)
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), one or more of which is to be installed in a portion of the East wall
of the ground floor/Queens Plaza lobby of the Building indicated on Exhibit W
hereto, Landlord hereby approving the Lobby Signs described in said Exhibit W or
Lobby Signs substantially similar to the Lobby Signs described in said Exhibit W
and one of which is to be installed on a portion of the North wall of the ground
floor/Queens Plaza lobby of the Building as indicated on Exhibit W, it being
understood and agreed that the Lobby Sign on said North wall may not be the only
Sign on said North wall;
               (ii) One (1) Sign (the “Interior Lobby Sign”) approved by
Landlord (which approval shall not be unreasonably withheld or delayed), to be
installed on the wall in the ground floor/27th Street lobby of the Building
indicated on Exhibit X hereto, Landlord hereby approving the Interior Lobby Sign
described in said Exhibit X or an Interior Lobby Sign substantially similar to
the Interior Lobby Sign described in said Exhibit X;
               (iii) one (1) Sign (the “Rooftop Sign”) approved by Landlord
(which approval shall not be unreasonably withheld or delayed), to be installed
on the roof of the Building in the Rooftop Sign Area, together with related
equipment, mountings, support structures and associated lines, wiring and
cabling (collectively, the “Rooftop Sign Supports”), Landlord hereby approving
of the Rooftop Sign described in Exhibit Y, as selected by Tenant, subject to
such revisions that are required by the applicable Governmental Authorities and
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;
               (iv) a total of four (4) plaques (each, a “Building Entry
Plaque”) approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), to be installed on the exterior façade of the
Building to the left and to the right of Building’s main entrance on Queens
Plaza and the Building’s entrance on 27th Street, in all cases in the location
of (and replacement for) the existing Building entry plaques (or in such other
locations as reasonably designated by Landlord in consultation with Tenant),
Landlord hereby approving the Building Entry Plaques described in Exhibit Z or
Building Entry Plaques substantially similar to the Building Entry Plaques
described in said Exhibit Z, it being understood and agreed that Landlord may
require the Building Entry Plaques to be designed and installed as modifications
or replacements of existing plaques and that the Building Entry Plaques may
include the name and/or logo of any of the tenants of the Building whose name
and/or logo is, on the Effective Date, included in an existing building entry
plaque, as well as the name and/or logo of one (1) or more other tenants or
other occupants of the Building from time to time that are leasing or occupying
at least 92,000 RSF. Promptly

220



--------------------------------------------------------------------------------



 



after notice from Tenant to Landlord, but in no event prior to the Commencement
Date, Landlord shall have the Building Entry Plaques fabricated and installed,
and Tenant shall reimburse Landlord, as Additional Rent, fifty (50%) percent of
the reasonable and actual out-of-pocket third-party costs paid by Landlord to
fabricate and install the Building Entry Plaques within thirty (30) days after
Landlord’s request therefor, which request shall be accompanied by a reasonably
detailed description of the work in question and reasonable evidence supporting
the costs thereof actually paid by Landlord therefor;
               (v) two (2) plaques (each, a “Directional Plaque”) approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed), to be installed on the exterior façade of the Building, one (1) on the
28th Street/Queens Plaza corner of the Building and one (1) on the 27th
Street/Queens Plaza corner of the Building, in both cases in the location of
(and replacement for) the existing Building directional plaques (or in such
other locations as reasonably designated by Landlord in consultation with
Tenant), Landlord hereby approving the Directional Plaques described in
Exhibit AA hereto or a Directional Plaque substantially similar to the
Directional Plaques described in said Exhibit AA, it being understood and agreed
that Landlord may require the Directional Plaques to be designed and installed
as modifications or replacements of existing plaques and that the Directional
Plaques may include the name and/or logo of any of the tenants of the Building
whose name and/or logo is, on the Effective Date, included in an existing
directional plaque, as well as the name and/or logo of one (1) or more other
tenants or other occupants of the Building from time to time that are leasing or
occupying at least 92,000 RSF. Promptly after notice from Tenant to Landlord,
but in no event prior to the Commencement Date, Landlord shall have the
Directional Plaques fabricated and installed, and Tenant shall reimburse
Landlord, as Additional Rent, fifty (50%) percent of the reasonable and actual
out-of-pocket third-party costs paid by Landlord to fabricate and install the
Directional Plaques within thirty (30) days after Landlord’s request therefor,
which request shall be accompanied by a reasonably detailed description of the
work in question and reasonable evidence supporting the costs thereof actually
paid by Landlord therefor; and
               (vi) one (1) plaque, image or perforated film (the “Exterior
Façade Sign”) approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed), to be installed on the exterior façade of the
Building above the entrance door to the Queens Plaza lobby of the Building, in a
location reasonably designated by Landlord in consultation with Tenant, Landlord
hereby approving the Exterior Façade Sign described in Exhibit BB or a Exterior
Façade Sign substantially similar to the Exterior Façade Sign described in said
Exhibit BB, it being understood and agreed that the Exterior Façade Sign shall
be permitted only for as long as the Rooftop Sign is not permitted by the
Governmental Authorities having jurisdiction over the Rooftop Sign and no
Rooftop Sign or other Sign in the Rooftop Sign Area is actually being maintained
by or on behalf of Tenant or any other Tenant Party, and it being further
understood and agreed that during the initial Term (for so long as the Signage
Requirements (without taking into account the Rooftop Sign and Rooftop Sign

221



--------------------------------------------------------------------------------



 



Supports exception) are satisfied), Landlord shall not permit any other tenant
or other occupant to install a sign on the exterior façade of the Building above
the entrance door to the Queens Plaza lobby of the Building, other than as may
be required by applicable Requirements. The Exterior Façade Sign shall not
reduce the level of natural light admitted to the Queens Plaza lobby through the
window above the entrance door except to a de minimis extent; and
               (vii) At all times during the Term, in the event that Landlord
has plaques, signs, displays or other branding in common areas within the
Building, including in the space devoted to Building Amenities, excluding the
walls on which the Lobby Signs are located, the wall on which the Interior Lobby
Sign is located and excluding any exterior signs on roofs (it being intended
that the Rooftop Sign is the sole exterior sign on or near a roof of the
Building), there shall be parity in terms of the number, size and visibility of
such plaques, signs, displays or other branding between or among Tenant,
Landlord and any other tenants that have rented the same or greater RSF of space
in the Building who are granted the right to install plaques, signs, displays or
other branding.
          (b) The Lobby Signs, the Interior Lobby Sign, the Rooftop Sign, the
Building Entry Plaques, the Directional Plaque, and the Exterior Façade Sign
(collectively, “Tenant’s Signs”) may only contain the name and/or logo of the
Tenant under this Sublease, which is consistent with the branding utilized by
such Tenant in its national branding campaigns at the time in question. To the
extent not indicated in the above referenced Exhibits, or to the extent the
final Tenant’s Sign is not substantially similar to the corresponding Tenant’s
Sign described in said Exhibits, the location, size and dimensions and all other
aspects of each Tenant’s Sign (including the aesthetics, lettering, colors,
materials, method of attachment and other physical aspects thereof) shall be
subject to Landlord’s prior approval, such approval not to be unreasonably
withheld, conditioned or delayed; provided, however, Landlord shall not be
obligated to be reasonable with respect to approval of any Tenant’s Sign (other
than the Rooftop Sign) that is moving, mechanical, flashing, neon, illuminated
or has animated components. Notwithstanding anything contained in this Sublease
to the contrary, at no time shall Tenant be permitted to maintain any Tenant
Sign of an entity that is not an airline, notwithstanding the fact that the
Signage Requirements are satisfied.
          (c) Nothing contained in this Sublease shall be deemed to constitute a
warranty or representation by Landlord that the any portion of the Building
(interior or exterior) may lawfully be used to install or maintain any of the
Tenant’s Signs, or that any portion of the Building is suitable for the
installation or maintenance of any of the Tenant’s Signs, Tenant hereby
acknowledging that neither Landlord, nor any person acting on behalf of
Landlord, has made any representations or warranties as to whether any portion
of the Building may be so used or whether any portion of the Building is
suitable for such use.
          (d) If any license, permit, consent or approval is at any time
required for the installation, maintenance or repair of the Tenant’s Signs,
Tenant shall duly

222



--------------------------------------------------------------------------------



 



procure such licenses, permits, consents and approvals (collectively, the “Sign
Permits”), prior to such installation (if so required), submit the Sign Permits
to Landlord, maintain the Sign Permits, and comply with, and cause the
compliance with, the terms and conditions of the Sign Permits, all at Tenant’s
sole cost and expense. To the extent Landlord’s cooperation is reasonably
required to obtain any Sign Permit, Landlord agrees to cooperate reasonably with
Tenant (at no cost to Landlord) in connection with Tenant obtaining such Sign
Permit(s) (including, if necessary, the execution of any applications or other
documents required therefor), provided that in Landlord’s reasonable judgment,
such cooperation by Landlord is not reasonably likely in Landlord’s reasonable
opinion to subject Landlord (or any person claiming by, through or under
Landlord) to any civil or criminal liability, including civil or criminal fines
or penalties for executing a false statement.
          (e) Tenant shall comply with, and cause the compliance with, all
Requirements applicable to the Tenant’s Signs, including the installation,
maintenance and repair thereof. If, and to the extent, that applicable
Requirements now or at any time hereafter do not permit the installation or
maintenance of any of the Tenant’s Signs, Tenant shall not be permitted to
install or maintain any such prohibited sign(s).
          (f) Tenant, at Tenant’s sole cost and expense, shall maintain the
Tenant’s Signs (or cause the Tenant’s Signs to be maintained) in good order and
condition, reasonable wear and tear excepted, and make all necessary repairs
thereto and replacements thereof. Any replacement or material modification by
Tenant or any other Tenant Party of Tenant’s Signs shall be governed by the
provisions of this Article, as if such replacement or modification were a
proposed new sign, provided, however, except to the extent any circumstances or
factors have changed from the date of the original installation of the Tenant’s
Signs, and provided Tenant gives Landlord at least ten (10) Business Days prior
notice of the proposed replacement or modification, Landlord’s approval of the
replacement or modification shall not be required to the extent the replacement
or modification is substantially the same as the sign being replaced, as the
case may be.
          (g) To the extent that any insurance premium payable by Landlord is
increased as a result of the installation or maintenance of the Tenant’s Signs,
Tenant shall pay to Landlord, as Additional Rent, the amount of such increase(s)
within thirty (30) days after Landlord’s demand therefor from time to time.
          (h) Tenant shall not directly or indirectly, by operation of law, or
otherwise, assign, transfer or sublicense its right to install or maintain the
Tenant’s Signs, provided, however, that this subsection shall not prohibit
Tenant from contracting with third-parties for the installation, maintenance and
removal of Tenant’s Signs on Tenant’s behalf.
          (i) Neither Landlord, nor any of its agents or employees, shall be
liable for any damage to, or theft of, the Tenant’s Signs, nor for any injury or
damage to

223



--------------------------------------------------------------------------------



 



persons in connection with, resulting from, or relating to, the installation or
maintenance of the Tenant’s Signs.
          (j) If, pursuant to the Existing Superior Lease, Tenant is obligated
to install the Rooftop Sign, Tenant shall so install the Rooftop Sign, at its
sole cost and expense, in accordance with, and subject, to the applicable
provisions of this Sublease and the Existing Superior Lease.
          (k) Subject to the provisions of the Third Amendment of the Existing
Superior Lease, on or prior to earliest of (i) the last day of the Term (as same
may be renewed), (ii) the last day that all of the Signage Requirements are
satisfied, and (iii) the last day that Tenant is permitted to install and
maintain the Tenant’s Signs pursuant to this Section, Tenant shall, at its sole
cost and expense, remove the Tenant’s Signs, repair all damage to the Building
resulting from such removal, and restore those portions of the Building affected
by the installation, maintenance, operation and/or removal of the Tenant’s
Signs.
     45.04 Landlord, at its cost and expense, and in coordination and
consultation with Tenant, shall be permitted, with no liability to Tenant, to
remove temporarily any Tenant’s Sign in order to allow the maintenance of,
and/or the making of any and all repairs, replacements, changes, modifications,
improvements, decorations or substitutions to, any portion of the Building,
except that if the need for such maintenance and/or repairs results primarily
from the installation or presence of a Tenant’s Sign, such removal, maintenance
and repair, and the re-installation described in the next sentence, shall be
made or performed by Landlord, at Tenant’s sole cost and expense. Landlord
shall, as soon as reasonably practicable, at Landlord expense (except as
otherwise expressly provided in the preceding sentence), re-install such
signage, and if such signage shall be removed for an extended period of time,
Tenant, at its sole cost and expense, shall be permitted to install temporary
signage in lieu of the removed signage, subject to Landlord’s prior reasonable
consent, Tenant hereby agreeing to remove such temporary signage when Landlord
notifies Tenant that Landlord is ready to re-install such signage.
     45.05 Tenant shall have the following rights during the initial Term and
(subject to the provisions of the Third Amendment of the Existing Superior Lease
with respect to the matters set forth in this Section 45.05) during the Renewal
Term, if any, with respect to signage and branding, subject to Article 13 and
the other applicable provisions of this Sublease, (i) so long as Tenant leases
an entire floor of the Building (other than the 8th floor of the Building), then
Tenant may brand and decorate the elevator lobbies on such floors with its
corporate logo, colors and identification, (ii) so long as Tenant leases all of
the 8th floor of the Building or all of the 8th floor of the Building less the
Malcolm Pirnie Space, then Tenant may install a corporate identification Sign in
the elevator lobby and in the common corridor leading to its premises on the 8th
floor of the Building, subject in all instances to the provisions of this
Sublease concerning the approval of plans and specifications, the performance of
Alterations and the installation of Signs, (iii) so long as Tenant leases at
least 30,990 RSF on the 5th floor of the Building, then Tenant shall

224



--------------------------------------------------------------------------------



 



have the right to install in the northern most elevator lobby on the fifth (5th)
floor of the Building a corporate identification Sign on the east wall, which
Sign may be as large as the corporate identification Signs on floors that Tenant
entirely leases and may decorate said east wall with a color scheme consistent
with Tenant’s brand and otherwise reasonably acceptable to Landlord,
(iv) Landlord shall install a Building-standard directory, in the southern most
elevator lobby on the fifth (5th) floor of the Building, that shall list
Tenant’s name for so long as Tenant occupies the minimum RSF required hereunder
on such fifth (5th) floor, and (v) on floors of the Building on which the
Premises are situated that are not covered in clause (i), (ii), (iii) or
(iv) above, “entry suite” signage that depicts the name and logo of Tenant or
any Related Entity of Tenant that is then occupying space on the floor of the
Building in question, in the elevator lobbies on the floors in which the
Premises are situated and/or adjacent to the doors to the Premises, provided
Tenant, at its sole cost and expense clean and maintain such signage in good
order and condition. All aspects of such signage, including the aesthetics
(e.g., the lettering (including the size thereof) and colors) as well as the
materials, location, method of attachment and other physical aspects of such
signage) shall be subject to Landlord’s prior approval, such approval not to be
unreasonably withheld or delayed; provided, however, that for the installation
of any such signage on any floor of the Building which is entirely leased by
Tenant Landlord’s approval of such aesthetics (as opposed to all aspects of such
signage, including the materials, location, method of attachment and other
physical aspects of such signage) shall not be required. Subject to the
provisions of the Third Amendment of the Existing Superior Lease, Tenant, at its
sole cost and expense, shall remove all such signage on or prior to the earlier
of (a) the last day of the Term with respect to the floor of the Building in
question (as such Term may be renewed), and (b) the date that Tenant is no
longer occupying such floor, and shall repair any damage to the Building that
may result from such removal and restore such portions of the Building to the
condition same were in prior to such installation.
     45.06 Except as expressly provided in this Article, neither Tenant nor any
other Tenant Party shall be permitted to install or maintain any Signs in any
portion of the Building.
ARTICLE 46
INTENTIONALLY OMITTED
ARTICLE 47
SUPPLEMENTAL SPACE OPTION
     47.01 (a) One Year From Commencement Option. In addition to the Expansion
Space Option, but provided that the Supplemental Space Requirements (as such
term is defined in Section 47.01(c) hereof) are satisfied on the date Tenant
gives to Landlord the Supplemental Space Exercise Notice (as hereinafter
defined), Tenant shall have the one-time option (the “Supplemental Space
Option”) to lease the Supplemental Space (as hereinafter defined) from Landlord,
for the period commencing on the Supplemental Space Commencement Date (as
hereinafter defined), and expiring

225



--------------------------------------------------------------------------------



 



on the Expiration Date. The Supplemental Space Option shall be exercised only by
Tenant giving to Landlord notice thereof (the “Supplemental Space Exercise
Notice”) on or before date (the “Supplemental Space Notice Date”) which is the
later of (A) August 1, 2012, and (B) thirteen (13) months after the Commencement
Date, TIME BEING OF THE ESSENCE. Any notice given by Tenant which purportedly
exercises the Supplemental Space Option but which does not set forth the
Supplemental Space, shall not be effective as a Supplemental Space Exercise
Notice, it being understood and agreed that if the Supplemental Space in respect
of which Tenant desires to exercise the Supplemental Space Option, when combined
with the then Excluded 5th Floor Portions (as such term is defined in
Section 42.02(a)) and, if applicable, all other portions of the fourth (4th)
floor of the Building then leased to Tenant pursuant to other provisions of this
Sublease or to be leased to Tenant as a result of Tenant having exercised an
Acceptance Notice (such other portions of the fourth (4th) floor of the Building
being herein referred to as the “Excluded 4th Floor Portions” ), is not the
entire fifth (5th) floor or fourth (4th) floor, as the case may be, of the
Building (such Supplemental Space being herein referred to as “Partial Floor
Supplemental Space” or “PF Supplemental Space” ), the notice given by Tenant
which purportedly exercises the Supplemental Space Option must include a
reasonably detailed floor plan of the entire floor(s) on which such proposed
Supplemental Space is located, indicating in reasonable detail the location of
the proposed Supplemental Space, but shall not be deemed ineffective because
Landlord does not initially approve the space in question as provided in
subsection (b) or (c) below, as the case may be (it being understood and agreed
that Landlord shall have the right to approve only PF Supplemental Space), or,
in the case where the RSF of the Supplemental Space is not set forth in this
Sublease, because Landlord and Tenant cannot agree upon the RSF of the
Supplemental Space or whether the proposed PF Supplemental Space satisfies the
requirements of “Supplemental Space” that are set forth in the definition of
“Supplemental Space” set forth in Section 47.01(c) hereof. If Landlord rejects
the Supplemental Space Exercise Notice as being ineffective, the issue shall be
determined by arbitration in accordance with the provisions of Article 34.
Notwithstanding the foregoing, any notice given by Tenant which purportedly
exercises the Supplemental Space Option for PF Supplemental Space, but which
does not contain substantially the following statement in bold and CAPITAL
letters shall not be effective as a Supplemental Space Exercise Notice: “THIS IS
THE SUPPLEMENTAL SPACE EXERCISE NOTICE WITH RESPECT TO THE PARTIAL FLOOR
SUPPLEMENTAL SPACE DESCRIBED IN SUBSECTION 47.01(c) - TENANT TO INSERT THE
APPROPRIATE SUBSECTION] OF THE SUBLEASE. IF LANDLORD FAILS TO REJECT SUCH
SUPPLEMENTAL SPACE, AS DESCRIBED IN THIS SUPPLEMENTAL SPACE EXERCISE NOTICE,
WITHIN TEN (10) BUSINESS DAYS AFTER ITS RECEIPT OF THIS NOTICE, THEN LANDLORD
SHALL BE DEEMED TO HAVE APPROVED SUCH SUPPLEMENTAL SPACE.” Notwithstanding the
foregoing, if the Supplemental Space Exercise Notice is in respect of PF
Supplemental Space, and Landlord has not theretofore approved such Supplemental
Space, and by the Supplemental Space Commencement Date described in
Section 47.01(e) below the Supplemental Space has not been finally determined,
then the “Supplemental Space Commencement Date” shall be delayed to either
(i) the date on which, pursuant to subsection 47.01(d) below, Landlord gives
Tenant notice

226



--------------------------------------------------------------------------------



 



that it has approved the Supplemental Space or the Supplemental Space is deemed
approved, or (ii) if neither of the dates described in clause “(i)” occur, the
date on which the dispute as to whether both the Supplemental Space and the
balance of the space on the floor on which the Supplemental Space is located
shall each constitute one or more Rentable Blocks is resolved pursuant to mutual
of Landlord and Tenant or pursuant to arbitration, as provided for in said
subsection 47.01(d).
          (b) Intentionally omitted
          (c) For the purposes of this Sublease, “Supplemental Space” shall mean
up to 92,932 RSF of space, as selected by Tenant and approved by Landlord (which
approval shall only be required, pursuant to this subsection (c), for PF
Supplemental Space), consisting of not less than 15,000 RSF of contiguous space
on the fifth (5th) floor of the Building that is contiguous to the Excluded 5th
Floor Portions, provided that, if the space selected on the fifth (5th) floor of
the Building is not the balance of the fifth (5th) floor of the Building
(excluding the Excluded 5th Floor Portions), such balance of the fifth (5th)
floor of the Building consists of not less than 15,000 RSF and such space and
such balance of the 5th floor of the Building (excluding the Excluded 5th Floor
Portions) have a commercially reasonable configuration such that both the
Supplemental Space and the balance of the space on the 5th floor of the Building
(excluding the Excluded 5th Floor Portions) shall each constitute one or more
Rentable Blocks, and provided further that, if Tenant has included all or a
portion of the WN Space in the Supplemental Space, the Supplemental Space
selected by Tenant also includes the entire balance of the space on the 5th
floor of the Building, whether or not there are other tenants or occupants then
in possession of space on the 5th floor of the Building (excluding solely the
Excluded 5th Floor Portions and, if Tenant has not selected the entire WN Space,
excluding the portion of the WN Space not selected by Tenant), except that the
foregoing proviso shall not apply if the Supplemental Space selected by Tenant
includes all of the WN Space and all of the 5th Floor Contraction Space (if
Tenant thereto exercised the 5th Floor Contraction Option). If the Supplemental
Space selected by Tenant pursuant to the preceding sentence consists of the
entire fifth (5th) floor of the Building (excluding the Excluded 5th Floor
Portions), but is less than 92,932 RSF, or if the entire fifth (5th) floor of
the Building is then leased to Tenant pursuant to other provisions of this
Sublease or to be leased to Tenant as a result of Tenant having exercised an
Acceptance Notice), then, at Tenant’s option, the Supplemental Space may include
so much of the fourth (4th) floor of the Building which, when combined with the
Supplemental Space, if any, on the fifth (5th) floor of the Building, consists
of up to 92,932 RSF, in the aggregate, provided that the proposed Supplemental
Space is not less than 25,000 RSF of contiguous space on the fourth (4th) floor
of the Building if there is no Excluded 4th Floor Portions (or is not less than
15,000 RSF of contiguous space on the fourth (4th) floor of the Building if
there is Excluded 4th Floor Portions), as the case may be, provided further
that, if the Supplemental Space so selected by Tenant on the fourth (4th) floor
of the Building is not the entire fourth (4th) floor of the Building, the
balance of the fourth (4th) floor of the Building consists of not less than
15,000 RSF and the Supplemental Space and such balance of the fourth (4th) floor
of the Building have a commercially reasonable

227



--------------------------------------------------------------------------------



 



configuration such that both the Supplemental Space on the fourth (4th) floor of
the Building and the balance of the space on the fourth (4th) floor of the
Building shall each constitute one or more Rentable Blocks. Notwithstanding the
foregoing, if Tenant has included a portion of the fourth (4th) floor of the
Building in the Supplemental Space, then, by notice to Tenant given within
thirty (30) days after Landlord’s receipt of the Supplemental Space Exercise
Notice, Landlord may substitute for all of such fourth (4th) floor portion of
the Supplemental Space, space selected by Landlord on the eighth (8th) floor of
the Building comprising approximately the same number of RSF as the fourth (4th)
floor portion of the Supplemental Space selected by Tenant. If Landlord gives
such notice to Tenant, then for all purposes of this Sublease the portion of the
eighth (8th) floor of the Building so selected by Landlord shall be a part of
the Supplemental Space. If the Supplemental Space includes a portion, but is not
the entire, fifth (5th) floor of the Building and/or includes a portion, but not
the entire, fourth (4th) floor of the Building, and/or includes a portion, but
not the entire, eighth (8th) floor of the Building, and Tenant is not leasing
the balance of the floor in question, then Landlord shall, at Landlord’s sole
cost, perform any necessary Demising Work on the floor(s) in question on which
the Supplemental Space is located. Notwithstanding anything contained in this
subsection (c) to the contrary, if Tenant has theretofore given the Expansion
Exercise Notice, then the “92,932 RSF” amount set forth in this subsection
(c) shall be reduced by the RSF of the Expansion Space leased by Tenant pursuant
to Section 42.02 hereof, regardless of whether or not any or all of such
Expansion Space is demised to Tenant at the time Tenant gives the Supplemental
Space Exercise Notice to Landlord.
          (d) With respect to PF Supplemental Space, if Landlord fails to reject
the Supplemental Space described in the Supplemental Space Exercise Notice
within ten (10) Business Days after its receipt of the Supplemental Space
Exercise Notice, then Landlord shall be deemed to have approved such
Supplemental Space, or if Landlord rejects the Supplemental Space described in
the Supplemental Space Exercise Notice within such ten (10) Business Day period,
then such dispute shall be determined by arbitration in accordance with the
provisions of Article 34 hereof, it being understood and agreed that (x) the
only basis for Landlord’s rejection of the Supplemental Space described in the
Supplemental Space Exercise Notice is that Landlord has determined that (1) the
Supplemental Space in question or the balance of the space on the floor(s) on
which the Supplemental Space is/are located (excluding the Excluded 5th Floor
Portions and/or the Excluded 4th Floor Portions, as the case may be), or both
does/do not each constitute one or more Rentable Blocks, (2) the proposed
Supplemental Space is not contiguous to the Excluded 5th Floor Portions and/or
the Excluded 4th Floor Portions, as the case may be, or is less than 15,000 RSF
of contiguous space on the fifth (5th) floor of the Building or is less than
25,000 RSF of contiguous space on the fourth (4th) floor of the Building if
there is no Excluded 4th Floor Portions (or is less than 15,000 RSF of
contiguous space on the fourth (4th) floor of the Building if there is Excluded
4th Floor Portions), as the case may be, or (3) the balance of the fifth (5th)
floor and/or fourth (4th) floor, as the case may be, of the Building consists of
not less than 15,000 RSF, or (4) if Tenant has included all or a portion of the
WN Space in the Supplemental Space, the Supplemental Space

228



--------------------------------------------------------------------------------



 



selected by Tenant does not also include the entire balance of the space on the
5th floor of the Building (excluding the Excluded 5th Floor Portions and the
portion of the WN Space not selected by Tenant) (which determinations shall be
set forth in reasonable detail in Landlord’s notice of rejection, together with
an alternative recommendation and, if applicable, whether a portion of the
Supplemental Space proposed by Tenant is acceptable to Landlord and describe
such acceptable portion), (y) the only issues to be determined by such
arbitration shall be whether or not Landlord’s rejection of the Supplemental
Space Exercise Notice is effective based on the factors described in clause
“(x),” and, if either Landlord or Tenant request, the RSF of the final
Supplemental Space, and (z) until such dispute is resolved either by mutual
agreement of Landlord and Tenant or pursuant to such arbitration Landlord shall
not lease the proposed Supplemental Space to any other person. With respect to
PF Supplemental Space, and without extending the Supplemental Space Notice Date,
prior to the giving of the Supplemental Space Exercise Notice, Tenant may submit
to Landlord a reasonably detailed floor plan of the entire floor(s) on which
such proposed Supplemental Space is/are located, indicating in reasonable detail
the location of the proposed Supplemental Space, and promptly after Tenant
submits such floor plan(s) Landlord shall either approve or reject such proposed
Supplemental Space. If Landlord approves such proposed Supplemental Space and
Tenant thereafter gives the Supplemental Space Exercise Notice in respect of the
same Supplemental Space, then Landlord’s approval of such Supplemental Space
shall be deemed given, subject to Landlord’s right, as provided in Section
47.01(c) above, to substitute a portion of the eighth (8th) floor of the
Building for Supplemental Space on the fourth (4th) floor of the Building.
          (e) For the purposes of this Sublease, and subject to the provisions
of Section 47.01(a) above, “Supplemental Space Commencement Date” shall mean,
subject to the provisions of Section 3.01 hereof, the date designated by
Landlord in a notice to Tenant given within thirty (30) days after Landlord’s
receipt of the Supplemental Space Exercise Notice, which Supplemental Space
Commencement Date shall be no earlier than sixty (60) days after Landlord’s
receipt of the Supplemental Space Exercise Notice and no later than one hundred
eighty (180) days after Landlord’s receipt of the Supplemental Space Exercise
Notice, but in no event prior to the later of the (1) Commencement Date, and
(2) the date which is 210 days after the Effective Date. If the Supplemental
Space Commencement Date does not occur pursuant to the provisions of
Section 3.01 by the date (the “Supplemental Space Outside Date”) which is six
(6) months after the date so designated by Landlord, and if no notice is given
by Landlord, then the Supplemental Space Outside Date shall be six (6) months
after the date of Tenant’s Supplemental Space Exercise Notice, and provided
neither Tenant, nor any other Tenant Party occupies the Supplemental Space on or
before the Supplemental Space Outside Date, then Tenant shall have the one time
right to terminate its obligation to lease the Supplemental Space by giving
Landlord notice (the “Supplemental Space Termination Notice”) of the exercise of
such right no later than thirty (30) days after the Supplemental Space Outside
Date, TIME BEING OF THE ESSENCE. If the Supplemental Space Commencement Date has
not occurred by the date Tenant gives the Supplemental

229



--------------------------------------------------------------------------------



 



Space Termination Notice to Landlord and if Tenant gives to Landlord the
Supplemental Space Termination Notice in the time period and in the manner
hereinbefore provided, then, provided neither Tenant, nor any other Tenant Party
has occupied the Supplemental Space, on the date which is five (5) days after
Landlord receives the Supplemental Space Termination Notice: (A) Tenant’s
obligation to lease the Supplemental Space and this Article shall be deemed null
and void; and (B) Landlord and Tenant shall be released and relieved from all of
their respective obligations and liability solely with respect to the
Supplemental Space. If the Supplemental Space Commencement Date occurs prior to
the date, if any, Tenant gives the Supplemental Space Termination Notice to
Landlord, or if Tenant fails to give to Landlord the Supplemental Space
Termination Notice in the time period or in the manner hereinbefore provided, or
if Tenant or any other Tenant Party has occupied the Supplemental Space, Tenant
shall have no right to terminate its obligation to lease the Supplemental Space
and any notice given by Tenant purporting to exercise its rights pursuant to
this subsection (e) to terminate Tenant’s obligation to lease the Supplemental
Space, shall be null and void. Tenant’s giving of the Supplemental Space
Termination Notice shall in no way modify or amend any of Tenant’s other
obligations under this Sublease. In addition, if the Supplemental Space
Commencement Date does not occur pursuant to the provisions of Section 3.01 by
the date which is one (1) year after the date so designated by Landlord, or if
Landlord fails to timely designate a date, then on the date that is one (1) year
after the date of the Supplemental Space Exercise Notice, and Tenant’s
obligation to lease the Supplemental Space has not theretofore been terminated
pursuant to the preceding sentences of this subsection (e), then Tenant’s right
to lease the Supplemental Space shall be terminated at the expiration of such
one (1) year period, TIME BEING OF THE ESSENCE, in which event (x) Tenant’s
obligation to lease the Supplemental Space and this Article shall be deemed null
and void; and (b) Landlord and Tenant shall be released and relieved from all of
their respective obligations and liability solely with respect to the
Supplemental Space, but such termination shall in no way modify or amend any of
Tenant’s other obligations under this Sublease.
          (f) For the purposes of this Article, “Supplemental Space
Requirements” means that (i) this Sublease is then in full force and effect,
(ii) no Event of Default exists, (iii) Tenant has not theretofore given the
Contraction Notice, and (iv) a JetBlue Tenant (as such term is defined in
Section 9.11(g) hereof) is the Tenant under this Sublease.
     47.02 Notwithstanding anything contained in this Sublease to the contrary,
Tenant shall not have the Supplemental Space Option if on the date Tenant gives
to Landlord the Supplemental Space Exercise Notice, the Supplemental Space
Requirements are not satisfied.
     47.03 In addition to the provisions of Section 47.02 above, and
notwithstanding anything contained in this Sublease to the contrary, the
Supplemental Space Option shall be deemed revoked, null and void, and of no
further force or effect, and the Supplemental Space Exercise Notice (or
purported Supplemental Space Exercise

230



--------------------------------------------------------------------------------



 



Notice) given in connection with Tenant’s attempt to exercise the Supplemental
Space Option shall be ineffective and void ab initio as an Supplemental Space
Exercise Notice, (a) if Tenant fails to give the Supplemental Space Exercise
Notice to Landlord on or before the Supplemental Space Notice Date (TIME BEING
OF THE ESSENCE) materially in the manner hereinbefore provided, or (b) if the
notice given to Landlord amends, modifies or supplements (or attempts or
purports to amend, modify or supplement) any of the Supplemental Space Terms (as
hereinafter defined), including the location of the Supplemental Space, or
(c) if on the date Tenant gives the Supplemental Space Exercise Notice to
Landlord, the Supplemental Space Requirements are not satisfied, or (d) at the
election of Landlord, by notice to Tenant, if the guarantors under any guaranty
in respect of this Sublease or the Premises fail to duly execute, acknowledge
and deliver to Landlord within ten (10) days after Landlord’s request therefor
(if Landlord so requests), a ratification of such guaranty, prepared by
Landlord, which confirms that such guaranty includes and covers the Supplemental
Space and is otherwise in full force and effect, it being agreed that the
failure of Landlord to so request or the failure of any such guarantors to so
execute, acknowledge or deliver such ratification, shall not be deemed a waiver
by Landlord of any of such guarantors’ obligations or liabilities under such
guaranties.
     47.04 If Tenant gives the Supplemental Space Exercise Notice to Landlord on
or before the Supplemental Space Notice Date, TIME BEING OF THE ESSENCE, and in
the manner set forth in Section 47.01 above, then, subject to the provisions of
Sections 47.02 and 47.03 above, as of the date Landlord receives the
Supplemental Space Exercise Notice, this Sublease shall be amended upon the
following terms and conditions (the “Supplemental Space Terms”):
          (a) Effective from and after the Supplemental Space Commencement Date,
the terms “Office Space” and “Premises,” as such terms are used in this
Sublease, shall include the Supplemental Space and the floor plans set forth in
the exhibits to this Sublease shall be amended by adding thereto the floor plan
of the Supplemental Space, and the RSF of the Office Space and Premises shall be
increased by RSF of the Supplemental Space;
          (b) Effective from and after the [***], the Base Rent payable by
Tenant pursuant to Section 1.04(a) of this Sublease shall be increased by the
Supplemental Space Base Rent (as hereinafter defined);
          (c) “[***]” shall mean the Supplemental Space Commencement Date,
extended by one (1) day for each day of the “[***],” which is defined as [***];
          (d) Effective from and after [***], this Sublease shall be amended by
increasing the “Tenant’s Proportionate Share” by adding thereto the fraction,
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

231



--------------------------------------------------------------------------------



 



expressed as a percentage, the numerator of which is [***] and the denominator
of which is [***];
          (e) Subject to the provisions of Section 3.01 hereof, Landlord shall
deliver, and Tenant shall accept, possession and occupancy of the Supplemental
Space on the Supplemental Space Commencement Date in their then “AS-IS”
condition and state of repair, subject to any and all apparent defects therein
(except (i) latent or hidden defects which were not reasonably identifiable by
Tenant prior to delivery of the Supplemental Space of which Tenant gives
Landlord notice within one (1) year following the date upon which possession of
any such portion of the Supplemental Space was delivered to Tenant), (ii) the
performance by Landlord of the applicable Demising Work, if any, and (iii) the
Supplemental Space being in broom clean condition and free of tenancies and
occupancies. NEITHER LANDLORD, NOR ANY OF LANDLORD’S AGENTS, HAS MADE OR MAKES,
ANY WARRANTY, REPRESENTATION, COVENANT OR PROMISE, EXPRESS OR IMPLIED, IN
RESPECT OF THE SUPPLEMENTAL SPACE OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE AS
TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT
BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. Tenant’s failure,
refusal or inability to open for business in the Supplemental Space, however,
shall not be deemed evidence that the Supplemental Space were not in good or
satisfactory condition. Any dispute concerning the delivery of possession of the
Supplemental Space and the condition thereof shall be determined by arbitration
in accordance with the provisions of Article 34 hereof.
          (f) Landlord shall have no obligation to perform any work, supply any
materials or incur any cost (other than the Supplemental Space Tenant Allowance)
in preparing the Supplemental Space for Tenant’s occupancy, except that Landlord
shall perform the Demising Work, if applicable, as provided in Section 47.01(c),
and shall deliver to Tenant a Form ACP-5 (or equivalent) applicable to the
Supplemental Space. Any installations, materials and work which may be
undertaken by or for the account of Tenant to equip, decorate and furnish the
Supplemental Space for Tenant’s initial occupancy thereof (hereinafter referred
to as “Supplemental Space Tenant’s Work”) shall be performed by Tenant, at
Tenant’s sole cost and expense in accordance with the terms, covenants and
conditions set forth in this Sublease, including, without limitation,
Article 13. As part of Supplemental Space Tenant’s Work, Tenant agrees to
perform the work described in Sections 10.04, 10.05 and 10.06 above. After the
sooner of actual knowledge or Landlord’s receipt of written notice from Tenant
or from a Governmental Authority, Landlord shall promptly remedy any code
violations or conditions not caused by Tenant or any Tenant Party that would
delay or prohibit the issuance of a building permit for Supplemental Space
Tenant’s Work;
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

232



--------------------------------------------------------------------------------



 



          (g) Effective on the Supplemental Space Commencement Date,
Section 4.03 of this Sublease shall apply to the Supplemental Space Tenant’s
Work, with the following modification:
               (i) The term “Tenant’s Work” shall be deemed to refer to only the
Supplemental Space Tenant’s Work;
               (ii) The term “Tenant Allowance” shall be deemed to refer to the
“Supplemental Space Tenant Allowance,” which is defined as the product of (i)
$[***], multiplied by (ii) the RSF of the Supplemental Space, multiplied by
(iii) the fraction, the numerator of which is number of days during the period
commencing on the Supplemental Space Commencement Date and ending on the last
day of the initial Term, and the denominator of which is the total number of
days during the initial Term, assuming the initial Term ends on June 1, 2023,
and there shall be no Additional 5th Floor Tenant Allowance or Supplemental
Tenant Allowance applicable to the Supplemental Space;
               (iii) The term “Premises” shall be deemed to refer to the
Supplemental Space;
               (iv) The term “[***]” shall be deemed to refer to [***]; and
          (h) The provisions of Section 16.13 hereof shall apply;
          (i) The provisions of Section 17.05(c) hereof shall apply;
          (j) Sections 4.01 and 4.02 of this Sublease shall not apply to the
Supplemental Space.
     47.05 For the purposes of this Article, “Supplemental Space Base Rent”
means, during the First Rent Period, the product of $[***] per annum, multiplied
by the RSF of the Supplemental Space, and, during the Second Rent Period, the
product of $[***] per annum, multiplied by the RSF of the Supplemental Space.
     47.06 Intentionally omitted.
     47.07 If for any reason, the Supplemental Space Option is not exercised in
accordance with, and subject to, the applicable provisions of this Article, or
is waived, rejected or revoked or deemed waived, rejected or revoked, Landlord
may, but shall not be obligated, at any time or from time to time, to lease,
license or otherwise permit the use of, all or any portions of the Supplemental
Space upon any terms and conditions that are acceptable to Landlord, subject to
Tenant’s other rights under Articles 44 and 48 of this Sublease.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

233



--------------------------------------------------------------------------------



 



ARTICLE 48
ADDITIONAL SPACE OPTION
     48.01 (a) Mid-Term Additional Space Option. Provided that the Additional
Space Requirements (as such term is defined in Section 48.01(f) hereof) are
satisfied on the date Tenant gives to Landlord the Additional Space Exercise
Notice (as hereinafter defined), Tenant shall have the one-time option (the
“Additional Space Option”) to lease the Additional Space (as hereinafter
defined) from Landlord, for the period commencing on the Additional Space
Commencement Date (as hereinafter defined), and expiring on the Expiration Date.
The Additional Space Option shall be exercised only by Tenant giving to Landlord
notice thereof (the “Additional Space Exercise Notice”) on or before the date
(the “Additional Space Notice Date”) which is twelve (12) months prior to the
Additional Space Commencement Date, TIME BEING OF THE ESSENCE. Any notice given
by Tenant which purportedly exercises the Additional Space Option but which does
not set forth the Additional Space, shall not be effective as an Additional
Space Exercise Notice, it being understood and agreed that if the Additional
Space in respect of which Tenant desires to exercise the Additional Space
Option, when combined with the then Excluded 5th Floor Portions (as such term is
defined in Section 42.02(a)) and, if applicable, the Excluded 4th Floor
Portions, is not the entire fifth (5th) floor or fourth (4th) floor, as the case
may be, of the Building (such Additional Space being herein referred to as
“Partial Floor Additional Space” or “PF Additional Space” ), the notice given by
Tenant which purportedly exercises the Additional Space Option must include a
reasonably detailed floor plan of the entire floor(s) on which such proposed
Additional Space is located, indicating in reasonable detail the location of the
proposed Additional Space, but shall not be deemed ineffective because Landlord
does not initially approve the space in question as provided in subsection
(b) or (c) below, as the case may be (it being understood and agreed that
Landlord shall have the right to approve only PF Additional Space), or, in the
case where the RSF of the Additional Space is not set forth in this Sublease,
because Landlord and Tenant cannot agree upon the RSF of the Additional Space or
whether the proposed PF Additional Space satisfies the requirements of
“Additional Space” that are set forth in the definition of “Additional Space”
set forth in Section 48.01(b) or 48.01(c) hereof, as the case may be. If
Landlord rejects the Additional Space Exercise Notice as being ineffective, the
issue shall be determined by arbitration in accordance with the provisions of
Article 34. Notwithstanding the foregoing, any notice given by Tenant which
purportedly exercises the Additional Space Option for PF Additional Space, but
which does not contain substantially the following statement in bold and CAPITAL
letters shall not be effective as an Additional Space Exercise Notice: “THIS IS
THE ADDITIONAL SPACE EXERCISE NOTICE WITH RESPECT TO THE PARTIAL FLOOR
ADDITIONAL SPACE DESCRIBED IN SUBSECTION 48.01[(b) or (c)] - TENANT TO INSERT
THE APPROPRIATE SUBSECTION] OF THE SUBLEASE. IF LANDLORD FAILS TO REJECT SUCH
ADDITIONAL SPACE, AS DESCRIBED IN THIS ADDITIONAL SPACE EXERCISE NOTICE, WITHIN
TEN (10) BUSINESS DAYS AFTER ITS RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE
DEEMED TO HAVE APPROVED SUCH ADDITIONAL SPACE.” Notwithstanding the foregoing,
if the Additional Space Exercise Notice is in respect of

234



--------------------------------------------------------------------------------



 



PF Additional Space, and Landlord has not theretofore approved such Additional
Space, and by the Additional Space Commencement Date described in
Section 48.01(e) below the Additional Space has not been finally determined,
then the “Additional Space Commencement Date” shall be delayed to either (i) the
date on which, pursuant to subsection 48.01(d) below, Landlord gives Tenant
notice that it has approved the Additional Space or the Additional Space is
deemed approved, or (ii) if neither of the dates described in clause “(i)”
occur, the date on which the dispute as to whether both the Additional Space and
the balance of the space on the floor on which the Additional Space is located
shall each constitute one or more Rentable Blocks is resolved pursuant to mutual
of Landlord and Tenant or pursuant to arbitration, as provided for in said
subsection 48.01(d).
          (b) For the purposes of this Sublease, “Additional Space” shall mean
up to 92,932 RSF of space (subject to the last sentence of this subsection (b)),
as selected by Tenant and approved by Landlord (which approval shall only be
required, pursuant to this subsection (c), for PF Additional Space), consisting
of not less than 15,000 RSF of contiguous space on the fifth (5th) floor of the
Building that is contiguous to the Excluded 5th Floor Portions, provided that,
if the space selected on the fifth (5th) floor of the Building is not the
balance of the fifth (5th) floor of the Building (excluding the Excluded 5th
Floor Portions), such balance of the fifth (5th) floor of the Building consists
of not less than 15,000 RSF and such space and such balance of the 5th floor of
the Building (excluding the Excluded 5th Floor Portions) have a commercially
reasonable configuration such that both the Additional Space and the balance of
the space on the 5th floor of the Building (excluding the Excluded 5th Floor
Portions) shall each constitute one or more Rentable Blocks. If the Additional
Space selected by Tenant pursuant to the preceding sentence consists of the
entire fifth (5th) floor of the Building (excluding the Excluded 5th Floor
Portions), but is less than 92,932 RSF (subject to the last sentence of this
subsection (c)), or if the entire fifth (5th) floor of the Building is then
leased to Tenant pursuant to other provisions of this Sublease or to be leased
to Tenant as a result of Tenant having exercised an Acceptance Notice), then, at
Tenant’s option, the Additional Space may include so much of the fourth (4th)
floor of the Building which, when combined with the Additional Space, if any, on
the fifth (5th) floor of the Building, consists of up to 92,932 RSF (subject to
the last sentence of this subsection (c)), in the aggregate, provided that the
proposed Additional Space is not less than 25,000 RSF of contiguous space on the
fourth (4th) floor of the Building if there is no Excluded 4th Floor Portions
(or is not less than 15,000 RSF of contiguous space on the fourth (4th) floor of
the Building if there is Excluded 4th Floor Portions), as the case may be,
provided further that, if the Additional Space so selected by Tenant on the
fourth (4th) floor of the Building is not the entire fourth (4th) floor of the
Building, the balance of the fourth (4th) floor of the Building consists of not
less than 15,000 RSF and the Additional Space and such balance of the fourth
(4th) floor of the Building have a commercially reasonable configuration such
that both the Additional Space on the fourth (4th) floor of the Building and the
balance of the space on the fourth (4th) floor of the Building shall each
constitute one or more Rentable Blocks. Notwithstanding the foregoing, if Tenant
has included a portion of the fourth (4th) floor of the Building in the
Additional Space, then, by notice to Tenant given within thirty (30) days after

235



--------------------------------------------------------------------------------



 



Landlord’s receipt of the Additional Space Exercise Notice, TIME BEING OF THE
ESSENCE, Landlord may substitute for all of such fourth (4th) floor portion of
the Additional Space, space selected by Landlord on the eighth (8th) floor of
the Building comprising approximately the same number of RSF as the fourth (4th)
floor portion of the Additional Space selected by Tenant, which space on the
eighth (8th) floor of the Building shall be delivered on the Additional Space
Commencement Date in accordance with the provisions of Section 48.04(e). If
Landlord gives such notice to Tenant, then for all purposes of this Sublease the
portion of the eighth (8th) floor of the Building so selected by Landlord shall
be a part of the Additional Space. If the Additional Space includes a portion,
but is not the entire, fifth (5th) floor of the Building and/or includes a
portion, but not the entire, fourth (4th) floor of the Building, and/or includes
a portion, but not the entire, eighth (8th) floor of the Building, and Tenant is
not leasing the balance of the floor in question, then Landlord shall, at
Landlord’s sole cost, perform any necessary Demising Work on the floor(s) in
question on which the Additional Space is located. Notwithstanding anything
contained in this subsection (b) to the contrary, if Tenant has theretofore
given the Expansion Exercise Notice and/or the Supplemental Space Exercise
Notice, then the “92,932 RSF” amount set forth in this subsection (b) shall be
reduced by the sum of the RSF of the Expansion Space and Supplemental Space
leased by Tenant pursuant to Sections 42.02 and 47.01(c) hereof, regardless of
whether or not any or all of such Expansion Space and/or Supplemental Space is
demised to Tenant at the time Tenant gives the Additional Space Exercise Notice
to Landlord, it being understood and agreed that if the sum of the RSF of the
Expansion Space and Supplemental Space leased by Tenant pursuant to
Sections 42.02 and 47.01(c) hereof was approximately 92,932 (or more) of RSF,
the provisions of subsection (c) below shall apply.
          (c) If Tenant has theretofore given the Expansion Exercise Notice
and/or the Supplemental Space Exercise Notice, and the sum of the RSF of the
Expansion Space and Supplemental Space leased by Tenant pursuant to
Sections 42.02 and 47.01(c) hereof was approximately 92,932 (or more) of RSF,
then, for the purposes of this Sublease, “Additional Space” shall mean space, as
selected by Tenant and approved by Landlord (which approval shall only be
required, pursuant to this subsection (c), for PF Additional Space), consisting
of not less than 15,000 RSF of contiguous space on the fourth (4th) floor of the
Building that is contiguous to the Excluded 4th Floor Portions (if any), but
excluding any WorldNow Relocation Space (as such term is defined in
Section 44.02(a) hereof) located on the fourth (4th) floor of the Building),
provided that, if the space selected on the fourth (4th) floor of the Building
is not the entire fourth (4th) floor of the Building (excluding all Excluded 4th
Floor Portions, if any, and any WorldNow Relocation Space located on the fourth
(4th) floor of the Building), the balance of the fourth (4th) floor of the
Building (excluding all Excluded 4th Floor Portions, if any, and any WorldNow
Relocation Space located on the fourth (4th) floor of the Building) consists of
not less than 15,000 RSF and the space selected on the fourth (4th) of the
Building and such balance of the fifth (5th) floor of the Building (excluding
all Excluded 4th Floor Portions, if any, and any WorldNow Relocation Space
located on the fourth (4th) floor of the Building) have a commercially
reasonable configuration such that both the Additional Space and the balance of
the space on the

236



--------------------------------------------------------------------------------



 



4th floor of the Building (excluding all Excluded 4th Floor Portions, if any,
and any WorldNow Relocation Space located on the fourth (4th) floor of the
Building) shall each constitute one or more Rentable Blocks. If the Additional
Space includes a portion, but is not the entire, fourth (4th) floor of the
Building, and Tenant is not leasing the balance of the fourth (4th) floor of the
Building (excluding any WorldNow Relocation Space located on the fourth (4th)
floor of the Building), then Landlord shall, at Landlord’s sole cost, perform
any necessary Demising Work on the fourth (4th) floor of the Building.
          (d) With respect to PF Additional Space, if Landlord fails to reject
the Additional Space described in the Additional Space Exercise Notice within
ten (10) Business Days after its receipt of the Additional Space Exercise
Notice, TIME BEING OF THE ESSENCE, then Landlord shall be deemed to have
approved such Additional Space, or if Landlord rejects the Additional Space
described in the Additional Space Exercise Notice within such ten (10) Business
Day period, then such dispute shall be determined by arbitration in accordance
with the provisions of Article 34 hereof, it being understood and agreed that
(x) the only basis for Landlord’s rejection of the Additional Space described in
the Additional Space Exercise Notice is that Landlord has determined that (1)
the Additional Space in question or the balance of the space on the floor(s) on
which the Additional Space is/are located (excluding the Excluded 5th Floor
Portions and/or the Excluded 4th Floor Portions, as the case may be), or both
does/do not each constitute one or more Rentable Blocks, (2) the proposed
Additional Space is not contiguous to the Excluded 5th Floor Portions and/or the
Excluded 4th Floor Portions, as the case may be, or is less than 15,000 RSF of
contiguous space on the fifth (5th) floor of the Building or is less than 25,000
RSF of contiguous space on the fourth (4th) floor of the Building if there is no
Excluded 4th Floor Portions (or is less than 15,000 RSF of contiguous space on
the fourth (4th) floor of the Building if there is Excluded 4th Floor Portions),
as the case may be, or (3) the balance of the fifth (5th) floor and/or fourth
(4th) floor, as the case may be, of the Building consists of not less than
15,000 RSF (which determinations shall be set forth in reasonable detail in
Landlord’s notice of rejection, together with an alternative recommendation and,
if applicable, whether a portion of the Additional Space proposed by Tenant is
acceptable to Landlord and describe such acceptable portion), (y) the only
issues to be determined by such arbitration shall be whether or not Landlord’s
rejection of the Additional Space Exercise Notice is effective based on the
factors described in clause “(x),” and, if either Landlord or Tenant request,
the RSF of the final Additional Space, and (z) until such dispute is resolved
either by mutual agreement of Landlord and Tenant or pursuant to such
arbitration Landlord shall not lease the proposed Additional Space to any other
person. With respect to PF Additional Space, and without extending the
Additional Space Notice Date, prior to the giving of the Additional Space
Exercise Notice, Tenant may submit to Landlord a reasonably detailed floor plan
of the entire floor(s) on which such proposed Additional Space is/are located,
indicating in reasonable detail the location of the proposed Additional Space,
and promptly after Tenant submits such floor plan(s) Landlord shall either
approve or reject such proposed Additional Space. If Landlord approves such
proposed Additional Space and Tenant thereafter gives the Additional Space
Exercise Notice in respect of the same Additional Space, then Landlord’s
approval of such Additional Space shall be deemed

237



--------------------------------------------------------------------------------



 



given, subject to Landlord’s right, as provided in Section 48.01(c) above, to
substitute a portion of the eighth (8th) floor of the Building for Additional
Space on the fourth (4th) floor of the Building.
          (e) For the purposes of this Sublease, and subject to the provisions
of Section 48.01(a) above, “Additional Space Commencement Date” shall mean,
subject to the provisions of Section 3.01 hereof, any date selected by Tenant,
provided such date is set forth in the Additional Space Exercise Notice and is
no earlier than the fourth (4th) anniversary, and no later than the sixth (6th)
anniversary of the Commencement Date. If the Additional Space Commencement Date
does not occur pursuant to the provisions of Section 3.01 by the date (the
“Additional Space Outside Date”) which is six (6) months after the date so
selected by Tenant, and provided neither Tenant, nor any other Tenant Party
occupies the Additional Space on or before the Additional Space Outside Date,
then Tenant shall have the one time right to terminate its obligation to lease
the Additional Space by giving Landlord notice (the “Additional Space
Termination Notice”) of the exercise of such right no later than thirty
(30) days after the Additional Space Outside Date, TIME BEING OF THE ESSENCE. If
the Additional Space Commencement Date has not occurred by the date Tenant gives
the Additional Space Termination Notice to Landlord and if Tenant gives to
Landlord the Additional Space Termination Notice in the time period and in the
manner hereinbefore provided, then, provided neither Tenant, nor any other
Tenant Party has occupied the Additional Space, on the date which is five
(5) days after Landlord receives the Additional Space Termination Notice:
(A) Tenant’s obligation to lease the Additional Space and this Article shall be
deemed null and void; and (B) Landlord and Tenant shall be released and relieved
from all of their respective obligations and liability solely with respect to
the Additional Space. If the Additional Space Commencement Date occurs prior to
the date, if any, Tenant gives the Additional Space Termination Notice to
Landlord, or if Tenant fails to give to Landlord the Additional Space
Termination Notice in the time period or in the manner hereinbefore provided, or
if Tenant or any other Tenant Party has occupied the Additional Space, Tenant
shall have no right to terminate its obligation to lease the Additional Space
and any notice given by Tenant purporting to exercise its rights pursuant to
this subsection (e) to terminate Tenant’s obligation to lease the Additional
Space, shall be null and void. Tenant’s giving of the Additional Space
Termination Notice shall in no way modify or amend any of Tenant’s other
obligations under this Sublease. In addition, if the Additional Space
Commencement Date does not occur pursuant to the provisions of Section 3.01 by
the date which is one (1) year after the date so selected by Tenant, and
Tenant’s obligation to lease the Additional Space has not theretofore been
terminated pursuant to the preceding sentences of this subsection (e), then
Tenant’s right to lease the Additional Space shall be terminated at the
expiration of such one (1) year period, TIME BEING OF THE ESSENCE, in which
event (x) Tenant’s obligation to lease the Additional Space and this Article
shall be deemed null and void; and (b) Landlord and Tenant shall be released and
relieved from all of their respective obligations and liability solely with
respect to the Additional Space, but such termination shall in no way modify or
amend any of Tenant’s other obligations under this Sublease.

238



--------------------------------------------------------------------------------



 



          (f) For the purposes of this Article, “Additional Space Requirements”
means that (i) this Sublease is then in full force and effect, (ii) no Event of
Default exists, (iii) a JetBlue Tenant is the Tenant under this Sublease,
(iv) Tenant has not theretofore given, and is not giving contemporaneous with
the giving of the Additional Space Exercise Notice, the Partial Surrender
Exercise Notice, and (v) Tenant has not theretofore given the Supplemental Space
Exercise Notice in respect of the entire 92,932 RSF of Supplemental Space
described in Section 47.01(c) hereof.
     48.02 Notwithstanding anything contained in this Sublease to the contrary,
Tenant shall not have the Additional Space Option if on the date Tenant gives to
Landlord the Additional Space Exercise Notice, the Additional Space Requirements
are not satisfied.
     48.03 In addition to the provisions of Section 48.02 above, and
notwithstanding anything contained in this Sublease to the contrary, the
Additional Space Option shall be deemed revoked, null and void, and of no
further force or effect, and the Additional Space Exercise Notice (or purported
Additional Space Exercise Notice) given in connection with Tenant’s attempt to
exercise the Additional Space Option shall be ineffective and void ab initio as
an Additional Space Exercise Notice, (a) if Tenant fails to give the Additional
Space Exercise Notice to Landlord on or before the Additional Space Notice Date
(TIME BEING OF THE ESSENCE) materially in the manner hereinbefore provided, or
(b) if the notice given to Landlord amends, modifies or supplements (or attempts
or purports to amend, modify or supplement) any of the Additional Space Terms
(as hereinafter defined), including the location of the Additional Space, or
(c) if on the date Tenant gives the Additional Space Exercise Notice to
Landlord, the Additional Space Requirements are not satisfied, or (d) at the
election of Landlord, by notice to Tenant, if the guarantors under any guaranty
in respect of this Sublease or the Premises fail to duly execute, acknowledge
and deliver to Landlord within ten (10) days after Landlord’s request therefor
(if Landlord so requests), a ratification of such guaranty, prepared by
Landlord, which confirms that such guaranty includes and covers the Additional
Space and is otherwise in full force and effect, it being agreed that the
failure of Landlord to so request or the failure of any such guarantors to so
execute, acknowledge or deliver such ratification, shall not be deemed a waiver
by Landlord of any of such guarantors’ obligations or liabilities under such
guaranties.
     48.04 If Tenant gives the Additional Space Exercise Notice to Landlord on
or before the Additional Space Notice Date, TIME BEING OF THE ESSENCE, and in
the manner set forth in Section 48.01 above, then, subject to the provisions of
Sections 48.02 and 48.03 above, as of the date Landlord receives the Additional
Space Exercise Notice, this Sublease shall be amended upon the following terms
and conditions (the “Additional Space Terms”):
          (a) Effective from and after the Additional Space Commencement Date,
the terms “Office Space” and “Premises,” as such terms are used in this
Sublease, shall include the Additional Space and the floor plans set forth in
the exhibits

239



--------------------------------------------------------------------------------



 



to this Sublease shall be amended by adding thereto the floor plan of the
Additional Space, and the RSF of the Office Space and the Premises shall be
increased by the RSF of the Additional Space;
          (b) Effective from and after the [***], the Base Rent payable by
Tenant pursuant to Section 1.04(a) of this Sublease shall be increased by the
Additional Space Base Rent (as hereinafter defined);
          (c) “[***]” shall mean the Additional Space Commencement Date,
extended by one (1) day for each day of the “[***],” which is defined as [***];
          (d) Effective from and after [***], this Sublease shall be amended by
increasing the “Tenant’s Proportionate Share” by adding thereto the fraction,
expressed as a percentage, the numerator of which is [***] and the denominator
of which is [***];
          (e) Subject to the provisions of Section 3.01 hereof, Landlord shall
deliver, and Tenant shall accept, possession and occupancy of the Additional
Space on the Additional Space Commencement Date in their then “AS-IS” condition
and state of repair, subject to any and all apparent defects therein (except
(i) latent or hidden defects which were not reasonably identifiable by Tenant
prior to delivery of the Additional Space of which Tenant gives Landlord notice
within one (1) year following the date upon which possession of any such portion
of the Additional Space was delivered to Tenant), (ii) the performance by
Landlord of the applicable Demising Work, if any, and (iii) the Additional Space
being in broom clean condition and free of tenancies and occupancies. NEITHER
LANDLORD, NOR ANY OF LANDLORD’S AGENTS, HAS MADE OR MAKES, ANY WARRANTY,
REPRESENTATION, COVENANT OR PROMISE, EXPRESS OR IMPLIED, IN RESPECT OF THE
ADDITIONAL SPACE OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN
OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT. Tenant’s failure, refusal or inability to
open for business in the Additional Space, however, shall not be deemed evidence
that the Additional Space were not in good or satisfactory condition. Any
dispute concerning the delivery of possession of the Additional Space and the
condition thereof shall be determined by arbitration in accordance with the
provisions of Article 34 hereof.
          (f) Landlord shall have no obligation to perform any work, supply any
materials or incur any cost (other than the Additional Space Tenant Allowance)
in preparing the Additional Space for Tenant’s occupancy, except that Landlord
shall perform the Demising Work, if applicable, as provided in Section 48.01(b)
or (c), as the case may be, and shall deliver to Tenant a Form ACP-5 (or
equivalent) applicable to
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

240



--------------------------------------------------------------------------------



 



the Additional Space. Any installations, materials and work which may be
undertaken by or for the account of Tenant to equip, decorate and furnish the
Additional Space for Tenant’s initial occupancy thereof (hereinafter referred to
as “Additional Space Tenant’s Work”) shall be performed by Tenant, at Tenant’s
sole cost and expense in accordance with the terms, covenants and conditions set
forth in this Sublease, including, without limitation, Article 13. As part of
Additional Space Tenant’s Work, Tenant agrees to perform the work described in
Sections 10.04, 10.05 and 10.06 above. After the sooner of actual knowledge or
Landlord’s receipt of written notice from Tenant or from a Governmental
Authority, Landlord shall promptly remedy any code violations or conditions not
caused by Tenant or any Tenant Party that would delay or prohibit the issuance
of a building permit for Additional Space Tenant’s Work;
          (g) Effective on the Additional Space Commencement Date, Section 4.03
of this Sublease shall apply to the Additional Space Tenant’s Work, with the
following modification:
               (i) The term “Tenant’s Work” shall be deemed to refer to only the
Additional Space Tenant’s Work;
               (ii) The term “Tenant Allowance” shall be deemed to refer to the
“Additional Space Tenant Allowance,” which is defined as the product of (i)
$[***], multiplied by (ii) the RSF of the Additional Space, multiplied by
(iii) the fraction, the numerator of which is number of days during the period
commencing on the Additional Space Commencement Date and ending on the last day
of the initial Term, and the denominator of which is the total number of days
during the initial Term, assuming the initial Term ends on June 1, 2023, and
there shall be no Additional 5th Floor Tenant Allowance or Additional Tenant
Allowance applicable to the Additional Space;
               (iii) The term “Premises” shall be deemed to refer to the
Additional Space;
               (iv) The term “[***]” shall be deemed to refer to [***]; and
          (h) The provisions of Section 16.13 hereof shall apply;
          (i) The provisions of Section 17.05(c) hereof shall apply;
          (j) Sections 4.01 and 4.02 of this Sublease shall not apply to the
Additional Space.
     48.05 For the purposes of this Article, “Additional Space Base Rent” means,
during the First Rent Period, the product of $[***] per annum, multiplied by the
RSF of
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

241



--------------------------------------------------------------------------------



 



the Additional Space, and, during the Second Rent Period, the product of $[***]
per annum, multiplied by the RSF of the Additional Space.
     48.06 Intentionally omitted.
     48.07 If for any reason, the Additional Space Option is not exercised in
accordance with, and subject to, the applicable provisions of this Article, or
is waived, rejected or revoked or deemed waived, rejected or revoked, Landlord
may, but shall not be obligated to, at any time or from time to time, after the
conclusion of any arbitration concerning the Additional Space Option and the
exercise thereof, lease, license or otherwise permit the use of, all or any
portions of the Additional Space upon any terms and conditions that are
acceptable to Landlord.
ARTICLE 49
SELF-HELP
     49.01 For the purposes of this Article, a “Required Obligation” means an
obligation of Landlord (other than the performance of Landlord’s Work) which is
expressly provided for in this Sublease (and not an obligation of the Existing
Lessor under the Existing Superior Lease) and which, if not being performed,
actually, materially and adversely interferes with the conduct of Tenant’s
business in the Premises, provided such business is expressly permitted by this
Sublease. If Landlord fails to perform a Required Obligation and such failure is
not a result of an Unavoidable Delay (as such term is defined in Section 21.03
hereof) or any act or omission of Tenant or of any other Tenant Party, then, at
Tenant’s election (but without any obligation to do so), but subject to the
provisions of the Existing Superior Lease and the provisions of Article 52
hereof, Tenant may perform such Required Obligations (at Tenant’s sole risk) for
the account of Landlord, if, and only if, (a) Tenant has made a good faith
determination that if it does not then act, Tenant will suffer adverse
consequences, (b)Tenant shall not be in default (after being given notice of
default) of its obligation to pay any Base Rent or any Additional Rent payable
pursuant to Article 5 hereof and no Event of Default then exists, (c) the
performance of the Required Obligation shall not in any way involve or affect
any structural components of the Building or any portion of the Building outside
the Premises or any of the Building’s mechanical, electrical, plumbing or other
systems (other than in an incidental manner and without harm to the Building
wide systems generally) unless Landlord and its related entities or affiliates
occupy less than 90,000 RSF in the Building (exclusive of unrelated subtenants
and space used for Building Amenities), in which case Tenant shall have the
right to perform a Required Obligation involving or affecting the structural
components of the Building or any portion of the Building outside of the
Premises or any of the Building’s mechanical, electrical, plumbing or other
systems, (d) Tenant shall have notified Landlord in writing of the need for the
Required Obligation to be performed (such notice being herein referred to as the
“Self-Help Notice”), (e) Landlord shall have failed to perform the Required
Obligations
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

242



--------------------------------------------------------------------------------



 



in question within two (2) Business Days (or less in an emergency) after
Landlord receives the Self-Help Notice from Tenant, (f) the Required Obligation
is not prohibited by the provisions of the Existing Superior Lease, and (g) the
Required Obligation is performed by Tenant in accordance with, and subject to,
all of the provisions of this Sublease applicable to Tenant’s other repair
obligations hereunder, except for any obligation of Tenant to obtain Landlord’s
consent. Tenant’s right to perform a Required Obligation in accordance with, and
subject to, the provisions of this Article is herein referred to as “Tenant’s
Self-Help Right.” For the purposes of illustration, but not limitation, good
faith reasons for not being able to complete or perform a Required Obligation
within such two (2) Business Day period shall be the failure by another tenant
or other occupant of the Building to observe, perform or comply with an
obligation under its lease, sublease or other occupancy agreement, or Landlord’s
inability to gain access to such other tenant’s or occupant’s space in the
Building. For the purposes of this Article, an “Emergency Condition” means an
imminent risk of material damage to Tenant’s business fixtures or inventory or
injury to Tenant’s business customers or employees.
     49.02 (a) If Tenant performs a Required Obligation in accordance with, and
subject to, the provisions of Section 49.01 above, then, subject to the
provisions of Section 49.03 below, Landlord shall pay to Tenant the cost (the
“Self-Help Reimbursement Cost”), to the extent reasonably paid by Tenant, of
performing such Required Obligations for the account of Landlord within thirty
(30) days after Landlord receives Tenant’s demand therefor, which demand (the
“Self-Help Reimbursement Notice”) shall describe, in reasonable detail, the
items which comprise the Self-Help Reimbursement Cost, and shall be accompanied
by receipted bills, invoices and such other information or documents reasonably
required by Landlord to verify the Self-Help Reimbursement Cost. If Landlord
fails to pay the Self-Help Reimbursement Cost within said thirty (30) day
period, then the next succeeding monthly installments of Base Rent payable under
this Sublease shall be reduced by the then outstanding balance of the Self-Help
Reimbursement Cost. The amount by which the Base Rent may be reduced pursuant to
this Section is herein referred to as the “Self-Help Reduction Amount.”
          (b) Tenant shall, within ten (10) days after Landlord’s request
therefor, submit to Landlord bills, invoices, receipts and any other information
or documentation reasonably required by Landlord to verify the Self-Help
Reimbursement Cost and the information contained in the Self-Help Reimbursement
Notice.
     49.03 (a) Within the two (2) Business Day period after Landlord receives
the Self-Help Notice from Tenant, Landlord may dispute Tenant’s determination
that the obligation in question is a Required Obligation or that Tenant is
otherwise entitled to perform the obligation in question, by giving Tenant
notice of such dispute within such two (2) Business Day period. If Landlord
disputes such determination of Tenant and, subject to Landlord’s rights and
remedies under this Sublease, at law and in equity, Tenant performs the
obligation in question, Tenant hereby acknowledges that if such dispute is
resolved by arbitration as hereinafter provided, it may be determined that the
obligation in question was not a Required Obligation or that Tenant was not
otherwise

243



--------------------------------------------------------------------------------



 



entitled to perform the obligation in question, and, therefore, is not entitled
to be reimbursed therefor as hereinbefore provided. If such dispute is not
resolved by Landlord and Tenant within ten (10) days after Landlord gives such
notice of dispute to Tenant, such dispute shall be determined by arbitration in
accordance with the provisions of Article 34 hereof. If such dispute is resolved
by arbitration and it is determined that the obligation was a Required
Obligation and that Tenant was entitled to perform the obligation in question,
Landlord shall pay to Tenant the Self-Help Reimbursement Cost as provided, and
in the manner set forth, in Section 49.02 above.
          (b) In addition to Landlord’s right to dispute Tenant’s determination
that the obligation in question is a Required Obligation or that Tenant is
otherwise entitled to perform the obligation in question, and regardless of
whether Landlord so disputes such determination, if Tenant performs an
obligation in respect of which Landlord receives a Self-Help Reimbursement
Notice, then within the ten (10) day period commencing on the later of (i) the
date on which Landlord receives the Self-Help Reimbursement Notice, and (ii) the
date on which Landlord receives the bills, invoices, receipts and other
information or documentation reasonably required by Landlord as hereinbefore
provided, Landlord may dispute the correctness of the Self-Help Reimbursement
Notice and the amount of the Self-Help Reimbursement Cost set forth therein,
specifying (to the extent known to Landlord) the particular respects in which
such Self-Help Reimbursement Notice is incorrect. If Landlord and Tenant fail to
settle such dispute within thirty (30) days after Landlord so notifies Tenant,
such dispute shall be determined by arbitration pursuant to Article 34 hereof,
provided, however, if the dispute (if any) as to Tenant’s determination that the
obligation in question is a Required Obligation or that Tenant is otherwise
entitled to perform the obligation in question is to be resolved by arbitration,
then the dispute as to the Self-Help Reimbursement Notice shall be resolved in
the same arbitration. If any dispute regarding the correctness of the Self-Help
Reimbursement Notice or the amount of the Self-Help Reimbursement Cost set forth
therein is submitted to arbitration (and, if there was a dispute regarding the
same, it is determined that (1) the obligation was a Required Obligation and
(2) that Tenant was entitled to perform the obligation in question), Landlord
shall pay to Tenant the Self-Help Reimbursement Cost as determined in such
arbitration proceeding to be owing to Tenant, if any, in the manner set forth in
Section 49.02 above.
     49.04 Pending the resolutions of any of the disputes described in
Section 49.03(a) or (b) above by agreement between Landlord and Tenant or by
arbitration as aforesaid, Landlord shall not be obligated to pay to Tenant any
portion of the Self-Help Reimbursement Cost that Landlord has reasonably and in
good faith disputed, and Tenant shall not be entitled to reduce the Base Rent
with respect thereto. If as a result of such arbitration it is determined that
the portion of the Self-Help Reimbursement Cost paid by Landlord (or being paid
by Landlord in the form of a Base Rent reduction) is less than the amount owed
by Landlord, then the underpayment shall, at Landlord’s option, be paid to
Tenant within thirty (30) days after the arbitration decision is rendered and
received by Landlord, or be added to the Base Rent reduction. If as a result of
such arbitration it is determined that the portion of the Self-Help
Reimbursement Cost paid by

244



--------------------------------------------------------------------------------



 



Landlord (or being paid by Landlord in the form of a Base Rent reduction) is
more than the amount owed by Landlord, then the overpayment to the extent paid
by Landlord shall be refunded by Tenant to Landlord within thirty (30) days
after the arbitration decision is rendered and received by Tenant. To the extent
such overpayment has not yet been paid by Landlord, the Base Rent reduction
shall be reduced by such overpayment.
ARTICLE 50
Omitted prior to execution.
ARTICLE 51
LANDLORD COOPERATION
     51.01 If requested by Tenant, and provided this Sublease is in full force
and effect, Landlord shall, at no cost to Landlord, reasonably cooperate with
Tenant in connection with Tenant’s attempt to (a) obtain an agreement from the
lessor under the Existing Superior Lease to grant to Tenant, at Tenant’s sole
cost and expense, (i) the right to use the approximate 2,500 square foot vacant
lot known as 27-18 41st Avenue, Long Island City, New York (Block 416, Lot 33)
for parking by Tenant, and (ii) the right to use up to 38 parking spaces
(approximately 23 of which may be 24-hour spaces and the rest available from
approximately 7PM to 7AM) in the existing parking lot immediately behind the
Building, and (b) obtain an agreement from the lessor under the Existing
Superior Lease and from the City of New York (and the other applicable
Governmental Authorities), to permit a curb side bus stop on the 27th Street
side of the Building, to accommodate Tenant’s shuttle bus.
     51.02 Nothing contained in this Article or elsewhere in this Sublease shall
be deemed to constitute a warranty or representation by Landlord that Tenant
will be able to obtain, in whole or in part, any of the agreements or rights
described in Section 51.01 above, Tenant hereby acknowledging that Landlord has
made no such representation or warranty, and Tenant’s inability or failure to
obtain, in whole or in part, any of such agreements shall not relieve or release
Tenant from any of its obligations or liabilities under this Sublease,
constitute an actual or constructive eviction, or impose any liability upon
Landlord.
     51.03 Notwithstanding anything contained in this Article to the contrary,
Tenant shall not execute or deliver any of the agreements described in
Section 51.01 above unless, not less than thirty (30) days prior to such
execution, Tenant has delivered to Landlord a true, accurate an complete copy
thereof, and, if any of the agreements or rights described in Section 51.01
would result in Landlord being obligated to make any payments (herein referred
to as “Cooperation Payments”), then Tenant shall not execute or deliver any such
agreements any all parties thereto agree therein that Landlord shall not be
obligated to pay any such Cooperation Payments or any other payments Landlord
would otherwise be obligated to make resulting therefrom, unless Tenant has
provided reasonably acceptable security for such payment.

245



--------------------------------------------------------------------------------



 



ARTICLE 52
LABOR HARMONY
     52.01 For the purposes of this Article, “Landlord Parties” shall mean the
Landlord Indemnitees and the contractors, subcontractors, construction managers,
service providers and vendors of any Landlord Indemnitee.
     52.02 With respect to the performance of any construction, installation,
maintenance, or repair of the Premises or other portion of the Building by
Tenant or any Tenant Party (including, without limitation, Tenant’s Work and any
Alteration), or the use, occupancy or conduct of business by Tenant or any
Tenant Party in the Premises or any other portion of the Building:
          (a) Neither Tenant nor any Tenant Party shall take any action that
would or does (i) constitute or cause a violation of the union contracts or
other labor agreements, if any, affecting any portion of the Real Property, to
which Landlord or any Landlord Party is a party or by which Landlord or any
Landlord Party is bound, or (ii) adversely affect or interfere with the
management or operation of the Building or with the use or occupancy of any
portion of the Building by persons lawfully in or upon the Building because
Tenant or any Tenant Party has engaged in conduct in violation of any then
existing union contracts, labor agreements or laws affecting the Premises or the
Building. Tenant further covenants and agrees that it shall not interfere with,
or permit any Tenant Party to interfere with, the business of Landlord or the
business, use or occupancy of any other tenant or occupant in the Building or
with the rights and privileges of any person(s) lawfully in the Building.
          (b) In the event of the failure of Tenant to comply with the
provisions of Section 52.02(a) above (except in the case of picketing by a
Tenant Party or other person against Tenant not arising out of the performance
by Tenant or Tenant Party of any construction, installation, maintenance or
repair of the Premises or other portion of the Building and unrelated to the
operation of the Building, in which case Tenant’s obligations shall be limited
to those expressly set forth in Section 52.02(c) below), Tenant shall:
(i) promptly upon notice from Landlord, use commercially reasonable efforts to
cooperate with Landlord to rectify such condition, up to and including ceasing
the manner of exercise of such right giving rise to such condition, if
reasonably deemed necessary by Landlord, and (ii) indemnify and hold harmless
Landlord against all liability, loss or damage (including, without limitation,
reasonable attorneys’ fees and audit costs) that Landlord shall suffer by reason
of Tenant’s failure to comply with the provisions of Section 52.02(a) above.
Landlord shall not exercise its right to terminate this Sublease as a result of
Tenant’s breach of the provisions of Section 52.02(a) above, provided that:
(x) such breach was not intentional, and (y) Tenant acts with continued
diligence to rectify such condition under this Section 52.02(b) or
Section 52.02(c) below, as applicable, promptly upon notice thereof from
Landlord.
          (c) In the event that any picketing shall occur at or adjacent to the
Real Property as a result of the failure of Tenant to comply with the provisions
of Section 52.02(a) above or otherwise against Tenant or any Tenant Party by any

246



--------------------------------------------------------------------------------



 



person for any reason whatsoever and in addition to, and without limiting, all
other rights and remedies of Landlord, Tenant shall: (i) reimburse Landlord for
any additional or overtime security and barricade charges incurred by Landlord
as a result thereof within ten (10) Business Days after Tenant’s receipt of
Landlord’s invoice; (ii) to the extent permitted by Legal Requirements promptly
upon notice from Landlord apply for a permit or emergency court order to
prohibit such picketing to occur at or adjacent to the Real Property and to
relocate such picketing to another location if such picketing will continue for
more than one day.
     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sublease as
of the date first above written.

            LANDLORD:

METROPOLITAN LIFE INSURANCE COMPANY
      By:           Name:           Title:           TENANT:

JETBLUE AIRWAYS CORPORATION
      By:           Name:           Title:      

247



--------------------------------------------------------------------------------



 



 

EXHIBIT A
DESCRIPTION OF LAND

 
The “Land” defined and described in the Existing Superior Lease.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-1
FLOOR PLANS OF THE 5TH FLOOR

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-2
FLOOR PLANS OF THE 6TH FLOOR

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-3
FLOOR PLANS OF THE 7TH FLOOR

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-4
STORAGE SPACE — LOWER LEVEL

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-5
STORAGE SPACE — 2ND FLOOR

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT B-6
INITIAL SOC

 

 



--------------------------------------------------------------------------------



 



 

EXHIBIT C
PROHIBITED USES

 

1.   Any use which would violate any provision of the Existing Superior Lease,
including, without limitation, the uses prohibited by Article 4 and
Section 7.6(e) thereof.   2.   Any retail use or purpose, it being agreed that
for the purposes of this Sublease, the term “retail” shall refer to a business
whose primary patronage are off the street customers, exclusive of employees of
Tenant, visiting the Premises in person;   3.   Primarily (as opposed to
incidentally) as a call center or telephone answering service;   4.  
Fundraising or solicitation from the Premises by means of telephone “bank”;   5.
  An employment agency, search firm or similar enterprise whose primary
patronage are off the street customers visiting the Premises in person for
non-executive positions;   6.   Classrooms or a school, teaching center,
learning center, studying center or vocational training center (this shall not
prohibit the training of Tenant’s own employees);   7.   Athletic facilities
including a tanning, exercise and/or racquet club or spa, gymnasium or other
sports or recreational activity facility other than a fitness center in the FC
Space if the FC Space shall become a part of the Premises;   8.   An auction
house or the conduct of a public auction of any kind, other than over the
internet or other comparable means;   9.   A sales or rental office whose
primary patronage are off the street customers visiting the Premises in person;
  10.   The business of photographic, multilith or multigraph reproductions or
offset printing; except to the extent ancillary to Tenant’s business;   11.   A
restaurant, bar, grocery store, fruit and vegetable store, supermarket,
delicatessen, convenience store, bakery or any other establishment that sells or
serves food or beverages for on-premises or off-premises consumption, other than
to Tenant’s employees in such areas expressly designated in this Sublease for
such purpose;

 



--------------------------------------------------------------------------------



 



12.   A diagnostic or treatment medical, dental, psychiatric, psychological or
veterinary center or office, or for the practice of medicine, dentistry,
psychiatry, psychology or veterinary medicine or for the performance of any
procedures (surgical other or otherwise) or for the treatment of patients;   13.
  Medical, dental, psychiatric, psychological, veterinary or scientific
laboratories;   14.   A narcotics, alcohol or substance abuse rehabilitation
clinic or for the treatment of any narcotic addiction, alcoholism or substance
abuse, except counseling to the extent ancillary to Tenant’s services for its
employees;   15.   A mental health clinic, a sex therapy clinic, a public health
clinic, a parenting, fertility or abortion clinic, or any similar clinic or
center, except counseling to the extent ancillary to Tenant’s services for its
employees;   16.   A messenger service, except to the extent ancillary to
Tenant’s business;   17.   A day care center, except only for use by Tenant’s
employees;   18.   Gambling or gaming, including, without limitation, an
Off-Track betting, sports gambling, casino gambling or similar establishment,
carnival or amusement park;   19.   Residential uses including hotels, motels,
living quarters, apartments and lodging rooms;   20.   Manufacturing;   21.  
Printing or electronic data processing except for the operation of normal
business office equipment for Tenant’s own requirements in connection with the
Permitted Use;   22.   Office, store, reading room, headquarters, center or
other facility devoted or opposed to the promotion, advancement, representation,
purpose or benefit of: (a) any political party, political movement or political
candidate, (b) any religion, religious group or religious denomination, or
(c) any domestic or foreign government;   23.   Public stenographer/public
typist or telephone or secretarial services, except to the extent ancillary to
Tenant’s business;   24.   Public utility company if the use by the public
utility company involves off the street customers visiting the Premises in
person;   25.   Check cashing or the sale of travelers’ checks and/or foreign
exchange and/or a safe deposit business, except to the extent ancillary to
Tenant’s business or located in the Amenities floor Space;   26.   Tax exempt or
charitable, educational, religious, union or other not-for-profit uses as a
primary use or religious use;

 



--------------------------------------------------------------------------------



 



27.   Any use that is unlawful or illegal in the Building;   28.   Any use which
in Landlord’s reasonable opinion is likely to (a) cause damage to any portion of
the Building, (b) materially impair the appearance of the Building,
(c) materially disturb or inconvenience other tenants or occupants of the
Building; (d) constitute a material nuisance as defined in law, public or
private; (e) discharge objectionable smoke, fumes, vapors or odors;
(f) materially impair or interfere with any of the Building services, systems or
equipment; (g) result in protests or civil disorder or commotions at, or other
disruptions of the normal business activities in, the Building; or (h) be
hazardous; or   29.   Any use which, in Landlord’s reasonable opinion, is likely
to emit noises or sounds that are reasonably objectionable due to intermittence,
beat, frequency, shrillness or loudness other than Roof Installations.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT D
LIST OF CONTRACTORS, CONSTRUCTION MANAGERS, MECHANICS AND
SUBCONTRACTORS APPROVED BY LANDLORD

 
[***]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT E
FORM OF SUBTENANT SNDA

 
     THIS SUBORDINATION, NONDISTURBANCE, RECOGNITION AND ATTORNMENT AGREEMENT
(this “Agreement”) made as of __________ ___, 20__, by and among METROPOLITAN
LIFE INSURANCE COMPANY (“Landlord”), a New York corporation having an office at
27-01 Queens Plaza North, Long Island City, New York 11101, and JETBLUE AIRWAYS
CORPORATION (“Tenant”), a Delaware corporation having an office at 27-01 Queens
Plaza North, Long Island City, New York 11101, and ______________________ a
____________ (“Subtenant”), a __________ _________________ having an office at
_______________________—______.
Statement of Facts:
     By lease dated _________ ____, 2010 (the “Lease”), Landlord leased to
Tenant portions of the building (the “Building”) located at 27-01 Queens Plaza
North, Long Island City, New York (such portions of the Building being
hereinafter referred to as the “Premises”).
     By sublease dated __________ ____, ____ (the “Sublease”), Tenant sublet to
Subtenant the __________ floor[s] portion of the Premises (such __________
floor[s] portion of the Premises being hereinafter referred to as the “Sublet
Premises”).
     As more particularly provided in Section 9.15 of the Lease, Landlord has
agreed to execute and deliver this Agreement.
     NOW, THEREFORE, in consideration of the execution of this Agreement by the
parties, Landlord, Tenant and Subtenant hereby agree as follows:
     1. Capitalized Terms.
          All terms not defined in this Agreement shall have the meaning
ascribed to such terms in the Lease.
     2. Subordination.
          The Sublease, all of the terms, covenants and provisions thereof, and
all of Subtenant’s rights, title, remedies, options and interests thereunder is,
and shall at all times continue to be, subject and subordinate in each and every
respect to the Lease, to all of the terms, covenants, conditions and provisions
thereof, to all renewals, extensions, modifications, amendments, supplements and
replacements thereof, and to all instruments, agreements, liens and encumbrances
to which the Lease is now or from time to time hereafter subject or subordinate.
The provisions of this Paragraph shall be

 



--------------------------------------------------------------------------------



 



self-operative and no further instrument shall be required; however, within ten
(10) days after Landlord’s request therefor from time to time, Subtenant shall
execute, acknowledge and deliver to Landlord any certificate or other instrument
which Landlord may reasonably request to confirm such subordination by
Subtenant.
     3. Non-disturbance.
          (a) If (i) the term of the Lease ends as a result of one (1) or more
defaults (each, a “Tenant Default”) under any of the terms, covenants or
conditions in the Lease on the part of the “Tenant” thereunder to observe,
perform or comply with, (ii) no Tenant Default was caused by the act or omission
of Subtenant or of any person or entity claiming by, through or under Subtenant,
(iii) on the date (the “Termination Date”) that the term of the Lease so ends,
the Sublease is in full force and effect, and there are no defaults under any of
the terms, covenants or conditions in the Sublease, in this Agreement, or in
Landlord’s written consent to the Sublease, on the part of Subtenant to observe,
perform or comply with which remain uncured after the giving of any notice
expressly required under the Sublease, this Agreement or said consent, and after
the expiration of any cure period expressly permitted under the Sublease, this
Agreement or said consent, (iv) on the Termination Date, Subtenant is not a
debtor or debtor-in-possession in any voluntary or involuntary action or
proceeding under the present or any future Federal bankruptcy code or any other
present or future applicable Federal, State or other bankruptcy or insolvency
statute or law, seeking or consenting to, or acquiescing in, any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief, and no trustee, receiver, custodian, assignee, sequestrator, liquidator
or other similar official of Subtenant, or of any interest in Subtenant, or of
all or substantially all of its properties, or of its interest in the Sublet
Premises, exists, (v) Subtenant cures all Relevant Defaults (as such term is
defined in Paragraph 3(c) below), if any, and (vi) either (A) on the Termination
Date (1) Subtenant has at least the Required Subtenant Net Worth (as such term
is defined in Section 9.15 of the Lease), (2) Subtenant has had at least the
Required Subtenant Net Worth for at least the three (3) years immediately
preceding the Termination Date, and (3) reasonably adequate proof thereof shall
have been furnished to Landlord, or (B) on or before the Termination Date, there
shall have been deposited with Landlord (either by the Subtenant or transferred
by Tenant) a security deposit equal to not less than [***] (the conditions
described in the preceding clauses (i) through (vi) being herein referred to as
the “Attornment Conditions”), then (x) Landlord shall not terminate the Sublease
or name or join the Subtenant as a party defendant in any action or proceeding
in connection with the enforcement of the Landlord’s rights under the Lease
which may be instituted or taken by the Landlord under the Lease by reason of
any Tenant Default, unless, and only to the extent, such naming or joinder is
necessary to enforcement of such rights and then only for such purpose and not
for the purpose of terminating the Sublease, (y) Landlord shall not disturb the
subleasehold estate created by the Sublease, or the possession and use of the
Sublet Premises in accordance with the
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



terms of the Sublease and this Agreement, by reason of the subordination of the
Sublease to the Lease, or the enforcement of the Landlord’s rights and remedies
in connection with the Tenant Default, and (z) Subtenant shall attorn and be
bound to Landlord, and Landlord shall be bound to, and accept the attornment of,
Subtenant, in each case, under all of the terms, covenants and conditions of the
Sublease for the balance of the term thereof, with the same force and effect as
if the Landlord were the [sublandlord] under the Sublease, subject to the
provisions of Paragraph 4 below. Subtenant waives the provisions of any statute
or rule of law now or hereafter in effect that may give or purport to give it
any right or election to terminate or otherwise adversely affect the Sublease or
the obligations of Subtenant thereunder by reason of any termination of the
Lease.
          (b) Intentionally omitted.
          (c) For purposes of this Paragraph, a “Relevant Default” shall mean a
default under any of the non-monetary terms, covenants or conditions in the
Lease on the part of the “Tenant” thereunder to observe, perform or comply with,
with respect to, or which affect, the Sublet Premises (other than those
non-monetary defaults which can neither be cured with the payment of money, nor
cured by Subtenant having possession of, and access to, the Sublet Premises).
“Relevant Defaults” include, but are not limited to, defaults under Articles 10,
11, 13, 15, 16, 17, 18 and 19 of the Lease, but only to the extent such
non-monetary terms, covenants or conditions are with respect to, or affect, the
Sublet Premises. If Subtenant is given notice of one (1) or more Relevant
Defaults, Subtenant shall cure all such Relevant Defaults within the applicable
cure periods set forth in Section 25.02 of the Lease. The failure to so cure all
such Relevant Defaults shall be a default under this Agreement that is not
subject to any additional notice or cure periods, and shall entitle Landlord to
terminate the Sublease and to exercise any or all of its other remedies under
the Sublease (as modified pursuant to Paragraph 4 below), at law and in equity.
In addition, if any Relevant Default was caused by the act or omission of
Subtenant or of any person or entity claiming by, through or under Subtenant,
including, but not limited to, a default under any of the terms, covenants or
conditions in the Sublease or in this Agreement on the part of Subtenant to
observe, perform or comply with, then Landlord shall not be bound by, and shall
have no obligation under, the provisions of clause (x), (y) or (z) of Paragraph
3(a) above, or the provisions of Paragraph 4 below.
          (d) Nothing contained in this Agreement shall be deemed to restrict or
limit in any way Landlord’s rights or remedies against Tenant or limit in any
way Tenant’s obligations or liabilities.
     4. Attornment.
          (a) If all of the Attornment Conditions occur and/or are satisfied,
then from and after the date next succeeding the Termination Date, (x) Subtenant
shall attorn and be bound to Landlord, and Landlord shall be bound to, and
accept the attornment of, Subtenant, in each case, under all of the then
executory terms, covenants and conditions of the Sublease for the balance of the
term thereof remaining, with the same

 



--------------------------------------------------------------------------------



 



force and effect as if Landlord were the [sublandlord] under the Sublease, and
(y) the Sublease shall continue in full force as a direct lease between
Subtenant and Landlord upon all of the then executory terms, covenants and
conditions of the Sublease for the balance of the term thereof remaining, except
that Landlord shall not be:
               (i) liable for any previous act or omission of Tenant (or its
predecessor in interest) under the Sublease;
               (ii) subject to any credits, offsets, claims, counterclaims,
demands or defenses which Subtenant may have against Tenant (or its predecessors
in interest);
               (iii) bound by any previous modification or amendment of the
Sublease or by any previous prepayment of more than one (1) month’s rent,
additional rent or other charges, unless such modification, amendment or
prepayment shall have been expressly approved in writing by Landlord, which
approval to a modification or amendment of the Sublease shall not be
unreasonably withheld or delayed (A) to the extent Landlord would have been
obligated to have been reasonable with respect to the approval of the original
Sublease had the modification or amendment in question been a part thereof, and
(B) the modification or amendment in question is submitted to Landlord for its
approval prior to the effective date thereof;
               (iv) bound by any covenant to undertake or complete any
construction of the Sublet Premises or any portion thereof or to perform any
other work that Tenant is obligated to perform or to pay for or reimburse the
Subtenant for any costs incurred in connection with any construction or work
except to the extent required to be performed by Landlord under the Lease;
               (v) required to account for any security deposit of the Subtenant
other than any security deposit actually delivered to Landlord;
               (vi) liable for the obligations of Tenant under the Sublease for
any period of time other than such period as Landlord holds such interest;
               (vii) responsible for any monies owing by Tenant to the credit of
Subtenant;
               (viii) bound by any obligation to make any payment to Subtenant
or grant or be subject to any credits;
               (ix) bound by any obligation to provide any service or furnish
any utility that Landlord is not obligated to provide or furnish under the Lease
to the portion of the Sublet Premises; or
               (x) bound by any obligation to restore the Building, the Sublet
Premises or any furniture, fixtures, equipment or property therein in the event
of a fire, other casualty or condemnation of the Building or the Sublet Premises
or any portion thereof, except as expressly set forth in the Lease.

 



--------------------------------------------------------------------------------



 



          (b) The Sublease shall be deemed modified by the provisions of
Landlord’s written consent thereto. In addition, from and after the date (the
“Attornment Effective Date”) that the Sublease becomes a direct lease between
Landlord and Subtenant, as more particularly set forth in clause (y) of
Paragraph 4(a) above, the Sublease shall be deemed modified to incorporate the
provisions of Paragraph 4(a) above, and to incorporate the following:
               (i) If, in Landlord’s sole and absolute judgment, (x) any of the
terms, covenants or conditions of the Lease are more favorable to Landlord than
a corresponding provision of the Sublease, then the term, covenant or condition
of the Lease that is more favorable to Landlord shall be deemed incorporated
into the Sublease and shall supersede the corresponding provision of the
Sublease; (y) a provision of the Lease which is favorable to Landlord is omitted
from the Sublease, then such favorable provision shall be deemed incorporated
into the Sublease, or (z) any provision of the Sublease (A) increases Landlord’s
obligations or liabilities beyond those which are set forth in the Lease as same
relate to the Sublet Premises, (B) decreases Landlord’s rights or remedies below
those which are set forth in the Lease as same relate to the Sublet Premises,
(C) increases Subtenant’s right or remedies beyond those which are set forth in
the Lease for the benefit of Tenant, or (D) decreases Subtenant’s obligations or
liabilities below those which are set forth in the Lease for Tenant, then the
provision of the Lease that is favorable or more favorable to Landlord shall be
deemed incorporated into the Sublease and shall supersede any corresponding or
inconsistent provision of the Sublease;
               (ii) In furtherance of subparagraph (i) above, if at any time or
from time to time, from and after the Attornment Effective Date, the rent,
additional rent and other charges payable under the Sublease, in the aggregate,
shall be less, in the aggregate, than the sum of the Base Rent, Additional Rent
and other charges that would have been payable for the corresponding period
under the Lease and for the corresponding portion of the Premises determined on
a per rentable square foot basis based on the rentable area of the Sublet
Premises as compared to the rentable area of the Premises (as reasonably
determined by Landlord) had the Lease not been terminated (such sum being herein
referred to as the “Lease Rent”), then, in such event, the rent, additional rent
and other charges payable under the Sublease shall be deemed to be increased,
without any further action, to the Lease Rent for the corresponding period under
the Lease had the Lease not been terminated, regardless of whether such
deficiency is attributable to any [***] expressly provided for in the Sublease;
               (iii) Subtenant shall pay the Annual Condenser Water Charge, if
any, set forth in the Lease, in accordance with, and subject to, the applicable
provisions of the Lease; provided, however, that if the Sublet Premises is not
the entire Premises, the Annual Condenser Water Charge, if any, shall be
prorated based on tonnage of the
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



____________ AC Units, if any, that service the Sublet Premises. If Landlord and
Subtenant cannot agree on such pro-ration, such dispute shall be resolved by
arbitration pursuant to the provisions of Article 34 of the Lease, as if, for
the purposes of said Article 34, Subtenant were the Tenant;
               (iv) Intentionally omitted;
               (v) The consent or approval of Landlord shall be required under
the Sublease with respect to any circumstances which would have required the
consent or approval of Landlord under the Lease, subject to and in accordance
with the provisions of the Lease; and
               (vi) WITH RESPECT TO THE SATISFACTION OF SUBTENANT’S REMEDIES FOR
THE COLLECTION OF A JUDGMENT, AWARD OR DAMAGES (OR OTHER JUDICIAL OR
ADMINISTRATIVE PROCESS OR ARBITRATION PROCEEDING) AGAINST LANDLORD IN THE EVENT
OF EITHER ANY DEFAULT BY LANDLORD UNDER, THIS AGREEMENT, THE SUBLEASE (AS
MODIFIED BY THIS PARAGRAPH 4), OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO,
THIS AGREEMENT, THE SUBLEASE (AS MODIFIED BY THIS PARAGRAPH 4), THE SUBLET
PREMISES OR THE REAL PROPERTY, LANDLORD’S AGGREGATE LIABILITY FOR ANY AND ALL
CLAIMS, ACTIONS AND JUDGMENTS SHALL BE AS SET FORTH IN SECTION 36.02 OF THE
LEASE. NO PARTNER, MEMBER, OFFICER OR DIRECTOR OF LANDLORD, DISCLOSED OR
UNDISCLOSED), SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE
FOR THE SATISFACTION OF SUBTENANT’S REMEDIES UNDER OR WITH RESPECT TO THIS
AGREEMENT, THE SUBLEASE (AS MODIFIED BY THIS PARAGRAPH 4), THE RELATIONSHIP OF
LANDLORD AND SUBTENANT THEREUNDER, OR THE USE AND OCCUPANCY OF THE SUBLET
PREMISES BY SUBTENANT OR BY ANY PERSON OR ENTITY CLAIMING BY, THROUGH OR UNDER
SUBTENANT OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO, THIS AGREEMENT, THE
SUBLEASE (AS MODIFIED BY THIS PARAGRAPH 4), THE SUBLET PREMISES OR THE REAL
PROPERTY. LANDLORD SHALL IN NO EVENT BE LIABLE FOR ANY LOSS OF BUSINESS OR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER OR WITH RESPECT TO
THIS AGREEMENT, THE SUBLEASE (AS MODIFIED BY THIS PARAGRAPH 4), THE RELATIONSHIP
OF LANDLORD AND SUBTENANT THEREUNDER, OR THE USE AND OCCUPANCY OF THE SUBLET
PREMISES BY SUBTENANT OR BY ANY PERSON OR ENTITY CLAIMING BY, THROUGH OR UNDER
SUBTENANT OR OTHERWISE IN RESPECT OF, OR APPURTENANT TO, THIS AGREEMENT, THE
SUBLEASE (AS MODIFIED BY THIS PARAGRAPH 4), THE SUBLET PREMISES OR THE REAL
PROPERTY.
          (c) The provisions of this Paragraph shall be self-operative and no
further instrument shall be required; however, within ten (10) days after
Landlord’s request therefor from time to time, Subtenant shall execute,
acknowledge and deliver to Landlord any certificate or other instrument which
Landlord may reasonably request to confirm such attornment by Subtenant.

 



--------------------------------------------------------------------------------



 



     5. Covenants of Subtenant.
          (a) Subtenant agrees for the benefit of Landlord that Subtenant will
not:
          (i) Pay any rent, additional rent or other charges more than one
(1) month in advance of accrual; or
          (ii) Modify or amend the Sublease without Landlord’s prior written
consent.
          (b) If any act or omission of Tenant would give Subtenant the right,
immediately or after notice or lapse of a period of time or both, to cancel or
terminate the Sublease or to claim a partial or total eviction or constructive
eviction, Subtenant shall not exercise such right (a) until it has given written
notice of such act or omission to Landlord, and (b) until the expiration of
thirty (30) days after notice of such default is given to such Landlord,
provided however, if such default is not capable of cure within said thirty
(30) day period then, in such event, until a reasonable period of time shall
have elapsed following the giving of notice of such default. Landlord shall have
the right, but not the obligation, to cure such act or omission, and the
failure, refusal or inability of Landlord or Tenant to cure such act or omission
shall not impose upon Landlord any obligation or liability whatsoever.
          (c) All claims, demands or causes of action which Subtenant may have
against any prior sublandlord under the Sublease (including, but not limited to,
Tenant) under any provisions of, or with respect to, the Sublease, or on account
of any matter, condition or circumstance arising out of the relationship of
sublandlord and subtenant under the Sublease, Subtenant’s occupancy of the
Sublet Premises or Tenant’s prior ownership thereof, shall be enforceable solely
against such prior sublandlord personally to the extent provided in the Sublease
and Landlord shall not be subject to any such claim, demand or cause of action
against such prior sublandlord.
     6. Payment to Landlord.
          After notice is given to Subtenant by Landlord that, pursuant to the
Lease, the rent, additional rent and other charges payable under the Sublease
shall be paid to Landlord, Subtenant shall pay to Landlord, or in accordance
with the directions of Landlord, all rent, additional rent and other charges
payable under the Sublease, and Tenant hereby expressly authorizes Subtenant to
make such payments to Landlord (or Landlord’s designee) and hereby fully
releases and discharges Subtenant of, and from any liability to Tenant on
account of any such payments, which payments to the extent made by Subtenant,
shall be deemed to be payment under the Lease in satisfaction of Tenant’s
obligation under the Lease with respect to such payment.
     7. Representations and Warranties.
          Tenant and Subtenant jointly and severally represent and warrant to
Landlord that:

 



--------------------------------------------------------------------------------



 



          (a) The Sublease is in full force and effect and has not been modified
[except as follows: _____________]; and
          (b) No rent, additional rent or other charges under the Sublease have
been paid more than one (1) month in advance of accrual.
     8. Successors and Assigns.
          The provisions of this Agreement shall inure to the benefit of and
shall be binding upon Subtenant, Tenant and Landlord and their respective heirs,
personal representatives, successors and assigns, with the same effect as if
mentioned in each instance where a party is named or referred to; provided,
however, the obligations and liabilities of Landlord under this Agreement shall
not be binding upon Landlord herein named with respect to any period subsequent
to the transfer of its interest in the Building as owner or lessee thereof and
in the event of such transfer said obligations shall thereafter be binding upon
each transferee of the interest of Landlord herein named as such owner or lessee
of the Building and such transferee shall be deemed to have assumed such
obligations as if assumed in writing, but only with respect to the period ending
with a subsequent transfer within the meaning of this Paragraph. Nothing
contained in this Agreement shall be deemed Landlord’s consent to an assignment
of Subtenant’s interest in the Sublease, to the transfer of any interest in
Subtenant, or to the further subletting of the Sublet Premises or any portion
thereof.
     9. Acknowledgment and Agreement by Tenant.
          Tenant, as sublandlord under the Sublease and tenant under the Lease,
acknowledges and agrees that:
          (a) This Agreement does not:
               (i) constitute a waiver or modification by Landlord of any of its
rights under the Lease; and
               (ii) in any way release Tenant from its obligations to comply
with the terms, provisions, conditions, covenants, agreements and clauses of
either the Lease or the Sublease;
          (b) The provisions of the Lease remain in full force and effect in
accordance with its terms; and
          (c) Landlord has no obligation to Subtenant under the Lease, nor shall
Landlord incur any liability to Subtenant with respect to any warranties of any
nature whatsoever contained in the Lease, whether pursuant to the Lease or
otherwise, including, but not limited to, any warranties respecting use,
compliance with zoning, Tenant’s title, Tenant’s authority, habitability,
fitness for purpose or possession.

 



--------------------------------------------------------------------------------



 



     10. Estoppel.
          Within ten (10) days after Landlord’s request, Tenant and Subtenant
shall execute and deliver to Landlord a statement (a) certifying that the
Sublease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications) and whether any options granted to Subtenant pursuant to the
provisions of the Sublease have been exercised, (b) setting forth and certifying
the commencement date and the expiration date of the term of the Sublease and
the amount of base, minimum or fixed rent and the additional rent payable
thereunder, the (c) certifying the dates to which the rent, additional rent and
other charges payable under the Sublease have been paid and the amounts thereof,
(d) stating whether or not, to the best knowledge of the signer of the
statement, either Tenant or Subtenant is in default in performance of any of its
obligations under the Sublease, (e) stating whether Subtenant has any rights to
offsets or abatement of rent, (f) stating whether Subtenant has paid any rent,
additional rent or other charges more than one (1) month in advance of accrual,
and (g) certifying such other information relating to the Sublease, the Sublet
Premises or this Agreement as Landlord reasonably requests, it being intended
that any such statement delivered pursuant hereto may be relied upon by others
with whom Landlord may be dealing and their respective successors and/or
assigns.
     11. Notices.
          (a) Except as otherwise expressly permitted in this Agreement, all
notices, demands, approvals, consents, requests and other communications
(collectively, “Notices”) which under the terms of this Agreement must or may be
given or made by the parties hereto, must be in writing (whether or not so
stated elsewhere in this Agreement and whether or not the term “Notice” is used
to describe any such notice, demand, approval, consent, request or other
communication), and must be given or made either by sending the Notice by
(i) hand delivery or (ii) an overnight commercial courier service (“next
business day delivery”) which provides for delivery with receipt guaranteed, in
either case addressed to each party as follows:

     
If to Landlord:
  at the address set forth on the first page of this
 
  Agreement, Attention:                                         
 
   
With a copy to:
  Greenberg Traurig, LLP
 
  200 Park Avenue
 
  New York, New York 10166
 
  Attention:                     , Esq., and
 
   
If to Tenant:
                                          
 
                                          
 
                                          
 
  Attention:                     
 
   
With a copy to:
                                          
 
                                          
 
                                          
 
  Attention:                     

 



--------------------------------------------------------------------------------



 



     
If to Subtenant:
                                          
 
                                          
 
                                          
 
  Attention:                    
 
   
With a copy to:
                                          
 
                                          
 
                                          
 
  Attention:                    

          (b) All Notices shall be deemed to have been made or given (i) if
delivered by hand as provided for in this Paragraph, on the date receipt thereof
is acknowledged by the party to whom the Notice is being given (including an
employee or agent of such party), or (ii) if sent by commercial courier as
provided for in this Paragraph, on the date which is one (1) Business Day (as
defined in the Lease) after accepted by the commercial courier for delivery.
Either party may designate by a Notice given in the manner herein specified a
new or other address to which Notices shall thereafter be so given or made.
     12. Miscellaneous.
          (a) This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
and be construed as one and the same instrument.
          (b) The reasonable cost of attorneys’ fees and disbursements for any
legal action or arbitration between or among the parties arising out of any
dispute or litigation relating to enforcement of this Agreement shall be borne
by the party or parties against whom a final, unappealable, decision is
rendered.
          (c) This Agreement shall be deemed to be an agreement entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York that are applicable to agreements made and to be performed in
that state, without giving effect to the principles of conflict of laws except
section 5-1401 of the New York General Obligations Law.
          (d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD, TENANT AND
SUBTENANT HEREBY IRREVOCABLY WAIVE ALL RIGHTS OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER MATTER ARISING HEREUNDER.
          (e) All actions and proceeding with respect to this Agreement or any
other matter arising hereunder, and all actions and proceedings for enforcement
of any

 



--------------------------------------------------------------------------------



 



judgment or order in respect of this Agreement or any other matter arising
hereunder may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, Tenant and Subtenant hereby accept for themselves
and in respect of their property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. Landlord, Tenant and Subtenant hereby irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other matter arising hereunder brought in the courts referred
to above and hereby further irrevocably waive and agree not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.
          (f) Nothing in this Agreement or otherwise shall affect the right of
Landlord, Tenant or Subtenant to serve process in any manner permitted by law or
limit the right of Landlord, Tenant, Subtenant or any of its successors or
assigns to commence actions, bring proceedings or enforce judgments or orders
against Landlord, Tenant or Subtenant in the courts of any jurisdiction or
jurisdictions.
          (g) This Agreement sets forth the entire agreement between the parties
regarding the matters described herein, superseding all prior agreements and
understandings, written and oral, regarding such matters. This Agreement shall
not be canceled, modified or amended orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
or assigns.
          (h) The captions and headings in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Agreement or the intent of any provision hereof.
          (i) Landlord, Tenant and Subtenant each represent and warrant to the
other that it has not relied upon any representation or warranty, express or
implied, in entering into this Agreement, except those which are set forth
herein.
          (j) If any of the provisions of this Agreement, or its application to
any situation, shall be invalid or unenforceable to any extent, the remainder of
this Agreement, or the application thereof to situations other than that as to
which it is invalid or unenforceable, shall not be affected thereby, and every
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
          (k) Submission by Landlord of the within Agreement for execution by
Tenant and Subtenant shall confer no rights nor impose any obligation on
Landlord unless and until Landlord, Tenant and Subtenant shall have executed
this Agreement and duplicate originals thereof shall have been delivered by
Landlord, Tenant and Subtenant to each other.

 



--------------------------------------------------------------------------------



 



          (l) The Statement of Facts first set forth in this Agreement and any
exhibits and schedules attached hereto are incorporated into this Agreement and
are, and shall for all purposes be deemed to be, a part of this Agreement.
          (m) Tenant hereby agrees to pay the reasonable legal fees and expenses
incurred by Landlord in connection with the preparation of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

            LANDLORD:                     By:           Name:           Title:  
        TENANT:                     By:           Name:           Title:        
  SUBTENANT:                     By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

 

EXHIBIT F
RULES AND REGULATIONS

 
     (2) Intentionally omitted.
     (3) The rights of each tenant in the entrances, corridors and elevators
servicing the Building are limited to ingress and egress from such tenant’s
premises for the tenant and its employees, licensees and invitees, and no tenant
shall use, or permit the use of, the entrances, corridors or elevators for any
other purpose. No tenant shall invite to the tenant’s premises, or permit the
visit of, persons in such numbers or under such conditions as to interfere with
the use and enjoyment of any of the plazas, entrances, corridors, elevators and
other facilities of the Building by any other tenants. Fire exits and stairways
are for emergency use only, and they shall not be used for any other purpose by
the tenants, their employees, licensees or invitees, except as specifically
permitted in the Sublease including, without limitation, to the extent permitted
by Legal Requirements, Tenant may use fire stairs to go between floors. No
tenant shall encumber or obstruct, or permit the encumbrance or obstruction of,
any of the sidewalks, plazas, entrances, corridors, elevators, fire exits or
stairways of the Building. No showcases or other articles shall be put in front
of or affixed to any part of the exterior of the Building, nor placed in the
halls, corridors or vestibules. Landlord reserves the right to control and
operate the public portions of the Building and the public facilities, as well
as facilities furnished for the common use of the tenants, in such manner as it
deems best for the benefit of the tenants generally, provided, however, Landlord
shall operate all public portions, public facilities and common areas in a
manner commensurate with other multi-tenant first-class office building in New
York City. Nothing herein shall limit Tenant’s right to use the plaza area on
the 8th floor for meetings and receptions in accordance with the express
provisions of the Sublease.
     (4) Landlord may refuse admission to the Building to any person not known
to the attendant in charge or not having a pass issued by Landlord or the tenant
whose premises are to be entered or not otherwise properly identified or
registered, and may require all persons admitted to or leaving the Building to
register and provide appropriate identification. Tenant shall be responsible for
all persons for whom it issues any such pass or who it so registers and shall be
liable to Landlord for all acts or omissions of such persons. Any person whose
presence in the Building at any time shall, in the reasonable judgment of
Landlord, be prejudicial to the safety, or (except for full-time employees of
Tenant), the character, the reputation or the interests of the Building or of
its tenants, may be denied access to the Building or may be ejected therefrom.
In case of invasion, riot, public excitement or other similar commotion which
may result in imminent injury to persons or material property damage, Landlord
may prevent all access to the Building during the continuance of the same, by
closing the doors or otherwise, for the safety of the tenants and protection of
property in the

 



--------------------------------------------------------------------------------



 



Building. Landlord reserves the right to inspect all packages and other objects
to be brought into the Building and to exclude from the Building all packages
and other objects which violate any of these Rules and Regulations or this
Sublease. Landlord may require any person leaving the Building with any package
or other object to exhibit a pass, listing such package or other object, from
the tenant from whose premises the package or object is being removed, but the
establishment and enforcement of such requirement shall not impose any
responsibility on Landlord for the protection of any tenant against the removal
of property from the premises of such tenant. Landlord shall, in no way, be
liable to any tenant for damages or loss arising from the admission, exclusion
or ejection of any person to or from the tenant’s premises or the Building under
the provisions of this rule. Canvassing, soliciting or peddling in the Building
is prohibited and each tenant shall cooperate to prevent the same.
     (5) No tenant shall obtain or accept for use in its premises ice, (except
as provided in pantries, in permitted vending machines and except further for
catered events), beverage (except as provided in pantries, permitted vending
machines and except further for catered events), towel, barbering, boot
blacking, floor polishing, lighting maintenance, cleaning or other similar
services from any persons (other than Tenant’s employees or employees of Tenant
Parties) not authorized, designated or approved by Landlord in writing to
furnish such services. Such services shall be furnished only at such hours, in
such places within the tenant’s premises and under such reasonable regulations
as may be determined by Landlord from time to time.
     (6) No lettering, sign, advertisement, notice or object shall be displayed
outside the tenant’s premises (including in or on the exterior windows or
doors), or on the outside of any tenant’s premises, or at any point inside any
tenant’s premises where the same might be visible outside of such premises,
except that the name of the tenant may be displayed on the entrance door of the
tenant’s premises, and in the elevator lobbies of the floors which are occupied
entirely by any tenant, subject to the approval of Landlord as to the size,
colors, dimensions, materials, finishes and method of attachment of such
display. Listing of the name of the tenant on the directory boards in the
Building shall be done by Landlord at its expense; any other listings shall be
in the discretion of Landlord. In the event of the violation of the foregoing by
any tenant, Landlord may remove the same without any liability, and may charge
the reasonable expense incurred in such removal to the tenant violating this
rule. In the event of any conflict between this rule and the provisions of
Section 45 of the Sublease, the provisions of Section 45 of the Sublease shall
control.
     (7) No awnings or other projections shall be attached to the outside walls,
windows or any other portion of the Building. All curtains, blinds, shades or
screens must be of a quality, type, design and color, and attached in the manner
approved by Landlord, which approval shall not be unreasonably withheld.
Linoleum, tile or other floor coverings shall be laid in a tenant’s premises
only in a manner approved by Landlord which approval shall be granted in
accordance with Article 13 of the Sublease.
     (8) The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the tenant’s premises or into the halls, passageways or
other public

 



--------------------------------------------------------------------------------



 



places in the Building shall not be covered or obstructed by any tenant (except
for Building standard window shades or window shades approved by Landlord), nor
shall any bottles, parcels or other articles be placed on the window sills or on
the peripheral air conditioning or heating enclosures, if any. All windows of
the tenant’s premises shall remain closed at all times.
     (9) No bicycles, vehicles or animals of any kind shall be brought into or
kept in or about the tenant’s premises or the Building, except for guide and
other service dogs or other animals to assist the disabled and any bicycle
storage area provided in the Storage Space or in the Bicycle Space.
     (10) The moving, removal, or the carrying in or out of any safes, freight,
furniture, packages, boxes, crates or any other object or matter of any
description must take place during such hours and in such elevators, in such
manner as Landlord or its agent may reasonably determine from time to time, and
upon previous notice to Landlord. All persons employed to move any of the
foregoing shall be reasonably acceptable to Landlord and, if so required by
applicable Requirements, shall hold a Master Rigger’s license. Freight,
furniture, business equipment, merchandise and bulky matter of any description
shall be delivered to and removed from the premises only in the freight
elevators and through the service entrances and corridors, and only during hours
and in a manner reasonably approved by Landlord. Arrangements will be made by
Landlord with any tenant for moving large quantities of furniture and equipment
into or out of the Building.
     (11) If a tenant’s premises is or becomes infested with rats, mice, insects
and other vermin as a result of the use or any misuse or neglect by tenant, a
subtenant or any of their respective agents, employees, visitors or licensees,
such tenant shall at its expense cause the same to be exterminated from time to
time to the reasonable satisfaction of Landlord and shall employ such
exterminators and such exterminating company or companies as shall reasonably be
designated by Landlord or, if none is so designated, as reasonably approved by
Landlord. The presence of vermin shall not be presumptive that Tenant caused
such condition.
     (12) No dangerous, inflammable, hazardous, combustible or explosive
substance or material, including gases and liquids, shall be brought into the
Building by any tenant, or any tenant’s contractors, employees or agents, or
with the permission of any tenant.
     (13) No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form, or as a barber, beauty or manicure shop, or as a school (except for
corporate training by Tenant for its employees). No tenant shall use, or permit
its premises or any part thereof to be used, for manufacturing, or the sale at
retail or auction of merchandise, goods or property of any kind.
     (14) Omitted prior to execution.

 



--------------------------------------------------------------------------------



 



     (15) No acids, vapors, paper towels or other materials shall be discharged
or permitted to be discharged into the waste lines, vents or flues of the
Building which may damage them. The water and wash closets and other plumbing
fixtures in or serving any tenant’s premises shall not be used for any purpose
other than the purposes for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other foreign substances shall be deposited
therein. All damages resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose servants, employees, agents, visitors or licensees
shall have, caused the same.
     (16) Additional locks or bolts of any kind which shall not be operable by
the Grand Master Key for the Building shall not be placed upon any of the doors
or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof which shall make such locks inoperable by said Grand Master
Key. Additional keys for a tenant’s premises and toilet rooms shall be procured
only from Landlord who may make a reasonable charge therefor. Each tenant shall,
upon the termination of its tenancy, turn over to Landlord all keys of stores,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys furnished by Landlord, such
tenant shall pay to Landlord the cost thereof.
     (17) Omitted prior to execution.
     (18) Hand trucks not equipped with rubber tires and side guards shall not
be used within the Building.
     (19) All windows in each tenant’s premises shall be kept closed and all
blinds therein, if any, above the ground floor shall be lowered when and as
reasonably required because of the position of the sun, during the operation of
the Building air-conditioning system to cool or ventilate the tenant’s premises.
If Landlord shall elect to install any energy saving film on the windows of the
Premises or to install energy saving windows in place of the present windows,
tenant shall cooperate with the reasonable requirements of Landlord in
connection with such installation and thereafter the maintenance and replacement
of the film and/or windows and permit Landlord to have access to the tenant’s
premises at reasonable times to perform such work.
     (20) Landlord, its contractors, and their respective employees shall have
the right to use, without charge therefor, all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.
     (21) No premises of any tenant shall be used for lodging of sleeping or for
any illegal purpose.
     (22) The requirements of tenants will be attended to only upon application
at the office of the Building or pursuant to the requirements of the Sublease.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties, unless under special instructions from Landlord.

 



--------------------------------------------------------------------------------



 



     (23) To the extent there is a conflict between the provisions contained in
this Exhibit and the other provisions of this Sublease, the other provisions of
the Sublease shall govern and control.
     (24) The Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its reasonable
judgment, it deems it necessary, desirable or proper for its best interest and
for the best interests of the tenants, and no alteration or waiver of any rule
or regulation in favor of one tenant shall operate as an alteration or waiver in
favor of any other tenant. The Landlord shall not be responsible to any tenant
for the non-observance or violation by any other tenant of any of the rules and
regulations at any time prescribed for the Building, provided, however, Landlord
shall not discriminate in enforcing any of the rules and regulations.
Notwithstanding the foregoing, Tenant shall have the right to approve any
rescission, alteration or waiver of any rule or regulation or addition of new
rules and regulations if such change adversely and materially affects Tenant’s
operations in the Premises for the Permitted Uses, which approval shall not be
unreasonably withheld or delayed.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT G
CLEANING SPECIFICATIONS

 
METLIFE * 27-01 QUEENS PLAZA NORTH * LONG ISLAND CITY * NY * 11101
***TT CLEANING SPECIFICATIONS***
I. Tenant office and meeting room areas:

  A.   Nightly –         Sweep and/or mop all hard floor surfaces (stone,
terrazzo, vinyl, wood, rubber, ceramic tile, granite paver, etc) uncarpeted
raised floors and other types of unwaxed flooring. Sweep and dust mop all
interior wood floor surfaces.         Vacuum all rugs and carpeted areas
(including carpet on raised floors). Sweep or vacuum all internal stairwells.  
      Dust, wipe clean and sanitize all telephones.         Remove all gum and
foreign matter in plain sight.         Empty and clean all waste receptacles and
remove wastepaper and waste materials to designated areas. This includes both
non-recyclable and recyclable trash bins.         Supply and install all waste
receptacle liners if required.         Wash clean, sanitize and polish dry all
water fountains and water coolers, emptying all water reservoirs.         All
cleaning tasks shall be scheduled so that a minimum number of lights are to be
left on. Upon completion of cleaning, all lights are to be turned off. All
entrance doors are to be kept locked during the entire operation.     B.  
Weekly –         Wash and polish all glass tabletops and plastic desks.        
Wash and clean all vinyl cove base and terrazzo floor base.         Spray and
buff all waxed floor surfaces including all resilient stone, terrazzo and
composition flooring.

 



--------------------------------------------------------------------------------



 



      Damp dust all interiors of waste basket receptacles and wash when
necessary.         Perform spot cleaning on carpet and rugs as needed.     C.  
Monthly         Strip, wax and wash all waxed floor surfaces including all
resilient stone, terrazzo and composition flooring.         Spot clean all
partitions and glass door panels within arms reach.         Clean tracks and
saddles of elevators.         Dust all door louvers, bucks and other ventilating
louvers within reach.     D.   Quarterly         High dust all hard to reach
areas not reached in nightly cleaning including all picture frames, charts,
graphs, similar wall hangings, walls, doors, partitions, electrical and light
fixtures, vents, louvers, ducts, and sprinklers.         Damp wash and dry
thoroughly all air conditioning louvers, grills, etc. not reached in nightly
cleaning.         Clean and dust all wood wall surfaces with untreated dry cloth
in designated areas.         Buff all wooden floors using approved solutions.  
      Bonnet clean carpets and rugs.

II.   Base Building Common areas

  A.   Nightly         Sweep and mop lobby flooring         Clean all door
saddles in lobbies         Empty, clean and sanitize all wastebaskets, cigarette
urns and refuse receptacles         Wipe clean all metal railings.         Spot
clean and vacuum all walk-off mats         Mop floors and bins in wet rubbish
areas.

 



--------------------------------------------------------------------------------



 



      Keep wastepaper, cardboard rubbish, etc stored in appropriate receptacles
or assigned rooms.         Clean floors, walls, doors, etc. as necessary.     B.
  Quarterly –         Dust all speaker/strobes, exit lights and light fixtures  
      Dust walls, manual pull stations, door handles, etc.         Machine wash,
power scrub and refinish main lobby floors.

III.   Passenger Elevators and Freight Elevator lobbies

  A.   Nightly         Wipe down with a lint free cloth (wash if necessary)
elevator doors and frames. Vacuum and polish all saddles and bottom tracks.    
    Dust double doors and frames (both sides).         Remove all finger marks
from light switches and surrounding surfaces.         Sweep and damp mop the
floor.         Vacuum carpeted elevator lobbies         Spot clean glass doors
to remove smudge marks         Dust and wipe down inside walls of elevator cabs.

IV.   Exit Stairs – roof to grade

  A.   Monthly         Dust all light fixtures (tops/lenses)         Sweep and
damp mop all landings, stairwells and stair treads.         Remove all debris
roofs to grade.         Dust all exposed structural members, pipes and valves
and fire extinguishing equipment.

 



--------------------------------------------------------------------------------



 



V.   Lavatories

  A.   Nightly         Restock all lavatories with supplies, including paper
towels, toilet tissue, toilet seat covers, and hand soap, as required.        
Restock all sanitary napkin and tampon dispensers as required.         Wash and
polish all mirrors, dispensers, toilets, toilet seats (both sides), urinals and
sinks with non-abrasive disinfectant cleaner.         Remove all stains and
scale from toilets, urinals and sinks as required.         Mop all restroom
floors with disinfectant germicidal solution.         Empty and sanitize all
waste, sanitary napkin and tampon receptacles.         Remove all restroom trash
to designated areas. Supply and install plastic liners as necessary.        
Spot clean fingerprints, marks and graffiti from walls, partitions, glass,
aluminum and light switches.         Check for lights burned out or not working
properly and report them to the supervisor. Plumbing problem i.e. dripping
faucets and mechanical deficiencies should also be reported. Supervisor is to
advise of needed repairs.         Partition tops and edges, air conditioning
diffusers and return air grilles, and lighting fixtures dusted.         Wipe and
wash down all tiles walls and metal partitions. Partitions should be left clean
and unstreaked.     B.   Monthly –         Dust high reach areas including but
not limited to, structural ledges, mirror tops.         Clean all ventilating
grills         Dust all doors, doorjambs and louvers.         Scrub floors and
ceramic wall tiles.

 



--------------------------------------------------------------------------------



 



VI.   Window Cleaning

  A.   Clean exterior and interior perimeter windows 2 times per year.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT H
DEFINITIONS

 
          (a) The term mortgage shall include an indenture of mortgage and deed
of trust to a trustee to secure an issue of bonds, and the term mortgagee shall
include such a trustee.
          (b) The terms include, including and such as shall each be construed
as if followed by the phrase “without being limited to”.
          (c) The term obligations of this Sublease, and words of like import,
shall mean the covenants to pay rent and Additional Rent under this Sublease and
all of the other covenants and conditions contained in this Sublease. Any
provision in this Sublease that one party or the other or both shall do or not
do or shall cause or permit or not cause or permit a particular act, condition,
or circumstance shall be deemed to mean that such party so covenants or both
parties so covenant, as the case may be. In addition, all of the covenants of
Tenant under this Sublease, whether expressed or implied, shall be deemed and
construed to be “conditions” as well as “covenants” as though the words
specifically expressing or implying covenants and conditions were used in each
separate instance.
          (d) The term Tenant’s obligations hereunder, and words of like import,
and the term Landlord’s obligations hereunder, and words of like import, shall
mean the obligations of this Sublease which are to be performed or observed by
Tenant, or by Landlord, as the case may be. Reference to performance of either
party’s obligations under this Sublease shall be construed as “performance and
observance”.
          (e) Reference in this Sublease to Tenant being or not being in default
hereunder or in default under this Sublease, or words of like import, shall mean
that Tenant is in or is not in, as the case may be, default in the observance or
performance of, or compliance with, one or more of the terms, covenants,
obligations or conditions on Tenant’s part to observe, perform or comply with
under this Sublease, or that a condition of the character described in
Section 25.01 , or that an Event of Default, has occurred and continues.
          (f) References in this Sublease to Landlord having no liability to
Tenant or to any other person or being without liability to Tenant or to any
other person, or words of like import, (x) shall mean that neither Tenant nor
any other Tenant Party is entitled to terminate this Sublease, or to claim
actual or constructive eviction, partial or total, or to receive any abatement
or diminution of rent, or to claim or receive damages of any kind (including
consequential damages) or to be relieved in any manner of any of its other
obligations hereunder, or to be compensated for loss or injury suffered or to
enforce any other kind of liability whatsoever against Landlord under or with
respect to

 



--------------------------------------------------------------------------------



 



this Sublease or with respect to Tenant’s use or occupancy of the Premises, and
(y) the term “Landlord” shall include all Landlord Indemnitees.
          (g) The term “Legal Requirements” shall mean all present and future
laws, ordinances, requirements, orders, directives, rules, resolutions, codes,
and regulations of all Governmental Authorities having jurisdiction over the
Building.
          (h) The term “Insurance Requirements” shall mean all present and
future rules, regulations, orders and other requirements of the New York Board
of Fire Underwriters, the New York Fire Insurance Rating Organization and all
other similar organizations performing the same or similar functions and having
jurisdiction of the Building and/or the Premises, and all requirements,
obligations and conditions imposed by the carrier of Landlord’s property damage
policy for the Building.
          (i) The term “Requirements” shall mean, collectively, Legal
Requirements and Insurance Requirements.
          (j) The term “Governmental Authority (Authorities)” shall mean all
governmental, public and quasi-public authorities, including the United States
of America, the State of New York, the City of New York and all subdivisions
thereof, including all executive, legislative and judicial bodies, agencies,
departments, commissions, boards, bureaus and instrumentalities of any of the
foregoing, now existing or hereafter created.
          (k) The term repair shall be deemed to include restoration and
replacement as may be necessary to achieve and/or maintain good working order
and condition.
          (l) Reference to termination of this Sublease includes expiration or
earlier termination of the Term or cancellation of this Sublease pursuant to any
of the provisions of this Sublease or to law. Upon a termination of this
Sublease, the term and estate granted by this Sublease shall end at 11:59 P.M.
of the date of termination as if such date were the date of expiration of the
Term. All obligations and liabilities of Tenant to Landlord, and Landlord to
Tenant, which accrued before the expiration or other termination of this
Sublease, and all such obligations and liabilities which by their nature or
under the circumstances can only be, or by the provisions of this Sublease may
be, performed after such expiration or other termination, shall survive the
expiration or other termination of this Sublease, subject (as if this Sublease
had not been terminated) to all of the limitations on Landlord’s and Tenant’s
obligations and liabilities provided for in this Sublease. Without limiting the
generality of the foregoing, the rights and obligations of Landlord and Tenant
with respect to any indemnity under this Sublease, and with respect to any rent
and any other amounts payable under this Sublease, shall survive the expiration
or other termination of this Sublease.
          (m) The term in full force and effect when herein used in reference to
this Sublease as a condition to the existence or exercise of a right on the part
of Tenant shall be construed in each instance as including the further condition
that at the time in

 



--------------------------------------------------------------------------------



 



question no default on the part of Tenant exists, and no event has occurred
which has continued to exist for such period of time (after the notice, if any,
required by this Sublease), as would entitle Landlord to terminate this Sublease
or to dispossess Tenant
          (n) The term Tenant shall mean Tenant herein named or any assignee or
other successor in interest (immediate or remote) of Tenant herein named, while
such Tenant or such assignee or other successor in interest, as the case may be,
is in possession of the Premises as owner of Tenant’s estate and interest
granted by this Sublease.
          (o) The term Tenant Party shall mean and include Tenant and all
persons claiming by, through and under Tenant, including subtenants, licensees
and concessionaires of any portion of the Premises, and the employees, invitees,
customers, patrons, agents and contractors of Tenant or of any such subtenants,
licensees or concessionaires.
          (p) The term Prime Rate shall mean, on any particular date, a rate per
annum equal to the rate of interest published in The Wall Street Journal as the
“prime rate,” as in effect on such day, with any change in the “Prime Rate”
resulting from a change in said prime rate to be effective as of the date of the
relevant change in said prime rate; provided, however, that if more than one
prime rate is published in The Wall Street Journal for a day, the average of the
prime rates shall be used; provided, further, however, that the prime rate (or
the average of the prime rates) will be rounded up to the nearest 1/16 of 1% or,
if there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event
that The Wall Street Journal ceases or temporarily interrupts publication (or
publication of a “prime rate”), then the Prime Rate shall mean the daily average
prime rate published in another business newspaper, or business section of a
newspaper, of national standing reasonably chosen by Landlord. If The Wall
Street Journal resumes publication, the substitute index will immediately be
replaced by the prime rate published in The Wall Street Journal.
          (q) The term Event of Default shall mean a default under any of the
terms, covenants or conditions of this Sublease on Tenant’s part to observe,
perform or comply with, that remains or remained uncured after the giving of any
required notice to Tenant and the expiration of any applicable cure period, or
any of the events described in Section 25.01 of this Sublease, or any other
event or occurrence designated in this Sublease as an “Event of Default.”
          (r) The term Business Days shall mean Mondays through Fridays, except
such days as are observed by the State or Federal government as legal holidays
and those days designated as holidays by the applicable building service union
employees contract.
          (s) Words and phrases used in the singular shall be deemed to include
the plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.

 



--------------------------------------------------------------------------------



 



          (t) The rule of ejusdem generis shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.
          (u) All references in this Sublease to numbered Articles, numbered
Sections and lettered Exhibits are references to Articles and Sections of this
Sublease, and Exhibits annexed to (and thereby made part of) this Sublease, as
the case may be, unless expressly otherwise designated in the context.
          (v) The terms person and persons, as used in this Sublease, shall mean
and include natural persons, firms, corporations, partnerships, joint ventures,
limited liability partnerships, limited liability companies, associations and
any other private or public entities, including any government or political
subdivision or agency, department or instrumentality thereof.
          (w) The terms hereby, hereof, herein, hereto, hereunder and any
similar terms in this Sublease shall be deemed to refer to this Sublease in its
entirety and not solely to the particular clause of this Sublease in which such
term is used.
          (x) The term “GAAP” shall mean generally accepted accounting
principles, consistently applied, in the United States of America as of the date
of the applicable financial report.
          (y) The term “Building Standard” shall mean such materials, equipment,
fixtures and specifications as Landlord may reasonably elect to use from time to
time as a part of its standard construction substantially throughout the
Building, provided that such Building Standard is comparable to other
multi-tenant first-class office buildings in New York City.
          (z) The term “Lease Year” shall mean each twelve (12) month period
beginning on the [***] and each anniversary thereof, provided such [***] is on
the first day of a month. If [***] falls on a day other than the first day of a
month, then the first Lease Year shall begin on the first day of the calendar
month next following [***]. If [***] falls on a day other than the first day of
a month, then the first Lease Year shall include the period of time from [***]
up to the first day of the next calendar month.
          (aa) The term “Sign” shall mean any sign, billboard, flag, banner,
paper, plaque, placard, window sticker, decal, light, television screen,
monitor, menu box or other advertising symbol or object, irrespective of whether
same be temporary or permanent, or neon, lighted or flashing, or mechanical,
stationary or electronic, which displays any words, pictures, logos, moving
images, numbers or other messages.
          (bb) An “Affiliate” of a person shall mean an entity which directly or
indirectly controls, is controlled by or is under common control with such
person, where
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



“control” means (i) ownership, directly or indirectly, of at least 50% of the
outstanding voting capital stock of a corporation or more than 50% of the
beneficial interests of any other entity or (ii) the ability effectively to
control or direct the business decisions of such corporation or entity.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT I
RENTABLE SQUARE FEET AND USEABLE AREA

 
MetLife
Long Island City
REBNY Area Calculation
27-01 Bridge Plaza North: USF and RSF Measurements

                  Rentable Area         25% Loss-Factor         1.33333 Floor
Name   REBNY Usable   add-on
13th Floor
  15,607   20,809
12th Floor
  15,616   20,821
11th Floor
  15,616   20,821
10th Floor
  15,616   20,821
09th Floor
  15,616   20,821
08th Floor
  18,609   24,812
07th Floor
  69,480   92,640
06th Floor
  69,699   92,932
05th Floor
  69,699   92,932
04th Floor
  69,729   92,972
03rd Floor
  69,729   92,972
02nd Floor
  34,971   46,628
01st Floor
      0
Basement
  51,949   69,265
 
   
Total:
  531,936   709,248
 
   

 



--------------------------------------------------------------------------------



 



 

EXHIBIT J
REAL ESTATE BOARD OF NEW YORK
RECOMMENDED METHOD OF FLOOR MEASUREMENT

 

 



--------------------------------------------------------------------------------



 



     
[REBNY Logo]
  2010 DIARY AND MANUAL

RECOMMENDED METHOD OF FLOOR MEASUREMENT
FOR OFFICE BUILDINGS
Effective January 1, 1987, revised December, 2003
     In order to facilitate a comparison of the cost of space among buildings,
the Real Estate Board of New York, Inc. recommends that owners use a standard
definition of usable area and that they clearly explain how rentable area is
calculated based upon such usable area. Architectural plans and calculations
should be made available to the tenant if requested.
     The Real Estate Board of New York, Inc. recommends the following
definitions and methods as the Standard Method of Floor Measurements in office
buildings. Any Board member who advertises office space for rent is expected to
follow these guidelines in determining any rentable area count mentioned in the
advertisement.
RENTABLE AREA:
     Because of dissimilarities among buildings, calculations of rentable area
may vary. If requested, owners should disclose to prospective tenants the loss
factor used for spaces under consideration.
USABLE AREA, SINGLE TENANT FLOORS:
     Measure the floor to the outside surface of the building. Subtract from
this area the following, including the nominal four inch enclosing walls:

  •   Public elevator shafts and elevator machines and their enclosing walls    
•   Public stairs and their enclosing walls     •   heating, ventilating, and
air-conditioning facilities (including pipes, ducts and shafts) and their
enclosing walls, unless such equipment, mechanical room space, or shafts serve
the floor in question     •   Fire towers and fire tower courts and their
enclosing walls     •   Main telephone equipment rooms and main electric
switchgear rooms, except that telephone equipment, and electric switchgear rooms
serving the floor exclusively shall not be subtracted

USABLE AREA, MULTIPLE TENANT FLOOR:

  •   First, calculate the usable area as if for a single tenant floor     •  
Then deduct corridor areas, including toilets, supply room, etc., but do not
deduct the enclosing walls of such corridor     •   Measure the net usable area
of each space on the floor by measuring each enclosing wall which is a building
exterior wall to the outside surface of the exterior wall, or to the outside
surface of the glass as the case may be.

 



--------------------------------------------------------------------------------



 



      Measure demising walls to the center and walls which abut corridors to the
corridor side of the finished surface of the corridor wall.     •   To determine
the usable area on a multiple tenant floor, apportion the corridor area to each
space by multiplying the corridor area by a fraction whose numerator is the net
usable area of the space and whose denominator is the total of the net usable
areas of all the spaces on the floor, and add the result to the net usable area
of the space.

BELOW GRADE CELLAR AND SUB-CELLAR SPACE:
     To determine the usable area of below grade, cellar and sub-cellar areas,
follow the same procedures as are appropriate for single or multiple tenant
floors except that the following additional areas should be deducted from usable
area:

  •   Machine rooms and pump rooms and their enclosing walls     •   Electric
switchgear rooms and then enclosing walls     •   Telephone equipment rooms and
their enclosing walls     •   All space devoted to servicing the operation of
the building, i.e., cleaning contrators , storage, building maintenance shop,
building engineer’s office, etc.

RECOMMENDED METHOD OF FLOOR MEASUREMENT FOR STORES:
     1. The rentable area of a store shall be computed by measuring from the
building line in the case of street frontages, and from the in side surface of
the outer building walls to the finished surface of the corridor side of the
corridor partition and from the center of the partitions that separate the
premises from adjoining rentable area.
     2. No deductions shall be made for column and projections necessary to the
building.
     3. Rentable area of a store shall include all area within the outside
walls, less the following, with their enclosing walls, if serving more than one
tenant: building stairs, fire towers, elevator shafts, flues, vents, stacks,
pipe shafts and vertical ducts.
     4. The following area shall be included in rentable area, if such areas
exclusively serve a store, together with their enclosing walls: private stairs,
private elevators, toilets, air conditioning facilities, janitors’ closets, slop
sinks, electrical closets and telephone closets. When air conditioning
facilities serve more than one tenant area, they shall be apportioned in the
same manner as that used for single tenancy floors.
     5. Where a store fronts on a plaza or arcade which is intended for use by
the general public and is not for the exclusive use of the store tenant, its
customers, etc., the area of the plaza or arcade shall not be included in
determining the rentable area of the store.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT K
HVAC PERFORMANCE SPECIFICATIONS

 
Heating Ventilation and Air Conditioning Performance Specifications:
The air conditioning system shall provide inside conditions of not more than
75ºF +/- 2ºF dry bulb and 50% relative humidity provided that outside conditions
are not more than 95ºF dry bulb and 75ºF wet bulb.
The system shall be capable of delivering not less than 0.2 CFM of fresh air per
usable square foot, maintaining a minimum indoor temperature of 70ºF dry bulb
when temperature outside is 0ºF.
All the forgoing performance criteria are based upon an occupancy that does not
exceed the current NYC DOB Certificate of Occupancy for JetBlue proportionate
share of each floor’s occupancy in the Premises:
5th Floor: 31,330 RSF of 92,932 RSF: 33.71% * C of O 5th Floor Occupancy=211
persons

6th Floor: 637 persons (full floor tenancy)

7th Floor: 631 persons (full floor tenancy)
and a combined lighting and standard electric demand load of not to exceed 5.0
watts per square foot of usable floor area in the Premises.
The air conditioning unit fan systems on each floor shall be capable of
delivering supply air at a temperature of not greater than 56ºF at the duct
leaving the mechanical room wall at a static pressure of 1.0 inches water column
at the discharge duct.
Noise levels due to the local air conditioning unit shall not exceed NC-42 (with
acoustical ceiling installed) within 10 feet from the mechanical equipment room
wall and shall not exceed NC-35 beyond 10 feet from the equipment room wall.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT L
NEGATIVE COVENANTS IN OTHER LEASES

 
None.

 



--------------------------------------------------------------------------------



 



 

EXHIBIT M
PLACEMENT OF TENANT GENERATOR EQUIPMENT
 
Lower Roof Mechanical Equipment and Sign

 



--------------------------------------------------------------------------------



 



In-Fill Building Roof
Antenna & Equipment Location

 



--------------------------------------------------------------------------------



 



 

EXHIBIT N
LOCATION OF CONNECTION FOR PORTABLE GENERATOR
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT O
AFTER HOURS RATES FOR HVAC
 
Overtime HVAC charges to run the mammoth units and associated equipment
(including but not limited to cooling towers, pump, controls, boiler...) shall
be:

  •   $ [***]/Hour/Unit

Initial premise will be served by 7 Mammoth Unit: entire 7th floor: 3 Units,
entire 6th Floor: 3 Units, entire 5th floor: 1 Unit
If an operating engineer is required by municipal regulation or law there will
be an additional charge of :

  •   $ [***]/hour for the first unit only.

If an operating engineer is required there will be a continuous 4 hour minimum
run time. It is understood that the system may be zoned by unit and JetBlue may
request (1) to (7) units to be run at any given time, at the unit rated listed
above; however, tenant can not expect HVAC performance spec for an entire floor
unless all that floors units are requested to run
Landlord and/or landlords managing agent will require notice of overtime HVAC
services by 12 PM (noon) on business day(s) prior to the request
These rates are subject to increases by changes (a) in negotiated union labor
rates; however, JetBlue will never be assessed greater than [***] of the listed
hourly rate for an engineer and/or (b) a percent increase in actual cost
increase using 2012 as a base year.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
EXHIBIT P
OMITTED PRIOR TO EXECUTION
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT Q
PRICE LIST FOR CONFERENCE CENTER AND ROOF DECK
 
27-01 Queens Plaza North
Tenant Services
All rates are defined per hour. Charges will be calculated based on hours of
service needed to complete task.
Four (4) hour minimum charge on weekends and holidays.

     
Engineer per hour (ST)
Engineer per hour (OT)
  [***]
 
   
Handyman per hour (ST)
Handyman per hour (OT)
  [***]
 
   
Porter per hour (ST)
Porter per hour (OT)
  [***]
 
   
Fire Safety Director (OT)
  [***]
 
   
Smoke Detector shut down
Sprinkler Drain Down
Fire watch
  [***]
 
   
OT HVAC
OT freight
  Outlined in Exhibit O.
$[***] per hour (per lease)
 
   
Please note:
 
•    Rates to not include any applicable taxes
 
 
 
•    Rates do not include any materials
 
 
 
•    Outside vendor charges and material charges are subject to [***], with
applicable taxes. Rates for outside vendors will be charged based on the rates
charged by the vendor
 
 
 
•    Rates are subject to change at any time based on market and union labor
rates increases

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



              Conference Center   Half Day   Full Day   Evening Room Rental
Rates   4 hrs — am or pm   8 am to 5 pm   6 pm to 10 pm  
Room D (22 person cap)
  [***]   [***]   [***]
Room E (18 person cap)
  [***]   [***]   [***]
Room F (VTC) (16 person cap)
  [***]   [***]   [***]
Queensboro Room (100 cap)
  [***]   [***]   [***]
Rooftop (100 cap)
  [***]   [***]   [***]

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



 
EXHIBIT R
APPROVED ARBITRATORS
 
Joshua Stein
59 East 54th Street, Suite 22
New York, New York 10022
(212) 688-3300
joshua@joshuastein.com
David E. Montgomery
Schnader Harrison Segal & Lewis LLP
140 Broadway Suite 3100
New York, NY 10005-1101
(212) 973-8075
dmontgomery@schnader.com

 



--------------------------------------------------------------------------------



 



 
EXHIBIT S
EXAMPLE OF SURRENDER PAYMENT
 
JetBlue Surrender Payment Example
As per Article 42.04 (d)...All fees associated with what is applicable to the
Surrender Space. For illustrative purpose, 25,000 rsf is used in this example:

  1)   Unamortized cost of TI Allowance     2)   Unamortized Brokerage
Commissions     3)   Unamortized Free Rent     4)   Interest rate factor @
[***]%.     5)   3 Month Rent penalty

Term: July 1, 2011 — 6/1/2023

          Surrender Payment  
Unamortized Costs
  $ [***]  
3 Months of Rent
  $ [***]  
TOTAL
  $ [***]  

                 
RSF:
    25,000          
Start (month):
    1          
End (month):
    143          
Surrender Effective Date (month):
    60          
Base Rent (psf):
  $ [***]          
 
               
TI Allowance
  $ [***]     $[***] psf    
Commission
  $ [***] 1   $[***] psf    
[***]
  $ [***]     [***]    
TOTAL
  $ [***]          
 
               
Rate:
    [***] %        

 

1   Commission calculated at [***].   [***]   Represents material which has been
redacted and filed separately with the Commission pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Amortization Schedule @ [***]%

                  Month   Payment   Principal   Interest   Balance  
1
  [***]   [***]   [***]   [***]
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
               
17
               
18
               
19
               
20
               
21
               
22
               
23
               
24
               
25
               
26
               
27
               
28
               
29
               
30
               
31
               
32
               
33
               
34
               
35
               
36
               
37
               
38
               
39
               
40
               
41
               
42
               
43
               
44
               
45
               
46
               
47
               
48
               
49
               
50
               
51
               
52
               

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Amortization Schedule @ [***]%

                  Month   Payment   Principal   Interest   Balance  
53
  [***]   [***]   [***]   [***]
54
               
55
               
56
               
57
               
58
               
59
               
60
               
61
               
62
               
63
               
64
               
65
               
66
               
67
               
68
               
69
               
70
               
71
               
72
               
73
               
74
               
75
               
76
               
77
               
78
               
79
               
80
               
81
               
82
               
83
               
84
               
85
               
86
               
87
               
88
               
89
               
90
               
91
               
92
               
93
               
94
               
95
               
96
               
97
               
98
               
99
               
100
               
101
               
102
               
103
               
104
               

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Amortization Schedule @ [***]%

                  Month   Payment   Principal   Interest   Balance  
105
               
106
               
107
               
108
               
109
               
110
               
111
               
112
               
113
               
114
               
115
               
116
               
117
               
118
               
119
               
120
               
121
               
122
               
123
               
124
               
125
               
126
               
127
               
128
               
129
               
130
               
131
               
132
               
133
               
134
               
135
               
136
               
137
               
138
               
139
               
140
               
141
               
142
               
143
               

 



--------------------------------------------------------------------------------



 



 
EXHIBIT T
EXISTING SUPERIOR LEASE
 
Net Lease
Brause Plaza LLC
Owner
and
Metropolitan Life Insurance Company
Tenant
Premises
27-01 Bridge Plaza North
Long Island City, New York
Dated: May 10, 2001
See the attached disk.

 



--------------------------------------------------------------------------------



 



Table of Contents

          Article   Page
Article 1: Demise; Term
    1  
Article 2: Rent
    1  
Article 3: Real Estate Taxes
    2  
Article 4: Permitted Uses
    8  
Article 5: Owner’s Work
    8  
Article 6: Tenant’s Work
    20  
Article 7: Assignment and Subletting
    30  
Article 8: Subordination
    37  
Article 9: Repairs and Maintenance
    39  
Article 10: Services and Utilities
    41  
Article 11: Requirements
    42  
Article 12: Insurance
    44  
Article 13: Damage by Fire or other Casualty
    49  
Article 14: Taking
    51  
Article 15: Events of Default and Remedies
    54  
Article 16: Notices
    58  
Article 17: Inspections by Owner
    58  
Article 18: Liability
    59  
Article 19: Indemnification
    60  
Article 20: Environmental Hazards
    63  
Article 21: Right to Cure Defaults; Offsets
    67  
Article 22: Certificates
    68  
Article 23: Consents and Approvals
    69  
Article 24: Surrender at End of Term
    69  
Article 25: Quiet Enjoyment
    71  
Article 26: General Arbitration
    72  
Article 27: Discharge of Liens
    72  
Article 28: Representations and Warranties
    73  
Article 29: Development Rights
    74  
Article 30: Incentives
    74  
Article 31: Parking
    75  
Article 32: Tenant’s Right to Purchase
    76  
Article 33: Tenant’s Right to Expand
    79  
Article 34: Tenant’s Right to Extend the Term
    83  
Article 35: Building Name; Signage
    85  
Article 36: Miscellaneous
    86  

-i-



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Defined Terms
Exhibit B
  Cellar Portion of the Initial Premises
Exhibit C
  The Land; Tax Lot 10; Owner’s other properties in the Square Block; and the
Expansion Land
Exhibit D
  Owner’s Plans (including a reference to the specifications book, the HVAC
specifications and the elevator performance specifications; and Memorandum dated
May 4, 2001)
Exhibit E
  Not used
Exhibit F
  Title Matters
Exhibit G
  Owner’s Work Schedule (with the Cellar Plan)
Exhibit H
  Construction Arbitration Arbitrators
Exhibit I
  Multi-tenant Lease Provisions
Exhibit J
  Tenant’s Initial Work Contractors and Subcontractors
Exhibit K
  Land for Parking
Exhibit L
  Senior Interest Holder Nondisturbance Agreements
Exhibit M
  Sublease Nondisturbance Agreement
Exhibit N
  1987 Recommended Method of Floor Measurement
Exhibit O
  Certain Addition Conditions and Specifications

Open

-ii-



--------------------------------------------------------------------------------



 



Net Lease
          Net Lease dated May 10, 2001, between Brause Plaza LLC, a New York
limited liability company having an office in care of Brause Realty Inc., 52
Vanderbilt Avenue, New York, NY 10017-3888, and Metropolitan Life Insurance
Company, a New York corporation having an office at One Madison Avenue, New
York, New York 10010. The capitalized terms used in this Lease are defined in
Exhibit A to this Lease or in the Sections referred to in Exhibit A.
Article 1: Demise; Term
     Section 1.1. (a) Owner leases to Tenant, and Tenant leases from Owner, the
Premises, for the Term, upon and subject to the provisions of this Lease,
subject only to the Title Matters.
          (b) Except as otherwise expressly provided in this Lease, this Lease
shall not terminate, the obligations of Owner or Tenant under this Lease shall
not be affected, and the Rent shall not be reduced, for any reason.
Article 2: Rent
     Section 2.1. Tenant shall pay to Owner all Base Rent, without notice or
demand (except as otherwise expressly set forth in this Lease), in advance, in
equal monthly installments, on the first day of each calendar month during the
Term. All Rent shall be paid (a) by good checks drawn on a bank that is a member
of the New York Clearing House Association L.L.C. (or any successor body of
similar function) and in currency that at the time of payment is legal tender
for public and private debts in the United States of America, to Owner at the
address of Owner set forth in this Lease or to such other address or Person as
Owner shall direct by notice to Tenant received not less than forty-five
(45) days prior to its effectiveness, or (b) at the election of Owner, by wire
transfer of immediately available funds to a Person designated by Owner by
notice to Tenant received not less than ninety (90) Business Days prior to its
effectiveness. Tenant shall not be obligated to make any one payment by more
than one (1) check or wire transfer. All Additional Rent shall be payable within
twenty (20) Business Days after receipt by Tenant of demand therefor, unless
other payment dates are expressly provided in this Lease. Except as expressly
set forth in this Lease, Base Rent shall be apportioned as of the Base Rent
Commencement Date and Expiration of the Term.
     Section 2.2. Except as expressly set forth in this Lease (a) Base Rent
shall be absolutely net to Owner, without any reduction, and (b) Tenant shall
pay all costs, expenses and charges of every kind relating to the Premises
without any reduction; provided, however, Tenant shall not be required to pay
any debt service on any indebtedness of Owner or any Owner Party, or any lien
caused by Owner or any Owner Party, which is not the express obligation of
Tenant under this Lease. In the event of any Event of Default in the payment of
Rent, Owner shall have

 



--------------------------------------------------------------------------------



 



all the rights and remedies provided for in this Lease or by law or equity in
the case of the nonpayment of Base Rent.
Article 3: Real Estate Taxes
     Section 3.1. Tenant’s Payments. Except to the extent otherwise set forth in
this Article, Tenant shall pay directly to the applicable Governmental Authority
all Real Estate Taxes, and any installments thereof, attributable to any portion
of the Term occurring after the Base Tax Year before the date any fine, penalty
or interest becomes due for the non-payment thereof. However, if pursuant to any
Requirement, at the taxpayer’s option, any Real Estate Tax may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Real Estate Tax), Tenant may exércise the option to pay the Real Estate Tax in
such installments and shall be responsible for the payment of any such
installments which are payable during the Term, with interest, if any. All
installments payable after the Term shall be prorated between Owner and Tenant
in accordance with this Lease. Tenant shall not be required to pay any
municipal, state or federal income, receipts, franchise or similar tax imposed
upon Owner whether based upon the income or capital of Owner, or any municipal,
state or federal inheritance, estate, succession or gift taxes of Owner (unless
otherwise deemed to be a Real Estate Tax pursuant to the express provisions of
this Lease).
     Section 3.2. Proof of Payments. Tenant shall furnish Owner, within
forty-five (45) days after the date when a Real Estate Tax is due and payable
under this Lease by Tenant, a copy of a canceled check or other proof reasonably
satisfactory to Owner and the Senior Interest Holders, evidencing the payment of
the Real Estate Tax. Tenant’s failure to do so shall not be a Default, provided
Tenant shall do so within twenty (20) Business Days following the request of
Owner (which request shall not be made prior to the date Tenant is required by
this Lease to pay the Real Estate Tax in question).
     Section 3.3. Owner’s Payments. (a) Owner shall pay directly to the
applicable Governmental Authority all Real Estate Taxes, and any installments
thereof, applicable to the Premises attributable to the Base Tax Year and any
portion of the Term occurring prior to the Base Tax Year, and all Real Estate
Taxes, and any installments thereof, applicable to any land or buildings which
are part of the same tax lot as the Premises and not then included in the
Premises, before the date any fine, penalty or interest becomes due for the
non-payment thereof. However, if pursuant to any Requirement, at the taxpayer’s
option, any such Real Estate Tax may be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Real Estate Tax), Owner may
exercise the option to pay such Real Estate Tax in such installments (other than
Base Taxes, unless Tenant is then paying the Real Estate Taxes for which it is
responsible in such installments) and shall be responsible for the payment of
any such installments which are payable during the Term, with interest, if any.
Owner shall furnish Tenant a copy of a canceled check or other proof reasonably
satisfactory to Tenant, evidencing the payment of such Real Estate Taxes.
Owner’s failure to do so shall not be an Owner Default, provided Owner shall do
so within twenty (20) Business Days following the request of Tenant

-2-



--------------------------------------------------------------------------------



 



(which request shall not be made prior to the date Owner is required by this
Lease to pay the Real Estate Tax in question).
          (b) On or before the 10th Business Day prior to the date Tenant is
required to pay a Real Estate Tax pursuant to this Article, Owner shall pay to
Tenant an amount equal to the Base Taxes and any Real Estate Taxes attributable
to any portion of the tax lot of which the Premises are a part which is not then
included in the Premises (or the applicable installment thereof). In lieu of
those payments, Owner may give notice to Tenant not less than twenty
(20) Business Days before any Real Estate Taxes are due and payable by Tenant
pursuant to this Lease to pay the Real Estate Taxes otherwise payable by Owner,
in which event Tenant shall pay those Real Estate Taxes and offset the amount
thereof against the next Base Rent, with interest at the Late Charge Rate from
the date paid to the date offset.
     Section 3.4. Allocation; Proration. (a) The Premises are presently part of
a tax lot which includes other land and buildings owned or controlled by Owner,
as shown on Exhibit C to this Lease. Owner shall use commercially reasonable
efforts, at Owner’s expense, to cause the Premises to be designated and taxed as
a separate tax lot. Tenant shall, at Owner’s expense, reasonably cooperate with
Owner with respect thereto. If Owner is for any reason unable to obtain such
designation, it shall not be an Owner Default, Owner shall have no liability as
a result thereof, there shall be no reduction of the Rent and this Lease shall
remain in full force and effect according to its terms. Until the date, if any,
the Premises are designated and taxed as a separate tax lot, the Real Estate
Taxes attributable to the Premises shall be determined as follows: (i) the total
assessed value of all of the buildings within the tax lot shall be multiplied by
the applicable tax rate and that amount shall be multiplied by a fraction, the
numerator of which is the total square footage of the Building (which Owner and
Tenant agree is, on the date of this Lease [*****] square feet) and the
denominator of which is the total square footage of all of the buildings within
the tax lot (which Owner and Tenant agree is, on the date of this Lease [*****]
square feet; and, therefore, on the date of this Lease, the applicable
percentage [*****]; (ii) the total assessed value of all of the land within the
tax lot shall be multiplied by the applicable tax rate, and that amount shall be
multiplied by a fraction, the numerator of which is the total square footage of
the Land (which Owner and Tenant agree is, on the date of this Lease, [*****]
square feet) and the denominator of which is the total square footage of all of
the land within the tax lot (which Owner and Tenant agree is, on the date of
this Lease [*****] square feet; and, therefore, on the date of this Lease, the
applicable percentage [*****]; and (iii) the result of (i) and (ii) shall be
aggregated and that aggregated amount shall be the Real Estate Taxes
attributable to the Premises. Any dispute under this paragraph shall be resolved
by General Arbitration.
          (b) If the Base Tax Year shall end on a date other than the last day
of a fiscal tax year or if a fiscal tax year shall end after the Expiration of
the Term, the Real Estate Taxes for that fiscal tax year shall be apportioned
between Owner and Tenant so that Tenant shall pay only that portion of such Real
Estate Tax after the Base Tax Year or which relates to the period within the
Term (and is in excess of the Base Taxes).

-3-



--------------------------------------------------------------------------------



 



     Section 3.5. Refunds. If there shall be any refunds or rebates on account
of any Real Estate Taxes paid by Owner or Tenant, such refund or rebate, net of
any costs incurred to obtain same, shall belong to the party responsible for the
Real Estate Tax or, for any fiscal tax year in which both Owner and Tenant are
responsible for portions of the Real Estate Tax, shall be apportioned between
Owner and Tenant according to the respective responsibilities of Owner and
Tenant for Real Estate Taxes for the applicable period. Subject to the
provisions of this Article, any such refunds or rebates belonging to Owner or
Tenant which shall be received by the other shall be held in trust for the
benefit of, and paid to Owner or Tenant, as the case may be, within ten
(10) Business Days following receipt.
     Section 3.6. Reductions. (a) Owner, at Owner’s expense, shall have the
right to contest the validity, in whole or in part, of any Real Estate Taxes
relating to all or any part of the Base Tax Year or any tax fiscal tax year
prior thereto by appropriate proceedings diligently conducted in good faith, in
accordance with the applicable Requirements (which proceeding must include all
Real Estate Taxes for the entire tax lot of which the Premises are a part), but
only after payment of such Real Estate Taxes unless such payment would operate
as a bar to such contest or interfere materially with the prosecution thereof,
in which event Owner may defer payment of such Real Estate Taxes during the
pendency of such proceedings if neither the Premises, nor any part thereof,
would by reason of such postponement or deferment be in danger of being
forfeited. Owner shall not, in connection with any such proceeding, artificially
reduce the Base Taxes by increasing Real Estate Taxes attributable to other
property owned or controlled by Owner.
          (b) Tenant, at Tenants’ expense, shall have the right to contest the
validity, in whole or in part, of any Real Estate Taxes relating to any fiscal
tax year during the Term commencing after the Base Tax Year by appropriate
proceedings diligently conducted in good faith, in accordance with the
applicable Requirements (which proceeding must include all Real Estate Taxes for
the entire tax lot of which the Premises are a part), but only after payment of
such Real Estate Taxes unless such payment would operate as a bar to such
contest or interfere materially with the prosecution thereof, in which event
Tenant may defer payment of such Real Estate Taxes during the pendency of such
proceedings if neither the Premises, nor any part thereof, would by reason of
such postponement or deferment be in danger of being forfeited. Any attorney or
consultant representing Tenant in connection with any such proceeding shall be
reasonably satisfactory to Owner. If Tenant elects to exercise such right, Owner
shall reasonably cooperate with Tenant in connection therewith, at no expense or
liability to Owner. Owner shall not be required to join in any such proceedings
unless any Requirement shall require that such proceedings be brought by or in
the name of Owner, in which event Owner shall join in such proceedings or permit
the same to be brought in its name, provided such joinder shall not subject
Owner to any cost, expense or liability (unless Tenant agrees in writing to pay
such cost, expense or liability). Tenant shall indemnify, defend and hold
harmless Owner and all Owner Parties from and against any such cost, expense or
liability, and any obligations and liabilities, arising from any such
proceeding. Upon the request of Owner or Owner’s designee (which shall not be
made before Owner or Tenant receives notice of the assessed valuation of the
Premises for the

-4-



--------------------------------------------------------------------------------



 



fiscal tax year in question and which shall include a statement in all capital
letters stating in substance that Tenant’s failure to respond within fifteen
(15) Business Days shall permit Owner to commence a proceeding), Tenant shall,
within fifteen (15) Business Days after receipt of any such request, inform
Owner if Tenant has or intends to commence a Real Estate Tax proceeding for the
fiscal tax year in question. If Tenant declines to commence a proceeding or
fails to respond within that fifteen (15) Business Day period, Owner shall have
the right, at Owner’s expense, to commence such proceeding for the fiscal tax
year in question, subject to and in accordance with paragraph (a) of this
Section. Owner shall have the right, at Owner’s election and expense, to
participate in any proceeding brought by Tenant pursuant to this Section during
the last three (3) fiscal tax years of the Term.
     Section 3.7. ICIP Program; Real Estate Tax Credits. (a) Owner represents to
Tenant that Owner has filed a preliminary application for exemption from Real
Estate Tax payments for the Premises in connection with Owner’s Work with the
New York City Department of Finance pursuant to the ICIP Program and that Owner
has delivered to Tenant a copy of that preliminary application. Tenant, at
Tenant’s expense, shall (i) include Tenant’s Initial Work in the final
application under the ICIP Program (and, to the extent necessary, all future
filings and submissions with respect to the ICIP Program shall cover both
Owner’s Work and Tenant’s Initial Work) and (ii) otherwise timely comply with
the provisions of the ICIP Law. Owner and Tenant shall reasonably cooperate with
each other (including, without limitation Tenant’s use of Owner’s consultants
and Owner’s execution and delivery to Tenant of any required filings prepared by
Tenant), at Tenant’s expense, in compliance with the ICIP Program, to obtain and
maintain the benefits of the ICIP Program. Tenant acknowledges that its
obligations under this Article may be greater if Owner and Tenant fail to obtain
or loses the benefits of the ICIP Program, and agrees that if Owner and Tenant
fail to obtain or loses such benefits (A) Owner shall have no liability to
Tenant, and Tenant shall have no liability to Owner, in that connection,
(B) this Lease shall remain in full force and effect and (C) Tenant shall not be
entitled to any abatement or diminution of Rent.
          (b) Tenant shall have the right, at Tenant’s expense, as Owner’s
designated representative, to apply for additional benefits under the ICIP Law,
additional abatements of Real Estate Taxes and Incentives. Owner shall
reasonably cooperate with Tenant in connection therewith provided Owner shall
not be required to incur any expense, obligation or liability. If Tenant shall
fail to obtain or shall lose any such benefits, abatements or Incentives, Tenant
shall not be entitled to any abatement or diminution of Rent, this Lease shall
remain in full force and effect according to its terms and Owner (except to the
extent caused by an Owner Default) shall have no liability as a result thereof.
If Tenant shall apply for and receive any abatement (real estate tax or
otherwise) or Incentives for the Premises (including, without limitation,
benefits derived from Title 4-A, as defined below, or energy benefits under the
Energy Cost Savings Program or through Con Edison’s Business Incentive Rate),
subject to Article 30, Tenant shall be entitled to 100% of the benefits
resulting from such application (but nothing contained herein shall be deemed to
give to Tenant, and Owner shall retain the benefit of, any other benefits
obtained by Owner at Owner’s expense for capital expenditures). If such
benefits, abatements or

-5-



--------------------------------------------------------------------------------



 



Incentives to which Tenant is entitled are in the form of a refund payable to
Owner, Owner shall endorse over, or otherwise pay, to Tenant such refund, upon
Owner’s receipt of such refund. In connection with Tenant’s right under this
paragraph, Owner and Tenant agree as follows:
               (i) on the date of this Lease, Tenant’s percentage occupancy of
the Premises is 100%;
               (ii) an application for abatement of Real Estate Taxes pursuant
to Real Property Tax Law Chapter 50-a, Article 4, Title 4-A (“Title 4-A”) may be
made for the Premises by Tenant at Tenant’s expense;
               (iii) the Rent payable by Tenant attributable to Real Estate
Taxes shall reflect any abatement of Real Estate Taxes payable by Tenant under
this Lease granted pursuant to Title 4-A for the Premises;
               (iv) since the Term exceeds ten (10) years, at least twenty-five
dollars ($25.00) per square foot must be spent on the improvements to the
Premises;
               (v) all abatements granted with respect to the Premises pursuant
to Title 4-A shall be revoked if during the benefit period Real Estate Taxes or
water or sewer charges or other lienable charges are unpaid for more than one
year, unless such delinquent amounts are paid as provided in subdivision four
hundred ninety-nine-ff of Title 4-A;
               (vi) Tenant shall report to the Department of Finance the number
of workers permanently engaged in employment in the Premises, the nature of each
worker’s employment and the New York City residency of each worker; and
               (vii) Tenant shall provide access to the Premises by employees
and agents of the Department of Finance at all reasonable times at the request
of that Department.
          (c) In addition, to the extent Owner receives any other credit against
Real Estate Taxes payable by Tenant pursuant to this Lease, all (or, if
applicable, a proportionate share) of such credits shall inure to the benefit of
Tenant. Owner and Tenant shall reasonably cooperate with each other to obtain
any such credits. The reasonable third party expense of obtaining any such
credits (to the extent of the credits made available to Tenant) shall be
reimbursed by Tenant to Owner within twenty (20) Business Days following
Tenant’s receipt of Owner’s invoice.
     Section 3.8. Real Estate Tax and Insurance Deposits. (a) Upon not less than
ten (10) Business Days prior notice received from any Senior Interest Holder or,
if Tenant has not previously received a notice from a Senior Interest Holder,
after the occurrence of a Material Event of Default (provided Owner gives Tenant
notice of Owner’s election to collect deposits under this Section within
180 days following the Material Event of Default in question), Tenant

-6-



--------------------------------------------------------------------------------



 



shall, on account of each installment of Real Estate Taxes payable by Tenant
under this Lease, deposit with Owner or a Senior Interest Holder on the first
day of each calendar month during the remainder of the Term, subject to the
termination of the requirement to make such deposits as provided in this
Section, an amount equal to one-twelfth (1/12) of the amount by which the Real
Estate Taxes payable by Tenant under this Lease for the then applicable fiscal
tax year exceed the Base Taxes so as to enable Owner or a Senior Interest Holder
to accumulate funds for the payment of each installment thereof by the date
Tenant would otherwise be required to pay same pursuant to this Lease. If and to
the extent necessary, Tenant shall, upon request of Owner or a Senior Interest
Holder, make an advance deposit (together with the first monthly deposit) in
order to accumulate the funds necessary to satisfy such obligations as they
become due.
          (b) All moneys deposited for Real Estate Taxes pursuant to the
provisions of this Section shall be placed in a noninterest bearing account if
held by a Senior Interest Holder or an interest bearing account if held by Owner
(in which event Owner shall be entitled to retain interest equal to 1% per annum
(or greater if permitted by law) as an administrative fee) in an Institutional
Lender (which may be a Senior Interest Holder), to be used by Owner or a Senior
Interest Holder to pay the Real Estate Taxes for which such amounts were
deposited. Tenant shall, within ten (10) Business Days after receipt of request
from Owner or a Senior Interest Holder, deliver to Owner or a Senior Interest
Holder copies of all applicable bills and invoices with respect to such Real
Estate Taxes. Owner or a Senior Interest Holder shall apply the amounts
deposited to any such Real Estate Taxes, not later than the last day on which
any such Real Estate Taxes may be paid without any fine, penalty or interest.
Except as set forth in this paragraph, any interest earned on any deposit shall
be retained as part of the deposit. Any excess amounts held by Owner or a Senior
Interest Holder shall be applied to the next due deposits under this Section.
          (c) If, after the date on which Tenant commences making the deposits
on account of Real Estate Taxes pursuant to this Section, the actual amount of
Real Estate Taxes on account of which Tenant is making such deposits is
increased, Tenant shall, within ten (10) Business Days of receipt of notice of
such increase, increase the amount of such monthly deposits so that the amount
of such deposits, when added to the amount of Base Taxes to be paid by Owner,
shall be sufficient to pay Real Estate Taxes, before the last day that such Real
Estate Taxes shall be due and payable in accordance with this Article.
          (d) If Owner transfers all or substantially all of the Premises, Owner
or a Senior Interest Holder shall pay to the transferee the sums held by Owner
or (if the interest of the Senior Interest Holder is then terminated) a Senior
Interest Holder under this Section, and the transferee shall assume the
obligations of Owner under this Section. Upon such transfer and notice thereof
to Tenant, Tenant shall look solely to the transferee with respect thereto. The
provisions of this Section shall apply to each transfer of such deposits.
          (e) Subject to the provisions of this Lease, if this Lease shall
expire or earlier terminate (other than as a result of an Event of Default), all
amounts then held by Owner or a

-7-



--------------------------------------------------------------------------------



 



Senior Interest Holder shall be applied by Owner or a Senior Interest Holder on
account of any and all unpaid Rent then due by Tenant under this Lease and the
balance, if any, remaining thereafter shall be returned to Tenant, within twenty
(20) Business Days thereafter.
          (f) If, after becoming obligated to make the deposits required under
this Section as a result of a Material Event of Default, the Default underlying
the Material Event of Default shall have been cured and no Material Event of
Default shall have occurred for twelve (12) consecutive calendar months after
such cure, then, subject to all of the provisions of this Section (including the
reinstatement of Tenant’s obligation to make such deposits if a Material Event
of Default occurs thereafter), Tenant shall no longer be obligated to make such
deposits.
Article 4: Permitted Uses
     Section 4.1. Tenant shall use the Premises for the Permitted Uses, and for
no other purpose. Upon the request of Tenant, Owner, at no expense to Owner,
shall reasonably cooperate with Tenant in connection with amendments to the
certificate of occupancy for the Premises which are consistent with the
provisions of this Lease.
     Section 4.2. Tenant shall not use or occupy the Premises, and neither
permit nor suffer the Premises or any part thereof to be used or occupied in
violation of any provision of this Lease or any Requirement, or in such manner
(other than general office use) as may make void or voidable any insurance then
in force with respect to the Premises. Tenant shall, at Tenant’s expense, obtain
and keep in full force and effect all permits, licenses, or other authorizations
required in connection with the Premises, any activity relating to the Premises,
or any part of the Premises (except for any certificates required to be obtained
by Owner as expressly set forth in Article 5). Tenant shall indemnify, defend
and hold harmless Owner and all Owner Parties from and against all claims,
liabilities, damages, losses, costs and expenses (including, without limitation,
reasonable counsel fees) in connection therewith.
Article 5: Owner’s Work
     Section 5.1. Performance; Delays; Liquidated Damages. (a) Owner shall, at
Owner’s expense, perform Owner’s Work, in a good and workerlike manner
substantially in accordance with Owner’s Plans and Owner’s Work Schedule, all
applicable Requirements and the provisions of this Lease. Owner may change
Owner’s Plans and the details of Owner’s Work Schedule (but not the dates set
forth therein), without Tenant’s consent, if such changes do not (i) change the
scope of Owner’s Work, the facade of the Building, any finishes or the lead
paint procedures set forth in paragraph 4 of Owner’s Work Schedule or
(ii) otherwise adversely affect Tenant. Owner shall give Tenant prompt notice
(in advance, if reasonably practicable) of any such change which may be made by
Owner without Tenant’s consent. Tenant’s consent to any changes of the finishes
shall not be unreasonably withheld. After the Substantial Completion of Owner’s
Work, Owner shall have no further obligation to alter, improve, decorate or
otherwise

-8-



--------------------------------------------------------------------------------



 



prepare the Premises for Tenant’s occupancy or to incur any expense in
connection therewith, except as otherwise expressly set forth in this Lease.
          (b) If and to the extent Tenant is delayed in occupying the Initial
Premises for the conduct of Tenant’s normal business operations beyond [*****],
as the result of Owner failing to (i) substantially complete the portions of
Owner’s Work with respect to the Initial Premises set forth on Owner’s Work
Schedule on or before the dates set forth on Owner’s Work Schedule,
(ii) accomplish the Substantial Completion of Owner’s Initial Premises Work on
or before the Anticipated Initial Premises Substantial Completion Date, or
(iii) file any required forms or applications with, or to have any required
inspections of the Building by, any Governmental Authority, and such delay has
caused Tenant’s failure to give to Credit Suisse First Boston (USA), Inc.
(“CSFB”) possession of certain space at One Madison Avenue, New York, New York
by November 1, 2001 as required pursuant to the CSFB Lease, Owner shall pay to
Tenant (or, at Owner’s option, allow Tenant an offset against the next Base
Rent, with interest at the Late Charge Rate from November 1, 2001 until the date
of the offset) within twenty (20) Business Days following Tenant’s notice to
Owner that pursuant to the CSFB Lease CSFB is entitled to a deferral of the rent
payable by CSFB under the CSFB Lease as the result of Owner’s failure causing
Tenant’s failure to give to CSFB possession of that space as required by the
CSFB Lease, for each day of delay in Tenant’s occupancy caused by Owner’s
failure, an amount equal [*****] day which number shall be prorated if
possession of portions of the CSFB space required to be given to CSFB by
November 1, 2001 are given to CSFB by November 1, 2001. For the purposes of
determining the number of days of such delay (1) any delay in Tenant’s occupancy
caused by Owner’s failure referred to in clauses (i), (ii) or (iii) shall be
limited to the lesser of the number of days of delay caused by that failure or
the number of days by which Owner failed to meet the required dates or failed to
make such filings or arrange for such inspections and (2) the number of days of
delay in Tenant’s occupancy caused by Owner’s failure shall be reduced by the
number of days the delay is caused by (A) Tenant Delays, or (B) Unavoidable
Delays (except that the first fifteen (15) days of Unavoidable Delays shall not
be deemed Unavoidable Delays for the purpose of this calculation), or (C) any
Construction Arbitration relating to Owner’s Work or Tenant’s Initial Work or
any matter affecting Owner’s Work or Tenant’s Initial Work, with respect to
which Owner shall be the Prevailing Party. The payments, if any, provided for in
this Section are in lieu of any other damages in connection with any delay in
Tenant’s occupying the Initial Premises or Owner failing to substantially
complete all or any portion of Owner’s Work with respect to the Initial Premises
by any date set forth in this Lease or to make such filings or arrange for such
inspection, or otherwise, or any other rights or remedies of Tenant in
connection therewith, except as otherwise expressly provided in this Lease.
Owner shall have the right, at Owner’s expense, to cause Tenant to use overtime
labor in connection with Tenant’s Initial Work in order to mitigate any delays.
          (c) In addition to the foregoing, if and to the extent Tenant is
delayed in occupying the Balance Space for the conduct of Tenant’s normal
business operations beyond August 1, 2002 as the result of Owner failing to
(i) substantially complete the portions of

-9-



--------------------------------------------------------------------------------



 



Owner’s Work with respect to the Balance Space set forth on Owner’s Work
Schedule, (ii) accomplish the Substantial Completion of Owner’s Work on or
before October 1, 2001, or (iii) file any required forms or applications with,
or to have any required inspections of the Building by, any Governmental
Authority, and such delay has caused Tenant’s failure to give to CSFB possession
of certain space at One Madison Avenue, New York, New York, by August 1, 2002 as
required pursuant to the CSFB Lease, Owner shall pay to Tenant (or, at Owner’s
option, allow Tenant an offset against the next Base Rent, with interest at the
Late Charge Rate from August 1, 2002 until the date of the offset) within twenty
(20) Business Days following Tenant’s notice to Owner that pursuant to the CSFB
Lease CSFB is entitled to a deferral of the rent payable by CSFB under the CSFB
Lease as the result of Owner’s failure causing Tenant’s failure to give to CSFB
possession of that space as required by the CSFB Lease, for each day of delay in
Tenant’s occupancy of the Balance Space caused by Owner’s failure, an amount
equal to [*****] day which number shall be prorated if possession of portions of
the CSFB space required to be given to CSFB by July 1, 2002 are given to CSFB by
August 1, 2002. For the purposes of determining the number of days of such
delay, (1) any delay in Tenant’s occupancy caused by Owner’s failure referred to
in clause (i), (ii), (iii) shall be limited to the lesser of the number of days
of delay caused by that failure or the number of days by which Owner failed to
meet the required dates or failed to make such filings or arrange for such
inspections and (2) the number of days of such delay in Tenant’s occupancy
caused by Owner’s failure shall be reduced by the number of days the delay is
caused by (A) Tenant Delays, or (B) Unavoidable Delays (except that the
aggregate of the first fifteen (15) days of Unavoidable Delays under paragraph
(b) of this Section and this paragraph shall not be deemed Unavoidable Delays
for the purpose of this calculation), or (C) any Construction Arbitration
relating to Owner’s Work or Tenant’s Initial Work or any matter affecting
Owner’s Work or Tenant’s Initial Work, with respect to which Owner shall be the
Prevailing Party. The payments, if any, provided for in this Section are in lieu
of any other damages in connection with any delay in Tenant’s occupying the
balance of the Premises or Owner failing to substantially complete all or any
portion of Owner’s Work with respect to the balance of the Premises by any date
set forth in this Lease or to make such filings or arrange for such inspection,
or otherwise, or any other rights or remedies of Tenant in connection therewith,
except as otherwise expressly provided in this Lease. Owner shall have the
right, at Owner’s sole cost and expense, to cause Tenant to use overtime labor
in connection with Tenant’s Initial Work in order to mitigate delays.
          (d) Tenant shall use commercially reasonable efforts to minimize the
amounts payable by Owner pursuant to this Section, to the extent commercially
reasonable, by giving possession of space at One Madison Avenue, New York, New
York, to CSFB in stages to the extent permitted by the CSFB Lease.
     Section 5.2. Progress Reports. (a) During Owner’s Work, Owner or Owner’s
construction manager shall (notwithstanding Article 16) submit to Robert Israel
of Advocate Consulting Group, 158 West 29th Street, 6th Floor, New York, New
York 10001 and Michael Viggiano of Tenant (at Tenant’s address set forth above)
copies of monthly written progress reports from Owner’s construction manager.
Owner shall use commercially reasonable efforts to

-10-



--------------------------------------------------------------------------------



 



require Owner’s construction manager to provide such progress reports; provided,
however, any time schedule and progress reports shall be provided to Tenant for
informational purposes only and shall not constitute a representation or
covenant by Owner with respect to the commencement, the progress or completion
of Owner’s Work and Owner shall not be liable for any failure of Owner’s
construction manager to timely provide any such progress reports.
          (b) Provided that all those Persons inspecting the Premises or any
portions thereof are accompanied by a representative of Owner and shall abide by
Owner’s reasonable rules and regulations with respect to access to the Premises,
Owner shall permit a reasonable inspection of the Premises by Tenant or by
Tenant’s Architect or consultants during Business Hours on Business Days, upon
reasonable prior notice from Tenant to Owner which may be oral. Such access by
Tenant shall be at the sole risk of Tenant and notwithstanding the foregoing,
under no circumstances whatsoever shall Tenant’s right of inspection delay the
performance of Owner’s Work (and any such delay shall be a Tenant Delay).
          (c) Tenant shall have the right, at its expense, to maintain its field
personnel or consultants at the Premises to observe Owner’s construction methods
and techniques and Tenant shall be entitled to have its field personnel or other
designees attend Owner’s weekly job or safety meetings, at which Owner or
Owner’s construction manager shall advise Tenant as to the progress of Owner’s
Work. No such observation or attendance by Tenant’s personnel or designees shall
impose upon Tenant responsibility for any failure by Owner to observe any
Requirement or safety practices in connection with such construction, or
constitute an acceptance of any work which does not comply in all respects with
the provisions of this Lease. Tenant’s personnel shall not delay the performance
of Owner’s Work (and any such delay shall be a Tenant Delay).
     Section 5.3. Temporary Certificate of Occupancy; Owner’s Work following
Substantial Completion of Owner’s Initial Premises Work. (a) Owner and Tenant
shall cooperate with each other in good faith in order that Owner’s Work shall
be coordinated with Tenant’s Work in accordance with good construction practice
(but without causing any delay in the performance of Owner’s Work, subject,
however, to the notice requirements set forth in Section 5.6), and shall pursue
a “parallel track” filing in order to expedite obtaining the temporary
certificates of occupancy for the Building core and shell and for the Premises.
Owner shall give Tenant three (3) Business Days’ notice of the date Owner
anticipates Owner shall be prepared to file for a temporary certificate of
occupancy for the Building core and shell. If Tenant shall not be prepared to
file for a temporary certificate of occupancy for the Premises or an amendment
to the temporary certificate of occupancy for the Building core and shell at the
time Owner is prepared to make Owner’s filing, Owner shall have the right to
proceed with Owner’s filing unless within that three (3) Business Day period
Tenant notifies Owner that Owner should not make that filing until Tenant is
prepared to make Tenant’s filing, in which event to the extent any delay is
caused by Owner not making Owner’s filing on the date Owner was prepared to do
so shall be a Tenant Delay. Owner and Tenant shall contract separately for, but
utilize the services of, the same code and Fire Department expeditors for all
such work

-11-



--------------------------------------------------------------------------------



 



(which code expeditor shall be C. Rizzo and Associate and which Fire Department
expeditor shall be John Mitchell). The expeditors shall coordinate the interface
between Owner and Owner’s consultants and Tenant and Tenant’s consultants in
connection with the submission, processing and obtaining of the temporary
certificates of occupancy. Owner and Tenant will each be individually
responsible to promptly perform all necessary remedial work for any of their
respective work after inspection in order to obtain its temporary certificate of
occupancy (or amendment, as the case may be).
          (b) After the Initial Premises Substantial Completion Date, Owner
shall have the right to perform and complete Owner’s Work in the Premises
subject to and in accordance with the applicable provisions of this Lease and
the performance of Owner’s Work shall not affect the occurrence of the
Substantial Completion of Owner’s Initial Premises Work. In connection with
Owner’s Work, Owner shall exercise reasonable diligence so as to minimize the
interference with the performance of Tenant’s Initial Work and with the normal
conduct of business therein, and in connection with Tenant’s Initial Work,
Tenant shall exercise reasonable diligence so as to minimize the interference
with the performance of Owner’s Work, but in no event shall same delay the
performance of Owner’s Work (subject, however, to the notice requirements set
forth in Section 5.6). Owner shall not, at any time, directly or indirectly
employ, or permit the employment of, any contractor, mechanic or laborer in the
Premises, whether in connection with any Owner’s Work or otherwise, if such
employment would cause any conflict with other contractors, mechanics or
laborers engaged in the construction, maintenance or operation of the Building
by Owner, Tenant or others. In the event of any such conflict, Owner, promptly
after demand of Tenant, shall cause all contractors, mechanics or laborers
causing such interference or conflict to cease working until such interference
or conflict is resolved. Notwithstanding anything to the contrary contained in
this Lease, to the extent that the performance of Owner’s Work requires Tenant
to employ at the Premises and in connection with Tenant’s Initial Work union
personnel, including, without limitation, one or more teamsters and master
mechanics that Tenant would not have otherwise employed at the Premises, and as
a direct result thereof, causes Tenant to incur costs which Tenant would
otherwise not have incurred, then, Owner shall pay such costs to Tenant, within
twenty (20) Business Days after receipt of an invoice in reasonable detail. If a
Master Mechanic is required to be employed in connection with Owner’s Work or
Tenant’s Initial Work, the cost of the Master Mechanic shall be paid by Owner
and Tenant in proportion to the number of operating engineers employed by each
of Owner and Tenant.
     Section 5.4. Notice of Substantial Completion. Owner shall deliver notice
to Tenant of Owner’s determination of the substantial completion of each portion
of Owner’s Work shown on Owner’s Work Schedule (but Owner shall not send that
notice with respect to any two portions less than five (5) Business Days apart
unless the dates scheduled for substantial completion of those portions as set
forth in Owner’s Work Schedule are within five (5) Business Days of each other),
the Substantial Completion of Owner’s Initial Premises Work, (at or after the
Substantial Completion of Owner’s Initial Premises Work) the substantial
completion in its entirety of each of the three portions of the Balance Space,
and the Substantial Completion of

-12-



--------------------------------------------------------------------------------



 



Owner’s Work. TENANT SHALL HAVE THE RIGHT TO INSPECT OWNER’S WORK AND TO DISPUTE
ANY SUCH DETERMINATION OF OWNER BY NOTICE GIVEN WITHIN FIVE (5) BUSINESS DAYS
AFTER THE RECEIPT OF OWNER’S NOTICE, WHICH NOTICE SHALL SET FORTH (IN REASONABLE
DETAIL) THE ITEMS OF OWNER’S WORK WHICH TENANT DISPUTES HAVE BEEN SUBSTANTIALLY
COMPLETED. If Owner’s determination is disputed by Tenant, and it is finally
determined by agreement or Construction Arbitration that Owner’s determination
was incorrect, then the number of Business Days between two (2) Business Days
after Tenant’s receipt of Owner’s notice of determination and the Business Day
on which Owner received Tenant’s notice of dispute (including that Business Day)
shall be deemed days of Tenant Delay (but this sentence shall only apply to the
first notice of Owner’s determination with respect to any particular portion of
Owner’s Work). For example, assuming all of the days in this example are
Business Days, if Owner’s notice of the Substantial Completion of Owner’s
Initial Premises Work is received by Tenant on September 1, Owner receives
Tenant’s notice of dispute on September 5 and Construction Arbitration
determines that Owner’s Initial Premises Work was not substantially complete on
the date set forth in Owner’s notice, then September 4 and September 5 are
deemed days of Tenant Delay (and the immediately preceding sentence shall not
apply to any subsequent notice from Owner to Tenant of the Substantial
Completion of Owner’s Initial Premises Work). If Owner and Tenant cannot resolve
the dispute within two (2) Business Days following Owner’s receipt of Tenant’s
notice, the dispute shall be settled by Construction Arbitration. Pending the
outcome of any Construction Arbitration, Owner’s determination shall control,
without prejudice to Tenant’s position, and Tenant shall pay Base Rent and
Additional Rent as provided in this Lease based upon such Owner’s determination.
If, as a result of the determination of the Construction Arbitration, it is
determined that Owner’s determination was incorrect, Owner shall, within twenty
(20) Business Days after the Construction Arbitration, pay to Tenant the amount
of Tenant’s overpayment of Base Rent and Additional Rent, if any with interest
at the Late Charge Rate, and to the extent then determined, any payments under
Section 5.1. Tenant shall use reasonable efforts to promptly notify Owner if
Tenant becomes aware of any failure by Owner to file any required forms or
applications with, or to have any required inspection of the Building by, any
Governmental Authority, but Tenant’s failure to do so shall not be a Default,
give rise to any liability on Tenant’s part, or relieve Owner from the
consequences of any such failure as expressly set forth in this Lease.
     Section 5.5. Punch List Work. (a) On or before the 10th Business Day
following the final determination of the substantial completion of each portion
of Owner’s Work shown on Owner’s Work Schedule, the Initial Premises Substantial
Completion Date, the substantial completion in its entirety of each of the three
portions of the Balance Space or the Substantial Completion Date, Owner shall
give Tenant a notice for Tenant’s approval containing a punch list of the minor
and insubstantial details of construction or mechanical adjustments which remain
to be performed with respect to Owner’s Work in question, the noncompliance of
which shall not interfere (other than to a de minimis extent) with the
performance of Tenant’s Initial Work in and to the space in question using good
construction and scheduling practices (time being of the essence). Tenant shall
not unreasonably withhold its approval of any punch list. Tenant shall

-13-



--------------------------------------------------------------------------------



 



notify Owner of any approval or disapproval (which disapproval shall set forth
such objections in reasonable detail) within ten (10) Business Days after a
punch list is given to Tenant. If Tenant fails to notify Owner of any such
objections (setting forth the reasons therefor in reasonable detail) within such
ten (10) Business Day period, the same shall be deemed approved.
          (b) Notwithstanding anything to the contrary set forth in this Lease,
in no event shall Owner be obligated to repair any damage to Owner’s Work to the
extent caused by Tenant or any Tenant Party.
          (c) Upon the approval or the deemed approval of a punch list, final
completion of the applicable Owner’s Work in accordance with Owner’s Plans shall
be deemed effected, except for the punch list work, latent defects (i.e.,
defects which cannot readily be discovered despite inspection) and Owner’s Work
which cannot be tested due to seasonal factors (i.e., air-conditioning in the
winter time). The foregoing shall not relieve Owner of the obligation to repair
any damage to Owner’s Work caused by Owner or any Owner Party in connection with
the performance of the punch list work.
          (d) Owner shall, at Owner’s expense (i) cause its contractors to
commence and complete the punch list work, as soon as reasonably practicable but
in any event within 90 days after the determination of the final punch list
(subject to Tenant Delays and Unavoidable Delays), (ii) obtain a permanent
certificate of occupancy for the Building as soon as reasonably practicable and
(iii) extend the temporary certificate of occupancy for the Premises until such
time as Owner obtains a permanent certificate of occupancy for the Premises. If
Owner is unable to obtain a permanent certificate of occupancy for the Building
or extend the temporary certificate of occupancy for the Premises and such
inability is due to Tenant’s failure to perform any Tenant’s Work in accordance
with applicable Requirements, Tenant’s Plans or this Lease, and Owner notifies
Tenant thereof (which notice shall describe in reasonable detail Tenant’s Work
to be done and reasonably substantiate the reasons for same), Tenant, at
Tenant’s expense, shall perform that Tenant’s Work. Tenant shall cause Tenant’s
contractor to commence that work as soon as commercially practicable under the
circumstances and promptly and diligently to complete the work that is set forth
in the notice within thirty (30) days following delivery of Owner’s notice to
Tenant, subject to Owner Delays and Unavoidable Delays or, if work cannot with
due diligence be completed or remedied within a period of thirty (30) days,
cause Tenant’s contractor to promptly commence within such thirty (30) day
period, and thereafter diligently prosecute to completion, steps necessary to
substantially complete or remedy such work. Nothing contained in this
subparagraph is intended to modify any other obligation of Tenant, or any other
right or remedy of Owner, expressly set forth in this Lease. Notwithstanding
anything to the contrary contained in this paragraph, Tenant shall not be
obligated to remedy or cause to be remedied any noncomplying Tenant’s Work to
the extent necessitated by or resulting from an act or omission of Owner or any
Owner Party. Owner shall have no obligation or liability if the temporary
certificate of occupancy for the Premises cannot be extended until any work
required to be performed by Tenant is performed or as the result of Unavoidable
Delays (and this Lease shall remain in full force and effect in accordance with
its terms). Owner’s contractors shall have

-14-



--------------------------------------------------------------------------------



 



the right to enter the Premises for purposes of performing the punch list work,
and Owner shall have no liability to Tenant, nor shall Tenant’s covenants and
obligations under this Lease be reduced or abated by reason of any
inconvenience, annoyance, interruption or injury to business or the performance
of Tenant’s Initial Work arising from the performing of such work, provided
that, except in emergencies and except if same shall delay Owner’s Work
(subject, however, to the notice requirements of Section 5.6), Owner shall cause
its contractors to take all reasonable steps (without overtime or premium labor,
unless paid by Tenant) to minimize interference with the performance of Tenant’s
Initial Work and with the normal conduct of Tenant’s business in the Premises.
Owner shall have no liability to Tenant and Tenant shall not be entitled to any
abatement of Rent as the result of any delay in obtaining a permanent
certificate of occupancy for the Building provided Owner is diligently pursing
the obtaining of a permanent certificate of occupancy for the Building (subject
to Tenant Delays and Unavoidable Delays). If Tenant reasonably determines that
Owner is not diligently pursuing the obtaining of a permanent certificate of
occupancy, Tenant may, upon twenty (20) Business Days notice (or on two
(2) Business Days notice if Tenant reasonably determines that as a result of the
failure to obtain a permanent certificate of occupancy for the Building Tenant
is in imminent danger of being prohibited from occupying the Premises), exercise
Tenant’s right pursuant to Article 21 to obtain the permanent certificate of
occupancy for the Building, subject to Owner’s right to dispute Tenant’s notice
within five (5) Business Days following Tenant’s notice.
          (e) Owner shall deliver to Tenant a complete set of “as built” plans
in Auto CADD (version 14, or the then current version; or such other electronic
method as is requested by Tenant, if Owner is then using that method) with
respect to Owner’s Work as soon as practicable after the Substantial Completion
of Owner’s Work and completion of the punch list work with respect to the entire
Premises (as such date shall be extended due to Tenant Delays and Unavoidable
Delays), provided Tenant executes and delivers to the preparer of those plans a
release with respect to Tenant’s use of those plans.
     Section 5.6. Tenant Delay of Substantial Completion. (a) If Substantial
Completion of Owner’s Initial Premises Work, the substantial completion of any
portion of Owner’s Work shown on Owner’s Work Schedule, the substantial
completion in its entirety of any of the three portions of the Balance Space or
Substantial Completion of Owner’s Work is delayed as the result of a Tenant
Delay, then, in each such case, (1) the Substantial Completion of Owner’s
Initial Premises Work, the substantial completion of any such portion, the
Substantial Completion of Owner’s Work (and the Initial Premises Substantial
Completion Date and the Substantial Completion Date, as the case may be) shall
be deemed to have occurred on the date it would have occurred but for such
delay, (2) such delay shall not result in the delay or extension of the Base
Rent Commencement Date or Tenant’s obligation to commence the payment of Rent
under this Lease, and (3) Tenant shall reimburse Owner for all reasonable actual
out-of-pocket increases in the cost of Owner’s Work as a result of any such
Tenant Delay within twenty (20) Business Days after rendition of a bill therefor
together with documentation reasonably evidencing such work and the cost
thereof. Owner shall notify Tenant of any Tenant Delay within five (5) Business
Days after the commencement of the Tenant Delay in question. If

-15-



--------------------------------------------------------------------------------



 



Owner fails to do so, then the Tenant Delay in question shall remain a Tenant
Delay but the Tenant Delay in question shall be reduced by the number of days
between the 5th Business Day following the commencement of the Tenant Delay in
question and the date of Tenant’s receipt of Owner’s notice of that Tenant Delay
(including that day). For example, assuming all of the days in this example are
Business Days, if a Tenant Delay commences on September 1, Tenant receives
Owner’s notice of Tenant’s Delay on September 9 and the Tenant Delay ends on
September 11, then the Tenant Delay shall be 10 days but shall be deemed reduced
by three days. Delays and partial delays described in this Section shall be
aggregated to determine the cumulative days of delay, based on an eight (8) hour
work day, and any delays which are concurrent shall not be aggregated for
purposes of this Section. The foregoing shall be in addition to, and not in
limitation of, any other rights that Owner may have under this Lease or at law
or in equity.
          (b) Except as otherwise expressly set forth in this Lease, Owner shall
have no liability to Tenant by reason of any delay in the substantial completion
of any portion of Owner’s Work, the Substantial Completion of Owner’s Initial
Premises Work or the Substantial Completion of Owner’s Work and this Section
shall be deemed to be an express provision to the contrary of Section 223-a of
the Real Property Law of the State of New York and any other law of like import
now or hereafter in force.
     Section 5.7. Services and Utilities during Owner’s Work. Owner shall pay as
the same become due all charges for the consumption of all utilities used in
connection with the performance of Owner’s Work. Tenant shall pay directly to
Owner, within twenty (20) Business Days after rendition of a bill therefor, all
costs for the consumption of all utilities used in connection with the
performance of Tenant’s Initial Work and for any additional risers required in
connection with Tenant’s Work (at Owner’s reasonably estimated cost therefor
with respect to utilities, with no “mark-up”). Notwithstanding the occurrence of
the Base Rent Commencement Date, Owner shall have the right to obtain utilities
at the Premises, at Owner’s expense, necessary for the performance of Owner’s
Work (and any additional risers required solely in connection with Owner’s Work
shall be furnished at Owner’s expense) and Tenant, at no expense to Tenant,
shall reasonably cooperate with Owner in connection with same. If Tenant shall
request Owner to provide one or more security guards for the Premises during the
performance of Owner’s Work, Owner shall do so, at Tenant’s expense, but Owner
shall not be responsible for the performance of the security guard or liable for
any losses, damages or accidents because Owner provided any such security guards
except as otherwise expressly provided in this Lease, and Tenant shall not be
entitled to any reduction or abatement of Rent in connection therewith. At
Tenant’s request, to the extent feasible, one of the security guards shall also
serve as a fire watch and, if not feasible, Owner shall, at Tenant’s expense,
hire a fire watch.
     Section 5.8. Warranties. Upon completion of Owner’s Work, Owner shall
assign to Tenant, at no expense to Tenant, all warranties described in Owner’s
Plans (including, without limitation, the specifications referred to in
Exhibit D to this Lease), plus any other warranties obtained by Owner from
contractors and subcontractors performing Owner’s Work, except with

-16-



--------------------------------------------------------------------------------



 



respect to any warranties which relate to items which Owner is responsible to
replace pursuant to the terms of this Lease. If any such warranty is not
assignable (or, as provided in this Section, is not assigned), and Tenant is
responsible for repairing or maintaining any item covered by that warranty,
Owner shall use commercially reasonable efforts, at Tenant’s request and at
Tenant’s expense, to enforce such warranty.
     Section 5.9. Construction Shanties. Tenant shall permit Owner to use a
portion of the second floor of the Premises (or any portion of any floor to
which same are moved pursuant to this Section) for the temporary installation,
operation and maintenance of construction shanties without the same
(a) affecting the occurrence of the Substantial Completion of Owner’s Initial
Premises Work or the Substantial Completion of Owner’s Work, (b) constituting a
basis for failure of Tenant to take possession of the Initial Premises,
(c) constituting constructive eviction, or (d) giving rise to a claim for Rent
abatement or loss of Rent value or any other claim with respect thereto because
of the presence of the shanties. Owner shall (1) bear all costs and expenses for
the installation, operation, maintenance and removal of its shanties (except if
and to the extent caused by the negligence or intentionally wrongful acts of
omissions of Tenant or any Tenant Party), (2) bear all costs and expenses to
repair damage to and restore the Premises resulting from its shanties (except if
and to the extent caused by the negligence or intentionally wrongful acts or
omissions of Tenant or any Tenant Party), (3) not permit its shanties to
interfere with the performance of Tenant’s Initial Work or the use of the
Premises by Tenant or any Subtenant in more than a de minimis degree (except to
the extent interference is caused solely by the physical presence of the
shanties) and (4) remove its shanties, at Owner’s expense, not later than the
Substantial Completion Date. Tenant shall have the right, on reasonable prior
notice to Owner, to cause Owner, at Owner’s expense, to move Owner’s shanties
not more than twice to not less than 8,000 contiguous useable square feet on the
Ground Floor or any floor above the Ground Floor (but not on the roof). Tenant
shall use commercially reasonable efforts to limit the number of times Owner is
required to move Owner’s shanties.
     Section 5.10. Sidewalk Bridge. Owner shall have the right to maintain the
existing sidewalk bridge on the exterior of the Building without the same
(a) affecting the occurrence of the Substantial Completion of Owner’s Initial
Premises Work or Substantial Completion of Owner’s Work, (b) constituting a
basis for failure of Tenant to take possession of the Initial Premises,
(c) constituting constructive eviction, or (d) giving rise to a claim for Rent
abatement or loss or Rent value or any other claim with respect thereto because
of the presence of the sidewalk bridge. Notwithstanding the foregoing, Owner
shall (1) bear all costs and expenses of installing, maintaining in good
condition and removing the sidewalk bridge (except if and to the extent caused
by the negligence or intentionally wrongful acts of omissions of Tenant or any
Tenant Party), (2) bear all costs and expenses to repair damage to and restore
the Premises resulting from the sidewalk bridge (except if and to the extent
caused by the negligence or intentionally wrongful acts or omissions of Tenant
or any Tenant Party), (3) not permit the sidewalk bridge to interfere with the
performance of Tenant’s Initial Work or the use of the Premises by Tenant or any
Subtenant in more than a de minimis degree (except to the extent interference is
caused solely by the physical presence of the sidewalk bridge), and (4) remove
the

-17-



--------------------------------------------------------------------------------



 



sidewalk bridge, at Owner’s expense, not later than the date which is five
(5) Business Days after the Substantial Completion of Owner’s Work.
     Section 5.11. Owner’s Insurance. (a) From and after the Commencement Date
to and including the completion of Owner’s Work, Owner, at its expense, shall
carry, the following insurance:
               (i) Builder’s Risk Insurance (standard “All Risk” or equivalent
coverage), in the amount of not less than one hundred percent (100%) of the
replacement cost of Owner’s Work then completed (exclusive of Tenant’s Initial
Work and Tenant’s Property), including flood coverage at limits of liability
that are economically available; and, if applicable, boiler and machinery
coverage written on a completed value (non-reporting) basis. Such insurance
policy shall contain an endorsement waiving subrogation against Tenant; and
               (ii) commercial general liability insurance insuring all Owner
contractors, subcontractors and construction manager in amounts comparable with
amounts carried by persons undertaking similar work in the New York area, naming
Tenant and Owner as an additional insured (any Owner contractor or subcontractor
undertaking foundation, excavation or demolition work shall secure an
endorsement on its policy to the effect that such operations are covered and
that the “XCU Exclusions” have been deleted); and statutory workers’
compensation insurance and Employers Liability and New York State Disability
Benefits Insurance in statutory amounts covering all Owner contractors and
subcontractors with respect to all of their employees.
          (b) All Owner insurance required by this Section shall be issued by
insurance companies licensed or authorized to do business in the State of New
York, having at least a rating of “A-” or better and a financial class of at
least “VII” or better (or the then equivalent of such ratings) as rated by A.M.
Best’s Insurance Guide (or any successor publication of comparable standing).
     Section 5.12. Disputes. Any dispute under this Article shall be resolved by
Construction Arbitration.
     Section 5.13. Construction Arbitration. (a) In any case where this Lease
expressly provides for the resolution of a dispute by Construction Arbitration,
either Owner or Tenant may, by notice to the other, require that the dispute in
question be presented for resolution to the first available arbitrator set forth
on Exhibit H to this Lease. In the event the first named arbitrator listed on
that Exhibit is not available or is unwilling to serve, the arbitrator next set
forth on the list shall be engaged, and so on, until arriving at an available
arbitrator.
          (b) The parties shall make whatever presentations they wish and
present whatever evidence they wish to the arbitrator with respect to the
dispute in question, including whether or not such dispute is subject to the
dispute resolution mechanism of this Section, within

-18-



--------------------------------------------------------------------------------



 



five (5) Business Days of receipt of an arbitration notice. Within three
(3) Business Days thereafter, the arbitrator shall attempt to cause Owner and
Tenant to agree on a resolution to the dispute and, failing that, the arbitrator
shall make a decision in writing. The expenses of arbitration shall be shared
equally by Owner and Tenant but each party shall be responsible for the fees and
disbursements of its own attorneys and the expenses of its own proof; provided,
however, the Prevailing Party’s reasonable costs and expenses (including
attorneys’ fees and disbursements) shall be paid or reimbursed by the
unsuccessful party. Owner and Tenant shall sign all documents and to do all
other things necessary to submit any such matter to such arbitration and further
shall, and hereby do, waive any and all rights they or either of them may at any
time have to revoke their agreement hereunder to submit to such arbitration and
to abide by the decision rendered thereunder. This arbitration procedure shall
be the exclusive remedy under this Lease as to disputes to be resolved by
Construction Arbitration and neither Owner nor Tenant shall have any right to
seek any injunctive or other mandatory relief in connection therewith.
          (c) If at any time any of the named arbitrators, retires, is
disqualified by Owner or Tenant for a legitimate reason reasonably determined by
Owner or Tenant, or elects to withdraw from the list, Owner and Tenant shall
agree on a replacement arbitrator within five (5) Business Days after notice
thereof. If Owner and Tenant fail to so agree, either may apply to the President
of the Real Estate Board of New York, Inc. to appoint a replacement arbitrator.
All newly chosen arbitrators shall be placed at the bottom most position of the
list. Owner and Tenant shall hold harmless the arbitrators for any damages
resulting from any dispute submitted to arbitration pursuant to the provisions
hereof.
          (d) In rendering a determination, the arbitrator shall not add to or
subtract from or otherwise modify the provisions of this Section or this Lease.
The determination of the arbitrator shall be in writing and be final and
conclusive on the parties and counterpart copies thereof shall be delivered to
each of the parties. Owner or Tenant may enter judgment on the determination of
the arbitrator in any court of competent jurisdiction.
     Section 5.14. Mortgagee Confirmation. Tenant acknowledges that in
connection with the financing of Owner’s Work the Mortgagees with respect
thereto may require that Owner obtain a written agreement executed and
acknowledged by Tenant confirming (i) the Commencement Date, (ii) the Fixed
Expiration Date, (iii) the Rent Commencement Date, (iv) the Base Rent payable
under this Lease, after consideration of all abatements to which Tenant is
entitled to under this Lease, (v) the Initial Premises Substantial Completion
Date, (vi) the Substantial Completion Date, and (vii) any other information
under this Lease. Tenant therefore agrees that Tenant shall, within fifteen
(15) Business Days after the receipt of an agreement confirming all or any of
that information, execute, acknowledge and return the same to Owner to the
extent, in Tenant’s reasonable opinion, the information set forth has been
determined in accordance with the applicable provisions of this Lease; provided,
however, Tenant shall not be obligated to execute, acknowledge and return the
same to Owner if Tenant, within such fifteen

-19-



--------------------------------------------------------------------------------



 



(15) Business Day period, shall have given notice (in reasonable detail) to
Owner that it disputes any of the information set forth in such agreement.
     Section 5.15 Elevators; Additional Elevators. All of the passenger and
service elevators which are part of Owner’s Work, as shown on Owner’s Plans,
shall service the Ground Floor through and including the 6th floor and two of
those passenger elevators and the service elevator shall also service the
cellar. Tenant shall have the right, at Tenant’s expense (as Tenant’s Work),
during the initial (not extended) Term, but after the Substantial Completion
Date, to install two additional passenger elevators and one additional service
elevator in the existing passenger elevator bank, or the existing service
elevator bank, as the case may be, as shown on Owner’s Plans, serving the same
floors as the balance of the passenger elevators and the existing service
elevator, as the case may be (which additional elevators shall not be deemed
Designated Restricted Work). Notwithstanding the foregoing, if in connection
with Tenant’s exercise of its right to expand the Premises pursuant to
Article 33 Tenant requests that Owner install the additional elevators which
were not installed by Tenant pursuant to the preceding sentence, Owner shall
install such additional elevators, at Owner’s expense.
     Section 5.16 Tenant’s Right to Complete Owner’s Work. If Tenant shall
exercise Tenant’s rights pursuant to Article 21 with respect to Owner’s Work, or
any portion thereof, Tenant may use Owner’s construction manager and/or
subcontractors or Tenant’s construction manager, general contractor and/or
subcontractors. Owner shall provide in the agreement with Owner’s construction
manager and in each material subcontract that Tenant shall have that right.
Owner has delivered to Tenant a copy of Owner’s agreement with Owner’s
construction manager and shall make available to Tenant at Owner’s office for
inspection and copying each major subcontract.
Article 6: Tenant’s Work
     Section 6.1. Tenant’s Work — General. (a) Tenant shall have the right, if
there is then no Material Event of Default, to perform any Tenant’s Work without
Owner’s consent except (a) Tenant’s Initial Work and (b) Tenant’s Restricted
Work. Owner shall not unreasonably withhold its approval of any Tenant’s
Restricted Work or any modification thereof (the approval of Tenant’s Initial
Work is governed by Section 6.2). Owner shall respond to any request for
approval of any Tenant’s Restricted Work, and whether any of Tenant’s Restricted
Work must, subject to Owner’s rights pursuant to Article 24, be removed by
Tenant, at Tenant’s expense, upon the expiration or earlier termination of this
Lease (“Designated Restricted Work”) within fifteen (15) Business Days after
receipt of a request from Tenant (accompanied by the information required to
render its approval described below). If Owner fails to respond within such
fifteen (15) Business Day period, Owner shall be deemed to have approved such
Tenant’s Restricted Work and to have designated no portion of same as Designated
Restricted Work. Any disapproval by Owner shall be accompanied by a list of
specific objections. As soon as reasonably practicable after Tenant receives
Owner’s specific objections to Tenant’s Restricted Work, Tenant shall revise, or
cause to be revised, Tenant’s Plans with respect to such Tenant’s

-20-



--------------------------------------------------------------------------------



 



Restricted Work to reasonably address such objections and shall deliver the
revised Tenant’s Plans to Owner. Owner shall approve or disapprove the revised
Tenant’s Plans (which approval shall not be unreasonably withheld) as soon as
reasonably practicable and in any event within seven (7) Business Days after
receipt by Owner of the revised Tenant’s Plans. Any disapproval shall be
accompanied by a list of specific objections, but (i) Owner’s right to raise
objections shall be limited to the revisions made to the initial submission of
Tenant’s Plans in order to address Owner’s prior objections, and (ii) Owner’s
failure to approve or disapprove of the revisions within such seven (7) Business
Day period shall be deemed approval of such revisions. Owner’s approval of
Tenant’s Work shall not be deemed to be any representation as to the adequacy of
the plans or the compliance thereof with any Requirements or the coordination
thereof with Owner’s Work. Tenant shall not commence any Tenant’s Work if there
is then a Material Event of Default. Tenant shall pay the reasonable actual
out-of-pocket costs incurred by Owner in connection with the review and approval
of Tenant’s Restricted Work (other than Tenant’s Initial Work), including,
without limitation, Owner’s review and approval of the plans and specifications
therefor.
          (b) All Tenant’s Work, once commenced, shall be completed promptly in
a good and workerlike manner and substantially in accordance with the approved
plans and specifications therefor (if applicable) and, in all events, all
applicable Requirements. At least fifteen (15) Business Days before Tenant’s
commencement of any proposed Tenant’s Work (other than Tenant’s Initial Work),
Tenant shall use reasonable efforts to, and with respect to Tenant’s Restricted
Work, Tenant shall at the time of Tenant’s request for Owner’s approval, provide
Owner with each of the following items (unless otherwise provided in this Lease;
and if Tenant shall not do so, it shall do so within twenty (20) Business Days
following Owner’s request):
               (i) complete plans and specifications for such Tenant’s Work
prepared by Tenant’s Architect; provided, however, that this clause shall not
apply in the case of Tenant’s De Minimis Work;
               (ii) for Tenant’s Initial Work and Tenant’s Restricted Work only,
a copy of the agreement with Tenant’s construction manager or general
contractor, in either case providing for the completion of such Tenant’s Work in
accordance with the plans and specifications (which contract shall expressly
provide that Owner shall have the benefits of that contract if Owner exercises
Owner’s right under Article 21); provided, however, that this clause shall not
apply in the case of Tenant’s De Minimis Work;
          (c) Tenant shall not commence any Tenant’s Work until (i) Tenant shall
have obtained and delivered to Owner copies of all necessary permits, consents,
certificates and approvals of all Governmental Authorities with regard to the
particular phase of the work to be performed; provided, however, until the
Substantial Completion Date all filings with Governmental Authorities to obtain
such permits, consents, certificates and approvals shall be made, at Tenant’s
expense, by a Person designated by Owner and (ii) Tenant shall have delivered

-21-



--------------------------------------------------------------------------------



 



to Owner certified copies, certificates or memoranda of the policies of
insurance required to be carried by Tenant pursuant to this Lease (but if Tenant
shall fail to make the deliveries required by this clause (ii) with respect to
Tenant’s Work which is not Tenant’s Initial Work or Tenant’s Restricted Work,
Tenant may commence Tenant’s Work, but Tenant shall make those deliveries within
twenty (20) Business Days following Owner’s request). Owner shall cooperate in
all reasonable respects with Tenant in obtaining the permits, consents,
certificates and approvals required by this Section and shall sign any
application made by Tenant, provided that the facts set forth therein are
accurate and Owner’s signature is necessary to obtain such permits, consents,
certificates and approvals. Tenant shall reimburse Owner within twenty
(20) Business Days after Owner’s demand for any reasonable actual out-of-pocket
third party costs and expenses incurred by Owner in obtaining the permits,
consents, certificates and approvals required by this Section. Tenant shall
indemnify, defend and hold harmless Owner and all Owner Parties from all loss,
cost, liability or expense, including reasonable attorneys’ fees arising from or
relating to resulting from any misrepresentation contained in any application
prepared by Tenant and signed by Owner.
          (d) All Tenant’s Restricted Work shall be carried out by contractors,
subcontractors and engineers approved by Owner, which approval shall not be
unreasonably withheld; provided further, however, if Owner fails to respond to
Tenant’s request for such approval within five (5) Business Days after receipt
by Owner of notification to Owner of the identify of any such contractors,
subcontractors or engineers, Owner shall be deemed to have approved such
selection by Tenant.
          (e) All Tenant’s Work (but not Tenant’s Property), once placed in the
Premises, shall be the property of Owner and may not be removed by Tenant except
as expressly set forth in this Lease.
          (f) Upon substantial completion of the Tenant’s Initial Work and the
substantial completion of any subsequent Tenant’s Work (other than Tenant’s De
Minimis Work), Tenant shall use reasonable efforts to furnish Owner with the
following (and if Tenant shall not do so, Tenant shall do so within twenty
(20) Business Days following Owner’s request):
               (i) with respect to Tenant’s Initial Work and Tenant’s Restricted
Work only, a certification of Tenant’s Architect (certified to Owner) that such
Person has examined the applicable plans and specifications (which shall include
Tenant’s Plans in the case of Tenant’s Initial Work), if applicable, and that,
in its professional judgment, Tenant’s Work has been substantially completed
materially in accordance with the plans and specifications applicable thereto
(except for minor or insubstantial details of construction, mechanical
adjustments or decoration, the non-completion of which does not interfere with
the use of the Building) and, as constructed, Tenant’s Work complies with all
Requirements;
               (ii) in the case of Tenant’s Initial Work, and in the case of any
subsequent Tenant’s Work for which same is required, a copy or copies of the
temporary

-22-



--------------------------------------------------------------------------------



 



certificate(s) of occupancy for the Building or such other space issued by the
New York City Department of Buildings and a copy or copies of the permanent
certificate(s) of occupancy upon the final completion of such work issued by the
New York City Department of Buildings;
               (iii) lien waivers from all contractors, subcontractors or
materialmen and evidence reasonably satisfactory to Owner that there are no
outstanding violations issued or noted and no liens against the Premises as a
result of or in connection with such Tenant’s Work; and
               (iv) a complete set of “as built” plans in Auto CADD form
(Version 14 or the then current version; or such other electronic method as is
requested by Owner, if Tenant is then using that method) if Tenant prepares same
for itself (otherwise, Tenant shall deliver to Owner the relevant field notes
and plans), provided Owner executes and delivers to the preparer of those plans
a release with respect to Owner’s use of those plans. Owner shall have an
unrestricted non-exclusive license to use such “as built” plans, or field notes
and plans, for any purpose relating to the Premises without paying any
additional cost or compensation therefor, which license shall be subject to the
rights of the parties preparing such plans and survey under copyright and other
applicable laws.
          (g) Owner reserves the right, at its expense, to maintain its field
personnel or consultants at the Premises to observe Tenant’s construction
methods and techniques and Owner shall be entitled to have its field personnel
or other designees attend Tenant’s job or safety meetings. No such observation
or attendance by Owner’s personnel or designees shall impose upon Owner
responsibility for any failure by Tenant to observe any Requirements or safety
practices in connection with such construction, or constitute an acceptance of
any work which does not comply in all respects with the provisions of this
Lease. Owner’s personnel shall not unreasonably interfere in the performance of
Tenant’s Work.
          (h) Tenant shall cause all of its contractors to add Owner and all
Owner Parties as additional insureds on all insurance required in connection
with Tenant’s Work.
          (i) During the performance of Tenant’s Work, in addition to all other
insurance required to be maintained by Tenant, Tenant shall, at its expense,
maintain (a) Builder’s Risk Insurance (standard “All Risk” or equivalent
coverage), in the amount of not less than one hundred percent (100%) of the
replacement cost of Tenant’s Work, including flood coverage (to the extent such
coverage can be obtained at commercially reasonable rates in the City of New
York); and, if applicable, boiler and machinery coverage written on a completed
value (non-reporting) basis; and (b) (i) commercial general liability insurance
insuring all contractors, subcontractors and construction managers in amounts
comparable with amounts carried by Persons undertaking similar work in the New
York metropolitan area, naming Tenant, Owner and any Owner Party designated by
Owner as an additional insured (any contractor or subcontractor undertaking
foundation, excavation or demolition work shall secure an endorsement on its
policy to the effect that such operations are covered and that the “XCU

-23-



--------------------------------------------------------------------------------



 



Exclusions” or such other exclusions as are then customarily included in
policies carried by Persons undertaking similar work in the New York
metropolitan area have been deleted), and (ii) statutory workers’ compensation
insurance and Employers Liability and New York State Disability Benefits
Insurance in statutory amounts covering all contractors and subcontractors with
respect to all of their employees.
     Section 6.2. Tenant’s Initial Work. (a) (i) Tenant shall, at Tenant’s
expense (subject to the Construction Agreement dated the date of this Lease
between Owner and Tenant), perform Tenant’s Initial Work, in a good and
workerlike manner in accordance with Tenant’s Plans, and the applicable
provisions of this Lease (including, without limitation, this Article), using
the contractors and subcontractors listed on Exhibit J to this Lease (or other
contractors or subcontractors reasonably approved by Owner, which shall be
deemed approved if Owner fails to respond to a request for approval within ten
(10) Business Days), and shall use due diligence to complete Tenant’s Initial
Work expeditiously. Tenant has delivered to Owner Tenant’s projected
construction schedule for the Tenant’s Initial Work, which schedule shall be
updated and provided to Owner from time to time, as same is revised, but
(notwithstanding any provision of this Section to the contrary) such schedule is
provided to Owner for informational purposes only and shall not constitute a
representation by Tenant with respect to any of the information contained
therein. Tenant shall use commercially reasonable efforts to require all of
Tenant’s contractors to give Owner prompt notice of any inconsistencies between
Owner’s Work actually performed and Owner’s Work as described in Owner’s Plans,
promptly after Tenant or any of Tenant’s contractors become aware of same.
               (ii) Subject to and in accordance with the provisions of this
Section, Owner has, as of the date of this Lease, permitted Tenant (and its
contractors, subcontractors, materialmen, architects and decorators) to
commence, and shall permit them to continue to perform, Tenant’s Initial Work.
Owner shall, at Owner’s expense (except as expressly provided in this Lease),
provide the service elevator (until the Hoist is operating), loading
accessibility, electricity (120/208 volt) in the cellar of the Building (which
service may be brought to other areas of the Building by Tenant, at Tenant’s
expense, subject to the provisions of this Lease) and domestic cold water in the
cellar of the Building (which service may be brought to other areas of the
Building by Tenant, at Tenant’s expense, subject to the provisions of this
Lease), for Tenant’s temporary use, for the performance of Tenant’s Initial
Work. Tenant shall pay directly to Owner, within twenty (20) Business Days after
rendition of a bill therefor, all costs and expenses for the consumption of such
electricity and domestic water (but with respect to domestic water, only to the
extent Owner must maintain domestic water personnel in the Building beyond 2:30
p.m. on Business Days), and for additional risers required in connection with
Tenant’s Initial Work. Tenant shall not be charged for use of the elevators,
except to the extent of Owner’s cost of any required operators, unless used
after normal construction hours, which are Business Days 7:00 a.m. to 11:30 a.m.
and 12:30 p.m. to 4:00 p.m. Owner’s charges shall be Owner’s reasonable actual
cost therefor (or reasonably estimated cost for electric and domestic water),
with no “mark-up”. In connection with such access and with the performance of
such Tenant’s Initial Work, Tenant agrees that (1) Tenant shall comply promptly
with all reasonable procedures and

-24-



--------------------------------------------------------------------------------



 



regulations prescribed by Owner from time to time for coordinating such work and
activities with Owner’s Work (provided same shall not delay Tenant’s Initial
Work unless such procedure or regulation is required so as not to delay Owner’s
Work), (2) such access shall be at the sole risk of Tenant (except if and to the
extent caused by the negligence or intentionally wrongful acts or omissions of
Owner or any Owner Party and not covered under the insurance carried by Owner or
Tenant, or which should have been carried by Owner or Tenant under this Lease),
(3) prior to access, Tenant shall deliver to Owner all of the policies of
insurance required by this Lease, and (4) Tenant shall not perform any of
Tenant’s Initial Work, or employ or permit the employment of any contractor,
mechanic or laborer, if that work or the use of such contractor, mechanic or
laborer would (A) in Owner’s reasonable opinion, create any difficulty, strike
or jurisdictional dispute with other contractors, mechanics or laborers employed
by or on behalf of Owner, or (B) delay any of Owner’s Work. If Tenant fails to
comply with the provisions of this Section within twenty-four (24) hours after
receipt of notice from Owner, then, in addition to all other rights and remedies
under this Lease, Owner may by notice require Tenant to cease the performance of
Tenant’s Initial Work until Tenant has complied with such provisions. Tenant
shall not be charged for the use of the freight elevator during Business Hours
on Business Days.
          (b) Tenant shall not commence Tenant’s Initial Work until Tenant, at
Tenant’s expense, shall prepare and submit Tenant’s Plans (which may be
submitted in stages) to Owner for Owner’s review and approval. Owner hereby
approves, in concept, Tenant’s schematic plans for Tenant’s Initial Work dated
April 24,2001, prepared by HLW, previously delivered by Tenant to Owner, subject
to final approval by Owner of Tenant’s Plans as provided in this Lease. Owner
shall not unreasonably withhold its approval of Tenant’s Plans. Owner shall
approve or disapprove Tenant’s Plans as soon as reasonably practicable and, in
any event, within ten (10) Business Days after receipt by Owner of Tenant’s
Plans (or each stage thereof), and shall, within an additional ten (10) Business
Days after said ten (10) Business Days, designate any item of Tenant’s Initial
Work which Owner believes is Tenant’s Restricted Work and which, subject to the
provisions of Article 24, Owner designates as Designated Restricted Work. Any
disapproval by Owner shall be accompanied by a list of specific objections.
Owner’s failure to approve or disapprove Tenant’s Plans (or the stage in
question) within such ten (10) Business Day period, or to designate any
Designated Restricted Work within such additional ten (10) Business Day period,
shall be deemed approval of Tenant’s Plans (or the stage in question), and that
Owner has not designated any Designated Restricted Work. As soon as reasonably
practicable after Tenant receives Owner’s specific objections to Tenant’s Plans
(or the stage in question), Tenant shall revise, or cause to be revised,
Tenant’s Plans to reasonably address such objections and shall deliver the
revised Tenant’s Plans to Owner. Owner shall approve or disapprove the revised
Tenant’s Plans (which approval shall not be unreasonably withheld) as soon as
reasonably practicable and in any event within seven (7) Business Days after
receipt by Owner of the revised Tenant’s Plans. Any disapproval shall be
accompanied by a list of specific objections, but (i) Owner’s right to raise
objections shall be limited to the revisions made to the initial submission of
Tenant’s Plans in order to address Owner’s prior objections, and (ii) Owner’s
failure to approve or disapprove of the revisions within such seven (7) Business
Day period shall be deemed approval of such revisions. Any dispute between
Tenant and Owner as to whether

-25-



--------------------------------------------------------------------------------



 



Owner unreasonably disapproved Tenant’s Plans or a revised submission thereof,
or with respect to the designation of Designated Restricted Work, shall be
resolved by Construction Arbitration. Owner’s review of any plans, including,
without limitation, Tenant’s Plans, shall be at no expense to Tenant and shall
be for the benefit of Owner only and any approval thereof shall not be deemed to
be a representation as to the adequacy of the plans or the compliance thereof
with any Requirements or the coordination thereof with Owner’s Work.
          (c) Tenant’s Work and Tenant’s Plans shall comply with all applicable
Requirements. It shall be Tenant’s responsibility to assure such compliance.
Owner’s approval of Tenant’s Plans shall not be, nor shall it be construed as
being, or relied upon as, a determination that Tenant’s Plans comply with all
applicable Requirements.
          (d) Tenant shall not, at any time, directly or indirectly employ, or
permit the employment of, any contractor, mechanic or laborer in the Premises,
whether in connection with any Tenant’s Work or otherwise, if such employment
would cause any conflict with other contractors, mechanics or laborers engaged
in the construction, maintenance or operation of the Building by Owner, Tenant
or others. In the event of any such conflict, Tenant, promptly after demand of
Owner, shall cause all contractors, mechanics or laborers causing such
interference or conflict to cease working until such interference or conflict is
resolved. Notwithstanding anything to the contrary contained in this Lease, to
the extent that the performance of Tenant’s Initial Work requires Owner to
employ at the Premises and in connection with Owner’s Work union personnel,
including, without limitation, one or more teamsters and master mechanics that
Owner would not have otherwise employed at the Premises, and as a direct result
thereof, causes Owner to incur costs which Owner would otherwise not have
incurred, then, Tenant shall pay such costs to Owner, within twenty
(20) Business Days after receipt of an invoice in reasonable detail. If a Master
Mechanic is required to be employed in connection with Owner’s Work or Tenant’s
Initial Work, the cost of the Master Mechanic shall be paid by Owner and Tenant
in proportion to the number of operating engineers employed by each of Owner and
Tenant.
          (e) (i) Promptly following the substantial completion of Tenant’s
Initial Work, Tenant, at its expense, shall take all necessary action on its
part to apply for, diligently prosecute and obtain (to the extent required by
any Governmental Authority) a temporary certificate of occupancy for the
Premises (or an amendment to the temporary certificate of occupancy for the
Building core and shell to include the Premises), and shall furnish Owner with a
copy thereof.
               (ii) If there is then no Material Event of Default, Owner shall,
from time to time, at no expense to Owner, execute, acknowledge or deliver to
Tenant any document or instrument reasonably requested by Tenant to obtain the
temporary certificate of occupancy for the Premises (or said amendment),
provided that (1) the execution, acknowledgment or delivery of any such document
or instrument shall not be prohibited by or otherwise in violation of any
Requirement, (2) neither Owner nor any Owner Party would be, by reason thereof,
subject to any actual or threatened sanctions or penalties or liability and
(3) such document or instrument

-26-



--------------------------------------------------------------------------------



 



shall be otherwise in form and substance reasonably satisfactory to Owner.
Tenant shall indemnify, defend and hold harmless Owner and all Owner Parties
from and against any cost, expense or liability which shall arise by reason of
Owner’s execution of any such documents or instruments, except to the extent
that Owner makes a knowingly false or misleading statement therein.
               (iii) If Tenant is unable to obtain a temporary certificate of
occupancy for the Premises (or said amendment) and such inability is due to
Owner’s failure to perform Owner’s Work in accordance with applicable
Requirements or Owner’s Plans and Tenant notifies Owner thereof of the inability
of Tenant to obtain a temporary certificate of occupancy for the Premises as a
result thereof (which notice shall describe in reasonable detail the
noncomplying Owner’s Work and reasonably substantiate the reasons for same),
Owner, at its expense, shall perform that Owner’s Work. Owner shall cause
Owner’s contractor to commence that work as soon as commercially practicable
under the circumstances and promptly and diligently to complete the work that is
set forth in the notice within thirty (30) days following delivery of Tenant’s
notice to Owner, subject to Tenant Delays and Unavoidable Delays or, if work
cannot with due diligence be completed or remedied within a period of thirty
(30) days, cause Owner’s contractor to promptly commence within such thirty
(30) day period, and thereafter diligently prosecute to completion, steps
necessary to substantially complete or remedy such work. Nothing contained in
this subparagraph is intended to modify any other obligation of Owner, or any
other right or remedy of Tenant, expressly set forth in this Lease.
Notwithstanding anything to the contrary contained herein, Owner shall not be
obligated to perform or cause to be performed any noncomplying Owner’s Work to
the extent necessitated by or resulting from an act or omission of Tenant or any
Tenant Party.
          (f) (i) Tenant shall erect, or cause to be erected, on or before
May 23, 2001, and shall repair, maintain and remove same, at Tenant’s expense,
one hoist (the “Hoist”) consisting of two cars, one for construction personnel
and one for material, on the 27th Street side of the Building, in the position,
and in the manner, agreed upon by Owner and Tenant prior to the date of this
Lease. The Hoist shall have the ability to serve each floor of the Building
including, without limitation, the roof level, above the Ground Floor and will
be used by both Owner and Tenant as provided in this paragraph. Tenant shall
remove the Hoist, at its expense, when the progress of the Tenant’s Initial Work
dictates, as determined by Tenant in its discretion, provided that the core and
shell elevators servicing the Building and which form a part of Owner’s Work
shall have been installed and are operational and Owner has received all
temporary approvals from the applicable Governmental Authorities necessary for
the operation of the elevators. All repairs to the Building or Owner’s Work
caused by the Hoist, including without limitation, any removal, storage and
reinstallation of windows or repair of the facade to the condition on the date
of this Lease (except if caused by Owner or any Owner Party) shall be performed
by Tenant, at its expense, as Tenant’s Work, in accordance with the applicable
provisions of this Lease. The installation and operation of the Hoist by Tenant
shall not (1) affect the occurrence of the Substantial Completion of Owner’s
Initial Premises Work or the Substantial Completion of Owner’s Work,
(2) constitute a basis for failure of Tenant to take

-27-



--------------------------------------------------------------------------------



 



occupancy of the Initial Premises, (3) constitute constructive eviction, or
(4) give rise to a claim for Rent abatement or loss of Rent value or any other
claim with respect thereto because of the presence or operation of the Hoist.
Owner shall have no responsibility whatsoever with respect to the operation of
the Hoist or the installation or removal thereof, other than as expressly
provided herein. Except as otherwise expressly provided in this Lease, and
except in connection with the use of the Hoist by Owner or any Owner Party,
Tenant shall (A) bear all costs and expenses for the installation, operation,
maintenance and removal of the Hoist, (B) bear all costs and expenses to repair
damage to and restore the Building resulting from the Hoist (other than by the
use thereof by Owner or any Owner Party or otherwise caused by the acts of Owner
or any Owner Party), and (C) not permit the Hoist to delay the performance of
Owner’s Initial Work (except to the extent any delay is caused solely by the
physical presence of the Hoist). Notwithstanding the foregoing, Owner shall,
within 10 Business Days following receipt of Tenant’s reasonably detailed
invoice and back-up, reimburse Tenant [*****] of the reasonable costs incurred
in erecting, dismantling, maintaining and renting the Hoist (including, without
limitation, any required window removal, storage and reinstallation costs and
facade repair costs unless caused by Tenant or any Tenant’s Party).
Notwithstanding the foregoing, Tenant shall reimburse to Owner, within twenty
(20) Business Days following Owner’s request and the delivery of reasonable
supporting documentation, for the first [*****] of reasonable out-of-pocket
expenses incurred by Owner to hoist steel and other equipment by a means other
than the Hoist as the result of the insufficient capacity of the Hoist.
               (ii) Subject to this paragraph, Owner’s contractors,
subcontractors and materialmen performing Owner’s Work may use the Hoist on an
exclusive basis under Tenant’s direction for up to four (4) hours per day (two
(2) hours in the morning and two (2) hours in the afternoon) during normal
construction hours (Business Days 7:00 a.m. to 11:30 a.m. and 12:30 p.m. to 4:00
p.m.) without charge. Should they require use of the Hoist during other hours,
Tenant shall make the Hoist reasonably available, provided that Owner shall pay
to Tenant, within ten (10) Business Days after receipt of an invoice, the Hoist
Hourly Rate or 50% of the Hoist Hourly Rate to the extent the Hoist is being
used on an overtime basis by Owner and Tenant at the same time. The use of the
Hoist shall be at the sole risk of Tenant (unless caused by Owner or any Owner
Party and the damage exceeds any insurance coverage) and shall be subject to
such rules and regulations as Tenant may reasonably impose. Tenant’s contractors
shall oversee the general coordination of the Hoist. Owner and Tenant shall each
have access to the Hoist on an equitable and reasonable basis, but Owner shall
have the right to reserve the Hoist, on not less than twenty-four (24) hours’
prior notice, for two hours each morning and two hours each afternoon. If Owner
shall not reserve the Hoist during those hours, Tenant shall have the use of the
Hoist during those hours.
     Section 6.3. Tenant’s Allowance. (a) If (i) there is then no Material Event
of Default, (ii) Tenant’s Initial Work has been substantially completed in
accordance with this Lease (including, without limitation Section 6.2),
(iii) Tenant has delivered all items required to be delivered upon substantial
completion of Tenant’s Initial Work (including, without limitation, the items
set forth in Section 6.2) and (iv) Tenant has delivered proof reasonably
satisfactory to

-28-



--------------------------------------------------------------------------------



 



Owner that Tenant has paid for Tenant’s Initial Work not less than Tenant’s
Allowance, Owner shall, within twenty (20) Business Days thereafter pay to
Tenant the lesser of (x) Tenant’s Allowance or (y) the sums for which Tenant has
delivered such proof.
          (b) If (i) there is then no Material Event of Default, (ii) Tenant’s
Initial Work has been completed substantially in accordance with this Lease
(including, without limitation, Section 6.2), (iii) Tenant has delivered all
items required to be delivered upon substantial completion of Tenant’s Initial
Work (including, without limitation, the items set forth in Section 6.2), and
(iv) Tenant has delivered proof reasonably satisfactory to Owner that Tenant has
paid for the items for which Tenant is to be given an allowance pursuant to
Exhibit G not less than the amounts of such allowances, Owner shall, within
twenty (20) Business Days thereafter pay to Tenant the lesser of (x) the
allowances expressly set forth in Exhibit G or (y) the sums proven by Tenant to
have been paid for the items covered by those allowances.
     Section 6.4. Federal Rehabilitation Tax Credits. Owner and Tenant have
entered into a separate agreement dated the date of this Lease, relating to
Federal Rehabilitation Tax Credits.
     Section 6.5. Roof Structure. (a) Tenant’s Work may include the installation
on the roof of the Building, without additional charge, of any structure (not
exceeding [*****] square feet plus any additional square footage of Development
Rights obtained by Tenant pursuant to this Section) or any satellite dishes,
antennas, communication or other equipment or signage used in connection with
the operation of the Building. If, however, those installations reduce the
square footage of Development Rights for the Premises or any other property
owned or controlled by Owner within the Square Block, Tenant shall pay Owner an
annual amount equal to [*****] for each square foot of such reduction, in equal
monthly installments, on the first day of each month, commencing on the date of
reduction, increased on each anniversary date of the commencement of that
payment to an amount equal to the payment for the preceding 12 month period plus
[*****] of that payment. In addition, Tenant shall, throughout the Term, pay any
expenses resulting from the installation of such structure or equipment,
including, without limitation, but without duplication, Real Estate Taxes and
insurance premiums or costs. In connection with any such installation, Owner
shall allow Tenant, at Tenant’s expense, to extend and upgrade any Building
mechanical, electrical and plumbing services (including the sprinkler and fire
alarm systems) necessary to support and operate any such installations. The
annual amount payable by Tenant under this Section shall be reduced to the
extent any such structure has been removed from the roof and the applicable
Development Rights have been restored.
          (b) Notwithstanding the foregoing, to the extent Tenant shall, at its
expense, increase the Development Rights for the Premises or any other property
owned or controlled by Owner within the Square Block, above the upzoning pending
on the date of this Lease (which Development Rights are on the date of this
Lease [*****] square feet without the pending upzoning and [*****] square feet
including the pending upzoning) or above any additional upzoning not obtained
through Tenant’s efforts, without adversely impacting that upzoning, then

-29-



--------------------------------------------------------------------------------



 



there shall be no payment under this Section for the portion of the structure
covered by such increased Development Rights.
          (c) If Tenant shall, at its expense, increase the Development Rights
for the Building above the upzoning pending on the date of this Lease or above
any additional upzoning [*****]
          (d) If Owner utilizes such Development Right, Owner shall give Tenant
notice of Owner’s determination of the fair market value of the utilized
Development Rights. If Tenant disputes Owner’s determination, Tenant shall give
notice to Owner of the dispute within fifteen (15) Business Days after receipt
of Owner’s notice stating Tenant’s determination of the fair market value (time
being of the essence). If Tenant shall not submit that notice, then the fair
market value shall [*****]
     Section 6.6. Disputes. Any dispute under this Article shall, unless
otherwise expressly provided in this Article, be resolved by Construction
Arbitration.
Article 7: Assignment and Subletting
     Section 7.1. Owner’s Consent not Required (a) Tenant shall have the right,
subject to the applicable provisions of this Article, if there is then no
Material Event of Default, without the consent of Owner, to enter into an
Assignment or Sublease with any Person provided that (i) the Person is not then
a debtor or debtor-in-possession in a voluntary or involuntary bankruptcy

-30-



--------------------------------------------------------------------------------



 



proceeding, and (ii) with respect to an Assignment, the Person assumes all of
Tenant’s obligations under this Lease thereafter arising.
          (b) Tenant shall notify Owner of an Assignment or Major Sublease
within thirty (30) days after the effective date of such Assignment or Major
Sublease, but failure to give such notice shall not invalidate the Assignment or
Major Sublease.
          (c) Any Tenant notice of an Assignment or Major Sublease shall contain
the identity of the Person in question, and such other reasonably detailed
information concerning the nature of the business of, the ownership interests in
and the financial status of, that Person that is in the possession of Tenant and
is not the subject of any confidentiality or nondisclosure agreement by which
Tenant is bound.
          (d) Tenant shall deliver to Owner, or shall cause to be delivered to
Owner, within thirty (30) days after the effective date of an Assignment or the
commencement date of a Major Sublease (i) in the case of an Assignment, a fully
executed instrument of assignment and a fully executed instrument of assumption
by the Assignee of Tenant’s obligations under this Lease arising from and after
the effective date of the Assignment, or (ii) in the case of a Major Sublease, a
fully executed Major Sublease.
          (e) An Assignment, a Sublease, the collection of Rent by Owner from
any Person other than Tenant, or any application of any such Rent shall not, in
any circumstances, relieve Tenant of its obligations under this Lease, and
Tenant shall remain fully liable for the payment of the Rent due and to become
due hereunder and for the performance of all of Tenant’s obligations under this
Lease. All acts and omissions of any Assignee or Subtenant or anyone claiming
under or through Tenant or any Assignee or Subtenant which shall be in violation
of any of Tenant’s obligations of this Lease shall be deemed to be a violation
by Tenant.
          (f) Any Subtenant or Assignee may further sublet the Premises or any
portion thereof or assign its interest in this Lease subject to and in
accordance with all of the provisions of this Lease.
          (g) If there is an Assignment or Sublease in violation of the
provisions of this Article, it shall be void and of no force and effect against
Owner; provided, however, that Owner may collect an amount equal to the then
Base Rent plus any other item of Rent from the Person in question as a fee for
its use and occupancy of the Premises, and shall apply the net amount collected
to the Base Rent and other items of Rent. No such Assignment or Sublease in
violation of the provisions of this Article, nor any such collection or
application of Rent or fee for use and occupancy, shall be deemed a waiver by
Owner of any provision of this Lease or the acceptance by Owner of the Person in
question.
          (h) After an Event of Default, Owner may collect rent and all other
sums due under any Sublease and apply the net amount collected to the Rent. No
such collection shall be,

-31-



--------------------------------------------------------------------------------



 



or shall be deemed to be, a waiver of any provision of this Lease nor the
recognition by Owner of any Subtenant as a direct tenant of Owner nor a release
of Tenant from performance by Tenant of its obligations under this Lease.
     Section 7.2. Sublease Requirements. (a) Each Sublease shall provide that:
          (i) It is subordinate and subject to this Lease;
          (ii) Except for security deposits and any other amounts deposited with
Tenant in connection with the payment of insurance premiums, real property taxes
and assessments and other similar charges or expenses, Subtenant shall not pay
rent or other sums payable under the Sublease to Tenant for more than one
(1) month in advance;
          (iii) At Owner’s option, on the termination of this Lease pursuant to
an Event of Default or otherwise, the Subtenant shall attorn to, or shall enter
into a direct lease on the terms of its Sublease with, Owner for the balance of
the unexpired term of the Sublease, provided, that, notwithstanding anything to
the contrary contained in the Sublease, Owner shall not be: (1) liable for any
previous act or omission of Tenant, as sublandlord under the Sublease unless
such act continues as a default under the Sublease after the Subtenant’s
attornment to Owner and is the obligation of the sublandlord under the Sublease;
(2) responsible for any monies owing by Tenant to the credit of Subtenant,
except to the extent that Owner is in possession of, or has control over, such
monies; (3) subject to any offsets, claims, counterclaims, demands or defenses
which Subtenant may have against Tenant; (4) bound by any payments of rent which
Subtenant might have made for more than one (1) month in advance to Tenant;
(5) bound by any covenant in the Sublease to either (A) undertake or complete
any construction of, in or about the Premises (or any part thereof), (B)
undertake or complete any construction of, in or about the space demised by such
Sublease (or any part thereof), or (C) provide any money, by way of an allowance
to Subtenant or otherwise, to or for any such construction; (6) required to
account for any security or other deposit hereunder, other any such deposit
actually delivered to, or collected by, Owner; (7) bound by any amendment or
other modification of the Sublease which was entered into in violation of this
Lease; or (8) required to remove any Person occupying the space demised by the
Sublease (or any part thereof) unless Owner shall have caused the space demised
by such Sublease to be occupied by a Person other than the Subtenant;
          (iv) The fixed expiration date thereunder shall not extend beyond the
Fixed Expiration Date; and
          (v) The Subtenant shall maintain the insurance required to be
maintained by the Subtenant by Article 12.
          (b) Tenant shall not, without Owner’s consent, amend any Sublease in a
manner which would cause such Sublease (as amended) to violate the provisions of
this Article.

-32-



--------------------------------------------------------------------------------



 



          (c) Tenant shall use reasonable efforts to deliver to Owner, or shall
cause to be delivered to Owner, within ten (10) Business Days after the full
execution and delivery thereof (but in any event, within twenty (20) Business
Days following Owner’s request), a copy of any executed Sublease or any material
amendment thereto.
     Section 7.3. Owner and Tenant Prohibitions (a) Notwithstanding anything to
the contrary contained in this Lease, prior to the Substantial Completion of
Owner’s Work, Owner shall not assign, sell, transfer or otherwise dispose of,
this Lease (or any portion thereof) or its interest in the Premises (or any
portion thereof), or enter into a Superior Lease, except to or with an Affiliate
of Owner, a Senior Interest Holder or any Agency or other Governmental Authority
in connection with any real estate, sales tax or other benefits. Any assignment,
sale, transfer, other disposition or Superior Lease in violation of this
paragraph shall be null and void.
          (b) Notwithstanding anything to the contrary contained in this Lease,
prior to the Substantial Completion of Owner’s Work, Tenant shall not assign,
sell, transfer or otherwise dispose of, this Lease (or any portion thereof) or
its interest in the Premises (or any portion thereof) or enter into a Major
Sublease, except to or with an Affiliate of Tenant. Any assignment, sale,
transfer, other disposition or Major Sublease in violation of this paragraph
shall be null and void.
     Section 7.4. Sublease Nondisturbance Agreements (a) Tenant, from time to
time, may request, by notice to Owner, that Owner grant non-disturbance
protection to a Subtenant (other than an Affiliate of Tenant) under a particular
Sublease, which notice shall be accompanied by a copy of the fully executed
Sublease in question.
          (b) Owner, subject to and in the manner provided in this Section,
shall enter into a subordination, non-disturbance and attornment agreement
substantially in the form of Exhibit M to this Lease with the Subtenant under
the Sublease described in Tenant’s notice, provided, that:
               (i) the Sublease is in form and substance reasonably satisfactory
to Owner; provided, however, a Major Sublease which is on substantially the same
terms (with a Rent not less than the Rent set forth in this Lease), provisions
and conditions as are contained in this Lease (or which provides that it shall
be upon the same terms, provisions and conditions if Owner succeeds to Tenant’s
interest) shall be deemed satisfactory to Owner;
               (ii) the annual fixed or base rent which is payable by the
Subtenant under the Sublease, including the renewal and extension terms thereof
(determined without regard to any abatement, concession, credit or offset which
may be applicable) is equal to or greater than the Base Rent and Additional Rent
(determined on a per rentable square foot basis) which is payable under this
Lease (or, if less, the Subtenant shall agree to, and the Sublease provides that
the Subtenant shall, pay same at the rate of the Base Rent and Additional Rent

-33-



--------------------------------------------------------------------------------



 



payable hereunder applicable on a pro-rata basis if Owner succeeds to the
interest of Tenant), including the renewal and extension terms contained in this
Lease;
               (iii) the Sublease shall demise not less than one full floor of
the Building;
               (iv) the Sublease shall have a term which is not less than ten
(10) years or for the remainder of the Term, less one day, if the remaining Term
is less than 10 years (it being understood that for the criteria set forth in
this clause to be met, such criteria must be met without taking into account any
renewal or extension of rights contained in such Sublease); and
               (v) the Subtenant or any guarantor of all of the Subtenant’s
obligations under the Sublease shall be a creditworthy entity with sufficient
assets to satisfy its obligations under such Sublease (and Owner shall have been
provided with reasonably satisfactory proof thereof), and such Sublease or
guaranty shall not provide for the Subtenant or the guarantor to be relieved of
liability upon an assignment of the Subtenant’s interest in such Sublease.
          (c) If (i) Owner receives a notice from Tenant under this Section, and
(ii) Owner reasonably believes the foregoing criteria are satisfied then
(1) Owner, within thirty (30) Business Days after its receipt of the notice,
shall prepare and deliver to Tenant an agreement (unexecuted) between Owner and
such Subtenant substantially in the form attached to this Lease as Exhibit M,
and (2) Owner, promptly after it shall receive back such agreement fully
executed by the Subtenant and payment of the reasonable actual out-of-pocket
costs incurred by Owner in connection with the review of the Sublease and the
preparation and execution of the agreement, shall execute and return the same to
Tenant (for delivery to the Subtenant); provided, however, that Owner shall have
no obligations under this Section if there is then a Material Event of Default.
          (d) Any dispute under this Section shall be resolved by General
Arbitration.
     Section 7.5. Sublease Profit. In connection with any Assignment or Sublease
to a Person other than an Affiliate of Tenant or a Subtenant described in
Section 7.6(d)(ii), Tenant shall pay to Owner (as set forth in this Section) an
amount [*****] of the Profit. The term “Profit” shall mean the excess, if any,
of (a) the rentals actually received by Tenant under any Sublease or the
consideration actually received by Tenant under any Assignment (it being
understood that the rentals actually received under any Sublease or the
consideration actually received under any Assignment shall include sums paid for
the sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture or other personal property, less (i) in the case of the sale thereof,
the then net unamortized or undepreciated cost thereof determined on the basis
of GAAP, and (ii) in the case of the rental thereof, the then net unamortized
cost thereof, amortized over the useful life of such item(s), and any other
consideration actually received by Tenant under any Sublease or Assignment,
other than payments in the nature of reimbursements for amounts payable to third
parties such as indemnity payments) (the “Total Income”) over (b)

-34-



--------------------------------------------------------------------------------



 



the sum (the “Total Cost”) of (1) in connection with a Sublease, the Base Rent
paid by Tenant to Owner with respect to the space sublet, and the pro rata
amount of all sums paid by Tenant pursuant to Sections 3.1 and 12.2(b), each of
the foregoing as prorated on a rentable square foot basis to the portion of the
Premises so sublet, (2) Tenant’s Transaction Costs (as hereinafter defined) and
(3) any Net Loss (as hereinafter defined). The term “Tenant’s Transaction Costs”
shall mean and include all actual reasonable costs and expenses incurred by
Tenant consistent with the then market requirements in effectuating the Sublease
or Assignment, including, without limitation, reasonable marketing expenses,
real estate transfer taxes, sales taxes and taxes of like import imposed in
connection with the transaction, brokerage commissions, attorney’s fees and
disbursements, remodeling and redecorating costs, rent paid during any free-rent
periods and takeover costs and expenses. In computing Profits, the Total Income,
as and when received by Tenant, shall first be offset against Tenant’s
Transaction Costs, as and when incurred or paid by Tenant on the basis
hereinafter provided, until Tenant has recovered Tenant’s Total Transaction
Costs. The Total Income, as and when received, less such Total Cost as may be
paid or incurred by Tenant on the basis herein provided shall constitute Profit.
If in any month one or more Subleases then in existence shall result in a net
loss to Tenant with respect to such Sublease (i.e., the total of the items
included in clauses (1) and (2) of this Section with respect to any such
Sublease exceeds the Total Income received under the terms thereof) for that
month, such net loss (a “Net Loss”) shall reduce the aggregate Profit for that
month under any other then existing Subleases. In no event shall (x) Owner be
required to refund or credit to Tenant any sums previously paid or determined to
be owing to Owner or (y) any Net Loss from a previous Sublease or for any other
month be applied to the Profit under any then existing Subleases or for any
other month. There shall be no duplication of offsets against Total Income. Any
payment due to Owner under this Section for any month shall be made once each
year within thirty (30) days following the end of the calendar year in which
that month occurred.
     Section 7.6 Recapture. (a) Subject to the provisions of this Section, if
Tenant shall at any time or times during the Term desire to sublet any space on
the Ground Floor for retail purposes, Tenant shall give notice thereof to Owner,
which notice shall include a description of the space, the proposed sublease
term and, if known, the proposed use. Owner shall have the right, within 60 days
following receipt of Tenant’s notice, to recapture that space (but only for the
proposed sublease term if that term ends prior to the last Lease Year of the
Term).
          (b) If Owner exercises its option to recapture the space, then
(i) this Lease shall expire with respect to such space on the date the proposed
sublease was to commence, (ii) from and after such date, the Base Rent and all
Additional Rent shall be adjusted, based upon the proportion that the rentable
area of the Premises remaining bears to the total rentable area of the Premises,
(iii) Tenant shall pay to Owner the reasonable actual costs incurred by Owner in
physically separating such space from the balance of the Premises and in
complying with any Requirements relating to such separation, (iv) Owner shall
have the right to use a reasonably equitable portion of the roof (except for
signs), shaft space, mechanical space and riser space, to the extent reasonably
necessary or desirable in connection with the recaptured space, (v) any retail
use of that space shall be subject to Tenant’s consent, which shall not be
unreasonably

-35-



--------------------------------------------------------------------------------



 



withheld if the use complies with the Retail Standards (as defined below), and
there shall be no roll-down security gates used (unless Tenant has allowed other
occupants on the Ground Floor to use same), (vi) Owner shall pay to Tenant its
prorated share of utility costs and Real Estate Taxes for the Building, if any
and (vii) if the recapture is not for the entire Term, at the end of the
recapture term (1) the full Base Rent and Additional Rent shall be reinstated
and (2) Owner or the occupant shall restore the space in question to
substantially its condition immediately prior to the recapture, reasonable wear
and tear, and damage by fire or other casualty, excepted.
          (c) If Owner fails to exercise its option (i) the Sublease shall be
subject to all of the provisions of this Article, (ii) any retail use of such
space shall be subject to Owner’s consent, which shall not be unreasonably
withheld if the use complies with the Retail Standards and (iii) if Tenant fails
to execute and deliver a Sublease within 270 days after the end of said 60- day
period Tenant shall again comply with the provisions of this Section before
subletting any part of the ground floor for retail purposes.
          (d) Owner’s right of recapture and the Retail Standards shall not
apply to (i) a Sublease to an Affiliate of Tenant or (ii) a Sublease to any
other Person if the Person services only the occupants and guests of the
occupants of the Building. If, however, Tenant desires that the Subtenant
described in clause (ii) be permitted to service others, Tenant shall make that
request of Owner (which request cannot be made prior to the first annual
anniversary of the date the Subtenant opened its business in the Ground Floor
for the purpose of servicing only the occupants and guests of the occupants of
the Building), and Owner shall have the right to approve the request, which
approval shall not be unreasonably withheld. If Owner shall not approve the
request, then the Subtenant may not service others than the occupants and guests
of the occupants of the Building. If Owner shall approve the request, then the
Retail Standards shall apply to that Sublease and Owner shall be paid with
respect to the Sublease in question any sums thereafter due pursuant to
Section 7.5.
          (e) The term “Retail Standards” shall mean that such space shall not
be used for (i) a governmental or quasi-governmental use, as offices of a
foreign country, employment agency or center, a school, medical or psychiatric
offices or medical care clinic, nightclub or fraternal organization,
manufacturing, repair or warehouse center, office or other facility of any
charitable, religious, union or other not-for-profit organization, testing,
training or classroom facility, medical, chemical or biological laboratory, bar,
restaurant or other establishment for preparation or sale of any food or
beverage (unless Tenant was intending to place such an establishment in a space
which is recaptured by Owner pursuant to this Section, in which event Owner may
place a similar establishment in that space), a convenience store, check cashing
facility, bank, insurance company, brokerage company, financial services
company, pool hall or skating rink, funeral parlor, massage parlor, pornography
or adult book or video store, amusement center or game room, theater or cinema
auditorium, hotel or lodging facility, auction house, flea market, rifle range,
gambling facility or casino or OTB, “head shop,” pawn shop, dry cleaners, photo
processors (unless same is ancillary to an occupant’s, primary business not
prohibited by this paragraph), or video arcade or other video game retailer
(unless same is

-36-



--------------------------------------------------------------------------------



 



ancillary to an occupant’s, primary business not prohibited by this paragraph),
a non-name brand outlet, warehouse, close-out, bargain or any other form of
“deep discount” store, and (ii) any business which is then generally recognized
in the marketplace as a competitor of Tenant named herein or its Affiliates
(unless that business was not prohibited by this paragraph and was in the
Building prior to Tenant named herein or its Affiliates entering that business).
The provisions of this paragraph shall not apply to Owner’s use of any
recaptured space at such time as Tenant has subleased all or substantially all
of the Premises to not less than three subtenants that are not Affiliates of
Tenant.
Article 8: Subordination
     Section 8.1. Subordination; Nondisturbance. This Lease shall be subject and
subordinate to each and every Mortgage and Superior Lease, provided the Senior
Interest Holder has delivered to Tenant a subordination, nondisturbance and
attornment agreement, in recordable form, in substantially the form attached to
this Lease as Exhibit L (which shall provide, among other things, for insurance
proceeds to be available to repair the Building core and shell in accordance
with this Lease). Provided that the agreement has been executed and delivered to
Tenant, this clause shall be self-operative and no further instrument of
subordination shall be required from Tenant to make the interest of any Senior
Interest Holder superior to the interest of Tenant hereunder; however, Tenant
shall execute and deliver promptly an instrument, in recordable form, that Owner
or any Senior Interest Holder reasonably may request to evidence and confirm
such subordination. If any Senior Interest Holder shall request reasonable
modifications of this Lease or the agreement attached to this Lease as Exhibit L
that do not, other than to a de minimis degree, affect or diminish Tenant’s
rights or remedies, Tenant, at no expense to Tenant, shall execute and deliver
to Owner an agreement which provides for any such modification (or permit such
modifications to the agreement attached to this Lease as Exhibit L). A
requirement that Tenant give a duplicate notice of any default on the part of
Owner to any Senior Interest Holder shall not be deemed to increase the
obligations of Tenant under this Lease or that the cure periods of the Senior
Interest Holder extend for a reasonable period beyond Owner’s cure periods under
this Lease shall not be deemed to affect or diminish Tenant’s rights or
remedies.
     Section 8.2. Attornment. If at any time prior to the Expiration of the
Term, any Senior Interest Holder comes into possession of the Premises, Tenant
shall attorn to the Senior Interest Holder acquiring the interest of Owner upon
the then executory terms and conditions of this Lease, subject to the provisions
of this Article, for the remainder of the Term, provided that such Senior
Interest Holder shall then be entitled to possession of the Premises and
provided further that such Senior Interest Holder, or anyone claiming by,
through or under same, shall not be (and any agreement executed and delivered to
Tenant pursuant to this Article shall so provide):
               (i) (other than as otherwise expressly provided in an agreement
executed and delivered to Tenant pursuant to this Article) liable for any act or
omission of any

-37-



--------------------------------------------------------------------------------



 



prior Owner (including, without limitation, the then defaulting Owner) unless
such act continues as a default hereunder after Tenant’s attornment, but in no
event shall there be liability to complete Owner’s Work or Owner’s Addition Work
(as defined in Article 33), although Tenant shall have Tenant’s other rights and
remedies with respect to the failure of Owner to complete Owner’s Work or
Owner’s Addition Work; or
               (ii) subject to any defense or offsets which Tenant may have
against any prior Owner (including, without limitation, the then defaulting
Owner) (except the Tenant Allowance and as otherwise expressly set forth in this
Lease); or
               (iii) bound by any payment of Rent which Tenant may have made to
any prior Owner (including, without limitation, the then defaulting Owner) more
than thirty (30) days in advance of the date upon which such payment was due
(except as expressly set forth in Article 3 or as agreed to by the Senior
Interest Holder or Successor Owner in writing); or
               (iv) bound by any amendment of this Lease made without its
consent or Section 32.2.
          (b) The Senior Interest Holder or Person shall accept Tenant’s
attornment and shall recognize Tenant as Tenant under this Lease, subject to the
terms hereinabove set forth. The Senior Interest Holder or Person, subject to
the limitations set forth in this Section, shall be deemed to assume performance
of and compliance with, all of the terms, covenants and conditions of this Lease
from and after the date of the attornment until such time as the interest of the
Senior Interest Holder or Person shall be transferred to a new Owner.
          (c) The provisions of this Section shall inure to the benefit of, and
bind, each and every Senior Interest Holder, shall be self-operative, and no
further instrument shall be required to give effect to said provisions. Tenant,
however, within thirty (30) days after demand, shall execute, from time to time,
instruments, in recordable form, in confirmation of the foregoing provisions of
this Section, reasonably satisfactory to all of the parties thereto,
acknowledging such attornment, at no cost or expense to Tenant.
     Section 8.3. Senior Interest Holder’s Cure Right. Except as may otherwise
be expressly provided in an agreement executed and delivered to Tenant pursuant
to this Article, if any act or omission of Owner would give Tenant the right,
immediately or after lapse of a period of time, to terminate this Lease or to
claim a partial or total eviction, Tenant shall not exercise such right
(a) until it has given written notice of such act or omission to Owner and each
Senior Interest Holder whose name and address shall previously have been
furnished to Tenant, and (b) until thirty (30) days following the end of the
period to which Owner would be entitled under this Lease or otherwise, after
similar notice, to effect the remedy of such act or omission shall have elapsed
following the giving of such notice and following the time when such Senior
Interest Holder shall have become entitled under such Senior Interest to remedy
the same, provided such

-38-



--------------------------------------------------------------------------------



 



Senior Interest Holder shall with due diligence give Tenant notice of intention
to, and commence and continue to, remedy such act or omission.
Article 9: Repairs and Maintenance
     Section 9.1. Tenant’s Obligations. From and after the Initial Premises
Substantial Completion Date with respect to the Initial Premises and from and
after the Substantial Completion Date with respect to the entirety of each of
the three portions of the Balance Space, except to the extent Owner is required
to do so pursuant to the express provisions of this Lease, Tenant shall (a) take
good care of the Premises, (b) keep and maintain the Premises in good and safe
order and condition, (c) keep clean and free from dirt, snow, ice, rubbish and
illegal obstructions, the sidewalks, grounds, curbs or any other space, in front
of the Premises, and (d) subject to the provisions of this Article, make all
repairs therein and thereon, interior and exterior, structural and
nonstructural, ordinary and extraordinary, foreseen and unforeseen, necessary to
keep the Premises and such other areas in good and safe order and condition
(subject to normal wear and tear) in a manner consistent with comparable
properties in Manhattan (but in any event, at least equal in quality and class
to the original work), however the necessity or desirability therefor may occur
(except if and to the extent caused by the negligence or intentionally wrongful
acts or omissions of Owner or any Owner Party and not covered under the
insurance carried by Tenant, or which should have been carried by Tenant
pursuant to this Lease). Tenant shall neither commit nor suffer, and shall use
all reasonable precaution to prevent, waste, damage or injury to the Premises.
All repairs shall be made in compliance with, and subject to any limitations of,
any applicable Requirements. As used in this Article, the term “repairs” shall
include all necessary replacements, removals, alterations, and additions (other
than those which are Owner’s responsibility pursuant to the express provisions
of this Lease).
     Section 9.2. Owner’s Responsibility. Notwithstanding the foregoing, Owner
shall, at Owner’s expense (a) repair (in accordance with all applicable
Requirements) any latent, construction or design defects (except for normal
maintenance and wear and tear) in Owner’s Work (including, without limitation,
the failure of any Base Building System to perform to the specifications set
forth in Owner’s Plans, including, without limitation, the specifications
referred to in Exhibit D to this Lease, unless such failure is caused by the
acts or omissions of Tenant or any Tenant Party) which develop or are discovered
before the end of the first Lease Year after the Initial Premises Substantial
Completion Date with respect to the Initial Premises and the end of the first
Lease Year after the substantial completion in its entirety of each portion of
the Balance Space with respect to that portion (and, in accordance with, and
subject to, the other provisions of this Lease, Tenant shall, at its expense,
make any and all repairs of any nature whatsoever as provided herein thereafter;
except that, with respect to latent defects only, Owner shall pay for the
physical repair of such latent defect, but not any consequential damages related
thereto discovered after such date to the extent the cost of repairing any such
defect exceeds [*****] to adjustment on the first day of each May during the
Term by the CPI Adjustment) and (b) replace any structural element of the
Building, including, without limitation, the curtain wall, concrete frame, steel
reinforcement, footings, foundations, columns, beams,

-39-



--------------------------------------------------------------------------------



 



floors, core walls, roof, and sidewalks (if the entirety of any sidewalk on any
side of the Building must be replaced), or any part of a Base Building System,
which is then customarily replaced rather than repaired in accordance with sound
practices; provided, however, if and to the extent Tenant or any Tenant Party
shall (i) cause any warranty or guaranty for or associated with a particular
item of Owner’s Work which Tenant has received a copy of to be terminated (if
the warranty would otherwise have been in effect and would have covered the cost
of the replacement), (ii) cause the need for such replacement due to Tenant’s
negligent or willful acts, or (iii) cause a replacement prior to the end of the
normal useful life of any part of the Base Building System (as such useful life
is determined by GAAP) resulting from Tenant’s using any part of the Base
Building System during non-Business Hours or on non-Business Days (but for the
purposes of this Section only, Business Hours shall also include Saturdays from
8:00 a.m. to 1:00 p.m.), Tenant shall reimburse Owner for the reasonable cost
thereof, except Tenant shall only be responsible for a portion of the reasonable
cost of any replacement of a part of the Base Building System prior to the end
of its normal useful life resulting from Tenant’s using such Base Building
System during non-Business Hours or on non-Business Days equal to (1) that cost
multiplied by the percentage reduction in the normal useful life of the item
being replaced caused by such use, multiplied by a fraction, the numerator which
is the number of days from the date the replacement is completed to and
including the Fixed Expiration Date and the denominator of which is the total
number of days in the Term (and if the Term is thereafter extended, such payment
shall be readjusted at the commencement of the extended term). Tenant shall
during the Term maintain at the Building a log of Tenant’s use of any part of
the Base Building System during non-Business Hours or on non-Business Days,
showing each such use and the length of such use, which log shall be available
to Owner for inspection and copying. Tenant shall promptly notify Owner of any
need for any work required under this Section. Owner or its agents or designees
shall have the right upon not less than forty-eight (48) hours’ prior notice
(except in the event of an emergency in which case no prior notice shall be
necessary, except for such notice that would be reasonable under the
circumstances) to Tenant or any authorized employee of Tenant at the Premises to
enter the Premises at reasonable times during or (at Owner’s option) after
Business Hours, for performing the work. A representative of Tenant shall be
permitted to accompany Owner or its agents or designees during the performance
of the work. Owner shall be allowed to take all material into and upon the
Premises (and store same within the Premises) if reasonably required for the
performance of the work required under this Section, without the same
constituting an eviction of Tenant in whole or in part, and the Rent shall in no
event abate as the result of, or while Owner is performing, the work, by reason
of loss or interruption of the business of Tenant. Owner agrees that with
respect to any entry into the Premises that it may make under the provisions of
this Lease and in performing work under this Section, Owner shall use
commercially reasonable efforts (without the use of overtime or premium labor,
unless Tenant agrees to pay for same) to minimize interference with the normal
conduct of business therein. Notwithstanding the foregoing, if (A) Owner is
performing any work in the Premises pursuant to this Section, (B) such work was
not required as the result of the matters referred to in clause (ii) or clause
(iii) of this Section, and (C) the performance of the work requires Tenant to
(and Tenant does) vacate in excess of 50% of any floor of the Premises (because
Tenant is not able to conduct Tenant’s normal business in that area as a result
of the

-40-



--------------------------------------------------------------------------------



 



work), for more than ten (10) consecutive Business Days (or more than 15
Business Days in any period of 30 Business Days), then the Base Rent shall abate
proportionately according to the space which is affected by the work and which
is required to be vacated as of the commencement of that ten (10) Business Day
period (or that 15 Business Day period) through the day preceding the day which
is the earliest of the date the work is substantially completed, the date Tenant
is able to conduct Tenant’s normal business in that area even though the work is
not substantially completed or the date Tenant conducts normal business in any
part of that area. The abatement set forth in the preceding sentence shall be
Tenant’s sole remedy in connection with the requirement that Tenant vacate any
such area.
     Section 9.3. Maintenance Contracts. Tenant, at its expense, shall maintain
customarily maintained maintenance contracts covering the Building, the Base
Building Equipment, the Base Building System, Owner’s Work, Tenant’s Work and
Tenant’s Property which would be customarily covered by prudent owners of
comparable buildings in Manhattan. The maintenance contract and maintenance
contractor for any Base Building System or Base Building Equipment shall be
reasonably acceptable to Owner.
     Section 9.4. Removal of Base Building Equipment. Tenant shall not, without
the prior consent of Owner, which consent shall not be unreasonably withheld,
remove or dispose of any Base Building Equipment unless such Base Building
Equipment (a) is promptly replaced by Base Building Equipment of at least equal
utility and quality, or (b) is removed for repairs, cleaning or other servicing,
provided Tenant reinstalls such Base Building Equipment on or in the Premises
with reasonable diligence, except, however, that Tenant shall not be required to
replace any Base Building Equipment which has become obsolete or that performed
a function that has become obsolete, unnecessary or undesirable in connection
with the operation of the Premises and Tenant shall not be required to replace
any Base Building Equipment which forms a part of Owner’s Work the
non-replacement of which has been approved in advance in writing by Owner.
Tenant shall not remove or dispose of any Base Building Equipment (other than
Tenant’s Property) unless and until Owner shall have received prior written
notice in reasonable detail describing any such Base Building Equipment. If
Owner disputes Tenant’s judgment pursuant to this Section, the dispute shall be
submitted to Construction Arbitration. Tenant shall repair all damage to the
Building caused by its removal of Base Building Equipment and Tenant’s Property
and shall reimburse Owner for all reasonable costs and expenses incurred by
Owner in repairing such damage as a result of Tenant’s failure to make such
repairs.
     Section 9.5. Disputes. Any dispute under this Article shall be resolved by
Construction Arbitration.
Article 10: Services and Utilities
     Section 10.1. Tenant’s Responsibility. Except as otherwise expressly set
forth in this Lease, Owner shall not be required to supply to Tenant or the
Premises any electricity, water, security, heating, ventilating, air
conditioning, cleaning or other services or utilities and shall not

-41-



--------------------------------------------------------------------------------



 



have any duty or obligation to make any alteration, change, improvement,
replacement or repair to the Building, and (except as otherwise expressly set
forth in this Lease) Tenant assumes the full and sole responsibility for the
condition, operation, security, alteration, change, improvement, repair,
maintenance and management of the Premises, the Base Building Systems and the
Base Building Equipment. Owner shall, from time to time, at no expense to Owner,
within the ten (10) Business Days following Tenant’s request, execute,
acknowledge and/or deliver to Tenant any document or instrument reasonably
requested by Tenant to obtain additional electric service to the Building and to
change electric service providers provided that (a) the execution,
acknowledgment or delivery of any such document or instrument shall not be
prohibited by or otherwise in violation of any Requirement, (b) neither Owner
nor any Owner Party would be, by reason thereof, subject to any actual or
threatened sanctions or penalties or liability, and (c) such document or
instrument shall be otherwise in form and substance, and the service provider
shall be, reasonably satisfactory to Owner. Subject to the provisions of this
Lease, Tenant shall have the right to distribute within the Premises electric
service for the Premises, as Tenant shall determine. Tenant shall indemnify,
defend and hold harmless Owner and all Owner Parties from and against any cost,
expense or liability of any nature whatsoever which shall arise by reason of
Owner’s execution of any such documents or instruments, except to the extent
that Owner makes a knowingly false or misleading statement therein. Tenant shall
not clean nor require, permit, suffer nor allow any window in the Building to be
cleaned from the outside in violation of Section 202 of the Labor Law or of the
rules of the Industrial Board or any other Governmental Authority.
     Section 10.2. Fire Stairs. If permitted by all applicable Requirements,
Tenant shall have the right to use the fire stairs connecting the Premises for
access to all of the floors included in the Premises serviced by those stairs.
     Section 10.3. Operation of the Building. Subject to the provisions of this
Lease, Tenant shall be responsible for, and shall control, the operation of and
security for the (a) Initial Premises following the Initial Premises Substantial
Completion Date and (b) the entirety of each of the three portions of the
Balance Space following the Substantial Completion Date with respect to the
entirety of each such portion (but nothing contained herein shall be deemed to
impose on Owner any obligation or liability which is not expressly set forth in
this Lease).
Article 11: Requirements
     Section 11.1. Tenant’s Responsibility and Right to Contest. (a) Subject to
the provisions of this Lease, in connection with any Tenant’s Work, maintenance,
management, use and operation of the Premises and Tenant’s performance of its
obligations hereunder or otherwise, Tenant shall, at its expense (as if it were
part of Tenant’s Work) promptly comply with (or promptly cause compliance with)
all Requirements (other than any Owner Requirement), without regard to the
nature of the work required to be done, whether extraordinary or ordinary, and
whether requiring the removal of any encroachment, or affecting the maintenance,
use or occupancy of the Premises, or involving or requiring any structural

-42-



--------------------------------------------------------------------------------



 



changes or additions in or to the Premises, and regardless of whether such
changes or additions are required by reason of any particular use to which the
Premises, or any part thereof, may be put. Tenant shall pay, within twenty
(20) Business Days after demand therefor, all the costs, expenses, fines,
penalties and damages that may be imposed upon Owner by reason of or arising out
of Tenant’s failure to comply with the provisions of this Section.
          (b) Upon not less than ten (10) Business Days notice to Owner, if
there is then no Material Event of Default, Tenant shall have the right to
contest the validity of any Requirement or the application thereof (other than
Owner Requirements). During such contest, compliance with any such contested
Requirement may be deferred by Tenant, provided that: (i) Owner shall not be
subject to criminal penalty or to prosecution for a crime, or any criminal fine
or charge, or any other expense, obligation or liability, nor shall the Land or
Building or any part thereof be subject to being condemned, vacated, lost or
forfeited by reason of noncompliance or otherwise by reason of such contest;
(ii) such noncompliance or contest shall not constitute or result in any breach
of Owner’s obligations under any Mortgage or Superior Lease as to which Tenant
has been given written notice and copies of the relevant documentation, or if
any Senior Interest Holder shall condition such noncompliance or contest upon
the taking of action or furnishing of security by Owner and such actions or
security are then customary practices among Institutional Lenders, such action
shall be taken and such security shall be furnished at the expense of Tenant;
and (iii) neither such noncompliance or contest nor the continuation thereof
shall adversely affect Owner’s or Tenant’s ability to obtain any permit required
in connection with Owner’s Work or Tenant’s Initial Work. Any such proceeding
instituted by Tenant shall be commenced promptly after Tenant makes its election
to contest such Requirement and shall be prosecuted with diligence to final
adjudication, settlement, compliance or other mutually (unless same has no
adverse effect on Owner or the Premises) acceptable disposition of the
Requirement so contested acceptable to Tenant.
          Section 11.2 Owner’s Responsibility and Right to Contest. Owner shall
be responsible, at its expense, for compliance with Owner Requirements, except
that with respect to any Owner Requirements described in clause (b) of the
definition of Owner’s Requirements set forth in Exhibit A to this Lease, Tenant
shall, within twenty (20) Business Days following Owner’s request, reimburse to
Owner a portion of the reasonable cost of complying with that Requirement equal
to those costs multiplied by a fraction, the numerator of which is the number of
days from the day compliance is completed to and including the Fixed Expiration
Date, and the denominator of which is the number of days in the useful life of
the capital item in question (as such useful life is determined by GAAP). If
Tenant thereafter exercises its right to extend the Term, Tenant’s payment shall
be adjusted at the commencement of the extended term.
          (b) Owner shall have the right to contest the validity of any Owner
Requirement or the application or the enforcement thereof provided that the
deferment of compliance with any such contested Owner Requirement shall not
subject Tenant to criminal penalty or prosecution for a crime or any criminal
fine or charge or adversely affect the performance of any Tenant’s Work or
Tenant’s use of the Premises for the normal conduct of its business in the
Premises

-43-



--------------------------------------------------------------------------------



 



except by a de minimis amount. During such contest, compliance with any such
contested Owner Requirement may be deferred by Owner on the condition that,
before instituting any such proceeding, if enforcement of such Owner Requirement
is not stayed by such contest, Owner shall furnish the applicable Governmental
Authorities with any required surety company bond, cash deposit, letter of
credit or other security, securing compliance with the contested Owner
Requirement and payment of all interest, penalties, fines, civil liabilities,
fees and expenses in connection therewith. Any such proceeding instituted by
Owner shall be commenced promptly after Owner makes its election to contest such
Owner Requirement and shall be prosecuted with diligence to final adjudication,
settlement, compliance or other mutually (unless same has no adverse effect on
Tenant) acceptable disposition of the Owner Requirement so contested acceptable
to Owner.
     Section 11.3. Disputes. Any dispute under this Article shall be resolved by
Construction Arbitration.
Article 12: Insurance
     Section 12.1. Tenant’s Responsibility. Tenant, at its expense, shall carry
the following insurance during the Term:
          (a) (i) Insurance on Tenant’s Work under an “All Risk” policy or its
equivalent with replacement cost valuation and a stipulated (agreed) value
endorsement in an amount equal to not less than one hundred percent (100%) of
the full replacement cost of Tenant’s Work (i.e., the current cost, including
all hard and soft costs, of rebuilding Tenant’s Work, without regard to
depreciation) and shall include coverage for (1) any equipment and property
utilized during the course of construction, (2) damage due to water and
sprinkler leakage, collapse and flood (to the extent such coverage can be
obtained at commercially reasonable rates in the City of New York) and (3) if
applicable, boiler and machinery coverage (which shall be written with limits of
coverage of not less than the then replacement value per occurrence). In
addition, Tenant shall insure Tenant’s Property and all property of others
within Tenant’s care, custody and control.
               (ii) All Subleases must require the Subtenant to carry property
insurance on all of its equipment and property for the full replacement value of
said equipment and property, with an endorsement to their property insurance
policies pursuant to which the insurance company waives its subrogation rights
as to Tenant, the Tenant Parties, Owner and the Owner Parties. Tenant shall
deliver to Owner evidence of insurance supplied by the Subtenants within ten
(10) Business Days after the effective date of a Sublease. Each Sublease shall
provide that, to the extent permitted by applicable Requirements, the Subtenant
shall have no claims of any nature whatsoever against Owner or any Owner Party
for any damage to its equipment or property from any cause covered by insurance,
including the negligence of Owner or any Owner Party, and that the Subtenant’s
insurance shall be its sole recourse with respect to any damage thereto.

-44-



--------------------------------------------------------------------------------



 



          (b) (i) Commercial General Liability Insurance, with a contractual
liability endorsement which shall specifically cover the indemnity obligations
of Tenant set forth in this Lease, protecting against liability for personal
injury, including bodily injury, death and property damage, written on an
occurrence basis with respect to the Premises and all operations related
thereto, whether conducted on or off the Premises. Such insurance shall be
written for $1,000,000 per occurrence and general aggregate; and an umbrella
liability insurance with limits of liability of not less than $100,000,000 per
occurrence and general aggregate.
               (ii) All Subleases must require the Subtenant to carry liability
insurance naming Tenant and Owner, as additional insureds, with limits
reasonably prudent under the circumstances. Tenant shall deliver to Owner
evidence of insurance supplied by the Subtenants within ten (10) Business Days
after the effective date of a Sublease. Each Sublease shall provide that, to the
extent permitted by applicable Requirements, the Subtenant shall have no claims
of any nature whatsoever against Owner or any Owner Party for any damage to its
equipment or property from any cause covered by insurance, including the
negligence of Owner or any Owner Party, and that the Subtenant’s insurance shall
be its sole recourse with respect to any damage thereto.
          (c) Statutory Workers’ Compensation Insurance Employers Liability and
New York State Disability Benefits Insurance in statutorily required amounts
covering Tenant with respect to all persons employed by Tenant at the Premises.
          (d) Promptly after Owner’s reasonable detailed request, such other
insurance in such amounts against such other insurable hazards, as from time to
time are commonly insured against by tenants in the case of buildings containing
business operations of a size, nature and character and in a location similar to
the size, nature, character and location of the business operations being
conducted by Tenant at the Building. In the event of any dispute between Owner
and Tenant with respect to such other insurance (including the amounts thereof),
such dispute shall be resolved by General Arbitration.
     Section 12.2. Owner’s Responsibility; Tenant’s Reimbursement. (a) Owner
shall carry insurance coverage on the core and shell of the Building, all Base
Building Equipment, all Base Building Systems and Owner’s Work under an “All
Risk” policy or its equivalent with replacement cost valuation and a stipulated
(agreed) value endorsement in an amount equal to not less than one hundred
percent (100%) of the full replacement cost of Owner’s Work (i.e., the current
cost of rebuilding Owner’s Work, without regard to depreciation, which amount
shall be determined exclusive of foundations and footings) and shall include
coverage for (i) any equipment and property utilized during the course of
construction, (ii) damage due to water and sprinkler leakage, collapse and flood
(to the extent such coverage can be obtained at commercially reasonable rates in
the City of New York), (iii) if applicable, boiler and machinery coverage, which
shall be written with limits of coverage of not less than the then replacement
value per occurrence, and (iv) rental insurance, in customary form, insuring the
full payment of

-45-



--------------------------------------------------------------------------------



 



Rent under this Lease for a period of not less than twelve (12) months, which
rental insurance shall provide for monthly payments of any loss to Owner.
          (b) Tenant shall reimburse to Owner, or at Owner’s option, pay
directly, from time to time during the Term, any increase in the premiums and
other costs for the insurance carried by Owner under this Section (prorated for
any partial year during the Term) over the premiums and other costs for such
insurance during the 12-month period commencing on the earlier of the date which
is three months following Substantial Completion of Owner’s Work or the date
Tenant first occupies all or substantially all of the Premises for the normal
conduct of Tenant’s business, or caused by Tenant’s Work or any other act or
omission of Tenant or any Tenant Party, within twenty (20) Business Days
following Tenant’s receipt from Owner of a copy of the invoices of Owner’s
insurer showing the premiums and other costs for the base period and the
increased insurance premiums and other costs.
     Section 12.3. Limit Increases. The limits of insurance required pursuant to
this Lease shall be subject to review by Owner (but in any event not more
frequently than every five (5) years) and, to the extent that the amount of such
insurance is less than the amount normally and customarily carried by a prudent
tenant of similar (as to size and quality and use) buildings and located in the
vicinity of the Building, Tenant shall carry or cause to be carried such
additional amounts as is then normal and customary. In no event shall the
provisions of this Section relieve Tenant of its obligation to carry All Risk
insurance as provided in this Lease. In no event, however, shall Tenant be
required to carry All Risk insurance in an amount which is greater than
replacement value. Any dispute as to the increased limits of insurance under
this Section shall be resolved by General Arbitration, but Tenant shall maintain
insurance for the disputed policy limit during the pendency of any such
arbitration and if Tenant prevails in such arbitration, Owner shall, within ten
(10) Business Days after the conclusion of such proceeding, reimburse Tenant for
the actual out-of-pocket net increased costs incurred by Tenant in maintaining
such disputed insurance coverage.
     Section 12.4. General Requirements. (a) Owner (or, at Owner’s option, a
Senior Interest Holder) shall be the loss payee, and shall adjust losses under,
all policies of insurance carried by Owner. Tenant shall be the loss payee, and
shall adjust losses under, all policies of insurance carried by Tenant.
          (b) Owner and Tenant shall reasonably cooperate in connection with the
collection of any insurance moneys that may be due in the event of loss and
shall execute and deliver such proofs of loss and other instruments which may be
reasonably required in that connection.
          (c) All insurance required to be maintained by Owner or Tenant
pursuant to any provision of this Lease shall be in such form and shall be
issued by such insurance companies licensed or authorized to do business in the
State of New York as are reasonably acceptable to the other party. Any insurance
company having a rating of “A-” or better and a

-46-



--------------------------------------------------------------------------------



 



financial class of “VII” or better (or the then equivalent of such ratings) as
rated by A.M. Best’s Insurance Guide (or any successor publication of comparable
standing) shall be deemed acceptable to Owner and Tenant. All policies referred
to in this Lease shall be obtained for periods of not less than one (1) year.
          (d) On or prior to the Commencement Date, Owner and Tenant shall
deliver to the other proof of payment of the premium in full in advance for a
period of one (1) year (or the then remaining term of the applicable insurance).
A certified copy, signed by an authorized representative of the insurer, of each
policy maintained by Owner or Tenant shall be delivered to all persons required
to be insured thereby or named therein as provided hereunder, promptly after its
receipt by Owner or Tenant from the insurance company or companies, except that
if any insurance carried by Owner or Tenant is effected by one or more blanket
policies, then, with respect to such insurance, certified abstracted policies
relating to the Real Property shall be delivered to the insured parties.
Certified copies of new or renewal policies replacing any policies expiring
during the Term shall be delivered within sixty (60) days following the date
same are received; provided, however, that evidence of renewal policies, in
binder form, shall be delivered to the insured parties prior to the expiration
dates of any such expiring policies, together with proof of payment of the
premiums in full in advance for a period of one (1) year or as soon thereafter
as a bill is rendered by the applicable insurance company (unless such premiums
are then being deposited by Tenant with Owner or a Senior Interest Holder in
accordance with this Lease). Owner and Tenant may pay the premiums for any of
the insurance required hereunder to the carrier in installments in accordance
with the provisions of the applicable policies, provided that Owner and Tenant
pay all such installments in full not later than thirty (30) days prior to the
respective due dates for such installments and provide proof to the insured
parties or Tenant, as the case may be, of payment of such installments by such
dates.
          (e) Tenant shall not carry separate property insurance, concurrent in
form, or contributing in the event of loss, with that required by this Lease
unless Owner and all Senior Interest Holders are named as insured parties or the
Senior Interest Holders are named under a standard New York form of mortgagee
endorsement or its equivalent, with loss payable as provided in this Lease, as
its interest may appear. Tenant shall promptly notify the insured parties of the
carrying of such separate insurance and shall cause certified copies of such
policies or certified copies of abstracts of such policies, as the case may be,
together with proof of payment of all premiums (or required installment payments
on account of such premiums) to be delivered to the insured parties in
accordance with the provisions of this Article.
          (f) Tenant shall not violate or permit to be violated any of the
conditions, provisions or requirements of any insurance policy required to be
maintained by Owner or Tenant hereunder and Tenant shall perform and satisfy or
cause to be performed and satisfied the conditions, provisions and requirements
of the policies so that, at all times, companies reasonably acceptable to Owner
shall be providing the insurance required by this Article. Notwithstanding the
foregoing, Tenant shall be entitled, at its expense, to contest the conditions,
provisions and requirements of any insurance company providing the insurance
carried, or

-47-



--------------------------------------------------------------------------------



 



caused to be carried, by Tenant hereunder, provided that such contest shall not
constitute a breach of any such policies and that, at all times during the Term,
the insurance required by this Article shall be in full force and effect in
accordance with the provisions of this Article despite Tenant’s contesting of
any such conditions, provisions or requirements and, in such event, Tenant shall
not be in default hereunder by reason of its contest of such conditions,
provisions or requirements.
          (g) Each policy of insurance required to be carried pursuant to the
provisions of this Lease shall contain (i) a provision that no act or omission
or negligence or intentionally wrongful acts or omissions of any Person shall
affect or limit the obligation of the insurance company to pay the amount
otherwise payable under the policy, (ii) an agreement by the insurer that such
policy shall not be canceled, modified or denied renewal without at least thirty
(30) days prior written notice to all insured or additional insured parties, and
(iii) a waiver of subrogation by the insurer of any right to recover the amount
of any loss resulting from the negligence of Owner or any Owner Party or Tenant
or any Tenant Party, as the case may be.
          (h) (i) Tenant hereby releases Owner (and the Senior Interest Holders)
with respect to any claim (including a claim for negligence) which Tenant might
have against Owner (or the Senior Interest Holders) for any loss, damage or
destruction occurring during the Term, if, and to the extent, such loss, damage
or destruction is, or under this Article is required to be, insured under a
policy or policies maintained, or required to be maintained, by Tenant
containing a waiver of subrogation. Tenant is not required to maintain any
insurance under this Lease except as required by this Lease.
               (ii) Owner hereby releases Tenant with respect to any claim
(including a claim for negligence) which Owner might have against Tenant for any
loss, damage or destruction occurring during the Term if, and to the extent such
loss, damage or destruction is, or under this Article is required to be, insured
under a policy or policies maintained, or required to be maintained, by Owner,
containing a waiver of subrogation. Owner is not required to maintain any
insurance under this Lease except as required by this Lease.
          (i) All property and liability insurance policies required to be
maintained by Tenant under this Article shall, unless expressly provided
otherwise, be carried in the name of Tenant and with respect to liability
insurance only shall name Owner and each Senior Interest Holder or other Owner
Party designated by notice of Owner to Tenant as additional insureds thereon as
their respective interests may appear. Each Senior Interest Holder so named as
an additional insured shall be named under a standard New York form of mortgagee
endorsement or its equivalent, if and to the extent applicable.
          (j) The insurance required to be carried by Owner and Tenant pursuant
to the provisions of this Lease may, at the option of Owner or Tenant, as the
case may be, be effected by blanket or umbrella policies issued to Owner or any
Affiliate of Owner, or Tenant or any Affiliate of Tenant, as the case may be,
provided such policies otherwise comply with the

-48-



--------------------------------------------------------------------------------



 



provisions of this Lease and allocate to the Premises the specified coverage,
including, without limitation, the specified coverage for all insureds required
to be named as insured hereunder, without possibility of reduction or
co-insurance by reason of, or damage to, any other premises named therein, and
if the insurance required by this Lease shall be effected by any such blanket or
umbrella policies, Tenant shall furnish to Owner and the insured parties, or
Owner shall furnish to Tenant, certified copies of such policies as provided in
this Article, together with schedules annexed thereto, setting forth the amount
of insurance applicable to the Real Property and proof of payment of the
premiums in full in advance for a period of one (1) year for all required
coverages from time to time.
          (k) Any deductible applicable to any insurance maintained by Owner or
Tenant under this Lease shall be commercially reasonable. Each party shall be
responsible for its own deductibles and self-insurance retentions.
     Section 12.5 Disputes. Any dispute under this Article shall be resolved by
General Arbitration.
Article 13: Damage by Fire or other Casualty
     Section 13.1. Notice. Tenant shall notify Owner promptly after Tenant
obtains knowledge that the Building has been damaged by fire or other casualty.
     Section 13.2. Repairs. (a) Subject to the provisions of this Lease, if the
Building is damaged by fire or other casualty, Owner shall first repair the core
and shell of the Building and Owner’s Work, and Tenant shall then repair
Tenant’s Work and Tenant’s Property, subject to and in accordance with the
provisions of this Lease to as nearly as is practicable the condition thereof as
existed immediately prior to the fire or other casualty, subject to such changes
as shall be necessitated by Requirements and changed circumstances, whether or
not (i) such damage has been insured or was insurable, (ii) Owner or Tenant is
entitled to receive any insurance proceeds, or (iii) the insurance proceeds are
sufficient to pay in full the cost of the repair.
          (b) Subject to Unavoidable Delays and (with respect to Tenant’s
repairs) delays attributable to Owner’s performance of its repair work and
Owner’s review and approval (to the extent required) of Tenant’s Plans,
architects, contractors and subcontractors, Owner and Tenant shall commence the
repairs for which they are responsible as soon as reasonably practicable (or on
such earlier date as such work may be required to be commenced by reason of an
emergency) and, at all times from and after such commencement, shall diligently
prosecute such repairs to completion, in accordance with the applicable
provisions of this Lease.
          (c) Any insurance proceeds remaining after the completion of a repair
in accordance with this Article shall be retained by Owner or Tenant, as the
case may be.

-49-



--------------------------------------------------------------------------------



 



     Section 13.3. Effect on Lease. (a) Except as set forth in this Section,
this Lease shall not terminate, nor shall this Lease be forfeited or affected in
any manner, nor shall there be a reduction or abatement of Rent by reason of any
damage to, or total, substantial or partial destruction of, the Building, or by
reason of the untenantability of the Building or any part thereof. If more than
50% in the aggregate of the Building core and shell and Base Building Systems is
damaged by fire or other casualty and as a result Tenant cannot, in Tenant’s
reasonable judgment, conduct its business in the Premises and does not conduct
its business in the Premises, then Rent shall abate for the entire Premises for
the period from the date of the casualty until the date which is the earlier of
120 days after substantial completion of the repairs to the Premises required to
be performed by Owner or the date Tenant occupies the Premises, or any part
thereof (in which event Rent shall be abated in proportion to the portion of the
Premises which Tenant shall not occupy), for the normal conduct of Tenant’s
business. In all other cases of damage from fire or other casualty to the
Building core and shell or Base Building Systems, Rent shall abate in proportion
to the portion of the Premises which is untenantable as the result of the fire
or other casualty and shall commence upon the date which is the earlier of
120 days after substantial completion of the repairs to that portion required to
be performed by Owner or the date Tenant occupies that portion for the normal
conduct of Tenant’s business. If the Building core and shell and Base Building
Systems are damaged by fire or other casualty (i) within the last two (2) years
of the Term, and the estimate to repair same prepared by Owner’s Architect or
general contractor exceeds fifty percent (50%) of the replacement cost thereof
or (ii) at any time and (x) more than 50% in the aggregate of the Building core
and shell and Base Building Systems is damaged and (y) the estimated time to
substantially complete the repair prepared by Owner’s Architect or general
contractor exceeds 30 months from the date of the casualty (any dispute with
respect to either of those estimates shall be resolved by General Arbitration),
or (iii) if Tenant waives Tenant’s right under Section 33.1, at any time prior
to the date Tenant has exercised any of Tenant’s rights under Section 33.2 and
(x) more than 75% in the aggregate of the Building core and shell and Base
Building Systems is damaged, (y) the Building cannot be restored to
substantially the same size as immediately prior to the fire or other casualty
solely as the result of the upzoning proposed as of the date of this Lease not
being enacted and (z) Owner shall not then be able to transfer Development
Rights from any property then owned or controlled by Owner within the Square
Block in order to permit the Building to be restored to substantially the same
size as immediately prior to the fire or other casualty (which Owner shall do,
without expense to Tenant, if Owner is able to do so), Owner and, if there is
then no Material Event of Default, Tenant, shall each have the option of
terminating this Lease by notice given to the other within twenty (20) Business
Days after delivery of the estimate referred to in clause (i) or clause (ii), as
the case may be, by Owner to Tenant (or the final determination of the estimate
by General Arbitration), or twenty (20) Business Days after the fire or other
casualty with respect to clause (iii), or twenty (20) Business Days after the
curing of such Material Event of Default, as the case may be, in which event,
this Lease shall terminate on the date selected by Owner or Tenant, as the case
may be, which shall not be later than 30 days after the giving of the notice.
Notwithstanding the foregoing, Owner shall not have the right to terminate this
Lease with respect to a casualty referred to in clause (i) if within fifteen
(15) Business Days after receipt of Owner’s termination notice, Tenant delivers
to Owner notice of Tenant’s exercise of its right to

-50-



--------------------------------------------------------------------------------



 



extend the Term pursuant to this Lease. If Owner or Tenant elects to terminate
this Lease in accordance with this Section (1) neither Owner nor Tenant shall be
under any duty to make repairs under this Article (except if and to the extent
required by any Requirements or an emergency), (2) the Rent shall be apportioned
as of the date this Lease terminates and (3) Tenant shall pay to Owner a sum
determined by multiplying the aggregate of Tenant’s Allowance and the allowances
provided to Tenant pursuant to Exhibit G attached to this Lease by a fraction,
the numerator of which is the number of days from the date of the termination to
the Fixed Expiration Date (as if Tenant had then exercised Tenant’s extension
right pursuant to Article 34) and the denominator of which is the number of days
in the Term (as if Tenant had then exercised Tenant’s extension right pursuant
to Article 34).
          (b) Tenant waives all rights under any present or future law or
statute to quit or surrender the Premises or any part thereof by reason of any
fire or other casualty. It is the intention of Owner and Tenant that the
provisions of this Article is an “express agreement to the contrary” as provided
in Section 227 of the Real Property Law of the State of New York.
Article 14: Taking
     Section 14.1. Taking of All or Substantially All of the Premises. (a) If
there is a Taking of all or Substantially All of the Premises, this Lease shall
terminate on the Taking Date and the Rent shall be apportioned and paid to the
Taking Date.
          (b) If there is a Taking of all or Substantially All of the Premises,
the entire award paid in connection with such Taking shall be apportioned as
follows:
          (i) first, there shall be paid out of the award, to the party
incurring the same, any and all reasonable fees and expenses incurred in
collecting the award;
          (ii) second, there shall be paid to the Mortgagees, if any, in the
order of the priority of their liens, so much of the balance of the award as
shall equal the amounts then secured by such Mortgages (including outstanding
principal, accrued but unpaid interest and any other amounts secured) as of the
Taking Date;
          (iii) third, there shall be paid to Owner so much of the award as
shall equal the Land Value as of the Taking Date; and
          (iv) fourth, there shall be paid, pari passu, (1) to Owner, so much of
the balance of the award equal to the value of the Building core and shell and
Owner’s Work (and any replacements thereof, additions thereto or substitutions
therefor), as of the Taking Date, and (2) to Tenant, so much of the balance of
the award equal to the value of Tenant’s Work (and any replacements thereof,
additions thereto or substitutions therefor) as of the Taking Date, in the
aggregate, except that if there then exists an Event of Default then from the
amounts payable to

-51-



--------------------------------------------------------------------------------



 



Tenant pursuant to clause (2) there shall be deducted and paid to Owner an
amount sufficient to cure the Default underlying the Event of Default.
     Section 14.2. Tenant’s Claim. Tenant shall have the right to claim
separately against the applicable Governmental Authority for the value of
Tenant’s Property and moving costs, provided such claim shall not diminish the
aggregate award(s) payable on the basis of, or attributable to, a Taking in
respect of the whole or any portion of the Real Property or the Premises. In no
event shall Tenant have the right to make a claim for the value of Tenant’s
leasehold interest under this Lease.
     Section 14.3. Partial Taking. (a) If there is a Taking of less than
Substantially All of the Premises, this Lease shall continue for the remainder
of the Term without diminution of any of Tenant’s obligations hereunder, except
that Base Rent shall be reduced from and after the Taking Date by an amount
representing the part of Base Rent allocable to the rentable area of the portion
or portions of the Building so taken.
          (b) If there is a Taking under this Section, Owner shall, after
settlement of the award, and subject to Unavoidable Delays, in accordance with
the provisions of this Lease, restore the Building core and shell and Owner’s
Work with respect to the remaining portion of the Building not so taken so that
the Building shall be a complete building, consisting of a rentable,
self-contained architectural unit in good condition and repair and, to the
extent practicable, in substantial conformity with Owner’s Plans, subject to
such changes as shall be necessitated by Requirements, but Owner shall not be
required to incur costs in excess of the award or awards received by Owner.
Owner shall not be obligated to restore any portion of Tenant’s Work or to pay
any portion of the costs or expenses thereof, except that any award remaining
after Owner pays the costs of obtaining the award and completes its work shall
be paid to Tenant to the extent of the cost of making any necessary repairs to
Tenant’s Work (as reasonably evidenced by Tenant).
          (c) In the event of any Taking under this Section, the entire award
shall be paid to Owner, subject to the provisions of this Section.
     Section 14.4. Temporary Taking. If there is a temporary Taking for the use
of all or any portion of the Premises, Tenant shall give Owner prompt notice
thereof. The Term shall not be reduced or affected in any way by reason of such
temporary Taking and Tenant shall continue to pay the Rent without reduction or
abatement (except as set forth in this Section). All of the award shall be paid
to Owner and (i) to the extent of the Rent, applied to the Rent and (ii) to the
extent of such costs, applied to Tenant’s Work required by the following
sentence. If a temporary Taking results in changes or alterations in Tenant’s
Work that would necessitate an expenditure to restore Tenant’s Work to its
former condition, then Tenant shall restore Tenant’s Work in the same manner,
and subject to the same terms and conditions, as if such restoration was
Tenant’s Work. Notwithstanding the foregoing, if such restoration is with
respect to the Building core and shell or Owner’s Work (or any portion thereof)
or any replacements thereof,

-52-



--------------------------------------------------------------------------------



 



additions thereto or substitutions therefor, the award shall first be applied by
Owner to such restoration by Owner, and then as otherwise provided in this
Section.
     Section 14.5. Other Taking. In case of any Governmental Action not
resulting in a Taking but creating a right to compensation therefor to the
extent allocable to the Premises, such as the changing of the grade of any
street upon which the Premises abuts, then this Lease shall continue in full
force and effect without reduction or abatement of Rent. From the amount of such
compensation actually received by Owner, Owner shall be entitled to retain all
of the costs and expenses reasonably incurred or paid by Owner in collecting
such compensation. The net amount of such compensation (after deducting such
costs and expenses), multiplied by a fraction, the numerator of which is the
number of days during the period commencing on the earliest date of such
Governmental Action and ending on the Fixed Expiration Date, and the denominator
of which is the number of days during the period commencing on the Base Rent
Commencement Date and ending on the Fixed Expiration Date, shall be paid to
Tenant, and the balance of the net amount of such compensation shall be paid to
Owner.
     Section 14.6. Taking — Generally. (a) Each of the parties, at their own
cost and expense, shall execute documents that are reasonably required to
facilitate collection of any awards made (or to be made) in connection with any
Taking.
          (b) Owner shall not settle or compromise any Taking or other
Governmental Action creating a right to compensation in respect of the Premises
or any portion thereof or interest therein, or enter into a sale of all or a
portion of the Premises or any portion thereof or interest therein in lieu of
condemnation without the consent of Tenant, which consent (with respect to such
settlement or compromise only) shall not be unreasonably withheld.
Notwithstanding the foregoing, Tenant’s consent shall not be required if there
is then a Material Event of Default.
          (c) In the event of a negotiated sale of all or a portion of the
Premises in lieu of a Taking the proceeds shall be distributed as provided in
case of a Taking of all or substantially all of the Premises, or a partial
Taking, as the case may be.
          (d) It is the intention of Owner and Tenant that the provisions of
this Article shall constitute an “express agreement to the contrary” as provided
in Section 227 of the Real Property Law of the State of New York and shall
govern and control in lieu thereof.
          (e) If Owner or Tenant shall receive notice of any proposed or pending
Taking affecting the Premises, the party receiving such notice shall promptly
notify the other party of the receipt and contents thereof.
     Section 14.7. Disputes. Any dispute under this Article shall be resolved by
General Arbitration.

-53-



--------------------------------------------------------------------------------



 



Article 15: Events of Default and Remedies
     Section 15.1. Events of Default. Each of the following events shall be an
“Event of Default”:
          (a) Tenant shall fail to pay any Rent when due and such failure shall
continue for a period of ten (10) days after notice thereof by Owner to Tenant;
          (b) Tenant shall fail to observe or perform any of Tenant’s other
obligations under this Lease and such failure shall continue for a period of
thirty (30) days after notice thereof by Owner to Tenant specifying such failure
(unless the remedying of such default cannot, by its nature, reasonably be
observed or performed within such thirty (30) day period, in which case no Event
of Default shall be deemed to exist as long as Tenant shall have commenced
curing the same within the thirty (30) day period and shall diligently and
continuously prosecute the same to completion; provided, however, that such
extension of time shall not be effective if Owner or any Senior Interest Holder
would thereby become subject to any criminal liability;
          (c) to the extent permitted by law, Tenant shall admit, in writing,
that it is generally unable to pay its debts as such become due;
          (d) to the extent permitted by law, Tenant shall make an assignment of
its property for the benefit of creditors; or
          (e) to the extent permitted by law, (i) Tenant shall file a voluntary
Petition under Title 11 of the United States Code or such petition shall be
filed against Tenant and (with respect to a petition filed against Tenant) an
order which is beyond any other appeal for relief shall be entered, or
(ii) Tenant shall file a petition or an answer seeking or consenting to, or
acquiescing in, any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief, under the present or any future
Federal bankruptcy code or any other present or future applicable Federal, State
or other bankruptcy or insolvency statute or law, or (iii) shall seek, or
consent to, or acquiesce in, or suffer the appointment of, any trustee,
receiver, custodian, assignee, sequestrator, liquidator or other similar
official of Tenant, of all or substantially all of its properties, or of the
Premises or any interest of Tenant therein, or (iv) Tenant shall take any action
in furtherance of any action described in this Section; or
          (f) to the extent permitted by law, within ninety (90) days after the
commencement of a proceeding against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future Federal bankruptcy code or any other
present or future applicable Federal, State or other bankruptcy or insolvency
statute or law, such proceeding shall not be dismissed, or, within one hundred
twenty (120) days after the appointment, without the consent or acquiescence of
Tenant, of any trustee, receiver, custodian, assignee, sequestrator, liquidator
or other similar official of Tenant, or of all or any substantial part of its
properties, or of the Premises or any interest of

-54-



--------------------------------------------------------------------------------



 



Tenant therein, such appointment shall not be vacated or stayed on appeal or
otherwise, or if, within one hundred twenty (120) days after the expiration of
any such stay, such appointment shall not be vacated; or
          (g) if a levy under execution or attachment shall be made against the
Premises or any part thereof, the income therefrom, this Lease or the leasehold
estate created hereby and such execution or attachment shall not be vacated or
removed by court order, bonding or otherwise within a period of one hundred
twenty (120) days.
          Section 15.2. Remedies; Termination. (a) If an Event of Default occurs
and Owner, at any time thereafter, at its option, gives Tenant notice stating
that this Lease and the Term shall terminate on the date specified in such
notice as a result of such Event of Default, which date shall not be less than
twenty (20) days after the giving of such notice of termination, then this Lease
and the Term and all rights of Tenant under this Lease shall terminate as if the
date specified in the notice were the Fixed Expiration Date, and Tenant shall
quit and surrender the Premises forthwith, but Tenant shall remain liable for
damages or otherwise as provided in this Lease.
          (b) If this Lease is terminated as provided in this Article, Owner
may, at any time after the date specified in the termination notice delivered to
Tenant, without further notice, re-enter and repossess the Premises and may
dispossess Tenant by summary proceedings or other judicial proceeding.
          (c) If this Lease shall be terminated as provided in this Article, all
rights to any plans and specifications prepared with respect to the Building
shall be assigned to Owner and Owner may complete all Tenant’s Work required to
be performed by Tenant hereunder and may repair and alter any portion(s) of the
Premises in such manner as Owner may deem necessary or advisable without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability, or let or relet the Premises or any portion thereof for the
whole or any part of the remainder of the Term or for a longer period, in
Owner’s name or as agent of Tenant, and out of any rent and other sums collected
or received as a result of such reletting Owner shall (i) first, pay to itself
the reasonable cost and expense of terminating what would otherwise have
constituted the unexpired portion of the Term, retaking, repossessing,
repairing, altering or entering, completing construction of any portion(s) of
the Premises and the cost and expense of removing all persons and property
therefrom, including in such costs, brokerage commissions and reasonable
attorneys’ fees and disbursements; (ii) second, pay to itself the cost and
expense sustained in securing any new tenants and other occupants, including in
such costs, brokerage commissions, legal expenses and reasonable attorneys’ fees
and disbursements and other expenses of preparing any portion(s) of the Premises
and, to the extent that Owner shall maintain and operate any portion(s) of the
Premises, the cost and expense of operating and maintaining same; and
(iii) third, pay to itself any balance remaining on account of the liability of
Tenant to Owner. Owner in no way shall be responsible or liable for any failure
to relet any portion(s) of the Premises or for any failure to collect any rent
due on any such reletting, and no

-55-



--------------------------------------------------------------------------------



 



such failure to relet or to collect rent shall operate to relieve Tenant of any
liability under this Lease or to otherwise affect any such liability; and Tenant
shall pay to Owner, in addition to any other amounts payable under this Lease by
reason of Tenant’s default hereunder, at the election of Owner, either
     (1) all Rent payable under this Lease by Tenant to Owner to the date upon
which the Term shall have been terminated and Tenant shall remain liable for
Rent thereafter falling due on the respective dates when such Rent would have
been payable but for the termination of this Lease less the aggregate of (A) the
net proceeds actually received by Owner of any re-letting plus (B) the net
proceeds received by Owner from Subtenants, or
     (2) an amount equal to the difference, discounted to a present value at the
annual rate of 8%, between:
               (A) the aggregate of all Rent reserved hereunder for the then
unexpired portion of the Term; and
               (B) the aggregate fair market rental value of the Premises for
the same period.
          (d) Nothing herein shall obligate or be construed to obligate Owner to
terminate this Lease in connection with any Default or otherwise affect the
exercise of any remedies by Owner, and Tenant agrees that if Owner does not
elect to terminate this Lease on account of a Default in accordance with the
provisions of this Article, Tenant shall continue to be obligated to pay Rent to
Owner in accordance with the terms of this Lease without any limitation as
provided above.
          (e) If there shall be a Default or an Owner Default, and if in
connection with the enforcement of the non-defaulting party’s rights or
remedies, such non-defaulting party shall properly and reasonably incur fees and
expenses for services rendered (including, without limitation, reasonable
attorneys’ fees and disbursements) then such fees and expenses shall, if said
non-defaulting party shall prevail in litigation, be immediately reimbursed by
the defaulting party on demand.
          (f) No receipt of moneys by Owner from Tenant after the termination of
this Lease shall reinstate, continue or extend the Term or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Owner to
enforce the payment of Rent payable by Tenant hereunder or thereafter falling
due, or operate as a waiver of the right of Owner to recover possession of the
Premises by proper remedy. After the service of notice to terminate this Lease
or the commencement of any suit or summary proceedings or after a final order or
judgment for the possession of the Premises, Owner may demand, receive and
collect any moneys due or thereafter falling due without in any manner affecting
the notice, proceeding, order, suit or judgment, all such moneys collected being
deemed payments on account of the use and

-56-



--------------------------------------------------------------------------------



 



occupation of the Premises or, at the election of Owner, on account of Tenant’s
liability hereunder.
          (g) Tenant hereby expressly waives, to the extent permitted by law,
the service of any notice of intention to re-enter provided for in any statute,
or of the institution of legal proceedings in connection therewith and Tenant,
for and on behalf of itself and all Persons claiming through or under Tenant,
also waives any and all rights (a) of redemption provided by any law or statute
now in force or hereafter enacted or otherwise, or (b) of re-entry, or (c) of
repossession or (d) to restore the operation of this Lease, if Tenant is
dispossessed by a final, non-appealable judgment or by warrant of a court or
judge or in case of re-entry or repossession by Owner or in case of any
expiration or termination of this Lease. The terms “enter”, “re-enter”, “entry”
or “re-entry”, as used in this Lease, are not restricted to their technical
legal meanings.
          (h) No failure by Owner to insist upon Tenant’s performance of any
covenant, agreement, term or condition of this Lease or to exercise any right or
remedy available to Owner by reason of a Default or Event of Default, and no
payment or acceptance of full or partial Rent during the continuance of any
Default or Event of Default, shall constitute a waiver of any such Default or
Event of Default or of such covenant, agreement, term or condition. No failure
by Tenant to insist upon Owner’s performance of any covenant, agreement, term or
condition of this Lease or to exercise any right or remedy available to Tenant
by reason of an Owner Default shall constitute a waiver of any such default or
of such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Lease to be performed or complied with by either party, and no
Default or Owner Default shall be waived, altered or modified by the other
party, except by a written instrument executed by the other party. No waiver of
any Default or Owner Default shall affect or alter this Lease, but each and
every covenant, agreement, term and condition of this Lease shall continue in
full force and effect with respect to any other then existing or subsequent
Default or Owner Default.
          (i) Except as otherwise expressly provided in this Lease, in the event
of a Default, Owner shall be entitled to enjoin the Default and shall have the
right to invoke any rights and remedies allowed at law or in equity or by
statute or otherwise, other remedies that may be available to Owner
notwithstanding. Except as otherwise expressly provided in this Lease, in the
event of an Owner Default under this Lease, Tenant shall be entitled to enjoin
any such default and shall have the right to invoke any rights and remedies
allowed at law or in equity or by statute or otherwise, other remedies that may
be available to Tenant notwithstanding. Except as otherwise expressly provided
in this Lease, each right and remedy of Owner or Tenant provided for in this
Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Owner or Tenant of any one or more of the rights or remedies provided for in
this Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by Owner or
Tenant of any or all other rights or remedies provided for in this Lease or now
or hereafter existing at law or in equity or by statute or otherwise.

-57-



--------------------------------------------------------------------------------



 



          (j) Notwithstanding anything to the contrary contained in this Lease,
Owner and Tenant each hereby expressly waive the right to any consequential
damages awarded in or as the result of any proceeding alleging the failure of
Owner or Tenant, as the case may be, to observe and perform any of the
covenants, agreements, terms and conditions contained in this Lease or otherwise
to be performed by Owner or Tenant, respectively.
     Section 15.3. Late Charges. If any payment of Rent is not paid by the 10th
day after the date on which it becomes due pursuant to this Lease, interest on
the sum so overdue, calculated at the Late Charge Rate from the date such
payment first becomes due to the date on which actual payment of the sum is
received by Owner, shall become due and payable to Owner.
Article 16: Notices
     Section 16.1. Any notice or other communication under this Lease shall be
in writing and shall be effective if sent as set forth below and on the date
received or refused:
          (a) If by Owner, by certified mail, postage prepaid, return receipt
requested, or by Federal Express or other reputable national overnight courier
service (next business day delivery), or by messenger, addressed to Tenant,
Attention: Vice President, Facilities and Services with copies thereof to
(i) Tenant, Attention: Law Department Chief Counsel, REI and (ii) Kronish, Lieb,
Weiner & Hellman LLP, 1114 Avenue of the Americas, New York, NY 10036-7798,
Attention: Mark Lipschutz, Esq., or to such other addresses or Persons as Tenant
may from time to time designate by notice given to Owner in such manner at least
fifteen (15) days prior to such address being effective.
          (b) If by Tenant, by certified mail, postage prepaid, return receipt
requested, or by Federal Express or other reputable national overnight courier
service (next business day delivery), or by messenger, addressed to Owner,
Attention: David Brause, with copies thereof to Morgan, Lewis & Bockius LLP, 101
Park Avenue, New York, NY 10178, Attention: Mitchell N. Baron, Esq. or to such
other addresses or Persons as Owner may from time to time designate by notice
given to Tenant in such manner at least fifteen (15) days prior to such address
being effective.
Article 17: Inspections by Owner
     Section 17.1. Provided that all Persons inspecting or otherwise entering
the Premises shall abide by Tenant’s reasonable rules and regulations with
respect to access to the Premises, Tenant shall permit Owner and any Owner Party
to enter the Premises for the purposes provided for in this Lease, and, in
addition, Tenant shall permit an inspection of the Premises by Owner or by any
Owner Party, and by prospective purchasers or mortgagees of the fee interest in
the Premises during Business Hours on Business Days, throughout the Term upon
not less than three (3) Business Days prior written notice from Owner to Tenant,
except in the case of an emergency, in which case no notice shall be required
(except for such notice that would be

-58-



--------------------------------------------------------------------------------



 



reasonable under the circumstances) and the Business Hour and Business Day
restriction shall not apply. During the two years next preceding the Fixed
Expiration Date, Tenant shall also permit, upon reasonable prior notice and
during Business Hours on Business Days, inspection of the Premises by
prospective tenants. Owner shall, to the extent Tenant makes a representative
available for such purposes, be accompanied by a representative of Tenant. The
inspections conducted by Owner under this Section shall be conducted in a manner
so as to minimize interference with the normal business operations being
conducted at the Premises.
Article 18: Liability
     Section 18.1. Owner’s Liability. (a) Owner shall not be liable for any
injury or damage to Tenant or to any Person happening on, in or about the
Premises or its appurtenances, nor for any injury or damage to the Premises or
to any property belonging to Tenant or to any other Person, including, without
limitation, any such injury or damage caused by fire, by breakage, or by the
use, misuse or abuse of any portion of the Building or that may arise from any
other cause whatsoever (except if and to the extent caused by the negligence or
intentionally wrongful acts or omissions of Owner or any Owner Party and not
covered under the insurance carried by Tenant or any Subtenant, or which should
have been carried by Tenant or the Subtenants pursuant to this Lease).
          (b) Owner’s liability under this Lease is limited to Owner’s interest
in the Premises (including undistributed rents and sales and refinancing
proceeds, and undistributed and unused insurance proceeds received by Owner with
respect to a fire or other casualty and condemnation awards). Neither Owner nor
any of the directors, officers, employees, shareholders, partners, members,
principals, agents or servants of Owner shall have any personal liability under
this Lease, and any liability hereunder shall be limited to Tenant’s right to
realize against Owner’s interest in the Premises (including undistributed rents
and sales and refinancing proceeds, and undistributed and unused insurance
proceeds received by Owner with respect to a fire or other casualty and
condemnation awards). No other property or assets of Owner or any property of
the directors, officers, employees, shareholders, partners, members, principals,
agents or servants of Owner shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies hereunder. The
provisions of this Section shall survive the Expiration of the Term.
     Section 18.2 Tenant’s Liability. No director, officer, employee,
shareholder, partner (except for the general partners of Tenant that is a
partnership), member, principal, agent, employee or servant of or in Tenant or
of or in any of the direct or indirect constituent entities that comprise Tenant
shall have any liability (personal or otherwise) under this Lease or in respect
of the Premises, and no property or assets of such directors, officers,
employees, shareholders, partners, members, principals, agents, employees or
servants shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Owner’s remedies hereunder (except for their interest in the
partnership, joint venture or limited liability company that is Tenant and
except for partnership, joint venture and limited liability company property of

-59-



--------------------------------------------------------------------------------



 



Tenant). If Tenant is a partnership then the liability of the general partner of
Tenant shall be limited to the Person that is such general partner, but not any
director, officer, employee, shareholder, partner, member, principal, agent,
employee or servant of or in such general partner or of any of the direct or
indirect constituent entities that comprise such general partner.
Article 19: Indemnification
     Section 19.1. Tenant Indemnification. (a) To the fullest extent permitted
by law, Tenant shall indemnify, defend and hold harmless Owner and all Owner
Parties from and against any and all liabilities, suits, obligations, fines,
damages, penalties, claims, costs, charges and expenses, including, without
limitation, reasonable architects’ and attorneys’ fees and disbursements, that
are imposed upon or incurred by or asserted against any of the them due to or
arising out of the following (except if and to the extent caused by an Owner
Default and except if and to the extent caused by the negligence or
intentionally wrongful acts or omissions of Owner or any Owner Party and not
covered under the insurance carried by Tenant or any Subtenant, which should
have been carried by Tenant or the Subtenant pursuant to this Lease and except
as otherwise expressly provided in this Lease):
               (i) injury to any Person (including, without limitation, death at
any time resulting therefrom) or damage to any Person or property occurring in,
on, or about (x) the Initial Premises or any part thereof at any time during the
Term from and after the Initial Premises Substantial Completion Date, and
(y) the Balance Space or any part thereof, or in, on or about any street, alley,
sidewalk, curb, vault, passageway or space comprising a part thereof or adjacent
thereto at any time during the Term after the relevant Substantial Completion
Date;
               (ii) any work or thing done in, on or about the Premises or any
part thereof during the Term, by Tenant or any Tenant Party, including, without
limitation, any Tenant’s Work;
               (iii) any use, possession, occupation, alteration, repair,
condition, operation, maintenance or management of (x) the Initial Premises or
any part thereof at any time during the Term from and after the Initial Premises
Substantial Completion Date, and (y) the Balance Space or any part thereof or
in, on or about any street, alley, sidewalk, curb, vault, passageway or space
comprising a part thereof or adjacent thereto at any time during the Term after
the relevant Substantial Completion Date;
               (iv) any negligence or intentionally wrongful acts or omissions
on the part of Tenant or any Tenant Party or from any Default;
               (v) any liability which may be asserted against Owner or any
Owner Party (or any lien or claim which may be alleged to have arisen against or
on or about the Premises) under any Requirements with respect to which Tenant is
obligated to comply pursuant to the provisions of this Lease; and/or

-60-



--------------------------------------------------------------------------------



 



               (vi) any contest permitted to be undertaken by Tenant pursuant to
the provisions of this Lease.
          (b) If any claim, action or proceeding is made or brought against
Owner or any Owner Party which is covered by a Tenant indemnity under this
Lease, then upon demand by Owner, Tenant shall either resist, defend or satisfy
such claim, action or proceeding in such indemnitee’s name, by the attorneys
for, or approved by, Tenant’s insurance carrier (if such claim, action or
proceeding is covered by insurance) or by such other attorneys as Tenant shall
select and Owner shall approve, such approval not to be unreasonably withheld.
Owner shall cooperate in all reasonable respects with Tenant in the defense of
such matter, at Tenant’s sole cost and expense. The foregoing notwithstanding
and so long as such action does not limit or render void any liability of any
insurer of Owner or Tenant hereunder in respect to the claim or matter in
question, Owner or any Owner Party may engage its own attorneys to defend it, or
to assist it in such indemnitee’s defense of such claim, action or proceeding,
as the case may be, the costs and expenses of which shall be paid by it. Owner
and any Owner Party shall not enter into any agreement or settlement with
respect to such matters while Tenant is defending such actions, without Tenant’s
prior written approval, which approval, if the Tenant named herein or its
Affiliate is not then Tenant, shall not be unreasonably withheld. Any such
agreement or settlement without Tenant’s approval shall release Tenant from its
obligation to indemnify any such Indemnitee with respect to such matter.
     Section 19.2 Owner Indemnification. (a) To the fullest extent permitted by
law, Owner shall indemnify, defend and hold harmless Tenant and all Tenant
Parties from and against any and all liabilities, suits, obligations, fines,
damages, penalties, claims, costs, charges and expenses, including, without
limitation, reasonable architects’ and attorneys’ fees and disbursements, that
may be imposed upon or incurred by or asserted against Tenant or any Tenant
Party due to or arising out of the following (except if and to the extent caused
by a Default and except if and to the extent caused by the negligence or
intentionally wrongful acts or omissions of Tenant or any Tenant Party and not
covered under the insurance carried by Owner, which should have been carried by
Owner pursuant to this Lease and except as otherwise expressly provided in this
Lease):
               (i) injury to any Person (including, without limitation, death at
any time resulting therefrom) or damage to any Person or property occurring in,
on, or about any portion of the Premises recaptured by Owner or any part
thereof, or in, on or about any portion of the Square Block adjacent to the
Premises not included in the Premises at any time during the Term;
               (ii) injury to any Person (including, without limitation, death
at any time resulting therefrom) or damage to any Person or property occurring
in, on, or about (x) the Initial Premises or any part thereof at any time during
the Term prior to the Initial Premises Substantial Completion Date, and (y) the
Balance Space or any part thereof or in, on or about any

-61-



--------------------------------------------------------------------------------



 



street, alley, sidewalk, curb, vault, passageway or space comprising a part
thereof or adjacent thereto at any time during the Term prior to the relevant
Substantial Completion Date;
               (iii) any work or thing done in, on or about the Premises or any
part thereof, by Owner or any Owner party, including without limitation, any
Owner’s Work;
               (iv) any use, possession, occupation, alteration, repair,
condition, operation, maintenance or management of any portion of the Premises
recaptured by Owner or any part thereof or of any portion of the Square Block
adjacent to the Premises not included in the Premises by Owner or any Owner
Party;
               (v) any use, possession, occupation, alteration, repair,
condition, operation, maintenance or management by Owner or any Owner Party of
(x) the Initial Premises or any part thereof at any time during the Term prior
to the Initial Premises Substantial Completion Date, and (y) the Balance Space
or any part thereof or in, on or about any street, alley, sidewalk, curb, vault,
passageway or space comprising a part thereof or adjacent thereto at any time
during the Term prior to the relevant Substantial Completion Date;
               (vi) any negligence or intentionally wrongful acts or omissions
on the part of Owner or any Owner Party;
               (vii) any liability which may be asserted against Tenant or any
Tenant Party (or any lien or claim which may be alleged to have arisen against
or on or about the Premises) under any Owner Requirements; and/or
               (viii) any contest permitted to be undertaken by Owner pursuant
to the provisions of this Lease.
          (b) If any claim, action or proceeding is made or brought against
Tenant or any Tenant Party which is covered by an Owner indemnity under this
Lease then upon demand by Tenant, Owner shall either resist, defend or satisfy
such claim, action or proceeding in the name of Tenant or the Tenant Party in
question, by the attorneys for, or approved by, Owner’s insurance carrier (if
such claim, action or proceeding is covered by insurance) or by such other
attorneys as Owner shall select and Tenant shall approve, such approval not to
be unreasonably withheld. Tenant shall cooperate in all reasonable respects with
Owner in the defense of such matter, at Owner’s sole cost and expense. The
foregoing notwithstanding and so long as such action does not limit or render
void any liability of any insurer of Owner or Tenant hereunder in respect to the
claim or matter in question, Tenant or the Tenant Party in question may engage
its own attorneys to defend it, or to assist it in its defense of such claim,
action or proceeding, as the case may be, the costs and expenses of which shall
be paid by it. Neither Tenant nor any Tenant Party shall enter into any
agreement or settlement with respect to such matters while Owner is defending
such actions, without Owner’s prior written approval, which approval, if the
Tenant named herein or its Affiliate is then Tenant, shall not be unreasonably
withheld. Any such

-62-



--------------------------------------------------------------------------------



 



agreement or settlement without Owner’s approval shall release Owner from its
obligation to indemnify with respect to such matter.
     Section 19.3 General. (a) The obligations of Tenant and Owner under this
Article shall not be affected in any way by the absence of insurance coverage,
or by the failure or refusal of any insurance carrier to perform an obligation
on its part under insurance policies affecting the Premises.
          (b) The provisions of this Article shall survive the Expiration of the
Term.
Article 20: Environmental Hazards
     Section 20.1. Tenant Obligations. (a) Tenant shall not:
          (i) cause or permit the presence, use, generation, manufacture,
production, processing, installation, release, discharge, storage, treatment,
handling, or disposal of any Hazardous Materials (excluding the safe and lawful
use, generation, manufacture, production, processing, installation, release,
discharge, storage, treatment, handling, or disposal of Hazardous Materials
subject to and in accordance with all applicable Requirements, customarily used
in the operation and maintenance of comparable buildings in New York City or for
normal commercial purposes in connection with the Permitted Uses) on or under
the Premises; or
          (ii) cause or permit the transportation to, from or across the
Premises of any Hazardous Material (excluding the safe and lawful use and
storage of permitted Hazardous Materials);
          (iii) cause or exacerbate any occurrence or condition on the Premises
that is or, to Tenant’s knowledge, may be in violation of Hazardous Materials
Law.
          (b) Tenant shall take all reasonable and prudent steps (including,
without limitation, reasonable and prudent sublease or occupant provisions) to
prevent its employees, agents and contractors, and its subtenants and other
occupants on the Premises, from causing, permitting or exacerbating any
activities or conditions prohibited by this Article. Tenant shall not
intentionally sublease or permit the occupancy or use of the Premises to any
tenant, subtenant or occupant that, in the ordinary course of its business,
would cause, permit or exacerbate any activities or conditions prohibited by
this Article, and all subleases entered into by Tenant shall provide that
subtenants shall not cause, permit or exacerbate any activities or conditions
prohibited by this Article.
          (c) Tenant shall promptly notify Owner in writing of: (i) the
occurrence of any activity or condition prohibited by this Article on the
Premises of which Tenant shall have actual knowledge; (ii) Tenant’s actual
knowledge of the presence on or under any adjoining property of any Hazardous
Materials (other than permitted Hazardous Materials) which can

-63-



--------------------------------------------------------------------------------



 



reasonably be expected to have a material adverse impact on the Premises or the
value of the Premises, any occurrence or condition on the Premises or any
adjoining real property that would likely cause any restrictions on the
ownership, occupancy, transferability or use of the Premises under Hazardous
Materials Law; (iii) receipt by Tenant of any claim, citation, notice of any
pending or threatened suits, proceedings, orders, inquiries or opinions
involving the Premises from any Governmental Authority having jurisdiction which
alleges the violation of any Hazardous Materials Law; or (iv) any claim made or
threatened by any third party against Tenant, Owner or the Premises relating to
loss or injury resulting from any Hazardous Materials at the Premises. Any such
notice by Tenant shall not relieve Tenant of, or result in a waiver of, any
obligation of Tenant under this Article. Tenant shall cooperate with any inquiry
from a Governmental Authority, and shall comply with any governmental or
judicial order which arises from any alleged activities or conditions prohibited
by this Article, which cooperation and compliance shall be at Tenant’s expense
if such alleged activities or conditions have been caused by Tenant or any
Tenant Party or at Owner’s expense if such alleged activities or conditions have
been caused by Owner or any Owner Party or existed prior to the Initial Premises
Substantial Completion Date (with respect to the Initial Premises) or the
relevant Substantial Completion Date (with respect to the Balance Space).
          (d) Tenant shall (i) pay, as additional rent, within twenty
(20) Business Days after demand, the reasonable actual out-of-pocket costs and
expenses of any environmental audits, studies or investigations (including,
without limitation, advice of legal counsel) which Owner incurs with respect to
the Premises but only after the discovery on the Premises of any activities or
conditions prohibited by this Article, and only after it is finally determined
that the activities or conditions prohibited by this Article in question did not
exist prior to the Initial Premises Substantial Completion Date (with respect to
the Initial Premises) or the relevant Substantial Completion Date (with respect
to the Balance Space) and were not caused by Owner or any Owner Party, and
(ii) remove from the Premises or remediate in compliance with all Hazardous
Materials Laws any Hazardous Materials (other than Hazardous Materials which
exist on or under the Premises prior to the Initial Premises Substantial
Completion Date, with respect to the Initial Premises, or the relevant
Substantial Completion Date, with respect to the Balance Space) which exist as a
result of activities or conditions prohibited by this Article (and not caused by
or on behalf of Owner or any Owner Party or, unless caused by Tenant or a Tenant
Party, by migration from off the Premises) in a manner in which a prudent owner
of comparable properties in New York City would so remove or remediate,
following a determination in any such environmental audits, studies or
investigations that there exist any activities or conditions prohibited by this
Article on or under the Premises. After the discovery on or under the Premises
of any activities or conditions prohibited by this Article, Tenant authorizes
Owner and its employees, agents and contractors, upon not less than five
(5) Business Days prior notice to Tenant (except in the case of an emergency as
reasonably determined by Owner, where reasonable notice (but not less than one
(1) Business Days prior notice) shall be required), to enter onto the Premises
for the purpose of conducting such environmental audits, studies and
investigations. Any such costs and expenses incurred by Owner (including,
without limitation, reasonable fees and expenses of attorneys and consultants,
whether incurred in connection with

-64-



--------------------------------------------------------------------------------



 



judicial or administrative process or otherwise) to the extent that same are due
as provided in this Section and which Tenant fails to pay when due shall become
immediately due and payable and shall become additional rent. Any costs which
are required to be reimbursed by Owner to Tenant pursuant to the provisions of
this Article which are not paid within twenty (20) Business Days after Owner’s
receipt of Tenant’s written demand therefor accompanied by any required
statements, information, documents or other back-up materials, shall bear
interest from and after the expiration of such twenty (20) Business Day period
at the Late Charge Rate.
          (e) Tenant shall indemnify, defend and hold harmless Owner and all
Owner Parties from and against all proceedings (including, without limitation,
Hazardous Material Governmental Actions), claims, damages, penalties, costs and
expenses (including without limitation reasonable fees and expenses of attorneys
and expert witnesses, investigatory fees, and cleanup and remediation expenses,
whether or not incurred within the context of the judicial process), arising
directly or indirectly, other than as a result of a breach of any representation
of Owner set forth in this Article, from (i) any breach of any warranty or
obligation of Tenant contained in this Article, or (ii) the existence of any
activities or conditions prohibited by this Article on or under the Premises
which shall have been caused by Tenant or any Tenant Party.
          Section 20.2 Owner Responsibility. (a) Owner shall indemnify, defend
and hold harmless Tenant and all Tenant Parties from and against all proceedings
(including, without limitation, Hazardous Material Governmental Actions),
claims, damages, penalties, costs and expenses (including, without limitation,
reasonable fees and expenses of attorneys and expert witnesses, investigatory
fees, and cleanup and remediation expenses, whether or not incurred within the
context of the judicial process), arising directly or indirectly from (i) any
breach of any representation, warranty or obligation of Owner contained in this
Article, (ii) the existence of any activities or conditions prohibited by this
Article on or under the Premises prior to the Initial Premises Substantial
Completion Date (with respect to the Initial Premises) or the relevant
Substantial Completion Date (with respect to the Balance Space), (iii) any
activities or conditions prohibited by this Article on or under the Premises
which shall have been caused by Owner or any Owner Party, (iv) the migration of
Hazardous Materials which migrate unto the Premises from off the Premises (and
which was not caused by Tenant or any Tenant Party) and (v) the tanks referred
to in paragraph (c) of this Section.
          (b) Owner shall (i) pay within twenty (20) Business Days after written
demand, the reasonable actual out-of-pocket costs and expenses of any
environmental audits, studies or investigations (including, without limitation,
advice of legal counsel) which Tenant incurs with respect to the Premises but
only after the discovery on the Premises of any activities or conditions
prohibited by this Article, and only after it is finally determined that the
activities or conditions prohibited by this Article in question existed prior to
Tenant’s initial entry in the Premises for Tenant’s Work or otherwise or were
caused by Owner or any Owner Party, and (ii) remove from the Premises or
remediate if required by any, and in compliance with all, Hazardous Materials
Laws any Hazardous Materials that existed on or under the Premises prior to
Tenant’s initial entry in the Premises for Tenant’s Work or otherwise or were
used, generated,

-65-



--------------------------------------------------------------------------------



 



manufactured, produced, processed, installed, released, discharged, stored,
treated, handled or disposed of by Owner or any Owner Party, or which migrated
onto the Premises from off the Premises (which was not caused by Tenant or any
Tenant Party) or which relate to the tanks referred to in paragraph (c) of this
Section, in a manner in which a prudent owner of comparable properties in New
York City would so remove or remediate, following a determination in any such
environmental audits, studies or investigations that there exist any activities
or conditions prohibited by this Article on or under the Premises with respect
to which Owner is obligated to remove or remediate pursuant to this Section.
Notwithstanding any provision in this Section to the contrary, if Owner shall
default in the performance of its obligations under Section and such default
shall continue for a period in excess of five (5) Business Days after notice
from Tenant specifying such default, or if such default is of a nature which
reasonably requires more than five (5) Business Days to cure and Owner fails to
commence the cure of such default within such five (5) Business Day period and
thereafter to diligently pursue such cure to completion, then Tenant may (but
shall not be obligated to), without any obligation and without waiving such
default, perform the obligations of Owner specified in such notice and, upon
completion of such cure, Tenant shall submit invoices to Owner for the
reasonable actual out-of-pocket costs paid by Tenant in connection therewith and
Owner shall reimburse Tenant therefor, with interest at the Late Charge Rate
from the date of payment by Tenant until the date such costs are reimbursed to
Tenant, within twenty (20) Business Days of receipt by Owner of such invoices.
          (c) Owner hereby represents and warrants to Tenant that (a) to its
knowledge, there are no pending or threatened in writing actions or proceedings
to which Owner is a party in respect of Hazardous Materials Laws affecting the
Premises, (b) it has not received any written notice from any Governmental
Authority of any pending or threatened proceedings, investigations, audits or
violations with respect to any Hazardous Materials Laws in respect of the
Premises, (c) except as expressly set forth of this Lease, it has no knowledge
of the existence of any Hazardous Materials (including permitted Hazardous
Materials) on or under the Premises (except that Owner does have notice that
approximately three gas tanks were or may be located under a portion of the tax
lot of which the Premises is a part, and if those tanks have not been removed,
Owner shall, at its expense, in accordance with all applicable Requirements,
remove them as soon as practicable but not later than October 1, 2001, subject
to Tenant Delays and Unavoidable Delays and, as soon thereafter as is
practicable, deliver to Tenant a final soil report) and (d) prior to Tenant’s
access, Owner has delivered to Tenant an ACP-5 Form for the Premises. Except as
expressly set forth in this Section, Owner makes no representation or warranty
as to the existence of activities or conditions prohibited by this Article on or
under the Premises.
          Section 20.3 Dispute; Survival. Any dispute under this Article shall
be resolved by General Arbitration. The provisions of this Article shall survive
the Expiration of the Term.

-66-



--------------------------------------------------------------------------------



 



Article 21: Right to Cure Defaults; Offsets
     Section 21.1. Owner’s Rights. If Tenant shall be in Default under this
Lease, Owner may remedy the Default for the account of Tenant (a) immediately
and without notice in case of emergency, or (b) in any other case, if Tenant
shall fail to remedy the Default after Owner shall have notified Tenant of the
such Default and the applicable grace period (if any) for curing such Default
shall have expired.
     Section 21.2. Tenant’s Rights. If Owner shall default under this Lease or
any Mortgage or Superior Lease, Tenant may remedy the default for the account of
Owner (a) immediately and without notice in the case of an emergency, (b) with
respect to a Mortgage or Superior Lease, if Owner shall fail to remedy the
default for five (5) days after Tenant’s notice to Owner that Tenant shall
remedy such default, or (c) in any other case, if Owner shall fail to remedy the
default for twenty (20) Business Days (in the case of the failure to pay Tenant
a sum of money) or thirty (30) days (in the case of any other Owner Default) in
both cases after Tenant shall have notified Owner of the default, or if the
default is not the failure to pay a sum of money and is not reasonably capable
of cure within thirty (30) days then if Owner shall fail to commence to remedy
the default within thirty (30) days after Tenant’s notice and thereafter
diligently pursue the curing of the default. Notwithstanding the foregoing, with
respect to Owner’s failure to (i) pay Base Taxes or any other Real Estate Taxes
required to be paid by Owner, the twenty (20) Business Day period in clause
(b) shall be five (5) Business Days or (ii) substantially complete any portion
of Owner’s Work by the dates set forth in Owner’s Work Schedule (subject to
extension due to Tenant Delays and Unavoidable Delays), Tenant shall have the
right to exercise Tenant’s right under this Section (1) on the later of ten
(10) Business Days after the date in question or three (3) Business Days after
Tenant’s notice to Owner of the failure or (2) if Owner’s failure is due to
Owner’s inability to pay for Owner’s Work, on ten (10) days notice to Owner. If
Tenant shall exercise Tenant’s right to complete any portion of Owner’s Work,
then Owner shall not be required to pay any amounts pursuant to Section 5.1
which would have accrued as a result of that failure following the date Owner
would have substantially completed that portion of Owner’s Work but for Tenant
exercising Tenant’s right (and any dispute with respect to that date shall be
resolved by Construction Arbitration).
     Section 21.3. Reimbursements. Any reasonable out-of-pocket expenses paid by
Owner or Tenant in the exercise of its rights under this Article shall be paid
to the other within twenty (20) Business Days after demand accompanied by a
statement, in reasonable detail, setting forth such reasonable out-of-pocket
expenses, and evidence of payment, together with interest at the Late Charge
Rate from the date the expenses were paid to the date reimbursed.
     Section 21.4. Tenant’s Offsets. If Owner is required pursuant to the
express provisions of this Lease to make any payment to Tenant or permit Tenant
any offset against Base Rent, the payment or offset shall not be made or
permitted if there is then a Material Event of Default, but shall be made or
permitted within twenty (20) Business Days following the curing of the Material
Event of Default (less any reasonable costs incurred by Owner in connection with
the

-67-



--------------------------------------------------------------------------------



 



Material Event of Default). If Owner (or, pursuant to Section 3.7, a Senior
Interest Holder) shall be required to make any payment to or for the benefit of
Tenant under this Lease and shall fail to do so following twenty (20) Business
Days notice of the failure by Tenant to Owner, Tenant may offset the payment
against the next Base Rent due under this Lease which is not subject to an
offset pursuant to this Lease, with interest at the Late Charge Rate from the
date first due until offset.
     Section 21.5. No Waiver. (a) Owner’s payment or performance pursuant to the
provisions of this Article shall not be, nor be deemed to be (i) a waiver or
release of the Default or Event of Default with respect thereto (or any past or
future Default or Event of Default) or of Owner’s right to terminate this Lease,
or (ii) Owner’s assumption of Tenant’s obligations to pay or perform any of
Tenant’s past, present or future obligations hereunder.
          (b) Tenant’s payment or performance pursuant to the provisions of this
Article shall not be, nor be deemed to be (i) a waiver or release of any Owner
Default (or any past or future Owner Default) or (ii) Tenant’s assumption of
Owner’s obligations to pay or perform any of Owner’s past, present or future
obligations hereunder.
Article 22: Certificates
     Section 22.1. Tenant Certificate. Tenant shall, without charge at any time
and from time to time, within thirty (30) days after notice by Owner, execute,
acknowledge and deliver to Owner or any other Person specified by Owner
(including prospective purchasers of the Premises and Senior Interest Holders) a
statement (which may be relied upon by such Person) certifying, to the extent
accurate (a) that this Lease is unmodified and in full force and effect (or if
there are modifications, that this Lease, as modified, is in full force and
effect and stating such modifications), (b) the date to which each item of Rent
payable by Tenant hereunder has been paid, (c) whether Tenant has given Owner
written notice of any event that, with the giving of notice or the passage of
time, or both, would constitute an Owner Default and (d) stating such other
information with respect to this Lease as Owner may reasonably request.
     Section 22.2. Owner Certificate. Owner shall, without charge at any time
and from time to time, within thirty (30) days after notice by Tenant, execute,
acknowledge and deliver to Tenant, or such other Person specified by Tenant, a
statement (which may be relied upon by such Person) certifying (a) that this
Lease is unmodified and in full force and effect (or if there are modifications,
that this Lease, as modified, is in full force and effect and stating such
modifications), (b) the date to which each item of Rent payable by Tenant
hereunder has been received, (c) whether an Event of Default has occurred or
whether Owner has given Tenant written notice of any event that, with the giving
of notice or the passage of time, or both, would constitute an Event of Default
and (d) as to such other information with respect to this Lease as Tenant may
reasonably request.

-68-



--------------------------------------------------------------------------------



 



     Section 22.3. General. If the party delivering a certificate described in
this Article shall be other than an individual, the instrument shall be signed
by a person authorized to execute on behalf of said party and the delivery of
such instrument shall be a representation by such party to such effect by Owner
or Tenant, as the case may be. Any such certificate may be relied upon by any
prospective purchaser of the interest of Owner or Tenant hereunder or by any
Person to whom such certificate is addressed.
Article 23: Consents and Approvals
     Section 23.1. All consents and approvals which may be given under this
Lease shall, as a condition of their effectiveness, be in writing. The granting
of any consent or approval by a party to perform any act requiring consent or
approval under the terms of this Lease, or the failure on the part of a party to
object to any such action taken without the required consent or approval, shall
not be deemed a waiver by the party whose consent was required of its right to
require such consent or approval for any further similar act.
     Section 23.2. If it is provided that a particular consent or approval by
Owner or Tenant is not to be unreasonably withheld, such consent or approval
also shall not be unreasonably delayed or conditioned. The foregoing sentence
shall not be construed to limit any time period expressly provided in this Lease
for either Owner or Tenant to give its consent or approval.
     Section 23.3. Wherever in this Lease Owner’s or Tenant’s consent or
approval is required, if Owner or Tenant shall delay, condition or refuse such
consent or approval, Tenant and Owner shall in no event be entitled to make any
claim for money damages, nor shall Tenant or Owner claim any money damages by
way of set-off, counterclaim or defense, based upon any claim or assertion by
Tenant or Owner that Owner or Tenant has unreasonably withheld, delayed or
conditioned its consent or approval, but Owner’s and Tenant’s sole remedy shall
be (a) arbitration where specifically provided for in this Lease, or (b) an
action or proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment.
Article 24: Surrender at End of Term
     Section 24.1. Removal and Restoration. (a) Upon the Expiration of the Term
(or upon any earlier termination of this Lease), Tenant, without any payment or
allowance whatsoever by Owner, shall surrender the Premises to Owner, in
accordance with this Lease, in compliance with all Requirements (other than
Owner Requirements), in good order, condition and repair, reasonable wear and
tear and damage by fire or other casualty excepted, and broom clean, free and
clear of (i) all Subleases, (ii) liens and encumbrances caused by Tenant or any
Tenant Party and (iii) Tenant’s Property. Tenant shall also, unless Owner
otherwise notifies Tenant 90 days prior to the Fixed Expiration Date or within a
reasonable time following the earlier expiration of this Lease that any such
removal or restoration shall not be performed, remove and restore all Tenant’s
Work (unless such Tenant’s Work is normal office installations) and all
Designated Restricted Work and repair all damage resulting from the installation
or

-69-



--------------------------------------------------------------------------------



 



removal of Tenant’s Property or such Tenant’s Work or Designated Restricted
Work. Tenant hereby waives any notice now or hereafter required by law with
respect to vacating the Premises on the Expiration of the Term. Tenant agrees to
reasonably cooperate with Owner and its representatives, at Owner’s expense, to
effectuate a smooth transition of the operation and maintenance of the Premises.
Such cooperation shall include, without limitation, transfers of all keys,
existing maintenance contracts and warranties, and expected operation and
maintenance requirements. Any charges under any maintenance contracts which
Owner elects to assume shall be apportioned between Owner and Tenant as of the
Fixed Expiration Date or earlier termination date. All Tenant’s Work (which is
required to be removed by Tenant), Designated Restricted Work and Tenant’s
Property not removed by Tenant by the last day of the Term shall be deemed
abandoned in place by Tenant and shall become the property of Owner. Tenant
shall pay or reimburse Owner for any reasonable actual out-of-pocket costs
incurred by Owner (1) in connection with the removal or disposal of such
relinquished property (less the actual salvage value thereof paid to Owner), or
(2) in connection with repairs which were Tenant’s obligation, which obligations
shall survive the expiration or termination of this Lease. Any dispute under
this Section shall be resolved by General Arbitration.
     Section 24.2 Holding Over. (a) Tenant acknowledges that possession of the
Premises must be surrendered to Owner on the Expiration of the Term. The parties
agree that the damage to Owner resulting from any failure by Tenant to timely
surrender possession of the Premises as aforesaid will be extremely substantial,
will exceed the amount of the monthly installments of the Base Rent and
Additional Rent theretofore payable under this Lease, and will be impossible to
measure accurately. Tenant therefore agrees that if possession of the Premises
is not surrendered to Owner on or before the Expiration of the Term, in addition
to any other rights or remedies Owner may have under this Lease, Tenant shall
pay to Owner as final and liquidated damages on account of use and occupancy of
the Premises for each month and for each portion of any month during which
Tenant holds over in the Premises after the Expiration of the Term in lieu of
the Rent otherwise payable under this Lease, a sum equal to the aggregate of
(A) all Additional Rent then payable under this Lease (as if it were in full
force and effect), plus (B) the greater of (i) the then Fair Market Rent (as
determined pursuant to this Section) and (ii) the following multiples of the
Base Rent for the last month of the Term: 1.25 for the first 30 days, 1.5 for
the next 150 days and 2.0 thereafter. Nothing herein contained shall be deemed
to permit Tenant to retain possession of the Premises without written consent of
Owner after the Expiration of the Term or to limit in any manner Owner’s right
to regain possession of the Premises through summary proceedings, or otherwise,
and no acceptance by Owner of payments from Tenant after the Expiration of the
Term shall be deemed to be other than on account of the amount to be paid by
Tenant in accordance with the provisions of this Section.
          (b) The Fair Market Rent shall be the base rent which an unrelated
third party would pay for the Premises for a 10-year lease and otherwise on the
terms of this Lease as changed by this Section (including, without limitation,
no Owner’s Work, no Tenant’s Allowance, no concession and no brokerage
commission payable by Owner). Owner shall give notice to Tenant of Owner’s
determination of the Fair Market Rent. If Tenant disputes Owner’s

-70-



--------------------------------------------------------------------------------



 



determination, Tenant shall give notice to Owner of the dispute within thirty
(30) days after receipt of Owner’s notice stating Tenant’s determination of the
Fair Market Rent. If Tenant shall not submit that notice, then the Fair Market
Rent shall be Owner’s determination of the Fair Market Rent. If Tenant shall
submit that notice, Owner and Tenant shall, within ten (10) days following
Tenant’s notice, designate one independent arbitrator to determine the annual
Fair Market Rent. The arbitrator must be a person having not less than fifteen
(15) years’ experience as a commercial leasing broker in Manhattan, with
significant experience in Long Island City. If they fail to designate an
arbitrator within ten (10) days, the arbitrator shall be designated by the
President of the Real Estate Board of New York, Inc. at the request of either
Owner or Tenant. The arbitrator shall determine the Fair Market Rent by
selecting either the Fair Market Rent submitted by Owner or the Fair Market Rent
submitted by Tenant, whichever Fair Market Rent the arbitrator determines is
closer to the Fair Market Rent. The determination of the arbitrator shall be
binding and conclusive upon Owner and Tenant, and shall be requested within
(thirty) 30 days. The costs and expenses of the arbitrator shall be paid by
Tenant. Each party shall pay the costs and expenses of its own attorneys and
experts and of presenting its evidence. Until the dispute shall be resolved,
Tenant shall pay the Fair Market Rent based upon Owner’s determination (if it is
higher than said multiples), and within thirty (30) days following resolution of
the dispute any adjustment shall be refunded by Owner to Tenant retroactive to
the expiration of the Term.
     Section 24.3 Deliveries. Upon the Expiration of the Term (or upon any
earlier termination of this Lease), Tenant shall deliver to Owner, to the extent
in Owner’s possession or control and not previously delivered to Owner, all
service and maintenance contracts then affecting the Premises, all plans and
specifications relating to the Premises, true and complete maintenance records
for the Premises, all original (or, if unavailable, copies of) licenses and
permits then pertaining to the Premises, permanent or temporary certificates of
occupancy then in effect for the Building, and all warranties and guarantees
then in effect which Tenant has received in connection with any work or services
performed or Base Building Equipment installed in the Building or any other
property remaining in the Premises, together with a duly executed assignment
thereof to Owner, and any and all other documents of every kind and nature
whatsoever in Tenant’s possession relating to the operation of the Premises.
     Section 24.4 Survival. The provisions of this Article shall survive the
Expiration of the Term.
Article 25: Quiet Enjoyment
     Section 25.1. Owner covenants that, as long as no Event of Default exists
and is continuing, Tenant and all Persons claiming by, through or under Tenant,
shall and may (subject to the terms and conditions of this Lease) peaceably and
quietly have, hold and enjoy the Premises for the Term without molestation or
disturbance by or from Owner or any Person claiming by, through or under Owner,
including, without limitation, Senior Interest Holders.

-71-



--------------------------------------------------------------------------------



 



Article 26: General Arbitration
     Section 26.1. In such cases where this Lease provides for the resolution of
a dispute by General Arbitration, and only in such cases, the party desiring
arbitration shall give notice to that effect to the other party, specifying the
dispute to be arbitrated, and within ten (10) Business Days thereafter the
dispute shall be submitted for arbitration. The arbitration shall be
administered by the American Arbitration Association in the City of New York, by
one arbitrator, and, to the extent applicable and consistent with this Section,
under the then Expedited Procedures provisions of its Commercial Arbitration
Rules. The charges and expenses of the American Arbitration Association and the
arbitrator shall be shared equally by Owner and Tenant and each party shall be
responsible for the fees and disbursements of its own attorneys and the expenses
of its own proof; provided, however, the Prevailing Party’s reasonable costs and
expenses (including attorneys’ fees and disbursements) shall be paid or
reimbursed by the other party. Owner and Tenant shall sign all documents and do
all other things necessary to submit any such matter to General Arbitration, and
hereby, waive any and all rights they or either of them may at any time have to
revoke their agreement to submit to General Arbitration. General Arbitration
shall be the exclusive remedy under this Lease for disputes to be resolved by
General Arbitration and neither Owner nor Tenant shall have any right to seek
any injunctive or other relief in connection with those disputes. The arbitrator
shall not add to or subtract from or otherwise modify the provisions of this
Article or this Lease. The determination of the arbitrator shall be final and
conclusive on the parties. Either Owner or Tenant may enter judgment on the
determination of the arbitrator in any court of competent jurisdiction.
Article 27: Discharge of Liens
     Section 27.1. Except to the extent created or caused to be created by Owner
or any Owner Party, if any mechanic’s, laborer’s, vendor’s, materialman’s or
similar statutory lien, or any other lien, is filed against any interest in the
Premises, Tenant shall, within forty-five (45) days after Tenant receives notice
of the filing of such lien cause it to be bonded or discharged or record by
payment, deposit, order of a court of competent jurisdiction, or otherwise.
     Section 27.2. Except to the extent created or caused to be created by
Tenant or any Tenant Party, if any mechanic’s, laborer’s, vendor’s,
materialman’s or similar statutory lien, or any other lien, is filed against any
interest in the Premises, Owner shall, within forty-five (45) days after Owner
receives notice of the filing of such lien cause it to be bonded or discharged
of record by payment, deposit, order of a court of competent jurisdiction, or
otherwise.
     Section 27.3. Nothing contained in this Lease shall be deemed or construed
to constitute the consent or request of Owner, express or implied, by
implication or otherwise, to any contractor, subcontractor, laborer or
materialman for the performance of any labor or the furnishing of any materials
for any specific improvement of, alteration to, or repair of, the Premises or
any part thereof on behalf of Owner, nor as giving Tenant any right, power or
authority to contract on behalf of Owner for, or permit the rendering, on behalf
of Owner of, any

-72-



--------------------------------------------------------------------------------



 



services or the furnishing of materials that would give rise to the filing of
any lien, mortgage or other encumbrance against the Premises or any part thereof
or against any assets of Owner.
Article 28: Representations and Warranties
     Section 28.1. Owner Representations. (a) Owner represents that it has not
dealt with any broker, finder or like entity in connection with this Lease or
the transactions contemplated hereby other than the Broker, whose commission
shall be paid by Owner pursuant to a separate written agreement. If any claim is
made by any broker or finder for a brokerage commission or fee in connection
with this Lease or the transactions contemplated hereby, Owner will indemnify,
defend and hold harmless Tenant from any and all liabilities and expenses,
including reasonable attorneys’ fees and disbursements in connection therewith
resulting from a misrepresentation of the matters set forth in this Section. The
provisions of this Section shall survive the Expiration of the Term.
          (b) Owner represents that (i) it is duly formed and validly existing,
(ii) the execution, delivery and performance by Owner of this Lease has been
duly authorized by all necessary action, and is the valid agreement of Owner,
enforceable in accordance with its terms, and (iii) on the date of this Lease,
Owner owns or controls the property within the Square Block indicated on
Exhibit C.
          (c) Tenant confirms that, except for the representations expressly
contained in this Lease (including the Exhibits to this Lease), (a) no
representations, statements, or warranties, express or implied, have been made
by, or on behalf of, Owner with respect to the Premises or the transaction
contemplated by this Lease, the physical condition thereof, the zoning or other
laws, regulations, rules and orders applicable thereto or the use that may be
made of the Premises, and (b) Tenant has relied on no such representations,
statements or warranties.
     Section 28.2. Tenant Representations. (a) Tenant represents that it has not
dealt with any broker, finder or like entity in connection with this Lease or
the transactions contemplated hereby, other than the Broker. If any claim is
made by any other broker or finder who claims to have dealt with Tenant in
connection with this Lease or the transactions contemplated hereby, for a
brokerage commission or fee in connection with this Lease or the transactions
contemplated hereby, Tenant will indemnify, defend and hold harmless Owner from
any and all liabilities and expenses, including reasonable attorneys’ fees and
disbursements in connection therewith resulting from a misrepresentation of the
matters set forth in this Section. The provisions of this Section shall survive
the Expiration of the Term.
          (b) Tenant represents that (i) it is duly formed and validly existing
and (ii) the execution, delivery and performance by Tenant of this Lease has
been duly authorized by all necessary action and is the valid agreement of
Tenant, enforceable in accordance with its terms.

-73-



--------------------------------------------------------------------------------



 



Article 29: Development Rights
     Section 29.1. Except as otherwise expressly provided in Section 6.4, Tenant
agrees that (a) any and all zoning, development or air rights in respect to (or
which may be appurtenant or attributable to) the Premises (collectively,
“Development Rights”) are not leased to Tenant and shall be deemed excluded from
the Premises, (b) Owner may sell or encumber the Development Rights or any part
thereof, (c) Owner may merge the Land with any other zoning lot, and (d) Owner
may grant easements for light and air with respect to or affecting the Premises,
all without Tenant’s consent, approval or waiver. Except as expressly provided
in this Lease, Tenant shall not have any interests in or right to dispose of any
Development Rights. Tenant shall execute and deliver to Owner within 10 Business
Days of Owner’s request, a statement confirming the aforesaid or any documents
reasonably required in order to document the foregoing.
Article 30: Incentives
     Section 30.1. Tenant and Owner acknowledge that (a) Owner has obtained a
conditional approval for up to [*****] Incentives which, as the result of this
Lease, may not be available to Owner and (b) Tenant intends to apply for certain
additional Incentives. Owner shall reasonably cooperate with Tenant, at no
expense to Owner or any Owner Parties, in connection with Tenant’s application
for the Incentives from the Agencies, including any reasonable modifications to
this Lease requested by an Agency in connection with the Incentives that do not,
other than by a de minimis degree, increase Owner’s obligations under this Lease
or affect or diminish the rights or remedies of Owner or any Owner Party under
this Lease. Any Incentives obtained by Tenant shall be at Tenant’s expense and
shall belong to Tenant. Any Incentives obtained by Owner shall be at Owner’s
expenses and shall, except as expressly provided in this Lease, belong to Owner.
Any Incentives in excess of [*****] (whether obtained by Owner or Tenant) shall
belong to Tenant. To the extent the amount of Incentives made available to Owner
by the Agencies is less than [*****] Tenant shall reimburse to Owner as Owner
pays same, within 10 Business Days following Owner’s request, all sales and
mortgage taxes paid by Owner between the amount of the Incentives actually made
available to Owner by the Agencies, if any, and [*****] Tenant hereby
acknowledges that except as provided in this Section, Owner shall have no
obligation to incur any obligation or liability to Tenant or the Agencies in
connection with Tenant’s Incentives.
     Section 30.2. Owner shall execute such documents as are reasonably
necessary for the Agency to have sufficient interest in the Premises to deliver
the Incentives to Owner and to issue a sales tax exemption letter to Owner
relating to the exemption from sales tax of Owner’s Work. Owner shall use
commercially reasonable efforts to (a) comply with the requirements of the sales
tax letter and the related documents, including, without limitation, maintaining
a register of the sales tax exemption taken by the use of the sales tax
exemption letter and either incorporating the requisite provisions which are
contained in the sales tax exemption letter into each contract entered into by
Owner in connection with Owner’s Work or informing the contractors of those
provisions, (b) cause its contractors and vendors in connection with Owner’s
Work to utilize the

-74-



--------------------------------------------------------------------------------



 



sales tax exemption letter to the fullest extent possible (but not with respect
to any items covered or which may be covered by a certificate of capital
improvements) and (c) report the sales tax savings pursuant to the sales tax
exemption letter to Tenant periodically and to the Agency as required by the
sales tax exemption letter, but Owner’s failure to do so shall not be an Owner
Default, give rise to any liability by Owner or allow Tenant any reduction or
abatement of Rent.
     Section 30.3. Owner shall advise Tenant prior to the delivery of a mortgage
on the Owner’s interest in the Premises so that Owner or Tenant may obtain
mortgage recording tax exemption on such mortgage. Owner and Tenant shall,
without obligation, liability or expense, cooperate with each other and the
Agency in obtaining such mortgage tax exemption, and the amount of such
exemption shall be deemed to be made available to Owner for the purpose of
Article 30.1.
     Section 30.4. In order to obtain sales and use tax exemptions, subject to
and in accordance with this Lease, as if same was a Major Sublease, Tenant may
sublet the Premises to an Agency and, if it does, that Agency shall sublease the
Premises to Tenant.
     Section 30.5. In order to obtain exemption from real estate taxation and to
qualify pursuant to an Agency’s payment in-lieu-of-tax (“PILOT”) program, Owner
shall convey fee title to-the Land and the Building to an Agency. The deed to
the Agency shall provide that title shall revert back to Owner upon termination
of this Lease for any reason and the Agency shall enter into a lease with Owner
for the Land and the Building in form and substance reasonably satisfactory with
Owner, which shall not require Owner to incur any obligations or liabilities
which are not Tenant’s obligations under this Lease. Owner shall reasonably
cooperate with Tenant, at Tenant’s expense, in connection with said PILOT
program, including executing such documents and agreements as may be required in
connection therewith, but Owner shall not be required to incur any obligation or
liability. All reasonable out of pocket expenses incurred by Owner in connection
with said conveyance and lease, including, without limitation, reasonable
attorneys fees, shall be paid by Tenant.
Article 31: Parking
     Section 31.1. (a) Owner shall make available to Tenant during the Term the
land shown hatched on Exhibit K to this Lease (or, if Tenant shall renew the
Term as provided in this Lease for less than all of the Building, Tenant shall
have the right to only Tenant’s proportionate share of that land) for Tenant’s
exclusive use for parking for Tenant, Tenant’s Affiliates, Subtenants and
visitors of any of the foregoing, at a charge [*****] month per car space which
can be placed on that land (which, as of the date of this Lease, shall be deemed
to be approximately 28 spaces), plus a monthly charge [*****] each car stacker
space placed on that land by Tenant, which charges shall increase on each
anniversary of the first day of the month in which occurs the Initial Premises
Substantial Completion Date to an amount equal the parking charge for the prior
12-month period [*****] that charge. Tenant shall pay such charges on the first
day of each month during the Term. Tenant acknowledges that (1) Owner shall have
no responsibility

-75-



--------------------------------------------------------------------------------



 



for, and shall not be responsible to take any action whatsoever in respect of,
other persons who may park on that land or interfere with Tenant’s use of that
land unless any such person is Owner or any Owner Party, (2) Owner provides no
security or other services to or for that land, (3) Owner shall have no
responsibility for any occurrence on that land including, without limitation,
any damage to Tenant’s vehicles unless caused by Owner or any Owner Party,
(4) Tenant shall be responsible for that land (but not the payment of any Real
Estate Taxes attributable to that land), and this Lease shall apply to that
land, as if it were part of the Premises (except Tenant shall perform no
Tenant’s Work with respect to that land), and (5) Tenant shall accept the land
in its “AS IS” condition, except that Owner shall, at Owner’s expense, prior to
charging Tenant for any such parking space, place a surface on that land
suitable for parking, as reasonably determined by Owner, which may be crushed
stone or other surface. In no event shall Owner arrange for the towing of any
cars parked on such land. Tenant shall comply, and cause any Tenant Party to
comply, with all reasonable rules and regulations established by Owner,
including, without limitation, any sticker or other identification system,
whether now or hereafter in effect.
          (b) Tenant shall have the right, by notice to Owner on or before the
90th day following the date of this Agreement and prior to the end of each Lease
Year, to remove portions of the land from this Article (subject to Owner’s
reasonable approval of the location of the land removed) for the period prior to
the Base Rent Commencement Date with respect to the Initial Premises or for the
following Lease Year, as the case maybe, or, if then available (and subject to
the provisions of this Article), increase the land for the following Lease Year
(but not land other than the land originally shown as Tenant’s parking on
Exhibit K).
          (c) If for any reason Owner improves or desires to improve any land
covered by this Article, Owner shall have the right to eliminate that land from
this Article without replacement, unless replacement land is then available
which is owned or controlled by Owner within the Square Block.
          (d) Any dispute under this Article shall be resolved by General
Arbitration.
Article 32: Tenant’s Right to Purchase
     Section 32.1. Tenant’s Right of First Offer. (a) If (i) there is then no
Material Event of Default, (ii) this Lease is otherwise in full force and
effect, (iii) Tenant named herein (or an Affiliate of that Tenant) is the tenant
under this Lease and is occupying not less than [*****] rentable square feet of
the Building (not recaptured by Owner pursuant to this Lease and disregarding
any Major Sublease referred to in Section 30.4), and (iv) Tenant’s right under
this Article with respect to the Offered Property (as defined below) in question
has not been terminated pursuant to any express provision set forth in this
Lease, if at any time during the Term Owner desires to sell (1) the Land and/or
Building (or any part thereof but not any unused Development Rights applicable
thereto), (2) any real property owned or controlled by Owner within the Square
Block (or any part thereof but not any unused Development Rights applicable

-76-



--------------------------------------------------------------------------------



 



thereto) or (3) all or substantially all of the ownership interests in Owner
(collectively, the “Offered Property”), to an unrelated third party, Owner shall
give notice thereof to Tenant, which notice shall include an offer by Owner to
Tenant for Tenant to purchase the Offered Property pursuant to the economic
terms set forth in Owner’s notice. Tenant shall have the right, to be exercised
by notice by Tenant to Owner within 60 days following receipt of Owner’s notice
(time being of the essence), to purchase the Offered Property on the terms set
forth in Owner’s notice and on such other reasonable terms which ordinarily
apply to similar transactions.
          (b) If Tenant shall not timely exercise Tenant’s right under this
Article (i) Tenant shall confirm same to Owner, in writing, within ten
(10) Business Days after Owner’s request, and shall no longer have any rights
under this Article with respect to the Offered Property in question and
(ii) Owner may sell the Offered Property to any third party on any terms desired
by Owner, but if the net effective purchase price to be charged to said third
party is less than 90 percent of the net effective purchase price set forth in
Owner’s notice delivered to Tenant, or if Owner has not entered into a contract
to sell the Offered Property within 270 days following the end of the 60-day
period set forth in paragraph (a) of this Section, Owner must, if Tenant is then
pursuant to the terms of this Lease entitled to exercise any of such rights
(1) first offer to sell the Offered Property to Tenant on the terms offered to
said third party, or (2) if a contract was not entered into within said
270 days, first offer to sell the Offered Property to Tenant as provided in this
Section before selling the Offered Property to any unrelated third party. If
Tenant shall timely exercise Tenant’s rights under this Section, Owner shall
sell to Tenant, and Tenant shall purchase from Owner, the Offered Property in
accordance with this Section. If the Land or the Building (or any part thereof),
any real property owned or controlled by Owner within the Square Block (or any
part thereof) or all or substantially all of the ownership interests in Owner is
conveyed to an Affiliate of Owner prior to same becoming an Offered Property
under this Section 32.1, then that Affiliate shall be required to comply with
this Section.
     Section 32.2. Tenant’s Right to Purchase a Noncontrolling Interest in the
Building. (a) If (i) there is not then a Material Event of Default, (ii) this
Lease is otherwise in full force and effect, (iii) Tenant named herein (or an
Affiliate of that Tenant) is the tenant under this Lease and is occupying not
less than [*****] table square feet of the Building (not recaptured by Owner
pursuant to this Lease and disregarding any Major Sublease referred to in
Section 30.4), and (iv) the aggregate of (1) the rentable square feet leased by
Tenant pursuant to Article 33 and (2) the buildable square footage of any land
(other than the land originally included in the Premises) within the Square
Block purchased from Owner by Tenant pursuant to this Article, equals or exceeds
[*****] square feet, Tenant or an Affiliate of Tenant shall have the right, to
be exercised by notice given by Tenant to Owner at any time between the dates
which are the 10th and 15th anniversaries of the Base Rent Commencement Date
with respect to the Initial Premises (time being of the essence), to purchase
for an all cash purchase price, [*****] ownership interest in the Building (and
not in any other property owned or controlled by Owner within the Square Block)
for the price an unrelated third party would pay for [*****] controlling
ownership interest in Building.

-77-



--------------------------------------------------------------------------------



 



          (b) If Tenant shall timely exercise Tenant’s right under this Section
(i) Owner shall sell to Tenant or Tenant’s Affiliate, and Tenant or Tenant’s
Affiliate shall purchase from Owner, on the first business day which is thirty
(30) days following the determination of the price for the interest pursuant to
this Section, for all cash, [*****] ownership interest in the Building (which
purchase price shall belong solely to the then members of Owner and not Tenant
or Tenant’s Affiliate), and (ii) Owner’s operating agreement shall be amended,
if necessary, to provide that (1) all decisions shall be made by the Person or
Persons who controlled Owner prior to the closing under this Section (including,
without limitation, sale and refinancing and the requirement of all owners to
contribute prorata additional capital required in connection with Owner or its
property; but any decision (A) to admit new members, or to modify the operating
agreement, so as to dilute the percentage ownership of Tenant or Tenant’s
Affiliate, unless such dilution is the result of a default by Tenant or Tenant’s
Affiliate under the operating agreement, or (B) to engage in any business other
than the ownership of the Premises and any other property within the Square
Block, shall require the consent of Tenant or Tenant’s Affiliate; and Owner
shall not be operated in any manner which discriminates against Tenant nor
Tenant’s Affiliate in favor of any other member of Owner), (2) Tenant or
Tenant’s Affiliate and, as a group, the owners who owned the Building
immediately prior to Tenant’s purchase under this Section, shall each have a
right of first offer in its favor if the other desires to sell its interest in
the Building to an unrelated third party and (3) if the interest of Tenant or
Tenant’s Affiliate is sold to such owners or in connection with any other sale
of the interests or assets of Owner, the interest of Tenant or Tenant’s
Affiliate shall be valued at the same noncontrolling discount as was applied to
its purchase of the noncontrolling interest.
          (c) If Tenant timely exercises Tenant’s right under this Section, on
or about the 15th day following Owner’s receipt of Tenant’s notice, Owner shall
give notice to Tenant of Owner’s determination of the price for the interest. If
Tenant disputes Owner’s determination, Tenant shall give notice to Owner of the
dispute within fifteen (15) days after receipt of Owner’s notice stating
Tenant’s determination of the price (time being of the essence). If Tenant shall
not submit that notice, then the price shall be Owner’s determination of the
price. If Tenant shall submit that notice, Owner and Tenant shall, within ten
(10) days following Tenant’s notice, designate one independent arbitrator to
determine the price. The arbitrator must be a person having not less than
fifteen (15) years’ experience as a commercial sales broker in Manhattan, with
significant experience in Long Island City, specializing in transactions such as
the transaction described in this Section. If they fail to designate an
arbitrator within ten (10) days, the arbitrator shall be designated by the
President of the Real Estate Board of New York, Inc. at the request of either
Owner or Tenant. The arbitrator shall determine the price by selecting either
the price submitted by Owner or the price submitted by Tenant, whichever price
the arbitrator determines is closer to the arbitrator’s determination of the
price. The determination of the arbitrator shall be binding and conclusive upon
Owner and Tenant. The determination of the arbitrator shall be requested within
thirty (30) days. The costs and expenses of the arbitrator shall be paid
50 percent by Owner and 50 percent by Tenant. Each party shall pay the costs and
expenses of its own attorneys and experts and of presenting its evidence.

-78-



--------------------------------------------------------------------------------



 



     Section 32.3. Tenant’s rights under this Article shall only apply to, and
may only be exercised by, Tenant named herein or its Affiliate.
     Section 32.4. Except as provided in this Article, any dispute under this
Article shall be resolved by General Arbitration.
Article 33: Tenant’s Right to Expand
     Section 33.1. Tenant’s Right. (a) Subject to the provisions of this
Section, Owner shall include in the Premises all (but not part) of the
additional square footage which pursuant to the Zoning Resolution and the
pending upzoning referred to in this Lease can be added to the Expansion Land by
constructing the core and shell, and Base Building Systems, of an addition to
the Building (together with the Expansion Land shown on Exhibit C to this Lease,
but not including any Tenant’s Work, the “Addition”) on the Expansion Land
(“Owner Addition Work”) using all of the available Development Rights and the
pending upzoning referred to in this Lease applicable to the Premises and any
land owned or controlled by Owner within the Square Block (and for such purpose
Owner shall demolish any buildings on the Expansion Land but shall not demolish
any buildings not on the Expansion Land which are on any other land owned or
controlled by Owner within the Square Block). In connection with the Addition,
Owner shall, as soon as practicable following the date of this Lease, transfer
any required Development Rights to the Expansion Land.
          (b) During the period of 60 days following the date of this Lease,
Owner and Tenant shall, in good faith (i) cooperate with each other (taking into
account that Tenant desires to occupy the Addition by October 1, 2003) to
develop detailed specifications for the overall size of the Addition and for
Owner’s Addition Work, which specifications shall be consistent in all respects
with Owner’s Work (including, without limitation, all finishes, Base Building
Systems, Base Building Equipment, the façade and all structural elements),
Owner’s Plans, the primary use of the Addition as office space in accordance
with this Lease, the conditions and specifications for the Addition attached to
this Lease as Exhibit O (and if those conditions and specifications are
inconsistent with Owner’s Work, those conditions and specifications shall
control) and otherwise reasonably acceptable to Owner and Tenant, and (ii) plan
the expeditious vacating of the buildings on the Expansion Land. Notwithstanding
the foregoing, Owner shall construct the Addition as a free-standing building
separate from the Building (with a separate entrance and core) provided that the
filings with respect thereto comply with the alteration requirements of the
applicable Governmental Authority (if required) and the floors of the Addition
are open and match with the floors of the Building.
          (c) On or before the date which is 65 days following the date of this
Lease, Owner shall deliver to Tenant all of the following (“Owner’s
Determinations”): (i) Owner’s desired Base Rent for the Addition on a “gross”
basis with respect to Real Estate Taxes (with the base year for Real Estate
Taxes being the first 12 full calendar months following the Substantial
Completion of the Addition) and a “net” basis with respect to Owner’s insurance
premiums and

-79-



--------------------------------------------------------------------------------



 



all other operating expenses, which Base Rent shall not exceed $33.00 per
rentable square foot of the Addition with fixed increases of the Base Rent every
five years (commencing on the Substantial Completion of the Addition) not
exceeding $3.50 per rentable square foot of the Addition, (ii) Owner’s date for
enclosing the Addition and providing Tenant with access to the Addition for the
commencement of Tenant’s Work, which date shall not be later than June 1, 2003,
subject to Tenant Delays, Unavoidable Delays (which, for the purposes of this
Section shall include, without limitation, delays related to the vacating of the
four existing tenants, and any subtenants, of the buildings required to be
demolished in connection with the Addition) and Construction Arbitration delays
as provided in Article 5, (iii) Owner’s date for the Substantial Completion of
Owner’s Addition Work (as Substantial Completion of Owner’s Work is defined in
this Lease with respect to the Balance Space), which date shall not be later
than December 31, 2003, subject to the delays referred to in clause (ii), and
(iv) Owner’s schedule for the development of Owner’s Plans for the Owner’s
Addition Work, which shall include Tenant’s response times for its approval or
disapproval consistent with Section 6.2(b).
          (d) On or before the date which is 10 days following the date Tenant
receives Owner’s Determinations, Tenant shall give notice to Owner as to whether
(i) Tenant accepts all of Owner’s Determinations (Tenant not having the right to
accept only a portion of Owner’s Determinations) or (ii) Tenant waives Tenant’s
right to expand as set forth in this Section.
          (e) If Tenant waives Tenant’s right to expand as set forth in this
Section (i) Tenant shall no longer have the right to expand under this Section
and (ii) Owner and Tenant shall, within twenty (20) Business Days following
receipt from the other of a reasonably detailed list with supporting back-up
documentation, reimburse the other 50% of all reasonable out-of-pocket costs
incurred by the other in connection with the other’s efforts under this Section,
including without limitation, the costs of transferring the required Development
Rights to the Expansion Land, and the reasonable fees of its construction
manager, architects, attorneys, accountants and other professionals (but not its
overhead or the time of its employees).
          (f) If Tenant shall not waive Tenant’s right to expand as set forth in
this Section and the pending upzoning shall not then be effective, then unless
Owner and Tenant agree otherwise, Owner and Tenant shall take no further action
under this Section and all dates in Owner’s Determinations shall be extended
until the pending upzoning is effective, at which time the remaining provisions
of this Section shall apply. If the pending upzoning is not effective by
December 31, 2001, this Section shall be deemed null and void and of no further
force and effect, Tenant shall have no right to expand pursuant to this Section,
and the provisions of paragraph (e) of this Section shall apply.
          (g) If Tenant shall not waive Tenant’s right to expand as set forth in
this Section and the pending upzoning is then or (prior to December 31, 2001)
becomes effective, the Addition shall then be included in the Premises on the
same terms and conditions as are set forth in this Lease (and Owner and Tenant
shall as soon as practicable enter into an amendment of this Lease incorporating
the details of Owner’s Addition Work and the other aspects of this Section),

-80-



--------------------------------------------------------------------------------



 



except (i) the Base Rent for the Addition shall be the Base Rent set forth in
Owner’s Determinations (but Tenant shall have the right, at any time prior to
the Substantial Completion of Owner’s Addition Work, to waive Tenant’s free rent
period for the Addition and/or Tenant’s Addition Allowance (as defined below),
in which event the Rent shall be reduced accordingly), (ii) the Rent for the
Addition shall commence 120 days after the Substantial Completion of Owner’s
Addition Work, which may be performed in full contiguous floor stages (either
top down or bottom up), in which event the Rent for any such full floor shall
commence 120 days after substantial completion of that floor, (iii) Owner shall
prepare plans (“Owner’s Addition Plans”) for Owner’s Addition Work, consistent
with the specifications developed by Owner and Tenant pursuant to this Section,
for Tenant’s approval, pursuant to the schedule set forth in Owner’s
Determinations, (iv) Owner shall perform Owner’s Addition Work in accordance
with Owner’s Addition Plans, (v) Owner shall provide Tenant with access to, and
shall substantially complete Owner’s Addition Work, on or before the dates (as
same may be extended pursuant to paragraph (f) of this Section) set forth in
Owner’s Determinations (and shall use commercially reasonable efforts, without
delaying Owner’s Addition Work, or increasing the cost thereof, to provide
Tenant with the earliest possible occupancy of the Addition), subject to the
delays referred to in paragraph (c)(ii) of this Section (and shall, during
construction, minimize interfering with the conduct of Tenant’s business in the
Premises), (vi) Owner and Tenant shall cooperate with each other, at Tenant’s
expense with respect to Orkin Exterminating (including, without limitation, any
payments required to be made to Orkin Exterminating, which payments in excess of
$75,000 shall be subject to Tenant’s approval), to vacate the buildings which
must be vacated in connection with the Addition at the earliest possible date
(and Owner shall make reasonable efforts to cause the buildings to be vacated
and, to the extent commercially reasonable, shall perform Owner’s Addition Work
pending the vacating of the buildings), and (vii) the provisions of Section 19.2
shall apply to the Addition prior to the Substantial Completion of Owner’s
Addition Work and the provisions of Section 19.1 shall apply to the Addition
from and after the Substantial Completion of Owner’s Addition Work. As soon as
practicable following Tenant’s determination not to waive Tenant’s right to
expand, Owner shall vacate and demolish any buildings which are required to be
vacated and demolished and commence, and thereafter diligently pursue, Owner’s
Addition Work. Owner’s Addition Work shall be performed as if it were Owner’s
Work and all of the provisions of Article 5 shall apply, to the extent
applicable, but the time frames for Substantial Completion of Owner’s Addition
Work, other specific dates, Exhibit G, and payments for delays shall not apply.
Tenant’s Work to initially prepare the Addition for Tenant’s occupancy shall be
performed as if it were Tenant’s Initial Work and all of the provisions of
Article 6 shall apply, to the extent applicable, including, without limitation,
the payment to Tenant of an allowance (“Tenant’s Addition Allowance”) equal to
$30.00 per rentable square foot of the Addition, which shall be paid in
accordance with Section 6.3(a), and the right of Tenant, in accordance with this
Lease as if it were Tenant Initial Work, to the extent of available Development
Rights, to place a structure on the roof of the Addition, but the balance of
Section 6.3 and Section 6.4 shall not apply. Tenant shall, in addition to the
signage rights under Section 35, but subject to the provisions thereof, have the
same signage rights with respect to the Addition as it does with respect to the
Premises.

-81-



--------------------------------------------------------------------------------



 



          (h) If Owner shall not provide Tenant with access to the Addition by
the required date or Substantially Complete Owner’s Addition Work by the
required date, subject to extension pursuant to paragraph (f) of this Section
and the delays referred to in paragraph (c)(ii) of this Section, Tenant shall,
as Tenant’s sole remedy, be permitted an offset against the Base Rent for the
Addition (following any free rent period) in an amount equal to the number of
days by which Owner failed to meet those dates, multiplied by (i) for the first
90 days of such failure, an amount equal to 50% of the per diem Base Rent for
the Addition and (ii) thereafter, an amount equal to the per diem Base Rent for
the Addition.
          (i) As soon as practicable, Owner and Tenant shall execute,
acknowledge and deliver an amendment of this Lease prepared by Owner and
reasonably acceptable to Tenant confirming the terms on which the Addition is
included in the Premises, including, without limitation, confirming the rentable
square feet of the Addition, which shall be based upon a measurement of the
usable area of the Addition in accordance with the Real Estate Board of New
York, Inc.’s 1987 Recommended Method of Floor Measurement for Office Buildings
(a copy of which is attached to this Lease as Exhibit N) assuming a 19% loss
factor (and for below grade space, the measurement shall be based on the same
method but there shall be no loss factor applicable to Below Grade, Cellar and
Sub-Cellar Space).
     Section 33.2 Tenant’s Right of First Offer. (a) If (i) there is then no
Material Event of Default, (ii) this Lease is otherwise in full force and
effect, (iii) Tenant named herein (or an Affiliate of that Tenant) is the tenant
under this Lease and is occupying not less than 300,000 rentable square feet in
the Building (not recaptured by Owner pursuant to this Lease and disregarding
any Major Sublease referred to in Section 30.4), (iv) Tenant’s right under this
Article has not been terminated pursuant to any express provision set forth in
this Lease, and (v) on the estimated date of substantial completion of
construction under this Section (as reasonably determined by Owner’s
construction manager or general contractor), the remaining Term shall be 10
years or more (including the extended term if Tenant has then duly exercised, or
simultaneously with Tenant’s exercise of Tenant’s right under this Section duly
exercises, Tenant’s right to extend the Term as provided in this Lease), if at
any time during the Term Owner desires to lease all or any part of any office
space erected or to be erected by Owner on any property owned or controlled by
Owner within the Square Block (collectively, the “Leased Property”) to an
unrelated third party, Owner shall give notice thereof to Tenant, which notice
shall include an offer by Owner to Tenant for Tenant to lease the Leased
Property at the rent and other terms set forth in Owner’s notice, and otherwise
on the terms of this Lease (including, without limitation, the Fixed Expiration
Date). Tenant shall have the right, to be exercised by Tenant’s notice to Owner
within 60 days following receipt of Owner’s notice (time being of the essence),
to lease the Leased Property. Tenant’s right under this Article shall not apply
to the use, leasing or development of any portion of said property for any
purpose other than offices, and if Owner shall desire to do so Tenant shall not
have any right with respect thereto pursuant to this Article, and Tenant’s
rights under Article 32 shall not apply to that portion of said property.

-82-



--------------------------------------------------------------------------------



 



          (b) If Tenant shall not timely exercise Tenant’s right under this
Section (i) Tenant shall confirm same to Owner, in writing, within ten
(10) Business Days after Owner’s request, and shall no longer have any rights
under this Article with respect to the Leased Property in question, (ii) the
construction shall not tie into any portion of the Building occupied by Tenant
or Tenant’s Affiliates and (iii) Owner may lease the Leased Property to any
third party on any terms desired by Owner, but if the net effective rent to be
charged to said third party is less than 90 percent of the net effective rent
set forth in Owner’s notice delivered to Tenant, or if Owner has not entered
into a lease for the Leased Property within 270 days following the end of the
60 day period set forth in paragraph (a) of this Section, Owner must (1) first
offer to lease the Leased Property to Tenant on the terms offered to said third
party (and otherwise on the terms of this Lease, including, without limitation,
the Fixed Expiration Date) or (2) if a lease is not entered into within said
270 days, first offer to lease the Leased Property to Tenant as provided in this
Section before leasing the Leased Property to any unrelated third party. If
Tenant shall timely exercise Tenant’s right to lease the Leased Property, Owner
shall lease to Tenant, and Tenant shall lease from Owner, the Leased Property in
accordance with this Section. If any real property owned or controlled by Owner
within the Square Block (or any part thereof) is conveyed to an Affiliate of
Owner prior to same becoming a Leased Property under this Section 33.2, then
that Affiliate shall be required to comply with this Section.
     Section 33.3 No Liability. Except for the negligence or willful acts of
Owner or any Owner Party, Owner shall have no obligation or liability to Tenant,
and there shall be no abatement of Rent, in connection with any inconvenience or
annoyance caused by any construction pursuant to this Article, except that Owner
shall use reasonable efforts to minimize any inconvenience or annoyance.
     Section 33.4 Tenant’s rights under this Article shall only apply to, and
may only be exercised by, Tenant named herein or its Affiliate.
     Section 33.5 Disputes. Any dispute under Section 33.1 shall be resolved by
Construction Arbitration and any dispute under Section 33.2 shall be resolved by
General Arbitration.
Article 34: Tenant’s Right to Extend the Term
     Section 34.1. Extension Right. (a) If (i) there is no Material Event of
Default on the date Tenant exercises Tenant’s right under this Section and on
the date the extended term commences, (ii) this Lease is otherwise in full force
and effect, and (iii) Tenant (or an Affiliate of Tenant) is occupying not less
than 180,000 rentable square feet of the Building (not recaptured by Owner
pursuant to this Lease and disregarding any Major Sublease referred to in
Section 30.4) plus 50% of the space referred to in clauses (2) and (3) of this
paragraph on the date Tenant exercises Tenant’s right under this Section and the
date the extended term commences, Tenant shall have the right to extend the Term
for a period of 10 years, commencing on the day immediately following the Fixed
Expiration Date, with respect to not less than all of the

-83-



--------------------------------------------------------------------------------



 



following: (1) three full, contiguous floors (a floor to include any extensions
of a floor resulting from an expansion of the Building pursuant to this Lease)
above the cellar, (2) all space constructed by Tenant on the roof of the
Building and (3) all space constructed by or for Tenant within the Square Block
(but not on the Expansion Land) pursuant to this Lease, but Tenant shall not
have the right to include (A) any partial floors (except the cellar, but only
Tenant’s proportionate share of the cellar based on the rentable square feet
covered by Tenant’s exercise), (B) any Potential Common Areas (unless Tenant’s
exercise covers all of the Building not recaptured by Owner pursuant to this
Lease), or (C) any space previously recaptured by Owner for the balance of the
Term pursuant to this Lease. The extended term shall be on the same terms as
this Lease, except that (x) the annual Base Rent shall be the annual Fair Market
Base Rent determined pursuant to this Section, and (y) Tenant shall have no
further right to extend the Term.
          (b) The annual Fair Market Base Rent shall be the annual base rent
which an unrelated third party would pay for the Premises (to the extent covered
by Tenant’s exercise) for a 10-year lease commencing on the Fixed Expiration
Date (but determined on or about the 180th day before the Fixed Expiration Date)
and otherwise on the terms of this Lease as changed by this Section (including,
without limitation, no Owner’s Work, no Tenant’s Allowance, and no concession or
lease-up time, but including any brokerage commission payable by Owner). If
Tenant timely exercises Tenant’s right under this Section, on the date and at
the location mutually agreed upon by Owner and Tenant (which location shall be
in Manhattan and which date shall be on or about the 180th day before the Fixed
Expiration Date, or the first Business Day thereafter), Owner and Tenant shall
meet and at that meeting shall simultaneously exchange their respective
determinations of the annual Fair Market Base Rent. If either party shall not
submit that determination at that meeting, then the annual Base Rent for the
extended term shall be the other party’s determination of the annual Fair Market
Base Rent. If Owner and Tenant cannot agree on the annual Fair Market Fixed Rent
within ten (10) days following the exchange of the determinations, Owner and
Tenant shall, within ten (10) days following the exchange, designate one
independent arbitrator to determine the annual Fair Market Base Rent. The
arbitrator must be a person having not less than 15 years’ experience as a
commercial leasing broker in Manhattan, with significant experience in Long
Island City. If they fail to designate an arbitrator within ten (10) days, the
arbitrator shall be designated by the President of the Real Estate Board of New
York, Inc. at the request of either Owner or Tenant. The arbitrator shall
determine the annual Fair Market Base Rent by selecting either the annual Fair
Market Base Rent submitted by Owner to Tenant or the annual Fair Market Base
Rent submitted by Tenant to Owner pursuant to this Section, whichever annual
Fair Market Base Rent the arbitrator determines is closer to the annual Fair
Market Base Rent. The determination of the arbitrator shall be binding and
conclusive upon Owner and Tenant, and shall be requested within thirty
(30) days. The costs and expenses of the arbitrator shall be paid 50 percent by
Owner and 50 percent by Tenant. Each party shall pay the costs and expenses of
its own attorneys and experts and of presenting its evidence. If the dispute
shall not be resolved prior to the Fixed Expiration Date, then pending the
resolution of the dispute, Tenant shall pay the Base Rent based upon Owner’s
determination of the annual Fair Market Base Rent, and within thirty (30) days
following

-84-



--------------------------------------------------------------------------------



 



resolution of the dispute any adjustment shall be refunded by Owner to Tenant
retroactive to the first day of the extended term. Except for the change, if
any, of the annual Base Rent, and the changes set forth in this Section, no
other term of this Lease shall change.
          (c) Tenant’s right under this Section must be exercised by Tenant
giving Owner notice of such exercise (and designating the space for which the
Term is extended) on or before the date which is eighteen (18) months before the
Fixed Expiration Date (time being of the essence).
          (d) If Tenant shall timely exercise Tenant’s right under this Section
(i) the Term shall be deemed extended for the extended term without any other or
further document being required, except to confirm the Base Rent and, if
Tenant’s exercise is for less then all of the Building, to amend this Lease so
that (1) Tenant’s right to use the roof, shaft space, mechanical space and riser
space shall not be exclusive and shall not exceed Tenant’s prorata portion
thereof based on the rentable square feet covered by Tenant’s exercise, and
(2) the Lease shall be amended so that it is a lease which reflects a
multi-tenanted building as provided in Exhibit I to this Lease.
Article 35: Building Name; Signage
     Section 35.1. (a) Provided (i) there is not then a Material Event of
Default, (ii) this Lease is otherwise in full force and effect, and (iii) Tenant
named herein (or an Affiliate of that Tenant) is the tenant under this Lease,
(1) the Building may be known as the “MetLife Building” or the name of any
Affiliate of Tenant named herein or any successor to Tenant named herein or its
Affiliate by merger, consolidation or sale of assets, or any derivations of such
name, and (2) Tenant shall have the right, at its expense, in accordance with
all of the provisions of this Lease, including, without limitation, Tenant’s
Work provisions, to place not more than two signs containing that name and/or
the logo of that Tenant or Affiliate on the exterior walls of the Building, not
more than two such signs on the roof of the Building and not more than two such
signs on the lobby walls of the Building, subject to Owner’s approval, which
shall not be unreasonably withheld. Any other tenant or subtenant of the
Building shall have only the right to be listed on the lobby directory, unless
the tenant or subtenant is on the Ground Floor, in which event the tenant or
subtenant may place one tasteful identification sign on its storefront (and may
maintain other tasteful window displays), subject to Owner’s and Tenant’s
reasonable approval. Owner and its managing agent may also have normal
identification signs on and in the Building, the locations and size of which
shall be subject to Tenant’s reasonable approval. Upon the expiration or sooner
termination of this Lease or when Tenant’s name and roof sign rights are
terminated as provided in this Section, Tenant shall remove all, or the
relevant, signs and repair any damage to the Building as a result of
installation or removal. Nothing contained herein shall give Owner any interest
in or right to Tenant’s name, but Owner and Tenant may refer to the Building
name and use the Building’s likeness in advertising and other promotional
materials concerning its business or the business of its Affiliates (but with
respect to Owner and Owner’s Affiliates, only their business related to real
estate). If Tenant shall renew the Term for less than



-85-



--------------------------------------------------------------------------------



 



all of the Building pursuant to Tenant’s right set forth in this Lease, Tenant
shall no longer have the right to name the Building or to maintain roof signs.
If any other tenant and its Affiliates shall lease more space in the Building
than Tenant and its Affiliates, Tenant and its Affiliates shall no longer have
the right to have signs on the exterior walls or in the lobby of the Building
(other than directory listings) and Owner may only then give that tenant or any
of its Affiliates the right to have signs on the exterior walls of the Building,
the roof of the Building and the walls of the lobby of the Building (in which
event the restrictions on Owner’s use of the Building name or likeness set forth
in this Section shall be null and void and of no further force or effect).
          (b) Any dispute under this Section shall be resolved by General
Arbitration.
Article 36: Miscellaneous
     Section 36.1. Captions; Table of Contents; Bold Lettering. The captions,
Table of Contents and any bold lettering in this Lease are for convenience of
reference only, and in no way define, limit or describe the scope or intent of
this Lease or in any way affect this Lease.
     Section 36.2. Reference to Owner and Tenant. If two or more Persons
constitute either Owner or Tenant, the word “Owner” or the word “Tenant” shall
be construed to be the singular or plural, masculine, feminine or neuter gender
as the context in which they were used shall require and the use herein of the
words “successors and assigns” or “successors or assigns” of Owner or Tenant
shall be deemed to include the heirs, legal representatives and assigns of any
individual Owner or Tenant.
     Section 36.3. Relationship of Owner and Tenant. This Lease is not to be
construed to create a partnership or joint venture between the parties, it being
the intention of the parties hereto only to create an owner and tenant
relationship. None of Owner and to the best of Owner’s knowledge, any general
partner, director, stockholder, member or officer of Owner, any Affiliate of
Owner or any general partner, director, stockholder, member of officer of such
Affiliate is (a) a director or officer of Tenant, (b) a parent, son or daughter
of a director or officer of Tenant, or a descendent of any of them, (c) a
stepparent, adopted child, stepson or stepdaughter of a director or officer of
Tenant, or (d) a spouse of a director or officer of Tenant. For the purposes of
this paragraph, an “Affiliate” of a person or entity is any of the following:
(i) the spouse, parent, descendant or sibling of such person; (ii) a trust for
the exclusive benefit of such person or entity and/or the persons within the
class defined in the immediately preceding clause (i); (iii) any charitable
private foundation (but not a publicly supported charity within the meaning of
Section 170(b)(l)(a)(vi) of the Internal Revenue Code of 1986, as amended)
created and controlled by such person or entity and/or any of the person or
entities described in the immediately preceding clauses (i) and (ii); (iv) an
entity whose members, general and limited partners or shareholders, as the case
may be, are such person or entity and/or members of the classes described in the
immediately preceding clauses (i) through (ii); or (v) any entity which,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, Owner or any entity described in
the immediately preceding clauses (ii)

-86-



--------------------------------------------------------------------------------



 



through (iv). For this purpose, “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise.
     Section 36.4. Person Acting on Behalf of a Party Hereunder. If more than
one Person is named as, or becomes a party hereunder, the other party may
require the signatures of all such Persons in connection with any notice to be
given or action to be taken hereunder by that party. Each Person named as a
party shall be fully liable for all of such party’s obligations hereunder,
subject to the provisions of this Lease. Any notice by a party to any other
party shall be given to all Persons named as such other party.
     Section 36.5. Remedies Cumulative. (a) Except as otherwise provided in this
Lease, each right and remedy of Owner provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease, or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Owner of any one or
more of the rights or remedies provided for in this Lease, or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Owner of any or all other rights or remedies
provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise.
          (b) Except as otherwise provided in this Lease, each right and remedy
of Tenant provided for in this Lease shall be cumulative and shall be in
addition to every other right or remedy provided for in this Lease, or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Tenant of any one or more of the rights
or remedies provided for in this Lease, or now or hereafter existing at law or
in equity or by statute or otherwise shall not preclude the simultaneous or
later exercise by Tenant of any or all other rights or remedies provided for in
this Lease or now or hereafter existing at law or in equity or by statute or
otherwise.
          (c) Except as otherwise specifically set forth in this Lease, Tenant’s
obligations under this Lease are separate and independent covenants, not
dependent on any other matter.
          (d) No failure by Owner or Tenant to insist upon the strict
performance by the other of its obligations under this Lease shall constitute a
waiver of its right to enforce the provisions of this Lease in any instance
thereafter occurring.
     Section 36.6. Merger. There shall be no merger of this Lease with the fee
estate in the Premises, or any part thereof by reason of the same Person
acquiring or holding, directly or indirectly, this Lease and the fee estate in
the Premises.
     Section 36.7. Waiver and Amendments. No provision of this Lease, and no
Default by Tenant or an Owner Default shall be changed or waived except by a
written instrument signed



-87-



--------------------------------------------------------------------------------



 



by Owner and Tenant. No waiver of any Default by Tenant or any Owner Default
shall affect or alter this Lease, but each and every provisions of this Lease
shall continue in full force and effect with respect to any other then existing
or subsequent Default by Tenant or any Owner Default.
     Section 36.8. Governing Law. This Lease shall be governed by, and be
construed in accordance with, the laws of the State of New York.
     Section 36.9. Successors and Assigns. This Lease shall bind and inure to
the benefit of Owner and Tenant and their respective successors and assigns
(subject to the provisions of this Lease).
     Section 36.10. Jurisdiction. Except in those cases where this Lease
expressly provides for a dispute is to be resolved by Construction Arbitration
or General Arbitration, any and all claims asserted by or against Owner or
Tenant arising under this Lease or related hereto shall be heard and determined
either in the Federal Court of the United States located in the Southern
District of New York or in the courts of the State of New York located in the
Borough of Manhattan, City, County and State of New York. To effect this
agreement and intent, Owner and Tenant agree and, where appropriate, shall
require each consultant to execute a separate instrument confirming their
agreement to the provisions hereof.
     Section 36.11. Invalidity of Certain Provisions. If any term or provision
of this Lease or the application thereof to any Person or circumstances shall,
to any extent, be invalid and unenforceable, the remainder of this Lease, and
the application of such term or provision to Persons or circumstances other than
those as to which it is held invalid and unenforceable, shall not be affected
thereby and each term and provision of this Lease shall be valid and enforceable
to the fullest extent permitted by law.
     Section 36.12. Financial Statements. If Tenant is not a public or other
company that reports its financial statement to the Securities and Exchange
Commission or other Governmental Authority (which makes those reports available
to the public), Tenant shall furnish to Owner, within ninety (90) days after the
end of each fiscal year of Tenant, current audited financial statements prepared
by a reputable, national accounting firm in accordance with GAAP, consistently
applied.
     Section 36.13. Excavations. If an excavation shall be made upon land
adjacent to or under the Building, or shall be authorized to be made, Owner
shall take all actions and perform all work as shall be reasonably necessary to
preserve the wall(s) of the Building or other structures on the Land from injury
or damage and to support the same by proper foundations and Tenant shall, upon
reasonable advance notice (except in an emergency), afford to the person causing
or authorized to cause such excavation license to enter upon the Premises for
the purpose of doing such work as shall be reasonably necessary to preserve the
wall(s) of the Building or other structures on the Land from injury or damage
and to support the same by proper foundations without any claim for damages or
indemnity against Owner, or diminution or

-88-



--------------------------------------------------------------------------------



 



abatement of Base Rent or Additional Rent, provided that (except as provided in
Article 33) Tenant shall continue to have access to the Premises, and that such
work and any permanent changes to the Premises resulting therefrom do not
(a) materially reduce, interfere with or deprive Tenant of access to the
Premises, (b) reduce the usable floor area of the Premises to the extent that
the same would materially interfere with the conduct of Tenant’s business at the
Premises or (c) materially impede the operation of Tenant’s business, but if
(except as provided in Article 33) the usable floor area of the Premises is
permanently reduced by more than a minimal amount, the Base Rent and Additional
Rent shall be proportionately abated (on a per square foot basis).
     Section 36.14. Entire Agreement. This Lease, together with the exhibits in
this Lease, contains all of the promises, agreements, conditions, inducements
and understandings between Owner and Tenant concerning the Premises and there
are no promises, agreements, conditions, understandings, inducements, warranties
or representations, oral or written, expressed or implied, between them other
than as expressly set forth herein and therein.
     Section 36.15. Recording. Owner and Tenant shall simultaneously with the
execution of this Lease (and, in connection with any amendments to this Lease,
promptly after the execution of any amendments hereto) execute a memorandum of
this Lease, and Tenant shall cause such memoranda to be recorded in the office
of the Register of The City of New York (Queens County) promptly after the
execution and delivery of this Lease (or any such amendments) and shall pay and
discharge all costs, in connection therewith. Upon the expiration or sooner
termination of this Lease, Tenant shall, at the request of Owner, execute,
acknowledge and deliver an instrument canceling any memoranda which are recorded
and all other documentation required to record same. If, after the Expiration of
the Term, Tenant fails or refuses to execute, acknowledge and deliver such
instrument of cancellation, then Tenant hereby appoints Owner as Tenant’s
attorney-in-fact, coupled with an interest, solely to execute, acknowledge and
deliver such instrument of cancellation on Tenant’s behalf.
     Section 36.16. Unavoidable Delays. If, by reason of an Unavoidable Delay, a
party shall be unable to fulfill any non-monetary obligation (i.e., any
obligation other than the obligation to pay a sum of money) under this Lease,
then (except as otherwise expressly set forth in this Lease) that party’s
obligation to perform any such non-monetary obligation shall be excused for the
period during which such Unavoidable Delay prevents such performance despite
that party’s reasonably diligent efforts.
     Section 36.17. Rent Control. If the Base Rent or any Additional Rent shall
be or become uncollectible by virtue of any Requirement, Tenant shall enter into
such agreements and take such other action as Owner may reasonably request, as
may be legally permissible, to permit Owner to collect the maximum Base Rent and
Additional Rent which may from time to time during the continuance of such rent
restriction be legally permissible, but not in excess of the amounts of Base
Rent and Additional Rent payable under this Lease. Upon the termination of such
rent restriction prior to the expiration of the Term (a) the Base Rent and
Additional Rent,



-89-



--------------------------------------------------------------------------------



 



after such termination, shall become payable under this Lease in the amount of
the Base Rent and Additional Rent set forth and (b) Tenant shall pay to Owner,
if legally permissible, an amount equal to (i) the Base Rent and Additional Rent
which would have been paid pursuant to this Lease, but for such rent
restriction, less (ii) the Base Rent and Additional Rent paid by Tenant to Owner
during the period that such rent restriction was in effect.
     Section 36.18. Managing Agent. Any bill, statement, notice or communication
given by Owner to Tenant in accordance with this Lease may be signed and
delivered by the managing agent of the Building with the same force and effect
as if signed and delivered by Owner. Until Owner shall give notice to Tenant of
a change, the managing agent of the Building shall be Brause Realty Inc.
     Section 36.19. Survival. Any obligation of Owner or Tenant which by its
nature or under the circumstances can only be, or by the provisions of this
Lease may be, performed after the expiration or earlier termination of this
Lease, and any liability for a payment which shall have accrued to or with
respect to any period ending at the time of such expiration or termination,
unless expressly otherwise provided in this Lease, shall survive the expiration
or earlier termination of this Lease. No delay by Owner or Tenant in rendering
any bill or statement shall be deemed a waiver or release of Tenant’s or Owner’s
obligation to make the payment reflected on that bill or statement.
     Section 36.20. Execution of Lease. Notwithstanding any provision of this
Lease, or any law or rule, to the contrary, or the execution of this Lease by
Tenant, this Lease shall not bind Owner, nor shall Tenant be permitted the
benefits of this Lease, unless and until one or more counterparts of this Lease
are executed by Owner and delivered to Tenant.
     Section 36.21. Confidentiality. Owner and Tenant shall hold in confidence
and shall not disclose to third parties, and shall cause its officers,
directors, employees, representatives, brokers, attorneys and advisers to hold
in confidence and not disclose to third parties, the terms of this Lease, except
to the extent same (a) must be disclosed by order of any Governmental Authority,
or pursuant to any Requirement, including, without limitation, in connection
with a public offering of securities, (b) is publicly known or becomes publicly
known other than through the acts of the disclosing party, or any of its
officers, directors, employees, representatives, brokers, attorneys or advisers,
or (c) must be disclosed by Owner or Tenant in connection with any financing or
sale, any Assignment, Transfer or Sublease or any other arm’s length business
transactions.
     Section 36.22. Rules and Regulations. If Tenant shall exercise Tenant’s
renewal right pursuant to the Lease for less than all of the Building, Tenant
and all Tenant Parties shall comply with any reasonable rules or regulations
promulgated by Owner which are consistent with the provisions of this Lease.

-90-



--------------------------------------------------------------------------------



 



     Section 36.23. Arrears. If Tenant is in arrears in the payment of Base Rent
or Additional Rent, Tenant waives Tenant’s right, if any, to designate the items
against which any payments made by Tenant are to be credited, and Tenant agrees
that Owner may apply any payments made by Tenant to any items Owner sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items against which any such payments shall be credited.
     Section 36.24. Presumption. This Lease shall be construed without regard to
any presumption or other rule regarding construction against the party causing
this Lease to be drafted.
     Section 36.25. Windows. If, at any time or from time to time, any windows
of the Premises are temporarily closed, blocked or darkened for any reason, or
permanently closed, blocked or darkened if required by any Requirement or due to
any construction on property adjacent to the Building by any person, including,
without limitation, Owner or any person in which Owner has an interest (a) Owner
will not be liable for any loss or damage Tenant may sustain thereby, (b) Tenant
will not be entitled to any compensation therefor nor abatement of the Rent,
(c) Tenant will not be relieved from its obligations under this Lease and (d) it
will not constitute an eviction or constructive eviction of Tenant from the
Premises.
     Section 36.26. Trees. Owner shall permit the City of New York to plant
trees along Queens Plaza in front of the Building, at no expense to Owner.

-91-



--------------------------------------------------------------------------------



 



     In Witness Whereof, Owner and Tenant have executed and delivered this Lease
as of the date written above.

            Owner

Brause Plaza LLC
      By:   /s/ Louis Brause         Name:   Louis Brause        Title:  
Member        Tenant

Metropolitan Life Insurance Company
      By:   /s/ William J. Toppeta         Name:   William J. Toppeta      
Title:   President and Chief Administrative Officer Client Services       
Federal Employer
Identification Number 13-5581829
                       

-92-



--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
    )      
 
     )ss.:    
COUNTY OF NEW YORK
    )      

          On the 10 day of May, 2001 before me, the undersigned, personally
appeared Louis Brause, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

                  /s/ Paul E. Hanau       Notary Public           



             
STATE OF NEW YORK
    )      
 
     ) ss.:    
COUNTY OF NEW YORK
    )      

PAUL E. HANAU
Notary Public, State of New York
Qualified in Nassau County
Certificate Filed in New York County
Commission Expires Sept. 15, 2002


          On the 10 day of May, 2001 before me, the undersigned, personally
appeared William Toppeta, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

                  /s/ Paul E. Hanau       Notary Public           

PAUL E. HANAU
Notary Public, State of New York
Qualified in Nassau County
Certificate Filed in New York County
Commission Expires Sept. 15, 2002



 



--------------------------------------------------------------------------------



 



Exhibit A
Defined Terms
          Additional Rent: All amounts payable by Tenant to Owner or otherwise
pursuant to this Lease other than Base Rent.
          Affiliate: A Person which, directly or indirectly (a) Controls, (b) is
Controlled by, or (c) is under common Control with the Person in question.
          Agencies: The New York City Industrial Development Agency, the City of
New York, Empire State Development Corporation, and/or the New York City
Economic Development Corporation and/or such other New York City or New York
State agencies and entities which grant Incentives.
          Anticipated Initial Premises Substantial Completion Date: October 1,
2001.
          Assignment: The transfer of all of Tenant’s interest in this Lease or
the leasehold estate created hereby whether by operation of law or otherwise, or
any transaction or series of transactions (including, without limitation, any
assignment, transfer, issuance or redemption of any ownership interest, or any
merger, consolidation or dissolution) which results in a change of Control of
Tenant or any Person or entity which directly or indirectly Controls Tenant (but
not including an issuance or a transfer of stock through the “over the counter”
market or through any recognized national stock exchange).
          Balance Space: The entire second floor of the Premises, the entire
portion of the Ground Floor not included in the Initial Premises and the entire
portion of the cellar not included in the Initial Premises.
          Base Building Equipment: The fixtures and equipment forming a part of
any Base Building System.
          Base Building Systems: Any of the following which is furnished and
installed by Owner as part of Owner’s Work: (a) the elevators of the Building;
(b) the core toilets and utility closets of the Building; and (c) the heating,
air conditioning, ventilating, mechanical, condenser water, plumbing, domestic
water, sanitary, sprinkler (but not sprinkler heads or related horizontal
piping), fire control and alarm and life safety and security systems of the
Building and other systems of the Building.
          Base Rent: (a)(i) [*****] per annum for the period commencing on the
Base Rent Commencement Date with respect to the Initial Premises, (ii) an
additional [*****] per annum commencing on the Base Rent Commencement Date with
respect to the second floor, (iii) an additional [*****] annum commencing on
Base Rent Commencement Date with respect

 



--------------------------------------------------------------------------------



 



to the portion of the Ground Floor included in the Balance Space and (iv) an
additional [*****] per annum commencing on the Base Rent Commencement Date with
respect to the portion of the cellar included in the Balance Space (the total of
which Base Rent in this clause (a) being [*****] ending on the last day of the
month immediately preceding the fifth anniversary or the initial premises
Substantial Completion Date; (b) [*****] annum for the next five Lease Years;
(c) [*****] annum for the next five Lease Years; and (d) [*****] per annum for
the last five Lease Years (and any period of less than 12 months at the end of
the initial Term).
          Base Rent Commencement Date: (a) With respect to the Initial Premises,
180 days following the Initial Premises Substantial Completion Date (which Base
Rent attributable to the Initial Premises shall be [*****] and (b) with respect
to the entirety of each of the three portions of the Balance Space, 180 days
following the Substantial Completion of Owner’s Work with respect to the
entirety of that portion of the Balance Space.
          Base Taxes: All Real Estate Taxes attributable to the Base Tax Year,
as finally determined.
          Base Tax Year: The first twelve (12) full calendar months following
the Initial Premises Substantial Completion Date.
          Broker: Insignia/ESG, Inc.
          Building: The building, Base Building Equipment, Base Building Systems
and other improvements and appurtenances which are on the date of this Lease, or
from time to time constructed or placed, on (a) the Land or (b) within the
Square Block and included in the Premises, and all alterations, replacements,
additions and substitutions (other than Tenant’s Work and Tenant’s Property).
          Business Day: Any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or obligated by law to be closed.
          Business Hours: The hours between 8:00 a.m. and 6:00 p.m. on Business
Days.
          Commencement Date: The date of this Lease.
          Construction Arbitration: The arbitration procedure set forth in
Section 5.12.
          Control: The direct or indirect ownership of more than 50% of all
ownership interests in the Person in question and the power to direct or cause
the direction of the management and policy of the Person in question.

-2-



--------------------------------------------------------------------------------



 



          CPI: The Consumer Price Index for all Urban Consumers published by the
Bureau of Labor Statistics of the United States Department of Labor, New York,
N.Y., Northeastern N.J. Area, All Items (1982-84 = 100), or any successor index
thereto, appropriately adjusted to reflect the same elements and components as
are included within the 1982-84 base year index; provided that, if there shall
be no successor index and Owner and Tenant shall fail to agree on a substitute
index within twenty (20) Business Days after the commencement of discussions
between Owner and Tenant as to the same, or if the parties shall fail to agree
upon the appropriate adjustment of such successor or substitute index within
twenty (20) Business Days after the commencement of discussions between Owner
and Tenant as to the same, a substitute index or the appropriate adjustment of
such successor or substitute index, as the case may be, shall be determined by
General Arbitration.
          CPI Adjustment: An increase (but not decrease) of the amount in
question determined by multiplying that amount by a fraction, the numerator of
which is the CPI for the calendar month immediately preceding the month in which
the amount is to be adjusted and the denominator of which is the CPI for April,
2001.
          CSFB Lease: Lease dated February 22, 2001, between Tenant, as
landlord, and Credit Suisse First Boston (USA), Inc., as tenant, covering the
building at One Madison Avenue, New York, New York.
          Default: Any condition or event which has occurred, or failed to
occur, which, pursuant to the express provisions of this Lease, constitutes, or
would, after notice, or the lapse of time, or both, constitute, an Event of
Default.
          Designated Restricted Work: See Section 6.1.
          Development Rights: See Section 29.1
          Event of Default: Defaults described in Section 15.1.
          Expiration of the Term: The earlier to occur of (a) the Fixed
Expiration Date or (b) the last day of the Term.
          Fixed Expiration Date: The date which is the last day of the month in
which occurs [*****] anniversary of the Initial Premises Substantial Completion
Date, or if the Term is extended pursuant to this Lease, the last day of the
extended term.
          GAAP: Generally accepted accounting principles.
          General Arbitration: The arbitration procedure set forth in
Article 26.



-3-



--------------------------------------------------------------------------------



 



          Governmental Actions: Any claim, citation, notice of any pending or
threatened suits, proceedings, orders, inquiries or opinions involving the
Premises, or any portion thereof, from any Governmental Authority having
jurisdiction.
          Governmental Authorities: The United States of America, the State of
New York, the City of New York, and any agency, department, commission, board,
bureau, instrumentality or political subdivision of any of the foregoing or any
successor of the foregoing, now existing or hereafter created, having
jurisdiction over the Premises or any portion thereof.
          Ground Floor: All portions of the floor immediately above the cellar
of the Building.
          Hazardous Materials: Any petroleum and petroleum products, flammable
explosives, radioactive materials (excluding radioactive materials in smoke
detectors), polychlorinated biphenyls, lead, asbestos in any form that is or
could become friable, hazardous waste, toxic or hazardous substances or other
related materials whether in the form of a chemical, element, compound,
solution, mixture or otherwise, including, without limitation, those materials
defined as “hazardous substances,”.“extremely hazardous substances,” “hazardous
chemicals,” “hazardous materials,” “toxic substances,” “solid waste,” “toxic
chemicals,” “air pollutants,” “toxic pollutants,” “hazardous wastes,” “extremely
hazardous waste,” or “restricted hazardous waste” by Hazardous Materials Law or
regulated by Hazardous Materials Laws in any manner whatsoever.
          Hazardous Materials Laws: All federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other binding
governmental requirements now or hereafter enacted or in force, and any court
judgments applicable to Tenant or to the Premises relating to industrial hygiene
or to environmental or unsafe conditions or to human health, including, without
limitation, those relating to the generation, manufacture, storage, handling,
transportation, disposal, release, emission or discharge of Hazardous Materials,
those in connection with the construction, fuel supply, power generation and
transmission, waste disposal or any other operations or processes relating to
the Premises, and those relating to the atmosphere, soil, surface and ground
water, wetlands, stream sediments and vegetation on, under, in or about the
Premises.
          Hoist: See Section 6.2.
          Hoist Hourly Rate: [*****] hour ([*****] hour on non-Business Days or
outside of the normal construction hours set forth in Section 6.2).
          ICIP Law: Title 2D of Article 4 of the Real Property Tax Law of the
State of New York, and Title 11, Chapter 2, Part 4 of the Administrative Code of
the City of New York and the rules and regulations promulgated thereunder, as
the same may be amended or supplemented and the requirements imposed by
Executive Orders Nos. 50 (1986) and 108 (1986)

-4-



--------------------------------------------------------------------------------



 



and the regulations promulgated thereunder, as the same may be amended or
supplemented and all other applicable rules and regulations of Governmental
Authorities.
          ICIP Program: The Industrial and Commercial Incentive Program.
          Incentives: Economic benefits provided by the Agencies.
          Initial Premises: Floors 3 through 6 of the Building, the lobby of the
Building, the loading docks of the Building, the portion of the cellar of the
Building shown on Exhibit B to this Lease, and any other areas of the Building
reasonably necessary to access, and operate in, the foregoing areas.
          Initial Premises Substantial Completion Date: The date on which
Substantial Completion of Owner’s Initial Premises Work has occurred.
          Institutional Lender: A savings bank; a savings and loan association;
a commercial bank or trust company; an insurance company; a pension fund; a
federal, state or municipal teachers’ or other public employees’ welfare,
benefit, pension or retirement trust fund or system; any Governmental Authority;
or any entity insured by a Governmental Authority, a credit union, trust or
endowment fund; an investment banking institution; any Senior Interest Holder;
any other entity generally making loans secured by real property; or any
combination of the foregoing; provided, that each of the above entities shall
qualify as an Institutional Lender only if it shall (a) be subject to service of
process within the State of New York, (b) except in the case of a Governmental
Authority, have a credit rating of A- or better as rated by Standard & Poor’s
(or an equivalent rating reasonably acceptable to Owner if Standard & Poor’s
shall cease to issue such rating or alter its method of issuing such rating).
          Land: The land shown on Exhibit C to this Lease, and any other land
hereafter included in the Premises pursuant to this Lease.
          Land Value: The general fair market value of the Land, valued as
vacant and unimproved (i.e., the price that a willing buyer would offer, and a
willing seller would accept, for all of seller’s right, title and interest in
the Land assuming no condemnation or eminent domain issues were applicable
thereto), as of the Taking Date. If there is any dispute as to the Land Value,
it shall be resolved by General Arbitration.
          Late Charge Rate: The Prime Rate, plus three percent (3%) per annum;
provided, however, that the Late Charge Rate shall not exceed the maximum annual
rate of interest which may then be lawfully charged to Tenant or by Owner, as
the case may be.
          Lease: This Lease and all exhibits to this Lease, and all
modifications thereof.

-5-



--------------------------------------------------------------------------------



 



          Lease Year: The period beginning on the Initial Premises Substantial
Completion Date with respect to the Initial Premises and ending on the last day
of the month in which occurs the first (1st) anniversary of such Initial
Premises Substantial Completion Date, and each 12-month period thereafter.
          Leased Property: See Section 33.2.
          Major Sublease: A Sublease of all or substantially all of the Premises
where the Subtenant shall not occupy any such portion of such subleased space.
          Major Subtenant: A Subtenant under a Major Sublease.
          Material Event of Default: An Event of Default relating to the payment
of a sum of money or any other material Event of Default.
          Mortgage: Any trust indenture or mortgage held by any Person (other
than an Affiliate of Owner) which may now or hereafter encumber Owner’s interest
in the Real Property, or any portion thereof, and all renewals, extensions,
supplements, modifications, consolidations and replacements thereof or thereto,
substitution therefor, and advances made thereunder.
          Mortgagee: Any trustee, mortgagee or holder of a Mortgage (other than
an Affiliate of Owner).
          Offered Property: See Section 32.1.
          Owner: Brause Plaza LLC, provided, however, that if it or any
successor transfers its interest in the Premises, from and after the date of the
transfer (which transfer shall be evidenced by a recordable instrument) and
after notice to Tenant of the transfer, the term Owner shall be deemed to mean
the transferee. All Persons which were the Owner prior to such transfer shall
be, and hereby are, entirely freed and relieved of all obligations and
liabilities of Owner under this Lease to be performed or accruing from and after
the date of the transfer. It shall be deemed without further agreement between
the parties or their successors that the transferee has assumed and agreed to
perform or pay all obligations and liabilities of Owner to be performed or
accruing from the date of the transfer.
          Owner’s Architect: Gensler or any other licensed architect or
architectural firm selected by Owner or Owner’s construction manager and general
contractor.
          Owner Default: Any default, following any required notice and the
expiration of any applicable cure period, by Owner under this Lease except
(a) if and to the extent caused by a Default and (b) as otherwise expressly
provided in this Lease.

-6-



--------------------------------------------------------------------------------



 



          Owner’s Initial Premises Work: All of Owner’s Work which, pursuant to
Owner’s Work Schedule, is required to be completed on or before the Anticipated
Initial Premises Substantial Completion Date.
          Owner Party: (a) Any direct or indirect principal, partner, member,
manager, officer, stockholder, director, employee, agent, representative or
contractor of Owner or of any principal, partner, member, manager, officer,
stockholder, director, employee, agent, representative or contractor of any
member, manager or partner of any partnership or limited liability company
constituting Owner, disclosed or undisclosed, (b) Owner’s managing agent or any
other party claiming by, through or under Owner, or any principal, stockholder,
partner, member, officer, director, employee, agent or contractor of any such
party or (c) any Senior Interest Holder.
          Owner’s Plans: The plans and specifications described on Exhibit D to
this Lease, and any changes required by any Requirement or other reason beyond
the reasonable control of Owner. Owner and Tenant have each initialed two copies
of Owner’s Plans.
          Owner Requirements: Any Requirement which (a) Owner is required to
comply with in connection with any obligation of Owner under this Lease or
(b) is enacted or becomes applicable after the Commencement Date and requires a
replacement, rather than a repair (in accordance with sound practices) to the
Building core or shell, any Base Building System, Owner’s Work or any item in
Owner’s Work Schedule to be performed by Owner which is not caused by Tenant’s
Work, any Default or any act or omission of Tenant or any Tenant Party
(including, without limitation, Tenant’s particular manner of using the
Premises).
          Owner’s Work: The work shown on Owner’s Plans
          Owner’s Work Schedule: The schedule for Owner’s Work set forth in
Exhibit G to this Lease.
          Permitted Uses: Executive and general offices (and any use ancillary
thereto, including, without limitation, a cafeteria and fitness facility for the
employees of Tenant, any Affiliate of Tenant or any Subtenant, a conference
center, a medical facility and retail sales), and any other office purpose, to
the extent permitted by any applicable Requirement, but not for the use of any
Governmental Authority or any foreign government or any entity in which a
foreign government has an interest. The roof may be used for any purpose not
prohibited by any applicable Requirement, but not for the use of any
Governmental Authority or any foreign government or any entity in which a
foreign government has an interest.
          Person: Any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, Governmental
Authority, other entity or any fiduciary acting in such capacity on behalf of
any of the foregoing.

-7-



--------------------------------------------------------------------------------



 



          Potential Common Areas: Any area of the Building or Land which would
(but for this Lease) be for the common use of all tenants of the Building,
including, without limitation, the lobby, the loading docks, the sidewalks and
the Building entrances, the Base Building System mechanical rooms, meter rooms,
boiler rooms, fuel oil tanks, utilities and generators.
          Premises: The Land and the Building.
          Prevailing Party: With respect to either a Construction Arbitration or
a General Arbitration (a) the party which ultimately is awarded an amount (net
of any offsets or counterclaims awarded to the other party) in excess of the
last settlement offer made by the other party, or (b) the party that made the
last settlement offer, if the amount ultimately awarded (net of any offsets or
counterclaims awarded to the other party) is less than the last settlement offer
made, or (c) the party ultimately awarded an amount, regardless of the sum, if
no settlement offer was ever made by the other party, or (d) if no amount is
awarded, but instead, equitable relief is granted, the party in whose favor such
equitable relief is granted.
          Prime Rate: On any particular date, a rate per annum equal to the rate
of interest published in The Wall Street Journal as the “prime rate,” as in
effect on such day, with any change in the “Prime Rate” resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate; provided, however, that if more than one prime rate is published in
The Wall Street Journal for a day, the highest of the prime rates shall be used.
In the event that The Wall Street Journal ceases or temporarily interrupts
publication (or publication of a “prime rate”), then the Prime Rate shall mean
the daily highest prime rate published in another business newspaper, or
business section of a newspaper, of national standing selected by Owner. If The
Wall Street Journal resumes publication, the substitute index will immediately
be replaced by the prime rate (or highest prime rate, as the case may be)
published in The Wall Street Journal. Any interest payable under this Lease with
reference to the Prime Rate shall be adjusted on a daily basis, based upon the
Prime Rate in effect at the time in question, and shall be calculated on the
basis of a 360-day year.
          Real Estate Taxes: All real estate taxes, assessments, special
assessments, business improvement district assessments or charges and other
charges (including, without limitation, any payments in lieu of real estate
taxes) assessed, levied or imposed by any Agency or Governmental Authority upon,
or are otherwise payable with respect to, the Premises (or any portion thereof)
or any interest therein, or allocated to the Premises pursuant to this Lease,
but not any mortgage recording taxes, transfer taxes, transfer gains taxes or
other similar taxes, fees or other charges assessed, levied, imposed upon or
otherwise payable with respect to the acquisition, sale, transfer, financing or
refinancing of all or any portion of the Premises, other than any such taxes,
fees or other charges imposed as a result of any acquisition, sale, transfer,
financing or refinancing by Tenant of Tenant’s leasehold estate in the Premises,
or any portion thereof. If the methods of taxation prevailing on the
Commencement Date shall be altered so that in lieu of, or as an addition to or
as a substitute for, the whole or any part of any of the



-8-



--------------------------------------------------------------------------------



 



foregoing now levied, assessed or imposed, there shall be levied, assessed or
imposed a new real estate tax, assessment, levy, imposition, license fee or
charge wholly or partially as a capital levy or otherwise on real or personal
property or the rents received therefrom, then such additional or substitute
tax, assessment, levy, imposition, fee or charge shall be included.
          Rent: All Base Rent and Additional Rent.
          Requirements: (a) all laws, rules, regulations, orders, ordinances,
statutes, codes, executive orders and requirements, whether now or hereafter
enacted or in force, of all Governmental Authorities applicable to the Premises
or the operation thereof or any street, road, avenue or sidewalk comprising a
part of, or in front of, the Premises or any vault in, or under the Premises
(including, without limitation, the Building Code of New York City and the laws,
rules, regulations, orders, ordinances, statutes, codes and requirements of any
applicable Fire Rating Bureau or other body exercising similar functions and any
insurance company issuing insurance on the Premises or any part thereof), and
(b) any and all requirements and restrictions contained in, or imposed by, the
certificate or certificates of occupancy issued for the Building as then in
force and all other permits and licenses issued in connection with the Building.
          Senior Interest Holder: The holder of any Mortgage or the Owner under
any Superior Lease.
          Square Block: The area bounded by 27th Street, 28th Street, 41st
Avenue and Queens Plaza North (also known as Bridge Plaza North), Long Island
City, New York.
          Sublease: Any sublease, occupancy, license or concession agreements
affecting the Premises or any portion thereof, including, without limitation, a
Major Sublease.
          Substantial Completion Date: The date on which Substantial Completion
of Owner’s Work has occurred.
          Substantial Completion of Owner’s Initial Premises Work: The
occurrence of all of the following:
     (a) Owner’s Initial Premises Work has been completed substantially in
accordance with Owner’s Plans and all applicable Requirements and Owner and
Tenant shall have received a certificate from Owner’s Architect to that effect;
it being agreed that Owner’s Initial Premises Work (and any other portion of
Owner’s Work set forth on Owner’s Work Schedule) shall be deemed substantially
complete and Substantial Completion of Owner’s Initial Premises Work shall be
deemed to have occurred, notwithstanding the fact that minor or insubstantial
details of construction or mechanical adjustment remain to be performed, the
noncompletion of which shall not interfere (other than to a de minimis extent)
with the performance of Tenant’s Initial Work in and to the



-9-



--------------------------------------------------------------------------------



 



Initial Premises using good construction scheduling practices or cannot be
completed due to Tenant’s Initial Work; and
     (b) if and to the extent applicable and necessary for Tenant’s occupancy,
access or Tenant’s Work, all sign-offs and approvals from all applicable
Governmental Authorities for Owner’s Initial Premises Work, and a temporary
certificate of occupancy for the Building core and shell, have been obtained
(except for such sign-offs and approvals or such temporary certificate of
occupancy, which cannot be obtained as a result of any act or omission of Tenant
or any Tenant Party or until Tenant’s Initial Work is completed or such other
work which in good construction practices should not be completed until after
Tenant’s Initial Work is completed); and
     (c) reasonably safe, lawful and reasonable access to and from the Premises
shall be available to Tenant and all Persons claiming by, through or under
Tenant.
          Substantial Completion of Owner’s Work (with respect to the entirety
of each of the three portions of the Balance Space): The occurrence of all of
the following with respect to that portion:
     (a) Owner’s Work has been completed substantially in accordance with
Owner’s Plans and all applicable Requirements and Owner and Tenant shall have
received a certificate from Owner’s Architect to that effect; it being agreed
that Owner’s Work shall be deemed to have occurred, notwithstanding the fact
that minor or insubstantial details of construction or mechanical adjustment
remain to be performed with respect to Owner’s Work, the noncompletion of which
shall not interfere (other than to a de minimis extent) with the performance of
Tenant’s Initial Work using good construction scheduling practices or cannot be
completed due to Tenant’s Initial Work;
     (b) if and to the extent applicable and not obtained as part of the
Substantial Completion of Owner’s Initial Premises Work, all sign-offs and
approvals from all applicable Governmental Authorities for Owner’s Work, and a
temporary certificate of occupancy for the Building core and shell, have been
obtained (except for such sign-offs and approvals or such temporary certificate
of occupancy, which cannot be obtained as a result of any act or omission of
Tenant or any Tenant Party or until Tenant’s Initial Work is completed or such
other work which in good construction practices should not be completed until
after Tenant’s Initial Work is completed).
          Substantially All of the Premises: Such portion of the Premises as,
when so taken by a Taking (assuming the damage to the Premises caused by the
Taking is repaired to the extent reasonably and commercially practicable under
the circumstances), would leave a balance of the Premises that, due either to
the area so taken or the location of the part so taken in relation to the part
not so taken or the specific use of the portion of the Premises so taken and
which cannot reasonably be relocated to any remaining portion of the Premises,
would not, under



-10-



--------------------------------------------------------------------------------



 



economic conditions, zoning laws and building regulations then existing
(a) provide legal and reasonable means of access to and from all remaining
portions of the Premises, or (b) be a complete building, consisting of a
self-contained architectural unit, capable of being economically and feasibly
used for the use of the Building immediately prior to the Taking Date. In no
event, however, shall Substantially All of the Premises be deemed Taken if less
than thirty-five (35%) percent of the total rentable area of the Premises are
taken (unless a portion of the Premises which is critical for the Premises to be
capable of being economically and feasibly used for the use of the Building
immediately prior to the Taking Date is Taken and cannot reasonably be relocated
to any remaining portion of the Premises). If more than fifty (50%) percent of
the total rentable area of the Building is taken and, in Tenant’s reasonable
judgment, Tenant cannot conduct its operation in the Premises as a result
thereof, Substantially All of the Premises shall be deemed taken. If there be
any dispute as to whether or not “Substantially All of the Premises” has been
taken, the dispute shall be resolved by General Arbitration.
          Subtenant: Any subtenant, operator, licensee, franchisee,
concessionaire, or other occupant of the Premises or any portion thereof, and a
Major Subtenant.
          Superior Lease: Any ground or underlying lease of the Land or the
Building heretofore or hereafter made by Owner and all extensions and
modifications thereof to any Person other than an Affiliate of Owner.
          Taking: The taking of the Premises or any portion thereof, for any
public or quasi-public purpose by any Governmental Authority by the exercise of
the right of condemnation or eminent domain or by agreement among Owner, Tenant
and such Governmental Authority.
          Taking Date: The earlier of (a) the date on which actual possession of
all or Substantially All of the Premises, or any part thereof, as the case may
be, is acquired by any Person in connection with a Taking or (b) the date on
which fee title to all or Substantially All of the Premises, or any part
thereof, as the case may be, has vested in any Person pursuant to a taking.
          Tenant: Metropolitan Life Insurance Company or the then holder of the
leasehold interest created by this Lease; provided, however, the originally
named Tenant and any assignee of this Lease shall not be released from liability
hereunder in the event of any assignment of this Lease.
          Tenant’s Allowance: [*****]
          Tenant Delay: Any delay caused in whole or in part by (or any
Unavoidable Delay or any other delay which arises as a result of) (a) any act or
omission of Tenant or any Tenant Party (but Tenant’s compliance with the time
periods set forth in this Lease shall not be deemed a Tenant Delay), (b) any
negligent or intentionally wrongful act or omission of Tenant or

-11-



--------------------------------------------------------------------------------



 



any Tenant Party, (c) any failure of Tenant or Tenant Party to comply with any
provision of this Lease, (d) any injunction or other legal proceeding brought by
an Agency or any third party in connection with Tenant’s Incentives, or (e) any
injunction or other legal proceeding brought by Tenant in connection with this
Lease (other than any General Arbitration or Construction Arbitration). In
addition, Tenant Delay shall include any other Tenant Delay referred in this
Lease, including, without limitation, Section 5.4.
          Tenant Party: (a) Any direct or indirect principal, partner, member,
manager, officer, stockholder, director, employee, agent, representative or
contractor of Tenant or of any principal, partner, member, manager, officer,
stockholder, director, employee, agent, representative or contractor of any
member, manager or partner of any partnership or limited liability company
constituting Tenant, disclosed or undisclosed or (b) any Subtenant or any other
party claiming by, through or under Tenant, or any principal, stockholder,
partner, member, officer, director, employee, agent or contractor of any
Subtenant or such other party.
          Tenant’s Architect [*****] or any other licensed architect or
architectural firm selected by Tenant; provided, however, that with respect to
any Tenant Work for which Owner’s approval is expressly required under this
Lease, the selection of any architect or architectural firm with respect thereto
other than HLW shall be subject to the prior approval of Owner, which approval
shall not be unreasonably withheld. If Owner fails to respond to Tenant’s
request for such approval within five (5) Business Days after receipt by Owner
of notification to Owner of the identity of such licensed architect or
architectural firm, Owner shall be deemed to have approved such selection by
Tenant.
          Tenant’s De Minimis Work: Any Tenant’s Work for which plans and
specifications are not required by any Requirement.
          Tenant’s Initial Work: Tenant’s Work to be performed by Tenant to
prepare the Premises for Tenant’s initial occupancy.
          Tenant’s Plans: The completed final plans and specifications prepared
by Tenant’s Architect and constituting a complete set of architectural and
mechanical working drawings in connection with Tenant’s Initial Work.
          Tenant’s Property: All equipment, furniture, trade fixtures and other
personal property of Tenant, now or hereafter at the Premises, or any portion
thereof (but not any Base Building Equipment, Base Building Systems or Owner’s
Work).
          Tenant’s Restricted Work: Any Tenant’s Work that shall (a) increase or
decrease the size of the Building, (b) reduce the value of the Building,
(c) affect Potential Common Areas, (d) connect the Premises to any other real
property or (e) affect in any material manner (i) the structural elements or
integrity of the Building, (ii) the Base Building Systems or

-12-



--------------------------------------------------------------------------------



 



(iii) any portions of the Building, the replacement of which are Owner’s
responsibility pursuant to this Lease, unless that Tenant’s Work is permitted by
any express provision of this Lease.
          Tenant’s Work: Any alterations, installations, improvements,
additions, repairs, replacements or other physical changes to the Premises, or
any portion thereof, performed by Tenant or a Tenant Party, including, without
limitation, Tenant’s Initial Work.
          Term: The period commencing on the Commencement Date and ending on the
earlier of the Fixed Expiration Date or such earlier date upon which the Term
may expire or be terminated pursuant to this Lease or pursuant to law.
          Title Matters: The matters set forth in Exhibit F to this Lease.
          Unavoidable Delays: (a) strikes, (b) labor disturbances,
(c) governmental preemption in connection with a national emergency, (d) any
action or inaction by any Agency or Governmental Authority, (e) any failure to
obtain, or interruption of, services caused by the acts or inaction of any
utility company, (f) war or other national, state or municipal emergency,
(g) fire or other casualty not caused by the party in question, (h) acts of God
or the elements including, without limitation, abnormally inclement weather for
the season, (i) arbitration proceedings being conducted in accordance with the
provisions of this Lease (except as otherwise provided with respect to
Construction Arbitrator), or (j) any cause beyond a party’s reasonable control.
          Zoning Resolution: The Zoning Resolution of the City of New York
(including, without limitation, the Special Long Island City District),
effective as of the Commencement Date, as hereafter amended.

-13-



--------------------------------------------------------------------------------



 



Exhibit B
Cellar Portion of Initial Premises
     (FULL PAGE GRAPHICS) [y04086y0408601.gif]

 



--------------------------------------------------------------------------------



 



Exhibit C
     (FULL PAGE GRAPHICS) [y04086y0408602.gif]

 



--------------------------------------------------------------------------------



 



Exhibit D
Owner’s Plans

 



--------------------------------------------------------------------------------



 



RIDER “B” W/ PRELIMINARY MET LIFE CHANGES
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
May 4, 2001
(8 pages)

          DRAWING NO.   DESCRIPTION   DATE
—
  Cover   —
A00-01
  Location Map, Drawing Index, Project Information, Graphic Symbols   07/31/00
A00-02
  Abbreviations & Notes   07/31/00
A00-04
  Finish Schedule & Plumbing Accessory   12/15/00
A00-05.1
  Door Schedule   08/25/00
A01-00
  Basement Floor Demolition   04/24/01
A01-01
  First Floor Demolition   04/24/01
A01-02.3
  Second Floor Demolition   07/31/00
A01-03.3
  Third Floor Demolition   07/31/00
A01-04.3
  Fourth Floor Demolition   07/31/00
A01-05.3
  Fifth Floor Demolition   07/31/00
A01-06.3
  Sixth Floor Demolition   07/31/00
A01-R1
  Roof Demolition   04/24/01
A02-00
  Reference Floor Plans   07/31/00
* A02-B1-P
  Enlarged Basement Floor Plan   05/04/01
* A02-B2-P
  Enlarged Basement Floor Plan   05/04/01
A02-GD
  Enlarged Ground Floor Plan   12/15/00
* A02-01A-P
  Enlarged First Floor Plan   05/04/01
* A02-01B-P
  Enlarged First Floor Plan   05/04/01
* A02-T1-P
  Enlarged Typical (2nd — 6th) Floor Plan   05/04/01
* A02-T2-P
  Enlarged Typical (2nd — 6th) Floor Plan   05/04/01
* A02-R1-P
  Enlarged Roof Plan   05/04/01
A02-R2.1
  Enlarged Roof Plan   07/31/00
A02-R3.2
  Enlarged Roof Plan   08/25/00
A04-B1
  Enlarged Basement Reflected Ceiling Plan   04/03/00
A04-B2
  Enlarged Basement Reflected Ceiling Plan   04/03/01
* A04-GD-P
  Enlarged Ground Floor Reflected Ceiling Plan   05/04/01
A04-01
  Enlarged First Floor Reflected Ceiling Plan   04/03/00
A04-02
  Enlarged 1st F1 Reflected Ceiling Plan   04/03/01
A04-T1
  Enlarged Typical (2nd — 6th) Reflected Ceiling Plan   04/03/01
A04-T2.1
  Enlarged Typical (2nd — 6th) Reflected Ceiling Plan   04/03/01
A05-01
  Enlarged First Floor Finish Plan   12/15/00
A05-1B
  First Floor Finish Plan   08/18/00
A08-01
  Enlarged Bathroom Elevations and Plans   04/03/01
A09-01
  41st Avenue & Bridge Plaza North
Elevations/Enlarged Typical Elevation   07/31/00
A09-02
  27th & 28th Street Elevations   07/31/00
A09-03
  Enlarged Typical Window Elevation   07/31/00
A09-04
  Mechanical Room Elevations   07/31/00
A10-01.1
  Fire Stair A/B — Sections/Plans   08/25/00
A10-02
  Fire Stair C — Sections/Plans   12/1500
A10-03
  Passenger Elevators Sections/Plans   12/15/00
A10-04
  Service Elevator Sections/Plans   07/31/00
A10-06
  Awning Detail Sections/Plan   08/18/00
A11-01
  Interior Elevations   12/15/00
A11-02
  Interior Elevations   08/18/00

* These drawings include a preliminary issue of changes requested by Met
Life/HLW.
They will not be implemented until Tishman determines cost and schedule impact.

- 1 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
May 4, 2001
ARCHITECTURAL — continued

          DRAWING NO.   DESCRIPTION   DATE
A11-03
  Interior Elevator Cab   08/18/00
A11-04
  Plan, Elevations, Sections of Security Desk   03/09/01
A12-01.2
  Partition Type   08/25/00
A12-02
  Floor To Floor Transition Details   07/31/00
A12-03.1
  Stair Details   08/25/00
A12-04
  Passenger Elevator Details   07/31/00
A12-05
  Ceiling Details   08/18/00
A12-06
  Roof Details   07/31/00
A12-07
  Door Head, Jamb and Sill Details   07/31/00
A12-08.1
  Roof Details   08/25/00
A12-09
  Feature Stair Details   12/15/00
R-01
  Roof Plan   05/12/00
R-02
  Roof Details   05/12/00
R-03
  Roof Details   05/12/00
 
       
STRUCTURAL
       
 
       
S-1
  General Notes   09/20/00
S-2A
  Typical Demolition Plan   01/23/01
S-3A
  Roof Demolition Plan   09/22/00
S-4
  Typical Framing Plan   07/31/00
S-5A
  Part Framing Plan   09/22/00
S-6
  Part Framing Plan   04/10/01
S-7A
  Roof Framing Plan   09/22/00
S-8
  Typical Details & Sections   01/08/01
S-9
  Sections   01/08/01
S-10
  Mechanical Equipment Room, Elevator Machine Room, and Bulkhead Framing Plan  
01/18/01
S-11
  Mech. Equip. Rm. Elevator Mach. Rm. & Bulkhead Framing Plan   04/12/01
S-12
  1st & Ground Floor Sections   04/12/01
S-13
  28th Street Con Edison Vault Plan & Sections   03/13/01
S-14
  Con Edison Vault Sections Details And General Notes   03/13/01
 
       
MECHANICAL
       
 
       
M-1
  Schedule Sheet #2   04/23/01
M-2
  Basement HVAC Plan South   04/23/01
M-3
  Basement HVAC Plan North   04/23/01
M-4
  1st Floor HVAC Plan South   04/23/01
M-5
  1ST Floor HVAC Plan North   04/23/01
M-6
  2nd Floor HVAC Plan South   04/23/01
M-7
  2nd Floor HVAC Plan North   04/23/01
M-8
  Typical Floor (3rd, 4th, 5th) HVAC Plan South   04/23/01
M-9
  Typical Floor (3rd, 4th, 5th) HVAC Plan North   04/23/01
M-10
  6th Floor HVAC Plan South   04/23/01
M-11
  6th Floor HVAC Plan North   04/23/01
M-12
  Roof HVAC Plan South   04/23/01

- 2 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK

      MECHANICAL — continued   May 4, 2001

          DRAWING NO.   DESCRIPTION   DATE
M-13
  Roof HVAC Plan North   04/23/01
M-14
  Mechanical Room Sections Sheet #1   03/09/01
M-15
  Air and Water Riser Diagram   04/23/01
M-16
  Water Flow Diagram   03/09/01
M-17
  Fuel Oil Flow Diagram   04/23/01
M-18
  Detail Sheet #1   08/29/00
M-19
  Detail Sheet #2   08/29/00
M-20
  Detail Sheet #3   08/29/00
M-21
  Schedule Sheet #1   04/23/01
M-22
  Schedule Sheet #2   03/09/01
M-23
  Schedule Sheet #3   03/09/01
 
       
ELECTRICAL
       
 
       
E-1
  Basement — South Lighting & Power Plan   04/03/01
E-2
  Basement — North Lighting & Power Plan   04/03/01
E-3
  First Floor — South Lighting & Power Plan   04/03/01
E-4
  First Floor — North Lighting & Power Plan   04/03/01
E-5
  Typical Floor — South Lighting & Power Plan   04/03/01
E-6
  Typical Floor — North Lighting & Power Plan   04/03/01
E-7
  Roof — South Lighting & Power Plan   04/03/01
E-8
  Roof — North Lighting & Power Plan   03/13/01
E-9
  Light and Power Riser   04/05/01
E-10
  Riser Diagrams   04/03/01
 
       
FIRE PROECTION
       
 
       
FP-001
  Fire Protection Cover Sheet and Schedule   10/24/00
FP-100
  Basement Floor Fire Protection Plan   03/09/01
FP-101
  First Floor Fire Protection Plan   08/29/00
FP-102
  2nd Floor Fire Protection Plan   03/09/01
FP-103
  3rd to 5th Floor Fire Protection Plan   03/09/01
FP-104
  6th Floor Fire Protection Plan   03/09/01
FP-105
  Roof Fire Protection Plan   07/30/00
FP-200
  Fire Protection Riser Diagram   07/30/00
 
       
PLUMBING
       
 
       
P-001
  Plumbing Cover Sheet   04/23/01
P-100
  Basement Floor Plumbing Plan   04/23/01
P-101
  First Floor Plumbing Plan   04/23/01
P-102
  2nd Floor Plumbing Plan   07/30/00
P-103
  3rd to 5th Floor Plumbing Plan   03/09/01
P-104
  6th Floor Plumbing Plan   03/09/01
P-105
  Roof Plumbing Plan   07/30/00
P-106
  Mechanical Room Plumbing Plan   07/30/00
P-107
  Toilet Details   04/23/01
P-200
  Sanitary & Water Riser Diagram   04/23/01
P-300
  Plumbing Equipment Schedule   03/09/01

- 3 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
May 4, 2001

          DRAWING NO.   DESCRIPTION   DATE
Civil
       
C-100
  List of Drawings and Notes   01/17/01
C-101
  Sidewalk Site/Grading Plan   01/17/01
C-102
  Profiles   01/17/01

- 4 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
SPECIFICATIONS
April 19, 2001
DIVISION 0 — BIDDING AND CONTRACT DOCUMENTS

          SPECIFICATION NO.   DESCRIPTION   DATE
00001
  Title Page   8/18/00
00003
  Table of Contents   8/18/00
00700
  General Conditions (2)   7/31/00
 
        DIVISION 1 — GENERAL REQUIREMENTS    
 
       
01100
  Summary (1) (2)   7/31/00
01030
  Alternates, Allowances and Unit Prices (2)   7/31/00
01035
  Modification Procedures (2)   7/31/00
01040
  Attic Stock (2)   7/31/00
01041
  Project Coordination (2)   7/31/00
01045
  Cutting and Patching (2)   7/31/00
01050
  Field Engineering (2)   7/31/00
01152
  Applications for Payment (2)   7/31/00
01200
  Project Meetings (2)   7/31/00
01315
  Construction Schedules (2)   7/31/00
01370
  Schedule of Values (2)   7/31/00
01400
  Quality Control & Testing (2)   7/31/00
01410
  Testing Laboratory Services (2)   7/31/00
01500
  Temporary Facilities (2)   7/31/00
01540
  Security (2)   7/31/00
01600
  Materials and Equipment (2)   7/31/00
01620
  Storage & Protection (2)   7/31/00
01630
  Product options & Substitutions (2)   7/31/00
01700
  Contract Closeout (2)   7/31/00
01710
  Cleaning (2)   7/31/00
01720
  Project Record Documents (2)   7/31/00
01730
  Operating and Maintenance Data (2)   7/31/00
01732
  Selective Demolition (2)   7/31/00
01740
  Warranties and Bonds (2)   7/31/00
 
       
DIVISION 2 — SITEWORK
       
 
       
02200
  Earth work   To Be Issued
02500
  Concrete Paving (2)   7/31/00
 
       
DIVISION 3 — CONCRETE
       
 
       
03320
  Lightweight Fill, Flashing Patching and Leveling Compound (2)   7/31/00
 
       
DIVISION 4 — MASONRY
       
 
       
04200
  Unit Masonry (2)   7/31/00

- 5 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
April 19, 2001
DIVISION 5 — METALS

          DRAWING NO.   DESCRIPTION   DATE
05400
  Cold Formed Metal Framing   7/31/00
05500
  Metal Fabrications   7/31/00
05510
  Metal Pan Steel Stairs   7/31/00
05585
  Metal and Glass Awning   8/18/00
05700
  Ornamental Metal   8/18/00
05800
  Convector Enclosures   7/31/00
 
        DIVISION 6 — WOOD AND PLASTICS    
 
       
06100
  Rough Carpentry   7/31/00
06400
  Architectural Woodwork   7/31/00
 
        PROJECT MANUAL FOR ROOF REMOVAL AND REPLACEMENT (BY CONSULTANT)
 
       
01010
  Summary of Work (2)   7/31/00
02020
  Demolition (2)   7/31/00
06600
  Carpentry (2)   7/31/00
07536
  Modified Bituminous Roofing (2)   7/31/00
07620
  Flashing and Sheet Metal (2)   7/31/00
 
        DIVISION 7 — THERMAL AND MOISTURE PROTECTION    
 
       
07100
  Traffic Bearing Waterproof Finish (2)   7/31/00
07110
  Capillary Waterproof for Elevator Pits   7/31/00
07200
  Building Insulation (2)   7/31/00
07250
  Sprayed Fireproofing (2)   7/31/00
07260
  Intumescent Fireproofing (2)   7/31/00
07410
  Metal Panel Siding (2)   7/31/00
07700
  Roof Specialties and Accessories (2)   7/31/00
07900
  Joint Sealants (2)   7/31/00
 
        DIVISION 8 — DOORS AND WINDOWS    
 
       
08110
  Hollow Metal Doors and Frames (2)   7/31/00
08330
  Rolling Steel Door (2)   7/31/00
08410
  Entrances and Glazed Frames   7/31/00
08450
  Tempered Glass Doors (2)   7/31/00
08470
  Revolving Doors and Frames   7/31/00
08700
  Finish Hardware (2)   7/31/00
08800
  Glass and Glazing (2)   8/18/00

- 6 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
April 19, 2001
DIVISION 9 — FINISHES

          DRAWING NO.   DESCRIPTION   DATE
09200
  Portland Cement Plaster Stucco   7/31/00
09234
  Marmorino Venetian Plaster   8/18/00
09250
  Gypsum Board Systems   7/31/00
09300
  Tile Work   8/18/00
09400
  Monolithic Thinset Terrazzo   8/18/00
09510
  Acoustical Ceilings   7/31/00
09630
  Interior Stonework   8/18/00
09665
  Sealed Concrete Topping Floor Finish   8/18/00
09680
  Carpeting   8/18/00
09900
  Painting and Finishing   8/18/00
 
        DIVISION 10 — SPECIALTIES    
 
       
10160
  Toilet Partitions   7/31/00
10200
  Louvers and Vents   7/31/00
10520
  Fire Extinguishers and Cabinets   7/31/00
10800
  Toilet Accessories   7/31/00
 
        DIVISION 11 — EQUIPMENT    
 
       
11160
  Loading Dock Equipment   7/31/00
11900
  Miscellaneous Equipment   6/30/00
 
        DIVISION 14 — CONVEYING SYSTEMS    
 
       
14200
  Elevators General   7/31/00
14210
  Traction Elevators   7/31/00
14250
  Elevator Cars   7/31/00
14260
  Hoistway Entrances   7/31/00
14275
  Elevator Cab Finishes (2)   7/31/00
14420
  Wheel Chair Lift   7/31/00
 
        MECHANICAL AND ELECTRICAL    
 
        DIVISION 15 — MECHANICAL    
 
       
15400
  Plumbing Specifications   6/30/00
15600
  HVAC   6/30/00
15700
  Fire Protection   6/30/00
15950
  Building Automation & Temperature Controls   6/30/00

- 7 -



--------------------------------------------------------------------------------



 



RIDER “B”
LIST OF DRAWINGS & SPECIFICATIONS
BRAUSE REALTY
LONG ISLAND CITY, NEW YORK
April 19, 2001
DIVISION 16 — ELECTRICAL

          DRAWING NO.   DESCRIPTION   DATE
16400
  Electrical   6/30/00
16500
  Lighting Fixtures (2)   6/30/00

- 8 -



--------------------------------------------------------------------------------



 



HEATING, VENTILATING AND AIR
CONDITIONING PERFORMANCE CRITERIA
The air conditioning system shall be capable of providing inside conditions of
not more than 75±2°F. dry bulb and 50% relative humidity provided the outside
conditions are not more than 95°F. dry bulb and 75°F. wet bulb.
The system shall be capable of delivering not less than 0.2 cfm of fresh air per
usable square foot, and of maintaining a minimum temperature of 70°F. dry bulb
when the outside temperature is 0°F. dry bulb.
All of the foregoing performance criteria are based upon an occupancy of not
more than one person per 100 square feet of usable floor area in the premises,
and upon a combined lighting and standard electrical load not to exceed 5.0
watts per square foot of usable floor area in the premises and solar and
transmission loads.
The air conditioning unit fan systems on each floor shall be capable of
delivering supply air at a temperature not greater than 56°F. at the duct
leaving the Mechanical Equipment Room wall at a static pressure of 1.0 inches
water column.
Noise levels due to the local floor air conditioning unit shall not exceed NC-42
(with acoustic ceilings installed) when measured within 10 feet from the
Mechanical Equipment Room wall.

 



--------------------------------------------------------------------------------



 



ELEVATOR PERFORMANCE SPECIFICATIONS

A.   SYSTEM PERFORMANCE

  1.   All Elevators

  a.   Contract Speed: Within 1% under any loading conditions; 350 fpm.     b.  
Leveling: Within 1/4 inch under all loading conditions.

  2.   Passenger Elevators

  a.   Floor-to-Floor Time: Measure from start of door closing at one floor to
3/4 open door, car level at the next floor; 9.0. seconds for typical floor
height of 12 ft.     b.   Vertical Acceleration and Deceleration: Maximum 4 ft.
per second squared. Maximum jerk; 8 ft. per second cubed.     c.   Horizontal
Acceleration: Measure a full elevator trip in both directions by a PMT recording
accelerometer. Limit peak acceleration in each plane to 18 milligees.

B.   DOOR PERFORMANCE

  1.   All Elevators

  a.   Door Opening: Doors to be 3/4 open when car is leveling with the floor.  
  b.   Door Opening Time: From start to open to fully open; passenger elevators,
1.5 seconds; service elevator, 3.0 seconds.     c.   Door Closing Time: From
start to close to fully closed; passenger elevators, 2.5 seconds; service
elevator, 5.3 seconds.     d.   Door Nudging Time: 25 seconds.     e.   Door
Closing Pressure: 30 lbs. maximum.

End Specifications

 



--------------------------------------------------------------------------------



 



Architecture, Design & Planning Worldwide Gensler
May 4, 2001
Mr. David Brause
Vice President
Brause Realty Inc.
52 Vanderbilt Avenue
New York, NY 10017

Re:   27-01 Bridge Plaza North
Long Island City. N.Y.

Dear David:
As per your request the following items reflect revisions that need to be made
to the construction documents, which are to be submitted by 5/18/01. We are
proceeding with that work, using the most recent construction documents. The
most recent dates are indicated for each of the documents for your reference.
Please be advised all items below are in response and refer to the comments
recently received from HLW on April 26th, and Advocate on May 2, 2001.

  1.   Sheet # A00.04

  a.   Plumbing Accessory Schedule

  •   Flush-Metal Partition #35-Beige for floor mounted toilet partitions     •
  III.W has agreed to use the floor mounted toilet partition as per Gensler’s
specifications.

  b.   Lighting Fixture Schedule (Base Building Design Standards — Lighting
prepared by JB&B dated May 4, 2001)

  •   Tishman to confirm the status of all orders to determine if the delivery
dates will affect the project schedule.     •   The owner will install requested
fixtures. Tishman must confirm the lighting order; it should not affect the
project schedule. Verify all delivery dates.     •   Gensler will change
approved fixture to Legion. Tishman to confirm ordering status and dates of
delivery. MetLife to pay any incremental cost.     •   The F4 fixture is as
specified and approved. The fixture requires (2) 26-watt lamps with 3000k as
required for shallow conditions.     •   Approved fixture ‘F5’. Fixture to have
while bold baffle.     •   Fixture F6 is not used.     •   HLW has agreed to
change the F7 to a track light fixture to match the adjacent lighting. Lenses
will be adjusted to accent the wall panels.

  c.   Ceilings

  •   CLG-3: Exposed ceiling with Benjamin Moore paint (P-l) AC-41     •  
CLG-4: Armstrong Ceiling Tile with silhouette grid system 24"x 24" — MetLife to
pay incremental cost.

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 2
   

  •   CLG-5: Ceilings Plus perforated aluminum panels w/1/4" round @ 1/2
straight centers/kryolite finish.

  d.   Carpet

  •   Patcraft: Flashback 02600-108
Color: Monterey Pop
Location: Passenger Elevator Cab

  e.   Ceramic Tiles

  •   CT-2: Toilet Room Walls
Color: A-02 Dark Aspen/Unglazed (2" x 2")     •   CT-3: Toilet Room Floors and
Base
Color: A-27 Sand/Unglazed (2" x 2")

  f.   Glass

  •   Manufacturer: Visions     •   Style #VP40.7.1     •   Metal M-3 is not
used

  g.   Paint

  •   P-1: Benjamin Moore — Color: AC-41 Acadia White/Finish: Eggshell
Location: Lobby     •   P-2: Benjamin Moore — Color: 2143-60 Moonlight
White/Finish: Semi-Gloss
Location: Doors and Frames for Restrooms     •   P-3: Benjamin Moore — Color:
AC-2 Berkshire Beige/Baked Enamel
Location: Elevator Doors and Frames (Elevator Lobby)     •   P-4: Scuffmaster
No: G2157174
Location: Elevator Lobby Ceiling in ground floor lobby     •   P-5: Not Used    
•   P-6: Amian Group/Color: Montavano K-1765
Location: East wall of lobby has been approved by HLW

  h.   Stone

  •   ST-1: Contact: Stone Source - Pewter
Location: Rear wall of lobby has been approved by HLW     •   ST-2:
Marble/Color: Bottocino Classico/ Finish: Polished
Location: Restroom Countertops has been approved by HLW     •   ST-3: Not used  
  •   ST-4: Granite/Contact: Stone Source has been approved by HLW

  i.   Terrazzo

  •   TR-1: Contact: D. Magnan & Co/#6293-E
Location: Lobby floor     •   TR-2: Contact: D. Magnan & Co/#4625-E
Location: Lobby border

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 3
   

  j.   Plastic Laminate

  •   PL-1: Manufacturer: Abet Laminati/ Campione Gratuito #1087/ Finish: Fiber
Location: Elevator Wall Panels     •   PL-2: Manufacturer: Nevamar/ Wrought Iron
#S-6-54T/ Finish: Textured
Location: Elevator Wall Panel Reveals     •   PL-3: Manufacturer: Nevamar/ Wild
Oats Matrix #6-6-ST/ Finish: Putty Textured
Location: Elevator Cab Ceiling     •   PL-4: Manufacturer: Nevamar/ Ochre
Tempera/ Finish: Textured TM-2-1T
Location: Desk Laminate     •   PL-5: Manufacturer: Wilsonart/ Satin brush
aluminum steel #6277
Location: Front and sides     •   PL-6 Handicap accessible panel. Color to match
stone counter

2. Sheet A00-05.1

  a.   Door Schedule

  •   “MP”- Metal Paint, “SS”- Stainless Steel, “AL”- Aluminum     •   Hardware
sets 1,2,3, & 8 have been changed to MetLife standard lockset Corbin Russwin MI
2000 Series with Lever LSA- Tishman to confirm ordering status and cost.

3. Sheet # A0-01 — First Floor Demolition

  •   Column A1.1 will remain throughout building as per structural drawings.

4. Sheet # A02-B1 — Enlarged Cellar Plan

  •   There will be two locations of fully recessed “ELKAY” drinking fountains
in the basement.     •   HLW has requested there shall be no steel framing for
the proposed Southeast Lobby, provided on the Cellar level. MetLife has agreed
to build a slab level with the existing first floor to increase ceiling height
in the basement at their expense.     •   The ceiling clearance beneath loading
dock area is restricted to 7'-4" from basement slab to underside of steel
fireproofing.

5. Sheet # A02-B2 — Enlarged Cellar Plan

  •   Fiber POE Room B-29 and AC Switchgear Room B-31A are removed.

6. Sheet A02-GD — Enlarged Ground Floor Plan

  •   HLW and Gensler to mutually agree on the location of the security desk in
the northwest corner of the lobby. HLW to review Gensler’s security desk
details.     •   The updated Ground Floor plan coordinates with the security
desk on sheet 11-04.     •   Ground floor elevation is at -7'-6"

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 4
   

  •   Room 102 is the lower existing lobby on the south/west corner and Room 143
is the proposed lobby on the south/east corner off Bridge Plaza. They will both
be removed from the drawings as per HLW request.     •   The final lobby
proposal is to remove the light box along the cast wall, which HLW has agreed
upon. Alternate light design by JB&B of west wall subject to HLW approval.     •
  MetLife has agreed to provide the new slab in the areas between columns AA0 to
B1 and 10 to K1.     •   MetLife has agreed to use the Gensler’s specified
wallcovering along the entire elevator lobby. Owner to specify artwork along
north elevator lobby wall and subject to approval by Metlife.

7. Sheet A02-01A — Enlarged First Floor

  •   The only proposed access is along Bridge Plaza North into the Main Lobby.
    •   Owner will be providing doors as per HLW’s sketch along the egress
corridor 142 and owner will reconfigure Garbage Room 137 as per HLW’s sketch
with two sets of double doors from the Garbage Room and an additional set of
doors leading into the Loading Dock. Tishman to confirm schedule and cost.     •
  There will be a 5" concrete pad at column 4D above elevation 0"-0"     •  
Corridor 124 and 113 will not be provided.     •   MetLife has requested that
owner shall install new curtain walls in retail spaces on the corners along 27th
and Bridge Plaza North and 28th and Bridge Plaza North, all at tenant’s expense.
Tishman to confirm cost and scheduling implications to indicated areas. Owner
agrees to use commercially reasonable efforts to complete the exterior work as
soon as reasonably practicable.

8. Sheet A02-01B — Enlarged First Floor

  •   No egress doors are currently provided along 28th St. MetLife has
requested that owner shall install new curtain walls (including one double door)
and ramp to coordinate with tenants requested change at proposed Cafeteria, all
at tenant’s expense. Tishman to confirm cost and scheduling implications. Owner
agrees to use commercially reasonable efforts to complete the exterior work as
soon as reasonably practicable.     •   Corridor 131 will be removed.

9. Sheet A02-T1 — Enlarged Typical Floor

  •   New purge shafts will be provided as shown on the attached floor plans.  
  •   The core wall between columns G4 & G5 will align with the bathroom walls.

10. Sheet # A02-T2 — Enlarged Typical Floor

  •   HLW has agreed on the three locations of fully recessed drinking fountains
as shown on the attached floor plans. Two of the drinking fountain shall be
double handicap accessible.     •   Remove Key Note 1.

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 5
   

11. Sheet # A04-GD — Ground Floor Ceiling

  •   Plan has been revised to current configuration of elevator lobby

12. Sheet # A04-01 — Ground Floor Ceiling

  •   Plan has been revised to current configuration of elevator lobby

13. Sheet # A04-02 — Plan

  •   Corridor 105, Corridor 115, Corridor 125 has been removed     •   F4A
fixtures were wall washers along Corridor 107 which was removed from Gensler’s
scope of work. HLW is to coordinate with their engineer and specify the Osram
Sylvania fixtures requested.     •   The fluorescent uplight at the top on the
aluminum wall panel is Legion: 1520-2T8-XEBO/DIM (See attached specifications)  
  •   The indirect florescent light fixture above the ceiling shall be used as
emergency lighting as per JB&B’s approval.

14. Sheet # A05-01 — Ground Floor Finish Plan

  •   Plan has been revised to current finish schedule to be submitted on
May 18, 2001.     •   The lower ground floor Elevator Lobby 106 was renamed to
Elevator Lobby G06. The proposed wall for room G06 is Maharam/394001
Whirlwind/007 Granitine to match adjacent elevator walls has been approved by
HLW.     •   The finishes for Elevator Lobby 106 will be in HLW’s scope of work.
    •   Key Note 1 has been removed, Note 2 will be revised as per HLW’s paint
specification (still pending), Note 3 will be revised as per Gensler’s
specification, Note 4 has been revised to baked enamel #35.

15. Sheet # A08-01 — Enlarged Bathroom

  •   American Olean ceramic tile A-27 Sand unglazed is specified for the
Elevations & Plans floor finish.     •   Counter material is specified as a
polished marble Bottocino Classico     •   Sketch CSK-22A will be provided on
the detail sheet.

16. Sheet # A09-01 — 41st Ave. & Bridge

  •   Will comply to window types ‘L’ and ‘N’ with no egress door provided.    
•   Elevations: Gensler to design curtain wall system on retail spaces along the
corners of 27th and Bridge Plaza North and 28th and Bridge Plaza North to match
adjacent cast iron spandrel at Metlife expense. Owner agrees to use commercially
reasonable efforts to complete the exterior work as soon as reasonably
practicable.

17. Sheet # A09-02 — 27th & 28th Street

  •   Gensler to design curtain wall system to match adjacent cast iron spandrel
Elevations

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 6
   

  •   At Metlife expense, Owner agrees to use commercially reasonable efforts to
complete the exterior work as soon as reasonably practicable.     •   Note 6 to
remain. New proposed windows shall match existing bronze 5 bay window system
along 27th Street.

18. Sheet # A10-02 — Fire Stair C

  •   Section #7 of Stair ‘C’ will be updated to reflect the 5" high concrete
pad on the first floor.

19. Sheet #A11-01 — Interior Elevations

  •   Metal wall panels will be changed from M-3 to M-1. All interior elevations
has been revised, see updated drawings.

20. Sheet # A11-02 Interior Elevations

  •   All corridors will be eliminated from Gensler’s construction documents and
be in HLW’s scope of work.

21. Sheet #A11-03 — Interior Elevator Cabs

  •   All interior elevations and finishes have been revised and approved by
owner and HLW.

22. Sheet # A11- 04 — Security Desk

  •   Lobby and security desk drawings will reflect updated changes as per
drawing A02-GD-P dated 5/4/01, subject to HLW’s review and approval

23. Sheet # A12-03.1 — Stair Details

  •   All details have been updates as per NYC code requirements.     •  
Details #8 has been omitted as per new lobby design.

24. Sheet #A 12-04 — Passenger Elev. Details

  •   Passenger Elevator doors shall be baked enamel Beige # 35 as per the
updated drawings.

25. Sheet # A12-05 — Passenger Elev. Details

  •   All details will be updated as per Ceiling Plus specifications in lobby
area.     •   Omit details #10 and #11 all details shall be updated as per
revised ceiling plans.

26. Sheet # A12-09 — Details

  •   Detail 01 has been revised and will reflect on the next set of
construction documents. Details 02, 04,05 have been removed.     •   Metal panel
walls will be Kryolite Aluminum.

 



--------------------------------------------------------------------------------



 



      Mr. David Brause   Gensler Brause Realty, Inc.     May 4, 2001     Page 7
   

If you have any questions, please call.
Sincerely,

     
/s/ Jacob Bousso, AIA
 
Jacob Bousso, AIA
    
Senior Associate
   

cc:      Gensler Project Team

 



--------------------------------------------------------------------------------



 



Exhibit E
Not Used

 



--------------------------------------------------------------------------------



 



Exhibit F
Title Matters
None

 



--------------------------------------------------------------------------------



 



Exhibit G
Owner’s Work Schedule
1. Refurbishment of all core bathrooms servicing the Premises in accordance with
Owner’s Plans and in compliance with all Requirements (including the provisions
of the Americans with Disabilities Act of 1992), including new fixtures, tiling,
mirrors, hardware, partitions, ceiling, lighting and equipment. Tenant has
approved the finishes for the bathrooms based on the plans and finishes provided
to Tenant to date.
     Initial Premises: August 1, 2001 (except with respect to the cellar
bathrooms which shall be substantially completed by August 15, 2001)
     Balance Space: August 1, 2001
2. Installation of complete vertical sprinkler infrastructure, including
combination standpipe/sprinkler risers, pumps and valve connections at the core
on each floor of the Premises (as shown on Owner’s Plans) which is ready for
Tenant main sprinkler loop, branch piping and sprinkler head installation.
     Initial Premises: June 1, 2001
     Balance Space: June 1, 2001 (Owner will provide temporary sprinkler loops
between 2 firestairs and the elevator lobby on each floor in the Balance Space
if Tenant’s sprinklers are not in place by the date Tenant is prepared to file a
temporary certificate of occupancy for the Initial Premises.) In connection
therewith (and subject to Section 5.7 hereof), Landlord shall, at Tenant’s
expense, hire a fire watch.
Notwithstanding the foregoing, the sprinkler system will not be operational
until August 15, 2001.
3. Fireproofing of any exposed structural steel currently in place or installed
by Owner.
     Initial Premises: July 1, 2001
     Balance Space: September 1, 2001
     Any steel which is subsequently installed will be fireproofed within
2 weeks thereof.
4. Demolition of all existing improvements from slab to slab in accordance with
Owner’s Plans (including leveling any portions of the floors where turntable
pits are located and preparing these areas to receive new floor finishes),
demolition and removal of the existing service elevator, all radiators, and all
horizontal and vertical piping, including associated risers and

 



--------------------------------------------------------------------------------



 



Cellar Plan for Exhibit G
(FULLPAGE) [y04086y0408603.gif]

 



--------------------------------------------------------------------------------



 



Exhibit H
Construction Arbitration Arbitrators
Vince Vetrano
Sal Italiano
Gerry Carty Taylor
Strubinger
 

*   All can be reached through the American Arbitration Association

-8-



--------------------------------------------------------------------------------



 



Exhibit I
Multi-tenant Lease Provisions
1. Real Estate Taxes. Tenant shall pay to Owner Tenant’s proportionate share of
all Real Estate Taxes in excess of Real Estate Taxes for a base year (which
shall be the first calendar year of the renewal term). Owner, not Tenant, shall
have the first right to contest Real Estate Taxes.
2. Taking. Tenant shall not share in any award and the other Taking provisions
shall be modified to take into account that Tenant is not the tenant of the
entire Building.
3. Services. Owner shall be responsible for and control Building security, the
elevators, the common areas and any other services typically provided by owners
of similar buildings in Long Island City, New York (but not cleaning, electric
or other separately metered services). Tenant shall reimburse Owner for Tenant’s
proportionate share of the costs incurred by Owner in connection therewith,
including a reasonable management fee in excess of costs incurred by Owner
during a base year (which shall be the first calendar year of the renewal term).
4. Access. Owner shall have the right to (a) place (and have access to)
concealed ducts, pipes, and conduits through the Premises and (b) alter the
Building, and change the arrangement or location of entrances, corridors,
doorways, elevators, stairs, toilets, or other public portions of the Building.
5. Miscellaneous. Other provisions normally found in leases in multi-tenanted
buildings, not inconsistent with this Lease.
6. Arbitration. Any dispute with respect to this Exhibit shall be resolved by
General Arbitration.

 



--------------------------------------------------------------------------------



 



Rev. #2 Dated 4/26/01
Exhibit J
Tenants Initial Work Contractors and Subcontractors
METLIFE-Project Autumn
Bridge Plaza Tech Centre
Floors 2nd thru 6th
Long Island City, N.Y.

     
REF: E\ PROJECTS\ CGC\012431\ BID PACKAGE \ BIDLIST
  TENANT FIT-OUT
 
  GENERAL CONSTRUCTION PACKAGE
 
   
     SUBCONTRACTOR BID LIST
   
 
   
02220 — DEMOLITION
  09300 — CERAMIC / STONE
 
   
CASALINO (WMBE)
  ERATH
FORTUNE
  JANTILE
GENERAL
  PORT MORRIS
PATRIOT
  MARCELLO
LIBERTY
   
 
   
03300/04200 — CONCRETE / MASONRY
  09680 — FLOORING (INSTALLATION ONLY)
 
   
EUROTECH (WMBE)
  RESOURCE
COMMODORE
  SHERLAND & FARRINGTON
CIROCCO OZZIMO
  SOUNDTONE
 
  INTEGRITY FLOORING
 
   
05100 — STEEL
  09840 — FABRIC PANELS
 
   
BURGESS
  DFB
EMPIRE
  REGIONAL WALL
KOENIG
  STRECTHWALL
UNITED IRON
  MODERNFOLD
ADF
   
 
   
06400 — MILLWORK
  09900 — PAINTING
 
   
NORDIC
  ANTOVEL
NJ MICA
  COSMOPOLITAN
NJS
  HUDSON SHATZ
GALE (WMBE)
  L & L PAINTING
EMCO
  MID-MANHATTAN
SOMMERVILLE (WMBE)
  ENVIROCHROME
 
  MORSTAR (WMBE)
 
  PRESTIGE (WMBE)
 
   
07110 — ROOFING
  10270 — ACCESS FLOORING
 
   
U.S.G
  ARI
EAGLE-ONE
  HI-TECH
NATIONAL
  RAISED COMPUTER
NY YORK ROOFING
   
 
   
08100/08700 — HM / HARDWARE
  10615 — DEMOUNTABLE PARTITIONS
 
   
ACME
  ACME WALLS
AAA
  Kl
DCI METRO
  CLESTRA HAUSERMANN
WEINSTEIN
   

Metlife LIC - Project Autumn // Subcontractor Bid List // Page 1

 



--------------------------------------------------------------------------------



 



Rev. #2 Dated 4/26/01
METLIFE-Project Autumn
Bridge Plaza Tech Centre
Floors 2nd thru 6th
Long Island City, N.Y.

     
REF: E \ PROJECTS \ CGC \ 012431 \ BID PACKAGE \ BIDLIST
  TENANT FIT-OUT
 
  GENERAL CONSTRUCTION PACKAGE
 
   
     SUBCONTRACTOR BID LIST
   
 
   
08400 — ARCH’L METAL/GLASS
  10000 — SPECIALTIES
 
   
A-VAL
  GRINGER
JONATHAN GLASS
  JENTEEN (WMBE)
JDG
  RAVEN
MELTO
  ROYAL ROSE
COORDINTATED METAL
   
 
   
08500 — WINDOWS
  10400 — SIGNAGE
 
   
AIRMASTER
  COUNTY NEON
 
  EAGLE MASTER SIGN
 
  GDS
 
  PRECISION SIGNS
 
   
09250/09500 — DRYWALL / ACOUSTIC
  12490 — WINDOW TREATMENT
 
   
CORD            US INTERIORS
  DFB
COMMODORE
  INTERNATIONAL
EUROTECH (WMBE)
  LVC
ESS/VEE
  CITY VIEW
GLENN
  SOLAR WINDOW TINT
JACOBSON
   
S&H
   
TECHNO
   
 
   
15100 — PLUMBING
  14200/14300 — ELEVATOR/ESCALATOR
 
   
ASHLAND
  DOVER
BRESLAW
  SCHINDLER
LAB
  KONE
PACE
  OTIS
PAR
  GARDEN CITY
 
   
15300 — SPRINKLER
  16100 — ELECTRICAL
 
   
ABCO
  C&D                            EGG (WMBE)
BELROSE
  KLEINKNECHT       GMA (WMBE)
NATIONAL
  UNITY
SIRINA (WMBE)
  PEM
TRIANGLE
  P.E. STONE
 
  R.B. SAMUELS
 
  FOREST

Metlife LIC - Project Autumn // Subcontractor Bid List // Page 2

 



--------------------------------------------------------------------------------



 



Rev. #2 Dated 4/26/01
METLIFE-Project Autumn
Bridge Plaza Tech Centre
Floors 2nd thru 6th
Long Island City, N.Y.

     
REF: E \ PROJECTS\ CGC \ 01243\ BID PACKAGE \ BIDLIST
  TENANT FIT-OUT
 
  GENERAL CONSTRUCTION PACKAGE
 
   
SUBCONTRACTOR BID LIST
   
 
   
15700 — HVAC
  16260 — UPS/PDU
 
   
BP AIR
  DATA TEC — POWERWARE
PENGUIN
  NJ STILLWELL HANSON — (LIEBERT)
PJ
  MGE
SOUND
   
REACT
   
HARBOUR
   
 
   
15800 — SHEETMETAL
  16500 — LIGHT FIXTURES
 
   
AABCO            HERITAGE
  JDC
CONTRACTORS
  SHELTON
OMC
  R/L
SPEED
   
 
   
15500 — EQUIPMENT(COMPUTER AC-UNITS)
  01546 — EXTERIOR HOIST
 
   
GILBAR — (DATA AIR)
  ATLANTIC
NJ STILLWELL HANSON — (LIEBERT)
  REGIONAL
MW EQUIPMENT — (AIRFLOW)
  UNITED HOISTING
 
   
16700 -TELECOM/DATA
   
 
   
IP BLUE
   
ADCOM
   
FOREST DATA COM
   
LINEAR
   

Metlife LIC - Project Autumn // Subcontractor Bid List // Page 3

 



--------------------------------------------------------------------------------



 



Exhibit K
Land For Parking
(FULL PAGE GRAPHICS) [y04086y0408604.gif]

 



--------------------------------------------------------------------------------



 



Exhibit L — Mortgage
     
 
Subordination, Nondisturbance and Attornment Agreement
 
                    Lender
Metropolitan Life Insurance Company
                     Tenant
and
Brause Plaza LLC
                     Owner

         
 
  Section:     3
 
  Block:    416
 
  Lot:    [part of] 10
 
  City:    New York
 
  County:    Queens
 
  State:    New York
 
  Premises:    27-01 Bridge Plaza North
 
       Long Island City, New York 11101
 
       
 
  Date:                                            , 2001

     
 
Record and return by mail to:
Kronish, Lieb, Weiner & Hellman LLP
1114 Avenue of the Americas
New York, New York 10036-7798
Attention: Mark Lipschutz, Esq.

 



--------------------------------------------------------------------------------



 



Subordination, Nondisturbance and Attornment Agreement
     This Subordination, Nondisturbance and Attornment Agreement dated
                    , 2001 among                                         , a
                                        (“Lender”), Metropolitan Life Insurance
Company, a New York corporation (“Tenant”), and Brause Plaza LLC, a New York
limited liability company (“Owner”).
Recitals
     A. Owner is the owner of the property commonly known as 27-01 Bridge Plaza
North, Long Island City, New York, more particularly described in Exhibit A
attached to this Agreement (the “Property”).
     B. Lender has agreed to make a loan to Owner in the principal amount of
$                                        (the “Loan”), to be evidenced by a
promissory note (the “Note”) and secured by a first priority mortgage on the
Property (the “Mortgage”). Owner’s interest in the Lease shall be assigned to
Lender as additional security for the Loan. The Note, the Mortgage, and all
other documents and instruments that evidence or secure the Loan, and all
amendments, supplements, renewals, replacements, consolidations, extensions and
advances or readvances shall be collectively referred in this Agreement as the
“Loan Documents”.
     C. Owner and Tenant entered into a lease dated
                                        , 2001 (the “Lease”), under which Owner
leased to Tenant [a portion of] the Property (the “Premises”).
     D. Tenant desires that Tenant’s possession of the Premises under the Lease
not be disturbed if Lender exercises Lender’s rights under the Loan Documents.
Lender is willing to agree, subject to and upon the provisions of this
Agreement.
     Accordingly, in consideration of the mutual agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce Lender to
make the Loan, Lender, Owner and Tenant agree as follows:
     1. Subordination. (a) The Loan Documents shall be and remain at all times a
lien on the Property prior to the Lease, the leasehold estate created by the
Lease, and all rights of Tenant under the Lease. The Lease, the leasehold estate
created by the Lease and all rights of Tenant under the Lease, including,
without limitation, any purchase options, rights of first refusal, and rights of
first offer, shall be and remain at all times subject and subordinate to the
Loan Documents, except that any insurance proceeds or condemnation awards shall
be applied as provided in the Lease.

 



--------------------------------------------------------------------------------



 



          (b) In making disbursements under the Loan Documents, Lender has no
obligation or duty to, nor has Lender represented that it shall, see to the
application of such proceeds by the person or persons to whom they are disbursed
by Lender, and any application or use of such proceeds for purposes other than
those provided for in the Loan Documents shall not defeat the subordination made
in this Agreement, in whole or in part.
     2. Nondisturbance. So long as Tenant is not in default under the Lease
(beyond any period given Tenant by the Lease to cure such default) or under this
Agreement:
          (a) Tenant shall not be named or joined in any foreclosure, sale or
other proceeding to enforce the Loan Documents unless the joinder is required by
law in order to perfect such foreclosure, sale or other proceeding.
          (b) The enforcement of the Loan Documents shall not terminate the
Lease or disturb Tenant in the possession and use of the Premises.
          (c) The leasehold estate granted by the Lease shall not be affected in
any manner by any transfer of Owner’s interest in the Property by foreclosure,
sale or other action or proceeding for the enforcement of the Loan Documents or
by deed in lieu thereof (a “Transfer”) or by any other proceeding instituted or
action taken under or in connection with the Loan Documents, or by Lender’s
taking possession of the Property or the Premises in accordance with any
provision of the Loan Documents.
     3. Attornment. If any Transfer occurs, Tenant does hereby attorn to any
transferee, including Lender, of the interest of Owner as a result of any
Transfer, and its successors and assigns (collectively, “Successor”), as the
landlord under the Lease, and Tenant shall be bound to Successor under all of
the terms, covenants, conditions and provisions of the Lease for the balance of
the Lease term, all with the same force and effect as if Successor had been the
original owner under the Lease. This attornment shall be effective and
self-operative without the execution of any further instruments upon Successor’s
succeeding to the interest of the owner under the Lease. Notwithstanding the
foregoing, Successor shall not be:
          (a) Liable for any act, omission or default of any prior owner
(including the then defaulting Owner) unless such act, omission or default
continues as a default under the Lease after Tenant’s attornment, but in no
event shall there be any liability to complete Owner’s Work or Owner’s Addition
Work, although Tenant shall have Tenant’s other rights and remedies with respect
to the failure of Owner to complete Owner’s Work or Owner’s Addition Work.
          (b) Liable for any damage or other relief attributable to any breach
of any representation or warranty contained in the Lease by Owner or any prior
owner under the Lease;
          (c) Subject to any offsets or defenses which Tenant might have against
Owner or any prior owner (except as expressly provided in the Lease):

-2-



--------------------------------------------------------------------------------



 



          (d) Bound by any prepayment of rent or additional rent which Tenant
might have paid for more than the current month to Owner or any prior landlord;
          (e) Bound by any amendment of the Lease or by any waiver or
forbearance on the part of Owner or any prior owner made or given without the
written consent of Lender,
          (f) Bound to make any payment to Tenant or to perform any construction
requirements under in the Lease (but if (i) the allowances expressly provided in
the Lease shall not be paid to Tenant or (ii) Tenant shall exercise Tenant’s
rights to undertake such construction, Tenant shall have the right of offset
expressly provided in the Lease); or
          (g) Liable to Tenant in any event for any cause whatsoever for damages
or claims in excess of Successor’s interest in the Property, it being expressly
agreed that Successor’s liability under the Lease shall be nonrecourse and that
Tenant’s sole remedy in the event it obtains a judgment against Successor for
its default under the Lease shall be to foreclose such judgment against
Successor’s interest in the Property and not to proceed against any other assets
of Successor.
     4. Default by Owner. (a) If Owner shall default under the Loan Documents,
Owner directs Tenant to, and Tenant agrees to, recognize the assignment of rents
made by Owner to Lender in the Loan Documents, and to pay to Lender as assignee
all rents due under the Lease, commencing upon Tenant’s receipt of written
notice from Lender that Owner is in default under the Loan Documents. Owner
hereby authorizes Tenant to accept that direction from Lender and waives all
claims against Tenant for any sums so paid at Lender’s direction. Such payments
of rent by Tenant to Lender by reason of that assignment and of Owner’s default
shall continue until the first to occur of the following:
               (i) No further rent is due or payable under the Lease;
               (ii) Lender gives Tenant notice that the default of Owner under
the Loan Documents has been cured and instructs Tenant that the rents shall
thereafter be payable to Owner; or
               (iii) A Transfer occurs and Successor gives Tenant notice of the
Transfer. The Successor shall thereupon succeed to the interest of Owner as
owner under the Lease, after which time the rents and other benefits of Owner
under the Lease shall be payable to Successor.
          (b) If Owner shall default under the Loan Documents, Lender shall
deliver to Tenant, in the manner set forth in this Agreement, simultaneously
with the delivery to Owner, a copy of any notice of that default which Lender is
required to give to Owner under the Loan Documents. Tenant shall have the same
period of time (that is, Owner’s time period and Tenant’s time period shall run
concurrently) as Owner has under the Loan Documents to cure the

-3-



--------------------------------------------------------------------------------



 



default (but Tenant shall have no obligation to cure the default) and Lender
shall accept Tenant’s cure.
     5. Limitation on Lender’s Performance. Nothing in this Agreement shall be
deemed or construed to be an agreement by Lender to perform any obligation of
Owner as owner under the Lease unless and until Lender obtains title to the
Property as Successor or obtains possession of the Property under the terms of
the Loan Documents.
     6. Notices of Default. Tenant shall give Lender, concurrently with giving
any notice to Owner, a copy of any notice given by Tenant to Owner under the
Lease, in the manner set forth below, and no such notice given by Tenant to
Owner which is not concurrently given to Lender shall be valid or effective
against Lender for any purpose.
     7. Lender’s Right to Cure. Tenant shall not exercise any right granted
Tenant under the Lease, or which it might otherwise have under applicable law,
to terminate the Lease because of a default of Owner under the Lease or the
occurrence of any other event, without first giving Lender prior written notice
of its intent to terminate, which notice shall include a statement of the
default or event on which such intent to terminate is based. Thereafter, Tenant
shall take no action to terminate the Lease if Lender: (a) within 30 days
following the end of the period to which Owner is entitled to cure the default
cures such default or event if the same can be cured by the payment of money; or
(b) diligently commences action to obtain possession of the Premises (including
possession by receiver) and to cure such default or event in the case of a
default or event which cannot be cured by Lender without Lender having obtained
possession. Nothing in this Agreement shall, however, be construed as a promise
or undertaking by Lender to cure any default on the part of Owner under the
Lease.
     8. Right to Enter. For the purpose of facilitating Lender’s rights
hereunder, Lender shall have, and for such purpose is hereby granted by Tenant
and Owner, the right to enter upon the Property (including, without limitation,
the Premises) for the purpose of effecting any cure provided for herein.
     9. Tenant’s Covenants. Tenant shall not (without Lender’s prior written
consent):
               (a) Pay any rent or additional rent more than one month in
advance to any owner under the Lease (including Owner); or
               (b) Terminate or surrender the Lease, except as expressly
provided in the Lease (subject, however, to the provisions of this Agreement);
or
               (c) Enter into any amendment or other agreement relating to the
Lease.

-4-



--------------------------------------------------------------------------------



 



     10. Tenant’s Waiver of Option Rights. In the event of a Transfer, Tenant
specifically waives any right, whether granted in the Lease or otherwise, to
exercise any option which remains unexercised at the time of the Transfer, to:
          (a) Purchase any interest in Successor; or
          (b) Expand the Premises.
     11. No Merger. Owner, Tenant and Lender agree that unless Lender otherwise
consents in writing, Owner’s estate in and to the Property and the leasehold
estate created by the Lease shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Owner or in Tenant
or in any third party by purchase, assignment or otherwise.
     12. Notice of Mortgage. If the Lease entitles Tenant to notice of any
mortgage, this Agreement shall constitute such notice to Tenant with respect to
the Loan Documents. Lender shall be deemed a Senior Interest Holder and an
Institutional Lender for purposes of the Lease.
     13. Notices. All notices under this Agreement shall be in writing and shall
be given by personal delivery, overnight receipted courier, or by registered or
certified United States mail, postage prepaid, sent to the party at its address
appearing below. Notices shall be effective upon receipt or when proper delivery
is refused. Addresses for notices may be changed by any party by notice to all
other parties given in accordance with this Section.

         
 
  To Lender:    
 
       
 
  With a copy to:    
 
       
 
  To Owner:    Brause Realty Inc.
 
       52 Vanderbilt Avenue
 
       New York, New York 10017-3888
 
       
 
  With a copy to:    Morgan, Lewis & Bockius LLP
 
       101 Park Avenue
 
       New York. New York 10178-0060
 
       Attention: Mitchell N. Baron, Esq.

-5-



--------------------------------------------------------------------------------



 



         
 
  To Tenant:     Metropolitan Life Insurance Company
 
       One Madison Avenue
 
       New York, New York 10010
 
       Attention: Vice President, Facilities and Services
 
       
 
  With a copy to:   Tenant, Attention: Law Department Chief Counsel, REI
 
       and
 
       Kronish, Lieb, Weiner & Hellman LLP
 
       1114 Avenue of the Americas
 
       New York, NY 10036-7798
 
       Attention: Mark Lipschutz, Esq.

     14. No Further Subordination. Except in connection with a transfer of
Owner’s interest in the Premises to, and the leasing-back of the Premises by
Owner from, an Agency (as defined in the Lease) in connection with Incentives
(as defined in the Lease), Owner and Tenant agree with Lender that there shall
be no further subordination of the interest of Tenant under the Lease to any
lender or to any other party without first obtaining the prior written consent
of Lender, which consent Lender may withhold, grant or condition in its sole
discretion. Any attempt to effect a further subordination of Tenant’s interest
under the Lease without first obtaining the prior written consent of Lender
shall be null and void.
     15. Integration. This Agreement integrates all of the terms and conditions
of the parties’ agreement regarding the subordination of the Lease, the
leasehold estate created by the Lease, and all rights of Tenant under the Lease,
to the lien of the Loan Documents. This Agreement supersedes and cancels all
oral negotiations and prior and other writings other than the Lease with respect
to such subordination. If there is any conflict between the terms, covenants,
conditions and provisions of this Agreement and those of the Lease, the terms,
covenants, conditions and provisions of this Agreement shall prevail. This
Agreement may not be modified orally or in any other manner than by an agreement
in writing signed by the parties hereto or their respective successors in
interest. Upon full payment of the Loan, Lender shall execute and deliver to
Tenant upon request a release of this instrument (in recordable form, if this
Agreement has been recorded).
     16. Attorney’s Fees. If any lawsuit or arbitration is commenced which
arises out of or relates to this Agreement, the prevailing party shall be
entitled to recover from each other party such sums as the court or arbitrator
may adjudge to be reasonable attorneys’ fees in the lawsuit or arbitration,
including the allocated costs for services of in-house counsel, in addition to
costs and expenses otherwise allowed by law.
     17. Governing Law. This Agreement shall be governed by the law of the State
of New York, without regard to the choice of law rules of that State.

-6-



--------------------------------------------------------------------------------



 



     18. Binding Effect. This Agreement shall insure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.
     IN WITNESS WHEREOF, Owner, Tenant and Lender have caused this Agreement to
be duly executed as of the date set forth above.

                  Lender    
 
           
 
  By:

 
 
     
 
        Print Name:            Title:       
 
                Tenant    
 
                Metropolitan Life Insurance Company    
 
           
 
  By:

 
 
                Print Name:           Title:       
 
                Owner    
 
                Brause Plaza LLC    
 
           
 
  By:

 
 
                Print Name:  Louis Brause         Title: Member    

[ADD NOTARIAL ACKNOWLEDGMENTS]

-7-



--------------------------------------------------------------------------------



 



Exhibit A

-8-



--------------------------------------------------------------------------------



 



Exhibit L — Superior Lease
     
 
Subordination, Nondisturbance and Attornment Agreement
 
                      Owner
Brause Plaza LLC
                    Sublandlord
and
Metropolitan Life Insurance Company
                    Subtenant

         
 
  Section:     3
 
  Block:    416
 
  Lot:    [part of] 10
 
  City:    New York
 
  County:    Queens
 
  State:    New York
 
  Premises:    27-01 Bridge Plaza North
 
       Long Island City, New York 11101
 
       
 
  Date:                                              , 2001

     
 
Record and return by mail to:
Kronish. Lieb. Weiner & Hellman LLP
1114 Avenue of the Americas
New York. New York 10036
Attention: Mark Lipschutz. Esq.

 



--------------------------------------------------------------------------------



 



Subordination, Nondisturbance and Attornment Agreement

         This Subordination, Nondisturbance and Attornment Agreement dated     
                , among                                            , a
                                  (“Owner”), Brause Plaza LLC, a New York
limited liability company (“Sublandlord”), and Metropolitan Life Insurance
Company, a New York corporation (“Subtenant”).

Recitals
     A. Owner is the owner of the property commonly known as 27-01 Bridge Plaza
North, Long Island City, New York, more particularly described in Exhibit A
attached to this Agreement (the “Property”).
     B. Owner and Sublandlord entered into a lease
dated                                         (together with all amendments,
supplements, renewals, replacements and extensions, the “Lease”), under which
Owner leased to Sublandlord the Property.
     C. Sublandlord and Subtenant entered in a sublease dated                   
                        , 2001 (the “Sublease”), under which Tenant subleased to
Subtenant the Property.
     D. Subtenant desires that Subtenant’s possession of the Property under the
Sublease not be disturbed if Owner exercises Owner’s rights under the Lease.
Owner is willing to agree, subject to and upon the provisions of this Agreement.
     Accordingly, in consideration of the mutual agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner, Tenant and Subtenant agree
as follows:
     1. Subordination. The Lease shall be and remain at all times a lien on the
Property prior to the Sublease, the leasehold estate created by the Sublease,
and all rights of Subtenant under the Sublease. The Sublease, the leasehold
estate created by the Sublease and all rights of Subtenant under the Sublease,
including, without limitation, any purchase options, rights of first refusal,
and rights of first offer, shall be and remain at all times subject and
subordinate to the Lease. Notwithstanding the foregoing, any insurance proceeds
or condemnation awards shall be applied as provided in the Sublease.
     2. Nondisturbance. So long as Subtenant is not in default under the
Sublease (beyond any period given Subtenant by the Sublease to cure such
default) or under this Agreement, if there occurs a termination of the Lease as
the result of a default by Tenant or by reason of any other occurrence (a
“Termination”). Owner shall recognize Subtenant as the direct tenant of Owner
under the then executory terms and conditions of the Sublease.

 



--------------------------------------------------------------------------------



 



     3. Attornment. If a Termination occurs, Subtenant does hereby attorn to
Owner as the sublandlord under the Sublease, and Subtenant shall be bound to
Owner under all of the terms, covenants, conditions and provisions of the
Sublease for the balance of the Sublease term, all with the same force and
effect as if Owner had been the original sublandlord under the Sublease. This
attornment shall be effective and self-operative without the execution of any
further instruments upon Owner’s succeeding to the interest of the sublandlord
under the Sublease. Notwithstanding the foregoing, Owner shall not be:
          (a) Liable for any act, omission or default of any prior sublandlord
(including the then defaulting Sublandlord) unless such act, omission or default
under the Sublease continues as a default under the Sublease after Subtenant’s
attornment, but in no event shall there be any liability to complete any
Sublandlord’s work, although Subtenant shall have Subtenant’s other rights and
remedies with respect to the failure of Sublandlord to complete Sublandlord’s
work.
          (b) Liable for any damage or other relief attributable to any breach
of any representation or warranty contained in the Sublease by Sublandlord or
any prior sublandlord under the Sublease;
          (c) Subject to any offsets or defenses which Subtenant might have
against Sublandlord or any prior sublandlord (except as expressly provided in
the Sublease):
          (d) Bound by any prepayment of rent or additional rent which Subtenant
might have paid for more than the current month to Sublandlord or any prior
sublandlord;
          (e) Bound by any amendment of the Sublease or by any waiver or
forbearance on the part of Sublandlord or any prior sublandlord made or given
without the written consent of Owner;
          (f) Bound to make any payment to Subtenant or to perform any
construction requirements under in the Sublease (but if (i) the allowances
expressly provided in the Sublease shall not be paid to Subtenant or
(ii) Subtenant shall exercise Subtenant’s rights to undertake such construction,
Subtenant shall have the right of offset expressly provided in the Sublease); or
          (g) Liable to Subtenant in any event for any cause whatsoever for
damages or claims in excess of Owner’s interest in the Property, it being
expressly agreed that Owner’s liability under the Sublease shall be nonrecourse
and that Subtenant’s sole remedy in the event it obtains a judgment against
Owner for its default under the Sublease shall be to foreclose such judgment
against Owner’s interest in the Property and not to proceed against any other
assets of Owner.

-2-



--------------------------------------------------------------------------------



 



     4. Limitation on Owner’s Performance. Nothing in this Agreement shall be
deemed or construed to be an agreement by Owner to perform any obligation of
Sublandlord as sublandlord under the Sublease unless and until Owner succeeds to
Sublandlord’s interest under the Sublease.
     5. Notices of Default. (a) Subtenant shall give Owner, concurrently with
giving any notice to Sublandlord, a copy of any notice given by Subtenant to
Sublandlord under the Sublease, in the manner set forth below, and no such
notice given by Subtenant to Sublandlord which is not concurrently given to
Owner shall be valid or effective against Owner for any purpose.
          (b) If Sublandlord shall default under the Lease, Owner shall deliver
to Tenant, in the manner set forth in this Agreement, simultaneously with the
delivery to Sublandlord, a copy of any notice of that default which Owner is
required to give to Sublandlord under the Lease. Tenant shall have the same
period of time (that is, Sublandlord’s time period and Tenant’s time period
shall run concurrently) as Sublandlord has under the Lease to cure the default
(but Tenant shall have no obligation to cure the default) and Owner shall accept
Tenant’s cure.
     6. Owner’s Right to Cure. Subtenant shall not exercise any right granted
Subtenant under the Sublease, or which it might otherwise have under applicable
law, to terminate the Sublease because of a default of Sublandlord under the
Sublease or the occurrence of any other event, without first giving Owner prior
written notice of its intent to terminate, which notice shall include a
statement of the default or event on which such intent to terminate is based.
Thereafter, Subtenant shall take no action to terminate the Sublease if Owner:
(a) within 30 days following the end of the period to which Sublandlord is
entitled to cure the default cures such default or event if the same can be
cured by the payment of money; or (b) diligently commences action to obtain
possession of the Premises (including possession by receiver) and to cure such
default or event in the case of a default or event which cannot be cured by
Owner without Owner having obtained possession. Nothing in this Agreement shall,
however, be construed as a promise or undertaking by Owner to cure any default
on the part of Sublandlord under the Sublease.
     7. Subtenant’s Covenants. Subtenant shall not (without Owner’s prior
written consent):
          (a) Pay any rent or additional rent more than one month in advance to
any sublandlord under the Sublease (including Sublandlord); or
          (b) Terminate or surrender the Sublease, except as expressly provided
in the Sublease (subject, however, to the provisions of this Agreement); or
          (c) Enter into any amendment or other agreement relating to the
Sublease.

-3-



--------------------------------------------------------------------------------



 



     8. Subtenant’s Waiver of Option Rights. In the event of a Termination,
Subtenant specifically waives any right, whether granted in the Sublease or
otherwise, to exercise any option which remains unexercised at the time of the
Termination, to:
          (a) Purchase any interest in Owner; or
          (b) Expand the Property.
     9. No Merger. Owner, Subtenant and Sublandlord agree that unless Owner
otherwise consents in writing, Owner’s estate in and to the Property and the
leasehold estate created by the Sublease shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in Owner
or in any third party by purchase, assignment or otherwise.
     10. Notice of Superior Lease. If the Sublease entitles Subtenant to notice
of any superior lease, this Agreement shall constitute such notice to Subtenant
with respect to the Lease. Owner shall be deemed a Senior Interest Holder [and
an Institutional Lender] for purposes of the Sublease.
     11. Notices. All notices under this Agreement shall be in writing and shall
be given by personal delivery, overnight receipted courier, or by registered or
certified United States mail, postage prepaid, sent to the party at its address
appearing below. Notices shall be effective upon receipt or when proper delivery
is refused. Addresses for notices may be changed by any party by notice to all
other parties given in accordance with this Section.

         
 
  To Owner:    
 
       
 
  With a copy to:    
 
       
 
  To Sublandlord:   Brause Realty Inc.
 
      52 Vanderbilt Avenue
 
      New York, New York 10017-3888
 
       
 
  With a copy to:   Morgan, Lewis & Bockius LLP
 
      101 Park Avenue
 
      New York. New York 10178-0060
 
      Attention: Mitchell N. Baron, Esq.

-4-



--------------------------------------------------------------------------------



 



         
 
  To Subtenant:   Metropolitan Life Insurance Company
 
      One Madison Avenue
 
      New York, New York 10010
 
      Attention: Vice President, Facilities and Services
 
       
 
  With a copy to:   Tenant, Attention: Law Department Chief Counsel, REI
 
      and
 
      Kronish, Lieb, Weiner & Hellman LLP
 
      1114 Avenue of the Americas
 
      New York, NY 10036-7798
 
      Attention: Mark Lipschutz, Esq.

     12. No Further Subordination. Except in connection with a transfer of
Owner’s interest in the Premises to, and the leasing-back of the Premises by
Owner from, an Agency (as defined in the Lease) in connection with Incentives
(as defined in the Lease), Sublandlord and Subtenant agree with Owner that there
shall be no further subordination of the interest of Subtenant under the
Sublease to any owner or to any other party without first obtaining the prior
written consent of Owner, which consent Owner may withhold, grant or condition
in its sole discretion. Any attempt to effect a further subordination of
Subtenant’s interest under the Sublease without first obtaining the prior
written consent of Owner shall be null and void.
     13. Integration. This Agreement integrates all of the terms and conditions
of the parties’ agreement regarding the subordination of the Sublease, the
subleasehold estate created by the Sublease, and all rights of Subtenant under
the Sublease, to the lien of the Lease. This Agreement supersedes and cancels
all oral negotiations and prior and other writings other than the Lease with
respect to such subordination. If there is any conflict between the terms,
covenants, conditions and provisions of this Agreement and those of the
Sublease, the terms, covenants, conditions and provisions of this Agreement
shall prevail. This Agreement may not be modified orally or in any other manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.
     14. Attorney’s Fees. If any lawsuit or arbitration is commenced which
arises out of or relates to this Agreement, the prevailing party shall be
entitled to recover from each other party such sums as the court or arbitrator
may adjudge to be reasonable attorneys’ fees in the lawsuit or arbitration,
including the allocated costs for services of in-house counsel, in addition to
costs and expenses otherwise allowed by law.
     15. Governing Law. This Agreement shall be governed by the law of the State
of New York, without regard to the choice of law rules of that State.

-5-



--------------------------------------------------------------------------------



 



     16. Binding Effect. This Agreement shall insure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.
     IN WITNESS WHEREOF, Owner, Sublandlord and Subtenant have caused this
Agreement to be duly executed as of the date set forth above.

                  Owner    
 
           
 
  By:

 
 
                Print Name:            Title:       
 
                Sublandlord    
 
                Brause Plaza LLC    
 
           
 
  By:

 
 
                Print Name:           Title:      
 
                Subtenant    
 
                Metropolitan Life Insurance Company    
 
           
 
  By:

 
 
                Print Name:           Title:      

[ADD NOTARIAL ACKNOWLEDGMENTS]

-6-



--------------------------------------------------------------------------------



 



Exhibit A
The Property

-7-



--------------------------------------------------------------------------------



 



Exhibit M
 
Subordination, Nondisturbance and Attornment Agreement
Brause Plaza LLC
                    Owner
Metropolitan Life Insurance Company
                               Sublandlord
and
 
                              Subtenant

     
Section:
  3 
Block:
  416 
Lot:
  [part of] 10
City:
  New York
County:
  Queens
State:
  New York
 
   
Premises:
  27-01 Bridge Plaza North
 
  Long Island City. New York 11101
 
   
Date:
                                          , 2001 

 
Record and return by mail to:
Morgan. Lewis & Bockius LLP
101 Park Avenue
New York. New York 10178
Attention: Mitchell N. Baron. Esq.

 



--------------------------------------------------------------------------------



 



Subordination, Nondisturbance and Attornment Agreement
     This Subordination, Nondisturbance and Attornment Agreement dated
                                        , 2001 among Brause Plaza LLC, a New
York limited liability company (“Owner”), Metropolitan Life Insurance Company, a
New York corporation (“Sublandlord”), and
                                        , a                                   
       (“Subtenant”).
Recitals
     A. Owner is the owner of the property commonly known as 27-01 Bridge Plaza
North, Long Island City, New York, more particularly described in Exhibit A
attached to this Agreement (the “Property”).
     B. Owner and Sublandlord entered into a lease dated
                                        , 2001 (together with all amendments,
supplements, renewals, replacements and extensions, the “Lease”), under which
Owner leased to Tenant [a portion of] the Property.
     C. Sublandlord and Subtenant entered in a sublease dated
                     (the “Sublease”), under which Tenant subleased to Subtenant
a portion of the Property (the “Sublet Premises”).
     D. Subtenant desires that Subtenant’s possession of the Sublet Premises
under the Sublease not be disturbed if Owner exercises Owner’s rights under the
Lease. Owner is willing to agree, subject to and upon the provisions of this
Agreement.
     Accordingly, in consideration of the mutual agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner, Tenant and Subtenant agree
as follows:
     1. Subordination. The Lease shall be and remain at all times a lien on the
Property prior to the Sublease, the leasehold estate created by the Sublease,
and all rights of Subtenant under the Sublease. The Sublease, the leasehold
estate created by the Sublease and all rights of Subtenant under the Sublease,
including, without limitation, any purchase options, rights of first refusal,
and rights of first offer, shall be and remain at all times subject and
subordinate to the Lease.
     2. Nondisturbance. So long as Subtenant is not in default under the
Sublease (beyond any period given Subtenant by the Sublease to cure such
default) or under this Agreement, if there occurs a termination of the Lease as
the result of a default by Tenant or by reason of any other occurrence (a
“Termination”). Owner shall recognize Subtenant as the direct tenant of Owner
under the then executory terms and conditions of the Sublease.

 



--------------------------------------------------------------------------------



 



     3. Attornment. If a Termination occurs, Subtenant does hereby attorn to
Owner as the sublandlord under the Sublease, and Subtenant shall be bound to
Owner under all of the terms, covenants, conditions and provisions of the
Sublease for the balance of the Sublease term, all with the same force and
effect as if Owner had been the original sublandlord under the Sublease. This
attornment shall be effective and self-operative without the execution of any
further instruments upon Owner’s succeeding to the interest of the sublandlord
under the Sublease. Notwithstanding the foregoing, Owner shall not be:
          (a) Liable for any act, omission or default of any prior sublandlord
(including the then defaulting Sublandlord) unless such act, omission or default
continues as a default under the Sublease after Subtenant’s attornment, but in
no event shall there be any liability to complete any Sublandlord’s work,
although Subtenant shall have Subtenant’s other rights or remedies with respect
to the failure of Sublandlord to complete Sublandlord’s work;
          (b) Liable for any damage or other relief attributable to any breach
of any representation or warranty contained in the Sublease by Sublandlord or
any prior sublandlord under the Sublease;
          (c) Subject to any offsets or defenses which Subtenant might have
against Sublandlord or any prior sublandlord (except as expressly provided in
the Sublease):
          (d) Bound by any prepayment of rent or additional rent which Subtenant
might have paid for more than the current month to Sublandlord or any prior
sublandlord;
          (e) Bound by any amendment of the Sublease or by any waiver or
forbearance on the part of Sublandlord or any prior sublandlord made or given
without the written consent of Owner;
          (f) Bound to make any payment to Subtenant or to perform any
construction requirements under in the Sublease (but if (i) the allowances
expressly provided in the Sublease shall not be paid to Subtenant or
(ii) Subtenant shall exercise Subtenant’s rights to undertake such construction,
Subtenant shall have the right of offset expressly provided in the Sublease); or
          (g) Liable to Subtenant in any event for any cause whatsoever for
damages or claims in excess of Owner’s interest in the Property, it being
expressly agreed that Owner’s liability under the Sublease shall be nonrecourse
and that Subtenant’s sole remedy in the event it obtains a judgment against
Owner for its default under the Sublease shall be to foreclose such judgment
against Owner’s interest in the Property and not to proceed against any other
assets of Owner.
     4. Limitation on Owner’s Performance. Nothing in this Agreement shall be
deemed or construed to be an agreement by Owner to perform any obligation of
Sublandlord as

-2-



--------------------------------------------------------------------------------



 



sublandlord under the Sublease unless and until Owner succeeds to Sublandlord’s
interest under the Sublease.
     5. Notices of Default. Subtenant shall give Owner, concurrently with giving
any notice to Sublandlord, a copy of any notice given by Subtenant to
Sublandlord under the Sublease, in the manner set forth below, and no such
notice given by Subtenant to Sublandlord which is not concurrently given to
Owner shall be valid or effective against Owner for any purpose.
     6. Owner’s Right to Cure. Subtenant shall not exercise any right granted
Subtenant under the Sublease, or which it might otherwise have under applicable
law, to terminate the Sublease because of a default of Sublandlord under the
Sublease or the occurrence of any other event, without first giving Owner prior
written notice of its intent to terminate, which notice shall include a
statement of the default or event on which such intent to terminate is based.
Thereafter, Subtenant shall take no action to terminate the Sublease if Owner:
(a) within 30 days following the end of the period to which Sublandlord is
entitled to cure the default cures such default or event if the same can be
cured by the payment of money; or (b) diligently commences action to obtain
possession of the Premises (including possession by receiver) and to cure such
default or event in the case of a default or event which cannot be cured by
Owner without Owner having obtained possession. Nothing in this Agreement shall,
however, be construed as a promise or undertaking by Owner to cure any default
on the part of Sublandlord under the Sublease.
     7. Subtenant’s Covenants. Subtenant shall not (without Owner’s prior
written consent):
          (a) Pay any rent or additional rent more than one month in advance to
any sublandlord under the Sublease (including Sublandlord); or
          (b) Terminate or surrender the Sublease, except as expressly provided
in the Sublease (subject, however, to the provisions of this Agreement); or
          (c) Enter into any amendment or other agreement relating to the
Sublease; or
          (d) Assign the Sublease or sublet any portion of the Sublet Premises,
except as provided in the Sublease.
     8. No Merger. Owner, Subtenant and Sublandlord agree that unless Owner
otherwise consents in writing, Owner’s estate in and to the Sublet Premises and
the leasehold estate created by the Sublease shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in Owner
or in any third party by purchase, assignment or otherwise.

-3-



--------------------------------------------------------------------------------



 



     9. Notices. All notices under this Agreement shall be in writing and shall
be given by personal delivery, overnight receipted courier, or by registered or
certified United States mail, postage prepaid, sent to the party at its address
appearing below. Notices shall be effective upon receipt or when proper delivery
is refused. Addresses for notices may be changed by any party by notice to all
other parties given in accordance with this Section.

     
To Owner:
  Brause Realty Inc.
 
  52 Vanderbilt Avenue
 
  New York, New York 10017-3888
 
   
With a copy to:
  Morgan, Lewis & Bockius LLP
 
  101 Park Avenue
 
  New York, New York 10178-0060
 
  Attention: Mitchell N. Baron, Esq.
 
   
To Sublandlord:
  Metropolitan Life Insurance Company
 
  One Madison Avenue
 
  New York, New York 10010
 
  Attention: Vice President, Facilities and Services
 
   
With a copy to:
  Tenant, Attention: Law Department Chief Counsel, REI and
 
  Kronish, Lieb, Weiner & Hellman LLP
 
  1114 Avenue of the Americas New
 
  York, NY 10036-7798
 
  Attention: Mark Lipschutz, Esq.
 
   
To Subtenant:
   

     10. Integration. This Agreement integrates all of the terms and conditions
of the parties’ agreement regarding the subordination of the Sublease, the
subleasehold estate created by the Sublease, and all rights of Subtenant under
the Sublease, to the lien of the Lease. This Agreement supersedes and cancels
all oral negotiations and prior and other writings other than the Lease with
respect to such subordination. If there is any conflict between the terms,
covenants, conditions and provisions of this Agreement and those of the
Sublease, the terms, covenants, conditions and provisions of this Agreement
shall prevail. This Agreement may not be modified orally or in any other manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

-4-



--------------------------------------------------------------------------------



 



     11. Attorney’s Fees. If any lawsuit or arbitration is commenced which
arises out of or relates to this Agreement, the prevailing party shall be
entitled to recover from each other party such sums as the court or arbitrator
may adjudge to be reasonable attorneys’ fees in the lawsuit or arbitration,
including the allocated costs for services of in-house counsel, in addition to
costs and expenses otherwise allowed by law.
     12. Governing Law. This Agreement shall be governed by the law of the State
of New York, without regard to the choice of law rules of that State.
     13. Binding Effect. This Agreement shall insure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.
     IN WITNESS WHEREOF, Owner, Sublandlord and Subtenant have caused this
Agreement to be duly executed as of the date set forth above.

                      Owner    
 
                    Brause Plaza LLC    
 
               
 
  By:                          
 
  Print   Name:        
 
  Title:      
 
                 
 
                    Sublandlord    
 
                    Metropolitan Life Insurance Company    
 
               
 
  By:                          
 
  Print   Name:        
 
  Title:      
 
                 

-5-



--------------------------------------------------------------------------------



 



                 
 
                    Subtenant    
 
               
 
  By:                          
 
  Print   Name:        
 
  Title:      
 
                 

[ADD NOTARIAL ACKNOWLEDGMENTS]

-6-



--------------------------------------------------------------------------------



 



Exhibit N
RECOMMENDED METHOD OF FLOOR MEASUREMENT FOR STORES:

  1.   The rentable area of a store shall be computed by measuring from the
building line in the case of street frontages, and from the inside surface of
the outer building walls to the finished surface of the corridor side of the
corridor partition and from the center of the partitions that separate the
premises from adjoining rentable area.     2.   No deductions shall be made for
columns and projections necessary to the building.     3.   Rentable area of a
store shall include all area within the outside walls, less the following, with
their enclosing walls, if serving more than one tenant: building stairs, fire
towers, elevator shafts, flues, vents, stacks, pipe shafts and vertical ducts.  
  4.   The following area shall be included in rentable area, if such areas
exclusively serve a store, together with their enclosing walls: private stairs,
private elevators, toilets, air conditioning facilities, janitors’ closets, slop
sinks, electrical closets and telephone closets. When air conditioning
facilities serve more than one tenant area, they shall be apportioned in the
same manner as that used for single tenancy floors.     5.   Where a store
fronts on a plaza or arcade which is intended for use by the general public and
is not for the exclusive use of the store tenant, its customers, etc., the area
of the plaza or arcade shall not be included in determining the rentable area of
the store

The Real Estate Board
of New York, Inc.
Recommended Method
of
Floor Measurement
For Office Buildings
And Stores
( LOGO) [y04086y0408605.gif]
Effective 1/1/87

 



--------------------------------------------------------------------------------



 



RECOMMENDED METHOD OF FLOOR MEASUREMENT
FOR OFFICE BUILDINGS
Effective January 1, 1987
     In order to facilitate a comparison of the cost of space among buildings,
The Real Estate Board of New York, Inc. recommends that owners use a standard
definition of usable area and that they clearly explain how rentable area is
calculated based upon such usable area. Architectural plans and calculations
should be made available to the tenant if requested.
     The Real Estate Board of New York, Inc. recommends the following
definitions and methods as the Standard Method of Floor Measurements in office
buildings. Any Board member who advertises office space for rent is expected to
follow these guidelines in determining any rentable area count mentioned in the
advertisement.
RENTABLE AREA:
     Because of dissimilarities among buildings, calculations of rentable area
may vary. If requested, owners should disclose to prospective tenants the loss
factor used for spaces under consideration.
USABLE AREA, SINGLE TENANT FLOORS:
     Measure the floor to the outside surface of the building. Subtract from
this area the following, including the finished enclosing walls:

  •   Public elevator shafts and elevator machines and their enclosing walls.  
  •   Public stairs and their enclosing walls.     •   Heating, ventilating, and
air-conditioning facilities (including pipes, ducts and shafts) and their
enclosing walls, unless such equipment, mechanical room space, or shafts serve
the floor in question.     •   Fire towers and fire tower courts and their
enclosing walls.     •   Main telephone equipment, rooms and main electric
switchgear rooms, except that telephone equipment, and electric switchgear rooms
serving the floor exclusively shall not be subtracted.

USABLE AREA, MULTIPLE TENANT FLOOR:

  •   First, calculate the usable area as if for a single tenant floor.     •  
Then deduct corridor areas, including toilets, supply room, etc., but do not
deduct the enclosing walls of such corridor.     •   Measure the net usable area
of each space on the floor by measuring each enclosing wall which is a building
exterior wall to the outside surface of the exterior wall, or to the outside
surface of the glass as the case may be. Measure demising walls to the center
and walls which abut corridors to the corridor side of the finished surface of
the corridor wall.     •   To determine the usable area on a multiple tenant
floor, apportion the corridor area to each space by multiplying the corridor
area by a fraction, whose numerator is the net usable area of the space and
whose denominator is the total of the net usable areas of all the spaces on the
floor, and add the result to the net usable area of the space.

BELOW-GRADE, CELLAR AND SUB-CELLAR SPACE:
     To determine the usable area of below grade, cellar and sub-cellar areas,
follow the same procedures as are appropriate for single or multiple tenant
floors except that the following additional areas should be deducted from usable
area:

  •   Machine rooms and pump rooms and their enclosing walls.     •   Electric
switchgear rooms and their enclosing walls.     •   Telephone equipment rooms
and their enclosing walls.     •   All space devoted to servicing the operation
of the building, i.e., cleaning contractors, storage, building maintenance shop,
building engineer’s office, etc.

 



--------------------------------------------------------------------------------



 



Exhibit O
Addition Conditions and Specifications

 



--------------------------------------------------------------------------------



 



First Amendment of Lease
     Amendment dated August 8, 2002, between Brause Plaza North LLC, a Delaware
limited liability company having an office at 52 Vanderbilt Avenue, New York,
New York 10017-3888 (“Owner”) and Metropolitan Life Insurance Company, a New
York corporation having an office at One Madison Avenue, New York, New York
10010 (“Tenant”).
Recital
     A. Owner’s predecessor in interest, Brause Plaza LLC, and Tenant entered
into a lease dated May 10, 2001 (the “Lease”), covering the Premises (as defined
in the Lease) located at 27-01 Bridge Plaza North, Long Island City, New York.
     B. Owner and Tenant desire to amend the Lease as provided in this Amendment
(all capitalized terms in this Amendment which are not defined in this Amendment
shall have the meanings set forth in the Lease).
     Accordingly, Owner and Tenant agree as follows:
     1. The Fixed Expiration Date shall be the date which is the earlier of
(a) the last day of the month in which occurs the 20th anniversary of the
Substantial Completion Date under Net Lease dated the date of this Amendment
(the “27th Street Lease”), between Brause Plaza 27 LLC, as owner, and Tenant, as
tenant, covering the land and the building at 41-21 27th Street, Long Island
City, New York (the “27th Street Building”) or (b) the last day of the month in
which occurs the 246th month anniversary of the Substantial Completion (as
defined in the 27th Street Lease) of Owner’s Work under (and as defined in) the
27th Street Lease with respect to the first full floor of the 27th Street
Building, or if the Term is extended pursuant to the Lease, the last day of the
extended Term.
     2. Owner and Tenant hereby confirm the following: (i) the Base Rent is
[*****] per annum from April 25, 2002 through September 30, 2006, [*****] per
annum from October 1, 2006 through September 30, 2011 [*****] per annum from
October 1, 2011 through September 30, 2016 [*****] per annum from October 1,
2016 through September 30, 2021 and [*****] per annum from October 1, 2021
through the Fixed Expiration Date (subject to change during the extended Term if
the Term is extended pursuant to the Lease); (ii) the Initial Premises
Substantial Completion Date and the Substantial Completion Date are both
October 26, 2001; (iii) the Base Rent Commencement Date for the Premises (that
is, both the Initial Premises and the Balance Space) is April 25, 2002; (iv) the
Base Tax Year is November 1, 2001 through October 31, 2002; (v) the 12-month
period referred to in Section 12.2(b) of the Lease is January 1, 2002 through
December 31, 2002; (vi) the first Lease Year is from October 26, 2001 through
October 31, 2002, and each Lease Year thereafter is from November 1 through
October 31; (vii) Owner is not responsible for the payment of any liquidated
damages pursuant to Sections 5.1(b) or 5.1(c) of the Lease and (viii) Exhibit B
to this Amendment describes the Land.

 



--------------------------------------------------------------------------------



 



     3. Following the Substantial Completion of Owner’s Work under (and as
defined in) the 27th Street Lease, Tenant shall, at its expense, provide certain
utilities and loading docks to the 27th Street Building through the facilities
and loading docks of the Building, as required by the occupants of the 27th
Street Building, subject to and in accordance with the Common Facilities
Agreement dated the date of this Amendment (the “Common Facilities Agreement”).
     4. During the performance of Owner’s Work under (and as defined in) the
27th Street Lease, Owner shall provide to Tenant egress from the Building
through the third floor of the Building. During the performance of Owner’s Work
under (and as defined in) the 27th Street Lease and Tenant’s Initial Work under
(and as defined in) the 27th Street Lease, Owner shall provide to the owner of
the 27th Street Building and to the tenant under the 27th Street Lease access to
the Building and the right to alter the Building as required in connection with
that work. Although Owner’s Work under (and as defined in) the 27th Street Lease
includes the installation of an entry door from the 27th Street Building to the
roof of the Building, Tenant shall not use the roof of the Building without, at
Tenant’s expense, complying with all Requirements applicable to that use.
     5. Article 3 of the Lease is amended as follows:
          (a) Section 3.3 (a) of that Article is amended by (i) deleting the
words “and all Real Estate Taxes, and any installments thereof, applicable to
any land or buildings which are part of the same tax lot as the Premises and not
then included in the Premises” starting on the 4th line of that Section and
(ii) adding in the 11th line of that Section, after the word “installments”, the
words “or unless, as a result of Incentives, Tenant is not then required to pay
Real Estate Taxes”.
          (b) Section 3.3(b) of that Article is amended by (i) adding in the 3rd
line of that Section, after the words “Base Taxes”, the words “or the Real
Estate Taxes for the relevant tax year, whichever is less” (ii) deleting, from
the 3rd line of that Section, the word “and” and the balance of that sentence,
and (iii) adding at the end thereof, the following sentence: “In no event,
however, shall Owner be responsible for Real Estate Taxes on the Premises
covered by the 27th Street Lease”.
     6. Section 3.7 of the Lease is amended by (a) deleting the 4th and 5th
sentences from paragraph (b) of that Section and (b) changing paragraph (c) of
that Section to read in its entirety as follows: “(c) Notwithstanding any
provision of this Lease to the contrary (x) Owner shall be entitled to (i) the
benefit of any reduction of the Base Taxes and the Real Estate Taxes to an
amount below the Base Taxes under the ICIP Law or the ICIP Program (whether
obtained by Owner or Tenant), (ii) retain any Incentives obtained by Owner under
the Energy Cost Savings Program, (iii) retain any Federal Rehabilitation Tax
Credits except as provided in the Build-Out Agreement dated May 10, 2001 and
(iv) retain any benefit obtained by Owner, at Owner’s expense, for capital
expenditures and (y) Tenant shall be entitled to (i) the benefit of (that is,
Tenant need not

2



--------------------------------------------------------------------------------



 



reimburse Owner for) any reduction of the Real Estate Taxes (including the Base
Taxes) in connection with the PILOT Program or any other Incentives obtained by
Tenant at Tenant’s expense (other than as provided in clause (x) of this
paragraph), and (ii) retain the benefits of any other Incentives obtained by
Tenant at Tenant’s expense (including, without limitation, benefits derived from
Title 4-A, or energy benefits under the Energy Cost Savings Program or through
Con Edison’s Business Incentive Rate). If any benefits to which Owner or Tenant
are entitled to are in the form of a refund, credit, abatement or exemption
received by the other, the recipient shall endorse over, or otherwise pay, to
Owner or Tenant, as the case may be, such refund, credit, abatement or
exemption, as and when received.
     7. (a) As of the date of this Amendment, Owner has obtained aggregate
Development Rights for the 27th Street Building and the Premises of 545,185
square feet (the “Owner’s Available Development Rights”) and Tenant has, at its
expense, increased the Owner’s Available Development Rights by 35,023 square
feet (the “Tenant Obtained Development Rights”) (the Owner’s Available
Development Rights and the Tenant Obtained Development Rights are collectively
called the “Existing Development Rights”). Therefore, notwithstanding the
provisions of Section 6.5(a), Tenant shall not make any payment under
Section 6.5(a) with respect to the portion of the roof structure covered by
(i) the Tenant Obtained Development Rights or (ii) any Development Rights
obtained by Tenant, at its expense, for the Premises or any other property owned
or controlled by Owner within the Square Block in addition to the Existing
Development Rights or in addition to any upzoning not obtained through Tenant’s
efforts (but Tenant shall not be permitted to obtain those additional
Development Rights if it adversely impacts an upzoning).
          (b) If at any time during the Term Owner uses (i) the Tenant Obtained
Development Rights or (ii) any Development Rights obtained by Tenant, at its
expense, in addition to the Existing Development Rights or in addition to any
upzoning not obtained through Tenant’s efforts, Owner shall, at such time as
Owner shall commence the receipt of rent for Tenant Obtained Development Rights
or such additional Development Rights, pay to Tenant 50% of the then fair market
value (with reference only to the Building, and Owner’s manner of utilizing the
Development Rights) of such Development Rights utilized by Owner.
     8. Section 5.14 of the Lease is amended by adding, at the end of that
Section, the following sentence: “If, however, Owner and Tenant agree on any
such information, or if any such information is determined pursuant to
Construction Arbitration, Tenant shall execute, acknowledge and return to Owner
not later than one (1) Business Day following the date of such agreement or
determination an agreement confirming such information (the failure to do so
within four (4) Business Days following Owner’s notice to Tenant of that failure
shall be deemed a Material Event of Default; Tenant not being permitted the
notice and cure period set forth in Section 15.1(b)).”

3



--------------------------------------------------------------------------------



 



     9. Section 7.6(d) of the Lease is amended by adding in the 3rd, 7th and
10th lines of that Section, after the word “Building,”, the following words:
“and the 27th Street Building”.
     10. Section 8.2 of the Lease is amended by (a) adding in the 2nd line of
that Section, after the words “Senior Interest Holder,” the following words: “or
any Person claiming by, through or under same (including, without limitation, a
transferee of the Premises pursuant to a foreclosure, sale or other action to
enforce the rights of the Senior Interest Holder, or pursuant to a deed in lieu
of foreclosure,” (b) substituting in the 6th line of that Section, the words
“such Person” for the words “anyone claiming by, through or under same”, and
(c) adding in clause (iv), at the end of that clause, the words “or
Section 37.1”.
     11. Section 9.2 of the Lease is amended by adding in the 15th line of that
Section, after the number “200,000,” the following words: “(or, if such defect
affects both the Building and the 27th Street Building, exceeds $200,000 in the
aggregate for repairing such defect in both)”.
     12. Article 12 of the Lease is amended as follows:
          (a) Section 12.2(a) of that Article is amended by adding the following
sentence at the end of that Section: “Tenant shall have the right to obtain
quotes for such insurance and deliver such quotes to Owner, but Owner shall not
be required to purchase such insurance from Tenant even if Tenant’s quotes are
less than any other quote obtained by Owner”.
          (b) Section 12.2(b) of that Article is amended by adding, in the 1st
line of that Section, after the word “directly”, the words “or to the Senior
Interest Holder”.
     13. Section 13.2(c) of the Lease is amended by adding at the beginning of
that Section the following sentence: “Any insurance proceeds received by Owner
or Tenant under this Lease shall first be applied by Owner and Tenant, as the
case may be, to pay for the repairs required to be made by Owner or Tenant, as
the case may be.”
     14. Section 13.3 (a) of the Lease is amended by (a) deleting clause
(iii) and any reference in that Section to clause (iii), and (b) adding,
immediately following clause (iii), after the word “Owner,” the words “(only if
the 27th Street Lease is terminated by the tenant or the owner under the 27th
Street Lease pursuant to a provision of the 27th Street Lease similar to this
Section)”.
     15. Section 14.2 of the Lease is amended by deleting from that Section the
words “Real Property or the”.
     16. Section 14.3(b) is amended by adding, at the beginning of the 3rd line,
before the word “restore”, the following words: “first apply the award to.”

4



--------------------------------------------------------------------------------



 



     17. Section 16.1 (a)(i) of the Lease is amended by changing “REI” to
“Corporate”.
     18. Section 19.1 of the Lease is amended by adding paragraph (vii) to that
Section to read as follows: “(vii) any obligations and liabilities incurred by
Owner as a result of the conveyance of the fee title to the Premises by Owner to
any Agency in order for Tenant to obtain any Incentives (and under any documents
executed and delivered by Owner in connection therewith) to the extent that
Owner would not have incurred such obligations and liabilities if such
conveyance had not occurred or such documents had not been executed and
delivered by Owner.”
     19. Section 21.2 of the Lease is amended by (a) adding, in the 1st line of
that Section, after the word “or”, the words “(unless the default results from
Tenant’s default under this Lease)”, (b) adding in clause (b) of that Section,
after the word “default”, the first time it appears in that clause, the words
“(or if Owner fails to commence to cure the default, if commencing to cure
prevents a foreclosure of the Mortgage or a termination of the Superior Lease)”
and (c) changing, in clause (i) of that Section, the reference to “clause (b)”
to “clause (c)”.
     20. Section 21.4 of the Lease is amended by (a) adding to the caption of
that Section the words “and Tenant’s Default Purchase Option”, (b) adding, at
the beginning of the 1st sentence of that Section, an “(a)”, and (c) adding to
that Section the following paragraphs (b), (c) and (d):
          “(b) Notwithstanding any provision of this Lease to the contrary, in
no event, including without limitation, Owner’s failure to do or to complete
Owner’s Work in accordance with this Lease, shall Tenant have the right under
this Lease to (i) any offset against the Base Rent under the 27th Street Lease,
unless (x) the 27th Street Building is owned or leased by Owner or an Affiliate
of Owner and (y) there is no Senior Interest Holder with respect to either the
Building or the 27th Street Building, (ii) file any mechanic’s lien against the
27th Street Building or (iii) (except as expressly provided in this Lease)
terminate this Lease.
          (c) If (i) Owner defaults in the payment of debt service under a
Mortgage for 18 months (whether or not consecutively) or for six months
consecutively and (ii) Tenant pays that debt service for the entire 18 or six
months, then (whether or not Tenant has been reimbursed) Tenant may, at any time
thereafter, purchase the Premises for its then fair market value, as encumbered
by this Lease (less any debt service or other payments unreimbursed to Tenant).
At the closing of the purchase, Owner shall satisfy the Mortgage or, at Owner’s
option, if the holder of the Mortgage permits, convey the Premises subject to
the Mortgage (in which event the payment by Tenant to Owner shall be reduced by
the unpaid principal balance of the Mortgage). If Tenant exercises Tenant’s
right under this paragraph, on or about the 15th day following Owner’s receipt
of Tenant’s notice, Owner shall give notice to Tenant of Owner’s determination
of the fair market value. If Tenant disputes Owner’s determination, Tenant shall
give notice to Owner of the dispute within fifteen (15) days after receipt of
Owner’s notice stating

5



--------------------------------------------------------------------------------



 



Tenant’s determination of the fair market value (time being of the essence). If
Tenant shall not submit that notice, then the fair market value shall be Owner’s
determination of the fair market value. If Tenant shall submit that notice,
Owner and Tenant shall, within ten (10) days following Tenant’s notice,
designate one independent arbitrator to determine the fair market value. The
arbitrator must be a person having not less than fifteen (15) years’ experience
as a commercial sales broker in Manhattan, with significant experience in Long
Island City, specializing in transactions such as the transaction described in
this paragraph. If they fail to designate an arbitrator within ten (10) days,
the arbitrator shall be designated by the President of the Real Estate Board of
New York, Inc. at the request of either Owner or Tenant. The arbitrator shall
determine the fair market value by selecting either the fair market value
submitted by Owner or the fair market value submitted by Tenant, whichever fair
market value the arbitrator determines is closer to the arbitrator’s
determination of the fair market value. The determination of the arbitrator
shall be binding and conclusive upon Owner and Tenant. The determination of the
arbitrator shall be requested within thirty (30) days. The costs and expenses of
the arbitrator shall be paid 50 percent by Owner and 50 percent by Tenant. Each
party shall pay the costs and expenses of its own attorneys and experts and of
presenting its evidence.
          (d) If (i) Owner shall default in the payment of any debt service
under a Mortgage, (ii) Tenant pays that debt service, (iii) Owner shall not
reimburse Tenant as required by this Lease and (iv) the Base Rent under this
Lease has not been sufficient to reimburse Tenant as required by this Lease, any
sums remaining due to Tenant may be offset against any payment by Tenant to
Owner under Section 21.4(c) or Article 32 of this Lease.”
     21. Article 21 of this Lease is amended by adding Section 21.6 to that
Article, to read as follows: “Section 21.6 Except as expressly set forth in this
Article, any dispute under this Article shall be resolved by General
Arbitration”.
     22. Section 29.1 of the Lease is amended by substituting the following:
“Section 29.1 Except as otherwise expressly provided in this Lease, Tenant
agrees that (a) any and all zoning, development or air rights in respect to (or
which may be appurtenant or attributable to) the Premises or any other property
owned or controlled by Owner or an Affiliate of Owner within the Square Block
(collectively, “Development Rights”) are not leased to Tenant and shall be
deemed excluded from the Premises, (b) Owner may sell or encumber the
Development Rights or any part thereof, (c) Owner may merge the Land with any
other zoning lot, and (d) Owner may grant easements for light and air with
respect to or affecting the Premises, all without the consent, approval or
waiver of Tenant or any other present or future party-in-interest (as defined in
the Zoning Resolution) claiming through Tenant. In confirmation of the
provisions of this Section (i) Tenant and any such party-in-interest hereby
waive their right to execute any Declaration of Zoning Lot Restrictions or any
other document which has the effect of combining the Land with other land into a
single zoning lot (as defined in the Zoning Resolution), (ii) Tenant and any
such party-in-interest hereby subordinate their interest in the Premises to any
Zoning Lot Development or any other document which has the effect of regulating

6



--------------------------------------------------------------------------------



 



the rights and responsibilities of all parties with an interest in any land or
any zoning, development and air rights appurtenant thereto which are
incorporated into the zoning lot created by the foregoing Declaration of Zoning
Lot Restrictions, provided that such document does not adversely affect the
rights of, or increase the obligations of, Tenant or such party-in-interest
under this Lease (except to a de minimus extent), and (iii) Tenant and such
party-in-interest shall execute, acknowledge and deliver to Owner, within 10
Business Days of Owner’s request, such other and further documents as may be
reasonably required in order to give effect to the provisions of this Section.
Tenant shall take no action that results in a party-in-interest, unless such
party-in-interest, at the time of the creation of its interest, executes,
acknowledges and delivers to Owner an agreement in form and substance reasonably
acceptable to Owner confirming this Section”.
     23. Article 30 of the Lease is amended by (a) adding, in the 3rd sentence
of Section 30.1, after the word “shall”, the second time it appears in that
Section, the following: “(except as specifically provided in this Lease)”, and
(b) adding Section 30.6 and Section 30.7 to that Article, to read as follows:
          Section 30.6 Tenant has informed Owner that in order to ensure that
Tenant can fully utilize the Incentives previously obtained by Tenant in the
amount of [ ***** ], it may be necessary to reconfigure the Incentives to enable
sales tax abatements, real estate tax abatements, energy savings and mortgage
recording tax abatements generated from the 27th Street Building to be used
towards the Incentives (and to obtain a modification of the Incentives by the
applicable Agencies). Owner shall, at no expense to Owner, cooperate with Tenant
to enable Tenant to obtain this reconfiguration and to structure or restructure
the Lease to pass the full benefit, if any, of any sales tax, real estate tax or
mortgage recording tax abatements or energy savings in the 27th Street Building
to Tenant, provided that the reconfiguration does not adversely affect Owner,
including, without limitation, interfering with any financing by Owner or
(unless Tenant agrees to fully compensate Owner for any such decrease)
decreasing any Incentives or benefits of the ICIP Program available to Owner
with respect to the 27th Street Building. Owner shall also, at no expense or
liability to Owner, execute any documents requested by Tenant in connection with
the existing Incentives and cooperate with Tenant with respect thereto subject
to and in accordance with Section 3.7 of this Lease and Article 30 of this
Lease. Except as specifically provided in this Lease (a) any Incentives earned
by Owner after the date hereof, in excess of the amounts provided in
Section 30.1 of this Lease and received by Owner, shall be paid to Tenant within
30 days of the receipt of such Incentives by the Owner and (b) any Incentives
received by Tenant shall be retained by Tenant.
     Section 30.7 If and to the extent that any of the Incentives obtained by
Tenant in connection with the conveyance of the fee title to the Premises by
Owner to an Agency consist of abatements of or exemptions from payments of Base
Taxes or any Real Estate Taxes with respect to any property of Owner which is
not then included in the Premises (“Other Real Estate Taxes”), then Owner shall
pay to Tenant an amount equal to such abated or exempt Base Taxes or Other Real
Estate Taxes as and when Owner would have

7



--------------------------------------------------------------------------------



 



been required to pay such amounts to the applicable Governmental Authority or
Tenant under Section 3.3 of the Lease if the conveyance had not occurred.
     24. Section 31.1 of the Lease is amended by (a) adding in the 1st line of
paragraph (a), after the word “shall”, the words “arrange with the owner of that
land (the “Parking Area Owner”) to”, (b) adding in the 2nd line of paragraph
(c), after the word “Article,”, the words “or to temporarily use any such land
in connection with work within the Square Block,” and (c) adding in the 2nd line
of paragraph (c), after the word “to”, the words “permanently or temporarily, as
the case may be.” The benefits and protections of the provisions of Section 31.1
applicable to Owner shall also be applicable to the Parking Area Owner”.
     25. Sections 32.2(a) and (b) of the Lease are amended to read in their
entirety as follows:
          (a) “If (i) there is not then a Material Event of Default, (ii) this
Lease is otherwise in full force and effect, and (iii) Tenant named herein (or
an Affiliate of that Tenant) is the tenant under this Lease and is occupying not
less than an aggregate of 525,000 rentable square feet of the Building and the
Bridge Plaza Building (not recaptured by Owner pursuant to this Lease or the
27th Street Lease and disregarding any Major Sublease referred to in
Section 30.4 of this Lease or the 27th Street Lease), Tenant or an Affiliate of
Tenant shall have the right, to be exercised by notice given by Tenant to Owner
at any time between the dates which are the 10th and 15th anniversaries of the
Base Rent Commencement Date (time being of the essence), to purchase for an all
cash purchase price a membership interest in the member of Owner, which interest
shall provide Tenant or Tenant’s Affiliate with a 33% ownership interest in the
Building only (and not in any other property owned or controlled by Owner or the
member of Owner) for the price an unrelated third party would pay for a 33%
non-controlling ownership interest in the Building. Notwithstanding the
foregoing, Tenant may only exercise such right if at the time of such exercise
(x) Tenant also exercises its option to purchase a 33% non-controlling interest
in the 27th Street Building pursuant to Section 32.2 of the 27th Street Lease,
(y) the 27th Street Lease has been terminated for a reason other than a default
by the tenant under the 27th Street Lease, or (z) the 27th Street Premises is
owned by a Senior Interest Holder or any Person claiming by, through or under
same (including without limitation, a transferee of the Premises pursuant to a
foreclosure, sale or other action to enforce the rights of the Senior Interest
Holder, or pursuant to a deed in lieu of foreclosure).
          (b) If Tenant shall timely exercise Tenant’s right under this Section
(i) the members of the member of Owner shall sell to Tenant or Tenant’s
Affiliate, and Tenant or Tenant’s Affiliate shall purchase from those members,
on the first business day which is thirty (30) days following the determination
of the price for the interest pursuant to this Section, for all cash, a
membership interest providing Tenant or Tenant’s Affiliate with a 33% ownership
interest in the Building only (which purchase price shall belong solely to those
members and not Tenant or Tenant’s Affiliate), whereupon Tenant or Tenant’s
Affiliate shall be admitted as a member of the member of Owner and (ii) the

8



--------------------------------------------------------------------------------



 



operating agreement of the member of Owner shall be amended, if necessary, to
provide that (1) all decisions shall be made by the Person or Persons who
controlled the member of Owner prior to the closing under this Section
(including, without limitation, sale and refinancing and the requirement of all
members to contribute prorata additional capital required in connection with the
member of Owner, Owner or the Building; but any decision (A) to admit new
members, or to modify the operating agreement, so as to dilute the percentage
ownership of Tenant or Tenant’s Affiliate, unless such dilution is the result of
a default by Tenant or Tenant’s Affiliate under the operating agreement, or
(B) to engage in any business other than the ownership of the member interest in
Owner, the ownership of its other existing properties within the Square Block
and the ownership of its membership interest in the owner of the 27th Street
Building, and any activities incidental thereto or (C) to allow Owner to engage
in any business other than the ownership of the Premises and any activities
incidental thereto, shall require the consent of Tenant or Tenant’s Affiliate;
and Owner and its member shall not be operated in any manner which discriminates
against Tenant nor Tenant’s Affiliate in favor of any other member of Owner or
its member), (2) Tenant or Tenant’s Affiliate and, as a group, the owners who
owned the interests of the member of Owner immediately prior to Tenant’s
purchase under this Section, shall each have a right of first offer in its favor
if the other desires to sell its interest in the Building to an unrelated third
party and (3) if the interest of Tenant or Tenant’s Affiliate is sold to such
owners or in connection with any other sale of the interests or assets of Owner,
the interest of Tenant or Tenant’s Affiliate shall be valued at the same
noncontrolling discount as was applied to its purchase of the noncontrolling
interest. Owner shall cause the members of the member of Owner to take the
actions required by this Section.
     26. Sections 32.3 and 33.4 of the Lease are amended by adding at the end
the following words: “, which Affiliate must be wholly owned by Tenant and, to
the extent required by any Senior Interest Holder, be a bankruptcy remote single
purpose entity complying with those requirements set forth in the Mortgage
encumbering the Building on the date the Addition is Substantially Complete or
such other requirements which are not materially more onerous than those
requirements.”
     27. Sections 32.2(a)(iv), 33.1 and 36.17 of the Lease are deleted from the
Lease, and the title of Article 33 is changed to read “Tenant’s Right of First
Offer”.
     28. Section 35.1(a) of the Lease is amended by adding in the 3rd line of
such Section after the words “MetLife Building”, the words “, Metlife Plaza”.
     29. The term “Building” as used in Articles 32, 33 and 34 shall include
both the Building and the 27th Street Building and the reference in those
Articles to “this Lease” shall include both the Lease and the 27th Street Lease,
unless the 27th Street Lease has been terminated for a reason other than a
default by the tenant under the 27th Street Lease.
     30. Section 34.1 of the Lease is amended by (a) changing the parenthetical
in clause (1) of that Section to read as follows: “(a floor to include the same
floor of the

9



--------------------------------------------------------------------------------



 



27th Street Building”), and (b) changing the parenthetical in clause (3) of that
Section to read as follows: “(but not the 27th Street Building)”.
     31. The Lease is amended by adding to the Lease Article 37, to read as
follows:
          Article 37. Owner’s Right to Sell or Lease; Consolidation of Leases.
          Section 37.1 Notwithstanding any provision of this Lease to the
contrary and subject to Section 8.2, provided there is not then a Material Event
of Default, Owner shall not (a) sell, convey or otherwise transfer the Building
or any interest in the Building or Owner, (b) lease all or substantially all of
the Building, (c) pledge, mortgage or otherwise grant an encumbrance on any
direct or indirect interest in Owner, to any Person other than the 27th Street
Owner, any Mortgagee, any member of the immediate family (that is, a spouse,
lineal ancestor or lineal descendant) of Louis Brause (collectively, “Brause
Family Members”), a trust for Louis Brause or any Brause Family Member, an
entity 100% owned by one or more of Louis Brause and/or any Brause Family Member
or any trust for Louis Brause or any Brause Family Member or any other Person
(except an individual) so long as after the transfer or pledge Louis Brause
and/or any Brause Family Member or any trust for Louis Brause or any Brause
Family Member own 100% of the beneficial interests in Owner., unless (i) the
sale conveyance, transfer or lease is to an Agency, if required by the terms of
this Lease, or (ii) Tenant shall have purchased the 27th Street Building or an
interest in the member of the 27th Street Owner and shall have been offered and
failed to exercise Tenant’s rights to purchase the Building or any interest in
the member of Owner, or (d) pledge, mortgage or otherwise encumber the Building
other than by a first mortgage lien in favor of an Institutional Lender.
          Section 37.2 Within 90 days following the latest of (a) the
Substantial Completion Date under the 27th Street Lease (provided the letters of
credit referred to in this Section have not been presented for payment), (b) the
return to the issuers and the cancellation of the letters of credit issued by
Fleet National Bank and Bayerische Landesbank, Cayman Islands Branch in favor of
the Senior Interest Holder under the 27th Street Lease without having been
presented for payment and (c) the execution and delivery of the confirmation
required by Section 5.14 (provided the letters of credit referred to in this
Section have not been presented for payment), Owner and Tenant shall execute,
acknowledge, insert any missing information, deliver and record the Second
Amendment of Lease attached to this Lease as Exhibit P and the Termination of
Net Lease and Common Facilities Agreement attached to the 27th Street Lease as
Exhibit P, and any forms required to record same. Promptly following the
Substantial Completion Date under the 27th Street Lease (provided the letters of
credit referred to in this Section have not been presented for payment)
(x) Owner shall request the return to the issuers and the cancellation of said
letters of credit and (y) subject to Section 5.14, Owner and Tenant shall
execute, acknowledge and deliver the confirmation required by Section 5.14.

10



--------------------------------------------------------------------------------



 



     32. The Lease is amended by (a) changing, in the definition of “Mortgage”
in Exhibit A to the Lease, the words “Real Property” to the word “Premises”, and
(b) adding to the Lease as Exhibit P, the Second Amendment of Lease attached to
this Amendment as Exhibit A.
     33. Owner represents that on the date of this Amendment (a) the sole member
of Owner is Brause Plaza LLC, (b) the members of Brause Plaza LLC are Brause
Realty Inc. and Louis Brause, (c) Owner or an Affiliate of Owner owns or
controls the property within the Square Block indicated on Exhibit C to the
Lease and (d) the expiration date of the letters of credit referred to in
paragraph 31 of this Amendment is December 31, 2003 (and Owner shall not agree
to an extension of that expiration date beyond June 30, 2004 without Tenant’s
consent.
     34. Owner and Tenant each represent to the other that it has not dealt with
any broker, finder or like entity in connection with this Amendment or the
transactions contemplated hereby, other than the Broker, whose commission shall
be paid by Owner pursuant to a separate written agreement. If any claim is made
by any broker, finder or like entity (other than the Broker) for a brokerage
commission or fee in connection with this Amendment or the transactions
contemplated hereby, who or which claims to have dealt with either Owner or
Tenant, that party shall indemnify, defend and hold harmless the other from and
against that claim and all costs, expenses and liabilities in connection
therewith, including without limitation, attorneys’ fees and disbursements.
     35. Except as amended by this Amendment, the Lease shall remain in full
force and effect according to its terms.
     In Witness Whereof, Owner and Tenant have duly executed this Amendment as
of the date written above.

                  Brause Plaza North LLC    
 
           
 
  By:   Brause Plaza LLC, sole Member    
 
           
 
  By:   /s/ Louis Brause
 
Name: Louis Brause    
 
      Title: Member    
 
                Metropolitan Life Insurance Company    
 
           
 
  By:   /s/ Michael Viggiano
 
Name: Michael Viggiano    
 
      Title: Vice President    

11



--------------------------------------------------------------------------------



 



     
STATE OF NEW YORK
   )
 
   ) ss.:
COUNTY OF NEW YORK
   )

          On the 8th day of August, 2002, before me, the undersigned, personally
appeared Louis Brause, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

         
 
  /s/ Mitchell N. Baron
 
Notary Public    
 
       
 
  MITCHELL N. BARON    
 
  Notary Public, State of New York    
 
  No. 31-4517474    
 
  Qualified in New York County    
 
  Commission Expires March 30, 2006    

     
STATE OF NEW YORK
   )
 
   ) ss.:
COUNTY OF NEW YORK
   )

          On the 8th day August, 2002, before me, the undersigned, personally
appeared Michael Viggiano, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

         
 
  /s/ Paul E. Hanau
 
Notary Public    
 
       
 
  PAUL E. HANAU    
 
  Notary Public, State of New York    
 
  Qualified in Nassau County    
 
  Certificate filed in New York County    
 
  Commission Expires Sept. 15, 2002    

 



--------------------------------------------------------------------------------



 



Exhibit A
Exhibit P
Second Amendment of Lease
     Amendment dated                      , between Brause Plaza North LLC, a
Delaware limited liability company having an office at 52 Vanderbilt Avenue, New
York, New York 10017-3888 (“Owner”) and Metropolitan Life Insurance Company, a
New York corporation having an office at One Madison Avenue, New York, New York
10010 (“Tenant”).
Recital
     A. Owner and Tenant entered into a Net Lease dated May 10, 2001, amended by
First Amendment of Lease dated                     , 2002 (the “First
Amendment”; collectively, the Lease”), covering the Premises located at 27-01
Bridge Plaza North, Long Island City, New York.
     B. Tenant is the tenant under a Net Lease dated                      (the
“27th Street Lease”), covering the contiguous land (the “27th Street Land”) and
building (the “27th Street Building”) located at 41-21 27th Street, Long Island
City, New York (the “27th Street Premises”).
     C. Simultaneously with the execution and delivery of this Amendment, the
27th Street Lease is being terminated and the 27th Street Premises are being
conveyed to Owner.
     D. Owner and Tenant desire to amend the Lease to include the 27th Street
Premises in the Premises and as otherwise provided in this Amendment (all
capitalized terms in this Amendment which are not defined in this Amendment
shall have the meanings set forth in the Lease).
     Accordingly, Owner and Tenant agree as follows:
          1. Effective on the date of this Amendment, except as set forth in
Paragraph 2 (a) the 27th Street Premises is included in the Premises, (b) the
27th Street Land shall be deemed part of the Land, (c) the core and shell of the
27th Street Building (which Owner and Tenant agree shall be deemed to contain
282,082 rentable square feet), the Base Building Equipment of the 27th Street
Building and the Base Building Systems of the 27th Street Building, and all
alterations, replacements, additions and substitutions, other than Tenant’s Work
with respect to the 27th Street Premises and Tenant’s Property with respect to
the 27th Street Premises, shall be deemed part of the Building, and (d) Tenant’s
Work with respect to the 27th Street Premises and Tenant’s Property with respect
to the 27th Street Premises shall be deemed part of, respectively Tenant’s Work
[*****]

 



--------------------------------------------------------------------------------



 



and Tenant’s Property, on the same terms and conditions as are set forth in the
Lease except as provided in this Amendment.
          2. (a) Notwithstanding the provisions of paragraph 1 of this
Amendment, for purposes of Articles 13 (Damage by Fire or Other Casualty) and 14
(Taking) of the Lease, the 27th Street Premises shall be treated separately and
independently from the balance of the Premises, so that (i) each threshold
provision of Articles 13 and 14 of the Lease that relate to the amount of
damage, the amount of any Taking, the cost or time to repair, the ability to
terminate the Lease or abate Rent shall be applied to the 27th Street Premises
separately and independently from the balance of the Premises and (ii) although
Tenant’s option to terminate the Lease as provided in Section 13.3 of the Lease
shall apply separately and independently to the 27th Street Premises and the
balance of the Premises, Owner’s option to terminate the Lease as provided in
Section 13.3 of the Lease shall apply only if Tenant has, pursuant to its option
set forth in Section 13.3 of the Lease, terminated the Lease with respect to
either the 27th Street Premises or the balance of the Premises.
               (b) In addition to any other abatements permitted under the Lease
(i) if more than 50% of the facilities listed on Exhibit A to this Amendment
(the “Common Facilities”) which serve the 27th Street Building but which are
located in the balance of the Premises are damaged by fire or other casualty and
as a result Tenant cannot, in Tenant’s reasonable judgment, conduct its business
in the 27th Street Premises and does not conduct its business in the 27th Street
Premises then Rent shall abate for the entire 27th Street Premises for the
period from the date of the fire or other casualty until the date which is the
earlier of 120 days after substantial completion of the repairs to the Common
Facilities required to be performed by Owner or the date Tenant occupies the
27th Street Premises or any part thereof (in which event Rent shall be abated in
proportion to the portion of the Premises which Tenant shall not occupy), for
the normal conduct of Tenant’s business and (ii)if a Taking affects only the
Common Facilities and as a result Tenant cannot, in Tenant’s reasonable
judgment, conduct its business in any portion of the 27th Street Premises and
does not conduct its business in that portion of the 27th Street Premises, then
Rent shall abate in proportion to the portion of the 27th Street Premises which
Tenant is unable to use as the result of the Taking and shall commence upon the
date which is the earlier of 120 days after substantial completion of the
repairs to the Common Facilities required to be performed by Owner or the date
Tenant occupies that portion for the normal conduct of Tenant’s business.
               (c) For purposes of Articles 13 and 14 of the Lease, the Base
Rent shall be allocated to the 27th Street Premises and to the balance of the
Premises as follows: the Base Rent increase provided in paragraph 4 of this
Amendment shall be allocated to the 27th Street Premises and the balance of the
Base Rent shall be allocated to the balance of the Premises.
          3. Owner and Tenant hereby confirm the following: (a) the Substantial
Completion Date with respect to the 27th Street Premises is
                    , (b) the Fixed Expiration Date is                     ,

 



--------------------------------------------------------------------------------



 



(c) the Base Tax Year for the 27th Street Premises is                     
through                      and the Base Taxes for the 27th Street Premises are
all Real Estate Taxes attributable to the 27th Street Premises for that period,
as finally determined. [Insert allocation in Section 3.4 of the 27th Street
Lease, if necessary], and (d) the First Lease Year with respect to the 27th
Street Premises is from                      through                     , and
each Lease Year with respect to the 27th Street Premises thereafter is from
                     to                      (so that the 27th Street Premises
shall be treated separately from the balance of the Premises for the purposes of
the matters contained in clauses (a), (c) and (d) of this paragraph).
               4. (a) Effective on the date of this Amendment, the Base Rent
shall be increased by [*****] per annum from                      and ending on
                     $[*****] per annum from                      through
                    , [*****] per annum from                      through an
[*****] annum from                      through                      the Fixed
Expiration Date.
               (b) Accordingly, the Base Rent under the Lease shall be as
follows:
          5. The following paragraphs of the First Amendment (and the amendments
to the Lease reflected in those paragraphs) are hereby deleted from the Lease:
3; 9; 11; 14 (clause (b) only); 20; 29; 30; and 31.
          6. Owner and Tenant hereby represent that (a) the Lease is unmodified
and in full force and effect and (b) as of the date of this letter, (i) neither
Tenant nor Owner has given the other written notice of any event that, with the
giving of notice or the passage of time, or both, would constitute an existing
Owner Default or an existing Event of Default, as the case may be, and (ii)
neither Owner nor Tenant owes the other any sums under the Lease which are now
due and payable, and Tenant has no offsets against the Rent. [Insert any
exceptions].
          7. Owner and Tenant each represent to the other that it has not dealt
with any broker, finder or like entity in connection with this Amendment or the
transactions contemplated hereby, other than the Broker, whose commission shall
be paid by Owner pursuant to a separate written agreement. If any claim is made
by any broker, finder or like entity (other than the Broker) for a brokerage
commission or fee in connection with this Amendment or the transactions
contemplated hereby, who or which claims to have dealt with either Owner or
Tenant, that party shall indemnify, defend and hold harmless the other from and
against that claim and all costs, expenses and liabilities in connection
therewith, including without limitation, attorneys’ fees and disbursements.
          8. Except as amended by this Amendment, the Lease shall remain in full
force and effect according to its terms.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Owner and Tenant have duly executed this Amendment as
of the date written above.

            Brause Plaza North LLC

By: Brause Plaza LLC, sole Member
      By:           Name:   Louis Brause        Title:   Member       
Metropolitan Life Insurance Company
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )     
 
  ) ss.:
COUNTY OF NEW YORK
  )     

          On the ___day of                     , ___, before me, the
undersigned, personally appeared Louis Brause, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

            Notary Public
                       

         
STATE OF NEW YORK
  )     
 
  ) ss.:
COUNTY OF NEW YORK
  )     

          On the ___day of                     , ___, before me, the
undersigned, personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

            Notary Public
                       

 



--------------------------------------------------------------------------------



 



Exhibit A
The Common Facilities
Electricity with one central meter
Class E Fire Alarm System
Domestic and fire water with central meters
Fuel oil gas fired steam boiler
Central Building Management System
Two points of entry for telecommunications
Loading Docks

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough and County
of Queens, City and State of New York, bounded and described as follows:
BEGINNING at the corner formed by the intersection of the northerly line of
Bridge Plaza North with the easterly line of 27th Street;
RUNNING THENCE northerly, along the easterly line of 27th Street, 169.33 feet;
THENCE easterly, along a line forming an angle of 110 degrees 26 minutes 10
seconds on its southerly side with the preceding course, 117.50 feet;
THENCE northerly, parallel with the easterly line of 27th Street, 161.10 feet;
THENCE easterly, at right angles to the preceding course, 90.11 feet to a point
in the westerly line of 28th Street;
THENCE southerly, along the westerly line of 28th Street, 353.05 feet to the
corner formed by the intersection of the northerly line of Bridge Plaza North
with the westerly line of 28th Street;
THENCE westerly, along the northerly line of Bridge Plaza North, 201.05 feet to
the point or place of BEGINNING.

 



--------------------------------------------------------------------------------



 



Second Amendment of Lease
     Amendment dated as of June 30, 2003, between Brause Plaza North LLC, a
Delaware limited liability company having an office at 52 Vanderbilt Avenue, New
York, New York 10017-3888 (“Owner”) and Metropolitan Life Insurance Company, a
New York corporation having an office at One Madison Avenue, New York, New York
10010 (“Tenant”).
Recital
     A. Owner and Tenant entered into a Net Lease dated May 10, 2001, amended by
First Amendment of Lease dated August 8, 2002 (the “First Amendment”;
collectively, the Lease”), covering the Premises located at 27-01 Bridge Plaza
North, Long Island City, New York.
     B. Tenant is the tenant under a Net Lease dated August 8, 2002 (the “27th
Street Lease”), covering the contiguous land (the “27th Street Land”) and
building (the “27th Street Building”) located at 41-21 27th Street, Long Island
City, New York (the “27th Street Premises”).
     C. Simultaneously with the execution and delivery of this Amendment, the
27th Street Lease is being terminated and the 27th Street Premises are being
conveyed to Owner.
     D. Owner and Tenant desire to amend the Lease to include the 27th Street
Premises in the Premises and as otherwise provided in this Amendment (all
capitalized terms in this Amendment which are not defined in this Amendment
shall have the meanings set forth in the Lease).
     Accordingly, Owner and Tenant agree as follows:
          1. Effective on the date of this Amendment, except as set forth in
Paragraph 2 (a) the 27th Street Premises is included in the Premises, (b) the
27th Street Land shall be deemed part of the Land, (c) the core and shell of the
27th Street Building (which Owner and Tenant agree shall be deemed to contain
[*****] rentable square feet), the Base Building Equipment of the 27th Street
Building and the Base Building Systems of the 27th Street Building, and all
alterations, replacements, additions and substitutions other than Tenant’s Work
with respect to the 27th Street Premises and Tenant’s Property with respect to
the 27th Street Premises, shall be deemed part of the Building, and (d) Tenant’s
Work with respect to the 27th Street Premises and Tenant’s Property with respect
to the 27th Street Premises shall be deemed part of, respectively Tenant’s Work
and Tenant’s Property, on the same terms and conditions as are set forth in the
Lease except as provided in this Amendment.

 



--------------------------------------------------------------------------------



 



          2. (a) Notwithstanding the provisions of paragraph 1 of this
Amendment, for purposes of Articles 13 (Damage by Fire or Other Casualty) and 14
(Taking) of the Lease, the 27th Street Premises shall be treated separately and
independently from the balance of the Premises, so that (i) each threshold
provision of Articles 13 and 14 of the Lease that relate to the amount of
damage, the amount of any Taking, the cost or time to repair, the ability to
terminate the Lease or abate Rent shall be applied to the 27th Street Premises
separately and independently from the balance of the Premises and (ii) although
Tenant’s option to terminate the Lease as provided in Section 13.3 of the Lease
shall apply separately and independently to the 27th Street Premises and the
balance of the Premises, Owner’s option to terminate the Lease as provided in
Section 13.3 of the Lease shall apply only if Tenant has, pursuant to its option
set forth in Section 13.3 of the Lease, terminated the Lease with respect to
either the 27th Street Premises or the balance of the Premises.
               (b) In addition to any other abatements permitted under the Lease
(i) if more than 50% of the facilities listed on Exhibit A to this Amendment
(the “Common Facilities”) which serve the 27th Street Building but which are
located in the balance of the Premises are damaged by fire or other casualty and
as a result Tenant cannot, in Tenant’s reasonable judgment, conduct its business
in the 27th Street Premises and does not conduct its business in the 27th Street
Premises then Rent shall abate for the entire 27th Street Premises for the
period from the date of the fire or other casualty until the date which is the
earlier of 120 days after substantial completion of the repairs to the Common
Facilities required to be performed by Owner or the date Tenant occupies the
27th Street Premises or any part thereof (in which event Rent shall be abated in
proportion to the portion of the Premises which Tenant shall not occupy), for
the normal conduct of Tenant’s business and (ii) if a Taking affects only the
Common Facilities and as a result Tenant cannot, in Tenant’s reasonable
judgment, conduct its business in any portion of the 27th Street Premises and
does not conduct its business in that portion of the 27th Street Premises, then
Rent shall abate in proportion to the portion of the 27th Street Premises which
Tenant is unable to use as the result of the Taking and shall commence upon the
date which is the earlier of 120 days after substantial completion of the
repairs to the Common Facilities required to be performed by Owner or the date
Tenant occupies that portion for the normal conduct of Tenant’s business.
               (c) For purposes of Articles 13 and 14 of the Lease, the Base
Rent shall be allocated to the 27th Street Premises and to the balance of the
Premises as follows: the Base Rent increase provided in paragraph 4 of this
Amendment shall be allocated to the 27th Street Premises and the balance of the
Base Rent shall be allocated to the balance of the Premises.
          3. Owner and Tenant hereby confirm the following: (a) the Substantial
Completion Date with respect to the 27th Street Premises is (i) June 13, 2003,
with respect to floors 3 through 6, (ii) June 20, 2003, with respect to floors 7
through 13, and (iii) June 30, 2003, with respect to the balance of the 27th
Street Premises (so that Substantial Completion Date with respect to the entire
27th Street Premises is June 30, 2003), (b) the Fixed Expiration Date is
June 30, 2023; (c) the Base Tax Year for the 27th

 



--------------------------------------------------------------------------------



 



Street Premises is July 1, 2003 through June 30, 2004 and the Base Taxes for the
27th Street Premises are all Real Estate Taxes attributable to the 27th Street
Premises for that period, as finally determined, as calculated in accordance
with Section 3.4 of the 27th Street Lease, and (d) the First Lease Year with
respect to the 27th Street Premises is from July 1, 2003 through June 30, 2004,
and each Lease Year with respect to the 27th Street Premises thereafter is from
July 1 to June 30 (so that the 27th Street Premises shall be treated separately
from the balance of the Premises for the purposes of the matters contained in
clauses (a), (c) and (d) of this paragraph).
          4. (a) Effective on the date of this Amendment, the Base Rent shall be
increased by [*****] per annum from October 11, 2003 through June 30, 2008,
[*****] per annum from October 18, 2003 through June 30, 2008 and [*****] per
annum from October 28, 2003 through June 30, 20081 [*****] per annum from
July 1, 2008 through June 30, 2013, [*****] per annum from July 1, 2013 through
June 30, 2018, and [*****] per annum from July 1, 2018 through the Fixed
Expiration Date.
               (b) Accordingly, the Base Rent under the Lease shall be as
follows:
     [*****] per annum from April 25, 2002 through October 10, 2003;
     [*****] per annum from October 11, 2003 through October 17, 2003;
     [*****] 6 per annum from October 18, 2003 through October 27, 2003;
     [*****] per annum from October 28, 2003 through September 30, 2006;
     [*****] per annum from October 1, 2006 through June 30, 2008;
     [*****] per annum from July 1, 2008 through September 30, 2011;
     [*****] per annum from October 1, 2011 through June 30, 2013;
     [*****] per annum from July 1, 2013 through September 30, 2016;
     [*****] per annum from October 1, 2016 through June 30, 2018;
     [*****] per annum from July 1, 2018 through September 30, 2021; and
     [*****] per annum from October 1, 2021 through the Fixed Expiration Date.
 

1   Due to rounding the rentable square feet of each floor of the 27th Street
Building as shown on Exhibit E to the 27th Street Lease, the sum of the rentable
square feet of those floors is five rentable square feet less than the total,
agreed upon, rentable square feet of the 27th Street Building of 282,028
rentable square feet, as shown on Exhibit E to the 27th Street Lease.
Accordingly, in order for the calculation of the Base Rent for the 27th Street
Premises to be based upon the total, agreed upon, rentable square feet of the
27th Street Building, the rentable square feet of the 2nd floor of the 27th
Street Building is hereby increased by five rentable square feet, from 23,340
rentable square feet to 23,345 rentable square feet.

 



--------------------------------------------------------------------------------



 



          5. The following paragraphs of the First Amendment (and the amendments
to the Lease reflected in those paragraphs) are hereby deleted from the Lease:
3; 9; 11; 14 (clause (b) only); 20; 29; 30; and 31.
          6. Owner and Tenant hereby represent that (a) the Lease is unmodified
and in full force and effect and (b) as of the date of this letter, (i) neither
Tenant nor Owner has given the other written notice of any event that, with the
giving of notice or the passage of time, or both, would constitute an existing
Owner Default or an existing Event of Default, as the case may be, and
(ii) neither Owner nor Tenant owes the other any sums under the Lease which are
now due and payable, and Tenant has no offsets against the Rent.
          7. Owner and Tenant each represent to the other that it has not dealt
with any broker, finder or like entity in connection with this Amendment or the
transactions contemplated hereby, other than the Broker, whose commission shall
be paid by Owner pursuant to a separate written agreement. If any claim is made
by any broker, finder or like entity (other than the Broker) for a brokerage
commission or fee in connection with this Amendment or the transactions
contemplated hereby, who or which claims to have dealt with either Owner or
Tenant, that party shall indemnify, defend and hold harmless the other from and
against that claim and all costs, expenses and liabilities in connection
therewith, including without limitation, attorneys’ fees and disbursements.
          8. Except as amended by this Amendment, the Lease shall remain in full
force and effect according to its terms.
          9. This Amendment may be executed in any number of counterpart, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
(Signature page to follow)

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Owner and Tenant have duly executed this Amendment as
of the date written above.

            Brause Plaza North LLC
      By:   /s/ David Brause         Name:   David Brause        Title:   Vice
President        Metropolitan Life Insurance Company
      By:   /s/ Michael Viggiano         Name:   Michael Viggiano       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )     
 
  ) ss.:
COUNTY OF NEW YORK
  )     

          On the 25 day of June, 2003, before me, the undersigned, personally
appeared David Brause, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

            /s/ Ruth Brause

Notary Public
 
                     

RUTH BRAUSE
Notary Public, State of New York
No. 31-4643006
Qualified in New York Country
Commission Expires March 30, 19__



         
STATE OF NEW YORK
  )     
 
  ) ss.:
COUNTY OF NEW YORK
  )   

          On the 27 day of June, 2003, before me, the undersigned, personally
appeared Michael Viggiano, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

            /s/ Paul E. Hanau

Notary Public
 
                     

PAUL E. HANAU
Notary Public, State of New York
Qualified in Nassau Country
Certificate Filed in New York Country
Commission Expires Sept. 15, 2006



 



--------------------------------------------------------------------------------



 



Third Amendment of Lease
     Amendment dated as of September 23, 2010, between Brause Plaza North LLC.,
a Delaware limited liability company having an office at 52 Vanderbilt Avenue,
New York, NY 10017-3888 (“Owner”) and Metropolitan Life Insurance Company, a New
York corporation having an office at 1095 Avenue of the Americas, New York, NY
10036-6797 (“Tenant”).
Recital
     A. Owner and Tenant entered into a Net Lease dated May 10, 2001, amended by
First Amendment of Lease dated August 8, 2002 (the “First Amendment”) and Second
Amendment of Lease dated as of June 30, 2003 (collectively, the “Lease”),
covering the property located at 27-01 Bridge Plaza North, Long Island City, New
York.
     B. Owner and Tenant desire to amend the Lease as provided in this Amendment
(all capitalized terms in this Amendment which are not defined in this Amendment
shall have the meanings set forth in the Lease; and any reference in this
Amendment to the Lease shall be deemed to include the Lease as amended by this
Amendment).
     Accordingly, Owner and Tenant agree as provided in this Amendment.
          1. Development Rights.
               (a) Notwithstanding any provision of the Lease to the contrary,
all Development Rights applicable to the Building or the Square Block (whether
or not obtained by Tenant or Owner) shall belong to, and may be used or disposed
of by, Owner only (and not by Tenant), without any payment by Owner to Tenant,
except that Owner shall not use the Development Rights to increase the height of
the Building prior to the earlier of (i) the date the Term ends or (ii) the date
MetLife occupies less than one full floor in the base of the Building (the base
of the Building being floors 2 through 7; a full floor being the floor in both
the original Building and the 27th Street Building).
               (b) Section 6.5 of the Lease is hereby amended by deleting
paragraphs (b), (c) and (d).
               (c) Paragraph 7 of the First Amendment is hereby deleted from the
Lease.
          2. Repairs and Maintenance. Section 9.2 of the Lease is hereby amended
by (a) deleting the first two sentences, and replacing them with the following
sentence: “Owner’s sole responsibility with respect to the repair and
maintenance of the Building shall be to, at Owner’s expense, replace the
following structural elements of the Building: concrete frame; steel
reinforcements; footings; foundation; load-bearing columns; and roof supports,
but only if the

 



--------------------------------------------------------------------------------



 



condition of any such element requires replacement of the entirety of any such
element, rather than repair, under sound construction practice; provided,
however, that any such replacement shall be performed by Owner at Tenant’s
expense if (i) the replacement was necessitated due to the act of Tenant or any
Tenant Party or (ii) a warranty or guaranty applicable to the element to be
replaced was terminated or reduced, in whole or in part, due to the act of
Tenant or any Tenant Party (but only to the extent the warranty or guaranty
would have covered the cost of the replacement)” and (b) in the next to last
sentence, changing the words “clause (ii) or clause (iii)” to “clause (i) or
clause (ii).”
          3. Incentives. Exhibit A to the Lease is hereby amended by adding at
the end of the definition of “Incentives”, the following: “including the
benefits of any Industrial Commercial Development Program and Consolidated
Edison’s Business Incentive Rate Program”.
          4. Multi-Tenant Lease Provisions. Exhibit I to the Lease is hereby
amended by adding at the end, the following:
          “7. Management. Owner shall manage the Building, or have the Building
managed, in a manner comparable to buildings comparable to the Building in Long
Island City.”
          “8. Cleaning. At Tenant’s request, Owner shall provide cleaning to
Tenant, at Tenant’s expense, in a manner comparable to buildings comparable to
the Building in Long Island City. The inclusion of cleaning shall be a factor in
determining the Fair Market Base Rent.”
          “9. Penthouse. Provided Tenant has regularly illuminated the façade
around the penthouse during the initial term of the Lease, and for so long as
Owner elects to continue to illuminate that façade during the extended term,
Tenant and JetBlue (as defined in Section 34.1) shall have the non-exclusive
right from time to time to request Owner to use one or more particular colors of
illumination for a period of time. If Tenant or JetBlue shall make such request,
Owner shall endeavor to accommodate the request (but Owner shall have no
liability for Owner’s failure to do so), provided that (a) if the request is
made by JetBlue, there is no JetBlue Default (as defined in Section 34.2) and
the JetBlue Occupancy Requirement (as defined in Section 34.1) is met, or if the
request is made by Tenant, there is no Event of Default, (b) if overlapping
requests are made, JetBlue’s request shall take priority, (c) the change shall
not be prohibited by any Requirement, (d) Owner consents to the change, which
consent shall not be unreasonably withheld and (e) Tenant or JetBlue (whichever
made the request) provides the materials and pays in advance (if requested by
Owner) or reimburses Owner for the cost of changing the colors (including
labor).”
          5. Tenant’s Right of First Offer and Right to Expand. Articles 32 and
33 of the Lease are hereby deleted from the Lease.

2



--------------------------------------------------------------------------------



 



          6. Tenant’s Right to Extend the Term. Article 34 of the Lease is
hereby amended as follows:
               (a) Section 34.1(a) of the Lease is amended to (i) reduce the
extension term from 10 years to 5 years (but the reference in Section 34.1(b) to
a 10-year lease shall remain, so that the Fair Market Base Rent for the 5-year
extension term shall be based on a Fair Market Base Rent for a 10-year term) and
(ii) add the following sentence at the end: “If Tenant’s Subtenant, JetBlue
Airways Corporation, its Affiliates or its successor by merger, consolidation or
sale of assets (collectively, “JetBlue”), on the date Tenant exercises Tenant’s
right under this Section and on the date the extended term commences, occupies
(the “JetBlue Occupancy Requirement”) two or more full floors in the base of the
Building, or the equivalent rentable square footage in the base of the Building
(but, in either case, this requirement shall be deemed met if the occupancy is
less by not more than 25,000 rentable square feet), the requirement of Tenant’s
(or its Affiliate’s) occupancy set forth in clause (iii) of this Section shall
not apply.”
               (b) Section 34.1(c) of the Lease is amended to change the notice
date from 18 months before the Fixed Expiration Date to 20 months before the
Fixed Expiration Date (time being of the essence).
               (c) Section 34.2 is hereby added to the Lease, to read as
follows:
               “Section 34.2. During the extended term of this Lease, if the
JetBlue Occupancy Requirement is met and JetBlue is not then in default under
its Sublease or any direct lease or other agreement with Owner (including any
amendment of this Lease in which JetBlue undertakes obligations or liabilities
in favor of Owner), following any required notice and the expiration of the
applicable cure period (a “JetBlue Default”), Owner shall not lease any space in
the Building, or consent to the sublease of any space in the Building (if
denying consent shall not cause Owner to violate the lease between Owner and the
tenant requesting consent to the sublease), to any of the airlines, or, for
occupancy by an airline, to any of the entities controlling airlines (control
meaning the direct or indirect ownership of more than 50% of all classes of
voting equity interests and the ability to direct day to day operations) listed
on Exhibit A to this Amendment or to any airline or, for occupancy by an
airline, to any such entity substituted by JetBlue for an airline or entity then
on the list, by notice by JetBlue to Tenant and Owner, provided that the
substitution shall not be effective, and Owner shall have the right to lease
space in the Building or consent to the sublease of space in the Building to the
airline or entity set forth in JetBlue’s notice if (a) the notice is received by
Owner after the date Owner and such airline or entity sign a letter of intent,
term sheet, lease or other agreement or (b) if Owner is negotiating with any
such airline or entity on the date the notice is received by Owner and enters
into a letter of intent, term sheet, lease or other agreement with such airline
or entity within 135 days following receipt of JetBlue’s notice. Nothing
contained in this Section or elsewhere in this Lease shall prevent Owner from
leasing space in the Building, or consenting to the subleasing of space in the
Building, to any competitor of Tenant or any Affiliate of Tenant.”

3



--------------------------------------------------------------------------------



 



               (d) Section 34.3 is hereby added to the Lease, to read as
follows:
               “Section 34.3.
               (a) If (i) Tenant shall duly exercise Tenant’s right to extend
the Term, but shall not include the entire 2nd floor of the Building and (ii) a
cafeteria, fitness center or conference center for Tenant’s or JetBlue’s
employees is then operated on the 2nd floor of the Building in a location on the
2nd floor of the Building approved by Tenant and Owner, then Tenant shall have
the right to include in Tenant’s exercise notice all or any of those portions of
the 2nd floor (but if Tenant includes any portion of the cafeteria, it must also
include the existing kitchen and server areas). Owner shall, if requested by
Tenant or JetBlue on or before the date which is 150 days prior to the last date
on which Tenant may exercise Tenant’s extension right (but not sooner than the
date which is 180 days prior to the last date on which Tenant may exercise
Tenant’s extension right), give notice to Tenant or JetBlue (whichever made the
request, with a copy to the other party) within 120 days following Tenant’s or
JetBlue’s request, as to whether Owner then intends, during the extended term,
to operate a cafeteria, fitness center or conference center in the Building for
the tenants of the Building. If Owner fails to respond within such 120-day
period, it shall be deemed that Owner does not then intend to operate a
cafeteria, fitness center or conference center in the Building for the tenants
of the Building. Whether or not Tenant includes the cafeteria, fitness center or
conference center in Tenant’s exercise notice, or Owner states or is deemed to
have stated that Owner does or does not operate a cafeteria, fitness center or
conference center in the Building for the tenants of the Building, Owner shall
have the right, at any time, to operate or cease to operate a cafeteria, fitness
center or conference center in the Building for the tenants of the Building.
               (b) In all events, if Tenant shall include only a portion of the
2nd floor in Tenant’s exercise notice as permitted by this Section, such portion
shall be configured in a manner that is reasonably acceptable to Owner so that
the balance of the 2nd floor of the Building is leasable by Owner at market
rents without discount due to the location or configuration of the balance.
               (c) If (i) Tenant shall give notice to Owner on or before the
date which is 90 days prior to the last date Tenant may exercise Tenant’s
extension right that Tenant desires Owner to enter into a direct lease with
JetBlue for a portion of the 2nd floor of the Building which may be included in
Tenant’s notice of exercise pursuant to this Section, (ii) the JetBlue Occupancy
Requirement and the Rating Requirement (as defined in Section 34.4) are then and
at the commencement of the extended term met, (iii) there is then no JetBlue
Default, (iv) Owner and JetBlue agree on the terms of the lease on or before the
last date Tenant may exercise Tenant’s extension right and (v) Tenant duly
exercises Tenant’s extension right, Owner shall lease that portion directly to
JetBlue on the agreed upon terms and any purported exercise by Tenant of its
extension right for the portion leased to JetBlue shall be void.

4



--------------------------------------------------------------------------------



 



               (d) During the extended term of this Lease, if Tenant shall not
include the entire Building in Tenant’s extension notice, but shall include the
cafeteria or fitness center, Owner shall not be required to provide cleaning
service for those areas, but shall not object to Tenant’s contracting directly
with Owner’s cleaning contractor for such cleaning service.”
               (e) During the extended term of this Lease, if and for so long as
Tenant or JetBlue operates in the Building a cafeteria, fitness center or
conference center (the “Building Amenities”; it being recognized that Tenant or
JetBlue may, at any time, cease operating any of the Building Amenities,
including converting that space to another Permitted Use), the other tenants of
the Building and their guests and invitees shall have the non-exclusive use of
the Building Amenities, subject in all cases to any reasonable rules and
regulations of Tenant or JetBlue regarding the use thereof by all users (which
shall be enforced in a non-discriminatory manner and may include excluding from
the fitness center any person who does not satisfy reasonably established
medical or health conditions or who refuses to sign Tenant’s or JetBlue’s then
waiver and release form, if any, for use of the fitness center) and subject to
Building-wide prices, except that the employees of Tenant or JetBlue and its
Affiliates (whichever operates the Building Amenities) may be given a discount.
If (i) JetBlue or Tenant maintains any of the Building Amenities, (ii) the size
of that Building Amenity is smaller than its size on the date the initial term
ended and (iii) the size does not, in JetBlue’s or Tenant’s, as the case may be,
reasonable opinion, accommodate the other tenants in the Building, then JetBlue
or Tenant, as the case may be, shall not be required to offer that Building
Amenity to other tenants of the Building.
               (f) Section 34.4 is hereby added to the Lease, to read as
follows:
               “Section 34.4. During the extended term of this Lease, if Tenant
extends the initial term of this Lease for less than the entire Building (other
than Ground Floor space recaptured by Owner), then if (i) the JetBlue Occupancy
Requirement is met, (ii) there is then no JetBlue Default, (iii) JetBlue has a
Standard & Poor’s long term debt rating of A- or better or (if Standard & Poor’s
shall not rate the long term debt of JetBlue) the equivalent rating by Fitch
(A-) or Moody’s (A) or, if neither shall rate the long term debt of JetBlue, a
rating agency selected by Landlord (the “Rating Requirement”), (iv) the space in
the Building desired by JetBlue has been made available for lease by Owner and
(v) Owner and JetBlue agree on the terms of the lease, Owner shall enter into a
lease for that space, on the agreed upon terms, directly with the JetBlue.”
               (g) Section 34.5 is hereby added to the Lease, to read as
follows:
               “Section 34.5. During the extended term of this Lease, if Tenant
extends the initial term of this Lease for less than the entire Building (other
than Ground Floor space recaptured by Owner), then Owner shall have the right,
at Owner’s expense, to relocate Tenant, JetBlue (whether as a Subtenant or a
direct tenant) or any Subtenant, or any of their respective

5



--------------------------------------------------------------------------------



 



Affiliates (and each sublease shall so provide), to contiguous space of
substantially equal rentable square footage (that is, contiguous full floors and
a partial floor contiguous to those floors, if needed) and, if not a full floor,
substantially similar configuration anywhere in the Building (except that Tenant
and JetBlue, and their respective Affiliates, shall not be relocated to the 2nd
floor, provided, with respect to JetBlue only, if there is then no JetBlue
Default), with equivalent build-out (including wiring for telecommunications and
other equipment), services, structural support, operational capability and
redundancy (including any System Operations Center operated by JetBlue),
including the payment by Owner of the reasonable cost to relocate that Person’s
property to the relocated space which Owner shall reimburse to that Person,
unless Owner elects to arrange for the relocation, in which event Owner shall
pay the cost directly (in no event, however, shall Owner have the right to
arrange for the relocation of the SOC equipment, such relocation to be performed
by JetBlue at Owner’s reasonable cost). The relocation by Owner shall be
performed in a manner which minimizes disrupting the business of the relocated
Person. Prior to commencing any required build-out of the relocated space, Owner
shall provide the relocated Person with a copy of the plans and specifications
for the build-out and an estimate of the time to complete the build-out
(including wiring for telecommunications and other equipment). During
performance of the build-out, Owner shall permit the relocated Person to observe
and inspect the build-out, provided the relocated Person shall not interfere
with the build-out. After substantial completion of the build-out, any punch
list work shall be determined and performed pursuant to Section 5.5 of this
Lease. Any dispute regarding the build-out, services, structural support,
operational capability, redundancy, punch list work or cost shall be resolved by
Construction Arbitration. The relocated Person shall vacate its then existing
space and occupy the relocated space on all of the terms of this Lease on or
before the 30th day following Owner’s notice that the relocated space is
substantially complete and, if the relocated Person is JetBlue, provided the SOC
is fully operational (which JetBlue shall arrange as soon as practicable). If
Tenant, or its Affiliate, occupies the 8th floor of the Building and Owner
desires to relocate the occupant of the 8th floor from the 8th floor, and there
is no Event of Default, Owner may do so only if one of the following conditions
are met: (i) the replacement tenant leases rentable square footage in the
Building greater than the rentable square footage equivalent of three full base
floors in the Building and the 8th floor or (ii) the replacement tenant leases
more rentable square footage in the Building than the relocated Person (and its
Affiliates) and the replacement tenant’s space (other than the 2nd floor of the
Building, if that is leased by the replacement tenant) is contiguous with the
8th floor. If the condition of either clause (i) or (ii) of this Section is met
and Owner relocates the occupant from the 8th floor, at the option of Owner, the
8th floor occupant may be relocated to a noncontiguous floor in the tower
portion of the Building (the tower portion being floors 8 through 13) or to a
contiguous floor in the base of the Building.”
          7. Building Name; Signage. Section 35.1 of the Lease is hereby deleted
from the Lease and replaced with the following:

6



--------------------------------------------------------------------------------



 



               “Section 35.1 (a) During the Term, the Building shall not be
named by Owner or Tenant unless the name is acceptable to Owner and Tenant,
except that, during the initial term of this Lease and, if Tenant extends the
term for the entire Building (other than Ground Floor Space recaptured by
Owner), if (i) there is not then a Material Event of Default, (ii) this Lease is
otherwise in full force and effect and (iii) Tenant named herein (or an
Affiliate of that Tenant) is the tenant under this Lease, the Building may be
known as the “MetLife Building” or the name of any Affiliate of Tenant named
herein or any successor to Tenant named herein or its Affiliate by merger,
consolidation or sale of assets, or any derivatives of such name. If, however,
Tenant extends the initial term of this Lease for less than the entire Building
(other than Ground Floor space recaptured by Owner), then during the extended
term of this Lease, if any tenant of the Building and its Affiliates lease more
space in the Building then the aggregate space in the Building then leased or
subleased by Tenant, JetBlue and their respective Affiliates, Owner shall have
the right, in Owner’s sole discretion, without Tenant’s or JetBlue’s consent, to
name the Building (but not the name of Tenant, JetBlue, any of their respective
Affiliates or if the JetBlue Occupancy Requirement is then met and there is then
no JetBlue Default, any airline or entity then listed on Exhibit A.)
               (b) During the initial term of this Lease and, if Tenant extends
the initial term for the entire Building (other than Ground Floor space
recaptured by Owner), the extended term (i) Tenant shall have the right, at its
expense, in accordance with all of the provisions of this Lease, including
Article 6, and subject to Owner’s approval (which shall not be unreasonably
withheld), to install the following signs containing only the name or logo of
Tenant or JetBlue, or their Affiliates (but, with respect to JetBlue’s
Affiliates, only Affiliates that are airlines): (A) two signs (collectively, the
“Main Lobby Signs”)in the ground floor lobby of the Building on the Queens Plaza
North side (the “Main Lobby”), one on a portion of the eastern wall and one on a
portion of the western wall; (B) one sign (the “27th Street Lobby Sign”) in the
ground floor lobby of the Building on the 27th Street side (the “27th Street
Lobby”), on the wall; (C) one sign (the “Roof Sign”) on the 7th floor roof of
the Building, together with related equipment, mountings, support structures and
associated lines, wiring and cabling; (D) four signs (collectively, the
“Building Exterior Signs”), two on the exterior façade of the Building, one to
the left and one to the right of the main entrance on the Queens Plaza North
side of the Building and two on the exterior façade of the Building, one to the
left and one to the right of the entrance on the 27th Street side of the
Building; (E) two signs (collectively, the “Directional Signs”) on the exterior
façade of the Building, one on the 28th Street side of the southeast corner of
the Building and one on the 27th Street side of the southwest corner of the
Building; and (F) one sign (the “Alternative Sign”) on the exterior façade of
the Building above the entrance door to the Main Lobby but only for as long as
the Roof Sign is not permitted by the Governmental Authorities having
jurisdiction over the Roof Sign and no Roof Sign is actually being maintained by
Tenant or JetBlue or any of their Affiliates (but the Alternative Sign shall not
reduce the level of natural light admitted to the Main Lobby through the window
above the entrance door except to a de minimis extent), (ii) any Subtenant (and,
if Owner shall recapture any space on the Ground

7



--------------------------------------------------------------------------------



 



Floor, any tenant) shall have the right to be listed on the tenant directory, if
any, in the Main Lobby and to have an identification sign on the northern wall
of the Main Lobby, and if the Subtenant or tenant is on the Ground Floor, that
Subtenant or tenant may also have one tasteful identification sign on its
storefront (and may maintain other tasteful window displays), subject to Owner’s
and (with respect to any recaptured Ground Floor space) Tenant’s reasonable
approval and (iii) Owner and its managing agent may have customary
identification signs on and in the Building, the locations and sizes of which
shall be subject to Tenant’s reasonable approval.
               (c) If Tenant extends the initial term of this Lease for less
than the entire Building (other than Ground Floor space recaptured by Owner)
then (i) Tenant shall no longer have the right to the Roof Sign (or the
Alternative Sign), except that if JetBlue is then a Subtenant Tenant shall
retain the right to the Roof Sign (but not the Alternative Sign, even if the
Roof Sign is not permitted by the Governmental Authorities having jurisdiction
over the Roof Sign, subject, however, to clause (ii)(IV), below) and
(ii) Tenant’s other sign rights set forth in Section 35.1(b) shall continue,
except that (A) Tenant shall have the right to only two Building Exterior Signs,
one on the exterior façade of the Building to the left or the right of the main
entrance on the Queens Plaza North side of the Building and one on the exterior
façade of the Building to the left or the right of the entrance on the 27th
Street side of the Building (as determined by Tenant simultaneously with the
exercise of Tenant’s extension right and, if not, by Owner), (B) the 27th Street
Lobby wall sign shall be shared by the tenants of the tower portion of the
Building in proportion to the rentable square footage leased by those tenants in
the tower portion of the Building, (C) Tenant shall not have the right to
approve the identification sign relating to any recaptured Ground Floor space,
and (D) if any tenant of the Building or its Affiliates leases the same or more
rentable square feet in the Building than Tenant and its Affiliates actually
occupy, then (I) Tenant shall lose the right to the sign on either the eastern
wall or the western wall of the Main Lobby (as determined by Tenant
simultaneously with the exercise of Tenant’s extension right and, if not, by
Owner), (II) Owner shall have the right to place the signs of that tenant or its
Affiliates on that wall and on the exterior of the Building, including
directional signs (but the right to the Roof Sign (or the Alternative Sign, if
applicable) shall be governed by clauses (i) and (ii)(IV) of this paragraph),
(III) Tenant and JetBlue shall have the right, at Tenant’s or JetBlue’s expense,
to have an identification sign (reasonably approved by Owner) on the northern
wall of the Main Lobby of a size and prominence equivalent to tenants (and their
Affiliates) leasing substantially the same rentable square feet in the Building
as Tenant or JetBlue and its Affiliates (but in no event shall the tenant that
replaces Tenant on the eastern wall or the western wall of the Main Lobby have
an identification sign on the northern wall larger or more prominent than
Tenant’s or JetBlue’s identification sign on the northern wall) and (IV) Owner
shall have the right to place the name or logo of that tenant and its Affiliates
on the Alternative Sign and, if the Roof Sign is then or thereafter not
permitted by the Governmental Authorities having jurisdiction over the Roof
Sign, Tenant shall share equally with all such tenants and its Affiliates the
Alternative Sign, the order from the top being by

8



--------------------------------------------------------------------------------



 



amount of square footage leased or subleased in the Building, but JetBlue shall
be higher than any tenant leasing or subleasing square footage equal to JetBlue.
               (d) Promptly following the execution and delivery by Tenant and
JetBlue of a Sublease, JetBlue shall, and Tenant shall use commercially
reasonable efforts to cause JetBlue to, apply for a permit for the Roof Sign
and, to the extent permitted by any Requirement, have the application request
that the permit for that sign continue in effect for the benefit of, and be
assignable to, Owner or Owner’s designee, after Tenant or JetBlue, as the case
may be, vacates the Building. If a permit for the Roof Sign is obtained
(i) neither Tenant nor JetBlue shall amend the permit or terminate, or take any
action or fail to take any action which would terminate, the permit (other than
as required by a Requirement), (ii) JetBlue shall (and Tenant shall use
commercially reasonable efforts to cause JetBlue to) promptly erect the sign and
any required sign structure in a manner reasonably acceptable to Owner and
subject to all of the provisions of this Lease, including Article 6, (iii) the
sign and sign structure shall be deemed part of the Premises for all purposes of
the Lease and (iv) subject to Owner’s right to have Tenant, at Tenant’s expense,
remove the sign and the sign structure (unless the permit for the Roof Sign
continues in effect for the benefit of, and is assigned to, Owner upon the
expiration or earlier termination of this Lease or the JetBlue Sublease, in
which event that sign structure shall not be removed by Tenant), at the
expiration or earlier termination of this Lease or JetBlue’s Sublease, as the
case may be, the sign and the sign structure shall, without payment by Owner to
Tenant or JetBlue, become the property of Owner, shall not be removed by Tenant
or JetBlue (but Owner shall not have the right to continue to display Tenant’s
or JetBlue’s name without its consent) and shall be assigned by Tenant and
JetBlue to Owner or Owner’s designee. At the expiration of earlier termination
of this Lease, or when any signage rights are terminated, except as provided in
this paragraph, Tenant shall, at its expense, remove all (or the relevant) signs
erected by Tenant or any Subtenant (including JetBlue) and repair any damage to
the Building as a result of installation or removal.
               (e) Nothing contained in this Lease shall give Owner any interest
in or right to the name of Tenant or JetBlue or any of their respective
Affiliates, except that Owner may use the Building’s likeness (including any
signs) in advertising or other promotional materials concerning its or its
Affiliates business related to real estate. However, any such use which is other
than using the Building’s likeness (including the signs) to identify the
Building as being developed, owned or managed by Owner or its Affiliates, in
which the name or logo of JetBlue or Tenant or their Affiliates is identifiable,
shall require the prior consent of JetBlue or Tenant, as the case may be.”
          8. 7th Floor Roof and Building Roof.
               (a) Subject to all of the provisions of this paragraph and the
other provisions of the Lease, during the Term, Tenant shall have the
nonexclusive right, at its expense (but without charge by Owner), to use (i) the
portion of the 7th floor roof of the Building shown

9



--------------------------------------------------------------------------------



 



on Exhibit B to this Amendment for the installation of the generator, chiller,
HVAC equipment, switchgear, floor supports and dunnage shown on Exhibit B (or
similar replacements), and (ii) the portion of the Building roof shown on
Exhibit D to this Amendment for the installation of the satellite dishes and
antennae shown on Exhibit D (or similar replacements), and the installation of
risers connecting the Premises to that equipment, provided (x) Tenant shall
place those items in as tight an area as is practicable, (y) all of those items
are used in connection with the Premises or in connection with Tenant’s business
or the business of any Subtenant and (z) the items on the 7th floor roof shall
be screened in a manner reasonably acceptable to Owner to block the items on the
7th floor roof from view if any of those items may be seen from the roof deck
(collectively, the “Equipment”).
               (b) Prior to installing the Equipment, the following shall, at
Tenant’s expense, be submitted to Owner for Owner’s approval (which shall not be
unreasonably withheld): (i) detailed plans and specifications for the Equipment
and its installation, and an engineer’s report on the affect the installation
and operation of the Equipment shall have on the roof or structural integrity of
the Building; and (ii) a full maintenance contract covering the Equipment, roof
and parapet wall obtained by Tenant from a maintenance company approved by
Owner. Notwithstanding any provision of the Lease to the contrary, any work or
repairs performed by Tenant effecting the roof or parapet, including the
installation, repair, maintenance or removal of the Equipment, shall be
performed, at Tenant’s expense, by a contractor designated by Owner.
               (c) Owner may, at its expense, change the location of the
Equipment (with minimal disruption of service but with no interruption of the
SOC and with time for permissible testing).
               (d) Tenant shall have access to the roof and during the extended
term if Tenant extends the initial term of the Lease for less than the entire
Building (other than Ground Floor space recaptured by Owner) Tenant’s access to
the roof shall be in common with all others to whom Owner gives access to the
roof, but Owner shall not permit any other party access to the Equipment.
               (e) Owner, other tenants in the Building and all others to whom
Owner grants such right, shall have the right to use the roof during the
extended term if Tenant extends the initial term of the Lease for less than the
entire Building (other than Ground Floor space recaptured by Owner), but such
use shall not interfere with the use of the Equipment.
               (f) Tenant shall, at its expense, maintain and make all repairs
to the Equipment, maintain the Equipment in good order and condition, comply
with all Requirements with respect to the use, furnishing, installing,
maintaining and repair of the Equipment.

10



--------------------------------------------------------------------------------



 



               (g) Tenant shall, at its expense, obtain and keep in force all
required permits and licenses, and the insurance carried by Tenant in accordance
with the Lease shall cover the Equipment.
               (h) Tenant shall (i) not overload the roof and (ii) install,
mount, anchor and use the Equipment in a manner which shall not permit the same
to vibrate, and otherwise in a manner reasonably satisfactory to Owner and its
engineer (so that the Equipment shall not interfere with any other equipment now
on the roof or in the Building, and any adjustments in the future to prevent
such interference shall be promptly made by Tenant at Tenant’s expense; but if
the Equipment interferes with any other equipment placed on the roof or in the
Building after the Equipment is placed on the roof, and adjustments which do not
adversely affect the Equipment or its use may be made to prevent interference,
Owner may, at Owner’s expense, make those adjustments).
               (i) Owner shall have no obligation, liability or responsibility
whatsoever with respect to the Equipment.
               (j) Tenant shall indemnify, defend and hold harmless Owner from
and against any and all claims, actions, proceedings, damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees), and
shall make all repairs to the roof, parapet and coping, in connection with or
arising out of the use, furnishing, installation, maintenance and repair of the
Equipment (and Tenant shall, at Tenant’s expense, be responsible for the repair
and maintenance of the portion of the roof, parapet and coping covered by the
Equipment and the immediately surrounding area).
               (k) On or before the last day of the Term, or the date Tenant or
any Subtenant ceases the use of any Equipment, or on the date any Governmental
Authority requires the removal of the Equipment, Tenant shall, at its expense,
remove the Equipment (or the portion which is no longer used), other than the
Roof Sign or the Penthouse Sign (which shall be governed by Section 35.1 of the
Lease), resurface any affected areas of the roof, and restore the roof and the
Building.
          9. JetBlue Approvals. Subject to all of the provisions of the Lease
(including Article 31.1(c) of the Lease) and, if required under the JetBlue
Sublease, Tenant’s consent, Owner hereby consents to the following during the
term (or any extension) of the JetBlue Sublease:
               (a) the signs shown on Exhibit C to this Amendment (and any
changes to the Roof Sign approved or required by an Governmental Authority),
provided the size of each sign is the same or smaller than the size on the date
of this Amendment;
               (b) provided there is no JetBlue Default, the use by JetBlue
without additional charge by Owner, of the land shown hatched on Exhibit K to
the Lease, or (if

11



--------------------------------------------------------------------------------



 



applicable) Tenant’s proportionate share, for (i) a construction staging area
until April 30, 2012 and (ii) a portable generator during an emergency;
               (c) the use by the Federal Aviation Administration or other
Governmental Authority (including, for these purposes only, foreign governments
having jurisdiction over JetBlue), during the term of the JetBlue Sublease, of
portions of the space in the Building leased or subleased by JetBlue to monitor
and regulate the activities of JetBlue (but such use shall not be a sublease or
otherwise provide the Federal Aviation Administration or other Governmental
Authority any occupancy rights);
               (d) the use by JetBlue of a portion of the space in the Building
leased or subleased by JetBlue for a 24-hour Systems Operation Center (the
“SOC”) (which shall be deemed a Permitted Use);
               (e) if Tenant extends the initial term of the Lease for less than
the entire Building (other than Ground Floor space recaptured by Owner), unless
(x) Owner allows JetBlue to use the existing fuel tank and riser furnished by
Barclay’s (and Tenant shall use commercially reasonable efforts to provide Owner
with control over that fuel tank or riser during the extended term) or
(y) furnishes for JetBlue another fuel tank having a capacity of not less than
4,000 gallons and a riser connecting the tank to JetBlue’s premises, the cost of
which shall be included in the Fair Market Base Rent, provided there is no
JetBlue Default and the JetBlue Occupancy Requirement is met, the right during
the extended term for JetBlue to share the usage of Owner’s two existing 8,000
gallon fuel tanks and associated pumps and distribution equipment (the “Building
Fuel Tanks”), on the following terms: (i) Tenant or JetBlue shall reimburse to
Owner from time to time, within 30 days after Tenant’s and JetBlue’s receipt of
an invoice from Owner together with reasonable supporting documentation,
50 percent of all costs incurred with respect to the use and maintenance of the
Building Fuel Tanks, the use and maintenance of any replacements thereof (but
not the cost of replacement) and the cost to install and maintain any safety
equipment and fire protection (Owner’s share of such costs, as well as the cost
to re-fuel the Building Fuel Tanks from time to time, other than the cost of
fuel reimbursed by Tenant or JetBlue pursuant to this paragraph shall be
included in operating expenses chargeable to all tenants of the Building,
including Tenant); (ii) Tenant or JetBlue shall pay for all actual fuel usage by
JetBlue, as measured by the flow meters on the piping leading to, and returning
from, JetBlue’s generator equipment, at the per gallon cost paid by Owner for
the then most recent delivery of fuel to the Building, which meters shall, at
Tenant’s or JetBlue’s expense, be installed by Tenant or JetBlue at or prior to
the time JetBlue first connects the Building Fuel Tanks to JetBlue’s generator
equipment, and shall thereafter be maintained in good working order and repair
by Tenant or JetBlue (and read by Owner or Owner’s contractor, at Tenant’s or
JetBlue’s expense); (iii) Owner shall install and maintain such safety equipment
and fire protection in the fuel tank storage area as required by applicable
Requirements; (iv) Owner shall endeavor to keep the Building Fuel Tanks filled
to not less than 40 percent capacity at all times, but Owner shall not be liable
to Tenant or JetBlue for any failure to fill the Building

12



--------------------------------------------------------------------------------



 



Fuel Tanks or otherwise maintain same at a 40 percent capacity, or any other
failure of either of the Building Fuel Tanks to operate adequately; (v) subject
to the preceding clause (iv), Owner shall use commercially reasonable efforts to
maintain the Building Fuel Tanks in good working order and in compliance with
applicable Requirements; (vi) Tenant and JetBlue shall jointly and severally be
responsible for all sums due Owner under this paragraph and shall jointly and
severally indemnify, defend and hold harmless Owner and Owner’s managing agent,
if any, from and against all actions, proceedings, liabilities, obligations,
claims, damages, deficiencies, losses, judgments, suits, expenses and costs
(including court costs and reasonable third-party legal fees and disbursements
for which Owner is or may be liable) arising in connection with or resulting
from the improper or unlawful usage of either of the Building Fuel Tanks or any
other act or omission by Tenant or JetBlue; and (vii) JetBlue shall have the
right, at Tenant’s or JetBlue’s expense, to review, and make reasonable
recommendations with respect to, the maintenance, operation and testing
procedures employed by Owner with respect to the Building Fuel Tanks and
associated equipment, including controls, pumps and meters. If additional
testing of the Building Fuel Tanks and ancillary equipment is required by
JetBlue, Owner shall cooperate with JetBlue and permit JetBlue to perform same
at Tenant’s or JetBlue’s expense and with a contractor selected by JetBlue and
reasonably acceptable to Owner. Subject to the applicable provisions of the
Lease, JetBlue shall have access to the Building’s oil pump room and oil tank
room solely for the purpose of (x) reading the fuel tank gauges from time to
time and inspecting the Building Fuel Tanks and the fuel distribution equipment
and systems, and (y) the Fuel Tank Self-Help (as defined below), provided that
in connection with such access JetBlue (including its employees, contractors and
other representatives) are at all times accompanied by a representative of
Owner, whom Owner shall make available upon prior reasonable notice (except that
(A) such accompaniment shall be required in the case of an emergency only if
practicable and (B) such accompaniment shall not be required for such access, at
any given time, by up to five of JetBlue’s employees who are approved for such
access by Owner, provided the names of such approved employees are on a written
list (or updated thereof) prepared by JetBlue and received by Owner at least
five Business Days prior to the date of any desired access). Other than use by
JetBlue and Owner (and any of its Affiliates) for its own purposes as an
occupant of the Building, the Building Fuel Tanks may be used only by the
operator of the Building in connection with the operation of the Building
generally, but not the specific requirements of a particular tenant. “Fuel Tank
Self-Help,” for purposes of this subparagraph, means that after (I) JetBlue has
determined that the Building Fuel Tanks are below 80 percent of capacity,
(II) JetBlue has notified Owner of such condition, and (III) Owner has not
caused the Building Fuel Tanks to be filled to capacity within 48 hours after
its receipt of such notice, then, and in such event, JetBlue, using commercially
reasonable methods, may cause the Building Fuel Tanks to be filled to capacity.
If (1) JetBlue exercises the Fuel Tank Self-Help in accordance with, and subject
to, the preceding sentence, (2) JetBlue gives to Owner a copy of the receipt
from the fuel supplier indicating, in reasonable detail, when and how much fuel
oil was delivered to the Building Fuel Tanks and the actual cost of such fuel
oil paid by JetBlue, together with a demand

13



--------------------------------------------------------------------------------



 



for Owner to reimburse to JetBlue the actual cost of such fuel oil paid by
JetBlue, (3) Owner fails to reimburse to JetBlue such actual cost within 30 days
after Owner’s receipt of such receipt and demand and (4) Tenant reimburses
JetBlue, Tenant shall be entitled to offset the actual cost of the fuel oil so
paid by Tenant against Tenant’s next due bill for maintenance of the Building
Fuel Tanks;
               (f) if Tenant extends the initial term of the Lease for less than
the entire Building (other than Ground Floor space recaptured by Owner), the
maintenance by JetBlue, at its expense, in accordance with, and subject to, all
applicable Requirements, the applicable provisions of the Lease and such
reasonable rules and regulations as Owner may issue, of a conduit, at Owner’s
election, either at a point ending in the loading dock or on the northern face
of the Building adjacent to the land shown hatched on Exhibit K to the Lease, in
a location reasonably approved by Owner, to connect a portable generator for
emergency power to only the JetBlue premises or the Equipment, or portions
thereof (except as expressly provided below with respect to Owner’s use),
without any representation or warranty by Owner as to whether such conduit is
permitted by applicable Requirements, and JetBlue’s inability to so install the
conduit or to operate the portable generator shall not relieve or release Tenant
or JetBlue from any of its obligations or liabilities under the Lease,
constitute an actual or constructive eviction, or impose any liability on Owner.
Tenant or JetBlue shall, at its sole expense, and in accordance with all
applicable Requirements, remove or cause the removal of the portable generator
and the connection to the Building promptly after the power outage has ended.
Tenant shall, or cause JetBlue to, use commercially reasonably efforts to
minimize interference with the use of the loading dock and other portions of the
Building during such times as the portable generator is in use. Tenant and
JetBlue shall jointly and severally indemnify, defend and hold harmless Owner
from and against all actions, proceedings, liabilities, obligations, claims,
damages, deficiencies, losses, judgments, suits, expenses and costs (including
court costs and reasonable third-party legal fees and disbursements for which
Owner is or may be liable) arising in connection with or resulting from the use
of the portable generator, other than the use by Owner as provided below. If,
during such times that JetBlue is operating the portable generator, Owner
requests permission to use a portion of the capacity of the portable generator
in connection with the operation of the Building, and, in JetBlue’s reasonable
determination, there is excess capacity available for Owner’s use, Tenant shall,
or shall cause JetBlue to, make such excess capacity available for Owner’s use
at a reasonable cost to Owner. Tenant and JetBlue make no representation or
warranty with respect to such use by Owner and Owner shall indemnify, defend and
hold harmless Tenant and JetBlue from and against all actions, proceedings,
liabilities, obligations, claims, damages, deficiencies, losses, judgments,
suits, expenses and costs (including court costs and reasonable third-party
legal fees and disbursements for which Tenant or JetBlue is or may be liable)
arising in connection with or resulting from the improper or unlawful use of the
portable generator by Owner; and

14



--------------------------------------------------------------------------------



 



               (g) if Tenant extends the initial term of the Lease for less than
the entire Building (other than Ground Floor space recaptured by Owner),
provided the JetBlue Occupancy Requirement is met and there is no JetBlue
Default, the right of JetBlue, at JetBlue’s expense, subject to Owner’s
reasonable rules and regulations, to (i) install and maintain a JetBlue badge
reader on one existing turnstile in the Main Lobby and one existing turnstile in
the 27th Street Lobby, with identification signage, reasonably acceptable to
Owner, (for so long as Owner maintains turnstiles), which turnstiles shall not
be for JetBlue’s exclusive use and (ii) station one of its employees (or one
employee of an independent contractor employed by JetBlue) at the security desk
in the Main Lobby for so long as Owner maintains a security desk.
          10. The SOC.
               (a) Although the provisions of Section 17.1 of the Lease shall
apply to Owner’s access to the SOC, except in an emergency, if practicable, upon
JetBlue’s request and the advanced payment of any additional costs to be
incurred by Owner, Owner shall perform any repairs required or permitted by
Owner in the SOC after Business Hours or on days other than Business Days (but
Owner shall not perform repairs to JetBlue’s equipment in or serving the SOC).
In the event of an emergency, if practicable and JetBlue has provided Owner with
an emergency telephone number, Owner shall, at or promptly after Owner’s entry
into the SOC, give JetBlue notice of Owner’s entry by calling the emergency
telephone number.
               (b) The occupancy by JetBlue of the SOC solely to parallel test
or otherwise test the SOC shall not be deemed occupancy of the Premises, or any
part thereof, for the purpose of commencing the payment of Rent under
Section 13.3 of the Lease.
          11. JetBlue Incentives.
               (a) Tenant has informed Owner that, subject to the provisions of
the Lease, JetBlue, at JetBlue’s expense, intends to apply for certain
Incentives, a zoning variance and a permit to permit the Roof Sign and a
decrease in electricity rates with respect to JetBlue’s occupancy of the
Building (collectively, “JetBlue Incentives”). Owner shall reasonably cooperate
with JetBlue in connection therewith (including the execution and delivery of
applications or other documents required to be executed and delivered by Owner),
and shall not publicly oppose JetBlue’s applications therefor, provided that
(i) Owner shall not be required to incur any expense (unless paid by Tenant or
JetBlue to Owner in advance), obligation or liability, (ii) there is then no
JetBlue Default and (iii) the approval of any zoning variance shall not, in
Owner’s reasonable judgment, adversely affect Owner or the Building. If JetBlue
shall apply for and receive any JetBlue Incentives, and any JetBlue Incentives
are paid to Owner (by refund, cost reduction or otherwise), Owner shall endorse
over, or otherwise pay, to JetBlue such JetBlue Incentives promptly following
Owner’s receipt.
               (b) In order to obtain a sales tax exemption granted by the New
York City Industrial Development Agency (the “IDA”), JetBlue shall have the
right, subject to and in

15



--------------------------------------------------------------------------------



 



accordance with the Lease, to sublease to IDA the entire space subleased by
JetBlue from Tenant provided that immediately thereafter JetBlue subsubleases
that entire space from IDA (and, if required by IDA, to record a memorandum of
the subleases, provided those memoranda are removed of record by Tenant or
JetBlue, at its expense, promptly upon expiration of the subleases).
          12. JetBlue Alterations.
               (a) Subject to and in accordance with the Lease, including
paragraph 8 of this Amendment, Owner’s approval of Tenant’s Plans as provided in
the Lease, the approval (and requirements) of Owner’s structural engineer and
other consultants and, if required, Tenant’s approval, Owner hereby approves, in
concept, the installation by JetBlue of the following items (all of which may
remain for so long as JetBlue occupies space in the Building): (i) the
Equipment; (ii) floor reinforcements for high density storage units;
(iii) staircases between contiguous floors occupied by JetBlue; (iv) a generator
connected to the Building Fuel Tanks as provided in, and subject to, the
provisions of paragraph 9(e) of this Amendment and (v) a new or upgraded
wireless network serving the 2nd floor of the Building and the 8th floor roof
deck, provided that (A) there is then no JetBlue Default, (B) no additional oil
tanks shall be installed, (C) the wireless network shall not interfere with any
other network or any other installation in the Building and (D) all such
installations shall be deemed Designated Restricted Work.
               (b) Owner agrees that JetBlue may deliver Tenant’s Plans for
Tenant’s Work to be performed by or on behalf of JetBlue directly to Owner
simultaneously with JetBlue’s delivery to Tenant.
               (c) Owner approves the following contractors to perform the
initial Tenant’s Work for the JetBlue premises: Turner Construction, HLW
International and Gensler; and agrees that JetBlue may request Owner’s approval
of additional contractors and subcontractors directly from Owner, provided same
have been approved by Tenant.
               (d) If at the time Tenant or JetBlue requests Owner’s approval of
Tenant’s Plans for Tenant’s Work to be performed by or on behalf of JetBlue,
Tenant or JetBlue shall, in writing, request Owner’s decision as to whether
items of such Tenant’s Work specifically identified in writing by Tenant or
JetBlue and shown on Tenant’s Plans must be removed at the expiration or earlier
termination of the Lease, Owner shall provide such decision at the time Owner
approves Tenant’s Plans.
          13. 8th Floor Roof Deck. If (a) Tenant shall duly exercise Tenant’s
right to extend the Term for less than the entire Building (other than Ground
Floor space recaptured by Owner), (b) JetBlue shall duly exercise JetBlue’s
right to extend JetBlue’s sublease with Tenant and (c) Tenant, at Tenant’s
expense, shall have configured, or shall then reconfigure, the 8th floor of the
Building to allow public access to the 8th floor roof deck, without allowing
access to the balance of the 8th floor, in a manner reasonably acceptable to
Owner, Owner shall permit Tenant

16



--------------------------------------------------------------------------------



 



(for as long as the Lease is in effect) and JetBlue (for as long as JetBlue
leases or subleases space in the Building) the nonexclusive right to use the 8th
floor roof deck (with other occupants of the Building and others who are given
such right by Owner), subject to the provisions of the Lease and Owner’s
reasonable rules and regulations.
          14. Bus and Shuttle Service. Tenant has informed Owner that JetBlue
intends to petition the appropriate Governmental Authorities for a curb side bus
stop on the 27th Street side of the Building for use by New York City buses and
JetBlue’s airport shuttle for its employees. Owner shall reasonably cooperate
with JetBlue in connection therewith (including the execution and delivery of
applications and other documents required to be executed and delivered by
Owner), and shall not publicly oppose JetBlue’s petition therefor, provided that
(a) Owner shall not be required to incur any expense (unless paid by Tenant or
JetBlue to Owner in advance), obligation or liability, (b) there is then no
JetBlue Default, (c) the location of the bus stop is reasonably acceptable to
Owner, (d) New York City buses and JetBlue’s shuttle buses are not permitted to
idle (except for a period of five minutes while it waits for, loads and unloads
passengers) or park in the bus stop or on any other portion of 27th Street,
(e) the operation of JetBlue’s shuttle buses does not interfere with the
operation of or access to the Building, (f) shuttle buses run no more frequently
than hourly and (g) in Owner’s reasonable judgment, the curb side bus stop and
the operation of the New York City buses and JetBlue’s shuttle buses shall not
otherwise adversely affect Owner or the Building.
          15. JetBlue’s Insurance. (a) Section 12.4(g)(i) of the Lease is hereby
amended by adding the following at the end thereof: “provided that if such act
or omission is a material breach of the policy of insurance, the entity
committing the act or omission may be precluded from collecting the insurance
proceeds to which that entity may otherwise be entitled (if, in the case of an
omission, that entity had a duty to perform under the insurance policy in the
first instance), but such act or omission shall not preclude any other entity
from collecting the insurance proceeds to which that other entity may be
entitled. The provisions of this Section 12.4(g)(i) shall not apply to property
insurance policies or workers compensation insurance policies,”
               (b) Owner acknowledges that insurance policies for JetBlue issued
by insurance companies authorized under the law of the State of New York to do
business in New York State that have an international reputation in the aviation
market place as recognized insurance carriers and suppliers of coverage to the
aviation industry which are generally acceptable to commercial aircraft lenders
are acceptable to Owner under Section 12.4 or the Lease. Owner also acknowledges
that Owner shall not be named as an additional insured or loss payee on
JetBlue’s insurance policies covering JetBlue’s personal property or worker’s
compensation.

17



--------------------------------------------------------------------------------



 



               (c) Owner acknowledges that JetBlue has a [***] deductible on its
property insurance covering JetBlue’s personal property and subleasehold
improvements and that such deductible is commercially reasonable for the purpose
of Section 12.4(k) of the Lease.
          16. Holdover. Provided (a) Tenant has duly exercised Tenant’s right to
extend the Term, (b) JetBlue has duly exercised JetBlue’s right to extend the
term of JetBlue’s Sublease and (c) there is no Event of Default or JetBlue
Default, Tenant shall not be in default under the Lease if at the expiration of
the initial term of the Lease Tenant or JetBlue holds over for up to 30 days in
any space not covered by Tenant’s extension, provided that Tenant shall pay an
amount equal to the last installment of Base Rent and Additional Rent
attributable to such space during such period.
          17. The JetBlue Sublease. The JetBlue Sublease shall be signed and
delivered in escrow pending receipt of the IDA sales tax exemption and the
execution and delivery of the IDA sublease documents (the “IDA Condition”).
Tenant shall promptly give notice to Owner if the IDA Condition is satisfied or
if the JetBlue Sublease terminates. If the IDA Condition is not satisfied on or
before November 15, 2010 (as extended in writing by Tenant and JetBlue) and the
JetBlue Sublease terminates, this Amendment shall remain in full force and
effect except the following shall no longer apply: paragraph 4(9); paragraph
6(a)(ii); paragraph 6(c), except the last sentence shall remain in effect;
paragraph 6(d); the references to JetBlue in paragraph 6(e); paragraph 6(f); the
references to JetBlue and the SOC in paragraph 6(g); the references to JetBlue
and Exhibit A in paragraph 7; the references to JetBlue in paragraph 8;
paragraphs 9 through 16; and Exhibits A, D and E.
          18. Consent of Mortgagee. This Amendment is conditioned on the consent
of the Mortgagee (the “Consent”) and the execution and delivery by the Mortgagee
and Tenant of an amendment of the existing subordination, nondisturbance and
attornment between Mortgagee and Tenant, or a new subordination, nondisturbance
and attornment agreement, to include this Amendment (the “SNDA”; collectively,
the “Mortgage Condition”). Promptly following the execution and delivery of this
Amendment by Owner, Tenant and JetBlue, Owner shall request the Consent and the
SNDA (but Owner shall not be obligated to take any other action, or incur any
expense, liability or obligation, to satisfy the Mortgage Condition). Owner
shall promptly give notice to Tenant and JetBlue if the Consent is obtained or
denied. If the Mortgage Condition is not satisfied in form and substance
reasonably acceptable to Owner and Tenant on or before November 15, 2010 (as
extended in writing by Owner, Tenant and JetBlue) (a) Owner shall not be
obligated to take any action, or incur any expense, liability or obligation, to
satisfy the Mortgage Condition and (b) this Amendment shall be deemed null and
void and of no further force or effect, and neither Owner, Tenant or JetBlue
shall have any further obligation or liability to the other. Any reasonable
out-of-pocket expense reimbursement, and any reasonable fee, imposed by the
Mortgagee, and any reasonable information requested by the Mortgagee, shall be
promptly paid or furnished, as the case may be, by Tenant.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

18



--------------------------------------------------------------------------------



 



          19. Representations. Owner and Tenant each represent to the other that
(a) the Lease is unmodified and in full force and effect and (b) as of the date
of this Amendment, neither Tenant nor Owner (i) has given the other written
notice of any event that, with the giving of notice or the passage of time, or
both, would constitute an existing Owner Default or an existing Event of
Default, as the case may be and (ii) owes the other any sums under the Lease
which are now due and payable.
          20. Broker. Owner and Tenant each represent to the other that it has
not dealt with any broker in connection with this Amendment other than Tenant’s
broker, Jones Lang LaSalle (“Tenant’s Broker”). Any commission payable to
Tenant’s Broker in connection with this Amendment shall be paid by Tenant
pursuant to a separate agreement between Tenant and Tenant’s Broker. If any
claim is made by any broker or other person for a commission or other
compensation in connection with this Amendment, who claims to have dealt with
Owner or Tenant, that party shall indemnify, defend and hold harmless the other
from and against that claim and all costs, expenses and liabilities in
connection therewith, including attorneys’ fees and disbursements (but any claim
against Owner by Tenant’s Broker shall be solely Tenant’s responsibility and
shall be covered by Tenant’s indemnity under this paragraph).
          21. Lease in Full Force. Except as amended by this Amendment, the
Lease shall remain in full force and effect according to its terms. Nothing
contained in this Amendment shall relieve or release Tenant from, or waive, any
obligation or liability under the Lease, including responsibility for any act or
omission of JetBlue or anyone claiming under or through JetBlue which shall be
in violation of any of Tenant’s obligations under the Lease.
          22. Execution. This Amendment may be executed (a) in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but all of which shall together constitute one and the same instrument and
(b) by facsimile signatures.
- Balance of page blank. Signature page follows -

19



--------------------------------------------------------------------------------



 



 
EXHIBIT A
PROHIBITED AIRLINES AND ENTITIES
 
AirTran
American
Delta
Southwest
Spirit
US Airways
Continental
Virgin Group
Republic Holdings
United

 



--------------------------------------------------------------------------------



 



 
EXHIBIT B
7TH FLOOR ROOF PORTION AND EQUIPMENT
 
(CM214) [y04086y0408606.gif]

 



--------------------------------------------------------------------------------



 



 
EXHIBIT C
APPROVED SIGNAGE
 
(CM215) [y04086y0408607.gif]

 



--------------------------------------------------------------------------------



 



(CM216) [y04086y0408608.gif]

 



--------------------------------------------------------------------------------



 



(CM217) [y04086y0408609.gif]

 



--------------------------------------------------------------------------------



 



(CM218) [y04086y0408610.gif]

 



--------------------------------------------------------------------------------



 



(CM219) [y04086y0408611.gif]

 



--------------------------------------------------------------------------------



 



(CM220) [y04086y0408612.gif]

 



--------------------------------------------------------------------------------



 



 
EXHIBIT D
BUILDING ROOF PORTION AND EQUIPMENT
 
(CM221) [y04086y0408613.gif]

 



--------------------------------------------------------------------------------



 



The following equipment list is the Radio and Antenna Equipment (Model types and
numbers are for 27-01 Queens Plaza North (LIC):

  •   1 — Wall Mount Cabinet Rack — Hammond Mfg. Model#: SWC193520BK1 Overall
Dimensions: 38.25h x 21.38w x 26.63d

  o   (***Recommend substitute with Floor Mount Rack Cabinet for Wall Mount
Cabinet Rack.)

  •   3 — Comtelco VHF BS100U 130.000mhz Antennas     •   1 — Antenex YNT4503
450-470mhz 6.5db Gain Directional Antenna     •   2 — 24 inch commercial direct
TV receiver dish     •   2 — Antenna Mounts for BS100U:Model# BSMNT2     •   3 —
Antenna Masts: 10’ x 1 ½” steel pipe.     •   6 — Universal Pipe Mount Brackets:
Wireless Solutions Model#: WSUPMB     •   Roof Penetration to Wall Mount Cabinet
Rack location: Passenger Elevator Machine Room — Infill Building.

  o   4” Steel Conduit with Weather Head at Roof.     o   Ladder Rack Needed
from Roof Penetration — Elevator Machine Room — to Equipment Rack for cable
management.

  •   Two Penetrations (1 Additional) at Roof with 4” Steel Conduit with Weather
Heads.     •   200 pair CAT5e from Passenger Elevator Machine Room — Infill
Building to 7th floor MDF (Avtec System Rack Location).     •   4 to 5
Additional Antenna Coaxial Cable Runs installed from Roof to Passenger Elevator
Machine Room — Infill Building for future Radio and Antenna needs.     •   Floor
Mount Cabinet rack for Radio Equipment.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Owner and Tenant have duly executed this Amendment as
of the date of this Amendment.

                      JetBlue hereby agrees to the provisions of this      
Brause Plaza North LLC     Amendment relating to JetBlue, and any obligations  
            or liabilities of JetBlue under those provisions.       By:   /s/
David Brause    
 
             
 
Name: David Brause    
 
              Title: Vice President    
 
                    JetBlue Airways Corporation                
 
                    By:   /s/ David James Barger       Metropolitan Life
Insurance Company    
 
 
 
Name: David James Barger                
 
  Title: CEO & President       By:   /s/ Maria Morris
 
Name: Maria Morris    
 
              Title: EVP Technology & Operations    

20



--------------------------------------------------------------------------------



 



 
EXHIBIT U
OMITTED PRIOR TO EXECUTION
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT V
SALES TAX LETTER AGREEMENT
 
JETBLUE AIRWAYS CORPORATION
27-01 QUEENS PLAZA NORTH
LONG ISLAND CITY, NEW YORK 11101
                    , 20      
Metropolitan Life Insurance Company
MetLife Lease Administration
c/o Jones Lang LaSalle Americas, Inc.
501 Grant Street, Suite 925
Pittsburgh, PA 15259
Attention: Facilities Lease Administration
Re: A purchase order, bill of sale, invoice, contract, lease, sublease, license
or sublicense (collectively, “Agreement”) entered into between Metropolitan Life
Insurance Company (“Vendor”) and JetBlue Airways Corporation (“Agent”), as agent
for and on behalf of the New York City Industrial Development Agency (“IDA” or
“Agency”) in connection with the construction of renovations and improvements at
27-01 Bridge Plaza North, Long Island City, New York 11101 (“Project”) or in
connection with purchases and/or leases of (and maintenance, service or repair
contracts relative to) machinery, equipment, furniture, furnishings and other
items of personal property to be used at the Project
Gentlemen:
     In order for the Agreement set forth as or identified on Exhibit A to be
exempt from the sales and use tax levied by the State and City of New York, the
Agency requires that the language annexed as Exhibit B (“Requisite Contract
Language”) be included in the Agreement. The Agent’s exemption from the sales
and use tax is subject to the terms and conditions set forth in the Letter of
Authorization for Sales Tax Exemption of the Agency annexed as Exhibit C, and
the New York State Department of Finance Form ST-60 “IDA Appointment of Project
or Agent” annexed as Exhibit D.

 



--------------------------------------------------------------------------------



 



     Vendor and Agent hereby agree that the Requisite Contract Language is
hereby incorporated by reference into the Agreement.

            Very truly yours,

JETBLUE AIRWAYS CORPORATION
      By:           Name:           Title:        

Agreed:
Metropolitan Life Insurance Company

         
By:
       
 
 
 
Name:    
 
  Title:    

Cc: Metropolitan Life Insurance Company
9797 Springboro Pike
Dayton, OH 45448
Attention: VP, Corporate Real Estate
Metropolitan Life Insurance Company
1 MetLife Plaza
27-01 Queens Plaza North
Long Island City, NY 11101
Attention: Chief Counsel, General Corporate Law

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT V
THE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO EXHIBIT V
REQUISITE CONTRACT LANGUAGE
[IF WITH RESPECT TO FACILITY IMPROVEMENTS]
“This [purchase order, bill of sale, invoice, contract, lease, sublease, license
or sublicense] is entered into with or presented to [insert name and address of
vendor (the “Vendor”)] by JetBlue Airways Corporation, a Delaware corporation
(the “Agent”), as agent for and on behalf of the New York City Industrial
Development Agency (the “IDA”), in connection with, from time to time, the
construction of renovations and improvements at the Project Premises (Facility
Improvements) (as referred to in the attached Letter of Authorization for Sales
Tax Exemption) (the above being part of the “Project”). This [purchase order,
bill of sale, invoice, contract, lease, sublease, license or sublicense] shall
be exempt from the sales and use tax levied by the State of New York and The
City of New York subject to and in accordance with the terms and conditions set
forth in the attached Letter of Authorization for Sales Tax Exemption of the
Agency, and the Agent hereby represents that this [contract, agreement, invoice,
bill or purchase order] is in compliance with the terms of the Letter of
Authorization for Sales Tax Exemption
[OR, IF WITH RESPECT TO FACILITY EQUIPMENT]
“This [purchase order, bill of sale, invoice, contract, lease, sublease, license
or sublicense] is entered into with or presented to [insert name and address of
vendor (the “Vendor”)] by JetBlue Airways Corporation, a Delaware corporation
(collectively “Agent”), as agent for and on behalf of the New York City
Industrial Development Agency (the “IDA”), in connection with, from time to
time, purchases and/or leases of (and maintenance, service or repair contracts
relative to) machinery, equipment, furniture, furnishings and other items of
personal property (including computer hardware and software, but excluding
ordinary office supplies such as pencils, paper clips and paper) to be used at
the Project Premises (Facility Equipment) (as referred to in the attached Letter
of Authorization for Sales Tax Exemption) (the above being part of the
“Project”). This [purchase order, bill of sale, invoice, contract, lease,
sublease, license or sublicense] shall be exempt from the sales and use tax
levied by the State of New York and The City of New York subject to and in
accordance with the terms and conditions set forth in the attached Letter of
Authorization for Sales Tax Exemption of the Agency, and the Agent hereby
represents that this [contract, agreement, invoice, bill or purchase order] is
in compliance with the terms of the Letter of Authorization for Sales Tax
Exemption
[AND, IN EITHER CASE, ALL OF THE FOLLOWING]

 



--------------------------------------------------------------------------------



 



      The sales tax exemption provided with respect to this [purchase order,
bill of sale, invoice, contract, lease, sublease, license or sublicense] shall
only be available for the Project, and the vendor, lessor or contractor so
acknowledges and covenants.         This [purchase order, bill of sale, invoice,
contract, lease, sublease, license or sublicense] is non-recourse to the IDA,
and the IDA shall not be directly, indirectly or contingently liable or
obligated hereunder in any manner or to any extent whatsoever. The IDA may
assign its interest in this [purchase order, bill of sale, invoice, contract,
lease, sublease, license or sublicense] to the Agent without the consent of any
other person.         The [Company or Agent] has provided the Vendor with a copy
of an executed New York State Department of Finance Form ST-60 “IDA Appointment
of Project or Agent” to evidence that the Agency has appointed the Agent as its
agent. The Vendor must retain in its records a copy of the Letter of
Authorization for Sales Tax Exemption, the completed Form ST-60 and the
[contract, agreement, invoice, bill or purchase order] as evidence that the
Vendor is not required to collect sales or use tax in connection with this
[contract, agreement, invoice, bill or purchase order].

This [contract, agreement, invoice, bill or purchase order] is nonrecourse to
the Agency, and the Agency shall not be directly or indirectly or contingently
liable or obligated hereunder in any manner or to any extent whatsoever, and the
Agent shall be the sole party liable hereunder. By execution or acceptance of
this [contract, agreement, invoice, bill or purchase order], the Vendor hereby
acknowledges and agrees to the terms and conditions set forth in this
paragraph.”

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO EXHIBIT V
LETTER OF AUTHORIZATION FOR
SALES TAX EXEMPTION OF THE AGENCY

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO EXHIBIT V
NEW YORK STATE DEPARTMENT OF FINANCE
FORM ST-60 “IDA APPOINTMENT OF PROJECT OR AGENT”

 



--------------------------------------------------------------------------------



 



 
EXHIBIT W
LOBBY SIGNS
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT X
INTERIOR LOBBY SIGN
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT Y
ROOFTOP SIGN
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT Z
BUILDING ENTRY PLAQUE
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT AA
DIRECTIONAL PLAQUE
 

 



--------------------------------------------------------------------------------



 



 
EXHIBIT BB
EXTERIOR FAÇADE SIGN
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          CAPTION   PAGE  
Article 1 Business Terms, Premises, Term, Rents
    1  
Article 2 Use
    12  
Article 3 Failure To Give Possession
    27  
Article 4 Condition of Premises
    29  
Article 5 Adjustments Of Rent
    37  
Article 6 Letter Of Credit/Security Deposit
    50  
Article 7 Subordination, Notice To Lessors And Mortgagees
    52  
Article 8 Quiet Enjoyment
    56  
Article 9 Assignment And Subletting
    56  
Article 10 Compliance With Requirements
    88  
Article 11 Insurance
    92  
Article 12 Rules And Regulations
    97  
Article 13 Alterations
    98  
Article 14 Tenant’s Property
    109  
Article 15 Repairs And Maintenance
    111  
Article 16 Electricity
    114  

 



--------------------------------------------------------------------------------



 



          CAPTION   PAGE  
Article 17 Heat, Ventilating And Air-Conditioning
    124  
Article 18 Landlord’s Other Services
    130  
Article 19 Access, Alterations In Building Facilities, Name
    144  
Article 20 Notice Of Accidents
    148  
Article 21 Non-Liability And Indemnification
    149  
Article 22 Destruction Or Damage
    151  
Article 23 Eminent Domain
    155  
Article 24 Surrender; Holdover
    157  
Article 25 Conditions Of Limitation
    159  
Article 26 Re-Entry By Landlord
    162  
Article 27 Damages
    163  
Article 28 Waiver
    165  
Article 29 No Other Waivers Or Modifications
    166  
Article 30 Curing Tenant’s Defaults, Additional Rent
    167  
Article 31 Broker
    168  
Article 32 Notices
    170  
Article 33 Estoppel Certificate
    173  
Article 34 Arbitration
    173  
Article 35 No Other Representations, Construction, Governing Law, Consents
    175  
Article 36 Parties Bound
    176  
Article 37 Certain Definitions And Construction
    177  
Article 38 Adjacent Excavation And Construction; Shoring; Vaults
    177  
Article 39 Jetblue Competitor Restrictions
    178  
Article 40 Renewal Option
    179  
Article 41 Roof Rights
    187  

viii



--------------------------------------------------------------------------------



 



          CAPTION   PAGE  
Article 42 Contraction, Expansion; 5th Floor Contraction And Partial Surrender
Options
    195  
Article 43 Existing Superior Lease
    208  
Article 44 Right of First Offer
    212  
Article 45 Signage; Security Desk
    218  
Article 46 Intentionally Omitted
    225  
Article 47 Supplemental Space Option
    225  
Article 48 Additional Space Option
    234  
Article 49 Self-Help
    242  
Article 50
    245  
Article 51 Landlord Cooperation
    245  
Article 52 Labor Harmony
    246  

LIST OF EXHIBITS

     
Exhibit A
  Description of Land
Exhibit B-1
  Floor Plans of the 5th Floor
Exhibit B-2
  Floor Plans of the 6th Floor
Exhibit B-3
  Floor Plans of the 7th Floor
Exhibit B-4
  Storage Space - Lower Level
Exhibit B-5
  Storage Space - 2nd Floor
Exhibit B-6
  Initial SOC
Exhibit C
  Prohibited Uses
Exhibit D
  List of Contractors, Construction Managers, Mechanics and
 
  Subcontractors Approved by Landlord
Exhibit E
  Form of Subtenant SNDA
Exhibit F
  Rules and Regulations

ix



--------------------------------------------------------------------------------



 



     
Exhibit G
  Cleaning Specifications
Exhibit H
  Definitions
Exhibit I
  Rentable Square Feet and Useable Area
Exhibit J
  Real Estate Board of New York Recommended Method of Floor
 
  Measurement
Exhibit K
  HVAC Performance Specifications
Exhibit L
  Negative Covenants in Other Leases
Exhibit M
  Placement of Tenant Generator Equipment
Exhibit N
  Location of Connection for Portable Generator
Exhibit O
  After-Hours Rates for HVAC
Exhibit P
  Omitted Prior to Execution
Exhibit Q
  Price List for Conference Center and Roof Deck
Exhibit R
  Approved Arbitrators
Exhibit S
  Example of Surrender Payment
Exhibit T
  Existing Superior Lease
Exhibit U
  Omitted Prior to Execution
Exhibit V
  Sales Tax Letter Agreement
Exhibit W
  Lobby Signs
Exhibit X
  Interior Lobby Sign
Exhibit Y
  Rooftop Sign
Exhibit Z
  Building Entry Plaque
Exhibit AA
  Directional Plaque
Exhibit BB
  Exterior Façade Sign

x



--------------------------------------------------------------------------------



 



     This Index is included only as a matter of convenience of reference and
shall not be deemed or construed in any way to define or limit the scope of the
following lease or the intent of any provision thereof.

xi